Exhibit 10.1

 

TRANCHE 1

 

SALE AGREEMENT

 

THIS SALE AGREEMENT (“Agreement”) is made and entered into as of the 6th day of
April, 2005, by and between CENTERPOINT PROPERTIES TRUST, a Maryland real estate
investment trust (“SELLER”), and CENTERPOINT JAMES FIELDING, LLC, a Delaware
limited liability company (“PURCHASER”).

 

In consideration of the mutual promises, covenants and agreements hereinafter
set forth and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:

 

ARTICLE I

Sale of Properties

 

1.1                               Sale of Properties.  Seller agrees to sell,
assign and convey to Purchaser, or cause to be sold, assigned and conveyed to
Purchaser, in the event that one or more of the Properties is currently owned by
an entity affiliated with Seller (hereinafter collectively referred to as
“Seller Affiliates”), and Purchaser agrees to purchase from Seller, the
following:

 

1.1.1                        Land and Improvements.  That certain real property
commonly described on Exhibit A, being more particularly described on Exhibits
B-1 through B-3, respectively, attached hereto (collectively, the “Land”),
together with any improvements located thereon (collectively, the
“Improvements”);

 

1.1.2                        Leases.  All of Seller’s or Seller Affiliates’, as
the case may be, right, title and interest, if any, in and to all leases,
subleases, licenses and other occupancy agreements, together with any and all
amendments, modifications or supplements thereto (hereafter referred to
collectively as the “Leases”), being more particularly described on Exhibits C-1
through C-3, respectively, attached hereto, and all prepaid rent attributable to
the period following Closing, as herein defined, and subject to Section 4.2.4
below, the security deposits under such Leases (collectively, the “Leasehold
Property”);

 

1.1.3                        Real Property.  All of Seller’s or Seller
Affiliates’, as the case may be, right, title and interest, if any, in and to
all easements and appurtenances to Seller’s or Seller Affiliates’, as the case
may be, interest in the Land and the Improvements, including, without
limitation, all mineral and water rights and all easements, licenses, covenants
and other rights-of-way or other appurtenances used in connection with the
beneficial use or enjoyment of the Land and the Improvements (the Land, the
Improvements and all such easements and appurtenances are sometimes collectively
referred to as the “Real Property”);

 

1.1.4                        Personal Property.  All personal property
(including equipment), if any, owned by Seller or Seller Affiliates, as the case
may be, and located on the Real Property as of the date hereof, and all
fixtures, if any, located on the Real Property as of the date hereof or as of
the Closing Date (collectively, the “Personal Property”); and

 

1.1.5                        Intangible Property.  All of Seller’s or Seller
Affiliates’, as the case may be, right, title and interest, if any, in and to
all service, equipment, supply and maintenance contracts (collectively, the
“Contracts”), guarantees, licenses, side track agreements (and other agreements
including leasehold agreements attendant to the Property), approvals,

 

--------------------------------------------------------------------------------


 

utility contracts, plans and specifications, governmental approvals and
development rights, certificates, permits and warranties (and including all
escrows, indemnities, representations, warranties and guarantees Seller received
from any and all vendors from when Seller acquired the Properties), including,
without limitation environmental insurance policies (to the extent same can be
assigned with a reservation of rights for the benefit of Seller as well) and
other environmental escrows and indemnities (to the extent same can be assigned
with a reservation of rights for the benefit of Seller as well), if any,
relating to the Real Property or the Personal Property, to the extent assignable
(collectively, the “Intangible Property”).  (For each individual parcel, the
Real Property, the Leasehold Property, the Personal Property and the Intangible
Property are sometimes collectively hereinafter referred to as the “Property”,
and for all parcels, taken together, the Real Property, the Leasehold Property,
the Personal Property and the Intangible Property are collectively referred to
as the “Properties”).  It is hereby acknowledged by the parties that Seller
shall not convey to Purchaser claims relating to any real property tax refunds
or rebates for periods accruing prior to the Closing, to the extent such taxes
have been paid by Seller prior to the Closing, existing insurance claims and any
existing claims against previous tenants of the Properties, which claims are
hereby reserved by Seller, subject to the terms and provisions of Section 4.2.4
below.

 

ARTICLE II

Purchase Price

 

2.1                               Purchase Price.  Subject to the provisions of
Section 9.9 below, the purchase price for the Properties shall be Seventy-Two
Million Four Hundred Thousand and No/100 Dollars ($72,400,000.00) (“Purchase
Price”) in currency of the United States of America. The Purchase Price, as
adjusted by all prorations as provided for herein, shall be paid by Purchaser at
Closing as directed by the Seller by wire transfer of immediately available
federal funds of The United States of America.

 

ARTICLE III

Deposit

 

3.1                               Purchaser Deposit.  Purchaser has deposited
the amount of Ten Million and No/100 Dollars ($10,000,000.00) (“Initial
Deposit”) with Chicago Title Insurance Company (“Escrow Agent” or “Title
Company”) in immediately available federal funds of the United States of
America.  The Initial Deposit, together with any interest thereon, are
collectively referred to herein as the “Deposit.”  The Deposit shall be held by
Escrow Agent pursuant to an Escrow Agreement in the form attached hereto as
Exhibit E.

 

3.2                               Application of the Deposit.  At the time of
the final Closing of the Properties, including, but not limited to Substitute
Properties, the Deposit shall be applied to the Purchase Price.  If the Closing
does not occur in accordance with the terms hereof, the Deposit shall be held
and delivered as hereinafter provided.

 

3.3                               Interest Bearing – Purchaser Deposit.  The
Deposit shall (i) be held in an interest-bearing escrow account by Escrow Agent
in an institution as directed by Purchaser and reasonably acceptable to Seller
and (ii) include any interest earned thereon.  To allow the interest bearing
account to be opened, Purchaser’s tax identification or social security numbers
are set forth below its signature.

 

3.4                               Seller Deposit.  Concurrently with the
complete execution and delivery of this Agreement, Seller has deposited a Ten
Million and No/100 Dollars ($10,000,000.00) Letter of Credit (“Seller Letter of
Credit”) with Escrow Agent.  The Seller Letter of Credit shall be held by Escrow

 

2

--------------------------------------------------------------------------------


 

Agent pursuant to an Escrow Agreement in the form attached hereto as Exhibit E
modified to conform to the terms of this Agreement and as required by Title
Company when Title Company holds a letter of credit.  The Seller Letter of
Credit shall (i) be unconditional and irrevocable, (ii) be in a form reasonably
acceptable to Purchaser, (iii) be issued by a financial institution doing
business in the United States of America, with offices in Chicago, Illinois and
(iv) expire no earlier than June 30, 2005.  The cost of issuing and maintaining
the Seller Letter of Credit shall be paid by Seller.  The Seller Letter of
Credit and the proceeds of the Seller Letter of Credit (“Proceeds”) have been
provided to assure performance and observance by Seller of all of its closing
obligations under this Agreement.  Accordingly, in the event of a Seller default
as described in Section 13.1 hereinbelow, or in the event that the Seller Letter
of Credit will expire within thirty (30) days or less, Purchaser shall have the
right to direct Escrow Agent to draw upon the Seller Letter of Credit.  All
Proceeds received by Escrow Agent shall be retained by Escrow Agent and held or
disbursed pursuant to the terms of the Escrow Agreement and this Agreement.  At
the time of the final Closing of Properties, including, but not limited to,
Substitute Properties (defined below) under this Agreement, the Seller Letter of
Credit shall be delivered to Seller.

 

ARTICLE IV

Closing, Prorations and Closing Costs

 

4.1                               Closing.  The closing of the purchase and sale
of the Properties shall occur on or before 10:00 a.m. Central time on May 20,
2005 (the “Scheduled Closing Date”) and shall be held at the offices of Escrow
Agent, or at such other place agreed to by Seller and Purchaser (said closing is
hereinafter referred to as the “Closing”).  Notwithstanding anything to the
contrary contained in this Section 4.1, Seller or Purchaser, as the case may be,
shall have the right to extend the closing date for one or more of the
Properties in accordance with the provisions of Sections 9.9, 10.1 and 12.1
hereof.  “Closing” shall be deemed to have occurred when the Title Company has
been instructed by both parties to pay the applicable portion of the Purchase
Price to Seller and to record the applicable Deeds, as hereunder defined.  The
date of the Closing is sometimes referred to in this Agreement as a “Closing
Date.”  The transactions contemplated by this Agreement shall be closed through
an escrow with Escrow Agent on the Closing Date, in accordance with the general
provisions of the usual form “New York Style” Deed and Money Escrow Agreement
used by Escrow Agent, with such provisions required to conform to the terms of
this Agreement.

 

4.2                               Prorations.  All matters involving prorations
or adjustments to be made in connection with Closing and not specifically
provided for in some other provision of this Agreement shall be adjusted in
accordance with this Section 4.2.  Except as otherwise set forth herein, all
items to be prorated pursuant to this Section 4.2 shall be prorated as of
midnight of the day immediately preceding a Closing Date, with Purchaser to be
treated as the owner of the applicable Properties, for purposes of prorations of
income and expenses, on and after a Closing Date.

 

4.2.1                        Taxes.  Subject to the provisions of this
Section 4.2.1, real estate and personal property taxes, if any, accrued, but not
yet due and owing as of the Closing and installments of special assessments, if
any, due and owing during the installment year in which the Closing occurs
(hereinafter collectively referred to as “Taxes”) shall be prorated as of the
Closing Date, and, notwithstanding any other provision contained in this
Agreement, shall not be reprorated.  Seller shall pay all Taxes due and payable
as of the Closing Date.  If the Taxes have not been set for the year in which
Closing occurs or any prior year, then the proration of such Taxes shall be
based upon the most recent ascertainable tax bills.  Notwithstanding any other
provision of this Agreement, (a) there shall be no proration of Taxes with
respect to tenants whose leases obligate said tenants to pay Taxes when the tax
bills are issued, and (b) the amount otherwise due Purchaser under this
Section 4.2.1 shall be reduced by an amount equal to all tenant deposits held by
Seller for Taxes at the time of Closing (collectively, the “Tenant Tax
Deposits”) and the Tenant Tax Deposits shall be

 

3

--------------------------------------------------------------------------------


 

turned over to Purchaser at Closing.  Tenant Tax Deposits received by Seller
following Closing for any period of time after Closing shall be paid to
Purchaser.  The amount due under this Section 4.2.1 shall not be credited to
Purchaser at Closing but shall be deposited into the operating account for the
Properties and held by Seller as property manager pursuant to the Management
Agreement described in Section 9.6 below.

 

Seller shall contest real estate taxes and/or assessment levels, as the case may
be, prior to Closing if Seller deems reasonable in its judgment as a
commercially prudent owner of real estate.  All costs incurred in connection
with such contest shall be paid by the parties in proportion to benefit received
by the parties in connection with any reduction of such real estate taxes or
assessments as the case may be.

 

4.2.2                        Insurance.  Seller shall assign its existing
insurance policies to Purchaser upon Closing.  Purchaser shall be named as a
named insured thereon and all premiums with respect thereto shall be prorated
between the parties as of Closing.

 

4.2.3                        Utilities.  Purchaser and Seller hereby acknowledge
and agree that the amounts of all electric, sewer, water and other utility
bills, trash removal bills, janitorial and maintenance service bills and all
other operating expenses relating to the applicable Properties not paid by
tenants under Leases and allocable to the period prior to the Closing Date shall
be determined and paid by Seller before Closing, if possible, or shall be paid
thereafter by Seller or adjusted between Purchaser and Seller immediately after
the same have been determined.  Seller shall attempt to have all utility meters,
or utility services not paid by tenants under Leases, read as of the Closing
Date.  Purchaser shall cause all utility services to be placed in Purchaser’s
name as of the Closing Date.  If permitted by the applicable utilities, all
utility deposits in Seller’s name shall be assigned to Purchaser as of the
Closing Date, and Seller shall receive a credit therefor at Closing.

 

4.2.4                        Rents.  Rent [(including estimated pass-through
payments for common area/operating expenses, but not for Taxes), collectively
“Rents”] for the month in which Closing occurs shall be prorated for said month
based upon the Rents estimated to have been collected by Seller as of the
Closing Date.  Rents for said month shall be reprorated within seven (7)
Business Days after the end of said month based on Rents actually received. 
During the period after Closing, (i) Purchaser shall deliver to Seller any and
all Rents accrued but uncollected as of the Closing Date, to the extent
subsequently collected by Purchaser; provided, however, Purchaser shall apply
Rents received after Closing first to payment of current Rents then due, and
thereafter to delinquent Rents (other than “true up” payments received from
tenants attributable to a year-end reconciliation of actual and budgeted
pass-through payments, which shall be allocated among Seller and Purchaser pro
rata in accordance with their respective period of ownership as set forth in
Section 4.2.5 below), and (ii) Seller shall deliver to Purchaser any and all
Rents collected by Seller for any period after Closing.

 

Subject to the provisions of the following sentence, Seller shall be entitled,
after the Closing, to take any action against a tenant which would not result in
a termination of any Lease or a tenant’s right of occupancy thereunder (“Seller
Action”).  Notwithstanding the foregoing, Seller shall not take any Seller
Action unless Seller shall have first provided Purchaser with not less than five
(5) Business Days’ notice of its intent to take action against a tenant,
together with a description of the subject matter of the proposed Seller
Action.  Purchaser agrees that it shall use commercially reasonable efforts to
collect all pass-through rents payable by tenants and any delinquent Rents
(provided, however, that Purchaser shall have no obligation to institute legal
proceedings, including an action for unlawful detainer, against a tenant owing
delinquent Rents).

 

4

--------------------------------------------------------------------------------


 

The amount of any unapplied security deposits (plus accrued interest thereon if
payable to a tenant under its lease) under the Leases held by Seller in cash at
the time of Closing shall be credited against the Purchase Price; accordingly,
Seller shall retain the actual cash deposits.  Notwithstanding anything in this
Section 4.2.4 to the contrary, if any security deposits are in the form of a
letter of credit, such security deposits shall not be prorated, but shall be
turned over by Seller to Purchaser at the Closing by the delivery thereof by
Seller to Purchaser in accordance with this provision.  In addition, Seller
shall use reasonable efforts to deliver appropriate duly executed instruments of
transfer or assignment of such letters of credit which are required to establish
Purchaser as the new beneficiary thereunder and any consents required by the
issuing bank for the transfer of such letters of credit.  If required, Seller
shall use reasonable efforts to arrange for the issuance by the issuing bank of
any authorization to the transfer, together with the delivery of such letters of
credit (and any letter of transfer that is required by such letter of credit). 
Any fees imposed by such issuing banks in connection with such transfers which
are not the obligation of the applicable tenant to pay shall be paid by Seller. 
In the event that any letter of credit is not transferable as of Closing, Seller
shall cooperate with Purchaser in all reasonable respects following the Closing
so as to transfer the same to Purchaser or to obtain a replacement letter of
credit with respect thereto in favor of Purchaser, in either case at no cost or
expense to Purchaser.  Until any such letter of credit shall be transferred or
replaced, Seller shall present such letter of credit for payment and deliver the
proceeds received by Seller, if any, to Purchaser within a reasonable period of
time following receipt of Purchaser’s written request.  Notwithstanding the
foregoing, Seller shall not be in default under this Agreement in the event that
any such letter of credit is not assigned to Purchaser for any reason other than
the failure of Seller to sign the documents required of it to transfer the
letter of credit or the failure of Seller to pay any fees imposed by an issuing
bank in connection with such transfers.  In such event, Purchaser may terminate
this Agreement with respect to the applicable Property upon written notice to
Seller on or before ten (10) days after Purchaser becomes aware that a letter of
credit will not be assigned on the Closing Date; provided, however, Purchaser’s
right to terminate shall not be effective in the event that Seller, in its sole
and absolute discretion, gives Purchaser a credit against the Purchase Price in
the amount of the security deposit or provides a substitute letter of credit in
that amount.

 

4.2.5                        Calculations.  For purposes of calculating
prorations, Purchaser shall be deemed to be in title to that portion of the
Properties being acquired on the Closing Date, and, therefore entitled to the
income therefrom and responsible for the expenses thereof for the entire day
upon which the Closing occurs.  All such prorations shall be made on the basis
of the actual number of days of the month which shall have elapsed as of the day
of the Closing and based upon the actual number of days in the month and year in
question.  Except as set forth in this Section 4.2, all items of income and
expense which accrue for the period prior to the Closing will be for the account
of Seller and all items of income and expense which accrue for the period on and
after the Closing will be for the account of Purchaser.  Purchaser and Seller
shall each submit or cause to be submitted to the other (i) on or about the 90th
day after Closing, and (ii) on or about the one year anniversary of the Closing,
a statement which sets forth necessary adjustments to items subject to proration
pursuant to the provisions of this Section 4.2, if any; provided, however, no
adjustment shall be made with respect to Taxes.  Within fifteen (15) days
following delivery of such statements, the parties shall make such adjustments
among themselves as shall be necessary to carry out the prorations as
contemplated in this Section 4.2.  In the event any prorations made under this
Section 4.2 shall prove to be incorrect for any reason, then any party shall be
entitled to an adjustment to correct the same.

 

5

--------------------------------------------------------------------------------


 

4.2.6                        Leasing Commissions and Leasing Costs.  Seller
shall be responsible for all leasing commissions, tenant improvement costs and
other usual and customary leasing costs, due and owing with respect to the
current term of all Leases executed prior to the Effective Date, whether such
leasing commissions, tenant improvement costs and other usual and customary
leasing costs are due to be paid prior to or after the Closing Date.

 

4.2.7                        Prepaid Items.  Any prepaid items, including,
without limitation, fees for licenses which are transferred to the Purchaser at
the Closing and annual permit and inspection fees shall be apportioned between
the Seller and the Purchaser at the Closing.

 

4.2.8                        Allocation of Closing Costs and Expenses.  Seller
shall bear the cost of the title policy to be issued and extended coverage
charges, the cost of the Surveys (as hereinafter defined), the cost to record
any instruments necessary to clear Seller’s title, one-half the cost of the
Closing Escrow and one-half the cost of the “New York Style” closing fee.
Purchaser shall bear the cost of any recording fees with respect to the Deeds,
all costs incurred in connection with obtaining Purchaser’s financing for this
transaction, if any, the cost of all title endorsements (other than with respect
to extended coverage), if any, one-half the cost of the Closing Escrow and
one-half the cost of the “New York Style” closing fee.  The cost of state and
county transfer taxes shall be paid by the Seller, and the cost of local
transfer taxes shall be paid by the party designated in the applicable local
ordinance or local custom.  If no such designation or custom exists, and a local
transfer tax must be paid, the cost thereof shall be shared equally by Seller
and Purchaser.

 

4.2.9                        Operating Expenses.  All operating expenses
(including all charges under Contracts and agreements assumed by Purchaser under
the General Assignment, as hereinafter defined and fees to any owner’s
association) shall be prorated as of the Closing Date.  As to each service
provider, operating expenses payable or paid to such service provider in respect
to the billing period of such service provider in which the Closing Date occurs
(the “Current Billing Period”), shall be prorated on a per diem basis based upon
the number of days in the Current Billing Period prior to the Closing Date
(which shall be allocated to Seller) and the number of days in the Current
Billing Period on and after the Closing Date (which shall be allocated to
Purchaser), and assuming that all charges are incurred uniformly during the
Current Billing Period.  If actual bills for the Current Billing Period are
unavailable as of the Closing Date, then such proration shall be made on an
estimated basis based upon the most recently issued bills, subject to
readjustment within thirty (30) days of receipt of actual bills. 
Notwithstanding the foregoing, no prorations or adjustments shall be made for
portions of operating costs of the Properties to the extent a tenant under the
Leases is required to pay same pursuant to the terms of any of the Leases.
Purchaser shall be credited with an amount equal to all deposits made by tenants
and held by Seller at Closing towards the tenant’s obligation to pay any such
operating expenses.

 

ARTICLE V

Inspection

 

5.1                               Seller Deliveries.  Purchaser acknowledges
that Seller has heretofore delivered or caused to be delivered or made available
to Purchaser at the Properties all of the items relating to the Properties
specified on Exhibit F, attached hereto, to the extent that such items were in
Seller’s possession (“Documents”); provided, however, that except for the
representations and warranties made in Article VII hereof, Seller makes no
representations or warranties of any kind regarding the accuracy, thoroughness
or completeness of or conclusions drawn in the information contained in such
documents, if any, relating to the Properties.  Except with respect to claims
arising out of a breach by Seller of a representation or warranty made in
Article VII hereof, Purchaser hereby waives any and all claims against Seller
arising out of the accuracy, completeness, conclusions or

 

6

--------------------------------------------------------------------------------


 

statements expressed in materials so furnished and any and all claims arising
out of any duty of Seller to acquire, seek or obtain such materials.  Purchaser
acknowledges that any and all of the Documents that are not otherwise known by
or available to the public are proprietary and confidential in nature and were
delivered to Purchaser solely to assist Purchaser in determining the feasibility
of purchasing the Properties.  Purchaser agrees not to disclose such non-public
documents, or any of the provisions, terms or conditions thereof, to any party
other than a Purchaser Party/Representative, as hereinafter defined.  Purchaser
shall return all of the Documents, at such time as this Agreement is terminated
for any reason.  This Section 5.1 shall survive Closing and/or termination of
this Agreement without limitation.

 

5.2                               Independent Examination/Right to Access. 
Purchaser hereby acknowledges that it has been given, prior to the execution
hereof, a full, complete and adequate opportunity to make such legal, factual
and other determinations, analyses, inquiries and investigations as Purchaser
deems necessary or appropriate in connection with the acquisition of the
Properties.  Purchaser further acknowledges that Purchaser is relying upon its
own independent examination of the Properties and all matters relating thereto
and not upon any statements of Seller (excluding the limited matters expressly
represented by Seller in Article VII hereof) or of any officer, director,
employee, agent or attorney of Seller with respect to acquiring the Properties. 
Except as may be provided in Article VII hereof, Seller shall not be deemed to
have represented or warranted the completeness or accuracy of any studies,
investigations and reports heretofore or hereafter furnished to Purchaser. 
Notwithstanding anything to the contrary contained in this Section 5.2,
Purchaser and its agents shall have access to the Properties and the Documents
prior to the Closing Date, but during normal business hours (with reasonable
advance notice to Seller and subject to the rights of the tenants in
possession), at Purchaser’s sole cost and expense, and at Purchaser’s and its
agents’ sole risk, to inspect the applicable Properties, provided, however,
Purchaser shall not be entitled to conduct Physical Testing or any Phase I
Assessments, as said terms are hereinafter defined, without the approval of
Seller, which approval shall not be unreasonably withheld, and further provided
that prior to Purchaser entering the Properties, Purchaser shall deliver to
Seller evidence of Due Diligence Insurance, as hereinafter defined.  Seller
shall have the right, in its discretion, to accompany Purchaser and/or its
agents during any inspection (including, but not limited to, tenant interviews)
provided that Seller does not unreasonably interfere with Purchaser’s
inspection.  The provisions of this Section 5.2 shall survive Closing and/or
termination of this Agreement without limitation.  Purchaser acknowledges and
agrees that the Documents and investigation available to it have been sufficient
to allow Purchaser to decide whether or not to enter into this Agreement and
consummate the transaction contemplated hereby.

 

5.3                               Inspection Obligations and Indemnity. 
Purchaser and its agents and representatives shall (a) not unreasonably disturb
the tenants of the Improvements or interfere with their use of the Real Property
pursuant to their respective Leases; (b) not interfere with the operation and
maintenance of the Real Property; (c) not injure or otherwise cause bodily harm
to Seller, its agents, contractors and employees or any tenant; (d) promptly
repair any damage to any part of the Properties or any personal property owned
or held by any tenant caused by Purchaser’s inspection of the Properties; (e)
promptly pay when due the costs of all tests, investigations and examinations
done by Purchaser with regard to the Properties; (f) not permit any liens to
attach to the Properties as a result of Purchaser’s inspection of the
Properties; (g) restore the Improvements and the surface of the Real Property to
the condition in which the same was found before any such inspection or tests
were undertaken by Purchaser; and (h) except to the extent required by law, not
reveal or disclose any information obtained pursuant to its inspections of the
Properties to anyone other than the following persons or entities (each a
“Purchaser Party/Representative”): (x) Purchaser’s prospective lenders, members,
managers, partners or other co-venturers or investors, in connection with the
proposed purchase of the Properties and their respective representatives; and
(y) Purchaser’s directors, officers, partners, members, managers, affiliates,
shareholders, employees,

 

7

--------------------------------------------------------------------------------


 

legal counsel, accountants, engineers, architects, financial advisors and
similar professionals and consultants to the extent Purchaser deems it necessary
or appropriate in connection with its evaluation of the Properties.  Purchaser
shall, and does hereby agree to indemnify, defend and hold Seller, its partners,
officers, directors, employees, agents, attorneys and their respective
successors and assigns, harmless from and against any and all claims, demands,
suits, obligations, payments, damages, losses, penalties, liabilities, costs and
expenses (including, but not limited to, attorneys’ fees) arising out of
Purchaser’s or Purchaser’s agents’ actions taken in, on or about the Properties
in the exercise of the inspections of Purchaser prior to the Effective Date,
including, without limitation, claims made by any tenant against Seller for
Purchaser’s entry into such tenant’s premises or any interference with any
tenant’s use of or damage to its premises or property in connection with
Purchaser’s review of the Properties.  This Section 5.3 shall survive the
Closing and/or any termination of this Agreement without limitation. Purchaser
acknowledges and agrees that the Documents and investigation available to it
have been sufficient to allow Purchaser to decide whether or not to enter into
this Agreement and consummate the transaction contemplated hereby.

 

ARTICLE VI

Title and Survey Matters

 

6.1                               Title.  Purchaser acknowledges that, prior to
the Effective Date, Seller has delivered to Purchaser, with respect to each
Property, a title insurance commitment or a prior title insurance policy (a
“Commitment”), together with a copy of all underlying documents referenced
therein (collectively, the “Title Documents”).  Except as hereinafter provided,
Purchaser and Seller hereby agree that (i) all Taxes that are not due and
payable prior to Closing, (ii) the rights of the tenants under the Leases and
Approved New Leases (as defined in Section 9.3 of this Agreement), as parties in
possession only, (iii) all matters created by or on behalf of Purchaser and (iv)
the exceptions to title identified on Exhibits G-1 through G-3, respectively,
shall constitute “ Permitted Exceptions”.  Notwithstanding anything to the
contrary contained herein, Seller shall be obligated to cause all of the
following resulting from the act or omission of, or caused by, Seller or grantor
under the Deeds to be fully satisfied, released and discharged of record or
insured or bonded over on or prior to the Closing Date:  all mortgages, deeds of
trust and monetary liens [including liens for delinquent taxes, mechanics’ liens
and judgment liens] affecting the Properties and all indebtedness secured
thereby.

 

6.2                               Survey.  Purchaser acknowledges receipt of
Seller’s existing surveys (“Initial Surveys”) for each of the Properties. 
Seller has ordered a current ALTA/ACSM survey for each Property to be certified
to Purchaser, as well as any affiliates and lender designated by Purchaser to
Seller at least thirty (30) days prior to Closing and Title Company
(collectively, the “Surveys”) and shall deliver a copy of the Surveys to
Purchaser promptly upon receipt thereof but in all events prior to Closing.  The
surveyors shall certify the Surveys in accordance with the form of certification
attached hereto as Exhibit Q.

 

ARTICLE VII

Representations and Warranties of the Seller

 

7.1                               Seller’s Representations.  Seller represents
and warrants that the following matters are true and correct as of the Effective
Date:

 

7.1.1                        Authority.  Seller is a real estate investment
trust, duly organized, validly existing and in good standing under the laws of
the State of Maryland.  This Agreement has been duly authorized, executed and
delivered by Seller, is the legal, valid and binding obligation of Seller, and
does not violate any provision of any agreement or judicial order to which
Seller is a party or to which Seller is subject.  All documents to be executed
by Seller

 

8

--------------------------------------------------------------------------------


 

or Seller Affiliates which are to be delivered at Closing, will, at the time of
Closing, (i) be duly authorized, executed and delivered by Seller or Seller
Affiliates, as the case may be, (ii) be legal, valid and binding obligations of
Seller or Seller Affiliates, as the case may be, and (iii) not violate any
provision of any agreement or judicial order to which Seller or Seller
Affiliates, as the case may be is a party or to which Seller or Seller
Affiliates, as the case may be, is subject.

 

7.1.2                        Bankruptcy or Debt of Seller.  Neither Seller nor
any Seller Affiliates has made a general assignment for the benefit of
creditors, filed any voluntary petition in bankruptcy, admitted in writing its
inability to pay its debts as they come due or made an offer of settlement,
extension or composition to its creditors generally.  Neither Seller nor any
Seller Affiliates has received any written notice of (a) the filing of an
involuntary petition by Seller’s creditors or the creditors of Seller
Affiliates, (b) the appointment of a receiver to take possession of all, or
substantially all, of Seller’s assets or the assets of Seller Affiliates, or (c)
the attachment or other judicial seizure of all, or substantially all, of
Seller’s assets or the assets of Seller Affiliates.

 

7.1.3                        Foreign Person.  Neither Seller nor any of the
Seller Affiliates is a foreign person within the meaning of Section 1445(f) of
the Internal Revenue Code (“Code”), and Seller agrees to execute and cause the
Seller Affiliates to execute any and all documents necessary or required by the
Internal Revenue Service or Purchaser in connection with such declaration(s).

 

7.1.4                        No Violation of Laws.  Except as set forth on
Schedule 7.1.4, to Seller’s knowledge, neither Seller nor Seller Affiliates have
received any currently effective written notice from a governmental authority
that the Properties violate any applicable ordinance of the city or village in
which the Properties are located.

 

7.1.5                        Eminent Domain.  Except as set forth on
Schedule 7.1.5, to Seller’s knowledge, neither Seller nor Seller Affiliates have
received any currently effective written notice of an eminent domain or
condemnation of the Land or Improvements relating to the Properties.

 

7.1.6                        Hazardous Materials.  Except as set forth on
Schedule 7.1.6, to Seller’s knowledge, except as set forth in any environmental
report provided by Seller to Purchaser, or as referenced or referred to in
Section 17.23, (i) neither Seller nor Seller Affiliates have received any
uncured written notice from the United States Environmental Protection Agency or
the Illinois Environmental Protection Agency (or any Indiana or Wisconsin agency
comparable to the Illinois Environmental Protection Agency) alleging that the
Properties are in violation of any applicable Environmental Laws or contain any
Hazardous Materials, (ii) since the date of the most recent environmental
report, there have been no Hazardous Materials installed or stored in or
otherwise existing at, on, in or under the Properties in violation of applicable
Environmental Laws, and (iii) Seller has acted in the manner that a commercially
prudent property owner would act with respect to any written recommendations
made by Seller’s environmental consultants.  “Hazardous Materials” shall mean
any hazardous, toxic waste, substance or material, pollutant or contaminant, as
defined for purposes of the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 (42 U.S.C. Section 9601 et seq.), as amended, or the
Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.), as
amended, or any other federal, state or local laws, ordinances, rules,
regulations or policies governing use, storage, treatment, transportation,
manufacture, refinement, handling, production or disposal of such materials
(collectively, “Environmental Laws”).

 

9

--------------------------------------------------------------------------------


 

7.1.7                        Litigation.  Except as set forth on Schedule 7.1.7,
to Seller’s knowledge, (i) neither Seller nor Seller’s Affiliates have received
any currently effective written notice of any pending litigation affecting the
Properties, and (ii) there is no action, suit or proceeding threatened before or
by any judicial, administrative or union body, any arbitrator or any
governmental authority, against or affecting the Properties.

 

7.1.8                        Leases.  Except as set forth on Schedule 7.1.8, (i)
the Rent Roll delivered to Purchaser by Seller lists all of the Leases affecting
the Properties owned by Seller or Seller’s Affiliates, (ii) the Leases affecting
the Properties delivered to Purchaser by Seller are true, correct and complete
copies of the Leases provided to or entered into by Seller or Seller’s
Affiliates relating to the Properties, and (iii) to Seller’s knowledge, no
tenant has commenced any action or given any written notice to Seller or any
Seller Affiliate for the purpose of terminating its lease in whole or in part,
whether by exercise of an express termination right in its lease or otherwise.

 

7.1.9                        Contracts.  Except as set forth on Schedule 7.1.9,
to Seller’s knowledge, Seller has delivered to Purchaser complete copies of each
Contract provided to or entered into by Seller or Seller Affiliate relating to
the Properties.

 

7.1.10                  Defaults.  Except as set forth on Schedule 7.1.10, or
any other exhibit to this Agreement, (i) no notice of default has been given by
Seller or Seller Affiliates to any tenant or received by Seller from any tenant
under any Lease relating to the Properties which remains uncured and (ii) no
base or additional rent due under any Lease relating to the Properties is more
than thirty (30) days past due.

 

7.1.11                  Operating Statements.  To Seller’s knowledge, the
operating statements relating to the Properties delivered by Seller to Purchaser
in accordance with Section 5.1 hereof are true and correct in all material
respects and no material adverse change has occurred since the respective dates
thereof.

 

7.1.12                  Bulk Sale Act. The provisions of Section 9.02(d) of the
Illinois Income Tax Act and the applicable provisions of the Retailer’s
Occupation Tax Act do not apply to this transaction.

 

7.1.13                  REIT REP The Properties consist solely of land,
buildings, and other structural components thereof, and other assets described
in Section 856(c)(4)(A) of the Code.  The total gross revenues generated by the
Properties between January 1, 2003 and the Closing Date has consisted and will
consist solely of income from rents from real property and other revenue which
constitute qualifying income under Section 856(c)(3) of the Code (“Qualifying
Income”), and based on historical experience, Seller believes that the gross
revenues generated by the Properties after the Closing Date will consist solely
of Qualifying Income.

 

Seller shall remake all representations and warranties as of the date of the
Closing; provided, however, at the time such warranties and representations are
remade, Seller shall provide Purchaser with updates of the Schedules referred to
in the representations and warranties set forth above and an updated operating
statement.  Purchaser acknowledges and agrees that the representations and
warranties that are made as of the Closing Date shall refer to the updated
Schedules and operating statements.

 

7.2                               Intentionally Deleted.

 

10

--------------------------------------------------------------------------------


 

7.3                               Knowledge.  For purposes of this Agreement and
any document delivered at Closing, whenever the phrases “to the best of Seller’s
knowledge”, “to the actual knowledge of Seller” or “to the knowledge” of Seller
or words of similar import are used, they shall be deemed to refer to the
current, actual knowledge only, and not any implied, imputed or constructive
knowledge of Michael M. Mullen and James N. Clewlow, after consultation with the
property managers of each Property owned by Seller (collectively, the “Seller
Property Managers”).  Except for the obligation to consult with the Seller
Property Managers, neither Michael M. Mullen nor James N. Clewlow shall be
obligated to conduct any independent investigation, and no implied duty to
investigate shall be imputed.  Nothing contained in this Agreement shall be
deemed to impose any personal liability of any kind on any person named in
Section 7.3.

 

For purposes of this Agreement, and any document delivered at Closing, whenever
the phrase “to the best of Purchaser’s knowledge”, “to the actual knowledge of
Purchaser” or “to the knowledge of Purchaser” or words of similar import are
used, they shall be deemed to refer to the current, actual knowledge only, and
not any implied, imputed or constructive knowledge, of Andrew Martin and Ben
Hindmarsh; provided, however, that nothing in this Agreement shall be deemed to
create or impose any personal liability of any kind on Andrew Martin or Ben
Hindmarsh.

 

7.4                               Change in Representation/Waiver. 
Notwithstanding anything to the contrary contained herein, Purchaser
acknowledges that Purchaser shall not be entitled to rely on any representation
or warranty made by Seller in this Article VII to the extent, prior to or at
Closing, Purchaser shall have or obtain actual knowledge of any information that
was contradictory to such representation or warranty; provided, however, if
Purchaser determines prior to Closing that there is a breach of any of the
representations and warranties made by Seller above, then Purchaser may, at its
option, by sending to Seller written notice of its election either (i) exercise
its rights under Section 9.9 below if applicable, (ii) waive such breach and/or
conditions and proceed to Closing with no adjustment in the Purchase Price and
in such event Seller shall have no further liability as to such matter
thereafter, or (iii) as its sole remedy, terminate this Agreement in its
entirety in the event of any untruth or inaccuracy of (x) the representations or
warranties set forth in Sections 7.1.1, 7.1.2 or 7.1.3, or (y) the
representations and warranties set forth in the other sections of Article VII,
but only if such representations and warranties were not true or were inaccurate
on the Effective Date and such untruth or inaccuracy is “Material” (defined
below). The term “Material” as used in this Section 7.4 shall mean a liability
or loss reasonably anticipated to arise out of an untruth or inaccuracy of the
representations or warranties set forth in Article VII which (i) exceeds
$500,000.00 for each affected Property, or (ii) results from fraud or willful
misconduct on the part of Seller.  In the event that Purchaser elects to
terminate this Agreement, the parties shall have no liability to each other
hereunder and the Deposit shall be returned to Purchaser and the Seller Letter
of Credit shall be returned to Seller.  Seller shall have no liability with
respect to any of the foregoing representations and warranties or any
representations and warranties made in any other document executed and delivered
by Seller to Purchaser, to the extent that, prior to the Closing, Purchaser
discovers or learns of information (from whatever source, including, without
limitation the property manager, the tenant estoppel certificates or the
Seller’s Estoppel Certificates delivered pursuant to Section 10.1.1 below, as a
result of Purchaser’s due diligence tests, investigations and inspections of the
Property, or disclosure by Seller or Seller’s agents and employees) that
contradicts any such representations and warranties, or renders any such
representations and warranties untrue or incorrect, and Purchaser nevertheless
consummates the transaction contemplated by this Agreement.

 

7.5                               Post Closing Rights.  Following Closing,
Purchaser will have the right to bring any action against Seller as a result of
any untruth or inaccuracy of representations and warranties made herein if (i)
such untruth or inaccuracy is “Material,” and (ii) prior to Closing Purchaser
did not discover or learn information (from whatever source) that contradicts
any such representations and warranties, or renders any such representations and
warranties untrue or incorrect.  The term

 

11

--------------------------------------------------------------------------------


 

“Material” as used in this Section 7.5 shall mean a liability or loss reasonably
anticipated to arise out of an untruth or inaccuracy of the representations or
warranties set forth in Article VII which results from fraud or willful
misconduct on the part of Seller or exceeds $500,000 for each such affected
Property, it being understood that the foregoing limitation is a threshold which
must be exceeded, but that once such threshold has been exceeded, any post
closing claim may be pursued for its full value.  In addition, in no event will
Seller’s liability for all such breaches relating to a specific Property,
exceed, in the aggregate, the allocated Purchase Price of the Property in
question, calculated in accordance with Schedule 9.8.

 

7.6                               Survival.  The express representations and
warranties made in this Agreement shall not merge into any instrument or
conveyance delivered at the Closing; provided, however, that any action, suit or
proceeding with respect to the truth, accuracy or completeness of
representations and warranties set forth in Sections other than Sections 7.1.1,
7.1.2 and 7.1.3 shall be commenced, if at all, on or before the date which is
twelve (12) months after the date of a Closing and, if not commenced on or
before such date, thereafter such representations and warranties shall be void
and of no force or effect as to the applicable Closing.

 

ARTICLE VIII

Representations and Warranties of Purchaser

 

8.1                               Purchaser represents and warrants to Seller
that the following matters are true and correct as of the Effective Date.

 

8.1.1                        Authority.  Purchaser is a limited liability
company, duly organized, validly existing and in good standing under the laws of
the State of Delaware.  This Agreement has been duly authorized, executed and
delivered by Purchaser, is the legal, valid and binding obligation of Purchaser,
and does not violate any provision of any agreement or judicial order to which
Purchaser is a party or to which Purchaser is subject.  All documents to be
executed by Purchaser which are to be delivered at Closing, will, at the time of
Closing, (i) be duly authorized, executed and delivered by Purchaser, (ii) be
legal, valid and binding obligations of Purchaser, and (iii) not violate any
provision of any agreement or judicial order to which Purchaser is a party or to
which Purchaser is subject.

 

8.1.2                        Bankruptcy or Debt of Purchaser.  Purchaser has not
made a general assignment for the benefit of creditors, filed any voluntary
petition in bankruptcy, admitted in writing its inability to pay its debts as
they come due or made an offer of settlement, extension or composition to its
creditors generally.  Purchaser has received no written notice of (a) the filing
of an involuntary petition by Purchaser’s creditors, (b) the appointment of a
receiver to take possession of all, or substantially all, of Purchaser’s assets,
or (c) the attachment or other judicial seizure of all, or substantially all, of
Purchaser’s assets.

 

8.1.3                        No Financing Contingency.  It is expressly
acknowledged by Purchaser that this transaction is not subject to any financing
contingency, and no financing for this transaction shall be provided by Seller.

 

8.2                               Purchaser’s Acknowledgment.  Purchaser
acknowledges and agrees that, except as expressly provided in this Agreement,
Seller has not made, does not make and specifically disclaims any and all
representations, warranties, promises, covenants, agreements or guaranties of
any kind or character whatsoever, whether express or implied, oral or written,
past, present or future, including, but not limited to those representations,
warranties, promises, covenants, agreement and guaranties of, as to, concerning
or with respect to (a) the nature, quality or condition of the Properties,
including, without limitation, the water, soil and geology, (b) the income to be
derived from the Properties, (c) the suitability of the Properties for any and
all activities and uses which

 

12

--------------------------------------------------------------------------------


 

Purchaser may conduct thereon, (d) the compliance of or by the Properties or its
operation with any laws, rules, ordinances or regulations of any applicable
governmental authority or body, including, without limitation, the Americans
with Disabilities Act and any rules and regulations promulgated thereunder or in
connection therewith, (e) the habitability, merchantability or fitness for a
particular purpose of the Properties, or (f) any other matter with respect to
the Properties, and specifically that except as expressly provided in this
Agreement, Seller has not made, does not make and specifically disclaims any
representations regarding solid waste, as defined by the U.S. Environmental
Protection Agency regulations at 40 C.F.R., Part 261, or the disposal or
existence, in or on the Properties, of any hazardous substance, as defined by
the Comprehensive Environmental Response Compensation and Liability Act of 1980,
as amended, and applicable state laws, and regulations promulgated thereunder. 
Purchaser further acknowledges and agrees that, except as expressly provided in
this Agreement, having been given the opportunity to inspect the Properties,
Purchaser is relying solely on its own investigation of the Properties and not
on any information provided or to be provided by Seller.  Purchaser further
acknowledges and agrees that subject to the representations and warranties of
Seller as provided herein and in any other document executed at Closing, any
information provided or to be provided with respect to the Properties was
obtained from a variety of sources and that Seller has not made any independent
investigation or verification of such information.  Purchaser further
acknowledges and agrees that, as a material inducement to the execution and
delivery of this Agreement by Seller, subject to the representations and
warranties of Seller provided herein and in any other document executed at
Closing, the sale of the Properties as provided for herein is made on an “AS IS,
WHERE IS” CONDITION AND BASIS “WITH ALL FAULTS.”  Purchaser acknowledges,
represents and warrants that Purchaser is not in a significantly disparate
bargaining position with respect to Seller in connection with the transaction
contemplated by this Agreement; that Purchaser freely and fairly agreed to this
acknowledgment as part of the negotiations for the transaction contemplated by
this Agreement; that Purchaser is represented by legal counsel in connection
with this transaction.

 

8.3                               Purchaser’s Release.  Effective as of the date
of the Closing, Purchaser on behalf of itself and its successors and assigns
waives its right to recover from, and forever releases and discharges, Seller,
Seller’s affiliates, Seller’s investment manager, property manager, the
partners, trustees, shareholders, beneficiaries, directors, officers, employees,
attorneys and agents of each of them, and their respective heirs, successors,
personal representatives and assigns from any and all demands, claims, legal or
administrative proceedings, losses, liabilities, damages, penalties, causes of
action, fines, liens, judgments, costs and expenses known or unknown, foreseen
or unforeseen, that may arise on account of or in any way be connected with the
Properties, except, subject to Section 7.5 hereof, such as arises out of (i) a
breach of any of the representations and warranties of Seller set forth in
Article VII and (ii) any of the provisions of this Agreement that survive
Closing pursuant to the provisions of Section 17.12 below.  The terms and
provisions of this Section 8.3 shall survive Closing and/or termination of this
Agreement without limitation.

 

8.4                               Survival.  The express representations and
warranties made in this Agreement by Purchaser shall not merge into any
instrument of conveyance delivered at the Closing; provided, however, that any
action, suit or proceeding with respect to the truth, accuracy or completeness
of all such representations and warranties shall be commenced, if at all, on or
before the date which is twelve (12) months after the date of the Closing and,
if not commenced on or before such date, thereafter shall be void and of no
force or effect as to the applicable Closing.

 

ARTICLE IX

Seller’s Interim Operating Covenants/Seller’s and Purchaser’s Covenants

 

9.1                               Operations.  Seller agrees to continue to
operate, manage and maintain the Improvements through the Closing Date in the
ordinary course of Seller’s business and substantially

 

13

--------------------------------------------------------------------------------


 

in accordance with Seller’s present practice, subject to ordinary wear and tear
and further subject to Article XII of this Agreement.  As of, and at all times
after the Effective Date until Closing, Seller shall name Purchaser as an
additional insured on all liability insurance policies maintained by Seller
relating to the Properties.

 

9.2                               No Sales.  Except for the execution of tenant
Leases pursuant to Section 9.3, Seller agrees that it shall not convey any
interest in the Properties to any third party.

 

9.3                               Tenant Leases.  From and after the Effective
Date, Seller shall not (i) grant any consent or waive any material rights under
the Leases, (ii) terminate any Lease, or (iii) enter into a new lease, modify an
existing Lease or renew, extend or expand an existing Lease in any material
respect without the prior written approval of Purchaser (an “Approved New
Lease”), which in each case shall not be unreasonably withheld, conditioned or
delayed.  Any Approved New Lease shall meet all of the following parameters: (i)
such proposed lease has an initial term (excluding any options to extend such
term) of not less than three (3) years and not more than ten (10) years; (ii)
such proposed lease has no free-rent period extending beyond the term of the
Master Lease (defined below); (iii) such proposed lease has no above-market
obligation of Purchaser to provide or fund any tenant improvements; (iv) such
proposed lease provides for base rent payable at a rate per month that is never
less than 95% of the base rent per month required to be paid for such space
under the Master Lease; (v) leasing commissions for such proposed lease do not
exceed market rates; (vi) such proposed lease does not require the landlord
thereunder, and will not result in an obligation for the landlord thereunder to
alter or improve or pay for the altering or improving of the building (other
than tenant improvements as limited by clause (iii) above and responsibility for
repairing and replacing the roof and structure, but excluding the obligation for
internal wall changes); (vii) such lease shall be on the form customarily used
by Seller with such revisions which Seller approves using its judgment as a
commercially prudent landlord; (viii) the creditworthiness of the tenant and
intended use of the premises by the tenant shall be consistent with Seller’s
historical and customary requirements as a commercially prudent landlord; and
(ix) the income to be generated from the proposed lease shall constitute
qualifying income under Section 856(c)(3) of the Code. Additionally, the parties
expressly agree that it shall not be deemed unreasonable for Purchaser to
withhold, condition or delay its consent to any Approved New Lease that includes
above-market tenant improvements, above-market leasing commissions or any other
above-market leasing costs that Purchaser would be obligated to pay or incur;
provided, however, in such event, Purchaser and Seller agree to negotiate in
good faith to agree upon such tenant improvement costs, leasing commission and
other leasing costs to render such Approved New Lease and the terms thereof
acceptable to Purchaser.  Any lease proposed by Seller, which satisfies the
criteria set forth in this Section 9.3 and would otherwise be reasonably
acceptable to Purchaser, but for the fact that such lease includes above-market
tenant improvements, above-market leasing commissions or any other above-market
leasing costs, may, nonetheless, be approved and executed by Seller, in its sole
and absolute discretion, and in such event such proposed lease shall be deemed
an Approved New Lease, provided that Seller pays all such above-market tenant
improvements, above-market leasing commissions or any other above-market leasing
costs.  Purchaser’s failure to respond within five (5) Business Days after
receipt of a request for approval, together with a copy of the proposed Approved
New Lease or letter of intent to lease and credit information on the proposed
replacement tenant or tenants, shall be deemed approval by Purchaser. Seller
shall pay the portion of the tenant improvement costs, leasing commissions and
other usual and customary leasing costs with respect to any Approved New Lease,
allocated on a prorata basis over the term of the Approved New Lease with
respect to the portion of the term of the Approved New Lease prior to a Closing
and Purchaser shall pay the portion of the tenant improvement costs, lease
commissions and other usual and customary leasing costs with respect to an
Approved New Lease, allocated on a prorata basis over the term of the Approved
New Lease with respect to the portion of the term of the Approved New Lease
after the Closing.

 

14

--------------------------------------------------------------------------------


 

9.4.                            Planned Expenditures.  Seller shall effect and
complete the planned expenditures for nominated work and items in accordance
with the description and budget set forth on Exhibit R attached hereto as a
prudent manager/owner in consultation with Purchaser, and to Purchaser’s
commercially reasonable satisfaction; in the event that upon completion of such
work and items,  the total cost of such work is less than the total budget
allocated for same, Seller shall be entitled to retain all such unexpended
amounts.  In the event that Exhibit R reflects that certain work is to be
performed after Closing, the obligations of Seller under this Section 9.4 with
respect to that work shall survive Closing.

 

9.5                               Master Lease.  At the Closing, Seller and
Purchaser shall execute and deliver to each other a master lease (“Master
Lease”) in the form of Exhibit H attached hereto.

 

9.6                               Management Agreement.  At the Closing, Seller
and Purchaser shall execute and deliver to each other a property management
agreement with respect to the Properties (“Property Management Agreement”) in
the form of Exhibit I attached hereto.  Seller shall terminate any existing
property management agreements pertaining to the Properties as of the Closing
Date.

 

9.7                               Intentionally Deleted.

 

9.8                               Transfer Tax Declaration Allocation. 
Purchaser and Seller agree that the Purchase Price shall be allocated amongst
the Properties as set forth on Schedule 9.8 for the purpose of completing real
estate transfer declarations to be executed by Seller and Purchaser at Closing
(the “Transfer Tax Declaration Allocation”).

 

9.9                               Substitution of Properties

 

9.9.1                        In the event of the occurrence of a Substitution
Event (defined below) prior to Closing, Purchaser may, at its option, by written
notice to Seller (“Event Notice”) within ten (10) days after the date on which
Purchaser is given or obtains actual knowledge of the occurrence of a
Substitution Event, elect to either (i) ignore the Substitution Event and
proceed to Closing with no adjustment in the Purchase Price, or (ii) request
that Seller offer a Substitute Property or Substitute Properties (both as
hereinafter defined) to Purchaser valued in the aggregate amount of the Purchase
Price allocated to the Property or Properties (“Removed Property” or “Removed
Properties”) subject to the Substitution Event.

 

In the event that Purchaser elects under (ii) above to have Seller provide a
Substitute Property or Substitute Properties, Seller, if it chooses to do so, in
its sole and absolute discretion, shall have a period of thirty (30) days from
the date of Purchaser’s Event Notice to correct the condition giving rise to the
Substitution Event, and further, provided, however, if such condition is of a
nature which is not capable of cure within said thirty (30) day period and
Seller has commenced to cure within such thirty (30) day period, then Seller
shall have such reasonable period of time from and after the date of Purchaser’s
Event Notice to correct the condition giving rise to the Substitution Event.  In
the event Purchaser exercises its rights under (ii) above, and Seller elects to
and cures the condition giving rise to the Substitution Event prior to the time
that the Closing with respect to the Substitute Property occurs, the Scheduled
Closing Date for the Removed Property shall be extended to the fifteenth (15th)
day after the condition giving rise to the Substitution Event has been cured.

 

In the event that Purchaser fails to elect (i) or (ii) above within ten (10)
days after Purchaser is given or obtains actual knowledge of a Substitution
Event, Purchaser shall be deemed to have elected to waive such condition and
proceed to Closing on the Closing Date with no adjustment in the Purchase
Price.  In the event that within said ten (10) day period

 

15

--------------------------------------------------------------------------------


 

Purchaser elects its rights under (ii) above and Seller elects not to cure or
elects to cure the condition but fails to do so within the time period set forth
above, Seller shall use reasonable efforts to provide a Substitute Property or
Substitute Properties as described in Section 9.9.2.  Notwithstanding any other
term or condition contained herein, (i) in no event shall the Closing with
respect to the Properties which are not subject to a Substitution Event be
delayed, and (ii) in the event of the occurrence of a Substitution Event, Seller
shall not be in default under this Agreement, Seller shall not be liable for
damages and Purchaser’s sole right and remedy shall be to exercise its rights
under this Section 9.9.1.

 

The term “Substitution Event” shall mean any one or more of the following: (i)
written notice to Purchaser that a tenant under its lease (“Right of First
Refusal Lease”)  has exercised a right of first refusal, right of first offer or
option to purchase a Property prior to Closing pursuant to the existing terms of
its lease, (ii) the taking of one hundred percent (100%) of a Property by
condemnation or eminent domain or (iii) any one or more of the following, to the
extent the existence of the condition hereinafter described has a “Material
Adverse Effect” on the use, value or marketability of the applicable Property:
(a) the existence of a title exception other than a Permitted Exception on an
Owner’s Policy to be issued by the Title Company at the time of the Closing;
provided, however that Seller shall, at Seller’s expense, use reasonable efforts
to obtain a title insurance endorsement to the Owner’s Policy (defined below)
insuring over any unpermitted title exception, (b) the existence of a difference
on a Survey not reflected on the Initial Surveys; (c) if Purchaser has not been
provided with a copy of a zoning endorsement issued by the Title Company with
respect to any Properties (whether in favor of Seller or Purchaser) prior to the
Effective Date and it is determined that the present use of the Property is not
permitted under the zoning ordinance in effect on the Effective Date; (d) the
physical or environmental condition of the Properties are not the same as on the
Effective Date, ordinary wear and tear and damage by casualty excepted,
provided, however, that under this subsection (d) it shall not be a Substitution
Event if a tenant of the Property is responsible under its lease for
maintaining, repairing or restoring the physical or environmental condition in
question; and (e) the existence of a breach of a warranty or representation made
by Seller under Sections 7.1.4, 7.1.6, 7.1.7 and 7.1.9 of this Agreement (or any
change in the schedules thereto).  The term “Material Adverse Effect” as used
herein shall mean that a liability or loss reasonably anticipated to arise out
of the condition under (a) Sections 9.9.1(iii)(a) or (b) which exceeds
$150,000.00 for the affected Property, or (b) under Sections 9.9.1iii(c), (d) or
(e) which exceeds seven and one-half percent (7.5%) of the Purchase Price for
the affected Property.

 

9.9.2                        In the event of the occurrence of a Substitution
Event (and notwithstanding any election by Seller to attempt to cure the
condition giving rise to the Substitution Event), Seller shall use reasonable
efforts to substitute another Property or Properties owned by Seller that the
parties mutually agree in their reasonable opinion is comparable (individually,
a “Substitute Property” and collectively, the “Substitute Properties”).  Seller
shall use reasonable efforts to identify a Substitute Property within thirty
(30) days after receipt of an Event Notice.  Commencing on the date that
Purchaser receives a notice from Seller identifying a Substitute Property or
Substitute Properties to replace a Removed Property or Removed Properties
(“Substitution of Assets Notice”), and continuing until 5:00 p.m. Central time
on the thirtieth (30th) day thereafter (“Substitute Properties Feasibility
Period”), Purchaser and its agents shall have the right to conduct inspections
and tests of the Substitute Properties in the manner hereby provided in
Section 9.9.5 and subject to the provisions as provided in Section 9.9.6.  In
the event that Purchaser approves all of the Substitute Properties prior to the
expiration of the Substitute Properties Feasibility Period, all of the
Substitute Properties shall be subject to this Agreement, and the Purchase Price
shall be adjusted as provided below in Section 9.9.3.  In the event that
Purchaser does not approve one or more of the Substitute Properties prior to the
expiration of the Substitute

 

16

--------------------------------------------------------------------------------


 

Properties Feasibility Period, the Substitute Property or Properties not
approved by Purchaser and the Removed Property or Removed Properties shall not
be subject to this Agreement, and the Purchase Price shall be reduced by the
value of the Removed Property or Removed Properties, as the case may be, as set
forth on Schedule 9.8.  All Substitute Properties approved by Purchaser shall be
deemed to be Properties subject to this Agreement, except that all warranties
and representations shall be modified to reflect the circumstances relating to
the Substitute Properties.  Within fifteen (15) days after the Substitution of
Assets Notice, Seller shall deliver Schedules similar to those attached hereto
as Schedules 7.1.4, 7.1.5, 7.1.6, 7.1.7, 7.1.8, 7.1.9 and 7.1.10, with respect
to the Substitute Properties.

 

9.9.3                        For the purposes of this Section 9.9, the purchase
price for a Removed Property shall be based on Schedule 9.8 attached hereto, and
the purchase price for a Substitute Property shall be calculated using a
capitalization rate equal to the capitalization rate that was used to determine
the Purchase Price of the Removed Property and the annual net rent of the
Substitute Property, without deductions (“Substitute Property Purchase Price”). 
In the event that the Seller delivers the Substitution of Assets Notice to
Purchaser within the time frame set forth above, the Closing of all Properties
not subject to the Substitution of Assets Notice shall take place on the date of
the Scheduled Closing Date.  Subject to the right of Purchaser to disapprove one
or more of the Substitute Properties during the Substitute Properties
Feasibility Period, and further subject to the provisions of Section 4.1 above,
the Closing with respect to each Substitute Property shall take place on the
thirtieth (30th) day following the expiration of the applicable Substitute
Property Feasibility Period.

 

9.9.4                        Seller shall deliver to Purchaser copies of all
notices sent by Seller to tenants under Right of First Refusal Leases as
required under the Right of First Refusal Leases, and shall notify Purchaser
promptly if it receives a notice from an Exercising Tenant.

 

9.9.5                        During the Substitute Properties Feasibility
Period, Purchaser and its agents shall have the right during business hours
(with reasonable advance notice to Seller and subject to the rights of the
tenants in possession), at Purchaser’s sole cost and expense and at Purchaser’s
and its agents’ sole risk, to perform inspections and tests of the Substitute
Properties and to perform such other analyses, inquiries and investigations as
Purchaser shall deem reasonably necessary or appropriate; provided, however,
that in no event shall (i) such inspections or tests unreasonably disrupt or
disturb the on-going operation of the Substitute Properties or the rights of the
tenants at the Substitute Properties, or (ii) Purchaser or its agents or
representatives conduct any physical testing, drilling, boring, sampling or
removal of, on or through the surface of the Substitute Properties (or any part
or portion thereof) including, without limitation, any ground borings or
invasive testing of the Improvements (collectively, “Physical Testing”), without
Seller’s prior written consent, which consent may be given or withheld in
Seller’s sole and absolute discretion.  Seller acknowledges and agrees that the
performance of a phase I environmental assessment on behalf of Purchaser (“Phase
I Assessments”) shall not be considered Physical Testing for purposes hereof and
shall be permitted without Purchaser obtaining the consent of Seller.  In the
event Purchaser desires to conduct any such Physical Testing of a Substitute
Property, then Purchaser shall submit to Seller, for Seller’s approval, a
written detailed description of the scope and extent of the proposed Physical
Testing, which approval may be given or withheld in Seller’s sole and absolute
discretion.  In no event shall Seller be obligated as a condition of this
transaction to perform or pay for any environmental remediation of the
Substitute Properties recommended by any such Physical Testing.  After making
such tests and inspections, Purchaser agrees to promptly restore the Substitute
Properties to their condition prior to such tests and inspections (which
obligation shall

 

17

--------------------------------------------------------------------------------


 

survive the Closing or any termination of this Agreement).  In addition to the
rights available to the Purchaser during the Substitute Properties Feasibility
Period, as set forth above, Purchaser and its agents shall have access to the
Substitute Properties prior to the Closing Date, but during normal business
hours (with reasonable advance notice to Seller and subject to the rights of the
tenants in possession), at Purchaser’s sole cost and expense, and at Purchaser’s
and its agents’ sole risk, to inspect the applicable Substitute Properties;
provided, however, Purchaser shall not be entitled to conduct any Physical
Testing or any Phase I Assessment after the expiration of the Substitute
Properties Feasibility Period.  Prior to Purchaser entering the Substitute
Properties to conduct the inspections and tests described above, including, but
not limited to, the Phase I Assessments, Purchaser shall obtain and maintain, at
Purchaser’s sole cost and expense, and shall deliver to Seller evidence of, the
following insurance coverage, and shall cause each of its agents and contractors
to obtain and maintain, and, upon request of Seller, shall deliver to Seller
evidence of, the following insurance coverage:  general liability insurance,
from an insurer reasonably acceptable to Seller, in the amount of Five Million
and No/100 Dollars ($5,000,000.00) combined single limit for personal injury and
property damage per occurrence, such policy to name Seller as an additional
insured party, which insurance shall provide coverage against any claim for
personal liability or property damage caused by Purchaser or its agents,
employees or contractors in connection with such inspections and tests (“Due
Diligence Insurance”).  Seller shall have the right, in its discretion, to
accompany Purchaser and/or its agents during any inspection (including, but not
limited to, tenant interviews) provided Seller or its agents do not unreasonably
interfere with Purchaser’s inspection.

 

9.9.6                        Purchaser and its agents and representatives
shall:  (a) not unreasonably disturb the tenants of the Substitute Properties or
interfere with their use of the Substitute Properties pursuant to their
respective Leases; (b) not interfere with the operation and maintenance of the
Substitute Properties; (c) not damage any part of the Substitute Properties or
any personal property owned or held by any tenant; (d) not injure or otherwise
cause bodily harm to Seller, its agents, contractors and employees or any
tenant; (e) promptly pay when due the costs of all tests, investigations and
examinations done with regard to the Substitute Properties; (f) not permit any
liens to attach to the Substitute Properties by reason of the exercise of its
rights hereunder; (g) restore the Improvements and the surface of the Substitute
Properties to the condition in which the same was found before any such
inspection or tests were undertaken; and (h) except to the extent required by
applicable laws, not reveal or disclose any information obtained pursuant to its
right to evaluate set forth in Section 9.9.5 above concerning the Substitute
Properties to anyone other than a Purchaser Party/Representative.  Purchaser
shall, at its sole cost and expense, comply with all applicable federal, state
and local laws, statutes, rules, regulations, ordinances or policies in
conducting its inspection of the Substitute Properties, the Purchaser’s Phase I
Assessments and the Physical Testing.  Purchaser shall, and does hereby agree to
indemnify, defend and hold the Seller, its partners, members, officers,
directors, employees, agents, attorneys and their respective successors and
assigns, harmless from and against any and all claims, demands, suits,
obligations, payments, damages, losses, penalties, liabilities, costs and
expenses (including but not limited to attorneys’ fees) arising out of
Purchaser’s or Purchaser’s agents’ actions taken in, on or about the Substitute
Properties in the exercise of the inspection right granted pursuant to
Section 9.9.5, including, without limitation, (i) claims made by any tenant
against Seller for Purchaser’s entry into such tenant’s premises or any
interference with any tenant’s use or damage to its premises or property in
connection with Purchaser’s review of the Substitute Properties, and (ii)
Purchaser’s obligations pursuant to this Section 9.9.6.  This Section 9.9.6
shall survive the Closing of the Substitute Properties and/or any termination of
this Agreement without limitation.

 

18

--------------------------------------------------------------------------------


 

9.9.7                        With respect to the Substitute Properties, Seller
shall deliver to Purchaser or make available at the applicable Substitute
Property or Seller’s office in Oak Brook, Illinois, at Seller’s option, the
following: operating statements, leases, reports relating to the physical and/or
environmental condition of the applicable Substitute Properties, a statement of
the estimated value of the applicable Substitute Properties from an independent
industrial real estate broker with at least ten (10) years experience in the
marketplace (which value shall not be binding on Seller or Purchaser), rent
rolls and revenue and expense statements, Seller and Purchaser shall use
reasonable efforts to agree upon the format and scope of such materials, but
agree that the format and scope shall be similar to the materials typically
provided by Seller to Purchaser in connection with the sale of the Properties in
accordance with Section 5.1 hereof (the “Substitute Property Documents”);
provided, however, that except for the representations and warranties made in
Article VII hereof, Seller makes no representations or warranties of any kind
regarding the accuracy, thoroughness or completeness of or conclusions drawn in
the information contained in such Substitute Properties Documents.  Except with
respect to claims arising out of a breach by Seller of a representation or
warranty made in Article VII hereof, Purchaser hereby waives any and all claims
against Seller arising out of the accuracy, completeness, conclusions or
statements expressed in materials so furnished and any and all claims arising
out of any duty of Seller to acquire, seek or obtain such materials. 
Notwithstanding anything contained in the preceding sentence, Seller shall not
deliver or make available to Purchaser Seller’s internal memoranda,
attorney-client privileged materials, internal appraisals and economic
evaluations of the Substitute Properties, and reports regarding the Substitute
Properties prepared by Seller or its affiliates solely for internal use or for
the information of the investors in Seller.  Purchaser acknowledges that any and
all of the Substitute Properties Documents that are not otherwise known by or
available to the public are proprietary and confidential in nature and will be
delivered to Purchaser solely to assist Purchaser in determining the feasibility
of purchasing the Substitute Properties.  Purchaser agrees not to disclose such
non-public documents, or any of the provisions, terms or conditions thereof, to
any party other than a Purchaser Party/Representative.  Purchaser shall return
all of the Substitute Properties Documents, on or before three (3) Business Days
after the first to occur of (a) such time as Purchaser notifies Seller in
writing that it shall not acquire the Substitute Properties, or (b) such time as
this Agreement is terminated for any reason.  This Section 9.9.7 shall survive
any termination of this Agreement without limitation.

 

9.9.8                        Purchaser hereby acknowledges that it will have
been given, prior to the termination of the Substitute Properties Feasibility
Period, a full, complete and adequate opportunity to make such legal, factual
and other determinations, analyses, inquiries and investigations as Purchaser
deems necessary or appropriate in connection with the acquisition of the
Substitute Properties.  Purchaser will be relying upon its own independent
examination of the Substitute Properties and all matters relating thereto and
not upon any statements of Seller (excluding the limited matters expressly
represented by Seller in Article VII hereof) or of any officer, director,
employee, agent or attorney of Seller with respect to acquiring the Substitute
Properties.  Except as may be provided in Article VII hereof, Seller shall not
be deemed to have represented or warranted the completeness or accuracy of any
studies, investigations and reports heretofore or hereafter furnished to
Purchaser relating to the Substitute Properties.  The provisions of this
Section 9.9.8 shall survive Closing and/or termination of this Agreement without
limitation.

 

9.10                        Contracts.  Seller shall not, with respect to a
Contract that will survive Closing, from and after the Effective Date, terminate
an existing Contract, enter into a new Contract or modify an existing Contract
without the prior written approval of Purchaser, which consent in each case
shall not be unreasonably conditioned, withheld or delayed and which shall be
deemed granted if

 

19

--------------------------------------------------------------------------------


 

Purchaser fails to respond to a request for approval within five (5) Business
Days after receipt of the request therefor together with a summary of the terms
of the Contract (an “Approved New Contract”).  Schedule 9.10 attached hereto
contains a list of Contracts for the Properties that Purchaser will assume as of
the Closing, and a list of Contracts for the Properties that Purchaser is
requesting Seller to terminate as of the Closing (the “Unassumed Contracts”). 
Provided that the Closing occurs hereunder, Seller shall terminate such
applicable Unassumed Contracts effective as of the Closing Date and deliver
evidence at such Closing of such termination.

 

9.11                        Intentionally Deleted.

 

9.12                        REA Estoppels.  Attached hereto as Schedule 9.12 is
a list of REA and other Property-related estoppels that Purchaser would like to
obtain prior to Closing (collectively, the “REA Estoppels”).  Purchaser shall
prepare and deliver to Seller REA Estoppel Certificates for each of the REA
Estoppels (the “REA Estoppel Certificates”), and Seller shall send out the REA
Estoppel Certificates for execution prior to the Closing Date, it being
understood that obtaining the REA Estoppel Certificates shall not be a condition
to Purchaser’s obligation to close.

 

ARTICLE X

Closing Conditions

 

10.1                        Conditions to Obligations of Purchaser.  The
obligations of Purchaser under this Agreement to purchase the Properties and
consummate the other transactions contemplated hereby shall be subject to the
satisfaction of the following conditions on or before the Scheduled Closing
Date, except to the extent that any of such conditions may be waived by
Purchaser in writing at Closing.

 

10.1.1                  Tenant Estoppels.  Purchaser shall have received tenant
estoppel certificates dated not more than thirty (30) days prior to the Closing
from seventy-five percent (75%) of the occupied square footage in the
Properties.  Seller agrees to deliver to each tenant a tenant estoppel
certificate substantially in the form attached hereto as Exhibit K. 
Notwithstanding the foregoing, in the event that a Lease requires a different
form of estoppel certificate or requires specific provisions, Purchaser shall be
required to accept a tenant estoppel certificate that is substantially in the
form required by said Lease or substantially in the form of Exhibit K as
modified to comply with the specific provisions required by said Lease. 
Additionally, Purchaser acknowledges that while the statements set forth in
paragraphs 8 and 9 of Exhibit K are not qualified to the knowledge or best
knowledge of the tenant, Purchaser shall be required to accept any tenant
estoppel certificate that has been qualified to the knowledge or best knowledge
of the tenant with respect to said paragraphs.  Notwithstanding the foregoing,
at Seller’s sole option, Seller may (i) extend the Scheduled Closing Date solely
with respect to up to five (5) of the Properties for up to an additional thirty
(30) days in order to satisfy the foregoing requirement for such Properties, in
which event Seller shall deliver notice of such extension with respect to such
Properties to Purchaser prior to the Scheduled Closing Date (and the Closing
shall proceed as scheduled with respect to all other Properties), and/or (ii)
provide its own estoppel (“Seller’s Estoppel”) in the form attached as Exhibit L
to Purchaser in satisfaction of the foregoing requirements with respect to not
more than twenty-five percent (25%) of the occupied square footage of the
Properties.  In the event that Seller has not complied with the provisions of
this Section 10.1.1, Purchaser may (i) elect to consummate the Closing, or (ii)
notify Seller of its intent to terminate this Agreement by written notice (the
“Tenant Estoppel Termination Notice”) on or before the Scheduled Closing Date. 
In the event that, after the Closing, Seller delivers to Purchaser a tenant
estoppel certificate from a tenant for whom Seller executed a Seller’s Estoppel
at the Closing and such tenant estoppel certificate contains no information
which is contradictory to or inconsistent with the information contained in the
Seller’s Estoppel, then

 

20

--------------------------------------------------------------------------------


 

Seller thereafter shall be released from all liability relating to Seller’s
Estoppel with respect to such tenant’s Lease.  In no event shall Seller be
obligated to deliver updates to the tenant estoppel certificate or Seller’s
Estoppel.

 

10.1.2                  Title Policy.  The Title Company shall be prepared to
issue to Purchaser on the Closing Date an extended coverage ALTA Form B policy
of title insurance, amended October 17, 1970 (the “Owner’s Policy”), or
equivalent form Owner’s Policy acceptable to Purchaser, with respect to each
Property in the Properties, in the face amount of the applicable Purchase Price
attributable to such Property, and dated as of the Closing Date, indicating
title to such Property is vested of record in Purchaser, subject solely to the
applicable Permitted Exceptions.

 

10.1.3                  Possession of the Property.  Delivery by Seller of
possession of the applicable Property, subject to the Permitted Exceptions and
the rights of tenants under the applicable Leases and Approved New Leases.

 

ARTICLE XI

Closing

 

11.1                        Purchaser’s Closing Obligations.  Purchaser, at its
sole cost and expense, shall deliver or cause to be delivered to Seller and the
Title Company at each Closing the following, as same relates to the Properties:

 

11.1.1                  The applicable portion of the Purchase Price, after all
adjustments are made at the Closing as herein provided, by wire transfer or
other immediately available federal funds, which amount shall be received in
escrow by the Title Company at or before 11:00 a.m. Central time.

 

11.1.2                  An assumption of a blanket conveyance and bill of sale,
substantially in the form attached hereto as Exhibit M (“General Assignment”),
duly executed by Purchaser, conveying and assigning to Purchaser the applicable
Personal Property, Leases, Contracts, records and plans, and Intangible
Property.

 

11.1.3                  Executed counterparts of the Master Lease and the
Property Management Agreement with respect to the Closing, and such other
documents to be provided in accordance with Sections 9.5 and 9.6 hereof with
respect to the Closing.

 

11.1.4                  Such other documents as may be reasonably necessary or
appropriate to effect the consummation of the transactions which are the subject
of this Agreement, including, but not limited to, ALTA Statements and GAP
Undertakings, if requested by the Title Company.

 

11.2                        Seller’s Closing Obligations.  Seller, at its sole
cost and expense, shall deliver or cause to be delivered to Purchaser and the
Title Company the following, as same relates to each of the Properties and the
Properties, as the case may be:

 

11.2.1                  A Special warranty deed (a “Deed”) in recordable form
properly executed by Seller conveying to Purchaser the Land and Improvements in
fee simple, subject only to the Permitted Exceptions, substantially in the form
attached hereto as Exhibit N (as modified in order to satisfy any State-specific
requirements with respect to the States of Indiana and Wisconsin, if
applicable).

 

21

--------------------------------------------------------------------------------


 

11.2.2                  A General Assignment, duly executed by Seller, conveying
and assigning to Purchaser the Personal Property, the Leases, the Contracts and
the Intangible Property.

 

11.2.3                  Written notice to the tenant(s) (i) acknowledging the
sale of the Property to Purchaser, (ii) acknowledging that Purchaser has
received and is responsible for any security deposits identified in the rent
roll, and (iii) indicating that rent should thereafter be paid to Purchaser,
substantially in the form attached hereto as Exhibit O.

 

11.2.4                  A certificate substantially in the form attached hereto
as Exhibit P (“Non-foreign Entity Certification”) certifying that Seller is not
a “foreign person” as defined in the Code.

 

11.2.5                  Executed counterparts of the Master Lease and the
Property Management Agreement, with respect to the Closing, and such other
documents to be provided in accordance with Sections 9.5 and 9.6 hereof with
respect to the Closing.

 

11.2.6                  Such other documents as may be reasonably necessary or
appropriate to effect the consummation of the transactions which are the subject
of this Agreement, including, but not limited to, ALTA Statements and GAP
Undertakings.

 

11.2.7                  Purchaser and Seller have agreed that possession (but
not ownership) of all original Leases, tenant files and Contracts shall remain
with Seller following Closing, in its capacity as Property Manager but that
ownership of such items shall pass to Purchaser.  Any duplicate originals of
Leases and Contracts in Seller’s possession or control shall be delivered to
Purchaser promptly after Closing.

 

11.2.8                  All REA Estoppel Certificates received by Seller, if
any.

 

11.2.9                  A certificate of Seller by which Seller reaffirms the
truth and accuracy in all material respects of the representations and
warranties set forth in Sections 7.1 above, subject to and setting forth any
changes thereto occurring since the Effective Date.

 

11.2.10  Reliance letters with respect to and permitting Purchaser to rely on
the most recent Phase 1 environmental reports provided by Seller to Purchaser
from the consultant who prepared the applicable environmental report.

 

11.3                        Joint Closing Obligations.  Purchaser and Seller
shall execute and deliver a closing statement for each of the Properties setting
forth the applicable Purchase Price, and any and all prorations and credits
between the parties, as determined pursuant to this Agreement, together with
real estate transfer tax declarations as required.

 

ARTICLE XII

Risk of Loss

 

12.1                        Condemnation and Casualty.  If, prior to the Closing
Date, any portion of the applicable Properties are taken by condemnation or
eminent domain, or is the subject of a pending taking which has not been
consummated, or is destroyed or damaged by fire or other casualty, Seller shall
notify Purchaser of such fact promptly after Seller obtains knowledge thereof. 
If such condemnation or casualty is “Material” (as hereinafter defined),
Purchaser shall have the option to either (i) extend the Scheduled Closing Date
solely with respect to the applicable Property for a time reasonably required by
Seller to repair any damage or destruction with respect to the applicable
Property (and the Scheduled Closing Date shall proceed as scheduled with respect
to all other Properties), or (ii) proceed to Closing in accordance with the
terms of Section 12.1. If Purchaser

 

22

--------------------------------------------------------------------------------


 

elects to proceed to Closing, then Seller shall not be obligated to repair any
damage or destruction with respect to the applicable Property, but (x) Seller
shall assign, without recourse, and turn over to Purchaser all of the insurance
proceeds or condemnation proceeds, as applicable, net of any costs of repairs
and net of reasonable collection costs (or, if such have not been awarded, all
of its right, title and interest therein) payable with respect to such fire or
other casualty or condemnation including any rent abatement insurance for such
casualty or condemnation and (y) the parties shall proceed to Closing pursuant
to the terms hereof without abatement of the Purchase Price except for a credit
in the amount of the applicable insurance deductible.

 

12.2                        Condemnation Not Material.  If the condemnation is
not Material, then the Closing shall occur without abatement of the Purchase
Price and, after deducting Seller’s reasonable costs and expenses incurred in
collecting any award, Seller shall assign, without recourse, all awards or any
rights to collect awards to Purchaser on the Closing Date.

 

12.3                        Casualty Not Material.  If the Casualty is not
Material, then the Closing shall occur without abatement of the Purchase Price
except for a credit in the amount of the applicable deductible and Seller shall
not be obligated to repair such damage or destruction and Seller shall assign,
without recourse, and turn over to Purchaser all of the insurance proceeds net
of any costs of repairs completed to date and net of reasonable collection costs
(or, if such have not been awarded, all of its right, title and interest
therein) payable with respect to such fire or such casualty including any rent
abatement insurance for such casualty.

 

12.4                        Materiality.  For purposes of this Article XII, (i)
with respect to a taking by condemnation or eminent domain, the term “Material”
shall mean any condemnation or taking which would materially impede access to a
Property, reduce available parking at a Property below that required by
applicable law or any other agreement affecting such Property, result in the
termination of any Lease of more than ten percent (10%) of the space in the
applicable Property, or result in a condemnation award reasonably estimated to
exceed ten percent (10%) of the Purchase Price applicable to such Property; and
(ii) with respect to a casualty, the term “Material” shall mean any casualty
such that the cost of repair, as reasonably estimated by an engineer designated
by Seller and Purchaser, is in excess of ten percent (10%) of the Purchase Price
applicable to such Property.

 

ARTICLE XIII

Default

 

13.1                        Default by Seller.  IN THE EVENT THE CLOSING AND THE
TRANSACTIONS CONTEMPLATED HEREBY DO NOT OCCUR AS PROVIDED HEREIN BY REASON OF
ANY DEFAULT OF SELLER, WHICH DEFAULT IS NOT CURED WITHIN TWO (2) DAYS AFTER
WRITTEN NOTICE FROM PURCHASER TO SELLER, IT WOULD BE IMPRACTICAL AND EXTREMELY
DIFFICULT TO ESTIMATE THE DAMAGES WHICH PURCHASER MAY SUFFER.  THEREFORE, THE
PARTIES HAVE AGREED THAT A REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT THAT
PURCHASER WOULD SUFFER IN SUCH EVENT IS AND SHALL BE THE RIGHT TO RETAIN THE
PROCEEDS OF THE SELLER LETTER OF CREDIT,  AS LIQUIDATED DAMAGES, AS PURCHASER’S
SOLE AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT.  SUCH LIQUIDATED DAMAGES ARE NOT
INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING OF APPLICABLE LAWS. 
Notwithstanding the foregoing, nothing contained herein shall limit Purchaser’s
remedies at law or in equity, as to the Surviving Termination Obligations.

 

13.2                        Default by Purchaser; Liquidated Damages.  IN THE
EVENT THE CLOSING AND THE TRANSACTIONS CONTEMPLATED HEREBY DO NOT OCCUR AS
PROVIDED HEREIN BY REASON OF ANY DEFAULT OF PURCHASER, WHICH DEFAULT IS NOT
CURED WITHIN TWO (2) DAYS AFTER WRITTEN NOTICE FROM SELLER TO PURCHASER, IT
WOULD BE

 

23

--------------------------------------------------------------------------------


 

IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH SELLER MAY
SUFFER.  THEREFORE, THE PARTIES HAVE AGREED THAT A REASONABLE ESTIMATE OF THE
TOTAL NET DETRIMENT THAT SELLER WOULD SUFFER IN SUCH EVENT IS AND SHALL BE THE
RIGHT TO RETAIN THE DEPOSIT, AS LIQUIDATED DAMAGES, AS SELLER’S SOLE AND
EXCLUSIVE REMEDY UNDER THIS AGREEMENT.  SUCH LIQUIDATED DAMAGES ARE NOT INTENDED
AS A FORFEITURE OR PENALTY WITHIN THE MEANING OF APPLICABLE LAWS. 
Notwithstanding the foregoing, nothing contained herein shall limit Seller’s
remedies at law or in equity, as to the Surviving Termination Obligations.

 

ARTICLE XIV

Brokers

 

14.1                        Brokers.  Purchaser and Seller each represents and
warrants to the other that it has not dealt with any person or entity entitled
to a brokerage commission, finder’s fee or other compensation with respect to
the transaction contemplated hereby.  Purchaser hereby agrees to indemnify,
defend, and hold Seller harmless from and against any losses, damages, costs and
expenses (including, but not limited to, attorneys’ fees and costs) incurred by
Seller by reason of any breach or inaccuracy of the Purchaser’s ( or its
nominee’s) representations and warranties contained in this Article XIV.  Seller
hereby agrees to indemnify, defend, and hold Purchaser harmless from and against
any losses, damages, costs and expenses (including, but not limited to,
attorneys’ fees and costs) incurred by Purchaser by reason of any breach or
inaccuracy of Seller’s representations and warranties contained in this
Article XIV.  The provisions of this Article XIV shall survive the Closing
and/or termination of this Agreement.

 

ARTICLE XV

Confidentiality

 

15.1                        Confidentiality.  Purchaser expressly acknowledges
and agrees that the transactions contemplated by this Agreement, the Documents
that are not otherwise known by or readily available to the public and the
terms, conditions and negotiations concerning the same shall be held in the
strictest confidence by Purchaser and shall not be disclosed by Purchaser except
to a Purchaser Party/Representative, and except and only to the extent that such
disclosure may be necessary for its performance hereunder.  Purchaser agrees
that it shall instruct each of its Purchaser Party/Representatives to maintain
the confidentiality of such information and at the request of Seller, to
promptly inform Seller of the identity of each such Purchaser
Party/Representative.  Purchaser further acknowledges and agrees that, unless
and until the Closing occurs, all information and materials obtained by
Purchaser in connection with the Properties that are not otherwise known by or
readily available to the public will not be disclosed by Purchaser to any third
persons (other than to its Purchaser Party/Representatives) without the prior
written consent of Seller.  If the transaction contemplated by this Agreement
does not occur for any reason whatsoever, Purchaser shall promptly return to
Seller, and shall instruct its Purchaser Party/Representatives to return to
Seller, all copies and originals of all documents and information provided to
Purchaser.  Nothing contained in Section 5.2 of this Agreement or this
Section 15.1 shall preclude or limit either party from disclosing or accessing
any information otherwise deemed confidential under Section 5.2 or this
Section 15.1 in connection with the party’s enforcement of its rights following
a disagreement hereunder or in response to lawful process or subpoena or other
valid or enforceable order of a court of competent jurisdiction or any filings
or disclosures with any applicable Authorities (In the Unites States and/or
Australia) required by reason of the transactions provided for herein and/or any
filings or disclosures required in accordance with the laws or market rules
(including stock exchange rules) of the United States and/or Australia.  The
provisions of this Section 15.1 shall survive any termination of this Agreement
without limitation.

 

24

--------------------------------------------------------------------------------


 

15.2                        Post Closing Publication.  Notwithstanding the
foregoing, following Closing, Purchaser and Seller shall have the right to
announce the acquisition of the Properties in newspapers and real estate trade
publications (including “tombstones”) publicizing the purchase provided that
Purchaser and Seller shall consult one another with respect to any such notice
or publication, and shall implement any reasonable comments or objections of the
other.  Seller may also publicize the sale of the Property in the ordinary
course of its business.  The provisions of this Section 15.2 shall survive
Closing and/or any termination of this Agreement without limitation.

 

ARTICLE XVI

1031 Exchange

 

16.1                        1031 Exchange.  Purchaser agrees to cooperate with
Seller for purposes of effecting and structuring, in conjunction with the sale
of the Properties, for the benefit of Seller, a like-kind exchange of real
property, whether simultaneous or a deferred exchange, pursuant to Section 1031
of the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.  Purchaser specifically agrees to execute such documents
and instruments as are reasonably necessary to implement such an exchange. 
Seller shall be solely responsible for assuring that the structure of any
proposed exchange is effective for Seller’s tax purposes.  Furthermore,
Purchaser specifically agrees that Seller may assign this Agreement and any of
its rights or obligations hereunder, in whole or in part, as necessary or
appropriate in furtherance of effectuating a Section 1031 like-kind exchange for
the Properties, provided that such assignment shall not serve to relieve Seller
of any liability for Seller’s obligations hereunder.  Purchaser shall have no
obligation to pay costs or expenses of effectuating such exchange, no such
exchange shall alter the time for performance set forth herein, and Purchaser
shall not be required to take title to any exchange property or (except for
customary consent to assignment of this Agreement to an exchange intermediary)
to incur obligations to third parties.

 

ARTICLE XVII

Miscellaneous

 

17.1                        Notices.  Any and all notices, requests, demands or
other communications hereunder shall be in writing and shall be deemed properly
served (i) on the date sent if transmitted by hand delivery with receipt
therefor, (ii) on the date sent if transmitted by facsimile (with confirmation
by hard copy to follow by overnight delivery service), (iii) on the date sent if
scanned to a .pdf file and transmitted by e-mail (with confirmation by hard copy
to follow by overnight delivery service) (iv) on day after the notice is
deposited with a nationally recognized overnight courier, or (v) upon receipt
after being sent by registered or certified mail, return receipt requested,
first class postage prepaid, addressed as follows (or to such new address as the
addressee of such a communication may have notified the sender thereof):

 

 

 

 

 

To Purchaser:

CenterPoint James Fielding, LLC

 

Level 5, 40 Miller Street

 

North Sydney, NSW 2060

 

Australia

 

Attn: Mr. Ben Hindmarsh

 

Fax No.: 61 2 9004 8462

 

E-Mail: benhindmarsh@mirvac.com.au

 

25

--------------------------------------------------------------------------------


 

With a copy to:

Wildman Harrold Allen & Dixon LLP

 

225 W. Wacker Drive, Suite 3000

 

Chicago, Illinois 60606

 

Attn: Kathleen M. Gilligan, Esq.

 

Fax No.:  (312) 201-2555

 

E-Mail:   gilligan@wildmanharrold.com

 

 

To Seller:

CenterPoint Properties Trust

 

1808 Swift Drive

 

Oak Brook, Illinois 60523

 

Attn:

Mr. James N. Clewlow
and Mr. Michael M. Mullen

 

Fax No.: (630) 586-8010

 

E-Mail: jclewlow@centerpoint-prop.com

 

E-Mail: mmullen@centerpoint-prop.com

 

 

With a copy to:

Weinberg Richmond LLP

 

333 West Wacker Drive, Suite 1800

 

Chicago, Illinois 60606

 

Attn: Mark S. Richmond, Esq.

 

Fax No.:

(312) 807-3903

 

E-Mail

mrichmond@wr-llp.com

 

17.2                        Governing Law.  This Agreement shall be governed by
and construed in accordance with the internal, substantive laws of the State of
Illinois, without regard to the conflict of laws principles thereof.

 

17.3                        Headings.  The captions and headings herein are for
convenience and reference only and in no way define or limit the scope or
content of this Agreement or in any way affect its provisions.

 

17.4                        Effective Date.  This Agreement shall be effective
upon delivery of this Agreement fully executed by the Seller and Purchaser,
which date shall be deemed the Effective Date hereof.  Either party may request
that the other party promptly execute a memorandum specifying the Effective
Date.

 

17.5                        Business Days.  If any date herein set forth for the
performance of any obligations of Seller or Purchaser or for the delivery of any
instrument or notice as herein provided should be on a Saturday, Sunday or legal
holiday, the compliance with such obligations or delivery shall be deemed
acceptable on the next business day following such Saturday, Sunday or legal
holiday.  As used herein, the term “legal holiday” means any state or Federal
holiday for which financial institutions or post offices are generally closed in
the state where the Property is located.

 

17.6                        Counterpart Copies.  This Agreement may be executed
in two or more counterpart copies, all of which counterparts shall have the same
force and effect as if all parties hereto had executed a single copy of this
Agreement.

 

17.7                        Binding Effect.  This Agreement shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.

 

17.8                        Assignment.  Purchaser shall not have the right to
assign this Agreement without Seller’s prior written consent, which consent may
be given or withheld in Seller’s sole and absolute

 

26

--------------------------------------------------------------------------------


 

discretion; provided, however, Purchaser may designate a wholly owned subsidiary
to acquire title to the Properties at Closing or assign its right, title and
interest under this Agreement to a wholly owned subsidiary, provided that in no
event will Purchaser be released from any of its obligations or liabilities
under this Agreement.  Seller may assign this Agreement in whole or in part to
any corporate, limited liability company or partnership entity affiliated with,
or related to, Seller (“Affiliate”) without Purchaser’s consent; provided that
Seller shall in no event be released from any of its obligations or liabilities
hereunder as a result of any such assignment.  In the event that an Affiliate
shall be designated as a transferee hereunder, the Affiliate shall have the
benefit of all of the representations and rights that would otherwise have run
in favor of Seller, which, by the terms of this Agreement, are incorporated or
relate to the conveyance in question.  All transferees and assignees of
Purchaser (“Assignee”) shall assume all of Purchaser’s obligations under this
Agreement pursuant to an Assignment and Assumption Agreement reasonably
acceptable to Seller, and consented to in writing by Seller.  In the event the
rights and obligations of Purchaser shall be transferred, assigned and assumed
as permitted under this Agreement, then such Assignee will be substituted in
place of such assignor in the above-provided-for documents and it shall be
entitled to the benefit of and may enforce Seller’s covenants, representations
and warranties hereunder provided that Purchaser shall in no event be released
from any of its obligations or liabilities hereunder as a result of such
assignment.  Upon any such assignment by Purchaser or any successor or assign of
Purchaser, then the assignor’s liabilities and obligations hereunder or under
any instruments, documents or agreements made pursuant hereto shall be binding
upon Assignee; provided, however, that Assignee shall have the benefit of any
limitations of such liabilities and obligations applicable to either the
assignor or Assignee, provided by law or by the terms hereof or such
instruments, documents or agreements.  Whenever reference is made in this
Agreement to Seller or Purchaser, such reference shall include the successors
and assigns of such party under this Agreement.  Purchaser may assign this
Agreement for collateral purposes only to Purchaser’s lender.

 

17.9                        Interpretation.  This Agreement shall not be
construed more strictly against one party than against the other merely by
virtue of the fact that it may have been prepared by counsel for one of the
parties, it being recognized that both Seller and Purchaser have contributed
substantially and materially to the preparation of this Agreement.

 

17.10                 Entire Agreement.  This Agreement and the Exhibits
attached hereto contain the final and entire agreement between the parties
hereto with respect to the sale and purchase of the Property and are intended to
be an integration of all prior negotiations and understandings.  Purchaser,
Seller and their agents shall not be bound by any terms, conditions, statements,
warranties or representations, oral or written, not contained herein.  No change
or modifications to this Agreement shall be valid unless the same is in writing
and signed by the parties hereto.  Each party reserves the right to waive any of
the terms or conditions of this Agreement which are for their respective benefit
and to consummate the transaction contemplated by this Agreement in accordance
with the terms and conditions of this Agreement which have not been so waived. 
Any such waiver must be in writing signed by the party for whose benefit the
provision is being waived.

 

17.11                 Severability.  If any one or more of the provisions hereof
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision hereof, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

17.12                 Survival.  Except for obligations that survive the Closing
pursuant to the provisions of Sections (and related subparagraphs) 4.2, 5.1,
5.2, 5.3, 6.2, 7.4, 7.5, 7.6, 8.3, 8.4, 9.4, 9.9, 9.11, 10.2, 14.1, 15.1, 15.2,
17.15, 17.16, 17.20 and 17.23 (collectively, the “Surviving Termination
Obligations”), the provisions of this Agreement and the representations and
warranties herein shall not survive after the conveyance of title and payment of
the Purchase Price but be merged therein.

 

27

--------------------------------------------------------------------------------


 

17.13                 Exhibits and Schedules.  Exhibits A through S and
Schedules 7.1.4 through 9.12 attached hereto are incorporated herein by
reference.

 

17.14                 Time.  Time is of the essence in the performance of each
of the parties’ respective obligations contained herein.

 

17.15                 Limitation of Liability.  No present or future partner,
member, manager, director, officer, shareholder, employee, advisor, affiliate or
agent of or in Purchaser or any affiliate of Purchaser shall have any personal
liability, directly or indirectly, under or in connection with this Agreement or
any agreement made or entered into under or in connection with the provisions of
this Agreement, or any amendment or amendments to any of the foregoing made at
any time or times, heretofore or hereafter, and Seller and its successors and
assigns and, without limitation, all other persons and entities, shall look
solely to Purchaser’s assets for the payment of any claim or for any
performance, and Seller hereby waives any and all such personal liability.  For
purposes of this Section 17.15, no negative capital account or any contribution
or payment obligation of any partner or member in Purchaser shall constitute an
asset of Purchaser.  The limitations of liability contained in this Paragraph
are in addition to, and not in limitation of, any limitation on liability
applicable to Purchaser provided elsewhere in this Agreement or by law or by any
other contract, agreement or instrument.  All documents to be executed by
Purchaser shall also contain the foregoing exculpation.

 

No present or future partner, member, director, officer, shareholder, employee,
advisor, affiliate or agent of or in Seller or any affiliate of Seller shall
have any personal liability, directly or indirectly, under or in connection with
this Agreement or any agreement made or entered into under or in connection with
the provisions of this Agreement, or any amendment or amendments to any of the
foregoing made at any time or times, heretofore or hereafter, and Purchaser and
its successors and assigns and, without limitation, all other persons and
entities, shall look solely to Seller’s assets for the payment of any claim or
for any performance, and Purchaser hereby waives any and all such personal
liability.  For purposes of this Section 17.15, no negative capital account or
any contribution or payment obligation of any partner or member in Seller shall
constitute an asset of Seller.  The limitations of liability contained in this
Paragraph are in addition to, and not in limitation of, any limitation on
liability applicable to Seller provided elsewhere in this Agreement or by law or
by any other contract, agreement or instrument.  All documents to be executed by
Seller shall also contain the foregoing exculpation.  The provisions of this
Section 17.15 shall survive Closing and/or any termination of this Agreement.

 

17.16                 Prevailing Party.  Should either party employ an attorney
to enforce any of the provisions hereof, (whether before or after Closing, and
including any claims or actions involving amounts held in escrow), the
non-prevailing party in any final judgment agrees to pay the other party’s
reasonable expenses, including reasonable attorneys’ fees and expenses in or out
of litigation and, if in litigation, trial, appellate, bankruptcy or other
proceedings, expended or incurred in connection therewith, as determined by a
court of competent jurisdiction.  The provisions of this Section 17.16 shall
survive Closing and/or any termination of this Agreement.

 

17.17                 No Recording.  Neither this Agreement nor any memorandum
or short form hereof shall be recorded or filed in any public land or other
public records of any jurisdiction, by either party and any attempt to do so may
be treated by the other party as a breach of this Agreement.

 

17.18                 Waiver of Trial by Jury.  The respective parties hereto
shall and hereby do waive trial by jury in any action, proceeding or
counterclaim brought by either of the parties hereto against the other on any
matters whatsoever arising out of or in any way connected with this Agreement,
or for the enforcement of any remedy under any statute, emergency or otherwise.

 

28

--------------------------------------------------------------------------------


 

17.19                 Cooperation between Seller and Purchaser.  Seller agrees
to reasonably cooperate with Purchaser in connection with the preparation and
delivery of any Subordination, Non-Disturbance and Attornment Agreements
required by Purchaser’s lenders in connection with the closing of the
transaction described herein.

 

17.20                 Further Assurances.  Each party shall, from time to time,
at the request of the other party, and without further consideration, execute
and deliver such further instruments and take such further action as may be
required or reasonably requested by either party to establish, maintain or
protect the respective rights of the parties to carry out and effect the
intentions and purposes of this Agreement.

 

17.21                 Return of Deposit.  Notwithstanding anything to the
contrary contained in this Agreement, whenever this Agreement provides that the
Deposit shall be delivered or returned to Purchaser, the parties acknowledge and
agree that said Deposit or a portion thereof shall remain with the Escrow Agent
in the event that Purchaser has failed to comply with the provisions of this
Agreement.  Notwithstanding anything to the contrary contained in this
Section 17.21, Seller agrees that if the provisions of this Agreement provide
for the return of the Deposit to Purchaser that Seller will not unreasonably
withhold its consent to the return of the Deposit to Purchaser.  Notwithstanding
anything to the contrary contained in this Section 17.21, Purchaser agrees that
if the provisions of this Agreement provide for the return of the Seller Earnest
Money to Seller that Purchaser will not unreasonably withhold its consent to the
return of the Seller Earnest Money to Seller.

 

17.22                 Other Agreements.  Seller and Purchaser have a business
relationship with each other and in connection therewith Seller and Purchaser
have entered into various other agreements as of the date hereof (“Other
Agreements”).  A default by either party under any Other Agreement not cured
within any applicable cure period shall be deemed to be a default by such party
under this Agreement.

 

17.23                 Seller Environmental Obligations.  Notwithstanding
anything to the contrary contained in this Agreement, based on conditions
existing as of the Effective Date, Seller agrees to conduct and complete, for
Purchaser’s benefit and solely at Seller’s expense except as provided below, all
investigation and remediation measures necessary for Seller to obtain (a) with
respect to the Properties identified on Exhibit S, a No Further Remediation
(“NFR”) letter from the Illinois Environmental Protection Agency, and (b) with
respect to the Properties identified on Exhibit S, a Certificate of Completion
in the Voluntary Remediation Program administered by the Indiana Department of
Environmental Management and a Covenant Not to Sue from the office of the
Governor of Indiana (the NFR Letter, the Certificates of Completion, the
Covenants Not to Sue, and all other necessary closure certification records
shall be referred to collectively herein as the “Completion Documents”).

 

17.23.1            Schedule.  Seller shall act with diligence in conducting
investigation and remediation measures, in pursuing issuance of the Completion
Documents, and in complying with any applicable requirements of the respective
state voluntary cleanup program, including without limitation the following, to
the extent required by the respective state voluntary cleanup program: causing
the Completion Documents to be recorded in the property records and filed with
governmental agencies, and notifying third parties such as off-site landowners.
Seller shall make reasonable efforts to cause the Completion Documents to be
issued by no later than the LLC Expiration Date (as defined in that certain
Limited Liability Company Agreement of even date herewith by and between
CenterPoint Properties Trust and JF US Industrial Property Trust).  If Seller
fails to cause the Completion Documents to be issued by no later than the LLC
Expiration Date for any individual Property (“NFR Substitution Event”),
Purchaser may, at its option, by written notice to Seller within

 

29

--------------------------------------------------------------------------------


 

thirty (30) days after the occurrence of an NFR Substitution Event, request that
Seller offer a Substitute Property in accordance with Section 9.9.2 above. (“NFR
Substitution Notice”); provided, however, in the event that Purchaser elects to
have Seller provide a Substitute Property, Seller, if it chooses to do so, in
its sole and absolute discretion, shall have a period of thirty (30) days from
the date Seller is given the NFR Substitution Notice to obtain the Completion
Documents, and further, provided, however, if the Completion Documents are not
capable of being obtained within said thirty (30) day period through no fault of
Seller and Seller has commenced to obtain the Completion Documents within such
thirty (30) day period, then Seller shall have such reasonable period of time
from and after the date of the NFR Completion Notice to obtain the Completion
Documents; provided, further, that such additional period shall not extend
beyond the date of the Closing with respect to the Substitute Property.  In the
event Seller cures the condition giving rise to the NFR Substitution Event prior
to the time that a Closing with respect to the Substitute Property occurs, the
Scheduled Closing Date for the Removed Property shall be extended to the
fifteenth (15th) day after the condition giving rise to the NFR Substitution
Event has been cured.

 

In the event Seller does not obtain the Completion Documents within the time
periods referenced above, Seller shall repurchase the Property in question at
such time as Purchaser acquires a Substitute Property.  Seller shall repurchase
the Removed Property for the same price paid by Purchaser to purchase such
Property from Seller and Seller shall repurchase such Property on the same terms
and conditions of this Agreement applicable to Purchaser’s acquisition of a
Substitute Property. Seller shall be obligated to repurchase the Property in
question only if Purchaser agrees to purchase the Substitute Property, and
Purchaser and Seller shall agree to close on both transactions on the same day
at the same time.  Seller and Purchaser agree to follow the same terms,
conditions and procedures for purposes of this exchange as are generally
consistent with Sections 9.9.5, 9.9.6, 9.9.7 and 9.9.8 of this Agreement.

 

17.23.2            Cooperation.  From and after the Effective Date of this
Agreement, Seller and Purchaser shall cooperate with each other to facilitate
the successful completion of the voluntary remediation process for each
Property.  Seller and Purchaser shall consult in good faith about all draft
workplans and proposed submissions to regulatory authorities, and Seller shall
make changes reasonably requested by Purchaser.  Seller shall provide at least
two (2) Business Days advance written notice of entry onto a Property and
identify the general nature of the work to be performed and the portion(s) of
the Property on which the work will be performed.  To the extent practical,
Seller shall provide advance notice to Purchaser of, and shall allow Purchaser
to participate in, meetings and telephone conferences with regulatory
authorities.  Seller shall provide Purchaser with a copy of all test results,
final submissions to regulatory agencies and final documents received from such
agencies within a reasonable period of time after they are received or created
by Seller.

 

17.23.3            Scope of Testing Activities.  Pursuant to this Section 17.23,
Seller shall conduct initial testing sufficient to reasonably identify all
potential contaminants of concern materially related to the
industrial/commercial use at the Properties (reasonably taking into
consideration potentially significant environmental conditions indicated in
Phase 1 reports or in prior testing).  Subsequent testing shall be conducted by
Seller as reasonably necessary to satisfy regulatory authorities for issuance of
the Completion Documents.

 

17.23.4            Institutional Controls.  The Completion Documents may be
qualified or conditioned by institutional controls (e.g., deed restrictions,
engineered barriers) to the extent such controls are consistent with the
Properties’ industrial/commercial use as of the Effective Date and are necessary
for issuance of the Completion Documents; provided, however,

 

30

--------------------------------------------------------------------------------


 

Seller shall have sole discretion to select the remedial approach for obtaining
the Completion Documents.  Any such institutional controls are subject to
Purchaser’s review and approval, which approval shall not be unreasonably
withheld.

 

17.23.5            Execution of Documents.  Solely relating to and limited by
Seller’s obligations as set forth in Article 17 hereto, Seller shall arrange for
any offsite disposal of hazardous substances, required in order to obtain the
Completion Documents, and shall execute all manifests and similar documents,
reflecting itself or its designee as the generator of such hazardous substances,
and in no event shall Seller name or identify Purchaser as the generator of such
hazardous substances; provided, however, the Seller has no duty or obligation
whatsoever for any hazardous substances transported to, released upon or
generated by Purchaser, its agents, representatives and assigns, at, on, beneath
or adjacent to the Properties. Purchaser shall execute other documents
reasonably requested by Seller that are necessary and consistent with this
Section 17.23.

 

17.23.6            Access. Purchaser shall provide necessary access to Seller to
carry out the provisions of this section.  Seller shall use all reasonable
efforts to avoid any disruption of tenant activities, and shall promptly repair
at Seller’s sole cost and expense any damage caused by its investigation or
remediation activities.

 

17.23.7            Indemnification. Until the earlier of the date the Seller
procures and provides to Purchaser the requisite Completion Documents as set
forth herein for each Property, or an appropriate substitute is exchanged
pursuant to Section 17.23.1 hereof, Seller shall protect, defend, indemnify and
hold Purchaser harmless from and against any claim or loss arising out of (a)
any investigation, remediation or disposal activities conducted by Seller or its
agents pursuant to this Section 17.23, and (b) any failure by Seller to obtain
the Completion Documents as provided in this section.

 

17.23.8            Voidance. In the event any of the Completion Documents are
voided as a result of any fraudulent misrepresentation or other fraudulent act
or omission of Seller, Seller shall be responsible for implementing at its
expense any measures necessary to have the Completion Documents reinstated.

 

17.23.9            Assignment.  To the extent allowed by contract and law,
Seller shall use reasonable efforts to assign to Purchaser its environmental
rights under current vendor and tenant agreements, including all indemnities,
escrows, representations, and warranties (“Seller’s Environmental Rights”). 
Where Seller is unable to assign Seller’s Environmental Rights, Seller will use
commercially reasonable efforts to enforce such rights on behalf of Purchaser
(at Purchaser’s expense).

 

17.23.10      Survival.  The terms of this Section 17.23 shall expressly
survive, without limitation, the Closing.

 

17.24                 Currency. All payments and amounts referenced or described
in this Agreement shall be deemed to require payments in and refer to amounts in
the currency of the United States of America.

 

17.25                 Facsimile Signatures. The parties hereto agree that the
use of facsimile signatures for the execution of this Agreement shall be legal
and binding and shall have the same force and effect as if originally signed.

 

[remainder of page intentionally left blank]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
on the date or dates set forth below.

 

 

PURCHASER:

 

 

 

CENTERPOINT JAMES FIELDING, LLC, a Delaware
limited liability company

 

 

 

 

 

By

  /s/ Adrian Harrington

 

 

 

  Name:

Adrian Harrington

 

 

  Title:

Vice President

 

 

 

 

 

By

  /s/ Adrienne Parkinson

 

 

 

  Name:

Adrienne Parkinson

 

 

  Title:

Assistant Secretary

 

 

 

Date: April 6, 2005

 

 

 

Tax I.D. # 98-0450460

 

 

 

 

 

SELLER:

 

 

 

CENTERPOINT PROPERTIES TRUST, a Maryland
real estate investment trust

 

 

 

 

 

By

  /s/ Michael M. Mullen

 

 

 

  Name:

Michael M. Mullen

 

 

  Title:

Chief Executive Officer

 

 

 

 

 

By

  /s/ James N. Clewlow

 

 

 

  Name:

James N. Clewlow

 

 

  Title:

Chief Investment Officer

 

 

 

Date:

April 6, 2005

 

 

 

 

 

CENTERPOINT VENTURE, LLC, a Delaware
limited liability company

 

 

 

 

 

By

  /s/ Michael M. Mullen

 

 

 

  Name:

Michael M. Mullen

 

 

  Title:

Vice President

 

 

 

 

 

By

  /s/ James N. Clewlow

 

 

 

  Name:

James N. Clewlow

 

 

  Title:

Vice President

 

 

 

Date:

April 6, 2005

 

32

--------------------------------------------------------------------------------


 

Exhibits

 

Exhibit A

Properties

Exhibit B-1 - B-3

Legal Descriptions

Exhibit C-1 - C-3

Schedule of Leases

Exhibit D -

Intentionally Deleted

Exhibit E -

Escrow Agreement

Exhibit F -

Documents

Exhibit G-1 - G-3

Permitted Exceptions

Exhibit H-

Master Lease

Exhibit I -

Property Management Agreement

Exhibit J -

Intentionally Deleted

Exhibit K -

Tenant Estoppel Certificate

Exhibit L -

Seller’s Estoppel Certificate

Exhibit M -

General Assignment

Exhibit N -

Deed

Exhibit O -

Notice of Sale to Tenant

Exhibit P -

Non-Foreign Entity Certification

Exhibit Q -

Survey Certification

Exhibit R -

Planned Expenditures

Exhibit S -

NFR Properties

 

Schedules

7.1.4 -

No Violations of Laws

7.1.5

Eminent Domain

7.1.6

Hazardous Material

7.1.7

Litigation

7.1.8

Leases

7.1.9

Contracts

7.1.10

Defaults

9.8

Purchase Price Schedule

9.10

Contracts

9.12

REA Estoppels

 

33

--------------------------------------------------------------------------------


 

TRANCHE 1/1031

 

SALE AGREEMENT

 

THIS SALE AGREEMENT (“Agreement”) is made and entered into as of the 6th day of
April, 2005, by and between CENTERPOINT PROPERTIES TRUST, a Maryland real estate
investment trust (“SELLER”), and CENTERPOINT JAMES FIELDING, LLC, a Delaware
limited liability company (“PURCHASER”).

 

In consideration of the mutual promises, covenants and agreements hereinafter
set forth and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:

 

ARTICLE I

Sale of Properties

 

1.1                               Sale of Properties.  Seller agrees to sell,
assign and convey to Purchaser, or cause to be sold, assigned and conveyed to
Purchaser, in the event that one or more of the Properties is currently owned by
an entity affiliated with Seller (hereinafter collectively referred to as
“Seller Affiliates”), and Purchaser agrees to purchase from Seller, the
following:

 

1.1.1                        Land and Improvements.  That certain real property
commonly described on Exhibit A, being more particularly described on Exhibits
B-1 through B-3, respectively, attached hereto (collectively, the “Land”),
together with any improvements located thereon (collectively, the
“Improvements”);

 

1.1.2                        Leases.  All of Seller’s or Seller Affiliates’, as
the case may be, right, title and interest, if any, in and to all leases,
subleases, licenses and other occupancy agreements, together with any and all
amendments, modifications or supplements thereto (hereafter referred to
collectively as the “Leases”), being more particularly described on Exhibits C-1
through C-3, respectively, attached hereto, and all prepaid rent attributable to
the period following Closing, as herein defined, and subject to Section 4.2.4
below, the security deposits under such Leases (collectively, the “Leasehold
Property”);

 

1.1.3                        Real Property.  All of Seller’s or Seller
Affiliates’, as the case may be, right, title and interest, if any, in and to
all easements and appurtenances to Seller’s or Seller Affiliates’, as the case
may be, interest in the Land and the Improvements, including, without
limitation, all mineral and water rights and all easements, licenses, covenants
and other rights-of-way or other appurtenances used in connection with the
beneficial use or enjoyment of the Land and the Improvements (the Land, the
Improvements and all such easements and appurtenances are sometimes collectively
referred to as the “Real Property”);

 

1.1.4                        Personal Property.  All personal property
(including equipment), if any, owned by Seller or Seller Affiliates, as the case
may be, and located on the Real Property as of the date hereof, and all
fixtures, if any, located on the Real Property as of the date hereof or as of
the Closing Date (collectively, the “Personal Property”); and

 

1.1.5                        Intangible Property.  All of Seller’s or Seller
Affiliates’, as the case may be, right, title and interest, if any, in and to
all service, equipment, supply and maintenance contracts (collectively, the
“Contracts”), guarantees, licenses, side track agreements (and other agreements
including leasehold agreements attendant to the Property), approvals, utility
contracts, plans and specifications, governmental approvals and development
rights, certificates, permits and warranties (and including all escrows,
indemnities, representations,

 

--------------------------------------------------------------------------------


 

warranties and guarantees Seller received from any and all vendors from when
Seller acquired the Properties), including, without limitation environmental
insurance policies (to the extent same can be assigned with a reservation of
rights for the benefit of Seller as well) and other environmental escrows and
indemnities (to the extent same can be assigned with a reservation of rights for
the benefit of Seller as well), if any, relating to the Real Property or the
Personal Property, to the extent assignable (collectively, the “Intangible
Property”).  (For each individual parcel, the Real Property, the Leasehold
Property, the Personal Property and the Intangible Property are sometimes
collectively hereinafter referred to as the “Property”, and for all parcels,
taken together, the Real Property, the Leasehold Property, the Personal Property
and the Intangible Property are collectively referred to as the “Properties”). 
It is hereby acknowledged by the parties that Seller shall not convey to
Purchaser claims relating to any real property tax refunds or rebates for
periods accruing prior to the Closing, to the extent such taxes have been paid
by Seller prior to the Closing, existing insurance claims and any existing
claims against previous tenants of the Properties, which claims are hereby
reserved by Seller, subject to the terms and provisions of Section 4.2.4 below.

 

ARTICLE II

Purchase Price

 

2.1                               Purchase Price.  Subject to the provisions of
Section 9.9 below, the purchase price for the Properties shall be Thirty Million
One Hundred Thousand and No/100 Dollars ($30,100,000.00) (“Purchase Price”) in
currency of the United States of America. The Purchase Price, as adjusted by all
prorations as provided for herein, shall be paid by Purchaser at Closing as
directed by the Seller by wire transfer of immediately available federal funds
of The United States of America.

 

ARTICLE III

Deposit

 

3.1                               Purchaser Deposit.  Purchaser has deposited
the amount of Ten Million and No/100 Dollars ($10,000,000.00) (“Initial
Deposit”) with Chicago Title Insurance Company (“Escrow Agent” or “Title
Company”) in immediately available federal funds of the United States of
America.  The Initial Deposit, together with any interest thereon, are
collectively referred to herein as the “Deposit.”  The Deposit shall be held by
Escrow Agent pursuant to an Escrow Agreement in the form attached hereto as
Exhibit E.

 

3.2                               Application of the Deposit.  At the time of
the final Closing of the Properties, including, but not limited to Substitute
Properties, the Deposit shall be applied to the Purchase Price.  If the Closing
does not occur in accordance with the terms hereof, the Deposit shall be held
and delivered as hereinafter provided.

 

3.3                               Interest Bearing – Purchaser Deposit.  The
Deposit shall (i) be held in an interest-bearing escrow account by Escrow Agent
in an institution as directed by Purchaser and reasonably acceptable to Seller
and (ii) include any interest earned thereon.  To allow the interest bearing
account to be opened, Purchaser’s tax identification or social security numbers
are set forth below its signature.

 

3.4                               Seller Deposit.  Concurrently with the
complete execution and delivery of this Agreement, Seller has deposited a Ten
Million and No/100 Dollars ($10,000,000.00) Letter of Credit (“Seller Letter of
Credit”) with Escrow Agent.  The Seller Letter of Credit shall be held by Escrow
Agent pursuant to an Escrow Agreement in the form attached hereto as Exhibit E
modified to conform to the terms of this Agreement and as required by Title
Company when Title Company

 

2

--------------------------------------------------------------------------------


 

holds a letter of credit.  The Seller Letter of Credit shall (i) be
unconditional and irrevocable, (ii) be in a form reasonably acceptable to
Purchaser, (iii) be issued by a financial institution doing business in the
United States of America, with offices in Chicago, Illinois and (iv) expire no
earlier than June 30, 2005.  The cost of issuing and maintaining the Seller
Letter of Credit shall be paid by Seller.  The Seller Letter of Credit and the
proceeds of the Seller Letter of Credit (“Proceeds”) have been provided to
assure performance and observance by Seller of all of its closing obligations
under this Agreement.  Accordingly, in the event of a Seller default as
described in Section 13.1 hereinbelow, or in the event that the Seller Letter of
Credit will expire within thirty (30) days or less, Purchaser shall have the
right to direct Escrow Agent to draw upon the Seller Letter of Credit.  All
Proceeds received by Escrow Agent shall be retained by Escrow Agent and held or
disbursed pursuant to the terms of the Escrow Agreement and this Agreement.  At
the time of the final Closing of Properties, including, but not limited to,
Substitute Properties (defined below) under this Agreement, the Seller Letter of
Credit shall be delivered to Seller.

 

ARTICLE IV

Closing, Prorations and Closing Costs

 

4.1                               Closing.  The closing of the purchase and sale
of the Properties shall occur on or before 10:00 a.m. Central time on May 20,
2005 (the “Scheduled Closing Date”) and shall be held at the offices of Escrow
Agent, or at such other place agreed to by Seller and Purchaser (said closing is
hereinafter referred to as the “Closing”).  Notwithstanding anything to the
contrary contained in this Section 4.1, Seller or Purchaser, as the case may be,
shall have the right to extend the closing date for one or more of the
Properties in accordance with the provisions of Sections 9.9, 10.1 and 12.1
hereof.  “Closing” shall be deemed to have occurred when the Title Company has
been instructed by both parties to pay the applicable portion of the Purchase
Price to Seller and to record the applicable Deeds, as hereunder defined.  The
date of the Closing is sometimes referred to in this Agreement as a “Closing
Date.”  The transactions contemplated by this Agreement shall be closed through
an escrow with Escrow Agent on the Closing Date, in accordance with the general
provisions of the usual form “New York Style” Deed and Money Escrow Agreement
used by Escrow Agent, with such provisions required to conform to the terms of
this Agreement.

 

4.2                               Prorations.  All matters involving prorations
or adjustments to be made in connection with Closing and not specifically
provided for in some other provision of this Agreement shall be adjusted in
accordance with this Section 4.2.  Except as otherwise set forth herein, all
items to be prorated pursuant to this Section 4.2 shall be prorated as of
midnight of the day immediately preceding a Closing Date, with Purchaser to be
treated as the owner of the applicable Properties, for purposes of prorations of
income and expenses, on and after a Closing Date.

 

4.2.1                        Taxes.  Subject to the provisions of this
Section 4.2.1, real estate and personal property taxes, if any, accrued, but not
yet due and owing as of the Closing and installments of special assessments, if
any, due and owing during the installment year in which the Closing occurs
(hereinafter collectively referred to as “Taxes”) shall be prorated as of the
Closing Date, and, notwithstanding any other provision contained in this
Agreement, shall not be reprorated.  Seller shall pay all Taxes due and payable
as of the Closing Date.  If the Taxes have not been set for the year in which
Closing occurs or any prior year, then the proration of such Taxes shall be
based upon the most recent ascertainable tax bills.  Notwithstanding any other
provision of this Agreement, (a) there shall be no proration of Taxes with
respect to tenants whose leases obligate said tenants to pay Taxes when the tax
bills are issued, and (b) the amount otherwise due Purchaser under this
Section 4.2.1 shall be reduced by an amount equal to all tenant deposits held by
Seller for Taxes at the time of Closing (collectively, the “Tenant Tax
Deposits”) and the Tenant Tax Deposits shall be turned over to Purchaser at
Closing.  Tenant Tax Deposits received by Seller following Closing for any
period of time after Closing shall be paid to Purchaser.  The amount due

 

3

--------------------------------------------------------------------------------


 

under this Section 4.2.1 shall not be credited to Purchaser at Closing but shall
be deposited into the operating account for the Properties and held by Seller as
property manager pursuant to the Management Agreement described in Section 9.6
below.

 

Seller shall contest real estate taxes and/or assessment levels, as the case may
be, prior to Closing if Seller deems reasonable in its judgment as a
commercially prudent owner of real estate.  All costs incurred in connection
with such contest shall be paid by the parties in proportion to benefit received
by the parties in connection with any reduction of such real estate taxes or
assessments as the case may be.

 

4.2.2                        Insurance.  Seller shall assign its existing
insurance policies to Purchaser upon Closing.  Purchaser shall be named as a
named insured thereon and all premiums with respect thereto shall be prorated
between the parties as of Closing.

 

4.2.3                        Utilities.  Purchaser and Seller hereby acknowledge
and agree that the amounts of all electric, sewer, water and other utility
bills, trash removal bills, janitorial and maintenance service bills and all
other operating expenses relating to the applicable Properties not paid by
tenants under Leases and allocable to the period prior to the Closing Date shall
be determined and paid by Seller before Closing, if possible, or shall be paid
thereafter by Seller or adjusted between Purchaser and Seller immediately after
the same have been determined.  Seller shall attempt to have all utility meters,
or utility services not paid by tenants under Leases, read as of the Closing
Date.  Purchaser shall cause all utility services to be placed in Purchaser’s
name as of the Closing Date.  If permitted by the applicable utilities, all
utility deposits in Seller’s name shall be assigned to Purchaser as of the
Closing Date, and Seller shall receive a credit therefor at Closing.

 

4.2.4                        Rents.  Rent [(including estimated pass-through
payments for common area/operating expenses, but not for Taxes), collectively
“Rents”] for the month in which Closing occurs shall be prorated for said month
based upon the Rents estimated to have been collected by Seller as of the
Closing Date.  Rents for said month shall be reprorated within seven (7)
Business Days after the end of said month based on Rents actually received. 
During the period after Closing, (i) Purchaser shall deliver to Seller any and
all Rents accrued but uncollected as of the Closing Date, to the extent
subsequently collected by Purchaser; provided, however, Purchaser shall apply
Rents received after Closing first to payment of current Rents then due, and
thereafter to delinquent Rents (other than “true up” payments received from
tenants attributable to a year-end reconciliation of actual and budgeted
pass-through payments, which shall be allocated among Seller and Purchaser pro
rata in accordance with their respective period of ownership as set forth in
Section 4.2.5 below), and (ii) Seller shall deliver to Purchaser any and all
Rents collected by Seller for any period after Closing.

 

Subject to the provisions of the following sentence, Seller shall be entitled,
after the Closing, to take any action against a tenant which would not result in
a termination of any Lease or a tenant’s right of occupancy thereunder (“Seller
Action”).  Notwithstanding the foregoing, Seller shall not take any Seller
Action unless Seller shall have first provided Purchaser with not less than five
(5) Business Days’ notice of its intent to take action against a tenant,
together with a description of the subject matter of the proposed Seller
Action.  Purchaser agrees that it shall use commercially reasonable efforts to
collect all pass-through rents payable by tenants and any delinquent Rents
(provided, however, that Purchaser shall have no obligation to institute legal
proceedings, including an action for unlawful detainer, against a tenant owing
delinquent Rents).

 

4

--------------------------------------------------------------------------------


 

The amount of any unapplied security deposits (plus accrued interest thereon if
payable to a tenant under its lease) under the Leases held by Seller in cash at
the time of Closing shall be credited against the Purchase Price; accordingly,
Seller shall retain the actual cash deposits.  Notwithstanding anything in this
Section 4.2.4 to the contrary, if any security deposits are in the form of a
letter of credit, such security deposits shall not be prorated, but shall be
turned over by Seller to Purchaser at the Closing by the delivery thereof by
Seller to Purchaser in accordance with this provision.  In addition, Seller
shall use reasonable efforts to deliver appropriate duly executed instruments of
transfer or assignment of such letters of credit which are required to establish
Purchaser as the new beneficiary thereunder and any consents required by the
issuing bank for the transfer of such letters of credit.  If required, Seller
shall use reasonable efforts to arrange for the issuance by the issuing bank of
any authorization to the transfer, together with the delivery of such letters of
credit (and any letter of transfer that is required by such letter of credit). 
Any fees imposed by such issuing banks in connection with such transfers which
are not the obligation of the applicable tenant to pay shall be paid by Seller. 
In the event that any letter of credit is not transferable as of Closing, Seller
shall cooperate with Purchaser in all reasonable respects following the Closing
so as to transfer the same to Purchaser or to obtain a replacement letter of
credit with respect thereto in favor of Purchaser, in either case at no cost or
expense to Purchaser.  Until any such letter of credit shall be transferred or
replaced, Seller shall present such letter of credit for payment and deliver the
proceeds received by Seller, if any, to Purchaser within a reasonable period of
time following receipt of Purchaser’s written request.  Notwithstanding the
foregoing, Seller shall not be in default under this Agreement in the event that
any such letter of credit is not assigned to Purchaser for any reason other than
the failure of Seller to sign the documents required of it to transfer the
letter of credit or the failure of Seller to pay any fees imposed by an issuing
bank in connection with such transfers.  In such event, Purchaser may terminate
this Agreement with respect to the applicable Property upon written notice to
Seller on or before ten (10) days after Purchaser becomes aware that a letter of
credit will not be assigned on the Closing Date; provided, however, Purchaser’s
right to terminate shall not be effective in the event that Seller, in its sole
and absolute discretion, gives Purchaser a credit against the Purchase Price in
the amount of the security deposit or provides a substitute letter of credit in
that amount.

 

4.2.5                        Calculations.  For purposes of calculating
prorations, Purchaser shall be deemed to be in title to that portion of the
Properties being acquired on the Closing Date, and, therefore entitled to the
income therefrom and responsible for the expenses thereof for the entire day
upon which the Closing occurs.  All such prorations shall be made on the basis
of the actual number of days of the month which shall have elapsed as of the day
of the Closing and based upon the actual number of days in the month and year in
question.  Except as set forth in this Section 4.2, all items of income and
expense which accrue for the period prior to the Closing will be for the account
of Seller and all items of income and expense which accrue for the period on and
after the Closing will be for the account of Purchaser.  Purchaser and Seller
shall each submit or cause to be submitted to the other (i) on or about the 90th
day after Closing, and (ii) on or about the one year anniversary of the Closing,
a statement which sets forth necessary adjustments to items subject to proration
pursuant to the provisions of this Section 4.2, if any; provided, however, no
adjustment shall be made with respect to Taxes.  Within fifteen (15) days
following delivery of such statements, the parties shall make such adjustments
among themselves as shall be necessary to carry out the prorations as
contemplated in this Section 4.2.  In the event any prorations made under this
Section 4.2 shall prove to be incorrect for any reason, then any party shall be
entitled to an adjustment to correct the same.

 

4.2.6                        Leasing Commissions and Leasing Costs.  Seller
shall be responsible for all leasing commissions, tenant improvement costs and
other usual and customary leasing

 

5

--------------------------------------------------------------------------------


 

costs, due and owing with respect to the current term of all Leases executed
prior to the Effective Date, whether such leasing commissions, tenant
improvement costs and other usual and customary leasing costs are due to be paid
prior to or after the Closing Date.

 

4.2.7                        Prepaid Items.  Any prepaid items, including,
without limitation, fees for licenses which are transferred to the Purchaser at
the Closing and annual permit and inspection fees shall be apportioned between
the Seller and the Purchaser at the Closing.

 

4.2.8                        Allocation of Closing Costs and Expenses.  Seller
shall bear the cost of the title policy to be issued and extended coverage
charges, the cost of the Surveys (as hereinafter defined), the cost to record
any instruments necessary to clear Seller’s title, one-half the cost of the
Closing Escrow and one-half the cost of the “New York Style” closing fee.
Purchaser shall bear the cost of any recording fees with respect to the Deeds,
all costs incurred in connection with obtaining Purchaser’s financing for this
transaction, if any, the cost of all title endorsements (other than with respect
to extended coverage), if any, one-half the cost of the Closing Escrow and
one-half the cost of the “New York Style” closing fee.  The cost of state and
county transfer taxes shall be paid by the Seller, and the cost of local
transfer taxes shall be paid by the party designated in the applicable local
ordinance or local custom.  If no such designation or custom exists, and a local
transfer tax must be paid, the cost thereof shall be shared equally by Seller
and Purchaser.

 

4.2.9                        Operating Expenses.  All operating expenses
(including all charges under Contracts and agreements assumed by Purchaser under
the General Assignment, as hereinafter defined and fees to any owner’s
association) shall be prorated as of the Closing Date.  As to each service
provider, operating expenses payable or paid to such service provider in respect
to the billing period of such service provider in which the Closing Date occurs
(the “Current Billing Period”), shall be prorated on a per diem basis based upon
the number of days in the Current Billing Period prior to the Closing Date
(which shall be allocated to Seller) and the number of days in the Current
Billing Period on and after the Closing Date (which shall be allocated to
Purchaser), and assuming that all charges are incurred uniformly during the
Current Billing Period.  If actual bills for the Current Billing Period are
unavailable as of the Closing Date, then such proration shall be made on an
estimated basis based upon the most recently issued bills, subject to
readjustment within thirty (30) days of receipt of actual bills. 
Notwithstanding the foregoing, no prorations or adjustments shall be made for
portions of operating costs of the Properties to the extent a tenant under the
Leases is required to pay same pursuant to the terms of any of the Leases.
Purchaser shall be credited with an amount equal to all deposits made by tenants
and held by Seller at Closing towards the tenant’s obligation to pay any such
operating expenses.

 

ARTICLE V

Inspection

 

5.1                               Seller Deliveries.  Purchaser acknowledges
that Seller has heretofore delivered or caused to be delivered or made available
to Purchaser at the Properties all of the items relating to the Properties
specified on Exhibit F, attached hereto, to the extent that such items were in
Seller’s possession (“Documents”); provided, however, that except for the
representations and warranties made in Article VII hereof, Seller makes no
representations or warranties of any kind regarding the accuracy, thoroughness
or completeness of or conclusions drawn in the information contained in such
documents, if any, relating to the Properties.  Except with respect to claims
arising out of a breach by Seller of a representation or warranty made in
Article VII hereof, Purchaser hereby waives any and all claims against Seller
arising out of the accuracy, completeness, conclusions or statements expressed
in materials so furnished and any and all claims arising out of any duty of
Seller to acquire, seek or obtain such materials.  Purchaser acknowledges that
any and all of the

 

6

--------------------------------------------------------------------------------


 

Documents that are not otherwise known by or available to the public are
proprietary and confidential in nature and were delivered to Purchaser solely to
assist Purchaser in determining the feasibility of purchasing the Properties. 
Purchaser agrees not to disclose such non-public documents, or any of the
provisions, terms or conditions thereof, to any party other than a Purchaser
Party/Representative, as hereinafter defined.  Purchaser shall return all of the
Documents, at such time as this Agreement is terminated for any reason.  This
Section 5.1 shall survive Closing and/or termination of this Agreement without
limitation.

 

5.2                               Independent Examination/Right to Access. 
Purchaser hereby acknowledges that it has been given, prior to the execution
hereof, a full, complete and adequate opportunity to make such legal, factual
and other determinations, analyses, inquiries and investigations as Purchaser
deems necessary or appropriate in connection with the acquisition of the
Properties.  Purchaser further acknowledges that Purchaser is relying upon its
own independent examination of the Properties and all matters relating thereto
and not upon any statements of Seller (excluding the limited matters expressly
represented by Seller in Article VII hereof) or of any officer, director,
employee, agent or attorney of Seller with respect to acquiring the Properties. 
Except as may be provided in Article VII hereof, Seller shall not be deemed to
have represented or warranted the completeness or accuracy of any studies,
investigations and reports heretofore or hereafter furnished to Purchaser. 
Notwithstanding anything to the contrary contained in this Section 5.2,
Purchaser and its agents shall have access to the Properties and the Documents
prior to the Closing Date, but during normal business hours (with reasonable
advance notice to Seller and subject to the rights of the tenants in
possession), at Purchaser’s sole cost and expense, and at Purchaser’s and its
agents’ sole risk, to inspect the applicable Properties, provided, however,
Purchaser shall not be entitled to conduct Physical Testing or any Phase I
Assessments, as said terms are hereinafter defined, without the approval of
Seller, which approval shall not be unreasonably withheld, and further provided
that prior to Purchaser entering the Properties, Purchaser shall deliver to
Seller evidence of Due Diligence Insurance, as hereinafter defined.  Seller
shall have the right, in its discretion, to accompany Purchaser and/or its
agents during any inspection (including, but not limited to, tenant interviews)
provided that Seller does not unreasonably interfere with Purchaser’s
inspection.  The provisions of this Section 5.2 shall survive Closing and/or
termination of this Agreement without limitation.  Purchaser acknowledges and
agrees that the Documents and investigation available to it have been sufficient
to allow Purchaser to decide whether or not to enter into this Agreement and
consummate the transaction contemplated hereby.

 

5.3                               Inspection Obligations and Indemnity. 
Purchaser and its agents and representatives shall (a) not unreasonably disturb
the tenants of the Improvements or interfere with their use of the Real Property
pursuant to their respective Leases; (b) not interfere with the operation and
maintenance of the Real Property; (c) not injure or otherwise cause bodily harm
to Seller, its agents, contractors and employees or any tenant; (d) promptly
repair any damage to any part of the Properties or any personal property owned
or held by any tenant caused by Purchaser’s inspection of the Properties; (e)
promptly pay when due the costs of all tests, investigations and examinations
done by Purchaser with regard to the Properties; (f) not permit any liens to
attach to the Properties as a result of Purchaser’s inspection of the
Properties; (g) restore the Improvements and the surface of the Real Property to
the condition in which the same was found before any such inspection or tests
were undertaken by Purchaser; and (h) except to the extent required by law, not
reveal or disclose any information obtained pursuant to its inspections of the
Properties to anyone other than the following persons or entities (each a
“Purchaser Party/Representative”): (x) Purchaser’s prospective lenders, members,
managers, partners or other co-venturers or investors, in connection with the
proposed purchase of the Properties and their respective representatives; and
(y) Purchaser’s directors, officers, partners, members, managers, affiliates,
shareholders, employees, legal counsel, accountants, engineers, architects,
financial advisors and similar professionals and consultants to the extent
Purchaser deems it necessary or appropriate in connection with its

 

7

--------------------------------------------------------------------------------


 

evaluation of the Properties.  Purchaser shall, and does hereby agree to
indemnify, defend and hold Seller, its partners, officers, directors, employees,
agents, attorneys and their respective successors and assigns, harmless from and
against any and all claims, demands, suits, obligations, payments, damages,
losses, penalties, liabilities, costs and expenses (including, but not limited
to, attorneys’ fees) arising out of Purchaser’s or Purchaser’s agents’ actions
taken in, on or about the Properties in the exercise of the inspections of
Purchaser prior to the Effective Date, including, without limitation, claims
made by any tenant against Seller for Purchaser’s entry into such tenant’s
premises or any interference with any tenant’s use of or damage to its premises
or property in connection with Purchaser’s review of the Properties.  This
Section 5.3 shall survive the Closing and/or any termination of this Agreement
without limitation. Purchaser acknowledges and agrees that the Documents and
investigation available to it have been sufficient to allow Purchaser to decide
whether or not to enter into this Agreement and consummate the transaction
contemplated hereby.

 

ARTICLE VI

Title and Survey Matters

 

6.1                               Title.  Purchaser acknowledges that, prior to
the Effective Date, Seller has delivered to Purchaser, with respect to each
Property, a title insurance commitment or a prior title insurance policy (a
“Commitment”), together with a copy of all underlying documents referenced
therein (collectively, the “Title Documents”).  Except as hereinafter provided,
Purchaser and Seller hereby agree that (i) all Taxes that are not due and
payable prior to Closing, (ii) the rights of the tenants under the Leases and
Approved New Leases (as defined in Section 9.3 of this Agreement), as parties in
possession only, (iii) all matters created by or on behalf of Purchaser and (iv)
the exceptions to title identified on Exhibits G-1 through G-3, respectively,
shall constitute “ Permitted Exceptions”.  Notwithstanding anything to the
contrary contained herein, Seller shall be obligated to cause all of the
following resulting from the act or omission of, or caused by, Seller or grantor
under the Deeds to be fully satisfied, released and discharged of record or
insured or bonded over on or prior to the Closing Date:  all mortgages, deeds of
trust and monetary liens [including liens for delinquent taxes, mechanics’ liens
and judgment liens] affecting the Properties and all indebtedness secured
thereby.

 

6.2                               Survey.  Purchaser acknowledges receipt of
Seller’s existing surveys (“Initial Surveys”) for each of the Properties. 
Seller has ordered a current ALTA/ACSM survey for each Property to be certified
to Purchaser, as well as any affiliates and lender designated by Purchaser to
Seller at least thirty (30) days prior to Closing and Title Company
(collectively, the “Surveys”) and shall deliver a copy of the Surveys to
Purchaser promptly upon receipt thereof but in all events prior to Closing.  The
surveyors shall certify the Surveys in accordance with the form of certification
attached hereto as Exhibit Q.

 

ARTICLE VII

Representations and Warranties of the Seller

 

7.1                               Seller’s Representations.  Seller represents
and warrants that the following matters are true and correct as of the Effective
Date:

 

7.1.1                        Authority.  Seller is a real estate investment
trust, duly organized, validly existing and in good standing under the laws of
the State of Maryland.  This Agreement has been duly authorized, executed and
delivered by Seller, is the legal, valid and binding obligation of Seller, and
does not violate any provision of any agreement or judicial order to which
Seller is a party or to which Seller is subject.  All documents to be executed
by Seller or Seller Affiliates which are to be delivered at Closing, will, at
the time of Closing, (i) be duly authorized, executed and delivered by Seller or
Seller Affiliates, as the case may be, (ii) be

 

8

--------------------------------------------------------------------------------


 

legal, valid and binding obligations of Seller or Seller Affiliates, as the case
may be, and (iii) not violate any provision of any agreement or judicial order
to which Seller or Seller Affiliates, as the case may be is a party or to which
Seller or Seller Affiliates, as the case may be, is subject.

 

7.1.2                        Bankruptcy or Debt of Seller.  Neither Seller nor
any Seller Affiliates has made a general assignment for the benefit of
creditors, filed any voluntary petition in bankruptcy, admitted in writing its
inability to pay its debts as they come due or made an offer of settlement,
extension or composition to its creditors generally.  Neither Seller nor any
Seller Affiliates has received any written notice of (a) the filing of an
involuntary petition by Seller’s creditors or the creditors of Seller
Affiliates, (b) the appointment of a receiver to take possession of all, or
substantially all, of Seller’s assets or the assets of Seller Affiliates, or (c)
the attachment or other judicial seizure of all, or substantially all, of
Seller’s assets or the assets of Seller Affiliates.

 

7.1.3                        Foreign Person.  Neither Seller nor any of the
Seller Affiliates is a foreign person within the meaning of Section 1445(f) of
the Internal Revenue Code (“Code”), and Seller agrees to execute and cause the
Seller Affiliates to execute any and all documents necessary or required by the
Internal Revenue Service or Purchaser in connection with such declaration(s).

 

7.1.4                        No Violation of Laws.  Except as set forth on
Schedule 7.1.4, to Seller’s knowledge, neither Seller nor Seller Affiliates have
received any currently effective written notice from a governmental authority
that the Properties violate any applicable ordinance of the city or village in
which the Properties are located.

 

7.1.5                        Eminent Domain.  Except as set forth on
Schedule 7.1.5, to Seller’s knowledge, neither Seller nor Seller Affiliates have
received any currently effective written notice of an eminent domain or
condemnation of the Land or Improvements relating to the Properties.

 

7.1.6                        Hazardous Materials.  Except as set forth on
Schedule 7.1.6, to Seller’s knowledge, except as set forth in any environmental
report provided by Seller to Purchaser, or as referenced or referred to in
Section 17.23, (i) neither Seller nor Seller Affiliates have received any
uncured written notice from the United States Environmental Protection Agency or
the Illinois Environmental Protection Agency (or any Indiana or Wisconsin agency
comparable to the Illinois Environmental Protection Agency) alleging that the
Properties are in violation of any applicable Environmental Laws or contain any
Hazardous Materials, (ii) since the date of the most recent environmental
report, there have been no Hazardous Materials installed or stored in or
otherwise existing at, on, in or under the Properties in violation of applicable
Environmental Laws, and (iii) Seller has acted in the manner that a commercially
prudent property owner would act with respect to any written recommendations
made by Seller’s environmental consultants.  “Hazardous Materials” shall mean
any hazardous, toxic waste, substance or material, pollutant or contaminant, as
defined for purposes of the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 (42 U.S.C. Section 9601 et seq.), as amended, or the
Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.), as
amended, or any other federal, state or local laws, ordinances, rules,
regulations or policies governing use, storage, treatment, transportation,
manufacture, refinement, handling, production or disposal of such materials
(collectively, “Environmental Laws”).

 

7.1.7                        Litigation.  Except as set forth on Schedule 7.1.7,
to Seller’s knowledge, (i) neither Seller nor Seller’s Affiliates have received
any currently effective written notice of

 

9

--------------------------------------------------------------------------------


 

any pending litigation affecting the Properties, and (ii) there is no action,
suit or proceeding threatened before or by any judicial, administrative or union
body, any arbitrator or any governmental authority, against or affecting the
Properties.

 

7.1.8                        Leases.  Except as set forth on Schedule 7.1.8, (i)
the Rent Roll delivered to Purchaser by Seller lists all of the Leases affecting
the Properties owned by Seller or Seller’s Affiliates, (ii) the Leases affecting
the Properties delivered to Purchaser by Seller are true, correct and complete
copies of the Leases provided to or entered into by Seller or Seller’s
Affiliates relating to the Properties, and (iii) to Seller’s knowledge, no
tenant has commenced any action or given any written notice to Seller or any
Seller Affiliate for the purpose of terminating its lease in whole or in part,
whether by exercise of an express termination right in its lease or otherwise.

 

7.1.9                        Contracts.  Except as set forth on Schedule 7.1.9,
to Seller’s knowledge, Seller has delivered to Purchaser complete copies of each
Contract provided to or entered into by Seller or Seller Affiliate relating to
the Properties.

 

7.1.10                  Defaults.  Except as set forth on Schedule 7.1.10, or
any other exhibit to this Agreement, (i) no notice of default has been given by
Seller or Seller Affiliates to any tenant or received by Seller from any tenant
under any Lease relating to the Properties which remains uncured and (ii) no
base or additional rent due under any Lease relating to the Properties is more
than thirty (30) days past due.

 

7.1.11                  Operating Statements.  To Seller’s knowledge, the
operating statements relating to the Properties delivered by Seller to Purchaser
in accordance with Section 5.1 hereof are true and correct in all material
respects and no material adverse change has occurred since the respective dates
thereof.

 

7.1.12                  Bulk Sale Act. The provisions of Section 9.02(d) of the
Illinois Income Tax Act and the applicable provisions of the Retailer’s
Occupation Tax Act do not apply to this transaction.

 

7.1.13                  REIT REP The Properties consist solely of land,
buildings, and other structural components thereof, and other assets described
in Section 856(c)(4)(A) of the Code.  The total gross revenues generated by the
Properties between January 1, 2003 and the Closing Date has consisted and will
consist solely of income from rents from real property and other revenue which
constitute qualifying income under Section 856(c)(3) of the Code (“Qualifying
Income”), and based on historical experience, Seller believes that the gross
revenues generated by the Properties after the Closing Date will consist solely
of Qualifying Income.

 

Seller shall remake all representations and warranties as of the date of the
Closing; provided, however, at the time such warranties and representations are
remade, Seller shall provide Purchaser with updates of the Schedules referred to
in the representations and warranties set forth above and an updated operating
statement.  Purchaser acknowledges and agrees that the representations and
warranties that are made as of the Closing Date shall refer to the updated
Schedules and operating statements.

 

7.2                               Intentionally Deleted.

 

7.3                               Knowledge.  For purposes of this Agreement and
any document delivered at Closing, whenever the phrases “to the best of Seller’s
knowledge”, “to the actual knowledge of Seller” or “to the knowledge” of Seller
or words of similar import are used, they shall be deemed to

 

10

--------------------------------------------------------------------------------


 

refer to the current, actual knowledge only, and not any implied, imputed or
constructive knowledge of Michael M. Mullen and James N. Clewlow, after
consultation with the property managers of each Property owned by Seller
(collectively, the “Seller Property Managers”).  Except for the obligation to
consult with the Seller Property Managers, neither Michael M. Mullen nor James
N. Clewlow shall be obligated to conduct any independent investigation, and no
implied duty to investigate shall be imputed.  Nothing contained in this
Agreement shall be deemed to impose any personal liability of any kind on any
person named in Section 7.3.

 

For purposes of this Agreement, and any document delivered at Closing, whenever
the phrase “to the best of Purchaser’s knowledge”, “to the actual knowledge of
Purchaser” or “to the knowledge of Purchaser” or words of similar import are
used, they shall be deemed to refer to the current, actual knowledge only, and
not any implied, imputed or constructive knowledge, of Andrew Martin and Ben
Hindmarsh; provided, however, that nothing in this Agreement shall be deemed to
create or impose any personal liability of any kind on Andrew Martin or Ben
Hindmarsh.

 

7.4                               Change in Representation/Waiver. 
Notwithstanding anything to the contrary contained herein, Purchaser
acknowledges that Purchaser shall not be entitled to rely on any representation
or warranty made by Seller in this Article VII to the extent, prior to or at
Closing, Purchaser shall have or obtain actual knowledge of any information that
was contradictory to such representation or warranty; provided, however, if
Purchaser determines prior to Closing that there is a breach of any of the
representations and warranties made by Seller above, then Purchaser may, at its
option, by sending to Seller written notice of its election either (i) exercise
its rights under Section 9.9 below if applicable, (ii) waive such breach and/or
conditions and proceed to Closing with no adjustment in the Purchase Price and
in such event Seller shall have no further liability as to such matter
thereafter, or (iii) as its sole remedy, terminate this Agreement in its
entirety in the event of any untruth or inaccuracy of (x) the representations or
warranties set forth in Sections 7.1.1, 7.1.2 or 7.1.3, or (y) the
representations and warranties set forth in the other sections of Article VII,
but only if such representations and warranties were not true or were inaccurate
on the Effective Date and such untruth or inaccuracy is “Material” (defined
below). The term “Material” as used in this Section 7.4 shall mean a liability
or loss reasonably anticipated to arise out of an untruth or inaccuracy of the
representations or warranties set forth in Article VII which (i) exceeds
$500,000.00 for each affected Property, or (ii) results from fraud or willful
misconduct on the part of Seller.  In the event that Purchaser elects to
terminate this Agreement, the parties shall have no liability to each other
hereunder and the Deposit shall be returned to Purchaser and the Seller Letter
of Credit shall be returned to Seller.  Seller shall have no liability with
respect to any of the foregoing representations and warranties or any
representations and warranties made in any other document executed and delivered
by Seller to Purchaser, to the extent that, prior to the Closing, Purchaser
discovers or learns of information (from whatever source, including, without
limitation the property manager, the tenant estoppel certificates or the
Seller’s Estoppel Certificates delivered pursuant to Section 10.1.1 below, as a
result of Purchaser’s due diligence tests, investigations and inspections of the
Property, or disclosure by Seller or Seller’s agents and employees) that
contradicts any such representations and warranties, or renders any such
representations and warranties untrue or incorrect, and Purchaser nevertheless
consummates the transaction contemplated by this Agreement.

 

7.5                               Post Closing Rights.  Following Closing,
Purchaser will have the right to bring any action against Seller as a result of
any untruth or inaccuracy of representations and warranties made herein if (i)
such untruth or inaccuracy is “Material,” and (ii) prior to Closing Purchaser
did not discover or learn information (from whatever source) that contradicts
any such representations and warranties, or renders any such representations and
warranties untrue or incorrect.  The term “Material” as used in this Section 7.5
shall mean a liability or loss reasonably anticipated to arise out of an untruth
or inaccuracy of the representations or warranties set forth in Article VII
which results from fraud or willful misconduct on the part of Seller or exceeds
$500,000 for each such affected

 

11

--------------------------------------------------------------------------------


 

Property, it being understood that the foregoing limitation is a threshold which
must be exceeded, but that once such threshold has been exceeded, any post
closing claim may be pursued for its full value.  In addition, in no event will
Seller’s liability for all such breaches relating to a specific Property,
exceed, in the aggregate, the allocated Purchase Price of the Property in
question, calculated in accordance with Schedule 9.8.

 

7.6                               Survival.  The express representations and
warranties made in this Agreement shall not merge into any instrument or
conveyance delivered at the Closing; provided, however, that any action, suit or
proceeding with respect to the truth, accuracy or completeness of
representations and warranties set forth in Sections other than Sections 7.1.1,
7.1.2 and 7.1.3 shall be commenced, if at all, on or before the date which is
twelve (12) months after the date of a Closing and, if not commenced on or
before such date, thereafter such representations and warranties shall be void
and of no force or effect as to the applicable Closing.

 

ARTICLE VIII

Representations and Warranties of Purchaser

 

8.1                               Purchaser represents and warrants to Seller
that the following matters are true and correct as of the Effective Date.

 

8.1.1                        Authority.  Purchaser is a limited liability
company, duly organized, validly existing and in good standing under the laws of
the State of Delaware.  This Agreement has been duly authorized, executed and
delivered by Purchaser, is the legal, valid and binding obligation of Purchaser,
and does not violate any provision of any agreement or judicial order to which
Purchaser is a party or to which Purchaser is subject.  All documents to be
executed by Purchaser which are to be delivered at Closing, will, at the time of
Closing, (i) be duly authorized, executed and delivered by Purchaser, (ii) be
legal, valid and binding obligations of Purchaser, and (iii) not violate any
provision of any agreement or judicial order to which Purchaser is a party or to
which Purchaser is subject.

 

8.1.2                        Bankruptcy or Debt of Purchaser.  Purchaser has not
made a general assignment for the benefit of creditors, filed any voluntary
petition in bankruptcy, admitted in writing its inability to pay its debts as
they come due or made an offer of settlement, extension or composition to its
creditors generally.  Purchaser has received no written notice of (a) the filing
of an involuntary petition by Purchaser’s creditors, (b) the appointment of a
receiver to take possession of all, or substantially all, of Purchaser’s assets,
or (c) the attachment or other judicial seizure of all, or substantially all, of
Purchaser’s assets.

 

8.1.3                        No Financing Contingency.  It is expressly
acknowledged by Purchaser that this transaction is not subject to any financing
contingency, and no financing for this transaction shall be provided by Seller.

 

8.2                               Purchaser’s Acknowledgment.  Purchaser
acknowledges and agrees that, except as expressly provided in this Agreement,
Seller has not made, does not make and specifically disclaims any and all
representations, warranties, promises, covenants, agreements or guaranties of
any kind or character whatsoever, whether express or implied, oral or written,
past, present or future, including, but not limited to those representations,
warranties, promises, covenants, agreement and guaranties of, as to, concerning
or with respect to (a) the nature, quality or condition of the Properties,
including, without limitation, the water, soil and geology, (b) the income to be
derived from the Properties, (c) the suitability of the Properties for any and
all activities and uses which Purchaser may conduct thereon, (d) the compliance
of or by the Properties or its operation with any laws, rules, ordinances or
regulations of any applicable governmental authority or body, including, without
limitation, the Americans with Disabilities Act and any rules and regulations
promulgated

 

12

--------------------------------------------------------------------------------


 

thereunder or in connection therewith, (e) the habitability, merchantability or
fitness for a particular purpose of the Properties, or (f) any other matter with
respect to the Properties, and specifically that except as expressly provided in
this Agreement, Seller has not made, does not make and specifically disclaims
any representations regarding solid waste, as defined by the U.S. Environmental
Protection Agency regulations at 40 C.F.R., Part 261, or the disposal or
existence, in or on the Properties, of any hazardous substance, as defined by
the Comprehensive Environmental Response Compensation and Liability Act of 1980,
as amended, and applicable state laws, and regulations promulgated thereunder. 
Purchaser further acknowledges and agrees that, except as expressly provided in
this Agreement, having been given the opportunity to inspect the Properties,
Purchaser is relying solely on its own investigation of the Properties and not
on any information provided or to be provided by Seller.  Purchaser further
acknowledges and agrees that subject to the representations and warranties of
Seller as provided herein and in any other document executed at Closing, any
information provided or to be provided with respect to the Properties was
obtained from a variety of sources and that Seller has not made any independent
investigation or verification of such information.  Purchaser further
acknowledges and agrees that, as a material inducement to the execution and
delivery of this Agreement by Seller, subject to the representations and
warranties of Seller provided herein and in any other document executed at
Closing, the sale of the Properties as provided for herein is made on an “AS IS,
WHERE IS” CONDITION AND BASIS “WITH ALL FAULTS.”  Purchaser acknowledges,
represents and warrants that Purchaser is not in a significantly disparate
bargaining position with respect to Seller in connection with the transaction
contemplated by this Agreement; that Purchaser freely and fairly agreed to this
acknowledgment as part of the negotiations for the transaction contemplated by
this Agreement; that Purchaser is represented by legal counsel in connection
with this transaction.

 

8.3                               Purchaser’s Release.  Effective as of the date
of the Closing, Purchaser on behalf of itself and its successors and assigns
waives its right to recover from, and forever releases and discharges, Seller,
Seller’s affiliates, Seller’s investment manager, property manager, the
partners, trustees, shareholders, beneficiaries, directors, officers, employees,
attorneys and agents of each of them, and their respective heirs, successors,
personal representatives and assigns from any and all demands, claims, legal or
administrative proceedings, losses, liabilities, damages, penalties, causes of
action, fines, liens, judgments, costs and expenses known or unknown, foreseen
or unforeseen, that may arise on account of or in any way be connected with the
Properties, except, subject to Section 7.5 hereof, such as arises out of (i) a
breach of any of the representations and warranties of Seller set forth in
Article VII and (ii) any of the provisions of this Agreement that survive
Closing pursuant to the provisions of Section 17.12 below.  The terms and
provisions of this Section 8.3 shall survive Closing and/or termination of this
Agreement without limitation.

 

8.4                               Survival.  The express representations and
warranties made in this Agreement by Purchaser shall not merge into any
instrument of conveyance delivered at the Closing; provided, however, that any
action, suit or proceeding with respect to the truth, accuracy or completeness
of all such representations and warranties shall be commenced, if at all, on or
before the date which is twelve (12) months after the date of the Closing and,
if not commenced on or before such date, thereafter shall be void and of no
force or effect as to the applicable Closing.

 

ARTICLE IX

Seller’s Interim Operating Covenants/Seller’s and Purchaser’s Covenants

 

9.1                               Operations.  Seller agrees to continue to
operate, manage and maintain the Improvements through the Closing Date in the
ordinary course of Seller’s business and substantially in accordance with
Seller’s present practice, subject to ordinary wear and tear and further subject
to Article XII of this Agreement.  As of, and at all times after the Effective
Date until Closing, Seller shall name Purchaser as an additional insured on all
liability insurance policies maintained by Seller relating to the Properties.

 

13

--------------------------------------------------------------------------------


 

9.2                               No Sales.  Except for the execution of tenant
Leases pursuant to Section 9.3, Seller agrees that it shall not convey any
interest in the Properties to any third party.

 

9.3                               Tenant Leases.  From and after the Effective
Date, Seller shall not (i) grant any consent or waive any material rights under
the Leases, (ii) terminate any Lease, or (iii) enter into a new lease, modify an
existing Lease or renew, extend or expand an existing Lease in any material
respect without the prior written approval of Purchaser (an “Approved New
Lease”), which in each case shall not be unreasonably withheld, conditioned or
delayed.  Any Approved New Lease shall meet all of the following parameters: (i)
such proposed lease has an initial term (excluding any options to extend such
term) of not less than three (3) years and not more than ten (10) years; (ii)
such proposed lease has no free-rent period extending beyond the term of the
Master Lease (defined below); (iii) such proposed lease has no above-market
obligation of Purchaser to provide or fund any tenant improvements; (iv) such
proposed lease provides for base rent payable at a rate per month that is never
less than 95% of the base rent per month required to be paid for such space
under the Master Lease; (v) leasing commissions for such proposed lease do not
exceed market rates; (vi) such proposed lease does not require the landlord
thereunder, and will not result in an obligation for the landlord thereunder to
alter or improve or pay for the altering or improving of the building (other
than tenant improvements as limited by clause (iii) above and responsibility for
repairing and replacing the roof and structure, but excluding the obligation for
internal wall changes); (vii) such lease shall be on the form customarily used
by Seller with such revisions which Seller approves using its judgment as a
commercially prudent landlord; (viii) the creditworthiness of the tenant and
intended use of the premises by the tenant shall be consistent with Seller’s
historical and customary requirements as a commercially prudent landlord; and
(ix) the income to be generated from the proposed lease shall constitute
qualifying income under Section 856(c)(3) of the Code. Additionally, the parties
expressly agree that it shall not be deemed unreasonable for Purchaser to
withhold, condition or delay its consent to any Approved New Lease that includes
above-market tenant improvements, above-market leasing commissions or any other
above-market leasing costs that Purchaser would be obligated to pay or incur;
provided, however, in such event, Purchaser and Seller agree to negotiate in
good faith to agree upon such tenant improvement costs, leasing commission and
other leasing costs to render such Approved New Lease and the terms thereof
acceptable to Purchaser.  Any lease proposed by Seller, which satisfies the
criteria set forth in this Section 9.3 and would otherwise be reasonably
acceptable to Purchaser, but for the fact that such lease includes above-market
tenant improvements, above-market leasing commissions or any other above-market
leasing costs, may, nonetheless, be approved and executed by Seller, in its sole
and absolute discretion, and in such event such proposed lease shall be deemed
an Approved New Lease, provided that Seller pays all such above-market tenant
improvements, above-market leasing commissions or any other above-market leasing
costs.  Purchaser’s failure to respond within five (5) Business Days after
receipt of a request for approval, together with a copy of the proposed Approved
New Lease or letter of intent to lease and credit information on the proposed
replacement tenant or tenants, shall be deemed approval by Purchaser. Seller
shall pay the portion of the tenant improvement costs, leasing commissions and
other usual and customary leasing costs with respect to any Approved New Lease,
allocated on a prorata basis over the term of the Approved New Lease with
respect to the portion of the term of the Approved New Lease prior to a Closing
and Purchaser shall pay the portion of the tenant improvement costs, lease
commissions and other usual and customary leasing costs with respect to an
Approved New Lease, allocated on a prorata basis over the term of the Approved
New Lease with respect to the portion of the term of the Approved New Lease
after the Closing.

 

9.4.                            Planned Expenditures.  Seller shall effect and
complete the planned expenditures for nominated work and items in accordance
with the description and budget set forth on Exhibit R attached hereto as a
prudent manager/owner in consultation with Purchaser, and to Purchaser’s
commercially reasonable satisfaction; in the event that upon completion of such
work and items,  the total cost of such work is less than the total budget
allocated for same, Seller shall be entitled to

 

14

--------------------------------------------------------------------------------


 

retain all such unexpended amounts.  In the event that Exhibit R reflects that
certain work is to be performed after Closing, the obligations of Seller under
this Section 9.4 with respect to that work shall survive Closing.

 

9.5                               Master Lease.  At the Closing, Seller and
Purchaser shall execute and deliver to each other a master lease (“Master
Lease”) in the form of Exhibit H attached hereto.

 

9.6                               Management Agreement.  At the Closing, Seller
and Purchaser shall execute and deliver to each other a property management
agreement with respect to the Properties (“Property Management Agreement”) in
the form of Exhibit I attached hereto.  Seller shall terminate any existing
property management agreements pertaining to the Properties as of the Closing
Date.

 

9.7                               Intentionally Deleted.

 

9.8                               Transfer Tax Declaration Allocation. 
Purchaser and Seller agree that the Purchase Price shall be allocated amongst
the Properties as set forth on Schedule 9.8 for the purpose of completing real
estate transfer declarations to be executed by Seller and Purchaser at Closing
(the “Transfer Tax Declaration Allocation”).

 

9.9                               Substitution of Properties

 

9.9.1                        In the event of the occurrence of a Substitution
Event (defined below) prior to Closing, Purchaser may, at its option, by written
notice to Seller (“Event Notice”) within ten (10) days after the date on which
Purchaser is given or obtains actual knowledge of the occurrence of a
Substitution Event, elect to either (i) ignore the Substitution Event and
proceed to Closing with no adjustment in the Purchase Price, or (ii) request
that Seller offer a Substitute Property or Substitute Properties (both as
hereinafter defined) to Purchaser valued in the aggregate amount of the Purchase
Price allocated to the Property or Properties (“Removed Property” or “Removed
Properties”) subject to the Substitution Event.

 

In the event that Purchaser elects under (ii) above to have Seller provide a
Substitute Property or Substitute Properties, Seller, if it chooses to do so, in
its sole and absolute discretion, shall have a period of thirty (30) days from
the date of Purchaser’s Event Notice to correct the condition giving rise to the
Substitution Event, and further, provided, however, if such condition is of a
nature which is not capable of cure within said thirty (30) day period and
Seller has commenced to cure within such thirty (30) day period, then Seller
shall have such reasonable period of time from and after the date of Purchaser’s
Event Notice to correct the condition giving rise to the Substitution Event.  In
the event Purchaser exercises its rights under (ii) above, and Seller elects to
and cures the condition giving rise to the Substitution Event prior to the time
that the Closing with respect to the Substitute Property occurs, the Scheduled
Closing Date for the Removed Property shall be extended to the fifteenth (15th)
day after the condition giving rise to the Substitution Event has been cured.

 

In the event that Purchaser fails to elect (i) or (ii) above within ten (10)
days after Purchaser is given or obtains actual knowledge of a Substitution
Event, Purchaser shall be deemed to have elected to waive such condition and
proceed to Closing on the Closing Date with no adjustment in the Purchase
Price.  In the event that within said ten (10) day period Purchaser elects its
rights under (ii) above and Seller elects not to cure or elects to cure the
condition but fails to do so within the time period set forth above, Seller
shall use reasonable efforts to provide a Substitute Property or Substitute
Properties as described in Section 9.9.2.  Notwithstanding any other term or
condition contained herein, (i) in no event shall the Closing with respect to
the Properties which are not subject to a Substitution Event be

 

15

--------------------------------------------------------------------------------


 

delayed, and (ii) in the event of the occurrence of a Substitution Event, Seller
shall not be in default under this Agreement, Seller shall not be liable for
damages and Purchaser’s sole right and remedy shall be to exercise its rights
under this Section 9.9.1.

 

The term “Substitution Event” shall mean any one or more of the following: (i)
written notice to Purchaser that a tenant under its lease (“Right of First
Refusal Lease”)  has exercised a right of first refusal, right of first offer or
option to purchase a Property prior to Closing pursuant to the existing terms of
its lease, (ii) the taking of one hundred percent (100%) of a Property by
condemnation or eminent domain or (iii) any one or more of the following, to the
extent the existence of the condition hereinafter described has a “Material
Adverse Effect” on the use, value or marketability of the applicable Property:
(a) the existence of a title exception other than a Permitted Exception on an
Owner’s Policy to be issued by the Title Company at the time of the Closing;
provided, however that Seller shall, at Seller’s expense, use reasonable efforts
to obtain a title insurance endorsement to the Owner’s Policy (defined below)
insuring over any unpermitted title exception, (b) the existence of a difference
on a Survey not reflected on the Initial Surveys; (c) if Purchaser has not been
provided with a copy of a zoning endorsement issued by the Title Company with
respect to any Properties (whether in favor of Seller or Purchaser) prior to the
Effective Date and it is determined that the present use of the Property is not
permitted under the zoning ordinance in effect on the Effective Date; (d) the
physical or environmental condition of the Properties are not the same as on the
Effective Date, ordinary wear and tear and damage by casualty excepted,
provided, however, that under this subsection (d) it shall not be a Substitution
Event if a tenant of the Property is responsible under its lease for
maintaining, repairing or restoring the physical or environmental condition in
question; and (e) the existence of a breach of a warranty or representation made
by Seller under Sections 7.1.4, 7.1.6, 7.1.7 and 7.1.9 of this Agreement (or any
change in the schedules thereto).  The term “Material Adverse Effect” as used
herein shall mean that a liability or loss reasonably anticipated to arise out
of the condition under (a) Sections 9.9.1(iii)(a) or (b) which exceeds
$150,000.00 for the affected Property, or (b) under Sections 9.9.1iii(c), (d) or
(e) which exceeds seven and one-half percent (7.5%) of the Purchase Price for
the affected Property.

 

9.9.2                        In the event of the occurrence of a Substitution
Event (and notwithstanding any election by Seller to attempt to cure the
condition giving rise to the Substitution Event), Seller shall use reasonable
efforts to substitute another Property or Properties owned by Seller that the
parties mutually agree in their reasonable opinion is comparable (individually,
a “Substitute Property” and collectively, the “Substitute Properties”).  Seller
shall use reasonable efforts to identify a Substitute Property within thirty
(30) days after receipt of an Event Notice.  Commencing on the date that
Purchaser receives a notice from Seller identifying a Substitute Property or
Substitute Properties to replace a Removed Property or Removed Properties
(“Substitution of Assets Notice”), and continuing until 5:00 p.m. Central time
on the thirtieth (30th) day thereafter (“Substitute Properties Feasibility
Period”), Purchaser and its agents shall have the right to conduct inspections
and tests of the Substitute Properties in the manner hereby provided in
Section 9.9.5 and subject to the provisions as provided in Section 9.9.6.  In
the event that Purchaser approves all of the Substitute Properties prior to the
expiration of the Substitute Properties Feasibility Period, all of the
Substitute Properties shall be subject to this Agreement, and the Purchase Price
shall be adjusted as provided below in Section 9.9.3.  In the event that
Purchaser does not approve one or more of the Substitute Properties prior to the
expiration of the Substitute Properties Feasibility Period, the Substitute
Property or Properties not approved by Purchaser and the Removed Property or
Removed Properties shall not be subject to this Agreement, and the Purchase
Price shall be reduced by the value of the Removed Property or Removed
Properties, as the case may be, as set forth on Schedule 9.8.  All Substitute
Properties approved by Purchaser shall be deemed to be Properties subject to
this

 

16

--------------------------------------------------------------------------------


 

Agreement, except that all warranties and representations shall be modified to
reflect the circumstances relating to the Substitute Properties.  Within fifteen
(15) days after the Substitution of Assets Notice, Seller shall deliver
Schedules similar to those attached hereto as Schedules 7.1.4, 7.1.5, 7.1.6,
7.1.7, 7.1.8, 7.1.9 and 7.1.10, with respect to the Substitute Properties.

 

9.9.3                        For the purposes of this Section 9.9, the purchase
price for a Removed Property shall be based on Schedule 9.8 attached hereto, and
the purchase price for a Substitute Property shall be calculated using a
capitalization rate equal to the capitalization rate that was used to determine
the Purchase Price of the Removed Property and the annual net rent of the
Substitute Property, without deductions (“Substitute Property Purchase Price”). 
In the event that the Seller delivers the Substitution of Assets Notice to
Purchaser within the time frame set forth above, the Closing of all Properties
not subject to the Substitution of Assets Notice shall take place on the date of
the Scheduled Closing Date.  Subject to the right of Purchaser to disapprove one
or more of the Substitute Properties during the Substitute Properties
Feasibility Period, and further subject to the provisions of Section 4.1 above,
the Closing with respect to each Substitute Property shall take place on the
thirtieth (30th) day following the expiration of the applicable Substitute
Property Feasibility Period.

 

9.9.4                        Seller shall deliver to Purchaser copies of all
notices sent by Seller to tenants under Right of First Refusal Leases as
required under the Right of First Refusal Leases, and shall notify Purchaser
promptly if it receives a notice from an Exercising Tenant.

 

9.9.5                        During the Substitute Properties Feasibility
Period, Purchaser and its agents shall have the right during business hours
(with reasonable advance notice to Seller and subject to the rights of the
tenants in possession), at Purchaser’s sole cost and expense and at Purchaser’s
and its agents’ sole risk, to perform inspections and tests of the Substitute
Properties and to perform such other analyses, inquiries and investigations as
Purchaser shall deem reasonably necessary or appropriate; provided, however,
that in no event shall (i) such inspections or tests unreasonably disrupt or
disturb the on-going operation of the Substitute Properties or the rights of the
tenants at the Substitute Properties, or (ii) Purchaser or its agents or
representatives conduct any physical testing, drilling, boring, sampling or
removal of, on or through the surface of the Substitute Properties (or any part
or portion thereof) including, without limitation, any ground borings or
invasive testing of the Improvements (collectively, “Physical Testing”), without
Seller’s prior written consent, which consent may be given or withheld in
Seller’s sole and absolute discretion.  Seller acknowledges and agrees that the
performance of a phase I environmental assessment on behalf of Purchaser (“Phase
I Assessments”) shall not be considered Physical Testing for purposes hereof and
shall be permitted without Purchaser obtaining the consent of Seller.  In the
event Purchaser desires to conduct any such Physical Testing of a Substitute
Property, then Purchaser shall submit to Seller, for Seller’s approval, a
written detailed description of the scope and extent of the proposed Physical
Testing, which approval may be given or withheld in Seller’s sole and absolute
discretion.  In no event shall Seller be obligated as a condition of this
transaction to perform or pay for any environmental remediation of the
Substitute Properties recommended by any such Physical Testing.  After making
such tests and inspections, Purchaser agrees to promptly restore the Substitute
Properties to their condition prior to such tests and inspections (which
obligation shall survive the Closing or any termination of this Agreement).  In
addition to the rights available to the Purchaser during the Substitute
Properties Feasibility Period, as set forth above, Purchaser and its agents
shall have access to the Substitute Properties prior to the Closing Date, but
during normal business hours (with reasonable advance notice to Seller and
subject to the rights of the tenants in possession), at Purchaser’s sole cost
and expense,

 

17

--------------------------------------------------------------------------------


 

and at Purchaser’s and its agents’ sole risk, to inspect the applicable
Substitute Properties; provided, however, Purchaser shall not be entitled to
conduct any Physical Testing or any Phase I Assessment after the expiration of
the Substitute Properties Feasibility Period.  Prior to Purchaser entering the
Substitute Properties to conduct the inspections and tests described above,
including, but not limited to, the Phase I Assessments, Purchaser shall obtain
and maintain, at Purchaser’s sole cost and expense, and shall deliver to Seller
evidence of, the following insurance coverage, and shall cause each of its
agents and contractors to obtain and maintain, and, upon request of Seller,
shall deliver to Seller evidence of, the following insurance coverage:  general
liability insurance, from an insurer reasonably acceptable to Seller, in the
amount of Five Million and No/100 Dollars ($5,000,000.00) combined single limit
for personal injury and property damage per occurrence, such policy to name
Seller as an additional insured party, which insurance shall provide coverage
against any claim for personal liability or property damage caused by Purchaser
or its agents, employees or contractors in connection with such inspections and
tests (“Due Diligence Insurance”).  Seller shall have the right, in its
discretion, to accompany Purchaser and/or its agents during any inspection
(including, but not limited to, tenant interviews) provided Seller or its agents
do not unreasonably interfere with Purchaser’s inspection.

 

9.9.6                        Purchaser and its agents and representatives
shall:  (a) not unreasonably disturb the tenants of the Substitute Properties or
interfere with their use of the Substitute Properties pursuant to their
respective Leases; (b) not interfere with the operation and maintenance of the
Substitute Properties; (c) not damage any part of the Substitute Properties or
any personal property owned or held by any tenant; (d) not injure or otherwise
cause bodily harm to Seller, its agents, contractors and employees or any
tenant; (e) promptly pay when due the costs of all tests, investigations and
examinations done with regard to the Substitute Properties; (f) not permit any
liens to attach to the Substitute Properties by reason of the exercise of its
rights hereunder; (g) restore the Improvements and the surface of the Substitute
Properties to the condition in which the same was found before any such
inspection or tests were undertaken; and (h) except to the extent required by
applicable laws, not reveal or disclose any information obtained pursuant to its
right to evaluate set forth in Section 9.9.5 above concerning the Substitute
Properties to anyone other than a Purchaser Party/Representative.  Purchaser
shall, at its sole cost and expense, comply with all applicable federal, state
and local laws, statutes, rules, regulations, ordinances or policies in
conducting its inspection of the Substitute Properties, the Purchaser’s Phase I
Assessments and the Physical Testing.  Purchaser shall, and does hereby agree to
indemnify, defend and hold the Seller, its partners, members, officers,
directors, employees, agents, attorneys and their respective successors and
assigns, harmless from and against any and all claims, demands, suits,
obligations, payments, damages, losses, penalties, liabilities, costs and
expenses (including but not limited to attorneys’ fees) arising out of
Purchaser’s or Purchaser’s agents’ actions taken in, on or about the Substitute
Properties in the exercise of the inspection right granted pursuant to
Section 9.9.5, including, without limitation, (i) claims made by any tenant
against Seller for Purchaser’s entry into such tenant’s premises or any
interference with any tenant’s use or damage to its premises or property in
connection with Purchaser’s review of the Substitute Properties, and (ii)
Purchaser’s obligations pursuant to this Section 9.9.6.  This Section 9.9.6
shall survive the Closing of the Substitute Properties and/or any termination of
this Agreement without limitation.

 

9.9.7                        With respect to the Substitute Properties, Seller
shall deliver to Purchaser or make available at the applicable Substitute
Property or Seller’s office in Oak Brook, Illinois, at Seller’s option, the
following: operating statements, leases, reports relating to the physical and/or
environmental condition of the applicable Substitute Properties, a statement of
the

 

18

--------------------------------------------------------------------------------


 

estimated value of the applicable Substitute Properties from an independent
industrial real estate broker with at least ten (10) years experience in the
marketplace (which value shall not be binding on Seller or Purchaser), rent
rolls and revenue and expense statements, Seller and Purchaser shall use
reasonable efforts to agree upon the format and scope of such materials, but
agree that the format and scope shall be similar to the materials typically
provided by Seller to Purchaser in connection with the sale of the Properties in
accordance with Section 5.1 hereof (the “Substitute Property Documents”);
provided, however, that except for the representations and warranties made in
Article VII hereof, Seller makes no representations or warranties of any kind
regarding the accuracy, thoroughness or completeness of or conclusions drawn in
the information contained in such Substitute Properties Documents.  Except with
respect to claims arising out of a breach by Seller of a representation or
warranty made in Article VII hereof, Purchaser hereby waives any and all claims
against Seller arising out of the accuracy, completeness, conclusions or
statements expressed in materials so furnished and any and all claims arising
out of any duty of Seller to acquire, seek or obtain such materials. 
Notwithstanding anything contained in the preceding sentence, Seller shall not
deliver or make available to Purchaser Seller’s internal memoranda,
attorney-client privileged materials, internal appraisals and economic
evaluations of the Substitute Properties, and reports regarding the Substitute
Properties prepared by Seller or its affiliates solely for internal use or for
the information of the investors in Seller.  Purchaser acknowledges that any and
all of the Substitute Properties Documents that are not otherwise known by or
available to the public are proprietary and confidential in nature and will be
delivered to Purchaser solely to assist Purchaser in determining the feasibility
of purchasing the Substitute Properties.  Purchaser agrees not to disclose such
non-public documents, or any of the provisions, terms or conditions thereof, to
any party other than a Purchaser Party/Representative.  Purchaser shall return
all of the Substitute Properties Documents, on or before three (3) Business Days
after the first to occur of (a) such time as Purchaser notifies Seller in
writing that it shall not acquire the Substitute Properties, or (b) such time as
this Agreement is terminated for any reason.  This Section 9.9.7 shall survive
any termination of this Agreement without limitation.

 

9.9.8                        Purchaser hereby acknowledges that it will have
been given, prior to the termination of the Substitute Properties Feasibility
Period, a full, complete and adequate opportunity to make such legal, factual
and other determinations, analyses, inquiries and investigations as Purchaser
deems necessary or appropriate in connection with the acquisition of the
Substitute Properties.  Purchaser will be relying upon its own independent
examination of the Substitute Properties and all matters relating thereto and
not upon any statements of Seller (excluding the limited matters expressly
represented by Seller in Article VII hereof) or of any officer, director,
employee, agent or attorney of Seller with respect to acquiring the Substitute
Properties.  Except as may be provided in Article VII hereof, Seller shall not
be deemed to have represented or warranted the completeness or accuracy of any
studies, investigations and reports heretofore or hereafter furnished to
Purchaser relating to the Substitute Properties.  The provisions of this
Section 9.9.8 shall survive Closing and/or termination of this Agreement without
limitation.

 

9.10                        Contracts.  Seller shall not, with respect to a
Contract that will survive Closing, from and after the Effective Date, terminate
an existing Contract, enter into a new Contract or modify an existing Contract
without the prior written approval of Purchaser, which consent in each case
shall not be unreasonably conditioned, withheld or delayed and which shall be
deemed granted if Purchaser fails to respond to a request for approval within
five (5) Business Days after receipt of the request therefor together with a
summary of the terms of the Contract (an “Approved New Contract”). 
Schedule 9.10 attached hereto contains a list of Contracts for the Properties
that Purchaser will assume as of the Closing, and a list of Contracts for the
Properties that Purchaser is requesting Seller to terminate as of the Closing
(the “Unassumed Contracts”).  Provided that the

 

19

--------------------------------------------------------------------------------


 

Closing occurs hereunder, Seller shall terminate such applicable Unassumed
Contracts effective as of the Closing Date and deliver evidence at such Closing
of such termination.

 

9.11                        Intentionally Deleted.

 

9.12                        REA Estoppels.  Attached hereto as Schedule 9.12 is
a list of REA and other Property-related estoppels that Purchaser would like to
obtain prior to Closing (collectively, the “REA Estoppels”).  Purchaser shall
prepare and deliver to Seller REA Estoppel Certificates for each of the REA
Estoppels (the “REA Estoppel Certificates”), and Seller shall send out the REA
Estoppel Certificates for execution prior to the Closing Date, it being
understood that obtaining the REA Estoppel Certificates shall not be a condition
to Purchaser’s obligation to close.

 

ARTICLE X

Closing Conditions

 

10.1                        Conditions to Obligations of Purchaser.  The
obligations of Purchaser under this Agreement to purchase the Properties and
consummate the other transactions contemplated hereby shall be subject to the
satisfaction of the following conditions on or before the Scheduled Closing
Date, except to the extent that any of such conditions may be waived by
Purchaser in writing at Closing.

 

10.1.1                  Tenant Estoppels.  Purchaser shall have received tenant
estoppel certificates dated not more than thirty (30) days prior to the Closing
from seventy-five percent (75%) of the occupied square footage in the
Properties.  Seller agrees to deliver to each tenant a tenant estoppel
certificate substantially in the form attached hereto as Exhibit K. 
Notwithstanding the foregoing, in the event that a Lease requires a different
form of estoppel certificate or requires specific provisions, Purchaser shall be
required to accept a tenant estoppel certificate that is substantially in the
form required by said Lease or substantially in the form of Exhibit K as
modified to comply with the specific provisions required by said Lease. 
Additionally, Purchaser acknowledges that while the statements set forth in
paragraphs 8 and 9 of Exhibit K are not qualified to the knowledge or best
knowledge of the tenant, Purchaser shall be required to accept any tenant
estoppel certificate that has been qualified to the knowledge or best knowledge
of the tenant with respect to said paragraphs.  Notwithstanding the foregoing,
at Seller’s sole option, Seller may (i) extend the Scheduled Closing Date solely
with respect to up to five (5) of the Properties for up to an additional thirty
(30) days in order to satisfy the foregoing requirement for such Properties, in
which event Seller shall deliver notice of such extension with respect to such
Properties to Purchaser prior to the Scheduled Closing Date (and the Closing
shall proceed as scheduled with respect to all other Properties), and/or (ii)
provide its own estoppel (“Seller’s Estoppel”) in the form attached as Exhibit L
to Purchaser in satisfaction of the foregoing requirements with respect to not
more than twenty-five percent (25%) of the occupied square footage of the
Properties.  In the event that Seller has not complied with the provisions of
this Section 10.1.1, Purchaser may (i) elect to consummate the Closing, or (ii)
notify Seller of its intent to terminate this Agreement by written notice (the
“Tenant Estoppel Termination Notice”) on or before the Scheduled Closing Date. 
In the event that, after the Closing, Seller delivers to Purchaser a tenant
estoppel certificate from a tenant for whom Seller executed a Seller’s Estoppel
at the Closing and such tenant estoppel certificate contains no information
which is contradictory to or inconsistent with the information contained in the
Seller’s Estoppel, then Seller thereafter shall be released from all liability
relating to Seller’s Estoppel with respect to such tenant’s Lease.  In no event
shall Seller be obligated to deliver updates to the tenant estoppel certificate
or Seller’s Estoppel.

 

20

--------------------------------------------------------------------------------


 

10.1.2                  Title Policy.  The Title Company shall be prepared to
issue to Purchaser on the Closing Date an extended coverage ALTA Form B policy
of title insurance, amended October 17, 1970 (the “Owner’s Policy”), or
equivalent form Owner’s Policy acceptable to Purchaser, with respect to each
Property in the Properties, in the face amount of the applicable Purchase Price
attributable to such Property, and dated as of the Closing Date, indicating
title to such Property is vested of record in Purchaser, subject solely to the
applicable Permitted Exceptions.

 

10.1.3                  Possession of the Property.  Delivery by Seller of
possession of the applicable Property, subject to the Permitted Exceptions and
the rights of tenants under the applicable Leases and Approved New Leases.

 

ARTICLE XI

Closing

 

11.1                        Purchaser’s Closing Obligations.  Purchaser, at its
sole cost and expense, shall deliver or cause to be delivered to Seller and the
Title Company at each Closing the following, as same relates to the Properties:

 

11.1.1                  The applicable portion of the Purchase Price, after all
adjustments are made at the Closing as herein provided, by wire transfer or
other immediately available federal funds, which amount shall be received in
escrow by the Title Company at or before 11:00 a.m. Central time.

 

11.1.2                  An assumption of a blanket conveyance and bill of sale,
substantially in the form attached hereto as Exhibit M (“General Assignment”),
duly executed by Purchaser, conveying and assigning to Purchaser the applicable
Personal Property, Leases, Contracts, records and plans, and Intangible
Property.

 

11.1.3                  Executed counterparts of the Master Lease and the
Property Management Agreement with respect to the Closing, and such other
documents to be provided in accordance with Sections 9.5 and 9.6 hereof with
respect to the Closing.

 

11.1.4                  Such other documents as may be reasonably necessary or
appropriate to effect the consummation of the transactions which are the subject
of this Agreement, including, but not limited to, ALTA Statements and GAP
Undertakings, if requested by the Title Company.

 

11.2                        Seller’s Closing Obligations.  Seller, at its sole
cost and expense, shall deliver or cause to be delivered to Purchaser and the
Title Company the following, as same relates to each of the Properties and the
Properties, as the case may be:

 

11.2.1                  A Special warranty deed (a “Deed”) in recordable form
properly executed by Seller conveying to Purchaser the Land and Improvements in
fee simple, subject only to the Permitted Exceptions, substantially in the form
attached hereto as Exhibit N (as modified in order to satisfy any State-specific
requirements with respect to the States of Indiana and Wisconsin, if
applicable).

 

11.2.2                  A General Assignment, duly executed by Seller, conveying
and assigning to Purchaser the Personal Property, the Leases, the Contracts and
the Intangible Property.

 

11.2.3                  Written notice to the tenant(s) (i) acknowledging the
sale of the Property to Purchaser, (ii) acknowledging that Purchaser has
received and is responsible for any

 

21

--------------------------------------------------------------------------------


 

security deposits identified in the rent roll, and (iii) indicating that rent
should thereafter be paid to Purchaser, substantially in the form attached
hereto as Exhibit O.

 

11.2.4                  A certificate substantially in the form attached hereto
as Exhibit P (“Non-foreign Entity Certification”) certifying that Seller is not
a “foreign person” as defined in the Code.

 

11.2.5                  Executed counterparts of the Master Lease and the
Property Management Agreement, with respect to the Closing, and such other
documents to be provided in accordance with Sections 9.5 and 9.6 hereof with
respect to the Closing.

 

11.2.6                  Such other documents as may be reasonably necessary or
appropriate to effect the consummation of the transactions which are the subject
of this Agreement, including, but not limited to, ALTA Statements and GAP
Undertakings.

 

11.2.7                  Purchaser and Seller have agreed that possession (but
not ownership) of all original Leases, tenant files and Contracts shall remain
with Seller following Closing, in its capacity as Property Manager but that
ownership of such items shall pass to Purchaser.  Any duplicate originals of
Leases and Contracts in Seller’s possession or control shall be delivered to
Purchaser promptly after Closing.

 

11.2.8                  All REA Estoppel Certificates received by Seller, if
any.

 

11.2.9                  A certificate of Seller by which Seller reaffirms the
truth and accuracy in all material respects of the representations and
warranties set forth in Sections 7.1 above, subject to and setting forth any
changes thereto occurring since the Effective Date.

 

11.2.10  Reliance letters with respect to and permitting Purchaser to rely on
the most recent Phase 1 environmental reports provided by Seller to Purchaser
from the consultant who prepared the applicable environmental report.

 

11.3                        Joint Closing Obligations.  Purchaser and Seller
shall execute and deliver a closing statement for each of the Properties setting
forth the applicable Purchase Price, and any and all prorations and credits
between the parties, as determined pursuant to this Agreement, together with
real estate transfer tax declarations as required.

 

ARTICLE XII

Risk of Loss

 

12.1                        Condemnation and Casualty.  If, prior to the Closing
Date, any portion of the applicable Properties are taken by condemnation or
eminent domain, or is the subject of a pending taking which has not been
consummated, or is destroyed or damaged by fire or other casualty, Seller shall
notify Purchaser of such fact promptly after Seller obtains knowledge thereof. 
If such condemnation or casualty is “Material” (as hereinafter defined),
Purchaser shall have the option to either (i) extend the Scheduled Closing Date
solely with respect to the applicable Property for a time reasonably required by
Seller to repair any damage or destruction with respect to the applicable
Property (and the Scheduled Closing Date shall proceed as scheduled with respect
to all other Properties), or (ii) proceed to Closing in accordance with the
terms of Section 12.1. If Purchaser elects to proceed to Closing, then Seller
shall not be obligated to repair any damage or destruction with respect to the
applicable Property, but (x) Seller shall assign, without recourse, and turn
over to Purchaser all of the insurance proceeds or condemnation proceeds, as
applicable, net of any costs of repairs and net of reasonable collection costs
(or, if such have not been awarded, all of its right, title and interest
therein) payable with respect to such fire or other casualty or condemnation

 

22

--------------------------------------------------------------------------------


 

including any rent abatement insurance for such casualty or condemnation and (y)
the parties shall proceed to Closing pursuant to the terms hereof without
abatement of the Purchase Price except for a credit in the amount of the
applicable insurance deductible.

 

12.2                        Condemnation Not Material.  If the condemnation is
not Material, then the Closing shall occur without abatement of the Purchase
Price and, after deducting Seller’s reasonable costs and expenses incurred in
collecting any award, Seller shall assign, without recourse, all awards or any
rights to collect awards to Purchaser on the Closing Date.

 

12.3                        Casualty Not Material.  If the Casualty is not
Material, then the Closing shall occur without abatement of the Purchase Price
except for a credit in the amount of the applicable deductible and Seller shall
not be obligated to repair such damage or destruction and Seller shall assign,
without recourse, and turn over to Purchaser all of the insurance proceeds net
of any costs of repairs completed to date and net of reasonable collection costs
(or, if such have not been awarded, all of its right, title and interest
therein) payable with respect to such fire or such casualty including any rent
abatement insurance for such casualty.

 

12.4                        Materiality.  For purposes of this Article XII, (i)
with respect to a taking by condemnation or eminent domain, the term “Material”
shall mean any condemnation or taking which would materially impede access to a
Property, reduce available parking at a Property below that required by
applicable law or any other agreement affecting such Property, result in the
termination of any Lease of more than ten percent (10%) of the space in the
applicable Property, or result in a condemnation award reasonably estimated to
exceed ten percent (10%) of the Purchase Price applicable to such Property; and
(ii) with respect to a casualty, the term “Material” shall mean any casualty
such that the cost of repair, as reasonably estimated by an engineer designated
by Seller and Purchaser, is in excess of ten percent (10%) of the Purchase Price
applicable to such Property.

 

ARTICLE XIII

Default

 

13.1                        Default by Seller.  IN THE EVENT THE CLOSING AND THE
TRANSACTIONS CONTEMPLATED HEREBY DO NOT OCCUR AS PROVIDED HEREIN BY REASON OF
ANY DEFAULT OF SELLER, WHICH DEFAULT IS NOT CURED WITHIN TWO (2) DAYS AFTER
WRITTEN NOTICE FROM PURCHASER TO SELLER, IT WOULD BE IMPRACTICAL AND EXTREMELY
DIFFICULT TO ESTIMATE THE DAMAGES WHICH PURCHASER MAY SUFFER.  THEREFORE, THE
PARTIES HAVE AGREED THAT A REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT THAT
PURCHASER WOULD SUFFER IN SUCH EVENT IS AND SHALL BE THE RIGHT TO RETAIN THE
PROCEEDS OF THE SELLER LETTER OF CREDIT,  AS LIQUIDATED DAMAGES, AS PURCHASER’S
SOLE AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT.  SUCH LIQUIDATED DAMAGES ARE NOT
INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING OF APPLICABLE LAWS. 
Notwithstanding the foregoing, nothing contained herein shall limit Purchaser’s
remedies at law or in equity, as to the Surviving Termination Obligations.

 

13.2                        Default by Purchaser; Liquidated Damages.  IN THE
EVENT THE CLOSING AND THE TRANSACTIONS CONTEMPLATED HEREBY DO NOT OCCUR AS
PROVIDED HEREIN BY REASON OF ANY DEFAULT OF PURCHASER, WHICH DEFAULT IS NOT
CURED WITHIN TWO (2) DAYS AFTER WRITTEN NOTICE FROM SELLER TO PURCHASER, IT
WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH
SELLER MAY SUFFER.  THEREFORE, THE PARTIES HAVE AGREED THAT A REASONABLE
ESTIMATE OF THE TOTAL NET DETRIMENT THAT SELLER WOULD SUFFER IN SUCH EVENT IS
AND SHALL BE THE RIGHT TO RETAIN THE DEPOSIT, AS LIQUIDATED DAMAGES, AS SELLER’S
SOLE AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT.  SUCH LIQUIDATED DAMAGES

 

23

--------------------------------------------------------------------------------


 

ARE NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING OF APPLICABLE
LAWS.  Notwithstanding the foregoing, nothing contained herein shall limit
Seller’s remedies at law or in equity, as to the Surviving Termination
Obligations.

 

ARTICLE XIV

Brokers

 

14.1                        Brokers.  Purchaser and Seller each represents and
warrants to the other that it has not dealt with any person or entity entitled
to a brokerage commission, finder’s fee or other compensation with respect to
the transaction contemplated hereby.  Purchaser hereby agrees to indemnify,
defend, and hold Seller harmless from and against any losses, damages, costs and
expenses (including, but not limited to, attorneys’ fees and costs) incurred by
Seller by reason of any breach or inaccuracy of the Purchaser’s ( or its
nominee’s) representations and warranties contained in this Article XIV.  Seller
hereby agrees to indemnify, defend, and hold Purchaser harmless from and against
any losses, damages, costs and expenses (including, but not limited to,
attorneys’ fees and costs) incurred by Purchaser by reason of any breach or
inaccuracy of Seller’s representations and warranties contained in this
Article XIV.  The provisions of this Article XIV shall survive the Closing
and/or termination of this Agreement.

 

ARTICLE XV

Confidentiality

 

15.1                        Confidentiality.  Purchaser expressly acknowledges
and agrees that the transactions contemplated by this Agreement, the Documents
that are not otherwise known by or readily available to the public and the
terms, conditions and negotiations concerning the same shall be held in the
strictest confidence by Purchaser and shall not be disclosed by Purchaser except
to a Purchaser Party/Representative, and except and only to the extent that such
disclosure may be necessary for its performance hereunder.  Purchaser agrees
that it shall instruct each of its Purchaser Party/Representatives to maintain
the confidentiality of such information and at the request of Seller, to
promptly inform Seller of the identity of each such Purchaser
Party/Representative.  Purchaser further acknowledges and agrees that, unless
and until the Closing occurs, all information and materials obtained by
Purchaser in connection with the Properties that are not otherwise known by or
readily available to the public will not be disclosed by Purchaser to any third
persons (other than to its Purchaser Party/Representatives) without the prior
written consent of Seller.  If the transaction contemplated by this Agreement
does not occur for any reason whatsoever, Purchaser shall promptly return to
Seller, and shall instruct its Purchaser Party/Representatives to return to
Seller, all copies and originals of all documents and information provided to
Purchaser.  Nothing contained in Section 5.2 of this Agreement or this
Section 15.1 shall preclude or limit either party from disclosing or accessing
any information otherwise deemed confidential under Section 5.2 or this
Section 15.1 in connection with the party’s enforcement of its rights following
a disagreement hereunder or in response to lawful process or subpoena or other
valid or enforceable order of a court of competent jurisdiction or any filings
or disclosures with any applicable Authorities (In the Unites States and/or
Australia) required by reason of the transactions provided for herein and/or any
filings or disclosures required in accordance with the laws or market rules
(including stock exchange rules) of the United States and/or Australia.  The
provisions of this Section 15.1 shall survive any termination of this Agreement
without limitation.

 

15.2                        Post Closing Publication.  Notwithstanding the
foregoing, following Closing, Purchaser and Seller shall have the right to
announce the acquisition of the Properties in newspapers and real estate trade
publications (including “tombstones”) publicizing the purchase provided that
Purchaser and Seller shall consult one another with respect to any such notice
or publication, and shall implement any reasonable comments or objections of the
other.  Seller may

 

24

--------------------------------------------------------------------------------


 

also publicize the sale of the Property in the ordinary course of its business. 
The provisions of this Section 15.2 shall survive Closing and/or any termination
of this Agreement without limitation.

 

ARTICLE XVI

1031 Exchange

 

16.1                        1031 Exchange.  Purchaser agrees to cooperate with
Seller for purposes of effecting and structuring, in conjunction with the sale
of the Properties, for the benefit of Seller, a like-kind exchange of real
property, whether simultaneous or a deferred exchange, pursuant to Section 1031
of the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.  Purchaser specifically agrees to execute such documents
and instruments as are reasonably necessary to implement such an exchange. 
Seller shall be solely responsible for assuring that the structure of any
proposed exchange is effective for Seller’s tax purposes.  Furthermore,
Purchaser specifically agrees that Seller may assign this Agreement and any of
its rights or obligations hereunder, in whole or in part, as necessary or
appropriate in furtherance of effectuating a Section 1031 like-kind exchange for
the Properties, provided that such assignment shall not serve to relieve Seller
of any liability for Seller’s obligations hereunder.  Purchaser shall have no
obligation to pay costs or expenses of effectuating such exchange, no such
exchange shall alter the time for performance set forth herein, and Purchaser
shall not be required to take title to any exchange property or (except for
customary consent to assignment of this Agreement to an exchange intermediary)
to incur obligations to third parties.

 

ARTICLE XVII

Miscellaneous

 

17.1                        Notices.  Any and all notices, requests, demands or
other communications hereunder shall be in writing and shall be deemed properly
served (i) on the date sent if transmitted by hand delivery with receipt
therefor, (ii) on the date sent if transmitted by facsimile (with confirmation
by hard copy to follow by overnight delivery service), (iii) on the date sent if
scanned to a .pdf file and transmitted by e-mail (with confirmation by hard copy
to follow by overnight delivery service) (iv) on day after the notice is
deposited with a nationally recognized overnight courier, or (v) upon receipt
after being sent by registered or certified mail, return receipt requested,
first class postage prepaid, addressed as follows (or to such new address as the
addressee of such a communication may have notified the sender thereof):

 

To Purchaser:

CenterPoint James Fielding, LLC

 

Level 5, 40 Miller Street

 

North Sydney, NSW 2060

 

Australia

 

Attn: Mr. Ben Hindmarsh

 

Fax No.:   61 2 9004 8462

 

E-Mail:  benhindmarsh@mirvac.com.au

 

 

With a copy to:

Wildman Harrold Allen & Dixon LLP

 

225 W. Wacker Drive, Suite 3000

 

Chicago, Illinois 60606

 

Attn: Kathleen M. Gilligan, Esq.

 

Fax No.: (312) 201-2555

 

E-Mail:   gilligan@wildmanharrold.com

 

25

--------------------------------------------------------------------------------


 

 

 

To Seller:

CenterPoint Properties Trust

 

1808 Swift Drive

 

Oak Brook, Illinois 60523

 

Attn: 

Mr. James N. Clewlow
and Mr. Michael M. Mullen

 

Fax No.:  (630) 586-8010

 

E-Mail:  jclewlow@centerpoint-prop.com

 

E-Mail:  mmullen@centerpoint-prop.com

 

 

With a copy to:

Weinberg Richmond LLP

 

333 West Wacker Drive, Suite 1800

 

Chicago, Illinois 60606

 

Attn: Mark S. Richmond, Esq.

 

Fax No.:   (312) 807-3903

 

E-Mail   mrichmond@wr-llp.com

 

17.2                        Governing Law.  This Agreement shall be governed by
and construed in accordance with the internal, substantive laws of the State of
Illinois, without regard to the conflict of laws principles thereof.

 

17.3                        Headings.  The captions and headings herein are for
convenience and reference only and in no way define or limit the scope or
content of this Agreement or in any way affect its provisions.

 

17.4                        Effective Date.  This Agreement shall be effective
upon delivery of this Agreement fully executed by the Seller and Purchaser,
which date shall be deemed the Effective Date hereof.  Either party may request
that the other party promptly execute a memorandum specifying the Effective
Date.

 

17.5                        Business Days.  If any date herein set forth for the
performance of any obligations of Seller or Purchaser or for the delivery of any
instrument or notice as herein provided should be on a Saturday, Sunday or legal
holiday, the compliance with such obligations or delivery shall be deemed
acceptable on the next business day following such Saturday, Sunday or legal
holiday.  As used herein, the term “legal holiday” means any state or Federal
holiday for which financial institutions or post offices are generally closed in
the state where the Property is located.

 

17.6                        Counterpart Copies.  This Agreement may be executed
in two or more counterpart copies, all of which counterparts shall have the same
force and effect as if all parties hereto had executed a single copy of this
Agreement.

 

17.7                        Binding Effect.  This Agreement shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.

 

17.8                        Assignment.  Purchaser shall not have the right to
assign this Agreement without Seller’s prior written consent, which consent may
be given or withheld in Seller’s sole and absolute discretion; provided,
however, Purchaser may designate a wholly owned subsidiary to acquire title to
the Properties at Closing or assign its right, title and interest under this
Agreement to a wholly owned subsidiary, provided that in no event will Purchaser
be released from any of its obligations or liabilities under this Agreement. 
Seller may assign this Agreement in whole or in part to any corporate, limited
liability company or partnership entity affiliated with, or related to, Seller
(“Affiliate”) without Purchaser’s consent; provided that Seller shall in no
event be released from any of its obligations or liabilities hereunder as a
result of any such assignment.  In the event that an

 

26

--------------------------------------------------------------------------------


 

Affiliate shall be designated as a transferee hereunder, the Affiliate shall
have the benefit of all of the representations and rights that would otherwise
have run in favor of Seller, which, by the terms of this Agreement, are
incorporated or relate to the conveyance in question.  All transferees and
assignees of Purchaser (“Assignee”) shall assume all of Purchaser’s obligations
under this Agreement pursuant to an Assignment and Assumption Agreement
reasonably acceptable to Seller, and consented to in writing by Seller.  In the
event the rights and obligations of Purchaser shall be transferred, assigned and
assumed as permitted under this Agreement, then such Assignee will be
substituted in place of such assignor in the above-provided-for documents and it
shall be entitled to the benefit of and may enforce Seller’s covenants,
representations and warranties hereunder provided that Purchaser shall in no
event be released from any of its obligations or liabilities hereunder as a
result of such assignment.  Upon any such assignment by Purchaser or any
successor or assign of Purchaser, then the assignor’s liabilities and
obligations hereunder or under any instruments, documents or agreements made
pursuant hereto shall be binding upon Assignee; provided, however, that Assignee
shall have the benefit of any limitations of such liabilities and obligations
applicable to either the assignor or Assignee, provided by law or by the terms
hereof or such instruments, documents or agreements.  Whenever reference is made
in this Agreement to Seller or Purchaser, such reference shall include the
successors and assigns of such party under this Agreement.  Purchaser may assign
this Agreement for collateral purposes only to Purchaser’s lender.

 

17.9                        Interpretation.  This Agreement shall not be
construed more strictly against one party than against the other merely by
virtue of the fact that it may have been prepared by counsel for one of the
parties, it being recognized that both Seller and Purchaser have contributed
substantially and materially to the preparation of this Agreement.

 

17.10                 Entire Agreement.  This Agreement and the Exhibits
attached hereto contain the final and entire agreement between the parties
hereto with respect to the sale and purchase of the Property and are intended to
be an integration of all prior negotiations and understandings.  Purchaser,
Seller and their agents shall not be bound by any terms, conditions, statements,
warranties or representations, oral or written, not contained herein.  No change
or modifications to this Agreement shall be valid unless the same is in writing
and signed by the parties hereto.  Each party reserves the right to waive any of
the terms or conditions of this Agreement which are for their respective benefit
and to consummate the transaction contemplated by this Agreement in accordance
with the terms and conditions of this Agreement which have not been so waived. 
Any such waiver must be in writing signed by the party for whose benefit the
provision is being waived.

 

17.11                 Severability.  If any one or more of the provisions hereof
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision hereof, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

17.12                 Survival.  Except for obligations that survive the Closing
pursuant to the provisions of Sections (and related subparagraphs) 4.2, 5.1,
5.2, 5.3, 6.2, 7.4, 7.5, 7.6, 8.3, 8.4, 9.4, 9.9, 9.11, 10.2, 14.1, 15.1, 15.2,
17.15, 17.16, 17.20 and 17.23 (collectively, the “Surviving Termination
Obligations”), the provisions of this Agreement and the representations and
warranties herein shall not survive after the conveyance of title and payment of
the Purchase Price but be merged therein.

 

17.13                 Exhibits and Schedules.  Exhibits A through S and
Schedules 7.1.4 through 9.12 attached hereto are incorporated herein by
reference.

 

17.14                 Time.  Time is of the essence in the performance of each
of the parties’ respective obligations contained herein.

 

27

--------------------------------------------------------------------------------


 

17.15                 Limitation of Liability.  No present or future partner,
member, manager, director, officer, shareholder, employee, advisor, affiliate or
agent of or in Purchaser or any affiliate of Purchaser shall have any personal
liability, directly or indirectly, under or in connection with this Agreement or
any agreement made or entered into under or in connection with the provisions of
this Agreement, or any amendment or amendments to any of the foregoing made at
any time or times, heretofore or hereafter, and Seller and its successors and
assigns and, without limitation, all other persons and entities, shall look
solely to Purchaser’s assets for the payment of any claim or for any
performance, and Seller hereby waives any and all such personal liability.  For
purposes of this Section 17.15, no negative capital account or any contribution
or payment obligation of any partner or member in Purchaser shall constitute an
asset of Purchaser.  The limitations of liability contained in this Paragraph
are in addition to, and not in limitation of, any limitation on liability
applicable to Purchaser provided elsewhere in this Agreement or by law or by any
other contract, agreement or instrument.  All documents to be executed by
Purchaser shall also contain the foregoing exculpation.

 

No present or future partner, member, director, officer, shareholder, employee,
advisor, affiliate or agent of or in Seller or any affiliate of Seller shall
have any personal liability, directly or indirectly, under or in connection with
this Agreement or any agreement made or entered into under or in connection with
the provisions of this Agreement, or any amendment or amendments to any of the
foregoing made at any time or times, heretofore or hereafter, and Purchaser and
its successors and assigns and, without limitation, all other persons and
entities, shall look solely to Seller’s assets for the payment of any claim or
for any performance, and Purchaser hereby waives any and all such personal
liability.  For purposes of this Section 17.15, no negative capital account or
any contribution or payment obligation of any partner or member in Seller shall
constitute an asset of Seller.  The limitations of liability contained in this
Paragraph are in addition to, and not in limitation of, any limitation on
liability applicable to Seller provided elsewhere in this Agreement or by law or
by any other contract, agreement or instrument.  All documents to be executed by
Seller shall also contain the foregoing exculpation.  The provisions of this
Section 17.15 shall survive Closing and/or any termination of this Agreement.

 

17.16                 Prevailing Party.  Should either party employ an attorney
to enforce any of the provisions hereof, (whether before or after Closing, and
including any claims or actions involving amounts held in escrow), the
non-prevailing party in any final judgment agrees to pay the other party’s
reasonable expenses, including reasonable attorneys’ fees and expenses in or out
of litigation and, if in litigation, trial, appellate, bankruptcy or other
proceedings, expended or incurred in connection therewith, as determined by a
court of competent jurisdiction.  The provisions of this Section 17.16 shall
survive Closing and/or any termination of this Agreement.

 

17.17                 No Recording.  Neither this Agreement nor any memorandum
or short form hereof shall be recorded or filed in any public land or other
public records of any jurisdiction, by either party and any attempt to do so may
be treated by the other party as a breach of this Agreement.

 

17.18                 Waiver of Trial by Jury.  The respective parties hereto
shall and hereby do waive trial by jury in any action, proceeding or
counterclaim brought by either of the parties hereto against the other on any
matters whatsoever arising out of or in any way connected with this Agreement,
or for the enforcement of any remedy under any statute, emergency or otherwise.

 

17.19                 Cooperation between Seller and Purchaser.  Seller agrees
to reasonably cooperate with Purchaser in connection with the preparation and
delivery of any Subordination, Non-Disturbance and Attornment Agreements
required by Purchaser’s lenders in connection with the closing of the
transaction described herein.

 

28

--------------------------------------------------------------------------------


 

17.20                 Further Assurances.  Each party shall, from time to time,
at the request of the other party, and without further consideration, execute
and deliver such further instruments and take such further action as may be
required or reasonably requested by either party to establish, maintain or
protect the respective rights of the parties to carry out and effect the
intentions and purposes of this Agreement.

 

17.21                 Return of Deposit.  Notwithstanding anything to the
contrary contained in this Agreement, whenever this Agreement provides that the
Deposit shall be delivered or returned to Purchaser, the parties acknowledge and
agree that said Deposit or a portion thereof shall remain with the Escrow Agent
in the event that Purchaser has failed to comply with the provisions of this
Agreement.  Notwithstanding anything to the contrary contained in this
Section 17.21, Seller agrees that if the provisions of this Agreement provide
for the return of the Deposit to Purchaser that Seller will not unreasonably
withhold its consent to the return of the Deposit to Purchaser.  Notwithstanding
anything to the contrary contained in this Section 17.21, Purchaser agrees that
if the provisions of this Agreement provide for the return of the Seller Earnest
Money to Seller that Purchaser will not unreasonably withhold its consent to the
return of the Seller Earnest Money to Seller.

 

17.22                 Other Agreements.  Seller and Purchaser have a business
relationship with each other and in connection therewith Seller and Purchaser
have entered into various other agreements as of the date hereof (“Other
Agreements”).  A default by either party under any Other Agreement not cured
within any applicable cure period shall be deemed to be a default by such party
under this Agreement.

 

17.23                 Seller Environmental Obligations.  Notwithstanding
anything to the contrary contained in this Agreement, based on conditions
existing as of the Effective Date, Seller agrees to conduct and complete, for
Purchaser’s benefit and solely at Seller’s expense except as provided below, all
investigation and remediation measures necessary for Seller to obtain (a) with
respect to the Properties identified on Exhibit S, a No Further Remediation
(“NFR”) letter from the Illinois Environmental Protection Agency, and (b) with
respect to the Properties identified on Exhibit S, a Certificate of Completion
in the Voluntary Remediation Program administered by the Indiana Department of
Environmental Management and a Covenant Not to Sue from the office of the
Governor of Indiana (the NFR Letter, the Certificates of Completion, the
Covenants Not to Sue, and all other necessary closure certification records
shall be referred to collectively herein as the “Completion Documents”).

 

17.23.1            Schedule.  Seller shall act with diligence in conducting
investigation and remediation measures, in pursuing issuance of the Completion
Documents, and in complying with any applicable requirements of the respective
state voluntary cleanup program, including without limitation the following, to
the extent required by the respective state voluntary cleanup program: causing
the Completion Documents to be recorded in the property records and filed with
governmental agencies, and notifying third parties such as off-site landowners.
Seller shall make reasonable efforts to cause the Completion Documents to be
issued by no later than the LLC Expiration Date (as defined in that certain
Limited Liability Company Agreement of even date herewith by and between
CenterPoint Properties Trust and JF US Industrial Property Trust).  If Seller
fails to cause the Completion Documents to be issued by no later than the LLC
Expiration Date for any individual Property (“NFR Substitution Event”),
Purchaser may, at its option, by written notice to Seller within thirty (30)
days after the occurrence of an NFR Substitution Event, request that Seller
offer a Substitute Property in accordance with Section 9.9.2 above. (“NFR
Substitution Notice”); provided, however, in the event that Purchaser elects to
have Seller provide a Substitute Property, Seller, if it chooses to do so, in
its sole and absolute discretion, shall have a period of thirty (30) days from
the date Seller is given the NFR Substitution Notice to obtain the Completion
Documents, and further, provided, however, if the Completion Documents are

 

29

--------------------------------------------------------------------------------


 

not capable of being obtained within said thirty (30) day period through no
fault of Seller and Seller has commenced to obtain the Completion Documents
within such thirty (30) day period, then Seller shall have such reasonable
period of time from and after the date of the NFR Completion Notice to obtain
the Completion Documents; provided, further, that such additional period shall
not extend beyond the date of the Closing with respect to the Substitute
Property.  In the event Seller cures the condition giving rise to the NFR
Substitution Event prior to the time that a Closing with respect to the
Substitute Property occurs, the Scheduled Closing Date for the Removed Property
shall be extended to the fifteenth (15th) day after the condition giving rise to
the NFR Substitution Event has been cured.

 

In the event Seller does not obtain the Completion Documents within the time
periods referenced above, Seller shall repurchase the Property in question at
such time as Purchaser acquires a Substitute Property.  Seller shall repurchase
the Removed Property for the same price paid by Purchaser to purchase such
Property from Seller and Seller shall repurchase such Property on the same terms
and conditions of this Agreement applicable to Purchaser’s acquisition of a
Substitute Property. Seller shall be obligated to repurchase the Property in
question only if Purchaser agrees to purchase the Substitute Property, and
Purchaser and Seller shall agree to close on both transactions on the same day
at the same time.  Seller and Purchaser agree to follow the same terms,
conditions and procedures for purposes of this exchange as are generally
consistent with Sections 9.9.5, 9.9.6, 9.9.7 and 9.9.8 of this Agreement.

 

17.23.2            Cooperation.  From and after the Effective Date of this
Agreement, Seller and Purchaser shall cooperate with each other to facilitate
the successful completion of the voluntary remediation process for each
Property.  Seller and Purchaser shall consult in good faith about all draft
workplans and proposed submissions to regulatory authorities, and Seller shall
make changes reasonably requested by Purchaser.  Seller shall provide at least
two (2) Business Days advance written notice of entry onto a Property and
identify the general nature of the work to be performed and the portion(s) of
the Property on which the work will be performed.  To the extent practical,
Seller shall provide advance notice to Purchaser of, and shall allow Purchaser
to participate in, meetings and telephone conferences with regulatory
authorities.  Seller shall provide Purchaser with a copy of all test results,
final submissions to regulatory agencies and final documents received from such
agencies within a reasonable period of time after they are received or created
by Seller.

 

17.23.3            Scope of Testing Activities.  Pursuant to this Section 17.23,
Seller shall conduct initial testing sufficient to reasonably identify all
potential contaminants of concern materially related to the
industrial/commercial use at the Properties (reasonably taking into
consideration potentially significant environmental conditions indicated in
Phase 1 reports or in prior testing).  Subsequent testing shall be conducted by
Seller as reasonably necessary to satisfy regulatory authorities for issuance of
the Completion Documents.

 

17.23.4            Institutional Controls.  The Completion Documents may be
qualified or conditioned by institutional controls (e.g., deed restrictions,
engineered barriers) to the extent such controls are consistent with the
Properties’ industrial/commercial use as of the Effective Date and are necessary
for issuance of the Completion Documents; provided, however, Seller shall have
sole discretion to select the remedial approach for obtaining the Completion
Documents.  Any such institutional controls are subject to Purchaser’s review
and approval, which approval shall not be unreasonably withheld.

 

17.23.5            Execution of Documents.  Solely relating to and limited by
Seller’s obligations as set forth in Article 17 hereto, Seller shall arrange for
any offsite disposal of

 

30

--------------------------------------------------------------------------------


 

hazardous substances, required in order to obtain the Completion Documents, and
shall execute all manifests and similar documents, reflecting itself or its
designee as the generator of such hazardous substances, and in no event shall
Seller name or identify Purchaser as the generator of such hazardous substances;
provided, however, the Seller has no duty or obligation whatsoever for any
hazardous substances transported to, released upon or generated by Purchaser,
its agents, representatives and assigns, at, on, beneath or adjacent to the
Properties. Purchaser shall execute other documents reasonably requested by
Seller that are necessary and consistent with this Section 17.23.

 

17.23.6            Access. Purchaser shall provide necessary access to Seller to
carry out the provisions of this section.  Seller shall use all reasonable
efforts to avoid any disruption of tenant activities, and shall promptly repair
at Seller’s sole cost and expense any damage caused by its investigation or
remediation activities.

 

17.23.7            Indemnification. Until the earlier of the date the Seller
procures and provides to Purchaser the requisite Completion Documents as set
forth herein for each Property, or an appropriate substitute is exchanged
pursuant to Section 17.23.1 hereof, Seller shall protect, defend, indemnify and
hold Purchaser harmless from and against any claim or loss arising out of (a)
any investigation, remediation or disposal activities conducted by Seller or its
agents pursuant to this Section 17.23, and (b) any failure by Seller to obtain
the Completion Documents as provided in this section.

 

17.23.8            Voidance. In the event any of the Completion Documents are
voided as a result of any fraudulent misrepresentation or other fraudulent act
or omission of Seller, Seller shall be responsible for implementing at its
expense any measures necessary to have the Completion Documents reinstated.

 

17.23.9            Assignment.  To the extent allowed by contract and law,
Seller shall use reasonable efforts to assign to Purchaser its environmental
rights under current vendor and tenant agreements, including all indemnities,
escrows, representations, and warranties (“Seller’s Environmental Rights”). 
Where Seller is unable to assign Seller’s Environmental Rights, Seller will use
commercially reasonable efforts to enforce such rights on behalf of Purchaser
(at Purchaser’s expense).

 

17.23.10      Survival.  The terms of this Section 17.23 shall expressly
survive, without limitation, the Closing.

 

17.24                 Currency. All payments and amounts referenced or described
in this Agreement shall be deemed to require payments in and refer to amounts in
the currency of the United States of America.

 

17.25                 Facsimile Signatures. The parties hereto agree that the
use of facsimile signatures for the execution of this Agreement shall be legal
and binding and shall have the same force and effect as if originally signed.

 

[remainder of page intentionally left blank]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
on the date or dates set forth below.

 

 

PURCHASER:

 

 

 

CENTERPOINT JAMES FIELDING, LLC, a Delaware
limited liability company

 

 

 

 

 

By

  /s/ Adrian Harrington

 

 

 

  Name:

Adrian Harrington

 

 

  Title:

Vice President

 

 

 

 

 

By

  /s/ Adrenne Parkinson

 

 

 

  Name:

Adrienne Parkinson

 

 

  Title:

Assistant Secretary

 

 

 

Date: April 6, 2005

 

 

 

Tax I.D. # 98-0450460

 

 

 

 

 

SELLER:

 

 

 

CENTERPOINT PROPERTIES TRUST, a Maryland
real estate investment trust

 

 

 

 

 

By

  /s/ Michael M. Mullen

 

 

 

  Name:

Michael M. Mullen

 

 

  Title:

Chief Executive Officer

 

 

 

 

 

By

  /s/ James N. Clewlow

 

 

 

  Name:

James N. Clewlow

 

 

  Title:

Chief Investment Officer

 

 

 

Date:

April 6, 2005

 

 

 

 

 

CENTERPOINT VENTURE, LLC, a Delaware
limited liability company

 

 

 

 

 

By

  /s/ Michael M. Mullen

 

 

 

  Name:

Michael M. Mullen

 

 

  Title:

Vice President

 

 

 

 

 

By

  /s/ James N. Clewlow

 

 

 

  Name:

James N. Clewlow

 

 

  Title:

Vice President

 

 

 

Date:

April 6, 2005

 

32

--------------------------------------------------------------------------------


 

Exhibits

 

Exhibit A

Properties

Exhibit B-1 - B-3

Legal Descriptions

Exhibit C-1 - C-3

Schedule of Leases

Exhibit D -

Intentionally Deleted

Exhibit E -

Escrow Agreement

Exhibit F -

Documents

Exhibit G-1 - G-3

Permitted Exceptions

Exhibit H-

Master Lease

Exhibit I -

Property Management Agreement

Exhibit J -

Intentionally Deleted

Exhibit K -

Tenant Estoppel Certificate

Exhibit L -

Seller’s Estoppel Certificate

Exhibit M -

General Assignment

Exhibit N -

Deed

Exhibit O -

Notice of Sale to Tenant

Exhibit P -

Non-Foreign Entity Certification

Exhibit Q -

Survey Certification

Exhibit R -

Planned Expenditures

Exhibit S -

NFR Properties

 

Schedules

7.1.4 -

No Violations of Laws

7.1.5

Eminent Domain

7.1.6

Hazardous Material

7.1.7

Litigation

7.1.8

Leases

7.1.9

Contracts

7.1.10

Defaults

9.8

Purchase Price Schedule

9.10

Contracts

9.12

REA Estoppels

 

33

--------------------------------------------------------------------------------


 

TRANCHE 2

 

SALE AGREEMENT

 

THIS SALE AGREEMENT (“Agreement”) is made and entered into as of the 6th day of
April, 2005, by and between CENTERPOINT PROPERTIES TRUST, a Maryland real estate
investment trust (“SELLER”), and CENTERPOINT JAMES FIELDING, LLC, a Delaware
limited liability company (“PURCHASER”).

 

In consideration of the mutual promises, covenants and agreements hereinafter
set forth and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:

 

ARTICLE I

Sale of Properties

 

1.1                               Sale of Properties.  Seller agrees to sell,
assign and convey to Purchaser, or cause to be sold, assigned and conveyed to
Purchaser, in the event that one or more of the Properties is currently owned by
an entity affiliated with Seller (hereinafter collectively referred to as
“Seller Affiliates”), and Purchaser agrees to purchase from Seller, the
following:

 

1.1.1                        Land and Improvements.  That certain real property
commonly described on Exhibit A, being more particularly described on Exhibits
B-1 through B-8 respectively, attached hereto (collectively, the “Land”),
together with any improvements located thereon (collectively, the
“Improvements”);

 

1.1.2                        Leases.  All of Seller’s or Seller Affiliates’, as
the case may be, right, title and interest, if any, in and to all leases,
subleases, licenses and other occupancy agreements, together with any and all
amendments, modifications or supplements thereto (hereafter referred to
collectively as the “Leases”), being more particularly described on Exhibits C-1
through C-8 respectively, attached hereto, and all prepaid rent attributable to
the period following Closing, as herein defined, and subject to Section 4.2.4
below, the security deposits under such Leases (collectively, the “Leasehold
Property”);

 

1.1.3                        Real Property.  All of Seller’s or Seller
Affiliates’, as the case may be, right, title and interest, if any, in and to
all easements and appurtenances to Seller’s or Seller Affiliates’, as the case
may be, interest in the Land and the Improvements, including, without
limitation, all mineral and water rights and all easements, licenses, covenants
and other rights-of-way or other appurtenances used in connection with the
beneficial use or enjoyment of the Land and the Improvements (the Land, the
Improvements and all such easements and appurtenances are sometimes collectively
referred to as the “Real Property”);

 

1.1.4                        Personal Property.  All personal property
(including equipment), if any, owned by Seller or Seller Affiliates, as the case
may be, and located on the Real Property as of the date hereof, and all
fixtures, if any, located on the Real Property as of the date hereof or as of
the Closing Date (collectively, the “Personal Property”); and

 

1.1.5                        Intangible Property.  All of Seller’s or Seller
Affiliates’, as the case may be, right, title and interest, if any, in and to
all service, equipment, supply and maintenance contracts (collectively, the
“Contracts”), guarantees, licenses, side track agreements (and other agreements
including leasehold agreements attendant to the Property), approvals, utility
contracts, plans and specifications, governmental approvals and development
rights, certificates, permits and warranties (and including all escrows,
indemnities, representations, warranties and guarantees Seller received from any
and all vendors from when Seller

 

--------------------------------------------------------------------------------


 

acquired the Properties), including, without limitation environmental insurance
policies (to the extent same can be assigned with a reservation of rights for
the benefit of Seller as well) and other environmental escrows and indemnities
(to the extent same can be assigned with a reservation of rights for the benefit
of Seller as well), if any, relating to the Real Property or the Personal
Property, to the extent assignable (collectively, the “Intangible Property”).
 (For each individual parcel, the Real Property, the Leasehold Property, the
Personal Property and the Intangible Property are sometimes collectively
hereinafter referred to as the “Property”, and for all parcels, taken together,
the Real Property, the Leasehold Property, the Personal Property and the
Intangible Property are collectively referred to as the “Properties”).  It is
hereby acknowledged by the parties that Seller shall not convey to Purchaser
claims relating to any real property tax refunds or rebates for periods accruing
prior to the Closing, to the extent such taxes have been paid by Seller prior to
the Closing, existing insurance claims and any existing claims against previous
tenants of the Properties, which claims are hereby reserved by Seller, subject
to the terms and provisions of Section 4.2.4 below.

 

ARTICLE II

Purchase Price

 

2.1                               Purchase Price.  Subject to the provisions of
Section 9.9 below, the purchase price for the Properties shall be Sixty-One
Million Three Hundred Thousand and No/100 Dollars ($61,300,000.00) (“Purchase
Price”) in currency of the United States of America. The Purchase Price, as
adjusted by all prorations as provided for herein, shall be paid by Purchaser at
Closing as directed by the Seller by wire transfer of immediately available
federal funds of The United States of America.

 

ARTICLE III

Deposit

 

3.1                               Purchaser Deposit.  Purchaser will deposit a
Fifteen Million and No/100 Dollars ($15,000,000.00) Letter of Credit (“Purchaser
Letter of Credit”) on the date of the first Closing to occur under any of the
Sale Agreements (defined below) with Chicago Title Insurance Company (“Escrow
Agent” or “Title Company”).  The Purchaser Letter of Credit shall be held by
Escrow Agent pursuant to an Escrow Agreement in the form attached hereto as
Exhibit E modified to conform to the terms of this Agreement and as required by
Title Company when Title Company holds a letter of credit (“Escrow Agreement”). 
The Purchaser Letter of Credit shall (i) be unconditional and irrevocable, (ii)
be in a form reasonably acceptable to Seller, (iii) be issued by a financial
institution doing business in the United States of America, with offices in
Chicago, Illinois and (iv) expire no earlier than March 15, 2006.  The cost of
issuing and maintaining the Purchaser Letter of Credit shall be paid by Seller
and Seller’s failure to do so shall not be a breach or a default by Purchaser
under this Agreement or any Other Agreements (as defined in Section 17.22 below)
nor shall Seller have any right to direct Escrow Agent to draw upon the
Purchaser Letter of Credit as a result of Seller’s failure as aforesaid.  The
Purchaser Letter of Credit and the proceeds of the Purchaser Letter of Credit
(“Purchaser Proceeds”) have been provided to assure performance and observance
by Purchaser of all of its closing obligations under this Agreement and five (5)
other sale agreements entered into by and between Seller and Purchaser and dated
of even date herewith relating to the sale of properties by Seller to Purchaser
(this Agreement and the other five (5) Sale Agreements are herein collectively
referred to as the “Sale Agreements”).   Accordingly, in the event of the
occurrence of a default under Section 13.2 of this Agreement or any of the other
Sale Agreements or in the event that the Purchaser Letter of Credit will expire
within thirty (30) days or less, Seller shall have the right to direct Escrow
Agent to draw upon the Purchaser Letter of Credit.  All Purchaser Proceeds
received by Escrow Agent shall be retained by Escrow Agent and held or disbursed
pursuant to the terms of the Escrow Agreement and this Agreement.  At the time
of the

 

2

--------------------------------------------------------------------------------


 

final Closing of all Properties, including, but not limited to, Substitute
Properties (defined below) under all of the Sale Agreements, the Purchaser
Letter of Credit shall be delivered to Purchaser.  In the event any Closing
under any of the Sale Agreements does not occur through no fault of Purchaser,
Purchaser Letter of Credit shall be returned to Purchaser.

 

3.2                               Seller Deposit.  Seller will deposit a Three
Million and No/100 Dollars ($3,000,000.00) Letter of Credit (“Seller Letter of
Credit”) on the date of the first Closing to occur under the Sale Agreements
with Escrow Agent.  The Seller Letter of Credit shall be held by Escrow Agent
pursuant to an Escrow Agreement in the form attached hereto as Exhibit E
modified to conform to the terms of this Agreement and as required by Title
Company when Title Company holds a letter of credit.  The Seller Letter of
Credit shall (i) be unconditional and irrevocable, (ii) be in a form reasonably
acceptable to Purchaser, (iii) be issued by a financial institution doing
business in the United States of America, with offices in Chicago, Illinois and
(iv) expire no earlier than March 15, 2006.  The cost of issuing and maintaining
the Seller Letter of Credit shall be paid by Seller.  The Seller Letter of
Credit and the proceeds of the Seller Letter of Credit have been provided to
assure performance and observance by Seller of all of its closing obligations
under the Sale Agreements.  Accordingly, in the event of the occurrence of a
default under Section 13.1 of this Agreement or any of the other Sale Agreements
or in the event that the Seller Letter of Credit will expire within thirty (30)
days or less, Purchaser shall have the right to direct Escrow Agent to draw upon
the Seller Letter of Credit.  All Proceeds received by Escrow Agent shall be
retained by Escrow Agent and held or disbursed pursuant to the terms of the
Escrow Agreement and this Agreement.  At the time of the final Closing of all
Properties, including, but not limited to, Substitute Properties under all of
the Sale Agreements, the Seller Letter of Credit shall be delivered to Seller. 
In the event any Closing under any of the Sale Agreements does not occur through
no fault of Seller, Seller Letter of Credit shall be returned to Seller.

 

ARTICLE IV

Closing, Prorations and Closing Costs

 

4.1                               Closing.  The closing of the purchase and sale
of the Properties shall occur on or before 10:00 a.m. Central time on July 29,
2005 (the “Scheduled Closing Date”) and shall be held at the offices of Escrow
Agent, or at such other place agreed to by Seller and Purchaser (said closing is
hereinafter referred to as the “Closing”).  Notwithstanding anything to the
contrary contained in this Section 4.1, Seller or Purchaser, as the case may be,
shall have the right to extend the closing date for one or more of the
Properties in accordance with the provisions of Sections 9.9, 10.1 and 12.1
hereof.  “Closing” shall be deemed to have occurred when the Title Company has
been instructed by both parties to pay the applicable portion of the Purchase
Price to Seller and to record the applicable Deeds, as hereunder defined.  The
date of the Closing is sometimes referred to in this Agreement as a “Closing
Date.”  The transactions contemplated by this Agreement shall be closed through
an escrow with Escrow Agent on the Closing Date, in accordance with the general
provisions of the usual form “New York Style” Deed and Money Escrow Agreement
used by Escrow Agent, with such provisions required to conform to the terms of
this Agreement.

 

4.2                               Prorations.  All matters involving prorations
or adjustments to be made in connection with Closing and not specifically
provided for in some other provision of this Agreement shall be adjusted in
accordance with this Section 4.2.  Except as otherwise set forth herein, all
items to be prorated pursuant to this Section 4.2 shall be prorated as of
midnight of the day immediately preceding a Closing Date, with Purchaser to be
treated as the owner of the applicable Properties, for purposes of prorations of
income and expenses, on and after a Closing Date.

 

4.2.1                        Taxes.  Subject to the provisions of this
Section 4.2.1, real estate and personal property taxes, if any, accrued, but not
yet due and owing as of the Closing and installments of special assessments, if
any, due and owing during the installment year in

 

3

--------------------------------------------------------------------------------


 

which the Closing occurs (hereinafter collectively referred to as “Taxes”) shall
be prorated as of the Closing Date, and, notwithstanding any other provision
contained in this Agreement, shall not be reprorated.  Seller shall pay all
Taxes due and payable as of the Closing Date.  If the Taxes have not been set
for the year in which Closing occurs or any prior year, then the proration of
such Taxes shall be based upon the most recent ascertainable tax bills. 
Notwithstanding any other provision of this Agreement, (a) there shall be no
proration of Taxes with respect to tenants whose leases obligate said tenants to
pay Taxes when the tax bills are issued, and (b) the amount otherwise due
Purchaser under this Section 4.2.1 shall be reduced by an amount equal to all
tenant deposits held by Seller for Taxes at the time of Closing (collectively,
the “Tenant Tax Deposits”) and the Tenant Tax Deposits shall be turned over to
Purchaser at Closing.  Tenant Tax Deposits received by Seller following Closing
for any period of time after Closing shall be paid to Purchaser.  The amount due
under this Section 4.2.1 shall not be credited to Purchaser at Closing but shall
be deposited into the operating account for the Properties and held by Seller as
property manager pursuant to the Management Agreement described in Section 9.6
below.

 

Seller shall contest real estate taxes and/or assessment levels, as the case may
be, prior to Closing if Seller deems reasonable in its judgment as a
commercially prudent owner of real estate.  All costs incurred in connection
with such contest shall be paid by the parties in proportion to benefit received
by the parties in connection with any reduction of such real estate taxes or
assessments as the case may be.

 

4.2.2                        Insurance.  Seller shall assign its existing
insurance policies to Purchaser upon Closing.  Purchaser shall be named as a
named insured thereon and all premiums with respect thereto shall be prorated
between the parties as of Closing.

 

4.2.3                        Utilities.  Purchaser and Seller hereby acknowledge
and agree that the amounts of all electric, sewer, water and other utility
bills, trash removal bills, janitorial and maintenance service bills and all
other operating expenses relating to the applicable Properties not paid by
tenants under Leases and allocable to the period prior to the Closing Date shall
be determined and paid by Seller before Closing, if possible, or shall be paid
thereafter by Seller or adjusted between Purchaser and Seller immediately after
the same have been determined.  Seller shall attempt to have all utility meters,
or utility services not paid by tenants under Leases, read as of the Closing
Date.  Purchaser shall cause all utility services to be placed in Purchaser’s
name as of the Closing Date.  If permitted by the applicable utilities, all
utility deposits in Seller’s name shall be assigned to Purchaser as of the
Closing Date, and Seller shall receive a credit therefor at Closing.

 

4.2.4                        Rents.  Rent [(including estimated pass-through
payments for common area/operating expenses, but not for Taxes), collectively
“Rents”] for the month in which Closing occurs shall be prorated for said month
based upon the Rents estimated to have been collected by Seller as of the
Closing Date.  Rents for said month shall be reprorated within seven (7)
Business Days after the end of said month based on Rents actually received. 
During the period after Closing, (i) Purchaser shall deliver to Seller any and
all Rents accrued but uncollected as of the Closing Date, to the extent
subsequently collected by Purchaser; provided, however, Purchaser shall apply
Rents received after Closing first to payment of current Rents then due, and
thereafter to delinquent Rents (other than “true up” payments received from
tenants attributable to a year-end reconciliation of actual and budgeted
pass-through payments, which shall be allocated among Seller and Purchaser pro
rata in accordance with their respective period of ownership as set forth in
Section 4.2.5 below), and (ii) Seller shall deliver to Purchaser any and all
Rents collected by Seller for any period after Closing.

 

4

--------------------------------------------------------------------------------


 

Subject to the provisions of the following sentence, Seller shall be entitled,
after the Closing, to take any action against a tenant which would not result in
a termination of any Lease or a tenant’s right of occupancy thereunder (“Seller
Action”).  Notwithstanding the foregoing, Seller shall not take any Seller
Action unless Seller shall have first provided Purchaser with not less than five
(5) Business Days’ notice of its intent to take action against a tenant,
together with a description of the subject matter of the proposed Seller
Action.  Purchaser agrees that it shall use commercially reasonable efforts to
collect all pass-through rents payable by tenants and any delinquent Rents
(provided, however, that Purchaser shall have no obligation to institute legal
proceedings, including an action for unlawful detainer, against a tenant owing
delinquent Rents).

 

The amount of any unapplied security deposits (plus accrued interest thereon if
payable to a tenant under its lease) under the Leases held by Seller in cash at
the time of Closing shall be credited against the Purchase Price; accordingly,
Seller shall retain the actual cash deposits.  Notwithstanding anything in this
Section 4.2.4 to the contrary, if any security deposits are in the form of a
letter of credit, such security deposits shall not be prorated, but shall be
turned over by Seller to Purchaser at the Closing by the delivery thereof by
Seller to Purchaser in accordance with this provision.  In addition, Seller
shall use reasonable efforts to deliver appropriate duly executed instruments of
transfer or assignment of such letters of credit which are required to establish
Purchaser as the new beneficiary thereunder and any consents required by the
issuing bank for the transfer of such letters of credit.  If required, Seller
shall use reasonable efforts to arrange for the issuance by the issuing bank of
any authorization to the transfer, together with the delivery of such letters of
credit (and any letter of transfer that is required by such letter of credit). 
Any fees imposed by such issuing banks in connection with such transfers which
are not the obligation of the applicable tenant to pay shall be paid by Seller. 
In the event that any letter of credit is not transferable as of Closing, Seller
shall cooperate with Purchaser in all reasonable respects following the Closing
so as to transfer the same to Purchaser or to obtain a replacement letter of
credit with respect thereto in favor of Purchaser, in either case at no cost or
expense to Purchaser.  Until any such letter of credit shall be transferred or
replaced, Seller shall present such letter of credit for payment and deliver the
proceeds received by Seller, if any, to Purchaser within a reasonable period of
time following receipt of Purchaser’s written request.  Notwithstanding the
foregoing, Seller shall not be in default under this Agreement in the event that
any such letter of credit is not assigned to Purchaser for any reason other than
the failure of Seller to sign the documents required of it to transfer the
letter of credit or the failure of Seller to pay any fees imposed by an issuing
bank in connection with such transfers.  In such event, Purchaser may terminate
this Agreement with respect to the applicable Property upon written notice to
Seller on or before ten (10) days after Purchaser becomes aware that a letter of
credit will not be assigned on the Closing Date; provided, however, Purchaser’s
right to terminate shall not be effective in the event that Seller, in its sole
and absolute discretion, gives Purchaser a credit against the Purchase Price in
the amount of the security deposit or provides a substitute letter of credit in
that amount.

 

4.2.5                        Calculations.  For purposes of calculating
prorations, Purchaser shall be deemed to be in title to that portion of the
Properties being acquired on the Closing Date, and, therefore entitled to the
income therefrom and responsible for the expenses thereof for the entire day
upon which the Closing occurs.  All such prorations shall be made on the basis
of the actual number of days of the month which shall have elapsed as of the day
of the Closing and based upon the actual number of days in the month and year in
question.  Except as set forth in this Section 4.2, all items of income and
expense which accrue for the period prior to the Closing will be for the account
of Seller and all items of income and expense which accrue for the period on and
after the Closing will be for the account of Purchaser.  Purchaser and Seller
shall each submit or cause to be submitted to the other (i) on or about the 90th
day after Closing, and (ii) on or about the one year anniversary of the

 

5

--------------------------------------------------------------------------------


 

Closing, a statement which sets forth necessary adjustments to items subject to
proration pursuant to the provisions of this Section 4.2, if any; provided,
however, no adjustment shall be made with respect to Taxes.  Within fifteen (15)
days following delivery of such statements, the parties shall make such
adjustments among themselves as shall be necessary to carry out the prorations
as contemplated in this Section 4.2.  In the event any prorations made under
this Section 4.2 shall prove to be incorrect for any reason, then any party
shall be entitled to an adjustment to correct the same.

 

4.2.6                        Leasing Commissions and Leasing Costs.  Seller
shall be responsible for all leasing commissions, tenant improvement costs and
other usual and customary leasing costs, due and owing with respect to the
current term of all Leases executed prior to the Effective Date, whether such
leasing commissions, tenant improvement costs and other usual and customary
leasing costs are due to be paid prior to or after the Closing Date.

 

4.2.7                        Prepaid Items.  Any prepaid items, including,
without limitation, fees for licenses which are transferred to the Purchaser at
the Closing and annual permit and inspection fees shall be apportioned between
the Seller and the Purchaser at the Closing.

 

4.2.8                        Allocation of Closing Costs and Expenses.  Seller
shall bear the cost of the title policy to be issued and extended coverage
charges, the cost of the Surveys (as hereinafter defined), the cost to record
any instruments necessary to clear Seller’s title, one-half the cost of the
Closing Escrow and one-half the cost of the “New York Style” closing fee.
Purchaser shall bear the cost of any recording fees with respect to the Deeds,
all costs incurred in connection with obtaining Purchaser’s financing for this
transaction, if any, the cost of all title endorsements (other than with respect
to extended coverage), if any, one-half the cost of the Closing Escrow and
one-half the cost of the “New York Style” closing fee.  The cost of state and
county transfer taxes shall be paid by the Seller, and the cost of local
transfer taxes shall be paid by the party designated in the applicable local
ordinance or local custom.  If no such designation or custom exists, and a local
transfer tax must be paid, the cost thereof shall be shared equally by Seller
and Purchaser.

 

4.2.9                        Operating Expenses.  All operating expenses
(including all charges under Contracts and agreements assumed by Purchaser under
the General Assignment, as hereinafter defined and fees to any owner’s
association) shall be prorated as of the Closing Date.  As to each service
provider, operating expenses payable or paid to such service provider in respect
to the billing period of such service provider in which the Closing Date occurs
(the “Current Billing Period”), shall be prorated on a per diem basis based upon
the number of days in the Current Billing Period prior to the Closing Date
(which shall be allocated to Seller) and the number of days in the Current
Billing Period on and after the Closing Date (which shall be allocated to
Purchaser), and assuming that all charges are incurred uniformly during the
Current Billing Period.  If actual bills for the Current Billing Period are
unavailable as of the Closing Date, then such proration shall be made on an
estimated basis based upon the most recently issued bills, subject to
readjustment within thirty (30) days of receipt of actual bills. 
Notwithstanding the foregoing, no prorations or adjustments shall be made for
portions of operating costs of the Properties to the extent a tenant under the
Leases is required to pay same pursuant to the terms of any of the Leases.
Purchaser shall be credited with an amount equal to all deposits made by tenants
and held by Seller at Closing towards the tenant’s obligation to pay any such
operating expenses.

 

ARTICLE V

Inspection

 

5.1                               Seller Deliveries.  Purchaser acknowledges
that Seller has heretofore delivered or caused to be delivered or made available
to Purchaser at the Properties all of the items relating to

 

6

--------------------------------------------------------------------------------


 

the Properties specified on Exhibit F, attached hereto, to the extent that such
items were in Seller’s possession (“Documents”); provided, however, that except
for the representations and warranties made in Article VII hereof, Seller makes
no representations or warranties of any kind regarding the accuracy,
thoroughness or completeness of or conclusions drawn in the information
contained in such documents, if any, relating to the Properties.  Except with
respect to claims arising out of a breach by Seller of a representation or
warranty made in Article VII hereof, Purchaser hereby waives any and all claims
against Seller arising out of the accuracy, completeness, conclusions or
statements expressed in materials so furnished and any and all claims arising
out of any duty of Seller to acquire, seek or obtain such materials.  Purchaser
acknowledges that any and all of the Documents that are not otherwise known by
or available to the public are proprietary and confidential in nature and were
delivered to Purchaser solely to assist Purchaser in determining the feasibility
of purchasing the Properties.  Purchaser agrees not to disclose such non-public
documents, or any of the provisions, terms or conditions thereof, to any party
other than a Purchaser Party/Representative, as hereinafter defined.  Purchaser
shall return all of the Documents, at such time as this Agreement is terminated
for any reason.  This Section 5.1 shall survive Closing and/or termination of
this Agreement without limitation.

 

5.2                               Independent Examination/Right to Access. 
Purchaser hereby acknowledges that it has been given, prior to the execution
hereof, a full, complete and adequate opportunity to make such legal, factual
and other determinations, analyses, inquiries and investigations as Purchaser
deems necessary or appropriate in connection with the acquisition of the
Properties.  Purchaser further acknowledges that Purchaser is relying upon its
own independent examination of the Properties and all matters relating thereto
and not upon any statements of Seller (excluding the limited matters expressly
represented by Seller in Article VII hereof) or of any officer, director,
employee, agent or attorney of Seller with respect to acquiring the Properties. 
Except as may be provided in Article VII hereof, Seller shall not be deemed to
have represented or warranted the completeness or accuracy of any studies,
investigations and reports heretofore or hereafter furnished to Purchaser. 
Notwithstanding anything to the contrary contained in this Section 5.2,
Purchaser and its agents shall have access to the Properties and the Documents
prior to the Closing Date, but during normal business hours (with reasonable
advance notice to Seller and subject to the rights of the tenants in
possession), at Purchaser’s sole cost and expense, and at Purchaser’s and its
agents’ sole risk, to inspect the applicable Properties, provided, however,
Purchaser shall not be entitled to conduct Physical Testing or any Phase I
Assessments, as said terms are hereinafter defined, without the approval of
Seller, which approval shall not be unreasonably withheld, and further provided
that prior to Purchaser entering the Properties, Purchaser shall deliver to
Seller evidence of Due Diligence Insurance, as hereinafter defined.  Seller
shall have the right, in its discretion, to accompany Purchaser and/or its
agents during any inspection (including, but not limited to, tenant interviews)
provided that Seller does not unreasonably interfere with Purchaser’s
inspection.  The provisions of this Section 5.2 shall survive Closing and/or
termination of this Agreement without limitation.  Purchaser acknowledges and
agrees that the Documents and investigation available to it have been sufficient
to allow Purchaser to decide whether or not to enter into this Agreement and
consummate the transaction contemplated hereby.

 

5.3                               Inspection Obligations and Indemnity. 
Purchaser and its agents and representatives shall (a) not unreasonably disturb
the tenants of the Improvements or interfere with their use of the Real Property
pursuant to their respective Leases; (b) not interfere with the operation and
maintenance of the Real Property; (c) not injure or otherwise cause bodily harm
to Seller, its agents, contractors and employees or any tenant; (d) promptly
repair any damage to any part of the Properties or any personal property owned
or held by any tenant caused by Purchaser’s inspection of the Properties; (e)
promptly pay when due the costs of all tests, investigations and examinations
done by Purchaser with regard to the Properties; (f) not permit any liens to
attach to the Properties as a result of Purchaser’s inspection of the
Properties; (g) restore the Improvements and the surface of the Real Property to
the condition in which the same was found before any such inspection or

 

7

--------------------------------------------------------------------------------


 

tests were undertaken by Purchaser; and (h) except to the extent required by
law, not reveal or disclose any information obtained pursuant to its inspections
of the Properties to anyone other than the following persons or entities (each a
“Purchaser Party/Representative”): (x) Purchaser’s prospective lenders, members,
managers, partners or other co-venturers or investors, in connection with the
proposed purchase of the Properties and their respective representatives; and
(y) Purchaser’s directors, officers, partners, members, managers, affiliates,
shareholders, employees, legal counsel, accountants, engineers, architects,
financial advisors and similar professionals and consultants to the extent
Purchaser deems it necessary or appropriate in connection with its evaluation of
the Properties.  Purchaser shall, and does hereby agree to indemnify, defend and
hold Seller, its partners, officers, directors, employees, agents, attorneys and
their respective successors and assigns, harmless from and against any and all
claims, demands, suits, obligations, payments, damages, losses, penalties,
liabilities, costs and expenses (including, but not limited to, attorneys’ fees)
arising out of Purchaser’s or Purchaser’s agents’ actions taken in, on or about
the Properties in the exercise of the inspections of Purchaser prior to the
Effective Date, including, without limitation, claims made by any tenant against
Seller for Purchaser’s entry into such tenant’s premises or any interference
with any tenant’s use of or damage to its premises or property in connection
with Purchaser’s review of the Properties.  This Section 5.3 shall survive the
Closing and/or any termination of this Agreement without limitation. Purchaser
acknowledges and agrees that the Documents and investigation available to it
have been sufficient to allow Purchaser to decide whether or not to enter into
this Agreement and consummate the transaction contemplated hereby.

 

ARTICLE VI

Title and Survey Matters

 

6.1                               Title.  Purchaser acknowledges that, prior to
the Effective Date, Seller has delivered to Purchaser, with respect to each
Property, a title insurance commitment or a prior title insurance policy (a
“Commitment”), together with a copy of all underlying documents referenced
therein (collectively, the “Title Documents”).  Except as hereinafter provided,
Purchaser and Seller hereby agree that (i) all Taxes that are not due and
payable prior to Closing, (ii) the rights of the tenants under the Leases and
Approved New Leases (as defined in Section 9.3 of this Agreement), as parties in
possession only, (iii) all matters created by or on behalf of Purchaser and (iv)
the exceptions to title identified on Exhibits G-1 through G-8, respectively,
shall constitute “ Permitted Exceptions”.  Notwithstanding anything to the
contrary contained herein, Seller shall be obligated to cause all of the
following resulting from the act or omission of, or caused by, Seller or grantor
under the Deeds to be fully satisfied, released and discharged of record or
insured or bonded over on or prior to the Closing Date:  all mortgages, deeds of
trust and monetary liens [including liens for delinquent taxes, mechanics’ liens
and judgment liens] affecting the Properties and all indebtedness secured
thereby.

 

6.2                               Survey.  Purchaser acknowledges receipt of
Seller’s existing surveys (“Initial Surveys”) for each of the Properties. 
Seller has ordered a current ALTA/ACSM survey for each Property to be certified
to Purchaser, as well as any affiliates and lender designated by Purchaser to
Seller at least thirty (30) days prior to Closing and Title Company
(collectively, the “Surveys”) and shall deliver a copy of the Surveys to
Purchaser promptly upon receipt thereof but in all events prior to Closing.  The
surveyors shall certify the Surveys in accordance with the form of certification
attached hereto as Exhibit Q.

 

ARTICLE VII

Representations and Warranties of the Seller

 

7.1                               Seller’s Representations.  Seller represents
and warrants that the following matters are true and correct as of the Effective
Date:

 

8

--------------------------------------------------------------------------------


 

7.1.1                        Authority.  Seller is a real estate investment
trust, duly organized, validly existing and in good standing under the laws of
the State of Maryland.  This Agreement has been duly authorized, executed and
delivered by Seller, is the legal, valid and binding obligation of Seller, and
does not violate any provision of any agreement or judicial order to which
Seller is a party or to which Seller is subject.  All documents to be executed
by Seller or Seller Affiliates which are to be delivered at Closing, will, at
the time of Closing, (i) be duly authorized, executed and delivered by Seller or
Seller Affiliates, as the case may be, (ii) be legal, valid and binding
obligations of Seller or Seller Affiliates, as the case may be, and (iii) not
violate any provision of any agreement or judicial order to which Seller or
Seller Affiliates, as the case may be is a party or to which Seller or Seller
Affiliates, as the case may be, is subject.

 

7.1.2                        Bankruptcy or Debt of Seller.  Neither Seller nor
any Seller Affiliates has made a general assignment for the benefit of
creditors, filed any voluntary petition in bankruptcy, admitted in writing its
inability to pay its debts as they come due or made an offer of settlement,
extension or composition to its creditors generally.  Neither Seller nor any
Seller Affiliates has received any written notice of (a) the filing of an
involuntary petition by Seller’s creditors or the creditors of Seller
Affiliates, (b) the appointment of a receiver to take possession of all, or
substantially all, of Seller’s assets or the assets of Seller Affiliates, or (c)
the attachment or other judicial seizure of all, or substantially all, of
Seller’s assets or the assets of Seller Affiliates.

 

7.1.3                        Foreign Person.  Neither Seller nor any of the
Seller Affiliates is a foreign person within the meaning of Section 1445(f) of
the Internal Revenue Code (“Code”), and Seller agrees to execute and cause the
Seller Affiliates to execute any and all documents necessary or required by the
Internal Revenue Service or Purchaser in connection with such declaration(s).

 

7.1.4                        No Violation of Laws.  Except as set forth on
Schedule 7.1.4, to Seller’s knowledge, neither Seller nor Seller Affiliates have
received any currently effective written notice from a governmental authority
that the Properties violate any applicable ordinance of the city or village in
which the Properties are located.

 

7.1.5                        Eminent Domain.  Except as set forth on
Schedule 7.1.5, to Seller’s knowledge, neither Seller nor Seller Affiliates have
received any currently effective written notice of an eminent domain or
condemnation of the Land or Improvements relating to the Properties.

 

7.1.6                        Hazardous Materials.  Except as set forth on
Schedule 7.1.6, to Seller’s knowledge, except as set forth in any environmental
report provided by Seller to Purchaser, or as referenced or referred to in
Section 17.23, (i) neither Seller nor Seller Affiliates have received any
uncured written notice from the United States Environmental Protection Agency or
the Illinois Environmental Protection Agency (or any Indiana or Wisconsin agency
comparable to the Illinois Environmental Protection Agency) alleging that the
Properties are in violation of any applicable Environmental Laws or contain any
Hazardous Materials, (ii) since the date of the most recent environmental
report, there have been no Hazardous Materials installed or stored in or
otherwise existing at, on, in or under the Properties in violation of applicable
Environmental Laws, and (iii) Seller has acted in the manner that a commercially
prudent property owner would act with respect to any written recommendations
made by Seller’s environmental consultants.  “Hazardous Materials” shall mean
any hazardous, toxic waste, substance or material, pollutant or contaminant, as
defined for purposes of the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 (42 U.S.C. Section 9601 et seq.), as amended, or the
Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.), as
amended, or any other federal, state or

 

9

--------------------------------------------------------------------------------


 

local laws, ordinances, rules, regulations or policies governing use, storage,
treatment, transportation, manufacture, refinement, handling, production or
disposal of such materials (collectively, “Environmental Laws”).

 

7.1.7                        Litigation.  Except as set forth on Schedule 7.1.7,
to Seller’s knowledge, (i) neither Seller nor Seller’s Affiliates have received
any currently effective written notice of any pending litigation affecting the
Properties, and (ii) there is no action, suit or proceeding threatened before or
by any judicial, administrative or union body, any arbitrator or any
governmental authority, against or affecting the Properties.

 

7.1.8                        Leases.  Except as set forth on Schedule 7.1.8, (i)
the Rent Roll delivered to Purchaser by Seller lists all of the Leases affecting
the Properties owned by Seller or Seller’s Affiliates, (ii) the Leases affecting
the Properties delivered to Purchaser by Seller are true, correct and complete
copies of the Leases provided to or entered into by Seller or Seller’s
Affiliates relating to the Properties, and (iii) to Seller’s knowledge, no
tenant has commenced any action or given any written notice to Seller or any
Seller Affiliate for the purpose of terminating its lease in whole or in part,
whether by exercise of an express termination right in its lease or otherwise.

 

7.1.9                        Contracts.  Except as set forth on Schedule 7.1.9,
to Seller’s knowledge, Seller has delivered to Purchaser complete copies of each
Contract provided to or entered into by Seller or Seller Affiliate relating to
the Properties.

 

7.1.10                  Defaults.  Except as set forth on Schedule 7.1.10, or
any other exhibit to this Agreement, (i) no notice of default has been given by
Seller or Seller Affiliates to any tenant or received by Seller from any tenant
under any Lease relating to the Properties which remains uncured and (ii) no
base or additional rent due under any Lease relating to the Properties is more
than thirty (30) days past due.

 

7.1.11                  Operating Statements.  To Seller’s knowledge, the
operating statements relating to the Properties delivered by Seller to Purchaser
in accordance with Section 5.1 hereof are true and correct in all material
respects and no material adverse change has occurred since the respective dates
thereof.

 

7.1.12                  Bulk Sale Act. The provisions of Section 9.02(d) of the
Illinois Income Tax Act and the applicable provisions of the Retailer’s
Occupation Tax Act do not apply to this transaction.

 

7.1.13                  REIT REP The Properties consist solely of land,
buildings, and other structural components thereof, and other assets described
in Section 856(c)(4)(A) of the Code.  The total gross revenues generated by the
Properties between January 1, 2003 and the Closing Date has consisted and will
consist solely of income from rents from real property and other revenue which
constitute qualifying income under Section 856(c)(3) of the Code (“Qualifying
Income”), and based on historical experience, Seller believes that the gross
revenues generated by the Properties after the Closing Date will consist solely
of Qualifying Income.

 

Seller shall remake all representations and warranties as of the date of the
Closing; provided, however, at the time such warranties and representations are
remade, Seller shall provide Purchaser with updates of the Schedules referred to
in the representations and warranties set forth above and an updated operating
statement.  Purchaser acknowledges and agrees that the representations and
warranties that are made as of the Closing Date shall refer to the updated
Schedules and operating statements.

 

10

--------------------------------------------------------------------------------


 

7.2                               Intentionally Deleted.

 

7.3                               Knowledge.  For purposes of this Agreement and
any document delivered at Closing, whenever the phrases “to the best of Seller’s
knowledge”, “to the actual knowledge of Seller” or “to the knowledge” of Seller
or words of similar import are used, they shall be deemed to refer to the
current, actual knowledge only, and not any implied, imputed or constructive
knowledge of Michael M. Mullen and James N. Clewlow, after consultation with the
property managers of each Property owned by Seller (collectively, the “Seller
Property Managers”).  Except for the obligation to consult with the Seller
Property Managers, neither Michael M. Mullen nor James N. Clewlow shall be
obligated to conduct any independent investigation, and no implied duty to
investigate shall be imputed.  Nothing contained in this Agreement shall be
deemed to impose any personal liability of any kind on any person named in
Section 7.3.

 

For purposes of this Agreement, and any document delivered at Closing, whenever
the phrase “to the best of Purchaser’s knowledge”, “to the actual knowledge of
Purchaser” or “to the knowledge of Purchaser” or words of similar import are
used, they shall be deemed to refer to the current, actual knowledge only, and
not any implied, imputed or constructive knowledge, of Andrew Martin and Ben
Hindmarsh; provided, however, that nothing in this Agreement shall be deemed to
create or impose any personal liability of any kind on Andrew Martin or Ben
Hindmarsh.

 

7.4                               Change in Representation/Waiver. 
Notwithstanding anything to the contrary contained herein, Purchaser
acknowledges that Purchaser shall not be entitled to rely on any representation
or warranty made by Seller in this Article VII to the extent, prior to or at
Closing, Purchaser shall have or obtain actual knowledge of any information that
was contradictory to such representation or warranty; provided, however, if
Purchaser determines prior to Closing that there is a breach of any of the
representations and warranties made by Seller above, then Purchaser may, at its
option, by sending to Seller written notice of its election either (i) exercise
its rights under Section 9.9 below if applicable, (ii) waive such breach and/or
conditions and proceed to Closing with no adjustment in the Purchase Price and
in such event Seller shall have no further liability as to such matter
thereafter, or (iii) as its sole remedy, terminate this Agreement in its
entirety in the event of any untruth or inaccuracy of (x) the representations or
warranties set forth in Sections 7.1.1, 7.1.2 or 7.1.3, or (y) the
representations and warranties set forth in the other sections of Article VII,
but only if such representations and warranties were not true or were inaccurate
on the Effective Date and such untruth or inaccuracy is “Material” (defined
below). The term “Material” as used in this Section 7.4 shall mean a liability
or loss reasonably anticipated to arise out of an untruth or inaccuracy of the
representations or warranties set forth in Article VII which (i) exceeds
$500,000.00 for each affected Property, or (ii) results from fraud or willful
misconduct on the part of Seller.  In the event that Purchaser elects to
terminate this Agreement, the parties shall have no liability to each other
hereunder and the Deposit shall be returned to Purchaser and the Seller Letter
of Credit shall be returned to Seller.  Seller shall have no liability with
respect to any of the foregoing representations and warranties or any
representations and warranties made in any other document executed and delivered
by Seller to Purchaser, to the extent that, prior to the Closing, Purchaser
discovers or learns of information (from whatever source, including, without
limitation the property manager, the tenant estoppel certificates or the
Seller’s Estoppel Certificates delivered pursuant to Section 10.1.1 below, as a
result of Purchaser’s due diligence tests, investigations and inspections of the
Property, or disclosure by Seller or Seller’s agents and employees) that
contradicts any such representations and warranties, or renders any such
representations and warranties untrue or incorrect, and Purchaser nevertheless
consummates the transaction contemplated by this Agreement.

 

7.5                               Post Closing Rights.  Following Closing,
Purchaser will have the right to bring any action against Seller as a result of
any untruth or inaccuracy of representations and warranties made herein if (i)
such untruth or inaccuracy is “Material,” and (ii) prior to Closing Purchaser
did not discover or learn information (from whatever source) that contradicts
any such representations and

 

11

--------------------------------------------------------------------------------


 

warranties, or renders any such representations and warranties untrue or
incorrect.  The term “Material” as used in this Section 7.5 shall mean a
liability or loss reasonably anticipated to arise out of an untruth or
inaccuracy of the representations or warranties set forth in Article VII which
results from fraud or willful misconduct on the part of Seller or exceeds
$500,000 for each such affected Property, it being understood that the foregoing
limitation is a threshold which must be exceeded, but that once such threshold
has been exceeded, any post closing claim may be pursued for its full value.  In
addition, in no event will Seller’s liability for all such breaches relating to
a specific Property, exceed, in the aggregate, the allocated Purchase Price of
the Property in question, calculated in accordance with Schedule 9.8.

 

7.6                               Survival.  The express representations and
warranties made in this Agreement shall not merge into any instrument or
conveyance delivered at the Closing; provided, however, that any action, suit or
proceeding with respect to the truth, accuracy or completeness of
representations and warranties set forth in Sections other than Sections 7.1.1,
7.1.2 and 7.1.3 shall be commenced, if at all, on or before the date which is
twelve (12) months after the date of a Closing and, if not commenced on or
before such date, thereafter such representations and warranties shall be void
and of no force or effect as to the applicable Closing.

 

ARTICLE VIII

Representations and Warranties of Purchaser

 

8.1                               Purchaser represents and warrants to Seller
that the following matters are true and correct as of the Effective Date.

 

8.1.1                        Authority.  Purchaser is a limited liability
company, duly organized, validly existing and in good standing under the laws of
the State of Delaware.  This Agreement has been duly authorized, executed and
delivered by Purchaser, is the legal, valid and binding obligation of Purchaser,
and does not violate any provision of any agreement or judicial order to which
Purchaser is a party or to which Purchaser is subject.  All documents to be
executed by Purchaser which are to be delivered at Closing, will, at the time of
Closing, (i) be duly authorized, executed and delivered by Purchaser, (ii) be
legal, valid and binding obligations of Purchaser, and (iii) not violate any
provision of any agreement or judicial order to which Purchaser is a party or to
which Purchaser is subject.

 

8.1.2                        Bankruptcy or Debt of Purchaser.  Purchaser has not
made a general assignment for the benefit of creditors, filed any voluntary
petition in bankruptcy, admitted in writing its inability to pay its debts as
they come due or made an offer of settlement, extension or composition to its
creditors generally.  Purchaser has received no written notice of (a) the filing
of an involuntary petition by Purchaser’s creditors, (b) the appointment of a
receiver to take possession of all, or substantially all, of Purchaser’s assets,
or (c) the attachment or other judicial seizure of all, or substantially all, of
Purchaser’s assets.

 

8.1.3                        No Financing Contingency.  It is expressly
acknowledged by Purchaser that this transaction is not subject to any financing
contingency, and no financing for this transaction shall be provided by Seller.

 

8.2                               Purchaser’s Acknowledgment.  Purchaser
acknowledges and agrees that, except as expressly provided in this Agreement,
Seller has not made, does not make and specifically disclaims any and all
representations, warranties, promises, covenants, agreements or guaranties of
any kind or character whatsoever, whether express or implied, oral or written,
past, present or future, including, but not limited to those representations,
warranties, promises, covenants, agreement and guaranties of, as to, concerning
or with respect to (a) the nature, quality or condition of the Properties,
including, without limitation, the water, soil and geology, (b) the income to be
derived from the Properties, (c) the suitability of the Properties for any and
all activities and uses which

 

12

--------------------------------------------------------------------------------


 

Purchaser may conduct thereon, (d) the compliance of or by the Properties or its
operation with any laws, rules, ordinances or regulations of any applicable
governmental authority or body, including, without limitation, the Americans
with Disabilities Act and any rules and regulations promulgated thereunder or in
connection therewith, (e) the habitability, merchantability or fitness for a
particular purpose of the Properties, or (f) any other matter with respect to
the Properties, and specifically that except as expressly provided in this
Agreement, Seller has not made, does not make and specifically disclaims any
representations regarding solid waste, as defined by the U.S. Environmental
Protection Agency regulations at 40 C.F.R., Part 261, or the disposal or
existence, in or on the Properties, of any hazardous substance, as defined by
the Comprehensive Environmental Response Compensation and Liability Act of 1980,
as amended, and applicable state laws, and regulations promulgated thereunder. 
Purchaser further acknowledges and agrees that, except as expressly provided in
this Agreement, having been given the opportunity to inspect the Properties,
Purchaser is relying solely on its own investigation of the Properties and not
on any information provided or to be provided by Seller.  Purchaser further
acknowledges and agrees that subject to the representations and warranties of
Seller as provided herein and in any other document executed at Closing, any
information provided or to be provided with respect to the Properties was
obtained from a variety of sources and that Seller has not made any independent
investigation or verification of such information.  Purchaser further
acknowledges and agrees that, as a material inducement to the execution and
delivery of this Agreement by Seller, subject to the representations and
warranties of Seller provided herein and in any other document executed at
Closing, the sale of the Properties as provided for herein is made on an “AS IS,
WHERE IS” CONDITION AND BASIS “WITH ALL FAULTS.”  Purchaser acknowledges,
represents and warrants that Purchaser is not in a significantly disparate
bargaining position with respect to Seller in connection with the transaction
contemplated by this Agreement; that Purchaser freely and fairly agreed to this
acknowledgment as part of the negotiations for the transaction contemplated by
this Agreement; that Purchaser is represented by legal counsel in connection
with this transaction.

 

8.3                               Purchaser’s Release.  Effective as of the date
of the Closing, Purchaser on behalf of itself and its successors and assigns
waives its right to recover from, and forever releases and discharges, Seller,
Seller’s affiliates, Seller’s investment manager, property manager, the
partners, trustees, shareholders, beneficiaries, directors, officers, employees,
attorneys and agents of each of them, and their respective heirs, successors,
personal representatives and assigns from any and all demands, claims, legal or
administrative proceedings, losses, liabilities, damages, penalties, causes of
action, fines, liens, judgments, costs and expenses known or unknown, foreseen
or unforeseen, that may arise on account of or in any way be connected with the
Properties, except, subject to Section 7.5 hereof, such as arises out of (i) a
breach of any of the representations and warranties of Seller set forth in
Article VII and (ii) any of the provisions of this Agreement that survive
Closing pursuant to the provisions of Section 17.12 below.  The terms and
provisions of this Section 8.3 shall survive Closing and/or termination of this
Agreement without limitation.

 

8.4                               Survival.  The express representations and
warranties made in this Agreement by Purchaser shall not merge into any
instrument of conveyance delivered at the Closing; provided, however, that any
action, suit or proceeding with respect to the truth, accuracy or completeness
of all such representations and warranties shall be commenced, if at all, on or
before the date which is twelve (12) months after the date of the Closing and,
if not commenced on or before such date, thereafter shall be void and of no
force or effect as to the applicable Closing.

 

ARTICLE IX

Seller’s Interim Operating Covenants/Seller’s and Purchaser’s Covenants

 

9.1                               Operations.  Seller agrees to continue to
operate, manage and maintain the Improvements through the Closing Date in the
ordinary course of Seller’s business and substantially in accordance with
Seller’s present practice, subject to ordinary wear and tear and further subject
to

 

13

--------------------------------------------------------------------------------


 

Article XII of this Agreement.  As of, and at all times after the Effective Date
until Closing, Seller shall name Purchaser as an additional insured on all
liability insurance policies maintained by Seller relating to the Properties.

 

9.2                               No Sales.  Except for the execution of tenant
Leases pursuant to Section 9.3, Seller agrees that it shall not convey any
interest in the Properties to any third party.

 

9.3                               Tenant Leases.  From and after the Effective
Date, Seller shall not (i) grant any consent or waive any material rights under
the Leases, (ii) terminate any Lease, or (iii) enter into a new lease, modify an
existing Lease or renew, extend or expand an existing Lease in any material
respect without the prior written approval of Purchaser (an “Approved New
Lease”), which in each case shall not be unreasonably withheld, conditioned or
delayed.  Any Approved New Lease shall meet all of the following parameters: (i)
such proposed lease has an initial term (excluding any options to extend such
term) of not less than three (3) years and not more than ten (10) years; (ii)
such proposed lease has no free-rent period extending beyond the term of the
Master Lease (defined below); (iii) such proposed lease has no above-market
obligation of Purchaser to provide or fund any tenant improvements; (iv) such
proposed lease provides for base rent payable at a rate per month that is never
less than 95% of the base rent per month required to be paid for such space
under the Master Lease; (v) leasing commissions for such proposed lease do not
exceed market rates; (vi) such proposed lease does not require the landlord
thereunder, and will not result in an obligation for the landlord thereunder to
alter or improve or pay for the altering or improving of the building (other
than tenant improvements as limited by clause (iii) above and responsibility for
repairing and replacing the roof and structure, but excluding the obligation for
internal wall changes); (vii) such lease shall be on the form customarily used
by Seller with such revisions which Seller approves using its judgment as a
commercially prudent landlord; (viii) the creditworthiness of the tenant and
intended use of the premises by the tenant shall be consistent with Seller’s
historical and customary requirements as a commercially prudent landlord; and
(ix) the income to be generated from the proposed lease shall constitute
qualifying income under Section 856(c)(3) of the Code. Additionally, the parties
expressly agree that it shall not be deemed unreasonable for Purchaser to
withhold, condition or delay its consent to any Approved New Lease that includes
above-market tenant improvements, above-market leasing commissions or any other
above-market leasing costs that Purchaser would be obligated to pay or incur;
provided, however, in such event, Purchaser and Seller agree to negotiate in
good faith to agree upon such tenant improvement costs, leasing commission and
other leasing costs to render such Approved New Lease and the terms thereof
acceptable to Purchaser.  Any lease proposed by Seller, which satisfies the
criteria set forth in this Section 9.3 and would otherwise be reasonably
acceptable to Purchaser, but for the fact that such lease includes above-market
tenant improvements, above-market leasing commissions or any other above-market
leasing costs, may, nonetheless, be approved and executed by Seller, in its sole
and absolute discretion, and in such event such proposed lease shall be deemed
an Approved New Lease, provided that Seller pays all such above-market tenant
improvements, above-market leasing commissions or any other above-market leasing
costs.  Purchaser’s failure to respond within five (5) Business Days after
receipt of a request for approval, together with a copy of the proposed Approved
New Lease or letter of intent to lease and credit information on the proposed
replacement tenant or tenants, shall be deemed approval by Purchaser. Seller
shall pay the portion of the tenant improvement costs, leasing commissions and
other usual and customary leasing costs with respect to any Approved New Lease,
allocated on a prorata basis over the term of the Approved New Lease with
respect to the portion of the term of the Approved New Lease prior to a Closing
and Purchaser shall pay the portion of the tenant improvement costs, lease
commissions and other usual and customary leasing costs with respect to an
Approved New Lease, allocated on a prorata basis over the term of the Approved
New Lease with respect to the portion of the term of the Approved New Lease
after the Closing.

 

9.4.                            Planned Expenditures.  Seller shall effect and
complete the planned expenditures for nominated work and items in accordance
with the description and budget set forth on Exhibit R

 

14

--------------------------------------------------------------------------------


 

attached hereto as a prudent manager/owner in consultation with Purchaser, and
to Purchaser’s commercially reasonable satisfaction; in the event that upon
completion of such work and items,  the total cost of such work is less than the
total budget allocated for same, Seller shall be entitled to retain all such
unexpended amounts.  In the event that Exhibit R reflects that certain work is
to be performed after Closing, the obligations of Seller under this Section 9.4
with respect to that work shall survive Closing.

 

9.5                               Master Lease.  At the Closing, Seller and
Purchaser shall execute and deliver to each other a master lease (“Master
Lease”) in the form of Exhibit H attached hereto.

 

9.6                               Management Agreement.  At the Closing, Seller
and Purchaser shall execute an Amendment to the Property Management Agreement
between Purchaser and CenterPoint Properties Trust adding the Properties to the
definition of “Properties” under such Management Agreement.  Seller shall
terminate any existing property management agreements pertaining to the
Properties as of the Closing Date.

 

9.7                               Intentionally Deleted.

 

9.8                               Transfer Tax Declaration Allocation. 
Purchaser and Seller agree that the Purchase Price shall be allocated amongst
the Properties as set forth on Schedule 9.8 for the purpose of completing real
estate transfer declarations to be executed by Seller and Purchaser at Closing
(the “Transfer Tax Declaration Allocation”).

 

9.9                               Substitution of Properties

 

9.9.1                        In the event of the occurrence of a Substitution
Event (defined below) prior to Closing, Purchaser may, at its option, by written
notice to Seller (“Event Notice”) within ten (10) days after the date on which
Purchaser is given or obtains actual knowledge of the occurrence of a
Substitution Event, elect to either (i) ignore the Substitution Event and
proceed to Closing with no adjustment in the Purchase Price, or (ii) request
that Seller offer a Substitute Property or Substitute Properties (both as
hereinafter defined) to Purchaser valued in the aggregate amount of the Purchase
Price allocated to the Property or Properties (“Removed Property” or “Removed
Properties”) subject to the Substitution Event.

 

In the event that Purchaser elects under (ii) above to have Seller provide a
Substitute Property or Substitute Properties, Seller, if it chooses to do so, in
its sole and absolute discretion, shall have a period of thirty (30) days from
the date of Purchaser’s Event Notice to correct the condition giving rise to the
Substitution Event, and further, provided, however, if such condition is of a
nature which is not capable of cure within said thirty (30) day period and
Seller has commenced to cure within such thirty (30) day period, then Seller
shall have such reasonable period of time from and after the date of Purchaser’s
Event Notice to correct the condition giving rise to the Substitution Event.  In
the event Purchaser exercises its rights under (ii) above, and Seller elects to
and cures the condition giving rise to the Substitution Event prior to the time
that the Closing with respect to the Substitute Property occurs, the Scheduled
Closing Date for the Removed Property shall be extended to the fifteenth (15th)
day after the condition giving rise to the Substitution Event has been cured.

 

In the event that Purchaser fails to elect (i) or (ii) above within ten (10)
days after Purchaser is given or obtains actual knowledge of a Substitution
Event, Purchaser shall be deemed to have elected to waive such condition and
proceed to Closing on the Closing Date with no adjustment in the Purchase
Price.  In the event that within said ten (10) day period Purchaser elects its
rights under (ii) above and Seller elects not to cure or elects to cure the

 

15

--------------------------------------------------------------------------------


 

condition but fails to do so within the time period set forth above, Seller
shall use reasonable efforts to provide a Substitute Property or Substitute
Properties as described in Section 9.9.2.  Notwithstanding any other term or
condition contained herein, (i) in no event shall the Closing with respect to
the Properties which are not subject to a Substitution Event be delayed, and
(ii) in the event of the occurrence of a Substitution Event, Seller shall not be
in default under this Agreement, Seller shall not be liable for damages and
Purchaser’s sole right and remedy shall be to exercise its rights under this
Section 9.9.1.

 

The term “Substitution Event” shall mean any one or more of the following: (i)
written notice to Purchaser that a tenant under its lease (“Right of First
Refusal Lease”)  has exercised a right of first refusal, right of first offer or
option to purchase a Property prior to Closing pursuant to the existing terms of
its lease, (ii) the taking of one hundred percent (100%) of a Property by
condemnation or eminent domain or (iii) any one or more of the following, to the
extent the existence of the condition hereinafter described has a “Material
Adverse Effect” on the use, value or marketability of the applicable Property:
(a) the existence of a title exception other than a Permitted Exception on an
Owner’s Policy to be issued by the Title Company at the time of the Closing;
provided, however that Seller shall, at Seller’s expense, use reasonable efforts
to obtain a title insurance endorsement to the Owner’s Policy (defined below)
insuring over any unpermitted title exception, (b) the existence of a difference
on a Survey not reflected on the Initial Surveys; (c) if Purchaser has not been
provided with a copy of a zoning endorsement issued by the Title Company with
respect to any Properties (whether in favor of Seller or Purchaser) prior to the
Effective Date and it is determined that the present use of the Property is not
permitted under the zoning ordinance in effect on the Effective Date; (d) the
physical or environmental condition of the Properties are not the same as on the
Effective Date, ordinary wear and tear and damage by casualty excepted,
provided, however, that under this subsection (d) it shall not be a Substitution
Event if a tenant of the Property is responsible under its lease for
maintaining, repairing or restoring the physical or environmental condition in
question; and (e) the existence of a breach of a warranty or representation made
by Seller under Sections 7.1.4, 7.1.6, 7.1.7 and 7.1.9 of this Agreement (or any
change in the schedules thereto).  The term “Material Adverse Effect” as used
herein shall mean that a liability or loss reasonably anticipated to arise out
of the condition under (a) Sections 9.9.1(iii)(a) or (b) which exceeds
$150,000.00 for the affected Property, or (b) under Sections 9.9.1iii(c), (d) or
(e) which exceeds seven and one-half percent (7.5%) of the Purchase Price for
the affected Property.

 

9.9.2                        In the event of the occurrence of a Substitution
Event (and notwithstanding any election by Seller to attempt to cure the
condition giving rise to the Substitution Event), Seller shall use reasonable
efforts to substitute another Property or Properties owned by Seller that the
parties mutually agree in their reasonable opinion is comparable (individually,
a “Substitute Property” and collectively, the “Substitute Properties”).  Seller
shall use reasonable efforts to identify a Substitute Property within thirty
(30) days after receipt of an Event Notice.  Commencing on the date that
Purchaser receives a notice from Seller identifying a Substitute Property or
Substitute Properties to replace a Removed Property or Removed Properties
(“Substitution of Assets Notice”), and continuing until 5:00 p.m. Central time
on the thirtieth (30th) day thereafter (“Substitute Properties Feasibility
Period”), Purchaser and its agents shall have the right to conduct inspections
and tests of the Substitute Properties in the manner hereby provided in
Section 9.9.5 and subject to the provisions as provided in Section 9.9.6.  In
the event that Purchaser approves all of the Substitute Properties prior to the
expiration of the Substitute Properties Feasibility Period, all of the
Substitute Properties shall be subject to this Agreement, and the Purchase Price
shall be adjusted as provided below in Section 9.9.3.  In the event that
Purchaser does not approve one or more of the Substitute Properties prior to the
expiration of the Substitute Properties Feasibility Period, the Substitute
Property or Properties not approved by Purchaser and the Removed Property or
Removed Properties shall not be subject to this

 

16

--------------------------------------------------------------------------------


 

Agreement, and the Purchase Price shall be reduced by the value of the Removed
Property or Removed Properties, as the case may be, as set forth on
Schedule 9.8.  All Substitute Properties approved by Purchaser shall be deemed
to be Properties subject to this Agreement, except that all warranties and
representations shall be modified to reflect the circumstances relating to the
Substitute Properties.  Within fifteen (15) days after the Substitution of
Assets Notice, Seller shall deliver Schedules similar to those attached hereto
as Schedules 7.1.4, 7.1.5, 7.1.6, 7.1.7, 7.1.8, 7.1.9 and 7.1.10, with respect
to the Substitute Properties.

 

9.9.3                        For the purposes of this Section 9.9, the purchase
price for a Removed Property shall be based on Schedule 9.8 attached hereto, and
the purchase price for a Substitute Property shall be calculated using a
capitalization rate equal to the capitalization rate that was used to determine
the Purchase Price of the Removed Property and the annual net rent of the
Substitute Property, without deductions (“Substitute Property Purchase Price”). 
In the event that the Seller delivers the Substitution of Assets Notice to
Purchaser within the time frame set forth above, the Closing of all Properties
not subject to the Substitution of Assets Notice shall take place on the date of
the Scheduled Closing Date.  Subject to the right of Purchaser to disapprove one
or more of the Substitute Properties during the Substitute Properties
Feasibility Period, and further subject to the provisions of Section 4.1 above,
the Closing with respect to each Substitute Property shall take place on the
thirtieth (30th) day following the expiration of the applicable Substitute
Property Feasibility Period.

 

9.9.4                        Seller shall deliver to Purchaser copies of all
notices sent by Seller to tenants under Right of First Refusal Leases as
required under the Right of First Refusal Leases, and shall notify Purchaser
promptly if it receives a notice from an Exercising Tenant.

 

9.9.5                        During the Substitute Properties Feasibility
Period, Purchaser and its agents shall have the right during business hours
(with reasonable advance notice to Seller and subject to the rights of the
tenants in possession), at Purchaser’s sole cost and expense and at Purchaser’s
and its agents’ sole risk, to perform inspections and tests of the Substitute
Properties and to perform such other analyses, inquiries and investigations as
Purchaser shall deem reasonably necessary or appropriate; provided, however,
that in no event shall (i) such inspections or tests unreasonably disrupt or
disturb the on-going operation of the Substitute Properties or the rights of the
tenants at the Substitute Properties, or (ii) Purchaser or its agents or
representatives conduct any physical testing, drilling, boring, sampling or
removal of, on or through the surface of the Substitute Properties (or any part
or portion thereof) including, without limitation, any ground borings or
invasive testing of the Improvements (collectively, “Physical Testing”), without
Seller’s prior written consent, which consent may be given or withheld in
Seller’s sole and absolute discretion.  Seller acknowledges and agrees that the
performance of a phase I environmental assessment on behalf of Purchaser (“Phase
I Assessments”) shall not be considered Physical Testing for purposes hereof and
shall be permitted without Purchaser obtaining the consent of Seller.  In the
event Purchaser desires to conduct any such Physical Testing of a Substitute
Property, then Purchaser shall submit to Seller, for Seller’s approval, a
written detailed description of the scope and extent of the proposed Physical
Testing, which approval may be given or withheld in Seller’s sole and absolute
discretion.  In no event shall Seller be obligated as a condition of this
transaction to perform or pay for any environmental remediation of the
Substitute Properties recommended by any such Physical Testing.  After making
such tests and inspections, Purchaser agrees to promptly restore the Substitute
Properties to their condition prior to such tests and inspections (which
obligation shall survive the Closing or any termination of this Agreement).  In
addition to the rights available to the Purchaser during the Substitute
Properties Feasibility Period, as set forth above, Purchaser and its agents
shall have access to the Substitute Properties prior to the Closing

 

17

--------------------------------------------------------------------------------


 

Date, but during normal business hours (with reasonable advance notice to Seller
and subject to the rights of the tenants in possession), at Purchaser’s sole
cost and expense, and at Purchaser’s and its agents’ sole risk, to inspect the
applicable Substitute Properties; provided, however, Purchaser shall not be
entitled to conduct any Physical Testing or any Phase I Assessment after the
expiration of the Substitute Properties Feasibility Period.  Prior to Purchaser
entering the Substitute Properties to conduct the inspections and tests
described above, including, but not limited to, the Phase I Assessments,
Purchaser shall obtain and maintain, at Purchaser’s sole cost and expense, and
shall deliver to Seller evidence of, the following insurance coverage, and shall
cause each of its agents and contractors to obtain and maintain, and, upon
request of Seller, shall deliver to Seller evidence of, the following insurance
coverage:  general liability insurance, from an insurer reasonably acceptable to
Seller, in the amount of Five Million and No/100 Dollars ($5,000,000.00)
combined single limit for personal injury and property damage per occurrence,
such policy to name Seller as an additional insured party, which insurance shall
provide coverage against any claim for personal liability or property damage
caused by Purchaser or its agents, employees or contractors in connection with
such inspections and tests (“Due Diligence Insurance”).  Seller shall have the
right, in its discretion, to accompany Purchaser and/or its agents during any
inspection (including, but not limited to, tenant interviews) provided Seller or
its agents do not unreasonably interfere with Purchaser’s inspection.

 

9.9.6                        Purchaser and its agents and representatives
shall:  (a) not unreasonably disturb the tenants of the Substitute Properties or
interfere with their use of the Substitute Properties pursuant to their
respective Leases; (b) not interfere with the operation and maintenance of the
Substitute Properties; (c) not damage any part of the Substitute Properties or
any personal property owned or held by any tenant; (d) not injure or otherwise
cause bodily harm to Seller, its agents, contractors and employees or any
tenant; (e) promptly pay when due the costs of all tests, investigations and
examinations done with regard to the Substitute Properties; (f) not permit any
liens to attach to the Substitute Properties by reason of the exercise of its
rights hereunder; (g) restore the Improvements and the surface of the Substitute
Properties to the condition in which the same was found before any such
inspection or tests were undertaken; and (h) except to the extent required by
applicable laws, not reveal or disclose any information obtained pursuant to its
right to evaluate set forth in Section 9.9.5 above concerning the Substitute
Properties to anyone other than a Purchaser Party/Representative.  Purchaser
shall, at its sole cost and expense, comply with all applicable federal, state
and local laws, statutes, rules, regulations, ordinances or policies in
conducting its inspection of the Substitute Properties, the Purchaser’s Phase I
Assessments and the Physical Testing.  Purchaser shall, and does hereby agree to
indemnify, defend and hold the Seller, its partners, members, officers,
directors, employees, agents, attorneys and their respective successors and
assigns, harmless from and against any and all claims, demands, suits,
obligations, payments, damages, losses, penalties, liabilities, costs and
expenses (including but not limited to attorneys’ fees) arising out of
Purchaser’s or Purchaser’s agents’ actions taken in, on or about the Substitute
Properties in the exercise of the inspection right granted pursuant to
Section 9.9.5, including, without limitation, (i) claims made by any tenant
against Seller for Purchaser’s entry into such tenant’s premises or any
interference with any tenant’s use or damage to its premises or property in
connection with Purchaser’s review of the Substitute Properties, and (ii)
Purchaser’s obligations pursuant to this Section 9.9.6.  This Section 9.9.6
shall survive the Closing of the Substitute Properties and/or any termination of
this Agreement without limitation.

 

9.9.7                        With respect to the Substitute Properties, Seller
shall deliver to Purchaser or make available at the applicable Substitute
Property or Seller’s office in Oak Brook, Illinois, at Seller’s option, the
following: operating statements, leases, reports relating to the physical

 

18

--------------------------------------------------------------------------------


 

and/or environmental condition of the applicable Substitute Properties, a
statement of the estimated value of the applicable Substitute Properties from an
independent industrial real estate broker with at least ten (10) years
experience in the marketplace (which value shall not be binding on Seller or
Purchaser), rent rolls and revenue and expense statements, Seller and Purchaser
shall use reasonable efforts to agree upon the format and scope of such
materials, but agree that the format and scope shall be similar to the materials
typically provided by Seller to Purchaser in connection with the sale of the
Properties in accordance with Section 5.1 hereof (the “Substitute Property
Documents”); provided, however, that except for the representations and
warranties made in Article VII hereof, Seller makes no representations or
warranties of any kind regarding the accuracy, thoroughness or completeness of
or conclusions drawn in the information contained in such Substitute Properties
Documents.  Except with respect to claims arising out of a breach by Seller of a
representation or warranty made in Article VII hereof, Purchaser hereby waives
any and all claims against Seller arising out of the accuracy, completeness,
conclusions or statements expressed in materials so furnished and any and all
claims arising out of any duty of Seller to acquire, seek or obtain such
materials.  Notwithstanding anything contained in the preceding sentence, Seller
shall not deliver or make available to Purchaser Seller’s internal memoranda,
attorney-client privileged materials, internal appraisals and economic
evaluations of the Substitute Properties, and reports regarding the Substitute
Properties prepared by Seller or its affiliates solely for internal use or for
the information of the investors in Seller.  Purchaser acknowledges that any and
all of the Substitute Properties Documents that are not otherwise known by or
available to the public are proprietary and confidential in nature and will be
delivered to Purchaser solely to assist Purchaser in determining the feasibility
of purchasing the Substitute Properties.  Purchaser agrees not to disclose such
non-public documents, or any of the provisions, terms or conditions thereof, to
any party other than a Purchaser Party/Representative.  Purchaser shall return
all of the Substitute Properties Documents, on or before three (3) Business Days
after the first to occur of (a) such time as Purchaser notifies Seller in
writing that it shall not acquire the Substitute Properties, or (b) such time as
this Agreement is terminated for any reason.  This Section 9.9.7 shall survive
any termination of this Agreement without limitation.

 

9.9.8                        Purchaser hereby acknowledges that it will have
been given, prior to the termination of the Substitute Properties Feasibility
Period, a full, complete and adequate opportunity to make such legal, factual
and other determinations, analyses, inquiries and investigations as Purchaser
deems necessary or appropriate in connection with the acquisition of the
Substitute Properties.  Purchaser will be relying upon its own independent
examination of the Substitute Properties and all matters relating thereto and
not upon any statements of Seller (excluding the limited matters expressly
represented by Seller in Article VII hereof) or of any officer, director,
employee, agent or attorney of Seller with respect to acquiring the Substitute
Properties.  Except as may be provided in Article VII hereof, Seller shall not
be deemed to have represented or warranted the completeness or accuracy of any
studies, investigations and reports heretofore or hereafter furnished to
Purchaser relating to the Substitute Properties.  The provisions of this
Section 9.9.8 shall survive Closing and/or termination of this Agreement without
limitation.

 

9.10                        Contracts.  Seller shall not, with respect to a
Contract that will survive Closing, from and after the Effective Date, terminate
an existing Contract, enter into a new Contract or modify an existing Contract
without the prior written approval of Purchaser, which consent in each case
shall not be unreasonably conditioned, withheld or delayed and which shall be
deemed granted if Purchaser fails to respond to a request for approval within
five (5) Business Days after receipt of the request therefor together with a
summary of the terms of the Contract (an “Approved New Contract”). 
Schedule 9.10 attached hereto contains a list of Contracts for the Properties
that Purchaser will assume as of the Closing, and a list of Contracts for the
Properties that Purchaser is requesting Seller to terminate as of the Closing
(the “Unassumed Contracts”).  Provided that the

 

19

--------------------------------------------------------------------------------


 

Closing occurs hereunder, Seller shall terminate such applicable Unassumed
Contracts effective as of the Closing Date and deliver evidence at such Closing
of such termination.

 

9.11                        Intentionally Deleted.

 

9.12                        REA Estoppels.  Attached hereto as Schedule 9.12 is
a list of REA and other Property-related estoppels that Purchaser would like to
obtain prior to Closing (collectively, the “REA Estoppels”).  Purchaser shall
prepare and deliver to Seller REA Estoppel Certificates for each of the REA
Estoppels (the “REA Estoppel Certificates”), and Seller shall send out the REA
Estoppel Certificates for execution prior to the Closing Date, it being
understood that obtaining the REA Estoppel Certificates shall not be a condition
to Purchaser’s obligation to close.

 

ARTICLE X

Closing Conditions

 

10.1                        Conditions to Obligations of Purchaser.  The
obligations of Purchaser under this Agreement to purchase the Properties and
consummate the other transactions contemplated hereby shall be subject to the
satisfaction of the following conditions on or before the Scheduled Closing
Date, except to the extent that any of such conditions may be waived by
Purchaser in writing at Closing.

 

10.1.1                  Tenant Estoppels.  Purchaser shall have received tenant
estoppel certificates dated not more than thirty (30) days prior to the Closing
from seventy-five percent (75%) of the occupied square footage in the
Properties.  Seller agrees to deliver to each tenant a tenant estoppel
certificate substantially in the form attached hereto as Exhibit K. 
Notwithstanding the foregoing, in the event that a Lease requires a different
form of estoppel certificate or requires specific provisions, Purchaser shall be
required to accept a tenant estoppel certificate that is substantially in the
form required by said Lease or substantially in the form of Exhibit K as
modified to comply with the specific provisions required by said Lease. 
Additionally, Purchaser acknowledges that while the statements set forth in
paragraphs 8 and 9 of Exhibit K are not qualified to the knowledge or best
knowledge of the tenant, Purchaser shall be required to accept any tenant
estoppel certificate that has been qualified to the knowledge or best knowledge
of the tenant with respect to said paragraphs.  Notwithstanding the foregoing,
at Seller’s sole option, Seller may (i) extend the Scheduled Closing Date solely
with respect to up to five (5) of the Properties for up to an additional thirty
(30) days in order to satisfy the foregoing requirement for such Properties, in
which event Seller shall deliver notice of such extension with respect to such
Properties to Purchaser prior to the Scheduled Closing Date (and the Closing
shall proceed as scheduled with respect to all other Properties), and/or (ii)
provide its own estoppel (“Seller’s Estoppel”) in the form attached as Exhibit L
to Purchaser in satisfaction of the foregoing requirements with respect to not
more than twenty-five percent (25%) of the occupied square footage of the
Properties.  In the event that Seller has not complied with the provisions of
this Section 10.1.1, Purchaser may (i) elect to consummate the Closing, or (ii)
notify Seller of its intent to terminate this Agreement by written notice (the
“Tenant Estoppel Termination Notice”) on or before the Scheduled Closing Date. 
In the event that, after the Closing, Seller delivers to Purchaser a tenant
estoppel certificate from a tenant for whom Seller executed a Seller’s Estoppel
at the Closing and such tenant estoppel certificate contains no information
which is contradictory to or inconsistent with the information contained in the
Seller’s Estoppel, then Seller thereafter shall be released from all liability
relating to Seller’s Estoppel with respect to such tenant’s Lease.  In no event
shall Seller be obligated to deliver updates to the tenant estoppel certificate
or Seller’s Estoppel.

 

20

--------------------------------------------------------------------------------


 

10.1.2                  Title Policy.  The Title Company shall be prepared to
issue to Purchaser on the Closing Date an extended coverage ALTA Form B policy
of title insurance, amended October 17, 1970 (the “Owner’s Policy”), or
equivalent form Owner’s Policy acceptable to Purchaser, with respect to each
Property in the Properties, in the face amount of the applicable Purchase Price
attributable to such Property, and dated as of the Closing Date, indicating
title to such Property is vested of record in Purchaser, subject solely to the
applicable Permitted Exceptions.

 

10.1.3                  Possession of the Property.  Delivery by Seller of
possession of the applicable Property, subject to the Permitted Exceptions and
the rights of tenants under the applicable Leases and Approved New Leases.

 

ARTICLE XI

Closing

 

11.1                        Purchaser’s Closing Obligations.  Purchaser, at its
sole cost and expense, shall deliver or cause to be delivered to Seller and the
Title Company at each Closing the following, as same relates to the Properties:

 

11.1.1                  The applicable portion of the Purchase Price, after all
adjustments are made at the Closing as herein provided, by wire transfer or
other immediately available federal funds, which amount shall be received in
escrow by the Title Company at or before 11:00 a.m. Central time.

 

11.1.2                  An assumption of a blanket conveyance and bill of sale,
substantially in the form attached hereto as Exhibit M (“General Assignment”),
duly executed by Purchaser, conveying and assigning to Purchaser the applicable
Personal Property, Leases, Contracts, records and plans, and Intangible
Property.

 

11.1.3                  Executed counterparts of the Master Lease and the
Amendment to Management Agreement with respect to the Closing, and such other
documents to be provided in accordance with Sections 9.5 and 9.6 hereof with
respect to the Closing.

 

11.1.4                  Such other documents as may be reasonably necessary or
appropriate to effect the consummation of the transactions which are the subject
of this Agreement, including, but not limited to, ALTA Statements and GAP
Undertakings, if requested by the Title Company.

 

11.2                        Seller’s Closing Obligations.  Seller, at its sole
cost and expense, shall deliver or cause to be delivered to Purchaser and the
Title Company the following, as same relates to each of the Properties and the
Properties, as the case may be:

 

11.2.1                  A Special warranty deed (a “Deed”) in recordable form
properly executed by Seller conveying to Purchaser the Land and Improvements in
fee simple, subject only to the Permitted Exceptions, substantially in the form
attached hereto as Exhibit N (as modified in order to satisfy any State-specific
requirements with respect to the States of Indiana and Wisconsin, if
applicable).

 

11.2.2                  A General Assignment, duly executed by Seller, conveying
and assigning to Purchaser the Personal Property, the Leases, the Contracts and
the Intangible Property.

 

11.2.3                  Written notice to the tenant(s) (i) acknowledging the
sale of the Property to Purchaser, (ii) acknowledging that Purchaser has
received and is responsible for any

 

21

--------------------------------------------------------------------------------


 

security deposits identified in the rent roll, and (iii) indicating that rent
should thereafter be paid to Purchaser, substantially in the form attached
hereto as Exhibit O.

 

11.2.4                  A certificate substantially in the form attached hereto
as Exhibit P (“Non-foreign Entity Certification”) certifying that Seller is not
a “foreign person” as defined in the Code.

 

11.2.5                  Executed counterparts of the Master Lease and the
Amendment to Management Agreement with respect to the Closing, and such other
documents to be provided in accordance with Sections 9.5 and 9.6 hereof with
respect to the Closing.

 

11.2.6                  Such other documents as may be reasonably necessary or
appropriate to effect the consummation of the transactions which are the subject
of this Agreement, including, but not limited to, ALTA Statements and GAP
Undertakings.

 

11.2.7                  Purchaser and Seller have agreed that possession (but
not ownership) of all original Leases, tenant files and Contracts shall remain
with Seller following Closing, in its capacity as Property Manager but that
ownership of such items shall pass to Purchaser.  Any duplicate originals of
Leases and Contracts in Seller’s possession or control shall be delivered to
Purchaser promptly after Closing.

 

11.2.8                  All REA Estoppel Certificates received by Seller, if
any.

 

11.2.9                  A certificate of Seller by which Seller reaffirms the
truth and accuracy in all material respects of the representations and
warranties set forth in Sections 7.1 above, subject to and setting forth any
changes thereto occurring since the Effective Date.

 

11.2.10  Reliance letters with respect to and permitting Purchaser to rely on
the most recent Phase 1 environmental reports provided by Seller to Purchaser
from the consultant who prepared the applicable environmental report.

 

11.3                        Joint Closing Obligations.  Purchaser and Seller
shall execute and deliver a closing statement for each of the Properties setting
forth the applicable Purchase Price, and any and all prorations and credits
between the parties, as determined pursuant to this Agreement, together with
real estate transfer tax declarations as required.

 

ARTICLE XII

Risk of Loss

 

12.1                        Condemnation and Casualty.  If, prior to the Closing
Date, any portion of the applicable Properties are taken by condemnation or
eminent domain, or is the subject of a pending taking which has not been
consummated, or is destroyed or damaged by fire or other casualty, Seller shall
notify Purchaser of such fact promptly after Seller obtains knowledge thereof. 
If such condemnation or casualty is “Material” (as hereinafter defined),
Purchaser shall have the option to either (i) extend the Scheduled Closing Date
solely with respect to the applicable Property for a time reasonably required by
Seller to repair any damage or destruction with respect to the applicable
Property (and the Scheduled Closing Date shall proceed as scheduled with respect
to all other Properties), or (ii) proceed to Closing in accordance with the
terms of Section 12.1. If Purchaser elects to proceed to Closing, then Seller
shall not be obligated to repair any damage or destruction with respect to the
applicable Property, but (x) Seller shall assign, without recourse, and turn
over to Purchaser all of the insurance proceeds or condemnation proceeds, as
applicable, net of any costs of repairs and net of reasonable collection costs
(or, if such have not been awarded, all of its right, title and interest
therein) payable with respect to such fire or other casualty or condemnation
including any rent abatement insurance for such casualty or condemnation and (y)
the parties shall

 

22

--------------------------------------------------------------------------------


 

proceed to Closing pursuant to the terms hereof without abatement of the
Purchase Price except for a credit in the amount of the applicable insurance
deductible.

 

12.2                        Condemnation Not Material.  If the condemnation is
not Material, then the Closing shall occur without abatement of the Purchase
Price and, after deducting Seller’s reasonable costs and expenses incurred in
collecting any award, Seller shall assign, without recourse, all awards or any
rights to collect awards to Purchaser on the Closing Date.

 

12.3                        Casualty Not Material.  If the Casualty is not
Material, then the Closing shall occur without abatement of the Purchase Price
except for a credit in the amount of the applicable deductible and Seller shall
not be obligated to repair such damage or destruction and Seller shall assign,
without recourse, and turn over to Purchaser all of the insurance proceeds net
of any costs of repairs completed to date and net of reasonable collection costs
(or, if such have not been awarded, all of its right, title and interest
therein) payable with respect to such fire or such casualty including any rent
abatement insurance for such casualty.

 

12.4                        Materiality.  For purposes of this Article XII, (i)
with respect to a taking by condemnation or eminent domain, the term “Material”
shall mean any condemnation or taking which would materially impede access to a
Property, reduce available parking at a Property below that required by
applicable law or any other agreement affecting such Property, result in the
termination of any Lease of more than ten percent (10%) of the space in the
applicable Property, or result in a condemnation award reasonably estimated to
exceed ten percent (10%) of the Purchase Price applicable to such Property; and
(ii) with respect to a casualty, the term “Material” shall mean any casualty
such that the cost of repair, as reasonably estimated by an engineer designated
by Seller and Purchaser, is in excess of ten percent (10%) of the Purchase Price
applicable to such Property.

 

ARTICLE XIII

Default

 

13.1                        Default by Seller.  IN THE EVENT THE CLOSING AND THE
TRANSACTIONS CONTEMPLATED HEREBY DO NOT OCCUR AS PROVIDED HEREIN BY REASON OF
ANY DEFAULT OF SELLER, WHICH DEFAULT IS NOT CURED WITHIN TWO (2) DAYS AFTER
WRITTEN NOTICE FROM PURCHASER TO SELLER, IT WOULD BE IMPRACTICAL AND EXTREMELY
DIFFICULT TO ESTIMATE THE DAMAGES WHICH PURCHASER MAY SUFFER.  THEREFORE, THE
PARTIES HAVE AGREED THAT A REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT THAT
PURCHASER WOULD SUFFER IN SUCH EVENT IS AND SHALL BE THE RIGHT TO RETAIN THE
PROCEEDS OF THE SELLER LETTER OF CREDIT,  AS LIQUIDATED DAMAGES, AS PURCHASER’S
SOLE AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT.  SUCH LIQUIDATED DAMAGES ARE NOT
INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING OF APPLICABLE LAWS. 
Notwithstanding the foregoing, nothing contained herein shall limit Purchaser’s
remedies at law or in equity, as to the Surviving Termination Obligations.

 

13.2                        Default by Purchaser; Liquidated Damages.  IN THE
EVENT THE CLOSING AND THE TRANSACTIONS CONTEMPLATED HEREBY DO NOT OCCUR AS
PROVIDED HEREIN BY REASON OF ANY DEFAULT OF PURCHASER, WHICH DEFAULT IS NOT
CURED WITHIN TWO (2) DAYS AFTER WRITTEN NOTICE FROM SELLER TO PURCHASER, IT
WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH
SELLER MAY SUFFER.  THEREFORE, THE PARTIES HAVE AGREED THAT A REASONABLE
ESTIMATE OF THE TOTAL NET DETRIMENT THAT SELLER WOULD SUFFER IN SUCH EVENT IS
AND SHALL BE THE RIGHT TO RETAIN THE PROCEEDS OF THE PURCHASE LETTER OF CREDIT,
AS LIQUIDATED DAMAGES, AS SELLER’S SOLE AND EXCLUSIVE REMEDY UNDER THIS
AGREEMENT.  SUCH LIQUIDATED DAMAGES ARE NOT INTENDED AS A FORFEITURE OR

 

23

--------------------------------------------------------------------------------


 

PENALTY WITHIN THE MEANING OF APPLICABLE LAWS.  Notwithstanding the foregoing,
nothing contained herein shall limit Seller’s remedies at law or in equity, as
to the Surviving Termination Obligations.

 

ARTICLE XIV

Brokers

 

14.1                        Brokers.  Purchaser and Seller each represents and
warrants to the other that it has not dealt with any person or entity entitled
to a brokerage commission, finder’s fee or other compensation with respect to
the transaction contemplated hereby.  Purchaser hereby agrees to indemnify,
defend, and hold Seller harmless from and against any losses, damages, costs and
expenses (including, but not limited to, attorneys’ fees and costs) incurred by
Seller by reason of any breach or inaccuracy of the Purchaser’s ( or its
nominee’s) representations and warranties contained in this Article XIV.  Seller
hereby agrees to indemnify, defend, and hold Purchaser harmless from and against
any losses, damages, costs and expenses (including, but not limited to,
attorneys’ fees and costs) incurred by Purchaser by reason of any breach or
inaccuracy of Seller’s representations and warranties contained in this
Article XIV.  The provisions of this Article XIV shall survive the Closing
and/or termination of this Agreement.

 

ARTICLE XV

Confidentiality

 

15.1                        Confidentiality.  Purchaser expressly acknowledges
and agrees that the transactions contemplated by this Agreement, the Documents
that are not otherwise known by or readily available to the public and the
terms, conditions and negotiations concerning the same shall be held in the
strictest confidence by Purchaser and shall not be disclosed by Purchaser except
to a Purchaser Party/Representative, and except and only to the extent that such
disclosure may be necessary for its performance hereunder.  Purchaser agrees
that it shall instruct each of its Purchaser Party/Representatives to maintain
the confidentiality of such information and at the request of Seller, to
promptly inform Seller of the identity of each such Purchaser
Party/Representative.  Purchaser further acknowledges and agrees that, unless
and until the Closing occurs, all information and materials obtained by
Purchaser in connection with the Properties that are not otherwise known by or
readily available to the public will not be disclosed by Purchaser to any third
persons (other than to its Purchaser Party/Representatives) without the prior
written consent of Seller.  If the transaction contemplated by this Agreement
does not occur for any reason whatsoever, Purchaser shall promptly return to
Seller, and shall instruct its Purchaser Party/Representatives to return to
Seller, all copies and originals of all documents and information provided to
Purchaser.  Nothing contained in Section 5.2 of this Agreement or this
Section 15.1 shall preclude or limit either party from disclosing or accessing
any information otherwise deemed confidential under Section 5.2 or this
Section 15.1 in connection with the party’s enforcement of its rights following
a disagreement hereunder or in response to lawful process or subpoena or other
valid or enforceable order of a court of competent jurisdiction or any filings
or disclosures with any applicable Authorities (In the Unites States and/or
Australia) required by reason of the transactions provided for herein and/or any
filings or disclosures required in accordance with the laws or market rules
(including stock exchange rules) of the United States and/or Australia.  The
provisions of this Section 15.1 shall survive any termination of this Agreement
without limitation.

 

15.2                        Post Closing Publication.  Notwithstanding the
foregoing, following Closing, Purchaser and Seller shall have the right to
announce the acquisition of the Properties in newspapers and real estate trade
publications (including “tombstones”) publicizing the purchase provided that
Purchaser and Seller shall consult one another with respect to any such notice
or publication, and shall implement any reasonable comments or objections of the
other.  Seller may also publicize the sale of the Property in the ordinary
course of its business.  The provisions of this Section 15.2 shall survive
Closing and/or any termination of this Agreement without limitation.

 

24

--------------------------------------------------------------------------------


 

ARTICLE XVI

1031 Exchange

 

16.1                        1031 Exchange.  Purchaser agrees to cooperate with
Seller for purposes of effecting and structuring, in conjunction with the sale
of the Properties, for the benefit of Seller, a like-kind exchange of real
property, whether simultaneous or a deferred exchange, pursuant to Section 1031
of the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.  Purchaser specifically agrees to execute such documents
and instruments as are reasonably necessary to implement such an exchange. 
Seller shall be solely responsible for assuring that the structure of any
proposed exchange is effective for Seller’s tax purposes.  Furthermore,
Purchaser specifically agrees that Seller may assign this Agreement and any of
its rights or obligations hereunder, in whole or in part, as necessary or
appropriate in furtherance of effectuating a Section 1031 like-kind exchange for
the Properties, provided that such assignment shall not serve to relieve Seller
of any liability for Seller’s obligations hereunder.  Purchaser shall have no
obligation to pay costs or expenses of effectuating such exchange, no such
exchange shall alter the time for performance set forth herein, and Purchaser
shall not be required to take title to any exchange property or (except for
customary consent to assignment of this Agreement to an exchange intermediary)
to incur obligations to third parties.

 

ARTICLE XVII

Miscellaneous

 

17.1                        Notices.  Any and all notices, requests, demands or
other communications hereunder shall be in writing and shall be deemed properly
served (i) on the date sent if transmitted by hand delivery with receipt
therefor, (ii) on the date sent if transmitted by facsimile (with confirmation
by hard copy to follow by overnight delivery service), (iii) on the date sent if
scanned to a .pdf file and transmitted by e-mail (with confirmation by hard copy
to follow by overnight delivery service) (iv) on day after the notice is
deposited with a nationally recognized overnight courier, or (v) upon receipt
after being sent by registered or certified mail, return receipt requested,
first class postage prepaid, addressed as follows (or to such new address as the
addressee of such a communication may have notified the sender thereof):

 

To Purchaser:

CenterPoint James Fielding, LLC

 

Level 5, 40 Miller Street

 

North Sydney, NSW 2060

 

Australia

 

Attn: Mr. Ben Hindmarsh

 

Fax No.:   61 2 9004 8462

 

E-Mail:  benhindmarsh@mirvac.com.au

 

 

With a copy to:

Wildman Harrold Allen & Dixon LLP

 

225 W. Wacker Drive, Suite 3000

 

Chicago, Illinois 60606

 

Attn: Kathleen M. Gilligan, Esq.

 

Fax No.:  (312) 201-2555

 

E-Mail:   gilligan@wildmanharrold.com

 

25

--------------------------------------------------------------------------------


 

To Seller:

 

 

CenterPoint Properties Trust

 

1808 Swift Drive

 

Oak Brook, Illinois 60523

 

Attn:

Mr. James N. Clewlow
and Mr. Michael M. Mullen

 

Fax No.:  (630) 586-8010

 

E-Mail:  jclewlow@centerpoint-prop.com

 

E-Mail:  mmullen@centerpoint-prop.com

 

 

With a copy to:

Weinberg Richmond LLP

 

333 West Wacker Drive, Suite 1800

 

Chicago, Illinois 60606

 

Attn: Mark S. Richmond, Esq.

 

Fax No.:

(312) 807-3903

 

E-Mail

mrichmond@wr-llp.com

 

 

17.2                        Governing Law.  This Agreement shall be governed by
and construed in accordance with the internal, substantive laws of the State of
Illinois, without regard to the conflict of laws principles thereof.

 

17.3                        Headings.  The captions and headings herein are for
convenience and reference only and in no way define or limit the scope or
content of this Agreement or in any way affect its provisions.

 

17.4                        Effective Date.  This Agreement shall be effective
upon delivery of this Agreement fully executed by the Seller and Purchaser,
which date shall be deemed the Effective Date hereof.  Either party may request
that the other party promptly execute a memorandum specifying the Effective
Date.

 

17.5                        Business Days.  If any date herein set forth for the
performance of any obligations of Seller or Purchaser or for the delivery of any
instrument or notice as herein provided should be on a Saturday, Sunday or legal
holiday, the compliance with such obligations or delivery shall be deemed
acceptable on the next business day following such Saturday, Sunday or legal
holiday.  As used herein, the term “legal holiday” means any state or Federal
holiday for which financial institutions or post offices are generally closed in
the state where the Property is located.

 

17.6                        Counterpart Copies.  This Agreement may be executed
in two or more counterpart copies, all of which counterparts shall have the same
force and effect as if all parties hereto had executed a single copy of this
Agreement.

 

17.7                        Binding Effect.  This Agreement shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.

 

17.8                        Assignment.  Purchaser shall not have the right to
assign this Agreement without Seller’s prior written consent, which consent may
be given or withheld in Seller’s sole and absolute discretion; provided,
however, Purchaser may designate a wholly owned subsidiary to acquire title to
the Properties at Closing or assign its right, title and interest under this
Agreement to a wholly owned subsidiary, provided that in no event will Purchaser
be released from any of its obligations or liabilities under this Agreement. 
Seller may assign this Agreement in whole or in part to any corporate, limited
liability company or partnership entity affiliated with, or related to, Seller
(“Affiliate”) without Purchaser’s consent; provided that Seller shall in no
event be released from any of its obligations or liabilities hereunder as a
result of any such assignment.  In the event that an

 

26

--------------------------------------------------------------------------------


 

Affiliate shall be designated as a transferee hereunder, the Affiliate shall
have the benefit of all of the representations and rights that would otherwise
have run in favor of Seller, which, by the terms of this Agreement, are
incorporated or relate to the conveyance in question.  All transferees and
assignees of Purchaser (“Assignee”) shall assume all of Purchaser’s obligations
under this Agreement pursuant to an Assignment and Assumption Agreement
reasonably acceptable to Seller, and consented to in writing by Seller.  In the
event the rights and obligations of Purchaser shall be transferred, assigned and
assumed as permitted under this Agreement, then such Assignee will be
substituted in place of such assignor in the above-provided-for documents and it
shall be entitled to the benefit of and may enforce Seller’s covenants,
representations and warranties hereunder provided that Purchaser shall in no
event be released from any of its obligations or liabilities hereunder as a
result of such assignment.  Upon any such assignment by Purchaser or any
successor or assign of Purchaser, then the assignor’s liabilities and
obligations hereunder or under any instruments, documents or agreements made
pursuant hereto shall be binding upon Assignee; provided, however, that Assignee
shall have the benefit of any limitations of such liabilities and obligations
applicable to either the assignor or Assignee, provided by law or by the terms
hereof or such instruments, documents or agreements.  Whenever reference is made
in this Agreement to Seller or Purchaser, such reference shall include the
successors and assigns of such party under this Agreement.  Purchaser may assign
this Agreement for collateral purposes only to Purchaser’s lender.

 

17.9                        Interpretation.  This Agreement shall not be
construed more strictly against one party than against the other merely by
virtue of the fact that it may have been prepared by counsel for one of the
parties, it being recognized that both Seller and Purchaser have contributed
substantially and materially to the preparation of this Agreement.

 

17.10                 Entire Agreement.  This Agreement and the Exhibits
attached hereto contain the final and entire agreement between the parties
hereto with respect to the sale and purchase of the Property and are intended to
be an integration of all prior negotiations and understandings.  Purchaser,
Seller and their agents shall not be bound by any terms, conditions, statements,
warranties or representations, oral or written, not contained herein.  No change
or modifications to this Agreement shall be valid unless the same is in writing
and signed by the parties hereto.  Each party reserves the right to waive any of
the terms or conditions of this Agreement which are for their respective benefit
and to consummate the transaction contemplated by this Agreement in accordance
with the terms and conditions of this Agreement which have not been so waived. 
Any such waiver must be in writing signed by the party for whose benefit the
provision is being waived.

 

17.11                 Severability.  If any one or more of the provisions hereof
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision hereof, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

17.12                 Survival.  Except for obligations that survive the Closing
pursuant to the provisions of Sections (and related subparagraphs) 4.2, 5.1,
5.2, 5.3, 6.2, 7.4, 7.5, 7.6, 8.3, 8.4, 9.4, 9.9, 9.11, 10.2, 14.1, 15.1, 15.2,
17.15, 17.16, 17.20 and 17.23 (collectively, the “Surviving Termination
Obligations”), the provisions of this Agreement and the representations and
warranties herein shall not survive after the conveyance of title and payment of
the Purchase Price but be merged therein.

 

17.13                 Exhibits and Schedules.  Exhibits A through S and
Schedules 7.1.4 through 9.12 attached hereto are incorporated herein by
reference.

 

17.14                 Time.  Time is of the essence in the performance of each
of the parties’ respective obligations contained herein.

 

27

--------------------------------------------------------------------------------


 

17.15                 Limitation of Liability.  No present or future partner,
member, manager, director, officer, shareholder, employee, advisor, affiliate or
agent of or in Purchaser or any affiliate of Purchaser shall have any personal
liability, directly or indirectly, under or in connection with this Agreement or
any agreement made or entered into under or in connection with the provisions of
this Agreement, or any amendment or amendments to any of the foregoing made at
any time or times, heretofore or hereafter, and Seller and its successors and
assigns and, without limitation, all other persons and entities, shall look
solely to Purchaser’s assets for the payment of any claim or for any
performance, and Seller hereby waives any and all such personal liability.  For
purposes of this Section 17.15, no negative capital account or any contribution
or payment obligation of any partner or member in Purchaser shall constitute an
asset of Purchaser.  The limitations of liability contained in this Paragraph
are in addition to, and not in limitation of, any limitation on liability
applicable to Purchaser provided elsewhere in this Agreement or by law or by any
other contract, agreement or instrument.  All documents to be executed by
Purchaser shall also contain the foregoing exculpation.

 

No present or future partner, member, director, officer, shareholder, employee,
advisor, affiliate or agent of or in Seller or any affiliate of Seller shall
have any personal liability, directly or indirectly, under or in connection with
this Agreement or any agreement made or entered into under or in connection with
the provisions of this Agreement, or any amendment or amendments to any of the
foregoing made at any time or times, heretofore or hereafter, and Purchaser and
its successors and assigns and, without limitation, all other persons and
entities, shall look solely to Seller’s assets for the payment of any claim or
for any performance, and Purchaser hereby waives any and all such personal
liability.  For purposes of this Section 17.15, no negative capital account or
any contribution or payment obligation of any partner or member in Seller shall
constitute an asset of Seller.  The limitations of liability contained in this
Paragraph are in addition to, and not in limitation of, any limitation on
liability applicable to Seller provided elsewhere in this Agreement or by law or
by any other contract, agreement or instrument.  All documents to be executed by
Seller shall also contain the foregoing exculpation.  The provisions of this
Section 17.15 shall survive Closing and/or any termination of this Agreement.

 

17.16                 Prevailing Party.  Should either party employ an attorney
to enforce any of the provisions hereof, (whether before or after Closing, and
including any claims or actions involving amounts held in escrow), the
non-prevailing party in any final judgment agrees to pay the other party’s
reasonable expenses, including reasonable attorneys’ fees and expenses in or out
of litigation and, if in litigation, trial, appellate, bankruptcy or other
proceedings, expended or incurred in connection therewith, as determined by a
court of competent jurisdiction.  The provisions of this Section 17.16 shall
survive Closing and/or any termination of this Agreement.

 

17.17                 No Recording.  Neither this Agreement nor any memorandum
or short form hereof shall be recorded or filed in any public land or other
public records of any jurisdiction, by either party and any attempt to do so may
be treated by the other party as a breach of this Agreement.

 

17.18                 Waiver of Trial by Jury.  The respective parties hereto
shall and hereby do waive trial by jury in any action, proceeding or
counterclaim brought by either of the parties hereto against the other on any
matters whatsoever arising out of or in any way connected with this Agreement,
or for the enforcement of any remedy under any statute, emergency or otherwise.

 

17.19                 Cooperation between Seller and Purchaser.  Seller agrees
to reasonably cooperate with Purchaser in connection with the preparation and
delivery of any Subordination, Non-Disturbance and Attornment Agreements
required by Purchaser’s lenders in connection with the closing of the
transaction described herein.

 

17.20                 Further Assurances.  Each party shall, from time to time,
at the request of the other party, and without further consideration, execute
and deliver such further instruments and take such

 

28

--------------------------------------------------------------------------------


 

further action as may be required or reasonably requested by either party to
establish, maintain or protect the respective rights of the parties to carry out
and effect the intentions and purposes of this Agreement.

 

17.21                 Return of Deposit.  Notwithstanding anything to the
contrary contained in this Agreement, whenever this Agreement provides that the
Deposit shall be delivered or returned to Purchaser, the parties acknowledge and
agree that said Deposit or a portion thereof shall remain with the Escrow Agent
in the event that Purchaser has failed to comply with the provisions of this
Agreement.  Notwithstanding anything to the contrary contained in this
Section 17.21, Seller agrees that if the provisions of this Agreement provide
for the return of the Deposit to Purchaser that Seller will not unreasonably
withhold its consent to the return of the Deposit to Purchaser.  Notwithstanding
anything to the contrary contained in this Section 17.21, Purchaser agrees that
if the provisions of this Agreement provide for the return of the Seller Earnest
Money to Seller that Purchaser will not unreasonably withhold its consent to the
return of the Seller Earnest Money to Seller.

 

17.22                 Other Agreements.  Seller and Purchaser have a business
relationship with each other and in connection therewith Seller and Purchaser
have entered into various other agreements as of the date hereof (“Other
Agreements”).  A default by either party under any Other Agreement not cured
within any applicable cure period shall be deemed to be a default by such party
under this Agreement.

 

17.23                 Seller Environmental Obligations.  Notwithstanding
anything to the contrary contained in this Agreement, based on conditions
existing as of the Effective Date, Seller agrees to conduct and complete, for
Purchaser’s benefit and solely at Seller’s expense except as provided below, all
investigation and remediation measures necessary for Seller to obtain (a) with
respect to the Properties identified on Exhibit S, a No Further Remediation
(“NFR”) letter from the Illinois Environmental Protection Agency, and (b) with
respect to the Properties identified on Exhibit S, a Certificate of Completion
in the Voluntary Remediation Program administered by the Indiana Department of
Environmental Management and a Covenant Not to Sue from the office of the
Governor of Indiana (the NFR Letter, the Certificates of Completion, the
Covenants Not to Sue, and all other necessary closure certification records
shall be referred to collectively herein as the “Completion Documents”).

 

17.23.1            Schedule.  Seller shall act with diligence in conducting
investigation and remediation measures, in pursuing issuance of the Completion
Documents, and in complying with any applicable requirements of the respective
state voluntary cleanup program, including without limitation the following, to
the extent required by the respective state voluntary cleanup program: causing
the Completion Documents to be recorded in the property records and filed with
governmental agencies, and notifying third parties such as off-site landowners.
Seller shall make reasonable efforts to cause the Completion Documents to be
issued by no later than the LLC Expiration Date (as defined in that certain
Limited Liability Company Agreement of even date herewith by and between
CenterPoint Properties Trust and JF US Industrial Property Trust).  If Seller
fails to cause the Completion Documents to be issued by no later than the LLC
Expiration Date for any individual Property (“NFR Substitution Event”),
Purchaser may, at its option, by written notice to Seller within thirty (30)
days after the occurrence of an NFR Substitution Event, request that Seller
offer a Substitute Property in accordance with Section 9.9.2 above. (“NFR
Substitution Notice”); provided, however, in the event that Purchaser elects to
have Seller provide a Substitute Property, Seller, if it chooses to do so, in
its sole and absolute discretion, shall have a period of thirty (30) days from
the date Seller is given the NFR Substitution Notice to obtain the Completion
Documents, and further, provided, however, if the Completion Documents are not
capable of being obtained within said thirty (30) day period through no fault of
Seller and Seller has commenced to obtain the Completion Documents within such
thirty (30) day

 

29

--------------------------------------------------------------------------------


 

period, then Seller shall have such reasonable period of time from and after the
date of the NFR Completion Notice to obtain the Completion Documents; provided,
further, that such additional period shall not extend beyond the date of the
Closing with respect to the Substitute Property.  In the event Seller cures the
condition giving rise to the NFR Substitution Event prior to the time that a
Closing with respect to the Substitute Property occurs, the Scheduled Closing
Date for the Removed Property shall be extended to the fifteenth (15th) day
after the condition giving rise to the NFR Substitution Event has been cured.

 

In the event Seller does not obtain the Completion Documents within the time
periods referenced above, Seller shall repurchase the Property in question at
such time as Purchaser acquires a Substitute Property.  Seller shall repurchase
the Removed Property for the same price paid by Purchaser to purchase such
Property from Seller and Seller shall repurchase such Property on the same terms
and conditions of this Agreement applicable to Purchaser’s acquisition of a
Substitute Property. Seller shall be obligated to repurchase the Property in
question only if Purchaser agrees to purchase the Substitute Property, and
Purchaser and Seller shall agree to close on both transactions on the same day
at the same time.  Seller and Purchaser agree to follow the same terms,
conditions and procedures for purposes of this exchange as are generally
consistent with Sections 9.9.5, 9.9.6, 9.9.7 and 9.9.8 of this Agreement.

 

17.23.2            Cooperation.  From and after the Effective Date of this
Agreement, Seller and Purchaser shall cooperate with each other to facilitate
the successful completion of the voluntary remediation process for each
Property.  Seller and Purchaser shall consult in good faith about all draft
workplans and proposed submissions to regulatory authorities, and Seller shall
make changes reasonably requested by Purchaser.  Seller shall provide at least
two (2) Business Days advance written notice of entry onto a Property and
identify the general nature of the work to be performed and the portion(s) of
the Property on which the work will be performed.  To the extent practical,
Seller shall provide advance notice to Purchaser of, and shall allow Purchaser
to participate in, meetings and telephone conferences with regulatory
authorities.  Seller shall provide Purchaser with a copy of all test results,
final submissions to regulatory agencies and final documents received from such
agencies within a reasonable period of time after they are received or created
by Seller.

 

17.23.3            Scope of Testing Activities.  Pursuant to this Section 17.23,
Seller shall conduct initial testing sufficient to reasonably identify all
potential contaminants of concern materially related to the
industrial/commercial use at the Properties (reasonably taking into
consideration potentially significant environmental conditions indicated in
Phase 1 reports or in prior testing).  Subsequent testing shall be conducted by
Seller as reasonably necessary to satisfy regulatory authorities for issuance of
the Completion Documents.

 

17.23.4            Institutional Controls.  The Completion Documents may be
qualified or conditioned by institutional controls (e.g., deed restrictions,
engineered barriers) to the extent such controls are consistent with the
Properties’ industrial/commercial use as of the Effective Date and are necessary
for issuance of the Completion Documents; provided, however, Seller shall have
sole discretion to select the remedial approach for obtaining the Completion
Documents.  Any such institutional controls are subject to Purchaser’s review
and approval, which approval shall not be unreasonably withheld.

 

17.23.5            Execution of Documents.  Solely relating to and limited by
Seller’s obligations as set forth in Article 17 hereto, Seller shall arrange for
any offsite disposal of hazardous substances, required in order to obtain the
Completion Documents, and shall execute all manifests and similar documents,
reflecting itself or its designee as the generator of such hazardous substances,
and in no event shall Seller name or identify Purchaser as the generator of such
hazardous substances; provided, however, the Seller has no duty or

 

30

--------------------------------------------------------------------------------


 

obligation whatsoever for any hazardous substances transported to, released upon
or generated by Purchaser, its agents, representatives and assigns, at, on,
beneath or adjacent to the Properties. Purchaser shall execute other documents
reasonably requested by Seller that are necessary and consistent with this
Section 17.23.

 

17.23.6            Access. Purchaser shall provide necessary access to Seller to
carry out the provisions of this section.  Seller shall use all reasonable
efforts to avoid any disruption of tenant activities, and shall promptly repair
at Seller’s sole cost and expense any damage caused by its investigation or
remediation activities.

 

17.23.7            Indemnification. Until the earlier of the date the Seller
procures and provides to Purchaser the requisite Completion Documents as set
forth herein for each Property, or an appropriate substitute is exchanged
pursuant to Section 17.23.1 hereof, Seller shall protect, defend, indemnify and
hold Purchaser harmless from and against any claim or loss arising out of (a)
any investigation, remediation or disposal activities conducted by Seller or its
agents pursuant to this Section 17.23, and (b) any failure by Seller to obtain
the Completion Documents as provided in this section.

 

17.23.8            Voidance. In the event any of the Completion Documents are
voided as a result of any fraudulent misrepresentation or other fraudulent act
or omission of Seller, Seller shall be responsible for implementing at its
expense any measures necessary to have the Completion Documents reinstated.

 

17.23.9            Assignment.  To the extent allowed by contract and law,
Seller shall use reasonable efforts to assign to Purchaser its environmental
rights under current vendor and tenant agreements, including all indemnities,
escrows, representations, and warranties (“Seller’s Environmental Rights”). 
Where Seller is unable to assign Seller’s Environmental Rights, Seller will use
commercially reasonable efforts to enforce such rights on behalf of Purchaser
(at Purchaser’s expense).

 

17.23.10      Survival.  The terms of this Section 17.23 shall expressly
survive, without limitation, the Closing.

 

17.24                 Currency. All payments and amounts referenced or described
in this Agreement shall be deemed to require payments in and refer to amounts in
the currency of the United States of America.

 

17.25                 Facsimile Signatures. The parties hereto agree that the
use of facsimile signatures for the execution of this Agreement shall be legal
and binding and shall have the same force and effect as if originally signed.

 

[remainder of page intentionally left blank]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
on the date or dates set forth below.

 

 

PURCHASER:

 

 

 

CENTERPOINT JAMES FIELDING, LLC, a Delaware
limited liability company

 

 

 

 

 

By

  /s/ Adrian Harrington

 

 

 

Name:

Adrian Harrington

 

 

Title:

Vice President

 

 

 

 

 

By

  /s/ Adrienne Parkinson

 

 

 

Name:

Adrienne Parkinson

 

 

Title:

Assistant Secretary

 

 

 

Date: April 6, 2005

 

 

 

Tax I.D. # 98-0450460

 

 

 

 

 

SELLER:

 

 

 

CENTERPOINT PROPERTIES TRUST, a Maryland
real estate investment trust

 

 

 

 

 

By

  /s/ Michael M. Mullen

 

 

 

Name:

Michael M. Mullen

 

 

Title:

Chief Executive Officer

 

 

 

 

 

By

   /s/ James N. Clewlow

 

 

 

Name:

James N. Clewlow

 

 

Title:

Chief Investment Officer

 

 

 

Date:

April 6, 2005

 

 

 

 

 

CENTERPOINT VENTURE, LLC, a Delaware
limited liability company

 

 

 

 

 

By

   /s/ Michael M. Mullen

 

 

 

Name:

Michael M. Mullen

 

 

Title:

Vice President

 

 

 

 

 

By

   /s/ James N. Clewlow

 

 

 

Name:

James N. Clewlow

 

 

Title:

Vice President

 

 

 

Date:

April 6, 2005

 

32

--------------------------------------------------------------------------------


 

Exhibits

 

Exhibit A

Properties

Exhibit B-1 - B-8

Legal Descriptions

Exhibit C-1 - C-8

Schedule of Leases

Exhibit D -

Intentionally Deleted

Exhibit E -

Escrow Agreement

Exhibit F -

Documents

Exhibit G-1 - G-8

Permitted Exceptions

Exhibit H-

Master Lease

Exhibit I -

Intentionally Deleted

Exhibit J -

Intentionally Deleted

Exhibit K -

Tenant Estoppel Certificate

Exhibit L -

Seller’s Estoppel Certificate

Exhibit M -

General Assignment

Exhibit N -

Deed

Exhibit O -

Notice of Sale to Tenant

Exhibit P -

Non-Foreign Entity Certification

Exhibit Q -

Survey Certification

Exhibit R -

Planned Expenditures

Exhibit S -

NFR Properties

 

Schedules

7.1.4 -

No Violations of Laws

7.1.5

Eminent Domain

7.1.6

Hazardous Material

7.1.7

Litigation

7.1.8

Leases

7.1.9

Contracts

7.1.10

Defaults

9.8

Purchase Price Schedule

9.10

Contracts

9.12

REA Estoppels

 

33

--------------------------------------------------------------------------------


 

TRANCHE 2/1031

 

SALE AGREEMENT

 

THIS SALE AGREEMENT (“Agreement”) is made and entered into as of the 6th day of
April, 2005, by and between CENTERPOINT PROPERTIES TRUST, a Maryland real estate
investment trust (“SELLER”), and CENTERPOINT JAMES FIELDING, LLC, a Delaware
limited liability company (“PURCHASER”).

 

In consideration of the mutual promises, covenants and agreements hereinafter
set forth and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:

 

ARTICLE I

Sale of Properties

 

1.1                               Sale of Properties.  Seller agrees to sell,
assign and convey to Purchaser, or cause to be sold, assigned and conveyed to
Purchaser, in the event that one or more of the Properties is currently owned by
an entity affiliated with Seller (hereinafter collectively referred to as
“Seller Affiliates”), and Purchaser agrees to purchase from Seller, the
following:

 

1.1.1                        Land and Improvements.  That certain real property
commonly described on Exhibit A, being more particularly described on Exhibits
B-1 through B-2 respectively, attached hereto (collectively, the “Land”),
together with any improvements located thereon (collectively, the
“Improvements”);

 

1.1.2                        Leases.  All of Seller’s or Seller Affiliates’, as
the case may be, right, title and interest, if any, in and to all leases,
subleases, licenses and other occupancy agreements, together with any and all
amendments, modifications or supplements thereto (hereafter referred to
collectively as the “Leases”), being more particularly described on Exhibits C-1
through C-2 respectively, attached hereto, and all prepaid rent attributable to
the period following Closing, as herein defined, and subject to Section 4.2.4
below, the security deposits under such Leases (collectively, the “Leasehold
Property”);

 

1.1.3                        Real Property.  All of Seller’s or Seller
Affiliates’, as the case may be, right, title and interest, if any, in and to
all easements and appurtenances to Seller’s or Seller Affiliates’, as the case
may be, interest in the Land and the Improvements, including, without
limitation, all mineral and water rights and all easements, licenses, covenants
and other rights-of-way or other appurtenances used in connection with the
beneficial use or enjoyment of the Land and the Improvements (the Land, the
Improvements and all such easements and appurtenances are sometimes collectively
referred to as the “Real Property”);

 

1.1.4                        Personal Property.  All personal property
(including equipment), if any, owned by Seller or Seller Affiliates, as the case
may be, and located on the Real Property as of the date hereof, and all
fixtures, if any, located on the Real Property as of the date hereof or as of
the Closing Date (collectively, the “Personal Property”); and

 

1.1.5                        Intangible Property.  All of Seller’s or Seller
Affiliates’, as the case may be, right, title and interest, if any, in and to
all service, equipment, supply and maintenance contracts (collectively, the
“Contracts”), guarantees, licenses, side track agreements (and other agreements
including leasehold agreements attendant to the Property), approvals, utility
contracts, plans and specifications, governmental approvals and development
rights, certificates, permits and warranties (and including all escrows,
indemnities, representations, warranties and guarantees Seller received from any
and all vendors from when Seller

 

--------------------------------------------------------------------------------


 

acquired the Properties), including, without limitation environmental insurance
policies (to the extent same can be assigned with a reservation of rights for
the benefit of Seller as well) and other environmental escrows and indemnities
(to the extent same can be assigned with a reservation of rights for the benefit
of Seller as well), if any, relating to the Real Property or the Personal
Property, to the extent assignable (collectively, the “Intangible Property”). 
(For each individual parcel, the Real Property, the Leasehold Property, the
Personal Property and the Intangible Property are sometimes collectively
hereinafter referred to as the “Property”, and for all parcels, taken together,
the Real Property, the Leasehold Property, the Personal Property and the
Intangible Property are collectively referred to as the “Properties”).  It is
hereby acknowledged by the parties that Seller shall not convey to Purchaser
claims relating to any real property tax refunds or rebates for periods accruing
prior to the Closing, to the extent such taxes have been paid by Seller prior to
the Closing, existing insurance claims and any existing claims against previous
tenants of the Properties, which claims are hereby reserved by Seller, subject
to the terms and provisions of Section 4.2.4 below.

 

ARTICLE II

Purchase Price

 

2.1                               Purchase Price.  Subject to the provisions of
Section 9.9 below, the purchase price for the Properties shall be Forty-Eight
Million Nine Hundred Thousand and No/100 Dollars ($48,900,000.00) (“Purchase
Price”) in currency of the United States of America. The Purchase Price, as
adjusted by all prorations as provided for herein, shall be paid by Purchaser at
Closing as directed by the Seller by wire transfer of immediately available
federal funds of The United States of America.

 

ARTICLE III

Deposit

 

3.1                               Purchaser Deposit.  Purchaser will deposit a
Fifteen Million and No/100 Dollars ($15,000,000.00) Letter of Credit (“Purchaser
Letter of Credit”) on the date of the first Closing to occur under any of the
Sale Agreements (defined below) with Chicago Title Insurance Company (“Escrow
Agent” or “Title Company”).  The Purchaser Letter of Credit shall be held by
Escrow Agent pursuant to an Escrow Agreement in the form attached hereto as
Exhibit E modified to conform to the terms of this Agreement and as required by
Title Company when Title Company holds a letter of credit (“Escrow Agreement”). 
The Purchaser Letter of Credit shall (i) be unconditional and irrevocable, (ii)
be in a form reasonably acceptable to Seller, (iii) be issued by a financial
institution doing business in the United States of America, with offices in
Chicago, Illinois and (iv) expire no earlier than March 15, 2006.  The cost of
issuing and maintaining the Purchaser Letter of Credit shall be paid by Seller
and Seller’s failure to do so shall not be a breach or a default by Purchaser
under this Agreement or any Other Agreements (as defined in Section 17.22 below)
nor shall Seller have any right to direct Escrow Agent to draw upon the
Purchaser Letter of Credit as a result of Seller’s failure as aforesaid.  The
Purchaser Letter of Credit and the proceeds of the Purchaser Letter of Credit
(“Purchaser Proceeds”) have been provided to assure performance and observance
by Purchaser of all of its closing obligations under this Agreement and five (5)
other sale agreements entered into by and between Seller and Purchaser and dated
of even date herewith relating to the sale of properties by Seller to Purchaser
(this Agreement and the other five (5) Sale Agreements are herein collectively
referred to as the “Sale Agreements”).   Accordingly, in the event of the
occurrence of a default under Section 13.2 of this Agreement or any of the other
Sale Agreements or in the event that the Purchaser Letter of Credit will expire
within thirty (30) days or less, Seller shall have the right to direct Escrow
Agent to draw upon the Purchaser Letter of Credit.  All Purchaser Proceeds
received by Escrow Agent shall be retained by Escrow Agent and held or disbursed
pursuant to the terms of the Escrow Agreement and this Agreement.  At the time
of the final Closing of all Properties, including, but not limited to,
Substitute Properties (defined below) under all of the Sale Agreements, the
Purchaser Letter of Credit shall be delivered to Purchaser.  In

 

2

--------------------------------------------------------------------------------


 

the event any Closing under any of the Sale Agreements does not occur through no
fault of Purchaser, Purchaser Letter of Credit shall be returned to Purchaser.

 

3.2                               Seller Deposit.  Seller will deposit a Three
Million and No/100 Dollars ($3,000,000.00) Letter of Credit (“Seller Letter of
Credit”) on the date of the first Closing to occur under the Sale Agreements
with Escrow Agent.  The Seller Letter of Credit shall be held by Escrow Agent
pursuant to an Escrow Agreement in the form attached hereto as Exhibit E
modified to conform to the terms of this Agreement and as required by Title
Company when Title Company holds a letter of credit.  The Seller Letter of
Credit shall (i) be unconditional and irrevocable, (ii) be in a form reasonably
acceptable to Purchaser, (iii) be issued by a financial institution doing
business in the United States of America, with offices in Chicago, Illinois and
(iv) expire no earlier than March 15, 2006.  The cost of issuing and maintaining
the Seller Letter of Credit shall be paid by Seller.  The Seller Letter of
Credit and the proceeds of the Seller Letter of Credit have been provided to
assure performance and observance by Seller of all of its closing obligations
under the Sale Agreements.  Accordingly, in the event of the occurrence of a
default under Section 13.1 of this Agreement or any of the other Sale Agreements
or in the event that the Seller Letter of Credit will expire within thirty (30)
days or less, Purchaser shall have the right to direct Escrow Agent to draw upon
the Seller Letter of Credit.  All Proceeds received by Escrow Agent shall be
retained by Escrow Agent and held or disbursed pursuant to the terms of the
Escrow Agreement and this Agreement.  At the time of the final Closing of all
Properties, including, but not limited to, Substitute Properties under all of
the Sale Agreements, the Seller Letter of Credit shall be delivered to Seller. 
In the event any Closing under any of the Sale Agreements does not occur through
no fault of Seller, Seller Letter of Credit shall be returned to Seller.

 

ARTICLE IV

Closing, Prorations and Closing Costs

 

4.1                               Closing.  The closing of the purchase and sale
of the Properties shall occur on or before 10:00 a.m. Central time on July 29,
2005 (the “Scheduled Closing Date”) and shall be held at the offices of Escrow
Agent, or at such other place agreed to by Seller and Purchaser (said closing is
hereinafter referred to as the “Closing”).  Notwithstanding anything to the
contrary contained in this Section 4.1, Seller or Purchaser, as the case may be,
shall have the right to extend the closing date for one or more of the
Properties in accordance with the provisions of Sections 9.9, 10.1 and 12.1
hereof.  “Closing” shall be deemed to have occurred when the Title Company has
been instructed by both parties to pay the applicable portion of the Purchase
Price to Seller and to record the applicable Deeds, as hereunder defined.  The
date of the Closing is sometimes referred to in this Agreement as a “Closing
Date.”  The transactions contemplated by this Agreement shall be closed through
an escrow with Escrow Agent on the Closing Date, in accordance with the general
provisions of the usual form “New York Style” Deed and Money Escrow Agreement
used by Escrow Agent, with such provisions required to conform to the terms of
this Agreement.

 

4.2                               Prorations.  All matters involving prorations
or adjustments to be made in connection with Closing and not specifically
provided for in some other provision of this Agreement shall be adjusted in
accordance with this Section 4.2.  Except as otherwise set forth herein, all
items to be prorated pursuant to this Section 4.2 shall be prorated as of
midnight of the day immediately preceding a Closing Date, with Purchaser to be
treated as the owner of the applicable Properties, for purposes of prorations of
income and expenses, on and after a Closing Date.

 

4.2.1                        Taxes.  Subject to the provisions of this
Section 4.2.1, real estate and personal property taxes, if any, accrued, but not
yet due and owing as of the Closing and installments of special assessments, if
any, due and owing during the installment year in which the Closing occurs
(hereinafter collectively referred to as “Taxes”) shall be prorated as of the
Closing Date, and, notwithstanding any other provision contained in this
Agreement,

 

3

--------------------------------------------------------------------------------


 

shall not be reprorated.  Seller shall pay all Taxes due and payable as of the
Closing Date.  If the Taxes have not been set for the year in which Closing
occurs or any prior year, then the proration of such Taxes shall be based upon
the most recent ascertainable tax bills.  Notwithstanding any other provision of
this Agreement, (a) there shall be no proration of Taxes with respect to tenants
whose leases obligate said tenants to pay Taxes when the tax bills are issued,
and (b) the amount otherwise due Purchaser under this Section 4.2.1 shall be
reduced by an amount equal to all tenant deposits held by Seller for Taxes at
the time of Closing (collectively, the “Tenant Tax Deposits”) and the Tenant Tax
Deposits shall be turned over to Purchaser at Closing.  Tenant Tax Deposits
received by Seller following Closing for any period of time after Closing shall
be paid to Purchaser.  The amount due under this Section 4.2.1 shall not be
credited to Purchaser at Closing but shall be deposited into the operating
account for the Properties and held by Seller as property manager pursuant to
the Management Agreement described in Section 9.6 below.

 

Seller shall contest real estate taxes and/or assessment levels, as the case may
be, prior to Closing if Seller deems reasonable in its judgment as a
commercially prudent owner of real estate.  All costs incurred in connection
with such contest shall be paid by the parties in proportion to benefit received
by the parties in connection with any reduction of such real estate taxes or
assessments as the case may be.

 

4.2.2                        Insurance.  Seller shall assign its existing
insurance policies to Purchaser upon Closing.  Purchaser shall be named as a
named insured thereon and all premiums with respect thereto shall be prorated
between the parties as of Closing.

 

4.2.3                        Utilities.  Purchaser and Seller hereby acknowledge
and agree that the amounts of all electric, sewer, water and other utility
bills, trash removal bills, janitorial and maintenance service bills and all
other operating expenses relating to the applicable Properties not paid by
tenants under Leases and allocable to the period prior to the Closing Date shall
be determined and paid by Seller before Closing, if possible, or shall be paid
thereafter by Seller or adjusted between Purchaser and Seller immediately after
the same have been determined.  Seller shall attempt to have all utility meters,
or utility services not paid by tenants under Leases, read as of the Closing
Date.  Purchaser shall cause all utility services to be placed in Purchaser’s
name as of the Closing Date.  If permitted by the applicable utilities, all
utility deposits in Seller’s name shall be assigned to Purchaser as of the
Closing Date, and Seller shall receive a credit therefor at Closing.

 

4.2.4                        Rents.  Rent [(including estimated pass-through
payments for common area/operating expenses, but not for Taxes), collectively
“Rents”] for the month in which Closing occurs shall be prorated for said month
based upon the Rents estimated to have been collected by Seller as of the
Closing Date.  Rents for said month shall be reprorated within seven (7)
Business Days after the end of said month based on Rents actually received. 
During the period after Closing, (i) Purchaser shall deliver to Seller any and
all Rents accrued but uncollected as of the Closing Date, to the extent
subsequently collected by Purchaser; provided, however, Purchaser shall apply
Rents received after Closing first to payment of current Rents then due, and
thereafter to delinquent Rents (other than “true up” payments received from
tenants attributable to a year-end reconciliation of actual and budgeted
pass-through payments, which shall be allocated among Seller and Purchaser pro
rata in accordance with their respective period of ownership as set forth in
Section 4.2.5 below), and (ii) Seller shall deliver to Purchaser any and all
Rents collected by Seller for any period after Closing.

 

Subject to the provisions of the following sentence, Seller shall be entitled,
after the Closing, to take any action against a tenant which would not result in
a termination of any Lease or a tenant’s right of occupancy thereunder (“Seller
Action”).  Notwithstanding the

 

4

--------------------------------------------------------------------------------


 

foregoing, Seller shall not take any Seller Action unless Seller shall have
first provided Purchaser with not less than five (5) Business Days’ notice of
its intent to take action against a tenant, together with a description of the
subject matter of the proposed Seller Action.  Purchaser agrees that it shall
use commercially reasonable efforts to collect all pass-through rents payable by
tenants and any delinquent Rents (provided, however, that Purchaser shall have
no obligation to institute legal proceedings, including an action for unlawful
detainer, against a tenant owing delinquent Rents).

 

The amount of any unapplied security deposits (plus accrued interest thereon if
payable to a tenant under its lease) under the Leases held by Seller in cash at
the time of Closing shall be credited against the Purchase Price; accordingly,
Seller shall retain the actual cash deposits.  Notwithstanding anything in this
Section 4.2.4 to the contrary, if any security deposits are in the form of a
letter of credit, such security deposits shall not be prorated, but shall be
turned over by Seller to Purchaser at the Closing by the delivery thereof by
Seller to Purchaser in accordance with this provision.  In addition, Seller
shall use reasonable efforts to deliver appropriate duly executed instruments of
transfer or assignment of such letters of credit which are required to establish
Purchaser as the new beneficiary thereunder and any consents required by the
issuing bank for the transfer of such letters of credit.  If required, Seller
shall use reasonable efforts to arrange for the issuance by the issuing bank of
any authorization to the transfer, together with the delivery of such letters of
credit (and any letter of transfer that is required by such letter of credit). 
Any fees imposed by such issuing banks in connection with such transfers which
are not the obligation of the applicable tenant to pay shall be paid by Seller. 
In the event that any letter of credit is not transferable as of Closing, Seller
shall cooperate with Purchaser in all reasonable respects following the Closing
so as to transfer the same to Purchaser or to obtain a replacement letter of
credit with respect thereto in favor of Purchaser, in either case at no cost or
expense to Purchaser.  Until any such letter of credit shall be transferred or
replaced, Seller shall present such letter of credit for payment and deliver the
proceeds received by Seller, if any, to Purchaser within a reasonable period of
time following receipt of Purchaser’s written request.  Notwithstanding the
foregoing, Seller shall not be in default under this Agreement in the event that
any such letter of credit is not assigned to Purchaser for any reason other than
the failure of Seller to sign the documents required of it to transfer the
letter of credit or the failure of Seller to pay any fees imposed by an issuing
bank in connection with such transfers.  In such event, Purchaser may terminate
this Agreement with respect to the applicable Property upon written notice to
Seller on or before ten (10) days after Purchaser becomes aware that a letter of
credit will not be assigned on the Closing Date; provided, however, Purchaser’s
right to terminate shall not be effective in the event that Seller, in its sole
and absolute discretion, gives Purchaser a credit against the Purchase Price in
the amount of the security deposit or provides a substitute letter of credit in
that amount.

 

4.2.5                        Calculations.  For purposes of calculating
prorations, Purchaser shall be deemed to be in title to that portion of the
Properties being acquired on the Closing Date, and, therefore entitled to the
income therefrom and responsible for the expenses thereof for the entire day
upon which the Closing occurs.  All such prorations shall be made on the basis
of the actual number of days of the month which shall have elapsed as of the day
of the Closing and based upon the actual number of days in the month and year in
question.  Except as set forth in this Section 4.2, all items of income and
expense which accrue for the period prior to the Closing will be for the account
of Seller and all items of income and expense which accrue for the period on and
after the Closing will be for the account of Purchaser.  Purchaser and Seller
shall each submit or cause to be submitted to the other (i) on or about the 90th
day after Closing, and (ii) on or about the one year anniversary of the Closing,
a statement which sets forth necessary adjustments to items subject to proration
pursuant to the provisions of this Section 4.2, if any; provided, however, no
adjustment shall be made with respect to Taxes.  Within fifteen (15) days
following delivery of such

 

5

--------------------------------------------------------------------------------


 

statements, the parties shall make such adjustments among themselves as shall be
necessary to carry out the prorations as contemplated in this Section 4.2.  In
the event any prorations made under this Section 4.2 shall prove to be incorrect
for any reason, then any party shall be entitled to an adjustment to correct the
same.

 

4.2.6                        Leasing Commissions and Leasing Costs.  Seller
shall be responsible for all leasing commissions, tenant improvement costs and
other usual and customary leasing costs, due and owing with respect to the
current term of all Leases executed prior to the Effective Date, whether such
leasing commissions, tenant improvement costs and other usual and customary
leasing costs are due to be paid prior to or after the Closing Date.

 

4.2.7                        Prepaid Items.  Any prepaid items, including,
without limitation, fees for licenses which are transferred to the Purchaser at
the Closing and annual permit and inspection fees shall be apportioned between
the Seller and the Purchaser at the Closing.

 

4.2.8                        Allocation of Closing Costs and Expenses.  Seller
shall bear the cost of the title policy to be issued and extended coverage
charges, the cost of the Surveys (as hereinafter defined), the cost to record
any instruments necessary to clear Seller’s title, one-half the cost of the
Closing Escrow and one-half the cost of the “New York Style” closing fee.
Purchaser shall bear the cost of any recording fees with respect to the Deeds,
all costs incurred in connection with obtaining Purchaser’s financing for this
transaction, if any, the cost of all title endorsements (other than with respect
to extended coverage), if any, one-half the cost of the Closing Escrow and
one-half the cost of the “New York Style” closing fee.  The cost of state and
county transfer taxes shall be paid by the Seller, and the cost of local
transfer taxes shall be paid by the party designated in the applicable local
ordinance or local custom.  If no such designation or custom exists, and a local
transfer tax must be paid, the cost thereof shall be shared equally by Seller
and Purchaser.

 

4.2.9                        Operating Expenses.  All operating expenses
(including all charges under Contracts and agreements assumed by Purchaser under
the General Assignment, as hereinafter defined and fees to any owner’s
association) shall be prorated as of the Closing Date.  As to each service
provider, operating expenses payable or paid to such service provider in respect
to the billing period of such service provider in which the Closing Date occurs
(the “Current Billing Period”), shall be prorated on a per diem basis based upon
the number of days in the Current Billing Period prior to the Closing Date
(which shall be allocated to Seller) and the number of days in the Current
Billing Period on and after the Closing Date (which shall be allocated to
Purchaser), and assuming that all charges are incurred uniformly during the
Current Billing Period.  If actual bills for the Current Billing Period are
unavailable as of the Closing Date, then such proration shall be made on an
estimated basis based upon the most recently issued bills, subject to
readjustment within thirty (30) days of receipt of actual bills. 
Notwithstanding the foregoing, no prorations or adjustments shall be made for
portions of operating costs of the Properties to the extent a tenant under the
Leases is required to pay same pursuant to the terms of any of the Leases.
Purchaser shall be credited with an amount equal to all deposits made by tenants
and held by Seller at Closing towards the tenant’s obligation to pay any such
operating expenses.

 

ARTICLE V

Inspection

 

5.1                               Seller Deliveries.  Purchaser acknowledges
that Seller has heretofore delivered or caused to be delivered or made available
to Purchaser at the Properties all of the items relating to the Properties
specified on Exhibit F, attached hereto, to the extent that such items were in
Seller’s possession (“Documents”); provided, however, that except for the
representations and warranties made in Article VII hereof, Seller makes no
representations or warranties of any kind regarding the

 

6

--------------------------------------------------------------------------------


 

accuracy, thoroughness or completeness of or conclusions drawn in the
information contained in such documents, if any, relating to the Properties. 
Except with respect to claims arising out of a breach by Seller of a
representation or warranty made in Article VII hereof, Purchaser hereby waives
any and all claims against Seller arising out of the accuracy, completeness,
conclusions or statements expressed in materials so furnished and any and all
claims arising out of any duty of Seller to acquire, seek or obtain such
materials.  Purchaser acknowledges that any and all of the Documents that are
not otherwise known by or available to the public are proprietary and
confidential in nature and were delivered to Purchaser solely to assist
Purchaser in determining the feasibility of purchasing the Properties. 
Purchaser agrees not to disclose such non-public documents, or any of the
provisions, terms or conditions thereof, to any party other than a Purchaser
Party/Representative, as hereinafter defined.  Purchaser shall return all of the
Documents, at such time as this Agreement is terminated for any reason.  This
Section 5.1 shall survive Closing and/or termination of this Agreement without
limitation.

 

5.2                               Independent Examination/Right to Access. 
Purchaser hereby acknowledges that it has been given, prior to the execution
hereof, a full, complete and adequate opportunity to make such legal, factual
and other determinations, analyses, inquiries and investigations as Purchaser
deems necessary or appropriate in connection with the acquisition of the
Properties.  Purchaser further acknowledges that Purchaser is relying upon its
own independent examination of the Properties and all matters relating thereto
and not upon any statements of Seller (excluding the limited matters expressly
represented by Seller in Article VII hereof) or of any officer, director,
employee, agent or attorney of Seller with respect to acquiring the Properties. 
Except as may be provided in Article VII hereof, Seller shall not be deemed to
have represented or warranted the completeness or accuracy of any studies,
investigations and reports heretofore or hereafter furnished to Purchaser. 
Notwithstanding anything to the contrary contained in this Section 5.2,
Purchaser and its agents shall have access to the Properties and the Documents
prior to the Closing Date, but during normal business hours (with reasonable
advance notice to Seller and subject to the rights of the tenants in
possession), at Purchaser’s sole cost and expense, and at Purchaser’s and its
agents’ sole risk, to inspect the applicable Properties, provided, however,
Purchaser shall not be entitled to conduct Physical Testing or any Phase I
Assessments, as said terms are hereinafter defined, without the approval of
Seller, which approval shall not be unreasonably withheld, and further provided
that prior to Purchaser entering the Properties, Purchaser shall deliver to
Seller evidence of Due Diligence Insurance, as hereinafter defined.  Seller
shall have the right, in its discretion, to accompany Purchaser and/or its
agents during any inspection (including, but not limited to, tenant interviews)
provided that Seller does not unreasonably interfere with Purchaser’s
inspection.  The provisions of this Section 5.2 shall survive Closing and/or
termination of this Agreement without limitation.  Purchaser acknowledges and
agrees that the Documents and investigation available to it have been sufficient
to allow Purchaser to decide whether or not to enter into this Agreement and
consummate the transaction contemplated hereby.

 

5.3                               Inspection Obligations and Indemnity. 
Purchaser and its agents and representatives shall (a) not unreasonably disturb
the tenants of the Improvements or interfere with their use of the Real Property
pursuant to their respective Leases; (b) not interfere with the operation and
maintenance of the Real Property; (c) not injure or otherwise cause bodily harm
to Seller, its agents, contractors and employees or any tenant; (d) promptly
repair any damage to any part of the Properties or any personal property owned
or held by any tenant caused by Purchaser’s inspection of the Properties; (e)
promptly pay when due the costs of all tests, investigations and examinations
done by Purchaser with regard to the Properties; (f) not permit any liens to
attach to the Properties as a result of Purchaser’s inspection of the
Properties; (g) restore the Improvements and the surface of the Real Property to
the condition in which the same was found before any such inspection or tests
were undertaken by Purchaser; and (h) except to the extent required by law, not
reveal or disclose any information obtained pursuant to its inspections of the
Properties to anyone other than the following persons or entities (each a
“Purchaser Party/Representative”): (x) Purchaser’s

 

7

--------------------------------------------------------------------------------


 

prospective lenders, members, managers, partners or other co-venturers or
investors, in connection with the proposed purchase of the Properties and their
respective representatives; and (y) Purchaser’s directors, officers, partners,
members, managers, affiliates, shareholders, employees, legal counsel,
accountants, engineers, architects, financial advisors and similar professionals
and consultants to the extent Purchaser deems it necessary or appropriate in
connection with its evaluation of the Properties.  Purchaser shall, and does
hereby agree to indemnify, defend and hold Seller, its partners, officers,
directors, employees, agents, attorneys and their respective successors and
assigns, harmless from and against any and all claims, demands, suits,
obligations, payments, damages, losses, penalties, liabilities, costs and
expenses (including, but not limited to, attorneys’ fees) arising out of
Purchaser’s or Purchaser’s agents’ actions taken in, on or about the Properties
in the exercise of the inspections of Purchaser prior to the Effective Date,
including, without limitation, claims made by any tenant against Seller for
Purchaser’s entry into such tenant’s premises or any interference with any
tenant’s use of or damage to its premises or property in connection with
Purchaser’s review of the Properties.  This Section 5.3 shall survive the
Closing and/or any termination of this Agreement without limitation. Purchaser
acknowledges and agrees that the Documents and investigation available to it
have been sufficient to allow Purchaser to decide whether or not to enter into
this Agreement and consummate the transaction contemplated hereby.

 

ARTICLE VI

Title and Survey Matters

 

6.1                               Title.  Purchaser acknowledges that, prior to
the Effective Date, Seller has delivered to Purchaser, with respect to each
Property, a title insurance commitment or a prior title insurance policy (a
“Commitment”), together with a copy of all underlying documents referenced
therein (collectively, the “Title Documents”).  Except as hereinafter provided,
Purchaser and Seller hereby agree that (i) all Taxes that are not due and
payable prior to Closing, (ii) the rights of the tenants under the Leases and
Approved New Leases (as defined in Section 9.3 of this Agreement), as parties in
possession only, (iii) all matters created by or on behalf of Purchaser and (iv)
the exceptions to title identified on Exhibits G-1 through G-2, respectively,
shall constitute “ Permitted Exceptions”.  Notwithstanding anything to the
contrary contained herein, Seller shall be obligated to cause all of the
following resulting from the act or omission of, or caused by, Seller or grantor
under the Deeds to be fully satisfied, released and discharged of record or
insured or bonded over on or prior to the Closing Date:  all mortgages, deeds of
trust and monetary liens [including liens for delinquent taxes, mechanics’ liens
and judgment liens] affecting the Properties and all indebtedness secured
thereby.

 

6.2                               Survey.  Purchaser acknowledges receipt of
Seller’s existing surveys (“Initial Surveys”) for each of the Properties. 
Seller has ordered a current ALTA/ACSM survey for each Property to be certified
to Purchaser, as well as any affiliates and lender designated by Purchaser to
Seller at least thirty (30) days prior to Closing and Title Company
(collectively, the “Surveys”) and shall deliver a copy of the Surveys to
Purchaser promptly upon receipt thereof but in all events prior to Closing.  The
surveyors shall certify the Surveys in accordance with the form of certification
attached hereto as Exhibit Q.

 

ARTICLE VII

Representations and Warranties of the Seller

 

7.1                               Seller’s Representations.  Seller represents
and warrants that the following matters are true and correct as of the Effective
Date:

 

7.1.1                        Authority.  Seller is a real estate investment
trust, duly organized, validly existing and in good standing under the laws of
the State of Maryland.  This Agreement has been duly authorized, executed and
delivered by Seller, is the legal, valid and binding

 

8

--------------------------------------------------------------------------------


 

obligation of Seller, and does not violate any provision of any agreement or
judicial order to which Seller is a party or to which Seller is subject.  All
documents to be executed by Seller or Seller Affiliates which are to be
delivered at Closing, will, at the time of Closing, (i) be duly authorized,
executed and delivered by Seller or Seller Affiliates, as the case may be, (ii)
be legal, valid and binding obligations of Seller or Seller Affiliates, as the
case may be, and (iii) not violate any provision of any agreement or judicial
order to which Seller or Seller Affiliates, as the case may be is a party or to
which Seller or Seller Affiliates, as the case may be, is subject.

 

7.1.2                        Bankruptcy or Debt of Seller.  Neither Seller nor
any Seller Affiliates has made a general assignment for the benefit of
creditors, filed any voluntary petition in bankruptcy, admitted in writing its
inability to pay its debts as they come due or made an offer of settlement,
extension or composition to its creditors generally.  Neither Seller nor any
Seller Affiliates has received any written notice of (a) the filing of an
involuntary petition by Seller’s creditors or the creditors of Seller
Affiliates, (b) the appointment of a receiver to take possession of all, or
substantially all, of Seller’s assets or the assets of Seller Affiliates, or (c)
the attachment or other judicial seizure of all, or substantially all, of
Seller’s assets or the assets of Seller Affiliates.

 

7.1.3                        Foreign Person.  Neither Seller nor any of the
Seller Affiliates is a foreign person within the meaning of Section 1445(f) of
the Internal Revenue Code (“Code”), and Seller agrees to execute and cause the
Seller Affiliates to execute any and all documents necessary or required by the
Internal Revenue Service or Purchaser in connection with such declaration(s).

 

7.1.4                        No Violation of Laws.  Except as set forth on
Schedule 7.1.4, to Seller’s knowledge, neither Seller nor Seller Affiliates have
received any currently effective written notice from a governmental authority
that the Properties violate any applicable ordinance of the city or village in
which the Properties are located.

 

7.1.5                        Eminent Domain.  Except as set forth on
Schedule 7.1.5, to Seller’s knowledge, neither Seller nor Seller Affiliates have
received any currently effective written notice of an eminent domain or
condemnation of the Land or Improvements relating to the Properties.

 

7.1.6                        Hazardous Materials.  Except as set forth on
Schedule 7.1.6, to Seller’s knowledge, except as set forth in any environmental
report provided by Seller to Purchaser, or as referenced or referred to in
Section 17.23, (i) neither Seller nor Seller Affiliates have received any
uncured written notice from the United States Environmental Protection Agency or
the Illinois Environmental Protection Agency (or any Indiana or Wisconsin agency
comparable to the Illinois Environmental Protection Agency) alleging that the
Properties are in violation of any applicable Environmental Laws or contain any
Hazardous Materials, (ii) since the date of the most recent environmental
report, there have been no Hazardous Materials installed or stored in or
otherwise existing at, on, in or under the Properties in violation of applicable
Environmental Laws, and (iii) Seller has acted in the manner that a commercially
prudent property owner would act with respect to any written recommendations
made by Seller’s environmental consultants.  “Hazardous Materials” shall mean
any hazardous, toxic waste, substance or material, pollutant or contaminant, as
defined for purposes of the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 (42 U.S.C. Section 9601 et seq.), as amended, or the
Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.), as
amended, or any other federal, state or local laws, ordinances, rules,
regulations or policies governing use, storage, treatment, transportation,
manufacture, refinement, handling, production or disposal of such materials
(collectively, “Environmental Laws”).

 

9

--------------------------------------------------------------------------------


 

7.1.7                        Litigation.  Except as set forth on Schedule 7.1.7,
to Seller’s knowledge, (i) neither Seller nor Seller’s Affiliates have received
any currently effective written notice of any pending litigation affecting the
Properties, and (ii) there is no action, suit or proceeding threatened before or
by any judicial, administrative or union body, any arbitrator or any
governmental authority, against or affecting the Properties.

 

7.1.8                        Leases.  Except as set forth on Schedule 7.1.8, (i)
the Rent Roll delivered to Purchaser by Seller lists all of the Leases affecting
the Properties owned by Seller or Seller’s Affiliates, (ii) the Leases affecting
the Properties delivered to Purchaser by Seller are true, correct and complete
copies of the Leases provided to or entered into by Seller or Seller’s
Affiliates relating to the Properties, and (iii) to Seller’s knowledge, no
tenant has commenced any action or given any written notice to Seller or any
Seller Affiliate for the purpose of terminating its lease in whole or in part,
whether by exercise of an express termination right in its lease or otherwise.

 

7.1.9                        Contracts.  Except as set forth on Schedule 7.1.9,
to Seller’s knowledge, Seller has delivered to Purchaser complete copies of each
Contract provided to or entered into by Seller or Seller Affiliate relating to
the Properties.

 

7.1.10                  Defaults.  Except as set forth on Schedule 7.1.10, or
any other exhibit to this Agreement, (i) no notice of default has been given by
Seller or Seller Affiliates to any tenant or received by Seller from any tenant
under any Lease relating to the Properties which remains uncured and (ii) no
base or additional rent due under any Lease relating to the Properties is more
than thirty (30) days past due.

 

7.1.11                  Operating Statements.  To Seller’s knowledge, the
operating statements relating to the Properties delivered by Seller to Purchaser
in accordance with Section 5.1 hereof are true and correct in all material
respects and no material adverse change has occurred since the respective dates
thereof.

 

7.1.12                  Bulk Sale Act. The provisions of Section 9.02(d) of the
Illinois Income Tax Act and the applicable provisions of the Retailer’s
Occupation Tax Act do not apply to this transaction.

 

7.1.13                  REIT REP The Properties consist solely of land,
buildings, and other structural components thereof, and other assets described
in Section 856(c)(4)(A) of the Code.  The total gross revenues generated by the
Properties between January 1, 2003 and the Closing Date has consisted and will
consist solely of income from rents from real property and other revenue which
constitute qualifying income under Section 856(c)(3) of the Code (“Qualifying
Income”), and based on historical experience, Seller believes that the gross
revenues generated by the Properties after the Closing Date will consist solely
of Qualifying Income.

 

Seller shall remake all representations and warranties as of the date of the
Closing; provided, however, at the time such warranties and representations are
remade, Seller shall provide Purchaser with updates of the Schedules referred to
in the representations and warranties set forth above and an updated operating
statement.  Purchaser acknowledges and agrees that the representations and
warranties that are made as of the Closing Date shall refer to the updated
Schedules and operating statements.

 

7.2                               Intentionally Deleted.

 

7.3                               Knowledge.  For purposes of this Agreement and
any document delivered at Closing, whenever the phrases “to the best of Seller’s
knowledge”, “to the actual knowledge of

 

10

--------------------------------------------------------------------------------


 

Seller” or “to the knowledge” of Seller or words of similar import are used,
they shall be deemed to refer to the current, actual knowledge only, and not any
implied, imputed or constructive knowledge of Michael M. Mullen and James N.
Clewlow, after consultation with the property managers of each Property owned by
Seller (collectively, the “Seller Property Managers”).  Except for the
obligation to consult with the Seller Property Managers, neither Michael M.
Mullen nor James N. Clewlow shall be obligated to conduct any independent
investigation, and no implied duty to investigate shall be imputed.  Nothing
contained in this Agreement shall be deemed to impose any personal liability of
any kind on any person named in Section 7.3.

 

For purposes of this Agreement, and any document delivered at Closing, whenever
the phrase “to the best of Purchaser’s knowledge”, “to the actual knowledge of
Purchaser” or “to the knowledge of Purchaser” or words of similar import are
used, they shall be deemed to refer to the current, actual knowledge only, and
not any implied, imputed or constructive knowledge, of Andrew Martin and Ben
Hindmarsh; provided, however, that nothing in this Agreement shall be deemed to
create or impose any personal liability of any kind on Andrew Martin or Ben
Hindmarsh.

 

7.4                               Change in Representation/Waiver. 
Notwithstanding anything to the contrary contained herein, Purchaser
acknowledges that Purchaser shall not be entitled to rely on any representation
or warranty made by Seller in this Article VII to the extent, prior to or at
Closing, Purchaser shall have or obtain actual knowledge of any information that
was contradictory to such representation or warranty; provided, however, if
Purchaser determines prior to Closing that there is a breach of any of the
representations and warranties made by Seller above, then Purchaser may, at its
option, by sending to Seller written notice of its election either (i) exercise
its rights under Section 9.9 below if applicable, (ii) waive such breach and/or
conditions and proceed to Closing with no adjustment in the Purchase Price and
in such event Seller shall have no further liability as to such matter
thereafter, or (iii) as its sole remedy, terminate this Agreement in its
entirety in the event of any untruth or inaccuracy of (x) the representations or
warranties set forth in Sections 7.1.1, 7.1.2 or 7.1.3, or (y) the
representations and warranties set forth in the other sections of Article VII,
but only if such representations and warranties were not true or were inaccurate
on the Effective Date and such untruth or inaccuracy is “Material” (defined
below). The term “Material” as used in this Section 7.4 shall mean a liability
or loss reasonably anticipated to arise out of an untruth or inaccuracy of the
representations or warranties set forth in Article VII which (i) exceeds
$500,000.00 for each affected Property, or (ii) results from fraud or willful
misconduct on the part of Seller.  In the event that Purchaser elects to
terminate this Agreement, the parties shall have no liability to each other
hereunder and the Deposit shall be returned to Purchaser and the Seller Letter
of Credit shall be returned to Seller.  Seller shall have no liability with
respect to any of the foregoing representations and warranties or any
representations and warranties made in any other document executed and delivered
by Seller to Purchaser, to the extent that, prior to the Closing, Purchaser
discovers or learns of information (from whatever source, including, without
limitation the property manager, the tenant estoppel certificates or the
Seller’s Estoppel Certificates delivered pursuant to Section 10.1.1 below, as a
result of Purchaser’s due diligence tests, investigations and inspections of the
Property, or disclosure by Seller or Seller’s agents and employees) that
contradicts any such representations and warranties, or renders any such
representations and warranties untrue or incorrect, and Purchaser nevertheless
consummates the transaction contemplated by this Agreement.

 

7.5                               Post Closing Rights.  Following Closing,
Purchaser will have the right to bring any action against Seller as a result of
any untruth or inaccuracy of representations and warranties made herein if (i)
such untruth or inaccuracy is “Material,” and (ii) prior to Closing Purchaser
did not discover or learn information (from whatever source) that contradicts
any such representations and warranties, or renders any such representations and
warranties untrue or incorrect.  The term “Material” as used in this Section 7.5
shall mean a liability or loss reasonably anticipated to arise out of an untruth
or inaccuracy of the representations or warranties set forth in Article VII
which results from fraud or willful misconduct on the part of Seller or exceeds
$500,000 for each such affected

 

11

--------------------------------------------------------------------------------


 

Property, it being understood that the foregoing limitation is a threshold which
must be exceeded, but that once such threshold has been exceeded, any post
closing claim may be pursued for its full value.  In addition, in no event will
Seller’s liability for all such breaches relating to a specific Property,
exceed, in the aggregate, the allocated Purchase Price of the Property in
question, calculated in accordance with Schedule 9.8.

 

7.6                               Survival.  The express representations and
warranties made in this Agreement shall not merge into any instrument or
conveyance delivered at the Closing; provided, however, that any action, suit or
proceeding with respect to the truth, accuracy or completeness of
representations and warranties set forth in Sections other than Sections 7.1.1,
7.1.2 and 7.1.3 shall be commenced, if at all, on or before the date which is
twelve (12) months after the date of a Closing and, if not commenced on or
before such date, thereafter such representations and warranties shall be void
and of no force or effect as to the applicable Closing.

 

ARTICLE VIII

Representations and Warranties of Purchaser

 

8.1                               Purchaser represents and warrants to Seller
that the following matters are true and correct as of the Effective Date.

 

8.1.1                        Authority.  Purchaser is a limited liability
company, duly organized, validly existing and in good standing under the laws of
the State of Delaware.  This Agreement has been duly authorized, executed and
delivered by Purchaser, is the legal, valid and binding obligation of Purchaser,
and does not violate any provision of any agreement or judicial order to which
Purchaser is a party or to which Purchaser is subject.  All documents to be
executed by Purchaser which are to be delivered at Closing, will, at the time of
Closing, (i) be duly authorized, executed and delivered by Purchaser, (ii) be
legal, valid and binding obligations of Purchaser, and (iii) not violate any
provision of any agreement or judicial order to which Purchaser is a party or to
which Purchaser is subject.

 

8.1.2                        Bankruptcy or Debt of Purchaser.  Purchaser has not
made a general assignment for the benefit of creditors, filed any voluntary
petition in bankruptcy, admitted in writing its inability to pay its debts as
they come due or made an offer of settlement, extension or composition to its
creditors generally.  Purchaser has received no written notice of (a) the filing
of an involuntary petition by Purchaser’s creditors, (b) the appointment of a
receiver to take possession of all, or substantially all, of Purchaser’s assets,
or (c) the attachment or other judicial seizure of all, or substantially all, of
Purchaser’s assets.

 

8.1.3                        No Financing Contingency.  It is expressly
acknowledged by Purchaser that this transaction is not subject to any financing
contingency, and no financing for this transaction shall be provided by Seller.

 

8.2                               Purchaser’s Acknowledgment.  Purchaser
acknowledges and agrees that, except as expressly provided in this Agreement,
Seller has not made, does not make and specifically disclaims any and all
representations, warranties, promises, covenants, agreements or guaranties of
any kind or character whatsoever, whether express or implied, oral or written,
past, present or future, including, but not limited to those representations,
warranties, promises, covenants, agreement and guaranties of, as to, concerning
or with respect to (a) the nature, quality or condition of the Properties,
including, without limitation, the water, soil and geology, (b) the income to be
derived from the Properties, (c) the suitability of the Properties for any and
all activities and uses which Purchaser may conduct thereon, (d) the compliance
of or by the Properties or its operation with any laws, rules, ordinances or
regulations of any applicable governmental authority or body, including, without
limitation, the Americans with Disabilities Act and any rules and regulations
promulgated thereunder or in connection therewith, (e) the habitability,
merchantability or fitness for a particular

 

12

--------------------------------------------------------------------------------


 

purpose of the Properties, or (f) any other matter with respect to the
Properties, and specifically that except as expressly provided in this
Agreement, Seller has not made, does not make and specifically disclaims any
representations regarding solid waste, as defined by the U.S. Environmental
Protection Agency regulations at 40 C.F.R., Part 261, or the disposal or
existence, in or on the Properties, of any hazardous substance, as defined by
the Comprehensive Environmental Response Compensation and Liability Act of 1980,
as amended, and applicable state laws, and regulations promulgated thereunder. 
Purchaser further acknowledges and agrees that, except as expressly provided in
this Agreement, having been given the opportunity to inspect the Properties,
Purchaser is relying solely on its own investigation of the Properties and not
on any information provided or to be provided by Seller.  Purchaser further
acknowledges and agrees that subject to the representations and warranties of
Seller as provided herein and in any other document executed at Closing, any
information provided or to be provided with respect to the Properties was
obtained from a variety of sources and that Seller has not made any independent
investigation or verification of such information.  Purchaser further
acknowledges and agrees that, as a material inducement to the execution and
delivery of this Agreement by Seller, subject to the representations and
warranties of Seller provided herein and in any other document executed at
Closing, the sale of the Properties as provided for herein is made on an “AS IS,
WHERE IS” CONDITION AND BASIS “WITH ALL FAULTS.”  Purchaser acknowledges,
represents and warrants that Purchaser is not in a significantly disparate
bargaining position with respect to Seller in connection with the transaction
contemplated by this Agreement; that Purchaser freely and fairly agreed to this
acknowledgment as part of the negotiations for the transaction contemplated by
this Agreement; that Purchaser is represented by legal counsel in connection
with this transaction.

 

8.3                               Purchaser’s Release.  Effective as of the date
of the Closing, Purchaser on behalf of itself and its successors and assigns
waives its right to recover from, and forever releases and discharges, Seller,
Seller’s affiliates, Seller’s investment manager, property manager, the
partners, trustees, shareholders, beneficiaries, directors, officers, employees,
attorneys and agents of each of them, and their respective heirs, successors,
personal representatives and assigns from any and all demands, claims, legal or
administrative proceedings, losses, liabilities, damages, penalties, causes of
action, fines, liens, judgments, costs and expenses known or unknown, foreseen
or unforeseen, that may arise on account of or in any way be connected with the
Properties, except, subject to Section 7.5 hereof, such as arises out of (i) a
breach of any of the representations and warranties of Seller set forth in
Article VII and (ii) any of the provisions of this Agreement that survive
Closing pursuant to the provisions of Section 17.12 below.  The terms and
provisions of this Section 8.3 shall survive Closing and/or termination of this
Agreement without limitation.

 

8.4                               Survival.  The express representations and
warranties made in this Agreement by Purchaser shall not merge into any
instrument of conveyance delivered at the Closing; provided, however, that any
action, suit or proceeding with respect to the truth, accuracy or completeness
of all such representations and warranties shall be commenced, if at all, on or
before the date which is twelve (12) months after the date of the Closing and,
if not commenced on or before such date, thereafter shall be void and of no
force or effect as to the applicable Closing.

 

ARTICLE IX

Seller’s Interim Operating Covenants/Seller’s and Purchaser’s Covenants

 

9.1                               Operations.  Seller agrees to continue to
operate, manage and maintain the Improvements through the Closing Date in the
ordinary course of Seller’s business and substantially in accordance with
Seller’s present practice, subject to ordinary wear and tear and further subject
to Article XII of this Agreement.  As of, and at all times after the Effective
Date until Closing, Seller shall name Purchaser as an additional insured on all
liability insurance policies maintained by Seller relating to the Properties.

 

13

--------------------------------------------------------------------------------


 

9.2                               No Sales.  Except for the execution of tenant
Leases pursuant to Section 9.3, Seller agrees that it shall not convey any
interest in the Properties to any third party.

 

9.3                               Tenant Leases.  From and after the Effective
Date, Seller shall not (i) grant any consent or waive any material rights under
the Leases, (ii) terminate any Lease, or (iii) enter into a new lease, modify an
existing Lease or renew, extend or expand an existing Lease in any material
respect without the prior written approval of Purchaser (an “Approved New
Lease”), which in each case shall not be unreasonably withheld, conditioned or
delayed.  Any Approved New Lease shall meet all of the following parameters: (i)
such proposed lease has an initial term (excluding any options to extend such
term) of not less than three (3) years and not more than ten (10) years; (ii)
such proposed lease has no free-rent period extending beyond the term of the
Master Lease (defined below); (iii) such proposed lease has no above-market
obligation of Purchaser to provide or fund any tenant improvements; (iv) such
proposed lease provides for base rent payable at a rate per month that is never
less than 95% of the base rent per month required to be paid for such space
under the Master Lease; (v) leasing commissions for such proposed lease do not
exceed market rates; (vi) such proposed lease does not require the landlord
thereunder, and will not result in an obligation for the landlord thereunder to
alter or improve or pay for the altering or improving of the building (other
than tenant improvements as limited by clause (iii) above and responsibility for
repairing and replacing the roof and structure, but excluding the obligation for
internal wall changes); (vii) such lease shall be on the form customarily used
by Seller with such revisions which Seller approves using its judgment as a
commercially prudent landlord; (viii) the creditworthiness of the tenant and
intended use of the premises by the tenant shall be consistent with Seller’s
historical and customary requirements as a commercially prudent landlord; and
(ix) the income to be generated from the proposed lease shall constitute
qualifying income under Section 856(c)(3) of the Code. Additionally, the parties
expressly agree that it shall not be deemed unreasonable for Purchaser to
withhold, condition or delay its consent to any Approved New Lease that includes
above-market tenant improvements, above-market leasing commissions or any other
above-market leasing costs that Purchaser would be obligated to pay or incur;
provided, however, in such event, Purchaser and Seller agree to negotiate in
good faith to agree upon such tenant improvement costs, leasing commission and
other leasing costs to render such Approved New Lease and the terms thereof
acceptable to Purchaser.  Any lease proposed by Seller, which satisfies the
criteria set forth in this Section 9.3 and would otherwise be reasonably
acceptable to Purchaser, but for the fact that such lease includes above-market
tenant improvements, above-market leasing commissions or any other above-market
leasing costs, may, nonetheless, be approved and executed by Seller, in its sole
and absolute discretion, and in such event such proposed lease shall be deemed
an Approved New Lease, provided that Seller pays all such above-market tenant
improvements, above-market leasing commissions or any other above-market leasing
costs.  Purchaser’s failure to respond within five (5) Business Days after
receipt of a request for approval, together with a copy of the proposed Approved
New Lease or letter of intent to lease and credit information on the proposed
replacement tenant or tenants, shall be deemed approval by Purchaser. Seller
shall pay the portion of the tenant improvement costs, leasing commissions and
other usual and customary leasing costs with respect to any Approved New Lease,
allocated on a prorata basis over the term of the Approved New Lease with
respect to the portion of the term of the Approved New Lease prior to a Closing
and Purchaser shall pay the portion of the tenant improvement costs, lease
commissions and other usual and customary leasing costs with respect to an
Approved New Lease, allocated on a prorata basis over the term of the Approved
New Lease with respect to the portion of the term of the Approved New Lease
after the Closing.

 

9.4.                            Planned Expenditures.  Seller shall effect and
complete the planned expenditures for nominated work and items in accordance
with the description and budget set forth on Exhibit R attached hereto as a
prudent manager/owner in consultation with Purchaser, and to Purchaser’s
commercially reasonable satisfaction; in the event that upon completion of such
work and items,  the total cost of such work is less than the total budget
allocated for same, Seller shall be entitled to retain all such unexpended
amounts.  In the event that Exhibit R reflects that certain work is to be

 

14

--------------------------------------------------------------------------------


 

performed after Closing, the obligations of Seller under this Section 9.4 with
respect to that work shall survive Closing.

 

9.5                               Master Lease.  At the Closing, Seller and
Purchaser shall execute and deliver to each other a master lease (“Master
Lease”) in the form of Exhibit H attached hereto.

 

9.6                               Management Agreement.  At the Closing, Seller
and Purchaser shall execute an Amendment to the Property Management Agreement
between Purchaser and CenterPoint Properties Trust adding the Properties to the
definition of “Properties” under such Management Agreement.  Seller shall
terminate any existing property management agreements pertaining to the
Properties as of the Closing Date.

 

9.7                               Intentionally Deleted.

 

9.8                               Transfer Tax Declaration Allocation. 
Purchaser and Seller agree that the Purchase Price shall be allocated amongst
the Properties as set forth on Schedule 9.8 for the purpose of completing real
estate transfer declarations to be executed by Seller and Purchaser at Closing
(the “Transfer Tax Declaration Allocation”).

 

9.9                               Substitution of Properties

 

9.9.1                        In the event of the occurrence of a Substitution
Event (defined below) prior to Closing, Purchaser may, at its option, by written
notice to Seller (“Event Notice”) within ten (10) days after the date on which
Purchaser is given or obtains actual knowledge of the occurrence of a
Substitution Event, elect to either (i) ignore the Substitution Event and
proceed to Closing with no adjustment in the Purchase Price, or (ii) request
that Seller offer a Substitute Property or Substitute Properties (both as
hereinafter defined) to Purchaser valued in the aggregate amount of the Purchase
Price allocated to the Property or Properties (“Removed Property” or “Removed
Properties”) subject to the Substitution Event.

 

In the event that Purchaser elects under (ii) above to have Seller provide a
Substitute Property or Substitute Properties, Seller, if it chooses to do so, in
its sole and absolute discretion, shall have a period of thirty (30) days from
the date of Purchaser’s Event Notice to correct the condition giving rise to the
Substitution Event, and further, provided, however, if such condition is of a
nature which is not capable of cure within said thirty (30) day period and
Seller has commenced to cure within such thirty (30) day period, then Seller
shall have such reasonable period of time from and after the date of Purchaser’s
Event Notice to correct the condition giving rise to the Substitution Event.  In
the event Purchaser exercises its rights under (ii) above, and Seller elects to
and cures the condition giving rise to the Substitution Event prior to the time
that the Closing with respect to the Substitute Property occurs, the Scheduled
Closing Date for the Removed Property shall be extended to the fifteenth (15th)
day after the condition giving rise to the Substitution Event has been cured.

 

In the event that Purchaser fails to elect (i) or (ii) above within ten (10)
days after Purchaser is given or obtains actual knowledge of a Substitution
Event, Purchaser shall be deemed to have elected to waive such condition and
proceed to Closing on the Closing Date with no adjustment in the Purchase
Price.  In the event that within said ten (10) day period Purchaser elects its
rights under (ii) above and Seller elects not to cure or elects to cure the
condition but fails to do so within the time period set forth above, Seller
shall use reasonable efforts to provide a Substitute Property or Substitute
Properties as described in Section 9.9.2.  Notwithstanding any other term or
condition contained herein, (i) in no event shall the Closing with respect to
the Properties which are not subject to a Substitution Event be

 

15

--------------------------------------------------------------------------------


 

delayed, and (ii) in the event of the occurrence of a Substitution Event, Seller
shall not be in default under this Agreement, Seller shall not be liable for
damages and Purchaser’s sole right and remedy shall be to exercise its rights
under this Section 9.9.1.

 

The term “Substitution Event” shall mean any one or more of the following: (i)
written notice to Purchaser that a tenant under its lease (“Right of First
Refusal Lease”)  has exercised a right of first refusal, right of first offer or
option to purchase a Property prior to Closing pursuant to the existing terms of
its lease, (ii) the taking of one hundred percent (100%) of a Property by
condemnation or eminent domain or (iii) any one or more of the following, to the
extent the existence of the condition hereinafter described has a “Material
Adverse Effect” on the use, value or marketability of the applicable Property:
(a) the existence of a title exception other than a Permitted Exception on an
Owner’s Policy to be issued by the Title Company at the time of the Closing;
provided, however that Seller shall, at Seller’s expense, use reasonable efforts
to obtain a title insurance endorsement to the Owner’s Policy (defined below)
insuring over any unpermitted title exception, (b) the existence of a difference
on a Survey not reflected on the Initial Surveys; (c) if Purchaser has not been
provided with a copy of a zoning endorsement issued by the Title Company with
respect to any Properties (whether in favor of Seller or Purchaser) prior to the
Effective Date and it is determined that the present use of the Property is not
permitted under the zoning ordinance in effect on the Effective Date; (d) the
physical or environmental condition of the Properties are not the same as on the
Effective Date, ordinary wear and tear and damage by casualty excepted,
provided, however, that under this subsection (d) it shall not be a Substitution
Event if a tenant of the Property is responsible under its lease for
maintaining, repairing or restoring the physical or environmental condition in
question; and (e) the existence of a breach of a warranty or representation made
by Seller under Sections 7.1.4, 7.1.6, 7.1.7 and 7.1.9 of this Agreement (or any
change in the schedules thereto).  The term “Material Adverse Effect” as used
herein shall mean that a liability or loss reasonably anticipated to arise out
of the condition under (a) Sections 9.9.1(iii)(a) or (b) which exceeds
$150,000.00 for the affected Property, or (b) under Sections 9.9.1iii(c), (d) or
(e) which exceeds seven and one-half percent (7.5%) of the Purchase Price for
the affected Property.

 

9.9.2                        In the event of the occurrence of a Substitution
Event (and notwithstanding any election by Seller to attempt to cure the
condition giving rise to the Substitution Event), Seller shall use reasonable
efforts to substitute another Property or Properties owned by Seller that the
parties mutually agree in their reasonable opinion is comparable (individually,
a “Substitute Property” and collectively, the “Substitute Properties”).  Seller
shall use reasonable efforts to identify a Substitute Property within thirty
(30) days after receipt of an Event Notice.  Commencing on the date that
Purchaser receives a notice from Seller identifying a Substitute Property or
Substitute Properties to replace a Removed Property or Removed Properties
(“Substitution of Assets Notice”), and continuing until 5:00 p.m. Central time
on the thirtieth (30th) day thereafter (“Substitute Properties Feasibility
Period”), Purchaser and its agents shall have the right to conduct inspections
and tests of the Substitute Properties in the manner hereby provided in
Section 9.9.5 and subject to the provisions as provided in Section 9.9.6.  In
the event that Purchaser approves all of the Substitute Properties prior to the
expiration of the Substitute Properties Feasibility Period, all of the
Substitute Properties shall be subject to this Agreement, and the Purchase Price
shall be adjusted as provided below in Section 9.9.3.  In the event that
Purchaser does not approve one or more of the Substitute Properties prior to the
expiration of the Substitute Properties Feasibility Period, the Substitute
Property or Properties not approved by Purchaser and the Removed Property or
Removed Properties shall not be subject to this Agreement, and the Purchase
Price shall be reduced by the value of the Removed Property or Removed
Properties, as the case may be, as set forth on Schedule 9.8.  All Substitute
Properties approved by Purchaser shall be deemed to be Properties subject to
this Agreement, except that all warranties and representations shall be modified
to reflect the

 

16

--------------------------------------------------------------------------------


 

circumstances relating to the Substitute Properties.  Within fifteen (15) days
after the Substitution of Assets Notice, Seller shall deliver Schedules similar
to those attached hereto as Schedules 7.1.4, 7.1.5, 7.1.6, 7.1.7, 7.1.8, 7.1.9
and 7.1.10, with respect to the Substitute Properties.

 

9.9.3                        For the purposes of this Section 9.9, the purchase
price for a Removed Property shall be based on Schedule 9.8 attached hereto, and
the purchase price for a Substitute Property shall be calculated using a
capitalization rate equal to the capitalization rate that was used to determine
the Purchase Price of the Removed Property and the annual net rent of the
Substitute Property, without deductions (“Substitute Property Purchase Price”). 
In the event that the Seller delivers the Substitution of Assets Notice to
Purchaser within the time frame set forth above, the Closing of all Properties
not subject to the Substitution of Assets Notice shall take place on the date of
the Scheduled Closing Date.  Subject to the right of Purchaser to disapprove one
or more of the Substitute Properties during the Substitute Properties
Feasibility Period, and further subject to the provisions of Section 4.1 above,
the Closing with respect to each Substitute Property shall take place on the
thirtieth (30th) day following the expiration of the applicable Substitute
Property Feasibility Period.

 

9.9.4                        Seller shall deliver to Purchaser copies of all
notices sent by Seller to tenants under Right of First Refusal Leases as
required under the Right of First Refusal Leases, and shall notify Purchaser
promptly if it receives a notice from an Exercising Tenant.

 

9.9.5                        During the Substitute Properties Feasibility
Period, Purchaser and its agents shall have the right during business hours
(with reasonable advance notice to Seller and subject to the rights of the
tenants in possession), at Purchaser’s sole cost and expense and at Purchaser’s
and its agents’ sole risk, to perform inspections and tests of the Substitute
Properties and to perform such other analyses, inquiries and investigations as
Purchaser shall deem reasonably necessary or appropriate; provided, however,
that in no event shall (i) such inspections or tests unreasonably disrupt or
disturb the on-going operation of the Substitute Properties or the rights of the
tenants at the Substitute Properties, or (ii) Purchaser or its agents or
representatives conduct any physical testing, drilling, boring, sampling or
removal of, on or through the surface of the Substitute Properties (or any part
or portion thereof) including, without limitation, any ground borings or
invasive testing of the Improvements (collectively, “Physical Testing”), without
Seller’s prior written consent, which consent may be given or withheld in
Seller’s sole and absolute discretion.  Seller acknowledges and agrees that the
performance of a phase I environmental assessment on behalf of Purchaser (“Phase
I Assessments”) shall not be considered Physical Testing for purposes hereof and
shall be permitted without Purchaser obtaining the consent of Seller.  In the
event Purchaser desires to conduct any such Physical Testing of a Substitute
Property, then Purchaser shall submit to Seller, for Seller’s approval, a
written detailed description of the scope and extent of the proposed Physical
Testing, which approval may be given or withheld in Seller’s sole and absolute
discretion.  In no event shall Seller be obligated as a condition of this
transaction to perform or pay for any environmental remediation of the
Substitute Properties recommended by any such Physical Testing.  After making
such tests and inspections, Purchaser agrees to promptly restore the Substitute
Properties to their condition prior to such tests and inspections (which
obligation shall survive the Closing or any termination of this Agreement).  In
addition to the rights available to the Purchaser during the Substitute
Properties Feasibility Period, as set forth above, Purchaser and its agents
shall have access to the Substitute Properties prior to the Closing Date, but
during normal business hours (with reasonable advance notice to Seller and
subject to the rights of the tenants in possession), at Purchaser’s sole cost
and expense, and at Purchaser’s and its agents’ sole risk, to inspect the
applicable Substitute Properties; provided, however, Purchaser shall not be
entitled to conduct any Physical Testing or any

 

17

--------------------------------------------------------------------------------


 

Phase I Assessment after the expiration of the Substitute Properties Feasibility
Period.  Prior to Purchaser entering the Substitute Properties to conduct the
inspections and tests described above, including, but not limited to, the Phase
I Assessments, Purchaser shall obtain and maintain, at Purchaser’s sole cost and
expense, and shall deliver to Seller evidence of, the following insurance
coverage, and shall cause each of its agents and contractors to obtain and
maintain, and, upon request of Seller, shall deliver to Seller evidence of, the
following insurance coverage:  general liability insurance, from an insurer
reasonably acceptable to Seller, in the amount of Five Million and No/100
Dollars ($5,000,000.00) combined single limit for personal injury and property
damage per occurrence, such policy to name Seller as an additional insured
party, which insurance shall provide coverage against any claim for personal
liability or property damage caused by Purchaser or its agents, employees or
contractors in connection with such inspections and tests (“Due Diligence
Insurance”).  Seller shall have the right, in its discretion, to accompany
Purchaser and/or its agents during any inspection (including, but not limited
to, tenant interviews) provided Seller or its agents do not unreasonably
interfere with Purchaser’s inspection.

 

9.9.6                        Purchaser and its agents and representatives
shall:  (a) not unreasonably disturb the tenants of the Substitute Properties or
interfere with their use of the Substitute Properties pursuant to their
respective Leases; (b) not interfere with the operation and maintenance of the
Substitute Properties; (c) not damage any part of the Substitute Properties or
any personal property owned or held by any tenant; (d) not injure or otherwise
cause bodily harm to Seller, its agents, contractors and employees or any
tenant; (e) promptly pay when due the costs of all tests, investigations and
examinations done with regard to the Substitute Properties; (f) not permit any
liens to attach to the Substitute Properties by reason of the exercise of its
rights hereunder; (g) restore the Improvements and the surface of the Substitute
Properties to the condition in which the same was found before any such
inspection or tests were undertaken; and (h) except to the extent required by
applicable laws, not reveal or disclose any information obtained pursuant to its
right to evaluate set forth in Section 9.9.5 above concerning the Substitute
Properties to anyone other than a Purchaser Party/Representative.  Purchaser
shall, at its sole cost and expense, comply with all applicable federal, state
and local laws, statutes, rules, regulations, ordinances or policies in
conducting its inspection of the Substitute Properties, the Purchaser’s Phase I
Assessments and the Physical Testing.  Purchaser shall, and does hereby agree to
indemnify, defend and hold the Seller, its partners, members, officers,
directors, employees, agents, attorneys and their respective successors and
assigns, harmless from and against any and all claims, demands, suits,
obligations, payments, damages, losses, penalties, liabilities, costs and
expenses (including but not limited to attorneys’ fees) arising out of
Purchaser’s or Purchaser’s agents’ actions taken in, on or about the Substitute
Properties in the exercise of the inspection right granted pursuant to
Section 9.9.5, including, without limitation, (i) claims made by any tenant
against Seller for Purchaser’s entry into such tenant’s premises or any
interference with any tenant’s use or damage to its premises or property in
connection with Purchaser’s review of the Substitute Properties, and (ii)
Purchaser’s obligations pursuant to this Section 9.9.6.  This Section 9.9.6
shall survive the Closing of the Substitute Properties and/or any termination of
this Agreement without limitation.

 

9.9.7                        With respect to the Substitute Properties, Seller
shall deliver to Purchaser or make available at the applicable Substitute
Property or Seller’s office in Oak Brook, Illinois, at Seller’s option, the
following: operating statements, leases, reports relating to the physical and/or
environmental condition of the applicable Substitute Properties, a statement of
the estimated value of the applicable Substitute Properties from an independent
industrial real estate broker with at least ten (10) years experience in the
marketplace (which value shall not be binding on Seller or Purchaser), rent
rolls and revenue and expense statements,

 

18

--------------------------------------------------------------------------------


 

Seller and Purchaser shall use reasonable efforts to agree upon the format and
scope of such materials, but agree that the format and scope shall be similar to
the materials typically provided by Seller to Purchaser in connection with the
sale of the Properties in accordance with Section 5.1 hereof (the “Substitute
Property Documents”); provided, however, that except for the representations and
warranties made in Article VII hereof, Seller makes no representations or
warranties of any kind regarding the accuracy, thoroughness or completeness of
or conclusions drawn in the information contained in such Substitute Properties
Documents.  Except with respect to claims arising out of a breach by Seller of a
representation or warranty made in Article VII hereof, Purchaser hereby waives
any and all claims against Seller arising out of the accuracy, completeness,
conclusions or statements expressed in materials so furnished and any and all
claims arising out of any duty of Seller to acquire, seek or obtain such
materials.  Notwithstanding anything contained in the preceding sentence, Seller
shall not deliver or make available to Purchaser Seller’s internal memoranda,
attorney-client privileged materials, internal appraisals and economic
evaluations of the Substitute Properties, and reports regarding the Substitute
Properties prepared by Seller or its affiliates solely for internal use or for
the information of the investors in Seller.  Purchaser acknowledges that any and
all of the Substitute Properties Documents that are not otherwise known by or
available to the public are proprietary and confidential in nature and will be
delivered to Purchaser solely to assist Purchaser in determining the feasibility
of purchasing the Substitute Properties.  Purchaser agrees not to disclose such
non-public documents, or any of the provisions, terms or conditions thereof, to
any party other than a Purchaser Party/Representative.  Purchaser shall return
all of the Substitute Properties Documents, on or before three (3) Business Days
after the first to occur of (a) such time as Purchaser notifies Seller in
writing that it shall not acquire the Substitute Properties, or (b) such time as
this Agreement is terminated for any reason.  This Section 9.9.7 shall survive
any termination of this Agreement without limitation.

 

9.9.8                        Purchaser hereby acknowledges that it will have
been given, prior to the termination of the Substitute Properties Feasibility
Period, a full, complete and adequate opportunity to make such legal, factual
and other determinations, analyses, inquiries and investigations as Purchaser
deems necessary or appropriate in connection with the acquisition of the
Substitute Properties.  Purchaser will be relying upon its own independent
examination of the Substitute Properties and all matters relating thereto and
not upon any statements of Seller (excluding the limited matters expressly
represented by Seller in Article VII hereof) or of any officer, director,
employee, agent or attorney of Seller with respect to acquiring the Substitute
Properties.  Except as may be provided in Article VII hereof, Seller shall not
be deemed to have represented or warranted the completeness or accuracy of any
studies, investigations and reports heretofore or hereafter furnished to
Purchaser relating to the Substitute Properties.  The provisions of this
Section 9.9.8 shall survive Closing and/or termination of this Agreement without
limitation.

 

9.10                        Contracts.  Seller shall not, with respect to a
Contract that will survive Closing, from and after the Effective Date, terminate
an existing Contract, enter into a new Contract or modify an existing Contract
without the prior written approval of Purchaser, which consent in each case
shall not be unreasonably conditioned, withheld or delayed and which shall be
deemed granted if Purchaser fails to respond to a request for approval within
five (5) Business Days after receipt of the request therefor together with a
summary of the terms of the Contract (an “Approved New Contract”). 
Schedule 9.10 attached hereto contains a list of Contracts for the Properties
that Purchaser will assume as of the Closing, and a list of Contracts for the
Properties that Purchaser is requesting Seller to terminate as of the Closing
(the “Unassumed Contracts”).  Provided that the Closing occurs hereunder, Seller
shall terminate such applicable Unassumed Contracts effective as of the Closing
Date and deliver evidence at such Closing of such termination.

 

9.11                        Intentionally Deleted.

 

19

--------------------------------------------------------------------------------


 

9.12                        REA Estoppels.  Attached hereto as Schedule 9.12 is
a list of REA and other Property-related estoppels that Purchaser would like to
obtain prior to Closing (collectively, the “REA Estoppels”).  Purchaser shall
prepare and deliver to Seller REA Estoppel Certificates for each of the REA
Estoppels (the “REA Estoppel Certificates”), and Seller shall send out the REA
Estoppel Certificates for execution prior to the Closing Date, it being
understood that obtaining the REA Estoppel Certificates shall not be a condition
to Purchaser’s obligation to close.

 

ARTICLE X

Closing Conditions

 

10.1                        Conditions to Obligations of Purchaser.  The
obligations of Purchaser under this Agreement to purchase the Properties and
consummate the other transactions contemplated hereby shall be subject to the
satisfaction of the following conditions on or before the Scheduled Closing
Date, except to the extent that any of such conditions may be waived by
Purchaser in writing at Closing.

 

10.1.1                  Tenant Estoppels.  Purchaser shall have received tenant
estoppel certificates dated not more than thirty (30) days prior to the Closing
from seventy-five percent (75%) of the occupied square footage in the
Properties.  Seller agrees to deliver to each tenant a tenant estoppel
certificate substantially in the form attached hereto as Exhibit K. 
Notwithstanding the foregoing, in the event that a Lease requires a different
form of estoppel certificate or requires specific provisions, Purchaser shall be
required to accept a tenant estoppel certificate that is substantially in the
form required by said Lease or substantially in the form of Exhibit K as
modified to comply with the specific provisions required by said Lease. 
Additionally, Purchaser acknowledges that while the statements set forth in
paragraphs 8 and 9 of Exhibit K are not qualified to the knowledge or best
knowledge of the tenant, Purchaser shall be required to accept any tenant
estoppel certificate that has been qualified to the knowledge or best knowledge
of the tenant with respect to said paragraphs.  Notwithstanding the foregoing,
at Seller’s sole option, Seller may (i) extend the Scheduled Closing Date solely
with respect to up to five (5) of the Properties for up to an additional thirty
(30) days in order to satisfy the foregoing requirement for such Properties, in
which event Seller shall deliver notice of such extension with respect to such
Properties to Purchaser prior to the Scheduled Closing Date (and the Closing
shall proceed as scheduled with respect to all other Properties), and/or (ii)
provide its own estoppel (“Seller’s Estoppel”) in the form attached as Exhibit L
to Purchaser in satisfaction of the foregoing requirements with respect to not
more than twenty-five percent (25%) of the occupied square footage of the
Properties.  In the event that Seller has not complied with the provisions of
this Section 10.1.1, Purchaser may (i) elect to consummate the Closing, or (ii)
notify Seller of its intent to terminate this Agreement by written notice (the
“Tenant Estoppel Termination Notice”) on or before the Scheduled Closing Date. 
In the event that, after the Closing, Seller delivers to Purchaser a tenant
estoppel certificate from a tenant for whom Seller executed a Seller’s Estoppel
at the Closing and such tenant estoppel certificate contains no information
which is contradictory to or inconsistent with the information contained in the
Seller’s Estoppel, then Seller thereafter shall be released from all liability
relating to Seller’s Estoppel with respect to such tenant’s Lease.  In no event
shall Seller be obligated to deliver updates to the tenant estoppel certificate
or Seller’s Estoppel.

 

10.1.2                  Title Policy.  The Title Company shall be prepared to
issue to Purchaser on the Closing Date an extended coverage ALTA Form B policy
of title insurance, amended October 17, 1970 (the “Owner’s Policy”), or
equivalent form Owner’s Policy acceptable to Purchaser, with respect to each
Property in the Properties, in the face amount of the applicable Purchase Price
attributable to such Property, and dated as of the Closing Date,

 

20

--------------------------------------------------------------------------------

 


 

indicating title to such Property is vested of record in Purchaser, subject
solely to the applicable Permitted Exceptions.

 

10.1.3                  Possession of the Property.  Delivery by Seller of
possession of the applicable Property, subject to the Permitted Exceptions and
the rights of tenants under the applicable Leases and Approved New Leases.

 

ARTICLE XI

Closing

 

11.1                        Purchaser’s Closing Obligations.  Purchaser, at its
sole cost and expense, shall deliver or cause to be delivered to Seller and the
Title Company at each Closing the following, as same relates to the Properties:

 

11.1.1                  The applicable portion of the Purchase Price, after all
adjustments are made at the Closing as herein provided, by wire transfer or
other immediately available federal funds, which amount shall be received in
escrow by the Title Company at or before 11:00 a.m. Central time.

 

11.1.2                  An assumption of a blanket conveyance and bill of sale,
substantially in the form attached hereto as Exhibit M (“General Assignment”),
duly executed by Purchaser, conveying and assigning to Purchaser the applicable
Personal Property, Leases, Contracts, records and plans, and Intangible
Property.

 

11.1.3                  Executed counterparts of the Master Lease and the
Amendment to Management Agreement with respect to the Closing, and such other
documents to be provided in accordance with Sections 9.5 and 9.6 hereof with
respect to the Closing.

 

11.1.4                  Such other documents as may be reasonably necessary or
appropriate to effect the consummation of the transactions which are the subject
of this Agreement, including, but not limited to, ALTA Statements and GAP
Undertakings, if requested by the Title Company.

 

11.2                        Seller’s Closing Obligations.  Seller, at its sole
cost and expense, shall deliver or cause to be delivered to Purchaser and the
Title Company the following, as same relates to each of the Properties and the
Properties, as the case may be:

 

11.2.1                  A Special warranty deed (a “Deed”) in recordable form
properly executed by Seller conveying to Purchaser the Land and Improvements in
fee simple, subject only to the Permitted Exceptions, substantially in the form
attached hereto as Exhibit N (as modified in order to satisfy any State-specific
requirements with respect to the States of Indiana and Wisconsin, if
applicable).

 

11.2.2                  A General Assignment, duly executed by Seller, conveying
and assigning to Purchaser the Personal Property, the Leases, the Contracts and
the Intangible Property.

 

11.2.3                  Written notice to the tenant(s) (i) acknowledging the
sale of the Property to Purchaser, (ii) acknowledging that Purchaser has
received and is responsible for any security deposits identified in the rent
roll, and (iii) indicating that rent should thereafter be paid to Purchaser,
substantially in the form attached hereto as Exhibit O.

 

21

--------------------------------------------------------------------------------


 

11.2.4                  A certificate substantially in the form attached hereto
as Exhibit P (“Non-foreign Entity Certification”) certifying that Seller is not
a “foreign person” as defined in the Code.

 

11.2.5                  Executed counterparts of the Master Lease and the
Amendment to Management Agreement with respect to the Closing, and such other
documents to be provided in accordance with Sections 9.5 and 9.6 hereof with
respect to the Closing.

 

11.2.6                  Such other documents as may be reasonably necessary or
appropriate to effect the consummation of the transactions which are the subject
of this Agreement, including, but not limited to, ALTA Statements and GAP
Undertakings.

 

11.2.7                  Purchaser and Seller have agreed that possession (but
not ownership) of all original Leases, tenant files and Contracts shall remain
with Seller following Closing, in its capacity as Property Manager but that
ownership of such items shall pass to Purchaser.  Any duplicate originals of
Leases and Contracts in Seller’s possession or control shall be delivered to
Purchaser promptly after Closing.

 

11.2.8                  All REA Estoppel Certificates received by Seller, if
any.

 

11.2.9                  A certificate of Seller by which Seller reaffirms the
truth and accuracy in all material respects of the representations and
warranties set forth in Sections 7.1 above, subject to and setting forth any
changes thereto occurring since the Effective Date.

 

11.2.10  Reliance letters with respect to and permitting Purchaser to rely on
the most recent Phase 1 environmental reports provided by Seller to Purchaser
from the consultant who prepared the applicable environmental report.

 

11.3                        Joint Closing Obligations.  Purchaser and Seller
shall execute and deliver a closing statement for each of the Properties setting
forth the applicable Purchase Price, and any and all prorations and credits
between the parties, as determined pursuant to this Agreement, together with
real estate transfer tax declarations as required.

 

ARTICLE XII

Risk of Loss

 

12.1                        Condemnation and Casualty.  If, prior to the Closing
Date, any portion of the applicable Properties are taken by condemnation or
eminent domain, or is the subject of a pending taking which has not been
consummated, or is destroyed or damaged by fire or other casualty, Seller shall
notify Purchaser of such fact promptly after Seller obtains knowledge thereof. 
If such condemnation or casualty is “Material” (as hereinafter defined),
Purchaser shall have the option to either (i) extend the Scheduled Closing Date
solely with respect to the applicable Property for a time reasonably required by
Seller to repair any damage or destruction with respect to the applicable
Property (and the Scheduled Closing Date shall proceed as scheduled with respect
to all other Properties), or (ii) proceed to Closing in accordance with the
terms of Section 12.1. If Purchaser elects to proceed to Closing, then Seller
shall not be obligated to repair any damage or destruction with respect to the
applicable Property, but (x) Seller shall assign, without recourse, and turn
over to Purchaser all of the insurance proceeds or condemnation proceeds, as
applicable, net of any costs of repairs and net of reasonable collection costs
(or, if such have not been awarded, all of its right, title and interest
therein) payable with respect to such fire or other casualty or condemnation
including any rent abatement insurance for such casualty or condemnation and (y)
the parties shall proceed to Closing pursuant to the terms hereof without
abatement of the Purchase Price except for a credit in the amount of the
applicable insurance deductible.

 

22

--------------------------------------------------------------------------------


 

12.2                        Condemnation Not Material.  If the condemnation is
not Material, then the Closing shall occur without abatement of the Purchase
Price and, after deducting Seller’s reasonable costs and expenses incurred in
collecting any award, Seller shall assign, without recourse, all awards or any
rights to collect awards to Purchaser on the Closing Date.

 

12.3                        Casualty Not Material.  If the Casualty is not
Material, then the Closing shall occur without abatement of the Purchase Price
except for a credit in the amount of the applicable deductible and Seller shall
not be obligated to repair such damage or destruction and Seller shall assign,
without recourse, and turn over to Purchaser all of the insurance proceeds net
of any costs of repairs completed to date and net of reasonable collection costs
(or, if such have not been awarded, all of its right, title and interest
therein) payable with respect to such fire or such casualty including any rent
abatement insurance for such casualty.

 

12.4                        Materiality.  For purposes of this Article XII,
(i) with respect to a taking by condemnation or eminent domain, the term
“Material” shall mean any condemnation or taking which would materially impede
access to a Property, reduce available parking at a Property below that required
by applicable law or any other agreement affecting such Property, result in the
termination of any Lease of more than ten percent (10%) of the space in the
applicable Property, or result in a condemnation award reasonably estimated to
exceed ten percent (10%) of the Purchase Price applicable to such Property; and
(ii) with respect to a casualty, the term “Material” shall mean any casualty
such that the cost of repair, as reasonably estimated by an engineer designated
by Seller and Purchaser, is in excess of ten percent (10%) of the Purchase Price
applicable to such Property.

 

ARTICLE XIII

Default

 

13.1                        Default by Seller.  IN THE EVENT THE CLOSING AND THE
TRANSACTIONS CONTEMPLATED HEREBY DO NOT OCCUR AS PROVIDED HEREIN BY REASON OF
ANY DEFAULT OF SELLER, WHICH DEFAULT IS NOT CURED WITHIN TWO (2) DAYS AFTER
WRITTEN NOTICE FROM PURCHASER TO SELLER, IT WOULD BE IMPRACTICAL AND EXTREMELY
DIFFICULT TO ESTIMATE THE DAMAGES WHICH PURCHASER MAY SUFFER.  THEREFORE, THE
PARTIES HAVE AGREED THAT A REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT THAT
PURCHASER WOULD SUFFER IN SUCH EVENT IS AND SHALL BE THE RIGHT TO RETAIN THE
PROCEEDS OF THE SELLER LETTER OF CREDIT,  AS LIQUIDATED DAMAGES, AS PURCHASER’S
SOLE AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT.  SUCH LIQUIDATED DAMAGES ARE NOT
INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING OF APPLICABLE LAWS. 
Notwithstanding the foregoing, nothing contained herein shall limit Purchaser’s
remedies at law or in equity, as to the Surviving Termination Obligations.

 

13.2                        Default by Purchaser; Liquidated Damages.  IN THE
EVENT THE CLOSING AND THE TRANSACTIONS CONTEMPLATED HEREBY DO NOT OCCUR AS
PROVIDED HEREIN BY REASON OF ANY DEFAULT OF PURCHASER, WHICH DEFAULT IS NOT
CURED WITHIN TWO (2) DAYS AFTER WRITTEN NOTICE FROM SELLER TO PURCHASER, IT
WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH
SELLER MAY SUFFER.  THEREFORE, THE PARTIES HAVE AGREED THAT A REASONABLE
ESTIMATE OF THE TOTAL NET DETRIMENT THAT SELLER WOULD SUFFER IN SUCH EVENT IS
AND SHALL BE THE RIGHT TO RETAIN THE PROCEEDS OF THE PURCHASE LETTER OF CREDIT,
AS LIQUIDATED DAMAGES, AS SELLER’S SOLE AND EXCLUSIVE REMEDY UNDER THIS
AGREEMENT.  SUCH LIQUIDATED DAMAGES ARE NOT INTENDED AS A FORFEITURE OR PENALTY
WITHIN THE MEANING OF APPLICABLE LAWS.  Notwithstanding the foregoing, nothing
contained herein shall limit Seller’s remedies at law or in equity, as to the
Surviving Termination Obligations.

 

23

--------------------------------------------------------------------------------


 

ARTICLE XIV

Brokers

 

14.1                        Brokers.  Purchaser and Seller each represents and
warrants to the other that it has not dealt with any person or entity entitled
to a brokerage commission, finder’s fee or other compensation with respect to
the transaction contemplated hereby.  Purchaser hereby agrees to indemnify,
defend, and hold Seller harmless from and against any losses, damages, costs and
expenses (including, but not limited to, attorneys’ fees and costs) incurred by
Seller by reason of any breach or inaccuracy of the Purchaser’s ( or its
nominee’s) representations and warranties contained in this Article XIV.  Seller
hereby agrees to indemnify, defend, and hold Purchaser harmless from and against
any losses, damages, costs and expenses (including, but not limited to,
attorneys’ fees and costs) incurred by Purchaser by reason of any breach or
inaccuracy of Seller’s representations and warranties contained in this
Article XIV.  The provisions of this Article XIV shall survive the Closing
and/or termination of this Agreement.

 

ARTICLE XV

Confidentiality

 

15.1                        Confidentiality.  Purchaser expressly acknowledges
and agrees that the transactions contemplated by this Agreement, the Documents
that are not otherwise known by or readily available to the public and the
terms, conditions and negotiations concerning the same shall be held in the
strictest confidence by Purchaser and shall not be disclosed by Purchaser except
to a Purchaser Party/Representative, and except and only to the extent that such
disclosure may be necessary for its performance hereunder.  Purchaser agrees
that it shall instruct each of its Purchaser Party/Representatives to maintain
the confidentiality of such information and at the request of Seller, to
promptly inform Seller of the identity of each such Purchaser
Party/Representative.  Purchaser further acknowledges and agrees that, unless
and until the Closing occurs, all information and materials obtained by
Purchaser in connection with the Properties that are not otherwise known by or
readily available to the public will not be disclosed by Purchaser to any third
persons (other than to its Purchaser Party/Representatives) without the prior
written consent of Seller.  If the transaction contemplated by this Agreement
does not occur for any reason whatsoever, Purchaser shall promptly return to
Seller, and shall instruct its Purchaser Party/Representatives to return to
Seller, all copies and originals of all documents and information provided to
Purchaser.  Nothing contained in Section 5.2 of this Agreement or this
Section 15.1 shall preclude or limit either party from disclosing or accessing
any information otherwise deemed confidential under Section 5.2 or this
Section 15.1 in connection with the party’s enforcement of its rights following
a disagreement hereunder or in response to lawful process or subpoena or other
valid or enforceable order of a court of competent jurisdiction or any filings
or disclosures with any applicable Authorities (In the Unites States and/or
Australia) required by reason of the transactions provided for herein and/or any
filings or disclosures required in accordance with the laws or market
rules (including stock exchange rules) of the United States and/or Australia. 
The provisions of this Section 15.1 shall survive any termination of this
Agreement without limitation.

 

15.2                        Post Closing Publication.  Notwithstanding the
foregoing, following Closing, Purchaser and Seller shall have the right to
announce the acquisition of the Properties in newspapers and real estate trade
publications (including “tombstones”) publicizing the purchase provided that
Purchaser and Seller shall consult one another with respect to any such notice
or publication, and shall implement any reasonable comments or objections of the
other.  Seller may also publicize the sale of the Property in the ordinary
course of its business.  The provisions of this Section 15.2 shall survive
Closing and/or any termination of this Agreement without limitation.

 

24

--------------------------------------------------------------------------------


 

ARTICLE XVI

1031 Exchange

 

16.1                        1031 Exchange.  Purchaser agrees to cooperate with
Seller for purposes of effecting and structuring, in conjunction with the sale
of the Properties, for the benefit of Seller, a like-kind exchange of real
property, whether simultaneous or a deferred exchange, pursuant to Section 1031
of the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.  Purchaser specifically agrees to execute such documents
and instruments as are reasonably necessary to implement such an exchange. 
Seller shall be solely responsible for assuring that the structure of any
proposed exchange is effective for Seller’s tax purposes.  Furthermore,
Purchaser specifically agrees that Seller may assign this Agreement and any of
its rights or obligations hereunder, in whole or in part, as necessary or
appropriate in furtherance of effectuating a Section 1031 like-kind exchange for
the Properties, provided that such assignment shall not serve to relieve Seller
of any liability for Seller’s obligations hereunder.  Purchaser shall have no
obligation to pay costs or expenses of effectuating such exchange, no such
exchange shall alter the time for performance set forth herein, and Purchaser
shall not be required to take title to any exchange property or (except for
customary consent to assignment of this Agreement to an exchange intermediary)
to incur obligations to third parties.

 

ARTICLE XVII

Miscellaneous

 

17.1                        Notices.  Any and all notices, requests, demands or
other communications hereunder shall be in writing and shall be deemed properly
served (i) on the date sent if transmitted by hand delivery with receipt
therefor, (ii) on the date sent if transmitted by facsimile (with confirmation
by hard copy to follow by overnight delivery service), (iii) on the date sent if
scanned to a .pdf file and transmitted by e-mail (with confirmation by hard copy
to follow by overnight delivery service) (iv) on day after the notice is
deposited with a nationally recognized overnight courier, or (v) upon receipt
after being sent by registered or certified mail, return receipt requested,
first class postage prepaid, addressed as follows (or to such new address as the
addressee of such a communication may have notified the sender thereof):

 

To Purchaser:

 

CenterPoint James Fielding, LLC
Level 5, 40 Miller Street
North Sydney, NSW 2060
Australia
Attn: Mr. Ben Hindmarsh
Fax No.: 61 2 9004 8462
E-Mail: benhindmarsh@mirvac.com.au

 

 

 

With a copy to:

 

Wildman Harrold Allen & Dixon LLP
225 W. Wacker Drive, Suite 3000
Chicago, Illinois 60606
Attn: Kathleen M. Gilligan, Esq.
Fax No.: (312) 201-2555
E-Mail:gilligan@wildmanharrold.com

 

25

--------------------------------------------------------------------------------


 

To Seller:

 

CenterPoint Properties Trust
1808 Swift Drive
Oak Brook, Illinois60523

 

 

Attn:

Mr. James N. Clewlow

 

 

 

and Mr. Michael M. Mullen

 

 

Fax No.:   (630) 586-8010

 

 

E-Mail:

jclewlow@centerpoint-prop.com

 

 

E-Mail:

mmullen@centerpoint-prop.com

 

 

 

With a copy to:

 

Weinberg Richmond LLP
333 West Wacker Drive, Suite 1800
Chicago, Illinois 60606
Attn: Mark S. Richmond, Esq.

 

 

Fax No.:

(312) 807-3903

 

 

E-Mail

mrichmond@wr-llp.com

 

17.2                        Governing Law.  This Agreement shall be governed by
and construed in accordance with the internal, substantive laws of the State of
Illinois, without regard to the conflict of laws principles thereof.

 

17.3                        Headings.  The captions and headings herein are for
convenience and reference only and in no way define or limit the scope or
content of this Agreement or in any way affect its provisions.

 

17.4                        Effective Date.  This Agreement shall be effective
upon delivery of this Agreement fully executed by the Seller and Purchaser,
which date shall be deemed the Effective Date hereof.  Either party may request
that the other party promptly execute a memorandum specifying the Effective
Date.

 

17.5                        Business Days.  If any date herein set forth for the
performance of any obligations of Seller or Purchaser or for the delivery of any
instrument or notice as herein provided should be on a Saturday, Sunday or legal
holiday, the compliance with such obligations or delivery shall be deemed
acceptable on the next business day following such Saturday, Sunday or legal
holiday.  As used herein, the term “legal holiday” means any state or Federal
holiday for which financial institutions or post offices are generally closed in
the state where the Property is located.

 

17.6                        Counterpart Copies.  This Agreement may be executed
in two or more counterpart copies, all of which counterparts shall have the same
force and effect as if all parties hereto had executed a single copy of this
Agreement.

 

17.7                        Binding Effect.  This Agreement shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.

 

17.8                        Assignment.  Purchaser shall not have the right to
assign this Agreement without Seller’s prior written consent, which consent may
be given or withheld in Seller’s sole and absolute discretion; provided,
however, Purchaser may designate a wholly owned subsidiary to acquire title to
the Properties at Closing or assign its right, title and interest under this
Agreement to a wholly owned subsidiary, provided that in no event will Purchaser
be released from any of its obligations or liabilities under this Agreement. 
Seller may assign this Agreement in whole or in part to any corporate, limited
liability company or partnership entity affiliated with, or related to, Seller
(“Affiliate”) without Purchaser’s consent; provided that Seller shall in no
event be released from any of its obligations or liabilities hereunder as a
result of any such assignment.  In the event that an Affiliate shall be
designated as a transferee hereunder, the Affiliate shall have the benefit of
all of the

 

26

--------------------------------------------------------------------------------


 

representations and rights that would otherwise have run in favor of Seller,
which, by the terms of this Agreement, are incorporated or relate to the
conveyance in question.  All transferees and assignees of Purchaser (“Assignee”)
shall assume all of Purchaser’s obligations under this Agreement pursuant to an
Assignment and Assumption Agreement reasonably acceptable to Seller, and
consented to in writing by Seller.  In the event the rights and obligations of
Purchaser shall be transferred, assigned and assumed as permitted under this
Agreement, then such Assignee will be substituted in place of such assignor in
the above-provided-for documents and it shall be entitled to the benefit of and
may enforce Seller’s covenants, representations and warranties hereunder
provided that Purchaser shall in no event be released from any of its
obligations or liabilities hereunder as a result of such assignment.  Upon any
such assignment by Purchaser or any successor or assign of Purchaser, then the
assignor’s liabilities and obligations hereunder or under any instruments,
documents or agreements made pursuant hereto shall be binding upon Assignee;
provided, however, that Assignee shall have the benefit of any limitations of
such liabilities and obligations applicable to either the assignor or Assignee,
provided by law or by the terms hereof or such instruments, documents or
agreements.  Whenever reference is made in this Agreement to Seller or
Purchaser, such reference shall include the successors and assigns of such party
under this Agreement.  Purchaser may assign this Agreement for collateral
purposes only to Purchaser’s lender.

 

17.9                        Interpretation.  This Agreement shall not be
construed more strictly against one party than against the other merely by
virtue of the fact that it may have been prepared by counsel for one of the
parties, it being recognized that both Seller and Purchaser have contributed
substantially and materially to the preparation of this Agreement.

 

17.10                 Entire Agreement.  This Agreement and the Exhibits
attached hereto contain the final and entire agreement between the parties
hereto with respect to the sale and purchase of the Property and are intended to
be an integration of all prior negotiations and understandings.  Purchaser,
Seller and their agents shall not be bound by any terms, conditions, statements,
warranties or representations, oral or written, not contained herein.  No change
or modifications to this Agreement shall be valid unless the same is in writing
and signed by the parties hereto.  Each party reserves the right to waive any of
the terms or conditions of this Agreement which are for their respective benefit
and to consummate the transaction contemplated by this Agreement in accordance
with the terms and conditions of this Agreement which have not been so waived. 
Any such waiver must be in writing signed by the party for whose benefit the
provision is being waived.

 

17.11                 Severability.  If any one or more of the provisions hereof
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision hereof, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

17.12                 Survival.  Except for obligations that survive the Closing
pursuant to the provisions of Sections (and related subparagraphs) 4.2, 5.1,
5.2, 5.3, 6.2, 7.4, 7.5, 7.6, 8.3, 8.4, 9.4, 9.9, 9.11, 10.2, 14.1, 15.1, 15.2,
17.15, 17.16, 17.20 and 17.23 (collectively, the “Surviving Termination
Obligations”), the provisions of this Agreement and the representations and
warranties herein shall not survive after the conveyance of title and payment of
the Purchase Price but be merged therein.

 

17.13                 Exhibits and Schedules.  Exhibits A through S and
Schedules 7.1.4 through 9.12 attached hereto are incorporated herein by
reference.

 

17.14                 Time.  Time is of the essence in the performance of each
of the parties’ respective obligations contained herein.

 

27

--------------------------------------------------------------------------------


 

17.15                 Limitation of Liability.  No present or future partner,
member, manager, director, officer, shareholder, employee, advisor, affiliate or
agent of or in Purchaser or any affiliate of Purchaser shall have any personal
liability, directly or indirectly, under or in connection with this Agreement or
any agreement made or entered into under or in connection with the provisions of
this Agreement, or any amendment or amendments to any of the foregoing made at
any time or times, heretofore or hereafter, and Seller and its successors and
assigns and, without limitation, all other persons and entities, shall look
solely to Purchaser’s assets for the payment of any claim or for any
performance, and Seller hereby waives any and all such personal liability.  For
purposes of this Section 17.15, no negative capital account or any contribution
or payment obligation of any partner or member in Purchaser shall constitute an
asset of Purchaser.  The limitations of liability contained in this Paragraph
are in addition to, and not in limitation of, any limitation on liability
applicable to Purchaser provided elsewhere in this Agreement or by law or by any
other contract, agreement or instrument.  All documents to be executed by
Purchaser shall also contain the foregoing exculpation.

 

No present or future partner, member, director, officer, shareholder, employee,
advisor, affiliate or agent of or in Seller or any affiliate of Seller shall
have any personal liability, directly or indirectly, under or in connection with
this Agreement or any agreement made or entered into under or in connection with
the provisions of this Agreement, or any amendment or amendments to any of the
foregoing made at any time or times, heretofore or hereafter, and Purchaser and
its successors and assigns and, without limitation, all other persons and
entities, shall look solely to Seller’s assets for the payment of any claim or
for any performance, and Purchaser hereby waives any and all such personal
liability.  For purposes of this Section 17.15, no negative capital account or
any contribution or payment obligation of any partner or member in Seller shall
constitute an asset of Seller.  The limitations of liability contained in this
Paragraph are in addition to, and not in limitation of, any limitation on
liability applicable to Seller provided elsewhere in this Agreement or by law or
by any other contract, agreement or instrument.  All documents to be executed by
Seller shall also contain the foregoing exculpation.  The provisions of this
Section 17.15 shall survive Closing and/or any termination of this Agreement.

 

17.16                 Prevailing Party.  Should either party employ an attorney
to enforce any of the provisions hereof, (whether before or after Closing, and
including any claims or actions involving amounts held in escrow), the
non-prevailing party in any final judgment agrees to pay the other party’s
reasonable expenses, including reasonable attorneys’ fees and expenses in or out
of litigation and, if in litigation, trial, appellate, bankruptcy or other
proceedings, expended or incurred in connection therewith, as determined by a
court of competent jurisdiction.  The provisions of this Section 17.16 shall
survive Closing and/or any termination of this Agreement.

 

17.17                 No Recording.  Neither this Agreement nor any memorandum
or short form hereof shall be recorded or filed in any public land or other
public records of any jurisdiction, by either party and any attempt to do so may
be treated by the other party as a breach of this Agreement.

 

17.18                 Waiver of Trial by Jury.  The respective parties hereto
shall and hereby do waive trial by jury in any action, proceeding or
counterclaim brought by either of the parties hereto against the other on any
matters whatsoever arising out of or in any way connected with this Agreement,
or for the enforcement of any remedy under any statute, emergency or otherwise.

 

17.19                 Cooperation between Seller and Purchaser.  Seller agrees
to reasonably cooperate with Purchaser in connection with the preparation and
delivery of any Subordination, Non-Disturbance and Attornment Agreements
required by Purchaser’s lenders in connection with the closing of the
transaction described herein.

 

17.20                 Further Assurances.  Each party shall, from time to time,
at the request of the other party, and without further consideration, execute
and deliver such further instruments and

 

28

--------------------------------------------------------------------------------


 

take such further action as may be required or reasonably requested by either
party to establish, maintain or protect the respective rights of the parties to
carry out and effect the intentions and purposes of this Agreement.

 

17.21                 Return of Deposit.  Notwithstanding anything to the
contrary contained in this Agreement, whenever this Agreement provides that the
Deposit shall be delivered or returned to Purchaser, the parties acknowledge and
agree that said Deposit or a portion thereof shall remain with the Escrow Agent
in the event that Purchaser has failed to comply with the provisions of this
Agreement.  Notwithstanding anything to the contrary contained in this
Section 17.21, Seller agrees that if the provisions of this Agreement provide
for the return of the Deposit to Purchaser that Seller will not unreasonably
withhold its consent to the return of the Deposit to Purchaser.  Notwithstanding
anything to the contrary contained in this Section 17.21, Purchaser agrees that
if the provisions of this Agreement provide for the return of the Seller Earnest
Money to Seller that Purchaser will not unreasonably withhold its consent to the
return of the Seller Earnest Money to Seller.

 

17.22                 Other Agreements.  Seller and Purchaser have a business
relationship with each other and in connection therewith Seller and Purchaser
have entered into various other agreements as of the date hereof (“Other
Agreements”).  A default by either party under any Other Agreement not cured
within any applicable cure period shall be deemed to be a default by such party
under this Agreement.

 

17.23                 Seller Environmental Obligations.  Notwithstanding
anything to the contrary contained in this Agreement, based on conditions
existing as of the Effective Date, Seller agrees to conduct and complete, for
Purchaser’s benefit and solely at Seller’s expense except as provided below, all
investigation and remediation measures necessary for Seller to obtain (a) with
respect to the Properties identified on Exhibit S, a No Further Remediation
(“NFR”) letter from the Illinois Environmental Protection Agency, and (b) with
respect to the Properties identified on Exhibit S, a Certificate of Completion
in the Voluntary Remediation Program administered by the Indiana Department of
Environmental Management and a Covenant Not to Sue from the office of the
Governor of Indiana (the NFR Letter, the Certificates of Completion, the
Covenants Not to Sue, and all other necessary closure certification records
shall be referred to collectively herein as the “Completion Documents”).

 

17.23.1            Schedule.  Seller shall act with diligence in conducting
investigation and remediation measures, in pursuing issuance of the Completion
Documents, and in complying with any applicable requirements of the respective
state voluntary cleanup program, including without limitation the following, to
the extent required by the respective state voluntary cleanup program: causing
the Completion Documents to be recorded in the property records and filed with
governmental agencies, and notifying third parties such as off-site landowners.
Seller shall make reasonable efforts to cause the Completion Documents to be
issued by no later than the LLC Expiration Date (as defined in that certain
Limited Liability Company Agreement of even date herewith by and between
CenterPoint Properties Trust and JF US Industrial Property Trust).  If Seller
fails to cause the Completion Documents to be issued by no later than the LLC
Expiration Date for any individual Property (“NFR Substitution Event”),
Purchaser may, at its option, by written notice to Seller within thirty (30)
days after the occurrence of an NFR Substitution Event, request that Seller
offer a Substitute Property in accordance with Section 9.9.2 above. (“NFR
Substitution Notice”); provided, however, in the event that Purchaser elects to
have Seller provide a Substitute Property, Seller, if it chooses to do so, in
its sole and absolute discretion, shall have a period of thirty (30) days from
the date Seller is given the NFR Substitution Notice to obtain the Completion
Documents, and further, provided, however, if the Completion Documents are not
capable of being obtained within said thirty (30) day period through no fault of
Seller and Seller has commenced to obtain the Completion Documents within such
thirty (30) day

 

29

--------------------------------------------------------------------------------


 

period, then Seller shall have such reasonable period of time from and after the
date of the NFR Completion Notice to obtain the Completion Documents; provided,
further, that such additional period shall not extend beyond the date of the
Closing with respect to the Substitute Property.  In the event Seller cures the
condition giving rise to the NFR Substitution Event prior to the time that a
Closing with respect to the Substitute Property occurs, the Scheduled Closing
Date for the Removed Property shall be extended to the fifteenth (15th) day
after the condition giving rise to the NFR Substitution Event has been cured.

 

In the event Seller does not obtain the Completion Documents within the time
periods referenced above, Seller shall repurchase the Property in question at
such time as Purchaser acquires a Substitute Property.  Seller shall repurchase
the Removed Property for the same price paid by Purchaser to purchase such
Property from Seller and Seller shall repurchase such Property on the same terms
and conditions of this Agreement applicable to Purchaser’s acquisition of a
Substitute Property. Seller shall be obligated to repurchase the Property in
question only if Purchaser agrees to purchase the Substitute Property, and
Purchaser and Seller shall agree to close on both transactions on the same day
at the same time.  Seller and Purchaser agree to follow the same terms,
conditions and procedures for purposes of this exchange as are generally
consistent with Sections 9.9.5, 9.9.6, 9.9.7 and 9.9.8 of this Agreement.

 

17.23.2            Cooperation.  From and after the Effective Date of this
Agreement, Seller and Purchaser shall cooperate with each other to facilitate
the successful completion of the voluntary remediation process for each
Property.  Seller and Purchaser shall consult in good faith about all draft
workplans and proposed submissions to regulatory authorities, and Seller shall
make changes reasonably requested by Purchaser.  Seller shall provide at least
two (2) Business Days advance written notice of entry onto a Property and
identify the general nature of the work to be performed and the portion(s) of
the Property on which the work will be performed.  To the extent practical,
Seller shall provide advance notice to Purchaser of, and shall allow Purchaser
to participate in, meetings and telephone conferences with regulatory
authorities.  Seller shall provide Purchaser with a copy of all test results,
final submissions to regulatory agencies and final documents received from such
agencies within a reasonable period of time after they are received or created
by Seller.

 

17.23.3            Scope of Testing Activities.  Pursuant to this Section 17.23,
Seller shall conduct initial testing sufficient to reasonably identify all
potential contaminants of concern materially related to the
industrial/commercial use at the Properties (reasonably taking into
consideration potentially significant environmental conditions indicated in
Phase 1 reports or in prior testing).  Subsequent testing shall be conducted by
Seller as reasonably necessary to satisfy regulatory authorities for issuance of
the Completion Documents.

 

17.23.4            Institutional Controls.  The Completion Documents may be
qualified or conditioned by institutional controls (e.g., deed restrictions,
engineered barriers) to the extent such controls are consistent with the
Properties’ industrial/commercial use as of the Effective Date and are necessary
for issuance of the Completion Documents; provided, however, Seller shall have
sole discretion to select the remedial approach for obtaining the Completion
Documents.  Any such institutional controls are subject to Purchaser’s review
and approval, which approval shall not be unreasonably withheld.

 

17.23.5            Execution of Documents.  Solely relating to and limited by
Seller’s obligations as set forth in Article 17 hereto, Seller shall arrange for
any offsite disposal of hazardous substances, required in order to obtain the
Completion Documents, and shall execute all manifests and similar documents,
reflecting itself or its designee as the generator of such hazardous substances,
and in no event shall Seller name or identify Purchaser as

 

30

--------------------------------------------------------------------------------


 

the generator of such hazardous substances; provided, however, the Seller has no
duty or obligation whatsoever for any hazardous substances transported to,
released upon or generated by Purchaser, its agents, representatives and
assigns, at, on, beneath or adjacent to the Properties. Purchaser shall execute
other documents reasonably requested by Seller that are necessary and consistent
with this Section 17.23.

 

17.23.6            Access. Purchaser shall provide necessary access to Seller to
carry out the provisions of this section.  Seller shall use all reasonable
efforts to avoid any disruption of tenant activities, and shall promptly repair
at Seller’s sole cost and expense any damage caused by its investigation or
remediation activities.

 

17.23.7            Indemnification. Until the earlier of the date the Seller
procures and provides to Purchaser the requisite Completion Documents as set
forth herein for each Property, or an appropriate substitute is exchanged
pursuant to Section 17.23.1 hereof, Seller shall protect, defend, indemnify and
hold Purchaser harmless from and against any claim or loss arising out of
(a) any investigation, remediation or disposal activities conducted by Seller or
its agents pursuant to this Section 17.23, and (b) any failure by Seller to
obtain the Completion Documents as provided in this section.

 

17.23.8            Voidance. In the event any of the Completion Documents are
voided as a result of any fraudulent misrepresentation or other fraudulent act
or omission of Seller, Seller shall be responsible for implementing at its
expense any measures necessary to have the Completion Documents reinstated.

 

17.23.9            Assignment.  To the extent allowed by contract and law,
Seller shall use reasonable efforts to assign to Purchaser its environmental
rights under current vendor and tenant agreements, including all indemnities,
escrows, representations, and warranties (“Seller’s Environmental Rights”). 
Where Seller is unable to assign Seller’s Environmental Rights, Seller will use
commercially reasonable efforts to enforce such rights on behalf of Purchaser
(at Purchaser’s expense).

 

17.23.10      Survival.  The terms of this Section 17.23 shall expressly
survive, without limitation, the Closing.

 

17.24                 Currency. All payments and amounts referenced or described
in this Agreement shall be deemed to require payments in and refer to amounts in
the currency of the United States of America.

 

17.25                 Facsimile Signatures. The parties hereto agree that the
use of facsimile signatures for the execution of this Agreement shall be legal
and binding and shall have the same force and effect as if originally signed.

 

[remainder of page intentionally left blank]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
on the date or dates set forth below.

 

 

PURCHASER:

 

 

 

CENTERPOINT JAMES FIELDING, LLC, a Delaware
limited liability company

 

 

 

 

 

By

  /s/ Adrian Harrington

 

 

 

Name:

Adrian Harrington

 

 

Title:

Vice President

 

 

 

By

  /s/ Adrienne Parkinson

 

 

 

Name:

Adrienne Parkinson

 

 

Title:

Assistant Secretary

 

 

 

Date:

April 6, 2005

 

 

 

Tax I.D. # 98-0450460

 

 

 

 

 

SELLER:

 

 

 

CENTERPOINT PROPERTIES TRUST, a Maryland
real estate investment trust

 

 

 

 

 

By

  /s/ Michael M. Mullen

 

 

 

Name:

Michael M. Mullen

 

 

Title:

Chief Executive Officer

 

 

 

By

  /s/ James N. Clewlow

 

 

 

Name:

James N. Clewlow

 

 

Title:

Chief Investment Officer

 

 

 

Date:

April 6, 2005

 

 

 

 

 

CENTERPOINT VENTURE, LLC, a Delaware
limited liability company

 

 

 

 

 

By

  /s/ Michael M. Mullen

 

 

 

Name:

Michael M. Mullen

 

 

Title:

Vice President

 

 

 

By

/s/ James N. Clewlow

 

 

 

Name:

James N. Clewlow

 

 

Title:

Vice President

 

 

 

Date:

April 6, 2005

 

32

--------------------------------------------------------------------------------


 

Exhibits

 

 

 

 

 

Exhibit A

 

Properties

Exhibit B-1 - B-8

 

Legal Descriptions

Exhibit C-1 - C-8

 

Schedule of Leases

Exhibit D -

 

Intentionally Deleted

Exhibit E -

 

Escrow Agreement

Exhibit F -

 

Documents

Exhibit G-1 - G-8

 

Permitted Exceptions

Exhibit H-

 

Master Lease

Exhibit I -

 

Intentionally Deleted

Exhibit J -

 

Intentionally Deleted

Exhibit K -

 

Tenant Estoppel Certificate

Exhibit L -

 

Seller’s Estoppel Certificate

Exhibit M -

 

General Assignment

Exhibit N -

 

Deed

Exhibit O -

 

Notice of Sale to Tenant

Exhibit P -

 

Non-Foreign Entity Certification

Exhibit Q -

 

Survey Certification

Exhibit R -

 

Planned Expenditures

Exhibit S -

 

NFR Properties

 

Schedules

 

 

7.1.4 -

 

No Violations of Laws

7.1.5

 

Eminent Domain

7.1.6

 

Hazardous Material

7.1.7

 

Litigation

7.1.8

 

Leases

7.1.9

 

Contracts

7.1.10

 

Defaults

9.8

 

Purchase Price Schedule

9.10

 

Contracts

9.12

 

REA Estoppels

 

33

--------------------------------------------------------------------------------


TRANCHE 3

 

SALE AGREEMENT

 

THIS SALE AGREEMENT (“Agreement”) is made and entered into as of the 6th day of
April, 2005, by and between CENTERPOINT PROPERTIES TRUST, a Maryland real estate
investment trust (“SELLER”), and CENTERPOINT JAMES FIELDING, LLC, a Delaware
limited liability company (“PURCHASER”).

 

In consideration of the mutual promises, covenants and agreements hereinafter
set forth and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:

 

ARTICLE I

Sale of Properties

 

1.1                               Sale of Properties.  Seller agrees to sell,
assign and convey to Purchaser, or cause to be sold, assigned and conveyed to
Purchaser, in the event that one or more of the Properties is currently owned by
an entity affiliated with Seller (hereinafter collectively referred to as
“Seller Affiliates”), and Purchaser agrees to purchase from Seller, the
following:

 

1.1.1                        Land and Improvements.  That certain real property
commonly described on Exhibit A, being more particularly described on Exhibits
B-1 through B-11 respectively, attached hereto (collectively, the “Land”),
together with any improvements located thereon (collectively, the
“Improvements”);

 

1.1.2                        Leases.  All of Seller’s or Seller Affiliates’, as
the case may be, right, title and interest, if any, in and to all leases,
subleases, licenses and other occupancy agreements, together with any and all
amendments, modifications or supplements thereto (hereafter referred to
collectively as the “Leases”), being more particularly described on Exhibits C-1
through C-11 respectively, attached hereto, and all prepaid rent attributable to
the period following Closing, as herein defined, and subject to Section 4.2.4
below, the security deposits under such Leases (collectively, the “Leasehold
Property”);

 

1.1.3                        Real Property.  All of Seller’s or Seller
Affiliates’, as the case may be, right, title and interest, if any, in and to
all easements and appurtenances to Seller’s or Seller Affiliates’, as the case
may be, interest in the Land and the Improvements, including, without
limitation, all mineral and water rights and all easements, licenses, covenants
and other rights-of-way or other appurtenances used in connection with the
beneficial use or enjoyment of the Land and the Improvements (the Land, the
Improvements and all such easements and appurtenances are sometimes collectively
referred to as the “Real Property”);

 

1.1.4                        Personal Property.  All personal property
(including equipment), if any, owned by Seller or Seller Affiliates, as the case
may be, and located on the Real Property as of the date hereof, and all
fixtures, if any, located on the Real Property as of the date hereof or as of
the Closing Date (collectively, the “Personal Property”); and

 

1.1.5                        Intangible Property.  All of Seller’s or Seller
Affiliates’, as the case may be, right, title and interest, if any, in and to
all service, equipment, supply and maintenance contracts (collectively, the
“Contracts”), guarantees, licenses, side track agreements (and other agreements
including leasehold agreements attendant to the Property), approvals, utility
contracts, plans and specifications, governmental approvals and development
rights, certificates, permits and warranties (and including all escrows,
indemnities, representations, warranties and guarantees Seller received from any
and all vendors from when Seller

 

--------------------------------------------------------------------------------


 

acquired the Properties), including, without limitation environmental insurance
policies (to the extent same can be assigned with a reservation of rights for
the benefit of Seller as well) and other environmental escrows and indemnities
(to the extent same can be assigned with a reservation of rights for the benefit
of Seller as well), if any, relating to the Real Property or the Personal
Property, to the extent assignable (collectively, the “Intangible Property”). 
(For each individual parcel, the Real Property, the Leasehold Property, the
Personal Property and the Intangible Property are sometimes collectively
hereinafter referred to as the “Property”, and for all parcels, taken together,
the Real Property, the Leasehold Property, the Personal Property and the
Intangible Property are collectively referred to as the “Properties”).  It is
hereby acknowledged by the parties that Seller shall not convey to Purchaser
claims relating to any real property tax refunds or rebates for periods accruing
prior to the Closing, to the extent such taxes have been paid by Seller prior to
the Closing, existing insurance claims and any existing claims against previous
tenants of the Properties, which claims are hereby reserved by Seller, subject
to the terms and provisions of Section 4.2.4 below.

 

ARTICLE II

Purchase Price

 

2.1                               Purchase Price.  Subject to the provisions of
Section 9.9 below, the purchase price for the Properties shall be Sixty-Five
Million Four Hundred Thousand and No/100 Dollars ($65,400,000.00) (“Purchase
Price”) in currency of the United States of America. The Purchase Price, as
adjusted by all prorations as provided for herein, shall be paid by Purchaser at
Closing as directed by the Seller by wire transfer of immediately available
federal funds of The United States of America.

 

ARTICLE III

Deposit

 

3.1                               Purchaser Deposit.  Purchaser will deposit a
Fifteen Million and No/100 Dollars ($15,000,000.00) Letter of Credit (“Purchaser
Letter of Credit”) on the date of the first Closing to occur under any of the
Sale Agreements (defined below) with Chicago Title Insurance Company (“Escrow
Agent” or “Title Company”).  The Purchaser Letter of Credit shall be held by
Escrow Agent pursuant to an Escrow Agreement in the form attached hereto as
Exhibit E modified to conform to the terms of this Agreement and as required by
Title Company when Title Company holds a letter of credit (“Escrow Agreement”). 
The Purchaser Letter of Credit shall (i) be unconditional and irrevocable,
(ii) be in a form reasonably acceptable to Seller, (iii) be issued by a
financial institution doing business in the United States of America, with
offices in Chicago, Illinois and (iv) expire no earlier than March 15, 2006. 
The cost of issuing and maintaining the Purchaser Letter of Credit shall be paid
by Seller and Seller’s failure to do so shall not be a breach or a default by
Purchaser under this Agreement or any Other Agreements (as defined in
Section 17.22 below) nor shall Seller have any right to direct Escrow Agent to
draw upon the Purchaser Letter of Credit as a result of Seller’s failure as
aforesaid.  The Purchaser Letter of Credit and the proceeds of the Purchaser
Letter of Credit (“Purchaser Proceeds”) have been provided to assure performance
and observance by Purchaser of all of its closing obligations under this
Agreement and five (5) other sale agreements entered into by and between Seller
and Purchaser and dated of even date herewith relating to the sale of properties
by Seller to Purchaser (this Agreement and the other five (5) Sale Agreements
are herein collectively referred to as the “Sale Agreements”).   Accordingly, in
the event of the occurrence of a default under Section 13.2 of this Agreement or
any of the other Sale Agreements or in the event that the Purchaser Letter of
Credit will expire within thirty (30) days or less, Seller shall have the right
to direct Escrow Agent to draw upon the Purchaser Letter of Credit.  All
Purchaser Proceeds received by Escrow Agent shall be retained by Escrow Agent
and held or disbursed pursuant to the terms of the Escrow Agreement and this
Agreement.  At the time of the final Closing of all Properties, including, but
not limited to, Substitute Properties (defined below)

 

2

--------------------------------------------------------------------------------


 

under all of the Sale Agreements, the Purchaser Letter of Credit shall be
delivered to Purchaser.  In the event any Closing under any of the Sale
Agreements does not occur through no fault of Purchaser, Purchaser Letter of
Credit shall be returned to Purchaser.

 

3.2                               Seller Deposit.  Seller will deposit a Three
Million and No/100 Dollars ($3,000,000.00) Letter of Credit (“Seller Letter of
Credit”) on the date of the first Closing to occur under the Sale Agreements
with Escrow Agent.  The Seller Letter of Credit shall be held by Escrow Agent
pursuant to an Escrow Agreement in the form attached hereto as Exhibit E
modified to conform to the terms of this Agreement and as required by Title
Company when Title Company holds a letter of credit.  The Seller Letter of
Credit shall (i) be unconditional and irrevocable, (ii) be in a form reasonably
acceptable to Purchaser, (iii) be issued by a financial institution doing
business in the United States of America, with offices in Chicago, Illinois and
(iv) expire no earlier than March 15, 2006.  The cost of issuing and maintaining
the Seller Letter of Credit shall be paid by Seller.  The Seller Letter of
Credit and the proceeds of the Seller Letter of Credit have been provided to
assure performance and observance by Seller of all of its closing obligations
under the Sale Agreements.  Accordingly, in the event of the occurrence of a
default under Section 13.1 of this Agreement or any of the other Sale Agreements
or in the event that the Seller Letter of Credit will expire within thirty (30)
days or less, Purchaser shall have the right to direct Escrow Agent to draw upon
the Seller Letter of Credit.  All Proceeds received by Escrow Agent shall be
retained by Escrow Agent and held or disbursed pursuant to the terms of the
Escrow Agreement and this Agreement.  At the time of the final Closing of all
Properties, including, but not limited to, Substitute Properties under all of
the Sale Agreements, the Seller Letter of Credit shall be delivered to Seller. 
In the event any Closing under any of the Sale Agreements does not occur through
no fault of Seller, Seller Letter of Credit shall be returned to Seller.

 

ARTICLE IV

Closing, Prorations and Closing Costs

 

4.1                               Closing.  The closing of the purchase and sale
of the Properties shall occur on or before 10:00 a.m. Central time on
October 28, 2005 (the “Scheduled Closing Date”) and shall be held at the offices
of Escrow Agent, or at such other place agreed to by Seller and Purchaser (said
closing is hereinafter referred to as the “Closing”).  Notwithstanding anything
to the contrary contained in this Section 4.1, Seller or Purchaser, as the case
may be, shall have the right to extend the closing date for one or more of the
Properties in accordance with the provisions of Sections 9.9, 10.1 and 12.1
hereof.  “Closing” shall be deemed to have occurred when the Title Company has
been instructed by both parties to pay the applicable portion of the Purchase
Price to Seller and to record the applicable Deeds, as hereunder defined.  The
date of the Closing is sometimes referred to in this Agreement as a “Closing
Date.”  The transactions contemplated by this Agreement shall be closed through
an escrow with Escrow Agent on the Closing Date, in accordance with the general
provisions of the usual form “New York Style” Deed and Money Escrow Agreement
used by Escrow Agent, with such provisions required to conform to the terms of
this Agreement.

 

4.2                               Prorations.  All matters involving prorations
or adjustments to be made in connection with Closing and not specifically
provided for in some other provision of this Agreement shall be adjusted in
accordance with this Section 4.2.  Except as otherwise set forth herein, all
items to be prorated pursuant to this Section 4.2 shall be prorated as of
midnight of the day immediately preceding a Closing Date, with Purchaser to be
treated as the owner of the applicable Properties, for purposes of prorations of
income and expenses, on and after a Closing Date.

 

4.2.1                        Taxes.  Subject to the provisions of this
Section 4.2.1, real estate and personal property taxes, if any, accrued, but not
yet due and owing as of the Closing and installments of special assessments, if
any, due and owing during the installment year in which the Closing occurs
(hereinafter collectively referred to as “Taxes”) shall be prorated as

 

3

--------------------------------------------------------------------------------


 

of the Closing Date, and, notwithstanding any other provision contained in this
Agreement, shall not be reprorated.  Seller shall pay all Taxes due and payable
as of the Closing Date.  If the Taxes have not been set for the year in which
Closing occurs or any prior year, then the proration of such Taxes shall be
based upon the most recent ascertainable tax bills.  Notwithstanding any other
provision of this Agreement, (a) there shall be no proration of Taxes with
respect to tenants whose leases obligate said tenants to pay Taxes when the tax
bills are issued, and (b) the amount otherwise due Purchaser under this
Section 4.2.1 shall be reduced by an amount equal to all tenant deposits held by
Seller for Taxes at the time of Closing (collectively, the “Tenant Tax
Deposits”) and the Tenant Tax Deposits shall be turned over to Purchaser at
Closing.  Tenant Tax Deposits received by Seller following Closing for any
period of time after Closing shall be paid to Purchaser.  The amount due under
this Section 4.2.1 shall not be credited to Purchaser at Closing but shall be
deposited into the operating account for the Properties and held by Seller as
property manager pursuant to the Management Agreement described in Section 9.6
below.

 

Seller shall contest real estate taxes and/or assessment levels, as the case may
be, prior to Closing if Seller deems reasonable in its judgment as a
commercially prudent owner of real estate.  All costs incurred in connection
with such contest shall be paid by the parties in proportion to benefit received
by the parties in connection with any reduction of such real estate taxes or
assessments as the case may be.

 

4.2.2                        Insurance.  Seller shall assign its existing
insurance policies to Purchaser upon Closing.  Purchaser shall be named as a
named insured thereon and all premiums with respect thereto shall be prorated
between the parties as of Closing.

 

4.2.3                        Utilities.  Purchaser and Seller hereby acknowledge
and agree that the amounts of all electric, sewer, water and other utility
bills, trash removal bills, janitorial and maintenance service bills and all
other operating expenses relating to the applicable Properties not paid by
tenants under Leases and allocable to the period prior to the Closing Date shall
be determined and paid by Seller before Closing, if possible, or shall be paid
thereafter by Seller or adjusted between Purchaser and Seller immediately after
the same have been determined.  Seller shall attempt to have all utility meters,
or utility services not paid by tenants under Leases, read as of the Closing
Date.  Purchaser shall cause all utility services to be placed in Purchaser’s
name as of the Closing Date.  If permitted by the applicable utilities, all
utility deposits in Seller’s name shall be assigned to Purchaser as of the
Closing Date, and Seller shall receive a credit therefor at Closing.

 

4.2.4                        Rents.  Rent [(including estimated pass-through
payments for common area/operating expenses, but not for Taxes), collectively
“Rents”] for the month in which Closing occurs shall be prorated for said month
based upon the Rents estimated to have been collected by Seller as of the
Closing Date.  Rents for said month shall be reprorated within seven
(7) Business Days after the end of said month based on Rents actually received. 
During the period after Closing, (i) Purchaser shall deliver to Seller any and
all Rents accrued but uncollected as of the Closing Date, to the extent
subsequently collected by Purchaser; provided, however, Purchaser shall apply
Rents received after Closing first to payment of current Rents then due, and
thereafter to delinquent Rents (other than “true up” payments received from
tenants attributable to a year-end reconciliation of actual and budgeted
pass-through payments, which shall be allocated among Seller and Purchaser pro
rata in accordance with their respective period of ownership as set forth in
Section 4.2.5 below), and (ii) Seller shall deliver to Purchaser any and all
Rents collected by Seller for any period after Closing.

 

Subject to the provisions of the following sentence, Seller shall be entitled,
after the Closing, to take any action against a tenant which would not result in
a termination of any

 

4

--------------------------------------------------------------------------------


 

Lease or a tenant’s right of occupancy thereunder (“Seller Action”). 
Notwithstanding the foregoing, Seller shall not take any Seller Action unless
Seller shall have first provided Purchaser with not less than five (5) Business
Days’ notice of its intent to take action against a tenant, together with a
description of the subject matter of the proposed Seller Action.  Purchaser
agrees that it shall use commercially reasonable efforts to collect all
pass-through rents payable by tenants and any delinquent Rents (provided,
however, that Purchaser shall have no obligation to institute legal proceedings,
including an action for unlawful detainer, against a tenant owing delinquent
Rents).

 

The amount of any unapplied security deposits (plus accrued interest thereon if
payable to a tenant under its lease) under the Leases held by Seller in cash at
the time of Closing shall be credited against the Purchase Price; accordingly,
Seller shall retain the actual cash deposits.  Notwithstanding anything in this
Section 4.2.4 to the contrary, if any security deposits are in the form of a
letter of credit, such security deposits shall not be prorated, but shall be
turned over by Seller to Purchaser at the Closing by the delivery thereof by
Seller to Purchaser in accordance with this provision.  In addition, Seller
shall use reasonable efforts to deliver appropriate duly executed instruments of
transfer or assignment of such letters of credit which are required to establish
Purchaser as the new beneficiary thereunder and any consents required by the
issuing bank for the transfer of such letters of credit.  If required, Seller
shall use reasonable efforts to arrange for the issuance by the issuing bank of
any authorization to the transfer, together with the delivery of such letters of
credit (and any letter of transfer that is required by such letter of credit). 
Any fees imposed by such issuing banks in connection with such transfers which
are not the obligation of the applicable tenant to pay shall be paid by Seller. 
In the event that any letter of credit is not transferable as of Closing, Seller
shall cooperate with Purchaser in all reasonable respects following the Closing
so as to transfer the same to Purchaser or to obtain a replacement letter of
credit with respect thereto in favor of Purchaser, in either case at no cost or
expense to Purchaser.  Until any such letter of credit shall be transferred or
replaced, Seller shall present such letter of credit for payment and deliver the
proceeds received by Seller, if any, to Purchaser within a reasonable period of
time following receipt of Purchaser’s written request.  Notwithstanding the
foregoing, Seller shall not be in default under this Agreement in the event that
any such letter of credit is not assigned to Purchaser for any reason other than
the failure of Seller to sign the documents required of it to transfer the
letter of credit or the failure of Seller to pay any fees imposed by an issuing
bank in connection with such transfers.  In such event, Purchaser may terminate
this Agreement with respect to the applicable Property upon written notice to
Seller on or before ten (10) days after Purchaser becomes aware that a letter of
credit will not be assigned on the Closing Date; provided, however, Purchaser’s
right to terminate shall not be effective in the event that Seller, in its sole
and absolute discretion, gives Purchaser a credit against the Purchase Price in
the amount of the security deposit or provides a substitute letter of credit in
that amount.

 

4.2.5                        Calculations.  For purposes of calculating
prorations, Purchaser shall be deemed to be in title to that portion of the
Properties being acquired on the Closing Date, and, therefore entitled to the
income therefrom and responsible for the expenses thereof for the entire day
upon which the Closing occurs.  All such prorations shall be made on the basis
of the actual number of days of the month which shall have elapsed as of the day
of the Closing and based upon the actual number of days in the month and year in
question.  Except as set forth in this Section 4.2, all items of income and
expense which accrue for the period prior to the Closing will be for the account
of Seller and all items of income and expense which accrue for the period on and
after the Closing will be for the account of Purchaser.  Purchaser and Seller
shall each submit or cause to be submitted to the other (i) on or about the 90th
day after Closing, and (ii) on or about the one year anniversary of the Closing,
a statement which sets forth necessary adjustments to items subject to proration
pursuant to the provisions of this Section 4.2, if any; provided, however, no
adjustment shall

 

5

--------------------------------------------------------------------------------


 

be made with respect to Taxes.  Within fifteen (15) days following delivery of
such statements, the parties shall make such adjustments among themselves as
shall be necessary to carry out the prorations as contemplated in this
Section 4.2.  In the event any prorations made under this Section 4.2 shall
prove to be incorrect for any reason, then any party shall be entitled to an
adjustment to correct the same.

 

4.2.6                        Leasing Commissions and Leasing Costs.  Seller
shall be responsible for all leasing commissions, tenant improvement costs and
other usual and customary leasing costs, due and owing with respect to the
current term of all Leases executed prior to the Effective Date, whether such
leasing commissions, tenant improvement costs and other usual and customary
leasing costs are due to be paid prior to or after the Closing Date.

 

4.2.7                        Prepaid Items.  Any prepaid items, including,
without limitation, fees for licenses which are transferred to the Purchaser at
the Closing and annual permit and inspection fees shall be apportioned between
the Seller and the Purchaser at the Closing.

 

4.2.8                        Allocation of Closing Costs and Expenses.  Seller
shall bear the cost of the title policy to be issued and extended coverage
charges, the cost of the Surveys (as hereinafter defined), the cost to record
any instruments necessary to clear Seller’s title, one-half the cost of the
Closing Escrow and one-half the cost of the “New York Style” closing fee.
Purchaser shall bear the cost of any recording fees with respect to the Deeds,
all costs incurred in connection with obtaining Purchaser’s financing for this
transaction, if any, the cost of all title endorsements (other than with respect
to extended coverage), if any, one-half the cost of the Closing Escrow and
one-half the cost of the “New York Style” closing fee.  The cost of state and
county transfer taxes shall be paid by the Seller, and the cost of local
transfer taxes shall be paid by the party designated in the applicable local
ordinance or local custom.  If no such designation or custom exists, and a local
transfer tax must be paid, the cost thereof shall be shared equally by Seller
and Purchaser.

 

4.2.9                        Operating Expenses.  All operating expenses
(including all charges under Contracts and agreements assumed by Purchaser under
the General Assignment, as hereinafter defined and fees to any owner’s
association) shall be prorated as of the Closing Date.  As to each service
provider, operating expenses payable or paid to such service provider in respect
to the billing period of such service provider in which the Closing Date occurs
(the “Current Billing Period”), shall be prorated on a per diem basis based upon
the number of days in the Current Billing Period prior to the Closing Date
(which shall be allocated to Seller) and the number of days in the Current
Billing Period on and after the Closing Date (which shall be allocated to
Purchaser), and assuming that all charges are incurred uniformly during the
Current Billing Period.  If actual bills for the Current Billing Period are
unavailable as of the Closing Date, then such proration shall be made on an
estimated basis based upon the most recently issued bills, subject to
readjustment within thirty (30) days of receipt of actual bills. 
Notwithstanding the foregoing, no prorations or adjustments shall be made for
portions of operating costs of the Properties to the extent a tenant under the
Leases is required to pay same pursuant to the terms of any of the Leases.
Purchaser shall be credited with an amount equal to all deposits made by tenants
and held by Seller at Closing towards the tenant’s obligation to pay any such
operating expenses.

 

ARTICLE V

Inspection

 

5.1                               Seller Deliveries.  Purchaser acknowledges
that Seller has heretofore delivered or caused to be delivered or made available
to Purchaser at the Properties all of the items relating to the Properties
specified on Exhibit F, attached hereto, to the extent that such items were in
Seller’s possession (“Documents”); provided, however, that except for the
representations and warranties

 

6

--------------------------------------------------------------------------------


 

made in Article VII hereof, Seller makes no representations or warranties of any
kind regarding the accuracy, thoroughness or completeness of or conclusions
drawn in the information contained in such documents, if any, relating to the
Properties.  Except with respect to claims arising out of a breach by Seller of
a representation or warranty made in Article VII hereof, Purchaser hereby waives
any and all claims against Seller arising out of the accuracy, completeness,
conclusions or statements expressed in materials so furnished and any and all
claims arising out of any duty of Seller to acquire, seek or obtain such
materials.  Purchaser acknowledges that any and all of the Documents that are
not otherwise known by or available to the public are proprietary and
confidential in nature and were delivered to Purchaser solely to assist
Purchaser in determining the feasibility of purchasing the Properties. 
Purchaser agrees not to disclose such non-public documents, or any of the
provisions, terms or conditions thereof, to any party other than a Purchaser
Party/Representative, as hereinafter defined.  Purchaser shall return all of the
Documents, at such time as this Agreement is terminated for any reason.  This
Section 5.1 shall survive Closing and/or termination of this Agreement without
limitation.

 

5.2                               Independent Examination/Right to Access. 
Purchaser hereby acknowledges that it has been given, prior to the execution
hereof, a full, complete and adequate opportunity to make such legal, factual
and other determinations, analyses, inquiries and investigations as Purchaser
deems necessary or appropriate in connection with the acquisition of the
Properties.  Purchaser further acknowledges that Purchaser is relying upon its
own independent examination of the Properties and all matters relating thereto
and not upon any statements of Seller (excluding the limited matters expressly
represented by Seller in Article VII hereof) or of any officer, director,
employee, agent or attorney of Seller with respect to acquiring the Properties. 
Except as may be provided in Article VII hereof, Seller shall not be deemed to
have represented or warranted the completeness or accuracy of any studies,
investigations and reports heretofore or hereafter furnished to Purchaser. 
Notwithstanding anything to the contrary contained in this Section 5.2,
Purchaser and its agents shall have access to the Properties and the Documents
prior to the Closing Date, but during normal business hours (with reasonable
advance notice to Seller and subject to the rights of the tenants in
possession), at Purchaser’s sole cost and expense, and at Purchaser’s and its
agents’ sole risk, to inspect the applicable Properties, provided, however,
Purchaser shall not be entitled to conduct Physical Testing or any Phase I
Assessments, as said terms are hereinafter defined, without the approval of
Seller, which approval shall not be unreasonably withheld, and further provided
that prior to Purchaser entering the Properties, Purchaser shall deliver to
Seller evidence of Due Diligence Insurance, as hereinafter defined.  Seller
shall have the right, in its discretion, to accompany Purchaser and/or its
agents during any inspection (including, but not limited to, tenant interviews)
provided that Seller does not unreasonably interfere with Purchaser’s
inspection.  The provisions of this Section 5.2 shall survive Closing and/or
termination of this Agreement without limitation.  Purchaser acknowledges and
agrees that the Documents and investigation available to it have been sufficient
to allow Purchaser to decide whether or not to enter into this Agreement and
consummate the transaction contemplated hereby.

 

5.3                               Inspection Obligations and Indemnity. 
Purchaser and its agents and representatives shall (a) not unreasonably disturb
the tenants of the Improvements or interfere with their use of the Real Property
pursuant to their respective Leases; (b) not interfere with the operation and
maintenance of the Real Property; (c) not injure or otherwise cause bodily harm
to Seller, its agents, contractors and employees or any tenant; (d) promptly
repair any damage to any part of the Properties or any personal property owned
or held by any tenant caused by Purchaser’s inspection of the Properties;
(e) promptly pay when due the costs of all tests, investigations and
examinations done by Purchaser with regard to the Properties; (f) not permit any
liens to attach to the Properties as a result of Purchaser’s inspection of the
Properties; (g) restore the Improvements and the surface of the Real Property to
the condition in which the same was found before any such inspection or tests
were undertaken by Purchaser; and (h) except to the extent required by law, not
reveal or disclose any information obtained pursuant to its inspections of the
Properties to anyone other than

 

7

--------------------------------------------------------------------------------


 

the following persons or entities (each a “Purchaser Party/Representative”): (x)
Purchaser’s prospective lenders, members, managers, partners or other
co-venturers or investors, in connection with the proposed purchase of the
Properties and their respective representatives; and (y) Purchaser’s directors,
officers, partners, members, managers, affiliates, shareholders, employees,
legal counsel, accountants, engineers, architects, financial advisors and
similar professionals and consultants to the extent Purchaser deems it necessary
or appropriate in connection with its evaluation of the Properties.  Purchaser
shall, and does hereby agree to indemnify, defend and hold Seller, its partners,
officers, directors, employees, agents, attorneys and their respective
successors and assigns, harmless from and against any and all claims, demands,
suits, obligations, payments, damages, losses, penalties, liabilities, costs and
expenses (including, but not limited to, attorneys’ fees) arising out of
Purchaser’s or Purchaser’s agents’ actions taken in, on or about the Properties
in the exercise of the inspections of Purchaser prior to the Effective Date,
including, without limitation, claims made by any tenant against Seller for
Purchaser’s entry into such tenant’s premises or any interference with any
tenant’s use of or damage to its premises or property in connection with
Purchaser’s review of the Properties.  This Section 5.3 shall survive the
Closing and/or any termination of this Agreement without limitation. Purchaser
acknowledges and agrees that the Documents and investigation available to it
have been sufficient to allow Purchaser to decide whether or not to enter into
this Agreement and consummate the transaction contemplated hereby.

ARTICLE VI

Title and Survey Matters

 

6.1                               Title.  Purchaser acknowledges that, prior to
the Effective Date, Seller has delivered to Purchaser, with respect to each
Property, a title insurance commitment or a prior title insurance policy (a
“Commitment”), together with a copy of all underlying documents referenced
therein (collectively, the “Title Documents”).  Except as hereinafter provided,
Purchaser and Seller hereby agree that (i) all Taxes that are not due and
payable prior to Closing, (ii) the rights of the tenants under the Leases and
Approved New Leases (as defined in Section 9.3 of this Agreement), as parties in
possession only, (iii) all matters created by or on behalf of Purchaser and
(iv) the exceptions to title identified on Exhibits G-1 through G-11,
respectively, shall constitute “ Permitted Exceptions”.  Notwithstanding
anything to the contrary contained herein, Seller shall be obligated to cause
all of the following resulting from the act or omission of, or caused by, Seller
or grantor under the Deeds to be fully satisfied, released and discharged of
record or insured or bonded over on or prior to the Closing Date:  all
mortgages, deeds of trust and monetary liens [including liens for delinquent
taxes, mechanics’ liens and judgment liens] affecting the Properties and all
indebtedness secured thereby.

 

6.2                               Survey.  Purchaser acknowledges receipt of
Seller’s existing surveys (“Initial Surveys”) for each of the Properties. 
Seller has ordered a current ALTA/ACSM survey for each Property to be certified
to Purchaser, as well as any affiliates and lender designated by Purchaser to
Seller at least thirty (30) days prior to Closing and Title Company
(collectively, the “Surveys”) and shall deliver a copy of the Surveys to
Purchaser promptly upon receipt thereof but in all events prior to Closing.  The
surveyors shall certify the Surveys in accordance with the form of certification
attached hereto as Exhibit Q.

 

ARTICLE VII

Representations and Warranties of the Seller

 

7.1                               Seller’s Representations.  Seller represents
and warrants that the following matters are true and correct as of the Effective
Date:

 

7.1.1                        Authority.  Seller is a real estate investment
trust, duly organized, validly existing and in good standing under the laws of
the State of Maryland.  This Agreement has

 

8

--------------------------------------------------------------------------------


 

been duly authorized, executed and delivered by Seller, is the legal, valid and
binding obligation of Seller, and does not violate any provision of any
agreement or judicial order to which Seller is a party or to which Seller is
subject.  All documents to be executed by Seller or Seller Affiliates which are
to be delivered at Closing, will, at the time of Closing, (i) be duly
authorized, executed and delivered by Seller or Seller Affiliates, as the case
may be, (ii) be legal, valid and binding obligations of Seller or Seller
Affiliates, as the case may be, and (iii) not violate any provision of any
agreement or judicial order to which Seller or Seller Affiliates, as the case
may be is a party or to which Seller or Seller Affiliates, as the case may be,
is subject.

 

7.1.2                        Bankruptcy or Debt of Seller.  Neither Seller nor
any Seller Affiliates has made a general assignment for the benefit of
creditors, filed any voluntary petition in bankruptcy, admitted in writing its
inability to pay its debts as they come due or made an offer of settlement,
extension or composition to its creditors generally.  Neither Seller nor any
Seller Affiliates has received any written notice of (a) the filing of an
involuntary petition by Seller’s creditors or the creditors of Seller
Affiliates, (b) the appointment of a receiver to take possession of all, or
substantially all, of Seller’s assets or the assets of Seller Affiliates, or
(c) the attachment or other judicial seizure of all, or substantially all, of
Seller’s assets or the assets of Seller Affiliates.

 

7.1.3                        Foreign Person.  Neither Seller nor any of the
Seller Affiliates is a foreign person within the meaning of Section 1445(f) of
the Internal Revenue Code (“Code”), and Seller agrees to execute and cause the
Seller Affiliates to execute any and all documents necessary or required by the
Internal Revenue Service or Purchaser in connection with such declaration(s).

 

7.1.4                        No Violation of Laws.  Except as set forth on
Schedule 7.1.4, to Seller’s knowledge, neither Seller nor Seller Affiliates have
received any currently effective written notice from a governmental authority
that the Properties violate any applicable ordinance of the city or village in
which the Properties are located.

 

7.1.5                        Eminent Domain.  Except as set forth on
Schedule 7.1.5, to Seller’s knowledge, neither Seller nor Seller Affiliates have
received any currently effective written notice of an eminent domain or
condemnation of the Land or Improvements relating to the Properties.

 

7.1.6                        Hazardous Materials.  Except as set forth on
Schedule 7.1.6, to Seller’s knowledge, except as set forth in any environmental
report provided by Seller to Purchaser, or as referenced or referred to in
Section 17.23, (i) neither Seller nor Seller Affiliates have received any
uncured written notice from the United States Environmental Protection Agency or
the Illinois Environmental Protection Agency (or any Indiana or Wisconsin agency
comparable to the Illinois Environmental Protection Agency) alleging that the
Properties are in violation of any applicable Environmental Laws or contain any
Hazardous Materials, (ii) since the date of the most recent environmental
report, there have been no Hazardous Materials installed or stored in or
otherwise existing at, on, in or under the Properties in violation of applicable
Environmental Laws, and (iii) Seller has acted in the manner that a commercially
prudent property owner would act with respect to any written recommendations
made by Seller’s environmental consultants.  “Hazardous Materials” shall mean
any hazardous, toxic waste, substance or material, pollutant or contaminant, as
defined for purposes of the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 (42 U.S.C. Section 9601 et seq.), as amended, or the
Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.), as
amended, or any other federal, state or local laws, ordinances, rules,
regulations or policies governing use, storage, treatment,

 

9

--------------------------------------------------------------------------------


 

transportation, manufacture, refinement, handling, production or disposal of
such materials (collectively, “Environmental Laws”).

 

7.1.7                        Litigation.  Except as set forth on Schedule 7.1.7,
to Seller’s knowledge, (i) neither Seller nor Seller’s Affiliates have received
any currently effective written notice of any pending litigation affecting the
Properties, and (ii) there is no action, suit or proceeding threatened before or
by any judicial, administrative or union body, any arbitrator or any
governmental authority, against or affecting the Properties.

 

7.1.8                        Leases.  Except as set forth on Schedule 7.1.8,
(i) the Rent Roll delivered to Purchaser by Seller lists all of the Leases
affecting the Properties owned by Seller or Seller’s Affiliates, (ii) the Leases
affecting the Properties delivered to Purchaser by Seller are true, correct and
complete copies of the Leases provided to or entered into by Seller or Seller’s
Affiliates relating to the Properties, and (iii) to Seller’s knowledge, no
tenant has commenced any action or given any written notice to Seller or any
Seller Affiliate for the purpose of terminating its lease in whole or in part,
whether by exercise of an express termination right in its lease or otherwise.

 

7.1.9                        Contracts.  Except as set forth on Schedule 7.1.9,
to Seller’s knowledge, Seller has delivered to Purchaser complete copies of each
Contract provided to or entered into by Seller or Seller Affiliate relating to
the Properties.

 

7.1.10                  Defaults.  Except as set forth on Schedule 7.1.10, or
any other exhibit to this Agreement, (i) no notice of default has been given by
Seller or Seller Affiliates to any tenant or received by Seller from any tenant
under any Lease relating to the Properties which remains uncured and (ii) no
base or additional rent due under any Lease relating to the Properties is more
than thirty (30) days past due.

 

7.1.11                  Operating Statements.  To Seller’s knowledge, the
operating statements relating to the Properties delivered by Seller to Purchaser
in accordance with Section 5.1 hereof are true and correct in all material
respects and no material adverse change has occurred since the respective dates
thereof.

 

7.1.12                  Bulk Sale Act. The provisions of Section 9.02(d) of the
Illinois Income Tax Act and the applicable provisions of the Retailer’s
Occupation Tax Act do not apply to this transaction.

 

7.1.13                  REIT REP The Properties consist solely of land,
buildings, and other structural components thereof, and other assets described
in Section 856(c)(4)(A) of the Code.  The total gross revenues generated by the
Properties between January 1, 2003 and the Closing Date has consisted and will
consist solely of income from rents from real property and other revenue which
constitute qualifying income under Section 856(c)(3) of the Code (“Qualifying
Income”), and based on historical experience, Seller believes that the gross
revenues generated by the Properties after the Closing Date will consist solely
of Qualifying Income.

 

Seller shall remake all representations and warranties as of the date of the
Closing; provided, however, at the time such warranties and representations are
remade, Seller shall provide Purchaser with updates of the Schedules referred to
in the representations and warranties set forth above and an updated operating
statement.  Purchaser acknowledges and agrees that the representations and
warranties that are made as of the Closing Date shall refer to the updated
Schedules and operating statements.

 

7.2                               Intentionally Deleted. 

 

10

--------------------------------------------------------------------------------


 

7.3                               Knowledge.  For purposes of this Agreement and
any document delivered at Closing, whenever the phrases “to the best of Seller’s
knowledge”, “to the actual knowledge of Seller” or “to the knowledge” of Seller
or words of similar import are used, they shall be deemed to refer to the
current, actual knowledge only, and not any implied, imputed or constructive
knowledge of Michael M. Mullen and James N. Clewlow, after consultation with the
property managers of each Property owned by Seller (collectively, the “Seller
Property Managers”).  Except for the obligation to consult with the Seller
Property Managers, neither Michael M. Mullen nor James N. Clewlow shall be
obligated to conduct any independent investigation, and no implied duty to
investigate shall be imputed.  Nothing contained in this Agreement shall be
deemed to impose any personal liability of any kind on any person named in
Section 7.3.

 

For purposes of this Agreement, and any document delivered at Closing, whenever
the phrase “to the best of Purchaser’s knowledge”, “to the actual knowledge of
Purchaser” or “to the knowledge of Purchaser” or words of similar import are
used, they shall be deemed to refer to the current, actual knowledge only, and
not any implied, imputed or constructive knowledge, of Andrew Martin and Ben
Hindmarsh; provided, however, that nothing in this Agreement shall be deemed to
create or impose any personal liability of any kind on Andrew Martin or Ben
Hindmarsh.

 

7.4                               Change in Representation/Waiver. 
Notwithstanding anything to the contrary contained herein, Purchaser
acknowledges that Purchaser shall not be entitled to rely on any representation
or warranty made by Seller in this Article VII to the extent, prior to or at
Closing, Purchaser shall have or obtain actual knowledge of any information that
was contradictory to such representation or warranty; provided, however, if
Purchaser determines prior to Closing that there is a breach of any of the
representations and warranties made by Seller above, then Purchaser may, at its
option, by sending to Seller written notice of its election either (i) exercise
its rights under Section 9.9 below if applicable, (ii) waive such breach and/or
conditions and proceed to Closing with no adjustment in the Purchase Price and
in such event Seller shall have no further liability as to such matter
thereafter, or (iii) as its sole remedy, terminate this Agreement in its
entirety in the event of any untruth or inaccuracy of (x) the representations or
warranties set forth in Sections 7.1.1, 7.1.2 or 7.1.3, or (y) the
representations and warranties set forth in the other sections of Article VII,
but only if such representations and warranties were not true or were inaccurate
on the Effective Date and such untruth or inaccuracy is “Material” (defined
below). The term “Material” as used in this Section 7.4 shall mean a liability
or loss reasonably anticipated to arise out of an untruth or inaccuracy of the
representations or warranties set forth in Article VII which (i) exceeds
$500,000.00 for each affected Property, or (ii) results from fraud or willful
misconduct on the part of Seller.  In the event that Purchaser elects to
terminate this Agreement, the parties shall have no liability to each other
hereunder and the Deposit shall be returned to Purchaser and the Seller Letter
of Credit shall be returned to Seller.  Seller shall have no liability with
respect to any of the foregoing representations and warranties or any
representations and warranties made in any other document executed and delivered
by Seller to Purchaser, to the extent that, prior to the Closing, Purchaser
discovers or learns of information (from whatever source, including, without
limitation the property manager, the tenant estoppel certificates or the
Seller’s Estoppel Certificates delivered pursuant to Section 10.1.1 below, as a
result of Purchaser’s due diligence tests, investigations and inspections of the
Property, or disclosure by Seller or Seller’s agents and employees) that
contradicts any such representations and warranties, or renders any such
representations and warranties untrue or incorrect, and Purchaser nevertheless
consummates the transaction contemplated by this Agreement.

 

7.5                               Post Closing Rights.  Following Closing,
Purchaser will have the right to bring any action against Seller as a result of
any untruth or inaccuracy of representations and warranties made herein if
(i) such untruth or inaccuracy is “Material,” and (ii) prior to Closing
Purchaser did not discover or learn information (from whatever source) that
contradicts any such representations and warranties, or renders any such
representations and warranties untrue or incorrect.  The term “Material” as used
in this Section 7.5 shall mean a liability or loss reasonably anticipated to
arise out

 

11

--------------------------------------------------------------------------------

 


 

of an untruth or inaccuracy of the representations or warranties set forth in
Article VII which results from fraud or willful misconduct on the part of Seller
or exceeds $500,000 for each such affected Property, it being understood that
the foregoing limitation is a threshold which must be exceeded, but that once
such threshold has been exceeded, any post closing claim may be pursued for its
full value.  In addition, in no event will Seller’s liability for all such
breaches relating to a specific Property, exceed, in the aggregate, the
allocated Purchase Price of the Property in question, calculated in accordance
with Schedule 9.8.

 

7.6                               Survival.  The express representations and
warranties made in this Agreement shall not merge into any instrument or
conveyance delivered at the Closing; provided, however, that any action, suit or
proceeding with respect to the truth, accuracy or completeness of
representations and warranties set forth in Sections other than Sections 7.1.1,
7.1.2 and 7.1.3 shall be commenced, if at all, on or before the date which is
twelve (12) months after the date of a Closing and, if not commenced on or
before such date, thereafter such representations and warranties shall be void
and of no force or effect as to the applicable Closing.

 

ARTICLE VIII

Representations and Warranties of Purchaser

 

8.1                               Purchaser represents and warrants to Seller
that the following matters are true and correct as of the Effective Date.

 

8.1.1                        Authority.  Purchaser is a limited liability
company, duly organized, validly existing and in good standing under the laws of
the State of Delaware.  This Agreement has been duly authorized, executed and
delivered by Purchaser, is the legal, valid and binding obligation of Purchaser,
and does not violate any provision of any agreement or judicial order to which
Purchaser is a party or to which Purchaser is subject.  All documents to be
executed by Purchaser which are to be delivered at Closing, will, at the time of
Closing, (i) be duly authorized, executed and delivered by Purchaser, (ii) be
legal, valid and binding obligations of Purchaser, and (iii) not violate any
provision of any agreement or judicial order to which Purchaser is a party or to
which Purchaser is subject.

 

8.1.2                        Bankruptcy or Debt of Purchaser.  Purchaser has not
made a general assignment for the benefit of creditors, filed any voluntary
petition in bankruptcy, admitted in writing its inability to pay its debts as
they come due or made an offer of settlement, extension or composition to its
creditors generally.  Purchaser has received no written notice of (a) the filing
of an involuntary petition by Purchaser’s creditors, (b) the appointment of a
receiver to take possession of all, or substantially all, of Purchaser’s assets,
or (c) the attachment or other judicial seizure of all, or substantially all, of
Purchaser’s assets.

 

8.1.3                        No Financing Contingency.  It is expressly
acknowledged by Purchaser that this transaction is not subject to any financing
contingency, and no financing for this transaction shall be provided by Seller.

 

8.2                               Purchaser’s Acknowledgment.  Purchaser
acknowledges and agrees that, except as expressly provided in this Agreement,
Seller has not made, does not make and specifically disclaims any and all
representations, warranties, promises, covenants, agreements or guaranties of
any kind or character whatsoever, whether express or implied, oral or written,
past, present or future, including, but not limited to those representations,
warranties, promises, covenants, agreement and guaranties of, as to, concerning
or with respect to (a) the nature, quality or condition of the Properties,
including, without limitation, the water, soil and geology, (b) the income to be
derived from the Properties, (c) the suitability of the Properties for any and
all activities and uses which Purchaser may conduct thereon, (d) the compliance
of or by the Properties or its operation with any laws, rules, ordinances or
regulations of any applicable governmental authority or body, including,

 

12

--------------------------------------------------------------------------------


 

without limitation, the Americans with Disabilities Act and any rules and
regulations promulgated thereunder or in connection therewith, (e) the
habitability, merchantability or fitness for a particular purpose of the
Properties, or (f) any other matter with respect to the Properties, and
specifically that except as expressly provided in this Agreement, Seller has not
made, does not make and specifically disclaims any representations regarding
solid waste, as defined by the U.S. Environmental Protection Agency regulations
at 40 C.F.R., Part 261, or the disposal or existence, in or on the Properties,
of any hazardous substance, as defined by the Comprehensive Environmental
Response Compensation and Liability Act of 1980, as amended, and applicable
state laws, and regulations promulgated thereunder.  Purchaser further
acknowledges and agrees that, except as expressly provided in this Agreement,
having been given the opportunity to inspect the Properties, Purchaser is
relying solely on its own investigation of the Properties and not on any
information provided or to be provided by Seller.  Purchaser further
acknowledges and agrees that subject to the representations and warranties of
Seller as provided herein and in any other document executed at Closing, any
information provided or to be provided with respect to the Properties was
obtained from a variety of sources and that Seller has not made any independent
investigation or verification of such information.  Purchaser further
acknowledges and agrees that, as a material inducement to the execution and
delivery of this Agreement by Seller, subject to the representations and
warranties of Seller provided herein and in any other document executed at
Closing, the sale of the Properties as provided for herein is made on an “AS IS,
WHERE IS” CONDITION AND BASIS “WITH ALL FAULTS.”  Purchaser acknowledges,
represents and warrants that Purchaser is not in a significantly disparate
bargaining position with respect to Seller in connection with the transaction
contemplated by this Agreement; that Purchaser freely and fairly agreed to this
acknowledgment as part of the negotiations for the transaction contemplated by
this Agreement; that Purchaser is represented by legal counsel in connection
with this transaction.

 

8.3                               Purchaser’s Release.  Effective as of the date
of the Closing, Purchaser on behalf of itself and its successors and assigns
waives its right to recover from, and forever releases and discharges, Seller,
Seller’s affiliates, Seller’s investment manager, property manager, the
partners, trustees, shareholders, beneficiaries, directors, officers, employees,
attorneys and agents of each of them, and their respective heirs, successors,
personal representatives and assigns from any and all demands, claims, legal or
administrative proceedings, losses, liabilities, damages, penalties, causes of
action, fines, liens, judgments, costs and expenses known or unknown, foreseen
or unforeseen, that may arise on account of or in any way be connected with the
Properties, except, subject to Section 7.5 hereof, such as arises out of (i) a
breach of any of the representations and warranties of Seller set forth in
Article VII and (ii) any of the provisions of this Agreement that survive
Closing pursuant to the provisions of Section 17.12 below.  The terms and
provisions of this Section 8.3 shall survive Closing and/or termination of this
Agreement without limitation.

 

8.4                               Survival.  The express representations and
warranties made in this Agreement by Purchaser shall not merge into any
instrument of conveyance delivered at the Closing; provided, however, that any
action, suit or proceeding with respect to the truth, accuracy or completeness
of all such representations and warranties shall be commenced, if at all, on or
before the date which is twelve (12) months after the date of the Closing and,
if not commenced on or before such date, thereafter shall be void and of no
force or effect as to the applicable Closing.

 

ARTICLE IX

Seller’s Interim Operating Covenants/Seller’s and Purchaser’s Covenants

 

9.1                               Operations.  Seller agrees to continue to
operate, manage and maintain the Improvements through the Closing Date in the
ordinary course of Seller’s business and substantially in accordance with
Seller’s present practice, subject to ordinary wear and tear and further subject
to Article XII of this Agreement.  As of, and at all times after the Effective
Date until Closing, Seller shall

 

13

--------------------------------------------------------------------------------


 

name Purchaser as an additional insured on all liability insurance policies
maintained by Seller relating to the Properties.

 

9.2                               No Sales.  Except for the execution of tenant
Leases pursuant to Section 9.3, Seller agrees that it shall not convey any
interest in the Properties to any third party.  

 

9.3                               Tenant Leases.  From and after the Effective
Date, Seller shall not (i) grant any consent or waive any material rights under
the Leases, (ii) terminate any Lease, or (iii) enter into a new lease, modify an
existing Lease or renew, extend or expand an existing Lease in any material
respect without the prior written approval of Purchaser (an “Approved New
Lease”), which in each case shall not be unreasonably withheld, conditioned or
delayed.  Any Approved New Lease shall meet all of the following parameters:
(i) such proposed lease has an initial term (excluding any options to extend
such term) of not less than three (3) years and not more than ten (10) years;
(ii) such proposed lease has no free-rent period extending beyond the term of
the Master Lease (defined below); (iii) such proposed lease has no above-market
obligation of Purchaser to provide or fund any tenant improvements; (iv) such
proposed lease provides for base rent payable at a rate per month that is never
less than 95% of the base rent per month required to be paid for such space
under the Master Lease; (v) leasing commissions for such proposed lease do not
exceed market rates; (vi) such proposed lease does not require the landlord
thereunder, and will not result in an obligation for the landlord thereunder to
alter or improve or pay for the altering or improving of the building (other
than tenant improvements as limited by clause (iii) above and responsibility for
repairing and replacing the roof and structure, but excluding the obligation for
internal wall changes); (vii) such lease shall be on the form customarily used
by Seller with such revisions which Seller approves using its judgment as a
commercially prudent landlord; (viii) the creditworthiness of the tenant and
intended use of the premises by the tenant shall be consistent with Seller’s
historical and customary requirements as a commercially prudent landlord; and
(ix) the income to be generated from the proposed lease shall constitute
qualifying income under Section 856(c)(3) of the Code.  Additionally, the
parties expressly agree that it shall not be deemed unreasonable for Purchaser
to withhold, condition or delay its consent to any Approved New Lease that
includes above-market tenant improvements, above-market leasing commissions or
any other above-market leasing costs that Purchaser would be obligated to pay or
incur; provided, however, in such event, Purchaser and Seller agree to negotiate
in good faith to agree upon such tenant improvement costs, leasing commission
and other leasing costs to render such Approved New Lease and the terms thereof
acceptable to Purchaser.  Any lease proposed by Seller, which satisfies the
criteria set forth in this Section 9.3 and would otherwise be reasonably
acceptable to Purchaser, but for the fact that such lease includes above-market
tenant improvements, above-market leasing commissions or any other above-market
leasing costs, may, nonetheless, be approved and executed by Seller, in its sole
and absolute discretion, and in such event such proposed lease shall be deemed
an Approved New Lease, provided that Seller pays all such above-market tenant
improvements, above-market leasing commissions or any other above-market leasing
costs.  Purchaser’s failure to respond within five (5) Business Days after
receipt of a request for approval, together with a copy of the proposed Approved
New Lease or letter of intent to lease and credit information on the proposed
replacement tenant or tenants, shall be deemed approval by Purchaser. Seller
shall pay the portion of the tenant improvement costs, leasing commissions and
other usual and customary leasing costs with respect to any Approved New Lease,
allocated on a prorata basis over the term of the Approved New Lease with
respect to the portion of the term of the Approved New Lease prior to a Closing
and Purchaser shall pay the portion of the tenant improvement costs, lease
commissions and other usual and customary leasing costs with respect to an
Approved New Lease, allocated on a prorata basis over the term of the Approved
New Lease with respect to the portion of the term of the Approved New Lease
after the Closing.  

 

9.4.                            Planned Expenditures.  Seller shall effect and
complete the planned expenditures for nominated work and items in accordance
with the description and budget set forth on Exhibit R attached hereto as a
prudent manager/owner in consultation with Purchaser, and to Purchaser’s

 

14

--------------------------------------------------------------------------------


 

commercially reasonable satisfaction; in the event that upon completion of such
work and items,  the total cost of such work is less than the total budget
allocated for same, Seller shall be entitled to retain all such unexpended
amounts.  In the event that Exhibit R reflects that certain work is to be
performed after Closing, the obligations of Seller under this Section 9.4 with
respect to that work shall survive Closing.

 

9.5                               Master Lease.  At the Closing, Seller and
Purchaser shall execute and deliver to each other a master lease (“Master
Lease”) in the form of Exhibit H attached hereto.

 

9.6                               Management Agreement.  At the Closing, Seller
and Purchaser shall execute an Amendment to the Property Management Agreement
between Purchaser and CenterPoint Properties Trust adding the Properties to the
definition of “Properties” under such Management Agreement.  Seller shall
terminate any existing property management agreements pertaining to the
Properties as of the Closing Date.

 

9.7                               Intentionally Deleted.

 

9.8                               Transfer Tax Declaration Allocation. 
Purchaser and Seller agree that the Purchase Price shall be allocated amongst
the Properties as set forth on Schedule 9.8 for the purpose of completing real
estate transfer declarations to be executed by Seller and Purchaser at Closing
(the “Transfer Tax Declaration Allocation”).

 

9.9                               Substitution of Properties

 

9.9.1                        In the event of the occurrence of a Substitution
Event (defined below) prior to Closing, Purchaser may, at its option, by written
notice to Seller (“Event Notice”) within ten (10) days after the date on which
Purchaser is given or obtains actual knowledge of the occurrence of a
Substitution Event, elect to either (i) ignore the Substitution Event and
proceed to Closing with no adjustment in the Purchase Price, or (ii) request
that Seller offer a Substitute Property or Substitute Properties (both as
hereinafter defined) to Purchaser valued in the aggregate amount of the Purchase
Price allocated to the Property or Properties (“Removed Property” or “Removed
Properties”) subject to the Substitution Event.

 

In the event that Purchaser elects under (ii) above to have Seller provide a
Substitute Property or Substitute Properties, Seller, if it chooses to do so, in
its sole and absolute discretion, shall have a period of thirty (30) days from
the date of Purchaser’s Event Notice to correct the condition giving rise to the
Substitution Event, and further, provided, however, if such condition is of a
nature which is not capable of cure within said thirty (30) day period and
Seller has commenced to cure within such thirty (30) day period, then Seller
shall have such reasonable period of time from and after the date of Purchaser’s
Event Notice to correct the condition giving rise to the Substitution Event.  In
the event Purchaser exercises its rights under (ii) above, and Seller elects to
and cures the condition giving rise to the Substitution Event prior to the time
that the Closing with respect to the Substitute Property occurs, the Scheduled
Closing Date for the Removed Property shall be extended to the fifteenth (15th)
day after the condition giving rise to the Substitution Event has been cured.

 

In the event that Purchaser fails to elect (i) or (ii) above within ten
(10) days after Purchaser is given or obtains actual knowledge of a Substitution
Event, Purchaser shall be deemed to have elected to waive such condition and
proceed to Closing on the Closing Date with no adjustment in the Purchase
Price.  In the event that within said ten (10) day period Purchaser elects its
rights under (ii) above and Seller elects not to cure or elects to cure the
condition but fails to do so within the time period set forth above, Seller
shall use reasonable

 

15

--------------------------------------------------------------------------------


 

efforts to provide a Substitute Property or Substitute Properties as described
in Section 9.9.2.  Notwithstanding any other term or condition contained herein,
(i) in no event shall the Closing with respect to the Properties which are not
subject to a Substitution Event be delayed, and (ii) in the event of the
occurrence of a Substitution Event, Seller shall not be in default under this
Agreement, Seller shall not be liable for damages and Purchaser’s sole right and
remedy shall be to exercise its rights under this Section 9.9.1.

 

The term “Substitution Event” shall mean any one or more of the following:
(i) written notice to Purchaser that a tenant under its lease (“Right of First
Refusal Lease”)  has exercised a right of first refusal, right of first offer or
option to purchase a Property prior to Closing pursuant to the existing terms of
its lease, (ii) the taking of one hundred percent (100%) of a Property by
condemnation or eminent domain or (iii) any one or more of the following, to the
extent the existence of the condition hereinafter described has a “Material
Adverse Effect” on the use, value or marketability of the applicable Property:
(a) the existence of a title exception other than a Permitted Exception on an
Owner’s Policy to be issued by the Title Company at the time of the Closing;
provided, however that Seller shall, at Seller’s expense, use reasonable efforts
to obtain a title insurance endorsement to the Owner’s Policy (defined below)
insuring over any unpermitted title exception, (b) the existence of a difference
on a Survey not reflected on the Initial Surveys; (c) if Purchaser has not been
provided with a copy of a zoning endorsement issued by the Title Company with
respect to any Properties (whether in favor of Seller or Purchaser) prior to the
Effective Date and it is determined that the present use of the Property is not
permitted under the zoning ordinance in effect on the Effective Date; (d) the
physical or environmental condition of the Properties are not the same as on the
Effective Date, ordinary wear and tear and damage by casualty excepted,
provided, however, that under this subsection (d) it shall not be a Substitution
Event if a tenant of the Property is responsible under its lease for
maintaining, repairing or restoring the physical or environmental condition in
question; and (e) the existence of a breach of a warranty or representation made
by Seller under Sections 7.1.4, 7.1.6, 7.1.7 and 7.1.9 of this Agreement (or any
change in the schedules thereto).  The term “Material Adverse Effect” as used
herein shall mean that a liability or loss reasonably anticipated to arise out
of the condition under (a) Sections 9.9.1(iii)(a) or (b) which exceeds
$150,000.00 for the affected Property, or (b) under Sections 9.9.1iii(c), (d) or
(e) which exceeds seven and one-half percent (7.5%) of the Purchase Price for
the affected Property.

 

9.9.2                        In the event of the occurrence of a Substitution
Event (and notwithstanding any election by Seller to attempt to cure the
condition giving rise to the Substitution Event), Seller shall use reasonable
efforts to substitute another Property or Properties owned by Seller that the
parties mutually agree in their reasonable opinion is comparable (individually,
a “Substitute Property” and collectively, the “Substitute Properties”).  Seller
shall use reasonable efforts to identify a Substitute Property within thirty
(30) days after receipt of an Event Notice.  Commencing on the date that
Purchaser receives a notice from Seller identifying a Substitute Property or
Substitute Properties to replace a Removed Property or Removed Properties
(“Substitution of Assets Notice”), and continuing until 5:00 p.m. Central time
on the thirtieth (30th) day thereafter (“Substitute Properties Feasibility
Period”), Purchaser and its agents shall have the right to conduct inspections
and tests of the Substitute Properties in the manner hereby provided in
Section 9.9.5 and subject to the provisions as provided in Section 9.9.6.  In
the event that Purchaser approves all of the Substitute Properties prior to the
expiration of the Substitute Properties Feasibility Period, all of the
Substitute Properties shall be subject to this Agreement, and the Purchase Price
shall be adjusted as provided below in Section 9.9.3.  In the event that
Purchaser does not approve one or more of the Substitute Properties prior to the
expiration of the Substitute Properties Feasibility Period, the Substitute
Property or Properties not approved by Purchaser and the Removed Property or
Removed Properties shall not be subject to this Agreement, and the Purchase
Price shall be reduced by the value of the Removed Property

 

16

--------------------------------------------------------------------------------


 

or Removed Properties, as the case may be, as set forth on Schedule 9.8.  All
Substitute Properties approved by Purchaser shall be deemed to be Properties
subject to this Agreement, except that all warranties and representations shall
be modified to reflect the circumstances relating to the Substitute Properties. 
Within fifteen (15) days after the Substitution of Assets Notice, Seller shall
deliver Schedules similar to those attached hereto as Schedules 7.1.4, 7.1.5,
7.1.6, 7.1.7, 7.1.8, 7.1.9 and 7.1.10, with respect to the Substitute
Properties.

 

9.9.3                        For the purposes of this Section 9.9, the purchase
price for a Removed Property shall be based on Schedule 9.8 attached hereto, and
the purchase price for a Substitute Property shall be calculated using a
capitalization rate equal to the capitalization rate that was used to determine
the Purchase Price of the Removed Property and the annual net rent of the
Substitute Property, without deductions (“Substitute Property Purchase Price”). 
In the event that the Seller delivers the Substitution of Assets Notice to
Purchaser within the time frame set forth above, the Closing of all Properties
not subject to the Substitution of Assets Notice shall take place on the date of
the Scheduled Closing Date.  Subject to the right of Purchaser to disapprove one
or more of the Substitute Properties during the Substitute Properties
Feasibility Period, and further subject to the provisions of Section 4.1 above,
the Closing with respect to each Substitute Property shall take place on the
thirtieth (30th) day following the expiration of the applicable Substitute
Property Feasibility Period.

 

9.9.4                        Seller shall deliver to Purchaser copies of all
notices sent by Seller to tenants under Right of First Refusal Leases as
required under the Right of First Refusal Leases, and shall notify Purchaser
promptly if it receives a notice from an Exercising Tenant.

 

9.9.5                        During the Substitute Properties Feasibility
Period, Purchaser and its agents shall have the right during business hours
(with reasonable advance notice to Seller and subject to the rights of the
tenants in possession), at Purchaser’s sole cost and expense and at Purchaser’s
and its agents’ sole risk, to perform inspections and tests of the Substitute
Properties and to perform such other analyses, inquiries and investigations as
Purchaser shall deem reasonably necessary or appropriate; provided, however,
that in no event shall (i) such inspections or tests unreasonably disrupt or
disturb the on-going operation of the Substitute Properties or the rights of the
tenants at the Substitute Properties, or (ii) Purchaser or its agents or
representatives conduct any physical testing, drilling, boring, sampling or
removal of, on or through the surface of the Substitute Properties (or any part
or portion thereof) including, without limitation, any ground borings or
invasive testing of the Improvements (collectively, “Physical Testing”), without
Seller’s prior written consent, which consent may be given or withheld in
Seller’s sole and absolute discretion.  Seller acknowledges and agrees that the
performance of a phase I environmental assessment on behalf of Purchaser (“Phase
I Assessments”) shall not be considered Physical Testing for purposes hereof and
shall be permitted without Purchaser obtaining the consent of Seller.  In the
event Purchaser desires to conduct any such Physical Testing of a Substitute
Property, then Purchaser shall submit to Seller, for Seller’s approval, a
written detailed description of the scope and extent of the proposed Physical
Testing, which approval may be given or withheld in Seller’s sole and absolute
discretion.  In no event shall Seller be obligated as a condition of this
transaction to perform or pay for any environmental remediation of the
Substitute Properties recommended by any such Physical Testing.  After making
such tests and inspections, Purchaser agrees to promptly restore the Substitute
Properties to their condition prior to such tests and inspections (which
obligation shall survive the Closing or any termination of this Agreement).  In
addition to the rights available to the Purchaser during the Substitute
Properties Feasibility Period, as set forth above, Purchaser and its agents
shall have access to the Substitute Properties prior to the Closing Date, but
during normal business hours (with reasonable advance notice to Seller and

 

17

--------------------------------------------------------------------------------


 

subject to the rights of the tenants in possession), at Purchaser’s sole cost
and expense, and at Purchaser’s and its agents’ sole risk, to inspect the
applicable Substitute Properties; provided, however, Purchaser shall not be
entitled to conduct any Physical Testing or any Phase I Assessment after the
expiration of the Substitute Properties Feasibility Period.  Prior to Purchaser
entering the Substitute Properties to conduct the inspections and tests
described above, including, but not limited to, the Phase I Assessments,
Purchaser shall obtain and maintain, at Purchaser’s sole cost and expense, and
shall deliver to Seller evidence of, the following insurance coverage, and shall
cause each of its agents and contractors to obtain and maintain, and, upon
request of Seller, shall deliver to Seller evidence of, the following insurance
coverage:  general liability insurance, from an insurer reasonably acceptable to
Seller, in the amount of Five Million and No/100 Dollars ($5,000,000.00)
combined single limit for personal injury and property damage per occurrence,
such policy to name Seller as an additional insured party, which insurance shall
provide coverage against any claim for personal liability or property damage
caused by Purchaser or its agents, employees or contractors in connection with
such inspections and tests (“Due Diligence Insurance”).  Seller shall have the
right, in its discretion, to accompany Purchaser and/or its agents during any
inspection (including, but not limited to, tenant interviews) provided Seller or
its agents do not unreasonably interfere with Purchaser’s inspection.

 

9.9.6                        Purchaser and its agents and representatives
shall:  (a) not unreasonably disturb the tenants of the Substitute Properties or
interfere with their use of the Substitute Properties pursuant to their
respective Leases; (b) not interfere with the operation and maintenance of the
Substitute Properties; (c) not damage any part of the Substitute Properties or
any personal property owned or held by any tenant; (d) not injure or otherwise
cause bodily harm to Seller, its agents, contractors and employees or any
tenant; (e) promptly pay when due the costs of all tests, investigations and
examinations done with regard to the Substitute Properties; (f) not permit any
liens to attach to the Substitute Properties by reason of the exercise of its
rights hereunder; (g) restore the Improvements and the surface of the Substitute
Properties to the condition in which the same was found before any such
inspection or tests were undertaken; and (h) except to the extent required by
applicable laws, not reveal or disclose any information obtained pursuant to its
right to evaluate set forth in Section 9.9.5 above concerning the Substitute
Properties to anyone other than a Purchaser Party/Representative.  Purchaser
shall, at its sole cost and expense, comply with all applicable federal, state
and local laws, statutes, rules, regulations, ordinances or policies in
conducting its inspection of the Substitute Properties, the Purchaser’s Phase I
Assessments and the Physical Testing.  Purchaser shall, and does hereby agree to
indemnify, defend and hold the Seller, its partners, members, officers,
directors, employees, agents, attorneys and their respective successors and
assigns, harmless from and against any and all claims, demands, suits,
obligations, payments, damages, losses, penalties, liabilities, costs and
expenses (including but not limited to attorneys’ fees) arising out of
Purchaser’s or Purchaser’s agents’ actions taken in, on or about the Substitute
Properties in the exercise of the inspection right granted pursuant to
Section 9.9.5, including, without limitation, (i) claims made by any tenant
against Seller for Purchaser’s entry into such tenant’s premises or any
interference with any tenant’s use or damage to its premises or property in
connection with Purchaser’s review of the Substitute Properties, and
(ii) Purchaser’s obligations pursuant to this Section 9.9.6.  This Section 9.9.6
shall survive the Closing of the Substitute Properties and/or any termination of
this Agreement without limitation.

 

9.9.7                        With respect to the Substitute Properties, Seller
shall deliver to Purchaser or make available at the applicable Substitute
Property or Seller’s office in Oak Brook, Illinois, at Seller’s option, the
following: operating statements, leases, reports relating to the physical and/or
environmental condition of the applicable Substitute Properties, a statement of
the

 

18

--------------------------------------------------------------------------------


 

estimated value of the applicable Substitute Properties from an independent
industrial real estate broker with at least ten (10) years experience in the
marketplace (which value shall not be binding on Seller or Purchaser), rent
rolls and revenue and expense statements, Seller and Purchaser shall use
reasonable efforts to agree upon the format and scope of such materials, but
agree that the format and scope shall be similar to the materials typically
provided by Seller to Purchaser in connection with the sale of the Properties in
accordance with Section 5.1 hereof (the “Substitute Property Documents”);
provided, however, that except for the representations and warranties made in
Article VII hereof, Seller makes no representations or warranties of any kind
regarding the accuracy, thoroughness or completeness of or conclusions drawn in
the information contained in such Substitute Properties Documents.  Except with
respect to claims arising out of a breach by Seller of a representation or
warranty made in Article VII hereof, Purchaser hereby waives any and all claims
against Seller arising out of the accuracy, completeness, conclusions or
statements expressed in materials so furnished and any and all claims arising
out of any duty of Seller to acquire, seek or obtain such materials. 
Notwithstanding anything contained in the preceding sentence, Seller shall not
deliver or make available to Purchaser Seller’s internal memoranda,
attorney-client privileged materials, internal appraisals and economic
evaluations of the Substitute Properties, and reports regarding the Substitute
Properties prepared by Seller or its affiliates solely for internal use or for
the information of the investors in Seller.  Purchaser acknowledges that any and
all of the Substitute Properties Documents that are not otherwise known by or
available to the public are proprietary and confidential in nature and will be
delivered to Purchaser solely to assist Purchaser in determining the feasibility
of purchasing the Substitute Properties.  Purchaser agrees not to disclose such
non-public documents, or any of the provisions, terms or conditions thereof, to
any party other than a Purchaser Party/Representative.  Purchaser shall return
all of the Substitute Properties Documents, on or before three (3) Business Days
after the first to occur of (a) such time as Purchaser notifies Seller in
writing that it shall not acquire the Substitute Properties, or (b) such time as
this Agreement is terminated for any reason.  This Section 9.9.7 shall survive
any termination of this Agreement without limitation.

 

9.9.8                        Purchaser hereby acknowledges that it will have
been given, prior to the termination of the Substitute Properties Feasibility
Period, a full, complete and adequate opportunity to make such legal, factual
and other determinations, analyses, inquiries and investigations as Purchaser
deems necessary or appropriate in connection with the acquisition of the
Substitute Properties.  Purchaser will be relying upon its own independent
examination of the Substitute Properties and all matters relating thereto and
not upon any statements of Seller (excluding the limited matters expressly
represented by Seller in Article VII hereof) or of any officer, director,
employee, agent or attorney of Seller with respect to acquiring the Substitute
Properties.  Except as may be provided in Article VII hereof, Seller shall not
be deemed to have represented or warranted the completeness or accuracy of any
studies, investigations and reports heretofore or hereafter furnished to
Purchaser relating to the Substitute Properties.  The provisions of this
Section 9.9.8 shall survive Closing and/or termination of this Agreement without
limitation.

 

9.10                        Contracts.  Seller shall not, with respect to a
Contract that will survive Closing, from and after the Effective Date, terminate
an existing Contract, enter into a new Contract or modify an existing Contract
without the prior written approval of Purchaser, which consent in each case
shall not be unreasonably conditioned, withheld or delayed and which shall be
deemed granted if Purchaser fails to respond to a request for approval within
five (5) Business Days after receipt of the request therefor together with a
summary of the terms of the Contract (an “Approved New Contract”). 
Schedule 9.10 attached hereto contains a list of Contracts for the Properties
that Purchaser will assume as of the Closing, and a list of Contracts for the
Properties that Purchaser is requesting Seller to terminate as of the Closing
(the “Unassumed Contracts”).  Provided that the

 

19

--------------------------------------------------------------------------------


 

Closing occurs hereunder, Seller shall terminate such applicable Unassumed
Contracts effective as of the Closing Date and deliver evidence at such Closing
of such termination.

 

9.11                        Intentionally Deleted.

 

9.12                        REA Estoppels.  Attached hereto as Schedule 9.12 is
a list of REA and other Property-related estoppels that Purchaser would like to
obtain prior to Closing (collectively, the “REA Estoppels”).  Purchaser shall
prepare and deliver to Seller REA Estoppel Certificates for each of the REA
Estoppels (the “REA Estoppel Certificates”), and Seller shall send out the REA
Estoppel Certificates for execution prior to the Closing Date, it being
understood that obtaining the REA Estoppel Certificates shall not be a condition
to Purchaser’s obligation to close.

 

ARTICLE X

Closing Conditions

 

10.1                        Conditions to Obligations of Purchaser.  The
obligations of Purchaser under this Agreement to purchase the Properties and
consummate the other transactions contemplated hereby shall be subject to the
satisfaction of the following conditions on or before the Scheduled Closing
Date, except to the extent that any of such conditions may be waived by
Purchaser in writing at Closing.

 

10.1.1                  Tenant Estoppels.  Purchaser shall have received tenant
estoppel certificates dated not more than thirty (30) days prior to the Closing
from seventy-five percent (75%) of the occupied square footage in the
Properties.  Seller agrees to deliver to each tenant a tenant estoppel
certificate substantially in the form attached hereto as Exhibit K. 
Notwithstanding the foregoing, in the event that a Lease requires a different
form of estoppel certificate or requires specific provisions, Purchaser shall be
required to accept a tenant estoppel certificate that is substantially in the
form required by said Lease or substantially in the form of Exhibit K as
modified to comply with the specific provisions required by said Lease. 
Additionally, Purchaser acknowledges that while the statements set forth in
paragraphs 8 and 9 of Exhibit K are not qualified to the knowledge or best
knowledge of the tenant, Purchaser shall be required to accept any tenant
estoppel certificate that has been qualified to the knowledge or best knowledge
of the tenant with respect to said paragraphs.  Notwithstanding the foregoing,
at Seller’s sole option, Seller may (i) extend the Scheduled Closing Date solely
with respect to up to five (5) of the Properties for up to an additional thirty
(30) days in order to satisfy the foregoing requirement for such Properties, in
which event Seller shall deliver notice of such extension with respect to such
Properties to Purchaser prior to the Scheduled Closing Date (and the Closing
shall proceed as scheduled with respect to all other Properties), and/or
(ii) provide its own estoppel (“Seller’s Estoppel”) in the form attached as
Exhibit L to Purchaser in satisfaction of the foregoing requirements with
respect to not more than twenty-five percent (25%) of the occupied square
footage of the Properties.  In the event that Seller has not complied with the
provisions of this Section 10.1.1, Purchaser may (i) elect to consummate the
Closing, or (ii) notify Seller of its intent to terminate this Agreement by
written notice (the “Tenant Estoppel Termination Notice”) on or before the
Scheduled Closing Date.  In the event that, after the Closing, Seller delivers
to Purchaser a tenant estoppel certificate from a tenant for whom Seller
executed a Seller’s Estoppel at the Closing and such tenant estoppel certificate
contains no information which is contradictory to or inconsistent with the
information contained in the Seller’s Estoppel, then Seller thereafter shall be
released from all liability relating to Seller’s Estoppel with respect to such
tenant’s Lease.  In no event shall Seller be obligated to deliver updates to the
tenant estoppel certificate or Seller’s Estoppel.

 

20

--------------------------------------------------------------------------------


 

10.1.2                  Title Policy.  The Title Company shall be prepared to
issue to Purchaser on the Closing Date an extended coverage ALTA Form B policy
of title insurance, amended October 17, 1970 (the “Owner’s Policy”), or
equivalent form Owner’s Policy acceptable to Purchaser, with respect to each
Property in the Properties, in the face amount of the applicable Purchase Price
attributable to such Property, and dated as of the Closing Date, indicating
title to such Property is vested of record in Purchaser, subject solely to the
applicable Permitted Exceptions.

 

10.1.3                  Possession of the Property.  Delivery by Seller of
possession of the applicable Property, subject to the Permitted Exceptions and
the rights of tenants under the applicable Leases and Approved New Leases.

 

ARTICLE XI

Closing

 

11.1                        Purchaser’s Closing Obligations.  Purchaser, at its
sole cost and expense, shall deliver or cause to be delivered to Seller and the
Title Company at each Closing the following, as same relates to the Properties:

 

11.1.1                  The applicable portion of the Purchase Price, after all
adjustments are made at the Closing as herein provided, by wire transfer or
other immediately available federal funds, which amount shall be received in
escrow by the Title Company at or before 11:00 a.m. Central time.

 

11.1.2                  An assumption of a blanket conveyance and bill of sale,
substantially in the form attached hereto as Exhibit M (“General Assignment”),
duly executed by Purchaser, conveying and assigning to Purchaser the applicable
Personal Property, Leases, Contracts, records and plans, and Intangible
Property.

 

11.1.3                  Executed counterparts of the Master Lease and the
Amendment to Management Agreement with respect to the Closing, and such other
documents to be provided in accordance with Sections 9.5 and 9.6 hereof with
respect to the Closing.    

 

11.1.4                  Such other documents as may be reasonably necessary or
appropriate to effect the consummation of the transactions which are the subject
of this Agreement, including, but not limited to, ALTA Statements and GAP
Undertakings, if requested by the Title Company.

 

11.2                        Seller’s Closing Obligations.  Seller, at its sole
cost and expense, shall deliver or cause to be delivered to Purchaser and the
Title Company the following, as same relates to each of the Properties and the
Properties, as the case may be:

 

11.2.1                  A Special warranty deed (a “Deed”) in recordable form
properly executed by Seller conveying to Purchaser the Land and Improvements in
fee simple, subject only to the Permitted Exceptions, substantially in the form
attached hereto as Exhibit N (as modified in order to satisfy any State-specific
requirements with respect to the States of Indiana and Wisconsin, if
applicable).

 

11.2.2                  A General Assignment, duly executed by Seller, conveying
and assigning to Purchaser the Personal Property, the Leases, the Contracts and
the Intangible Property. 

 

11.2.3                  Written notice to the tenant(s) (i) acknowledging the
sale of the Property to Purchaser, (ii) acknowledging that Purchaser has
received and is responsible for any

 

21

--------------------------------------------------------------------------------


 

security deposits identified in the rent roll, and (iii) indicating that rent
should thereafter be paid to Purchaser, substantially in the form attached
hereto as Exhibit O.

 

11.2.4                  A certificate substantially in the form attached hereto
as Exhibit P (“Non-foreign Entity Certification”) certifying that Seller is not
a “foreign person” as defined in the Code.

 

11.2.5                  Executed counterparts of the Master Lease and the
Amendment to Management Agreement with respect to the Closing, and such other
documents to be provided in accordance with Sections 9.5 and 9.6 hereof with
respect to the Closing.

 

11.2.6                  Such other documents as may be reasonably necessary or
appropriate to effect the consummation of the transactions which are the subject
of this Agreement, including, but not limited to, ALTA Statements and GAP
Undertakings.

 

11.2.7                  Purchaser and Seller have agreed that possession (but
not ownership) of all original Leases, tenant files and Contracts shall remain
with Seller following Closing, in its capacity as Property Manager but that
ownership of such items shall pass to Purchaser.  Any duplicate originals of
Leases and Contracts in Seller’s possession or control shall be delivered to
Purchaser promptly after Closing.

 

11.2.8                  All REA Estoppel Certificates received by Seller, if
any.

 

11.2.9                  A certificate of Seller by which Seller reaffirms the
truth and accuracy in all material respects of the representations and
warranties set forth in Sections 7.1 above, subject to and setting forth any
changes thereto occurring since the Effective Date.

 

11.2.10  Reliance letters with respect to and permitting Purchaser to rely on
the most recent Phase 1 environmental reports provided by Seller to Purchaser
from the consultant who prepared the applicable environmental report.

 

11.3                        Joint Closing Obligations.  Purchaser and Seller
shall execute and deliver a closing statement for each of the Properties setting
forth the applicable Purchase Price, and any and all prorations and credits
between the parties, as determined pursuant to this Agreement, together with
real estate transfer tax declarations as required.

 

ARTICLE XII

Risk of Loss

 

12.1                        Condemnation and Casualty.  If, prior to the Closing
Date, any portion of the applicable Properties are taken by condemnation or
eminent domain, or is the subject of a pending taking which has not been
consummated, or is destroyed or damaged by fire or other casualty, Seller shall
notify Purchaser of such fact promptly after Seller obtains knowledge thereof. 
If such condemnation or casualty is “Material” (as hereinafter defined),
Purchaser shall have the option to either (i) extend the Scheduled Closing Date
solely with respect to the applicable Property for a time reasonably required by
Seller to repair any damage or destruction with respect to the applicable
Property (and the Scheduled Closing Date shall proceed as scheduled with respect
to all other Properties), or (ii) proceed to Closing in accordance with the
terms of Section 12.1. If Purchaser elects to proceed to Closing, then Seller
shall not be obligated to repair any damage or destruction with respect to the
applicable Property, but (x) Seller shall assign, without recourse, and turn
over to Purchaser all of the insurance proceeds or condemnation proceeds, as
applicable, net of any costs of repairs and net of reasonable collection costs
(or, if such have not been awarded, all of its right, title and interest
therein) payable with respect to such fire or other casualty or condemnation
including any rent abatement insurance for such casualty or condemnation and (y)
the parties shall

 

22

--------------------------------------------------------------------------------


 

proceed to Closing pursuant to the terms hereof without abatement of the
Purchase Price except for a credit in the amount of the applicable insurance
deductible.

 

12.2                        Condemnation Not Material.  If the condemnation is
not Material, then the Closing shall occur without abatement of the Purchase
Price and, after deducting Seller’s reasonable costs and expenses incurred in
collecting any award, Seller shall assign, without recourse, all awards or any
rights to collect awards to Purchaser on the Closing Date.

 

12.3                        Casualty Not Material.  If the Casualty is not
Material, then the Closing shall occur without abatement of the Purchase Price
except for a credit in the amount of the applicable deductible and Seller shall
not be obligated to repair such damage or destruction and Seller shall assign,
without recourse, and turn over to Purchaser all of the insurance proceeds net
of any costs of repairs completed to date and net of reasonable collection costs
(or, if such have not been awarded, all of its right, title and interest
therein) payable with respect to such fire or such casualty including any rent
abatement insurance for such casualty.

 

12.4                        Materiality.  For purposes of this Article XII,
(i) with respect to a taking by condemnation or eminent domain, the term
“Material” shall mean any condemnation or taking which would materially impede
access to a Property, reduce available parking at a Property below that required
by applicable law or any other agreement affecting such Property, result in the
termination of any Lease of more than ten percent (10%) of the space in the
applicable Property, or result in a condemnation award reasonably estimated to
exceed ten percent (10%) of the Purchase Price applicable to such Property; and
(ii) with respect to a casualty, the term “Material” shall mean any casualty
such that the cost of repair, as reasonably estimated by an engineer designated
by Seller and Purchaser, is in excess of ten percent (10%) of the Purchase Price
applicable to such Property.

 

ARTICLE XIII

Default

 

13.1                        Default by Seller.  IN THE EVENT THE CLOSING AND THE
TRANSACTIONS CONTEMPLATED HEREBY DO NOT OCCUR AS PROVIDED HEREIN BY REASON OF
ANY DEFAULT OF SELLER, WHICH DEFAULT IS NOT CURED WITHIN TWO (2) DAYS AFTER
WRITTEN NOTICE FROM PURCHASER TO SELLER, IT WOULD BE IMPRACTICAL AND EXTREMELY
DIFFICULT TO ESTIMATE THE DAMAGES WHICH PURCHASER MAY SUFFER.  THEREFORE, THE
PARTIES HAVE AGREED THAT A REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT THAT
PURCHASER WOULD SUFFER IN SUCH EVENT IS AND SHALL BE THE RIGHT TO RETAIN THE
PROCEEDS OF THE SELLER LETTER OF CREDIT,  AS LIQUIDATED DAMAGES, AS PURCHASER’S
SOLE AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT.  SUCH LIQUIDATED DAMAGES ARE NOT
INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING OF APPLICABLE LAWS. 
Notwithstanding the foregoing, nothing contained herein shall limit Purchaser’s
remedies at law or in equity, as to the Surviving Termination Obligations.

 

13.2                        Default by Purchaser; Liquidated Damages.  IN THE
EVENT THE CLOSING AND THE TRANSACTIONS CONTEMPLATED HEREBY DO NOT OCCUR AS
PROVIDED HEREIN BY REASON OF ANY DEFAULT OF PURCHASER, WHICH DEFAULT IS NOT
CURED WITHIN TWO (2) DAYS AFTER WRITTEN NOTICE FROM SELLER TO PURCHASER, IT
WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH
SELLER MAY SUFFER.  THEREFORE, THE PARTIES HAVE AGREED THAT A REASONABLE
ESTIMATE OF THE TOTAL NET DETRIMENT THAT SELLER WOULD SUFFER IN SUCH EVENT IS
AND SHALL BE THE RIGHT TO RETAIN THE PROCEEDS OF THE PURCHASE LETTER OF CREDIT,
AS LIQUIDATED DAMAGES, AS SELLER’S SOLE AND EXCLUSIVE REMEDY UNDER THIS
AGREEMENT.  SUCH LIQUIDATED DAMAGES ARE NOT INTENDED AS A FORFEITURE OR

 

23

--------------------------------------------------------------------------------


 

PENALTY WITHIN THE MEANING OF APPLICABLE LAWS.  Notwithstanding the foregoing,
nothing contained herein shall limit Seller’s remedies at law or in equity, as
to the Surviving Termination Obligations.

 

ARTICLE XIV

Brokers

 

14.1                        Brokers.  Purchaser and Seller each represents and
warrants to the other that it has not dealt with any person or entity entitled
to a brokerage commission, finder’s fee or other compensation with respect to
the transaction contemplated hereby.  Purchaser hereby agrees to indemnify,
defend, and hold Seller harmless from and against any losses, damages, costs and
expenses (including, but not limited to, attorneys’ fees and costs) incurred by
Seller by reason of any breach or inaccuracy of the Purchaser’s ( or its
nominee’s) representations and warranties contained in this Article XIV.  Seller
hereby agrees to indemnify, defend, and hold Purchaser harmless from and against
any losses, damages, costs and expenses (including, but not limited to,
attorneys’ fees and costs) incurred by Purchaser by reason of any breach or
inaccuracy of Seller’s representations and warranties contained in this
Article XIV.  The provisions of this Article XIV shall survive the Closing
and/or termination of this Agreement.

 

ARTICLE XV

Confidentiality

 

15.1                        Confidentiality.  Purchaser expressly acknowledges
and agrees that the transactions contemplated by this Agreement, the Documents
that are not otherwise known by or readily available to the public and the
terms, conditions and negotiations concerning the same shall be held in the
strictest confidence by Purchaser and shall not be disclosed by Purchaser except
to a Purchaser Party/Representative, and except and only to the extent that such
disclosure may be necessary for its performance hereunder.  Purchaser agrees
that it shall instruct each of its Purchaser Party/Representatives to maintain
the confidentiality of such information and at the request of Seller, to
promptly inform Seller of the identity of each such Purchaser
Party/Representative.  Purchaser further acknowledges and agrees that, unless
and until the Closing occurs, all information and materials obtained by
Purchaser in connection with the Properties that are not otherwise known by or
readily available to the public will not be disclosed by Purchaser to any third
persons (other than to its Purchaser Party/Representatives) without the prior
written consent of Seller.  If the transaction contemplated by this Agreement
does not occur for any reason whatsoever, Purchaser shall promptly return to
Seller, and shall instruct its Purchaser Party/Representatives to return to
Seller, all copies and originals of all documents and information provided to
Purchaser.  Nothing contained in Section 5.2 of this Agreement or this
Section 15.1 shall preclude or limit either party from disclosing or accessing
any information otherwise deemed confidential under Section 5.2 or this
Section 15.1 in connection with the party’s enforcement of its rights following
a disagreement hereunder or in response to lawful process or subpoena or other
valid or enforceable order of a court of competent jurisdiction or any filings
or disclosures with any applicable Authorities (In the Unites States and/or
Australia) required by reason of the transactions provided for herein and/or any
filings or disclosures required in accordance with the laws or market
rules (including stock exchange rules) of the United States and/or Australia. 
The provisions of this Section 15.1 shall survive any termination of this
Agreement without limitation.

 

15.2                        Post Closing Publication.  Notwithstanding the
foregoing, following Closing, Purchaser and Seller shall have the right to
announce the acquisition of the Properties in newspapers and real estate trade
publications (including “tombstones”) publicizing the purchase provided that
Purchaser and Seller shall consult one another with respect to any such notice
or publication, and shall implement any reasonable comments or objections of the
other.  Seller may also publicize the sale of the Property in the ordinary
course of its business.  The provisions of this Section 15.2 shall survive
Closing and/or any termination of this Agreement without limitation.

 

24

--------------------------------------------------------------------------------


 

ARTICLE XVI

1031 Exchange

 

16.1                        1031 Exchange.  Purchaser agrees to cooperate with
Seller for purposes of effecting and structuring, in conjunction with the sale
of the Properties, for the benefit of Seller, a like-kind exchange of real
property, whether simultaneous or a deferred exchange, pursuant to Section 1031
of the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.  Purchaser specifically agrees to execute such documents
and instruments as are reasonably necessary to implement such an exchange. 
Seller shall be solely responsible for assuring that the structure of any
proposed exchange is effective for Seller’s tax purposes.  Furthermore,
Purchaser specifically agrees that Seller may assign this Agreement and any of
its rights or obligations hereunder, in whole or in part, as necessary or
appropriate in furtherance of effectuating a Section 1031 like-kind exchange for
the Properties, provided that such assignment shall not serve to relieve Seller
of any liability for Seller’s obligations hereunder.  Purchaser shall have no
obligation to pay costs or expenses of effectuating such exchange, no such
exchange shall alter the time for performance set forth herein, and Purchaser
shall not be required to take title to any exchange property or (except for
customary consent to assignment of this Agreement to an exchange intermediary)
to incur obligations to third parties.

 

ARTICLE XVII

Miscellaneous

 

17.1                        Notices.  Any and all notices, requests, demands or
other communications hereunder shall be in writing and shall be deemed properly
served (i) on the date sent if transmitted by hand delivery with receipt
therefor, (ii) on the date sent if transmitted by facsimile (with confirmation
by hard copy to follow by overnight delivery service), (iii) on the date sent if
scanned to a .pdf file and transmitted by e-mail (with confirmation by hard copy
to follow by overnight delivery service) (iv) on day after the notice is
deposited with a nationally recognized overnight courier, or (v) upon receipt
after being sent by registered or certified mail, return receipt requested,
first class postage prepaid, addressed as follows (or to such new address as the
addressee of such a communication may have notified the sender thereof):

 

 

To Purchaser:

 

CenterPoint James Fielding, LLC

 

 

Level 5, 40 Miller Street

 

 

North Sydney, NSW 2060

 

 

Australia

 

 

Attn: Mr. Ben Hindmarsh

 

 

Fax No.: 61 2 9004 8462

 

 

E-Mail: benhindmarsh@mirvac.com.au

 

 

 

 

 

 

With a copy to:

 

Wildman Harrold Allen & Dixon LLP

 

 

225 W. Wacker Drive, Suite 3000

 

 

Chicago, Illinois 60606

 

 

Attn: Kathleen M. Gilligan, Esq.

 

 

Fax No.: (312) 201-2555

 

 

E-Mail: gilligan@wildmanharrold.com

 

25

--------------------------------------------------------------------------------


 

 

 

 

To Seller:

 

CenterPoint Properties Trust

 

 

1808 Swift Drive

 

 

Oak Brook, Illinois 60523

 

 

Attn:

Mr. James N. Clewlow

 

 

 

and Mr. Michael M. Mullen

 

 

Fax No.: (630) 586-8010

 

 

E-Mail:

jclewlow@centerpoint-prop.com

 

 

E-Mail:

mmullen@centerpoint-prop.com

 

 

 

With a copy to:

 

Weinberg Richmond LLP

 

 

333 West Wacker Drive, Suite 1800

 

 

Chicago, Illinois 60606

 

 

Attn: Mark S. Richmond, Esq.

 

 

Fax No.:

 (312) 807-3903

 

 

E-Mail:

mrichmond@wr-llp.com

 

17.2                        Governing Law.  This Agreement shall be governed by
and construed in accordance with the internal, substantive laws of the State of
Illinois, without regard to the conflict of laws principles thereof.

 

17.3                        Headings.  The captions and headings herein are for
convenience and reference only and in no way define or limit the scope or
content of this Agreement or in any way affect its provisions.

 

17.4                        Effective Date.  This Agreement shall be effective
upon delivery of this Agreement fully executed by the Seller and Purchaser,
which date shall be deemed the Effective Date hereof.  Either party may request
that the other party promptly execute a memorandum specifying the Effective
Date.

 

17.5                        Business Days.  If any date herein set forth for the
performance of any obligations of Seller or Purchaser or for the delivery of any
instrument or notice as herein provided should be on a Saturday, Sunday or legal
holiday, the compliance with such obligations or delivery shall be deemed
acceptable on the next business day following such Saturday, Sunday or legal
holiday.  As used herein, the term “legal holiday” means any state or Federal
holiday for which financial institutions or post offices are generally closed in
the state where the Property is located.

 

17.6                        Counterpart Copies.  This Agreement may be executed
in two or more counterpart copies, all of which counterparts shall have the same
force and effect as if all parties hereto had executed a single copy of this
Agreement.

 

17.7                        Binding Effect.  This Agreement shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.

 

17.8                        Assignment.  Purchaser shall not have the right to
assign this Agreement without Seller’s prior written consent, which consent may
be given or withheld in Seller’s sole and absolute discretion; provided,
however, Purchaser may designate a wholly owned subsidiary to acquire title to
the Properties at Closing or assign its right, title and interest under this
Agreement to a wholly owned subsidiary, provided that in no event will Purchaser
be released from any of its obligations or liabilities under this Agreement. 
Seller may assign this Agreement in whole or in part to any corporate, limited
liability company or partnership entity affiliated with, or related to, Seller
(“Affiliate”) without Purchaser’s consent; provided that Seller shall in no
event be released from any of its obligations or liabilities hereunder as a
result of any such assignment.  In the event that an Affiliate shall be
designated as a transferee hereunder, the Affiliate shall have the benefit of
all of the

 

26

--------------------------------------------------------------------------------


 

representations and rights that would otherwise have run in favor of Seller,
which, by the terms of this Agreement, are incorporated or relate to the
conveyance in question.  All transferees and assignees of Purchaser (“Assignee”)
shall assume all of Purchaser’s obligations under this Agreement pursuant to an
Assignment and Assumption Agreement reasonably acceptable to Seller, and
consented to in writing by Seller.  In the event the rights and obligations of
Purchaser shall be transferred, assigned and assumed as permitted under this
Agreement, then such Assignee will be substituted in place of such assignor in
the above-provided-for documents and it shall be entitled to the benefit of and
may enforce Seller’s covenants, representations and warranties hereunder
provided that Purchaser shall in no event be released from any of its
obligations or liabilities hereunder as a result of such assignment.  Upon any
such assignment by Purchaser or any successor or assign of Purchaser, then the
assignor’s liabilities and obligations hereunder or under any instruments,
documents or agreements made pursuant hereto shall be binding upon Assignee;
provided, however, that Assignee shall have the benefit of any limitations of
such liabilities and obligations applicable to either the assignor or Assignee,
provided by law or by the terms hereof or such instruments, documents or
agreements.  Whenever reference is made in this Agreement to Seller or
Purchaser, such reference shall include the successors and assigns of such party
under this Agreement.  Purchaser may assign this Agreement for collateral
purposes only to Purchaser’s lender. 

 

17.9                        Interpretation.  This Agreement shall not be
construed more strictly against one party than against the other merely by
virtue of the fact that it may have been prepared by counsel for one of the
parties, it being recognized that both Seller and Purchaser have contributed
substantially and materially to the preparation of this Agreement.

 

17.10                 Entire Agreement.  This Agreement and the Exhibits
attached hereto contain the final and entire agreement between the parties
hereto with respect to the sale and purchase of the Property and are intended to
be an integration of all prior negotiations and understandings.  Purchaser,
Seller and their agents shall not be bound by any terms, conditions, statements,
warranties or representations, oral or written, not contained herein.  No change
or modifications to this Agreement shall be valid unless the same is in writing
and signed by the parties hereto.  Each party reserves the right to waive any of
the terms or conditions of this Agreement which are for their respective benefit
and to consummate the transaction contemplated by this Agreement in accordance
with the terms and conditions of this Agreement which have not been so waived. 
Any such waiver must be in writing signed by the party for whose benefit the
provision is being waived.

 

17.11                 Severability.  If any one or more of the provisions hereof
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision hereof, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

17.12                 Survival.  Except for obligations that survive the Closing
pursuant to the provisions of Sections (and related subparagraphs) 4.2, 5.1,
5.2, 5.3, 6.2, 7.4, 7.5, 7.6, 8.3, 8.4, 9.4, 9.9, 9.11, 10.2, 14.1, 15.1, 15.2,
17.15, 17.16, 17.20 and 17.23 (collectively, the “Surviving Termination
Obligations”), the provisions of this Agreement and the representations and
warranties herein shall not survive after the conveyance of title and payment of
the Purchase Price but be merged therein.

 

17.13                 Exhibits and Schedules.  Exhibits A through S and
Schedules 7.1.4 through 9.12 attached hereto are incorporated herein by
reference.

 

17.14                 Time.  Time is of the essence in the performance of each
of the parties’ respective obligations contained herein.

 

27

--------------------------------------------------------------------------------


 

17.15                 Limitation of Liability.  No present or future partner,
member, manager, director, officer, shareholder, employee, advisor, affiliate or
agent of or in Purchaser or any affiliate of Purchaser shall have any personal
liability, directly or indirectly, under or in connection with this Agreement or
any agreement made or entered into under or in connection with the provisions of
this Agreement, or any amendment or amendments to any of the foregoing made at
any time or times, heretofore or hereafter, and Seller and its successors and
assigns and, without limitation, all other persons and entities, shall look
solely to Purchaser’s assets for the payment of any claim or for any
performance, and Seller hereby waives any and all such personal liability.  For
purposes of this Section 17.15, no negative capital account or any contribution
or payment obligation of any partner or member in Purchaser shall constitute an
asset of Purchaser.  The limitations of liability contained in this Paragraph
are in addition to, and not in limitation of, any limitation on liability
applicable to Purchaser provided elsewhere in this Agreement or by law or by any
other contract, agreement or instrument.  All documents to be executed by
Purchaser shall also contain the foregoing exculpation. 

 

No present or future partner, member, director, officer, shareholder, employee,
advisor, affiliate or agent of or in Seller or any affiliate of Seller shall
have any personal liability, directly or indirectly, under or in connection with
this Agreement or any agreement made or entered into under or in connection with
the provisions of this Agreement, or any amendment or amendments to any of the
foregoing made at any time or times, heretofore or hereafter, and Purchaser and
its successors and assigns and, without limitation, all other persons and
entities, shall look solely to Seller’s assets for the payment of any claim or
for any performance, and Purchaser hereby waives any and all such personal
liability.  For purposes of this Section 17.15, no negative capital account or
any contribution or payment obligation of any partner or member in Seller shall
constitute an asset of Seller.  The limitations of liability contained in this
Paragraph are in addition to, and not in limitation of, any limitation on
liability applicable to Seller provided elsewhere in this Agreement or by law or
by any other contract, agreement or instrument.  All documents to be executed by
Seller shall also contain the foregoing exculpation.  The provisions of this
Section 17.15 shall survive Closing and/or any termination of this Agreement.

 

17.16                 Prevailing Party.  Should either party employ an attorney
to enforce any of the provisions hereof, (whether before or after Closing, and
including any claims or actions involving amounts held in escrow), the
non-prevailing party in any final judgment agrees to pay the other party’s
reasonable expenses, including reasonable attorneys’ fees and expenses in or out
of litigation and, if in litigation, trial, appellate, bankruptcy or other
proceedings, expended or incurred in connection therewith, as determined by a
court of competent jurisdiction.  The provisions of this Section 17.16 shall
survive Closing and/or any termination of this Agreement.

 

17.17                 No Recording.  Neither this Agreement nor any memorandum
or short form hereof shall be recorded or filed in any public land or other
public records of any jurisdiction, by either party and any attempt to do so may
be treated by the other party as a breach of this Agreement.

 

17.18                 Waiver of Trial by Jury.  The respective parties hereto
shall and hereby do waive trial by jury in any action, proceeding or
counterclaim brought by either of the parties hereto against the other on any
matters whatsoever arising out of or in any way connected with this Agreement,
or for the enforcement of any remedy under any statute, emergency or otherwise.

 

17.19                 Cooperation between Seller and Purchaser.  Seller agrees
to reasonably cooperate with Purchaser in connection with the preparation and
delivery of any Subordination, Non-Disturbance and Attornment Agreements
required by Purchaser’s lenders in connection with the closing of the
transaction described herein.

 

17.20                 Further Assurances.  Each party shall, from time to time,
at the request of the other party, and without further consideration, execute
and deliver such further instruments and

 

28

--------------------------------------------------------------------------------


 

take such further action as may be required or reasonably requested by either
party to establish, maintain or protect the respective rights of the parties to
carry out and effect the intentions and purposes of this Agreement.

 

17.21                 Return of Deposit.  Notwithstanding anything to the
contrary contained in this Agreement, whenever this Agreement provides that the
Deposit shall be delivered or returned to Purchaser, the parties acknowledge and
agree that said Deposit or a portion thereof shall remain with the Escrow Agent
in the event that Purchaser has failed to comply with the provisions of this
Agreement.  Notwithstanding anything to the contrary contained in this
Section 17.21, Seller agrees that if the provisions of this Agreement provide
for the return of the Deposit to Purchaser that Seller will not unreasonably
withhold its consent to the return of the Deposit to Purchaser.  Notwithstanding
anything to the contrary contained in this Section 17.21, Purchaser agrees that
if the provisions of this Agreement provide for the return of the Seller Earnest
Money to Seller that Purchaser will not unreasonably withhold its consent to the
return of the Seller Earnest Money to Seller.

 

17.22                 Other Agreements.  Seller and Purchaser have a business
relationship with each other and in connection therewith Seller and Purchaser
have entered into various other agreements as of the date hereof (“Other
Agreements”).  A default by either party under any Other Agreement not cured
within any applicable cure period shall be deemed to be a default by such party
under this Agreement.

 

17.23                 Seller Environmental Obligations.  Notwithstanding
anything to the contrary contained in this Agreement, based on conditions
existing as of the Effective Date, Seller agrees to conduct and complete, for
Purchaser’s benefit and solely at Seller’s expense except as provided below, all
investigation and remediation measures necessary for Seller to obtain (a) with
respect to the Properties identified on Exhibit S, a No Further Remediation
(“NFR”) letter from the Illinois Environmental Protection Agency, and (b) with
respect to the Properties identified on Exhibit S, a Certificate of Completion
in the Voluntary Remediation Program administered by the Indiana Department of
Environmental Management and a Covenant Not to Sue from the office of the
Governor of Indiana (the NFR Letter, the Certificates of Completion, the
Covenants Not to Sue, and all other necessary closure certification records
shall be referred to collectively herein as the “Completion Documents”).

 

17.23.1            Schedule.  Seller shall act with diligence in conducting
investigation and remediation measures, in pursuing issuance of the Completion
Documents, and in complying with any applicable requirements of the respective
state voluntary cleanup program, including without limitation the following, to
the extent required by the respective state voluntary cleanup program: causing
the Completion Documents to be recorded in the property records and filed with
governmental agencies, and notifying third parties such as off-site landowners.
Seller shall make reasonable efforts to cause the Completion Documents to be
issued by no later than the LLC Expiration Date (as defined in that certain
Limited Liability Company Agreement of even date herewith by and between
CenterPoint Properties Trust and JF US Industrial Property Trust).  If Seller
fails to cause the Completion Documents to be issued by no later than the LLC
Expiration Date for any individual Property (“NFR Substitution Event”),
Purchaser may, at its option, by written notice to Seller within thirty (30)
days after the occurrence of an NFR Substitution Event, request that Seller
offer a Substitute Property in accordance with Section 9.9.2 above (“NFR
Substitution Notice”); provided, however, in the event that Purchaser elects to
have Seller provide a Substitute Property, Seller, if it chooses to do so, in
its sole and absolute discretion, shall have a period of thirty (30) days from
the date Seller is given the NFR Substitution Notice to obtain the Completion
Documents, and further, provided, however, if the Completion Documents are not
capable of being obtained within said thirty (30) day period through no fault of
Seller and Seller has commenced to obtain the Completion Documents within such
thirty (30) day

 

29

--------------------------------------------------------------------------------


 

period, then Seller shall have such reasonable period of time from and after the
date of the NFR Completion Notice to obtain the Completion Documents; provided,
further, that such additional period shall not extend beyond the date of the
Closing with respect to the Substitute Property.  In the event Seller cures the
condition giving rise to the NFR Substitution Event prior to the time that a
Closing with respect to the Substitute Property occurs, the Scheduled Closing
Date for the Removed Property shall be extended to the fifteenth (15th) day
after the condition giving rise to the NFR Substitution Event has been cured.

 

In the event Seller does not obtain the Completion Documents within the time
periods referenced above, Seller shall repurchase the Property in question at
such time as Purchaser acquires a Substitute Property.  Seller shall repurchase
the Removed Property for the same price paid by Purchaser to purchase such
Property from Seller and Seller shall repurchase such Property on the same terms
and conditions of this Agreement applicable to Purchaser’s acquisition of a
Substitute Property. Seller shall be obligated to repurchase the Property in
question only if Purchaser agrees to purchase the Substitute Property, and
Purchaser and Seller shall agree to close on both transactions on the same day
at the same time.  Seller and Purchaser agree to follow the same terms,
conditions and procedures for purposes of this exchange as are generally
consistent with Sections 9.9.5, 9.9.6, 9.9.7 and 9.9.8 of this Agreement.

 

17.23.2            Cooperation.  From and after the Effective Date of this
Agreement, Seller and Purchaser shall cooperate with each other to facilitate
the successful completion of the voluntary remediation process for each
Property.  Seller and Purchaser shall consult in good faith about all draft
workplans and proposed submissions to regulatory authorities, and Seller shall
make changes reasonably requested by Purchaser.  Seller shall provide at least
two (2) Business Days advance written notice of entry onto a Property and
identify the general nature of the work to be performed and the portion(s) of
the Property on which the work will be performed.  To the extent practical,
Seller shall provide advance notice to Purchaser of, and shall allow Purchaser
to participate in, meetings and telephone conferences with regulatory
authorities.  Seller shall provide Purchaser with a copy of all test results,
final submissions to regulatory agencies and final documents received from such
agencies within a reasonable period of time after they are received or created
by Seller.

 

17.23.3            Scope of Testing Activities.  Pursuant to this Section 17.23,
Seller shall conduct initial testing sufficient to reasonably identify all
potential contaminants of concern materially related to the
industrial/commercial use at the Properties (reasonably taking into
consideration potentially significant environmental conditions indicated in
Phase 1 reports or in prior testing).  Subsequent testing shall be conducted by
Seller as reasonably necessary to satisfy regulatory authorities for issuance of
the Completion Documents.

 

17.23.4            Institutional Controls.  The Completion Documents may be
qualified or conditioned by institutional controls (e.g., deed restrictions,
engineered barriers) to the extent such controls are consistent with the
Properties’ industrial/commercial use as of the Effective Date and are necessary
for issuance of the Completion Documents; provided, however, Seller shall have
sole discretion to select the remedial approach for obtaining the Completion
Documents.  Any such institutional controls are subject to Purchaser’s review
and approval, which approval shall not be unreasonably withheld.

 

17.23.5            Execution of Documents.  Solely relating to and limited by
Seller’s obligations as set forth in Article 17 hereto, Seller shall arrange for
any offsite disposal of hazardous substances, required in order to obtain the
Completion Documents, and shall execute all manifests and similar documents,
reflecting itself or its designee as the generator of such hazardous substances,
and in no event shall Seller name or identify Purchaser as

 

30

--------------------------------------------------------------------------------


 

the generator of such hazardous substances; provided, however, the Seller has no
duty or obligation whatsoever for any hazardous substances transported to,
released upon or generated by Purchaser, its agents, representatives and
assigns, at, on, beneath or adjacent to the Properties. Purchaser shall execute
other documents reasonably requested by Seller that are necessary and consistent
with this Section 17.23.

 

17.23.6            Access. Purchaser shall provide necessary access to Seller to
carry out the provisions of this section.  Seller shall use all reasonable
efforts to avoid any disruption of tenant activities, and shall promptly repair
at Seller’s sole cost and expense any damage caused by its investigation or
remediation activities.

 

17.23.7            Indemnification. Until the earlier of the date the Seller
procures and provides to Purchaser the requisite Completion Documents as set
forth herein for each Property, or an appropriate substitute is exchanged
pursuant to Section 17.23.1 hereof, Seller shall protect, defend, indemnify and
hold Purchaser harmless from and against any claim or loss arising out of
(a) any investigation, remediation or disposal activities conducted by Seller or
its agents pursuant to this Section 17.23, and (b) any failure by Seller to
obtain the Completion Documents as provided in this section.

 

17.23.8            Voidance. In the event any of the Completion Documents are
voided as a result of any fraudulent misrepresentation or other fraudulent act
or omission of Seller, Seller shall be responsible for implementing at its
expense any measures necessary to have the Completion Documents reinstated.

 

17.23.9            Assignment.  To the extent allowed by contract and law,
Seller shall use reasonable efforts to assign to Purchaser its environmental
rights under current vendor and tenant agreements, including all indemnities,
escrows, representations, and warranties (“Seller’s Environmental Rights”). 
Where Seller is unable to assign Seller’s Environmental Rights, Seller will use
commercially reasonable efforts to enforce such rights on behalf of Purchaser
(at Purchaser’s expense). 

 

17.23.10      Survival.  The terms of this Section 17.23 shall expressly
survive, without limitation, the Closing.

 

17.24                 Currency. All payments and amounts referenced or described
in this Agreement shall be deemed to require payments in and refer to amounts in
the currency of the United States of America.

 

17.25                 Facsimile Signatures. The parties hereto agree that the
use of facsimile signatures for the execution of this Agreement shall be legal
and binding and shall have the same force and effect as if originally signed.

 

[remainder of page intentionally left blank]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
on the date or dates set forth below.

 

 

PURCHASER:

 

 

 

CENTERPOINT JAMES FIELDING, LLC, a Delaware
limited liability company

 

 

 

 

 

By

   /s/ Adrian Harrington

 

 

 

Name:

Adrian Harrington

 

 

Title:

Vice President

 

 

 

 

 

By

   /s/ Adrienne Parkinson

 

 

 

Name:

Adrienne Parkinson

 

 

Title:

Assistant Secretary

 

 

 

Date:   April 6, 2005

 

 

 

Tax I.D. # 98-0450460

 

 

 

 

 

SELLER:

 

 

 

CENTERPOINT PROPERTIES TRUST, a Maryland
real estate investment trust

 

 

 

 

 

By

   /s/ Michael M. Mullen

 

 

 

Name:

Michael M. Mullen

 

 

Title:

Chief Executive Officer

 

 

 

 

 

By

   /s/ James N. Clewlow

 

 

 

Name:

James N. Clewlow

 

 

Title:

Chief Investment Officer

 

 

 

Date:

April 6, 2005

 

 

 

 

 

CENTERPOINT VENTURE, LLC, a Delaware

limited liability company

 

 

 

 

 

By

   /s/ Michael M. Mullen

 

 

 

Name:

Michael M. Mullen

 

 

Title:

Vice President

 

 

 

 

 

By

   /s/ James N. Clewlow

 

 

 

Name:

James N. Clewlow

 

 

Title:

Vice President

 

 

 

Date:

April 6, 2005

 

32

--------------------------------------------------------------------------------


 

Exhibits

 

 

 

 

 

Exhibit A

 

Properties

Exhibit B-1 - B-11

 

Legal Descriptions

Exhibit C-1 - C-11

 

Schedule of Leases

Exhibit D -

 

Intentionally Deleted

Exhibit E -

 

Escrow Agreement

Exhibit F -

 

Documents

Exhibit G-1 - G-11

 

Permitted Exceptions

Exhibit H-

 

Master Lease

Exhibit I -

 

Intentionally Deleted

Exhibit J -

 

Intentionally Deleted

Exhibit K -

 

Tenant Estoppel Certificate

Exhibit L -

 

Seller’s Estoppel Certificate

Exhibit M -

 

General Assignment

Exhibit N -

 

Deed

Exhibit O -

 

Notice of Sale to Tenant

Exhibit P -

 

Non-Foreign Entity Certification

Exhibit Q -

 

Survey Certification

Exhibit R -

 

Planned Expenditures

Exhibit S -

 

NFR Properties

 

Schedules

 

 

7.1.4 -

 

No Violations of Laws

7.1.5

 

Eminent Domain

7.1.6

 

Hazardous Material

7.1.7

 

Litigation

7.1.8

 

Leases

7.1.9

 

Contracts

7.1.10

 

Defaults

9.8

 

Purchase Price Schedule

9.10

 

Contracts

9.12

 

REA Estoppels

 

33

--------------------------------------------------------------------------------


TRANCHE 3/1031

 

SALE AGREEMENT

 

THIS SALE AGREEMENT (“Agreement”) is made and entered into as of the 6th day of
April, 2005, by and between CENTERPOINT PROPERTIES TRUST, a Maryland real estate
investment trust (“SELLER”), and CENTERPOINT JAMES FIELDING, LLC, a Delaware
limited liability company (“PURCHASER”).

 

In consideration of the mutual promises, covenants and agreements hereinafter
set forth and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:

 

ARTICLE I

Sale of Properties

 

1.1                               Sale of Properties.  Seller agrees to sell,
assign and convey to Purchaser, or cause to be sold, assigned and conveyed to
Purchaser, in the event that one or more of the Properties is currently owned by
an entity affiliated with Seller (hereinafter collectively referred to as
“Seller Affiliates”), and Purchaser agrees to purchase from Seller, the
following:

 

1.1.1                        Land and Improvements.  That certain real property
commonly described on Exhibit A, being more particularly described on Exhibits
B-1 through B-3 respectively, attached hereto (collectively, the “Land”),
together with any improvements located thereon (collectively, the
“Improvements”);

 

1.1.2                        Leases.  All of Seller’s or Seller Affiliates’, as
the case may be, right, title and interest, if any, in and to all leases,
subleases, licenses and other occupancy agreements, together with any and all
amendments, modifications or supplements thereto (hereafter referred to
collectively as the “Leases”), being more particularly described on Exhibits C-1
through C-3 respectively, attached hereto, and all prepaid rent attributable to
the period following Closing, as herein defined, and subject to Section 4.2.4
below, the security deposits under such Leases (collectively, the “Leasehold
Property”);

 

1.1.3                        Real Property.  All of Seller’s or Seller
Affiliates’, as the case may be, right, title and interest, if any, in and to
all easements and appurtenances to Seller’s or Seller Affiliates’, as the case
may be, interest in the Land and the Improvements, including, without
limitation, all mineral and water rights and all easements, licenses, covenants
and other rights-of-way or other appurtenances used in connection with the
beneficial use or enjoyment of the Land and the Improvements (the Land, the
Improvements and all such easements and appurtenances are sometimes collectively
referred to as the “Real Property”);

 

1.1.4                        Personal Property.  All personal property
(including equipment), if any, owned by Seller or Seller Affiliates, as the case
may be, and located on the Real Property as of the date hereof, and all
fixtures, if any, located on the Real Property as of the date hereof or as of
the Closing Date (collectively, the “Personal Property”); and

 

1.1.5                        Intangible Property.  All of Seller’s or Seller
Affiliates’, as the case may be, right, title and interest, if any, in and to
all service, equipment, supply and maintenance contracts (collectively, the
“Contracts”), guarantees, licenses, side track agreements (and other agreements
including leasehold agreements attendant to the Property), approvals, utility
contracts, plans and specifications, governmental approvals and development
rights, certificates, permits and warranties (and including all escrows,
indemnities, representations, warranties and guarantees Seller received from any
and all vendors from when Seller

 

--------------------------------------------------------------------------------


 

acquired the Properties), including, without limitation environmental insurance
policies (to the extent same can be assigned with a reservation of rights for
the benefit of Seller as well) and other environmental escrows and indemnities
(to the extent same can be assigned with a reservation of rights for the benefit
of Seller as well), if any, relating to the Real Property or the Personal
Property, to the extent assignable (collectively, the “Intangible Property”). 
(For each individual parcel, the Real Property, the Leasehold Property, the
Personal Property and the Intangible Property are sometimes collectively
hereinafter referred to as the “Property”, and for all parcels, taken together,
the Real Property, the Leasehold Property, the Personal Property and the
Intangible Property are collectively referred to as the “Properties”).  It is
hereby acknowledged by the parties that Seller shall not convey to Purchaser
claims relating to any real property tax refunds or rebates for periods accruing
prior to the Closing, to the extent such taxes have been paid by Seller prior to
the Closing, existing insurance claims and any existing claims against previous
tenants of the Properties, which claims are hereby reserved by Seller, subject
to the terms and provisions of Section 4.2.4 below.

 

ARTICLE II

Purchase Price

 

2.1                               Purchase Price.  Subject to the provisions of
Section 9.9 below, the purchase price for the Properties shall be Twenty-Two
Million Three Hundred Thousand and No/100 Dollars ($22,300,000.00) (“Purchase
Price”) in currency of the United States of America. The Purchase Price, as
adjusted by all prorations as provided for herein, shall be paid by Purchaser at
Closing as directed by the Seller by wire transfer of immediately available
federal funds of The United States of America.

 

ARTICLE III

Deposit

 

3.1                               Purchaser Deposit.  Purchaser will deposit a
Fifteen Million and No/100 Dollars ($15,000,000.00) Letter of Credit (“Purchaser
Letter of Credit”) on the date of the first Closing to occur under any of the
Sale Agreements (defined below) with Chicago Title Insurance Company (“Escrow
Agent” or “Title Company”).  The Purchaser Letter of Credit shall be held by
Escrow Agent pursuant to an Escrow Agreement in the form attached hereto as
Exhibit E modified to conform to the terms of this Agreement and as required by
Title Company when Title Company holds a letter of credit (“Escrow Agreement”). 
The Purchaser Letter of Credit shall (i) be unconditional and irrevocable,
(ii) be in a form reasonably acceptable to Seller, (iii) be issued by a
financial institution doing business in the United States of America, with
offices in Chicago, Illinois and (iv) expire no earlier than March 15, 2006. 
The cost of issuing and maintaining the Purchaser Letter of Credit shall be paid
by Seller and Seller’s failure to do so shall not be a breach or a default by
Purchaser under this Agreement or any Other Agreements (as defined in
Section 17.22 below) nor shall Seller have any right to direct Escrow Agent to
draw upon the Purchaser Letter of Credit as a result of Seller’s failure as
aforesaid.  The Purchaser Letter of Credit and the proceeds of the Purchaser
Letter of Credit (“Purchaser Proceeds”) have been provided to assure performance
and observance by Purchaser of all of its closing obligations under this
Agreement and five (5) other sale agreements entered into by and between Seller
and Purchaser and dated of even date herewith relating to the sale of properties
by Seller to Purchaser (this Agreement and the other five (5) Sale Agreements
are herein collectively referred to as the “Sale Agreements”).   Accordingly, in
the event of the occurrence of a default under Section 13.2 of this Agreement or
any of the other Sale Agreements or in the event that the Purchaser Letter of
Credit will expire within thirty (30) days or less, Seller shall have the right
to direct Escrow Agent to draw upon the Purchaser Letter of Credit.  All
Purchaser Proceeds received by Escrow Agent shall be retained by Escrow Agent
and held or disbursed pursuant to the terms of the Escrow Agreement and this
Agreement.  At the time of the final Closing of all Properties, including, but
not limited to, Substitute Properties (defined below) under all of the Sale
Agreements, the Purchaser Letter of Credit shall be delivered to Purchaser.  In

 

2

--------------------------------------------------------------------------------

 


the event any Closing under any of the Sale Agreements does not occur through no
fault of Purchaser, Purchaser Letter of Credit shall be returned to Purchaser.

 

3.2          Seller Deposit.  Seller will deposit a Three Million and No/100
Dollars ($3,000,000.00) Letter of Credit (“Seller Letter of Credit”) on the date
of the first Closing to occur under the Sale Agreements with Escrow Agent.  The
Seller Letter of Credit shall be held by Escrow Agent pursuant to an Escrow
Agreement in the form attached hereto as Exhibit E modified to conform to the
terms of this Agreement and as required by Title Company when Title Company
holds a letter of credit.  The Seller Letter of Credit shall (i) be
unconditional and irrevocable, (ii) be in a form reasonably acceptable to
Purchaser, (iii) be issued by a financial institution doing business in the
United States of America, with offices in Chicago, Illinois and (iv) expire no
earlier than March 15, 2006.  The cost of issuing and maintaining the Seller
Letter of Credit shall be paid by Seller.  The Seller Letter of Credit and the
proceeds of the Seller Letter of Credit have been provided to assure performance
and observance by Seller of all of its closing obligations under the Sale
Agreements.  Accordingly, in the event of the occurrence of a default under
Section 13.1 of this Agreement or any of the other Sale Agreements or in the
event that the Seller Letter of Credit will expire within thirty (30) days or
less, Purchaser shall have the right to direct Escrow Agent to draw upon the
Seller Letter of Credit.  All Proceeds received by Escrow Agent shall be
retained by Escrow Agent and held or disbursed pursuant to the terms of the
Escrow Agreement and this Agreement.  At the time of the final Closing of all
Properties, including, but not limited to, Substitute Properties under all of
the Sale Agreements, the Seller Letter of Credit shall be delivered to Seller. 
In the event any Closing under any of the Sale Agreements does not occur through
no fault of Seller, Seller Letter of Credit shall be returned to Seller.

 

ARTICLE IV

Closing, Prorations and Closing Costs

 

4.1          Closing.  The closing of the purchase and sale of the Properties
shall occur on or before 10:00 a.m. Central time on October 28, 2005 (the
“Scheduled Closing Date”) and shall be held at the offices of Escrow Agent, or
at such other place agreed to by Seller and Purchaser (said closing is
hereinafter referred to as the “Closing”).  Notwithstanding anything to the
contrary contained in this Section 4.1, Seller or Purchaser, as the case may be,
shall have the right to extend the closing date for one or more of the
Properties in accordance with the provisions of Sections 9.9, 10.1 and 12.1
hereof.  “Closing” shall be deemed to have occurred when the Title Company has
been instructed by both parties to pay the applicable portion of the Purchase
Price to Seller and to record the applicable Deeds, as hereunder defined.  The
date of the Closing is sometimes referred to in this Agreement as a “Closing
Date.”  The transactions contemplated by this Agreement shall be closed through
an escrow with Escrow Agent on the Closing Date, in accordance with the general
provisions of the usual form “New York Style” Deed and Money Escrow Agreement
used by Escrow Agent, with such provisions required to conform to the terms of
this Agreement.

 

4.2          Prorations.  All matters involving prorations or adjustments to be
made in connection with Closing and not specifically provided for in some other
provision of this Agreement shall be adjusted in accordance with this
Section 4.2.  Except as otherwise set forth herein, all items to be prorated
pursuant to this Section 4.2 shall be prorated as of midnight of the day
immediately preceding a Closing Date, with Purchaser to be treated as the owner
of the applicable Properties, for purposes of prorations of income and expenses,
on and after a Closing Date.

 

4.2.1        Taxes.  Subject to the provisions of this Section 4.2.1, real
estate and personal property taxes, if any, accrued, but not yet due and owing
as of the Closing and installments of special assessments, if any, due and owing
during the installment year in which the Closing occurs (hereinafter
collectively referred to as “Taxes”) shall be prorated as of the Closing Date,
and, notwithstanding any other provision contained in this Agreement,

 

3

--------------------------------------------------------------------------------


 

shall not be reprorated.  Seller shall pay all Taxes due and payable as of the
Closing Date.  If the Taxes have not been set for the year in which Closing
occurs or any prior year, then the proration of such Taxes shall be based upon
the most recent ascertainable tax bills.  Notwithstanding any other provision of
this Agreement, (a) there shall be no proration of Taxes with respect to tenants
whose leases obligate said tenants to pay Taxes when the tax bills are issued,
and (b) the amount otherwise due Purchaser under this Section 4.2.1 shall be
reduced by an amount equal to all tenant deposits held by Seller for Taxes at
the time of Closing (collectively, the “Tenant Tax Deposits”) and the Tenant Tax
Deposits shall be turned over to Purchaser at Closing.  Tenant Tax Deposits
received by Seller following Closing for any period of time after Closing shall
be paid to Purchaser.  The amount due under this Section 4.2.1 shall not be
credited to Purchaser at Closing but shall be deposited into the operating
account for the Properties and held by Seller as property manager pursuant to
the Management Agreement described in Section 9.6 below.

 

Seller shall contest real estate taxes and/or assessment levels, as the case may
be, prior to Closing if Seller deems reasonable in its judgment as a
commercially prudent owner of real estate.  All costs incurred in connection
with such contest shall be paid by the parties in proportion to benefit received
by the parties in connection with any reduction of such real estate taxes or
assessments as the case may be.

 

4.2.2        Insurance.  Seller shall assign its existing insurance policies to
Purchaser upon Closing.  Purchaser shall be named as a named insured thereon and
all premiums with respect thereto shall be prorated between the parties as of
Closing.

 

4.2.3        Utilities.  Purchaser and Seller hereby acknowledge and agree that
the amounts of all electric, sewer, water and other utility bills, trash removal
bills, janitorial and maintenance service bills and all other operating expenses
relating to the applicable Properties not paid by tenants under Leases and
allocable to the period prior to the Closing Date shall be determined and paid
by Seller before Closing, if possible, or shall be paid thereafter by Seller or
adjusted between Purchaser and Seller immediately after the same have been
determined.  Seller shall attempt to have all utility meters, or utility
services not paid by tenants under Leases, read as of the Closing Date. 
Purchaser shall cause all utility services to be placed in Purchaser’s name as
of the Closing Date.  If permitted by the applicable utilities, all utility
deposits in Seller’s name shall be assigned to Purchaser as of the Closing Date,
and Seller shall receive a credit therefor at Closing.

 

4.2.4        Rents.  Rent [(including estimated pass-through payments for common
area/operating expenses, but not for Taxes), collectively “Rents”] for the month
in which Closing occurs shall be prorated for said month based upon the Rents
estimated to have been collected by Seller as of the Closing Date.  Rents for
said month shall be reprorated within seven (7) Business Days after the end of
said month based on Rents actually received.  During the period after Closing,
(i) Purchaser shall deliver to Seller any and all Rents accrued but uncollected
as of the Closing Date, to the extent subsequently collected by Purchaser;
provided, however, Purchaser shall apply Rents received after Closing first to
payment of current Rents then due, and thereafter to delinquent Rents (other
than “true up” payments received from tenants attributable to a year-end
reconciliation of actual and budgeted pass-through payments, which shall be
allocated among Seller and Purchaser pro rata in accordance with their
respective period of ownership as set forth in Section 4.2.5 below), and
(ii) Seller shall deliver to Purchaser any and all Rents collected by Seller for
any period after Closing.

 

Subject to the provisions of the following sentence, Seller shall be entitled,
after the Closing, to take any action against a tenant which would not result in
a termination of any Lease or a tenant’s right of occupancy thereunder (“Seller
Action”).  Notwithstanding the

 

4

--------------------------------------------------------------------------------


 

foregoing, Seller shall not take any Seller Action unless Seller shall have
first provided Purchaser with not less than five (5) Business Days’ notice of
its intent to take action against a tenant, together with a description of the
subject matter of the proposed Seller Action.  Purchaser agrees that it shall
use commercially reasonable efforts to collect all pass-through rents payable by
tenants and any delinquent Rents (provided, however, that Purchaser shall have
no obligation to institute legal proceedings, including an action for unlawful
detainer, against a tenant owing delinquent Rents).

 

The amount of any unapplied security deposits (plus accrued interest thereon if
payable to a tenant under its lease) under the Leases held by Seller in cash at
the time of Closing shall be credited against the Purchase Price; accordingly,
Seller shall retain the actual cash deposits.  Notwithstanding anything in this
Section 4.2.4 to the contrary, if any security deposits are in the form of a
letter of credit, such security deposits shall not be prorated, but shall be
turned over by Seller to Purchaser at the Closing by the delivery thereof by
Seller to Purchaser in accordance with this provision.  In addition, Seller
shall use reasonable efforts to deliver appropriate duly executed instruments of
transfer or assignment of such letters of credit which are required to establish
Purchaser as the new beneficiary thereunder and any consents required by the
issuing bank for the transfer of such letters of credit.  If required, Seller
shall use reasonable efforts to arrange for the issuance by the issuing bank of
any authorization to the transfer, together with the delivery of such letters of
credit (and any letter of transfer that is required by such letter of credit). 
Any fees imposed by such issuing banks in connection with such transfers which
are not the obligation of the applicable tenant to pay shall be paid by Seller. 
In the event that any letter of credit is not transferable as of Closing, Seller
shall cooperate with Purchaser in all reasonable respects following the Closing
so as to transfer the same to Purchaser or to obtain a replacement letter of
credit with respect thereto in favor of Purchaser, in either case at no cost or
expense to Purchaser.  Until any such letter of credit shall be transferred or
replaced, Seller shall present such letter of credit for payment and deliver the
proceeds received by Seller, if any, to Purchaser within a reasonable period of
time following receipt of Purchaser’s written request.  Notwithstanding the
foregoing, Seller shall not be in default under this Agreement in the event that
any such letter of credit is not assigned to Purchaser for any reason other than
the failure of Seller to sign the documents required of it to transfer the
letter of credit or the failure of Seller to pay any fees imposed by an issuing
bank in connection with such transfers.  In such event, Purchaser may terminate
this Agreement with respect to the applicable Property upon written notice to
Seller on or before ten (10) days after Purchaser becomes aware that a letter of
credit will not be assigned on the Closing Date; provided, however, Purchaser’s
right to terminate shall not be effective in the event that Seller, in its sole
and absolute discretion, gives Purchaser a credit against the Purchase Price in
the amount of the security deposit or provides a substitute letter of credit in
that amount.

 

4.2.5        Calculations.  For purposes of calculating prorations, Purchaser
shall be deemed to be in title to that portion of the Properties being acquired
on the Closing Date, and, therefore entitled to the income therefrom and
responsible for the expenses thereof for the entire day upon which the Closing
occurs.  All such prorations shall be made on the basis of the actual number of
days of the month which shall have elapsed as of the day of the Closing and
based upon the actual number of days in the month and year in question.  Except
as set forth in this Section 4.2, all items of income and expense which accrue
for the period prior to the Closing will be for the account of Seller and all
items of income and expense which accrue for the period on and after the Closing
will be for the account of Purchaser.  Purchaser and Seller shall each submit or
cause to be submitted to the other (i) on or about the 90th day after Closing,
and (ii) on or about the one year anniversary of the Closing, a statement which
sets forth necessary adjustments to items subject to proration pursuant to the
provisions of this Section 4.2, if any; provided, however, no adjustment shall
be made with respect to Taxes.  Within fifteen (15) days following delivery of
such

 

5

--------------------------------------------------------------------------------


 

statements, the parties shall make such adjustments among themselves as shall be
necessary to carry out the prorations as contemplated in this Section 4.2.  In
the event any prorations made under this Section 4.2 shall prove to be incorrect
for any reason, then any party shall be entitled to an adjustment to correct the
same.

 

4.2.6        Leasing Commissions and Leasing Costs.  Seller shall be responsible
for all leasing commissions, tenant improvement costs and other usual and
customary leasing costs, due and owing with respect to the current term of all
Leases executed prior to the Effective Date, whether such leasing commissions,
tenant improvement costs and other usual and customary leasing costs are due to
be paid prior to or after the Closing Date.

 

4.2.7        Prepaid Items.  Any prepaid items, including, without limitation,
fees for licenses which are transferred to the Purchaser at the Closing and
annual permit and inspection fees shall be apportioned between the Seller and
the Purchaser at the Closing.

 

4.2.8        Allocation of Closing Costs and Expenses.  Seller shall bear the
cost of the title policy to be issued and extended coverage charges, the cost of
the Surveys (as hereinafter defined), the cost to record any instruments
necessary to clear Seller’s title, one-half the cost of the Closing Escrow and
one-half the cost of the “New York Style” closing fee. Purchaser shall bear the
cost of any recording fees with respect to the Deeds, all costs incurred in
connection with obtaining Purchaser’s financing for this transaction, if any,
the cost of all title endorsements (other than with respect to extended
coverage), if any, one-half the cost of the Closing Escrow and one-half the cost
of the “New York Style” closing fee.  The cost of state and county transfer
taxes shall be paid by the Seller, and the cost of local transfer taxes shall be
paid by the party designated in the applicable local ordinance or local custom. 
If no such designation or custom exists, and a local transfer tax must be paid,
the cost thereof shall be shared equally by Seller and Purchaser.

 

4.2.9        Operating Expenses.  All operating expenses (including all charges
under Contracts and agreements assumed by Purchaser under the General
Assignment, as hereinafter defined and fees to any owner’s association) shall be
prorated as of the Closing Date.  As to each service provider, operating
expenses payable or paid to such service provider in respect to the billing
period of such service provider in which the Closing Date occurs (the “Current
Billing Period”), shall be prorated on a per diem basis based upon the number of
days in the Current Billing Period prior to the Closing Date (which shall be
allocated to Seller) and the number of days in the Current Billing Period on and
after the Closing Date (which shall be allocated to Purchaser), and assuming
that all charges are incurred uniformly during the Current Billing Period.  If
actual bills for the Current Billing Period are unavailable as of the Closing
Date, then such proration shall be made on an estimated basis based upon the
most recently issued bills, subject to readjustment within thirty (30) days of
receipt of actual bills.  Notwithstanding the foregoing, no prorations or
adjustments shall be made for portions of operating costs of the Properties to
the extent a tenant under the Leases is required to pay same pursuant to the
terms of any of the Leases. Purchaser shall be credited with an amount equal to
all deposits made by tenants and held by Seller at Closing towards the tenant’s
obligation to pay any such operating expenses.

 

ARTICLE V

Inspection

 

5.1          Seller Deliveries.  Purchaser acknowledges that Seller has
heretofore delivered or caused to be delivered or made available to Purchaser at
the Properties all of the items relating to the Properties specified on
Exhibit F, attached hereto, to the extent that such items were in Seller’s
possession (“Documents”); provided, however, that except for the representations
and warranties made in Article VII hereof, Seller makes no representations or
warranties of any kind regarding the

 

6

--------------------------------------------------------------------------------


 

accuracy, thoroughness or completeness of or conclusions drawn in the
information contained in such documents, if any, relating to the Properties. 
Except with respect to claims arising out of a breach by Seller of a
representation or warranty made in Article VII hereof, Purchaser hereby waives
any and all claims against Seller arising out of the accuracy, completeness,
conclusions or statements expressed in materials so furnished and any and all
claims arising out of any duty of Seller to acquire, seek or obtain such
materials.  Purchaser acknowledges that any and all of the Documents that are
not otherwise known by or available to the public are proprietary and
confidential in nature and were delivered to Purchaser solely to assist
Purchaser in determining the feasibility of purchasing the Properties. 
Purchaser agrees not to disclose such non-public documents, or any of the
provisions, terms or conditions thereof, to any party other than a Purchaser
Party/Representative, as hereinafter defined.  Purchaser shall return all of the
Documents, at such time as this Agreement is terminated for any reason.  This
Section 5.1 shall survive Closing and/or termination of this Agreement without
limitation.

 

5.2          Independent Examination/Right to Access.  Purchaser hereby
acknowledges that it has been given, prior to the execution hereof, a full,
complete and adequate opportunity to make such legal, factual and other
determinations, analyses, inquiries and investigations as Purchaser deems
necessary or appropriate in connection with the acquisition of the Properties. 
Purchaser further acknowledges that Purchaser is relying upon its own
independent examination of the Properties and all matters relating thereto and
not upon any statements of Seller (excluding the limited matters expressly
represented by Seller in Article VII hereof) or of any officer, director,
employee, agent or attorney of Seller with respect to acquiring the Properties. 
Except as may be provided in Article VII hereof, Seller shall not be deemed to
have represented or warranted the completeness or accuracy of any studies,
investigations and reports heretofore or hereafter furnished to Purchaser. 
Notwithstanding anything to the contrary contained in this Section 5.2,
Purchaser and its agents shall have access to the Properties and the Documents
prior to the Closing Date, but during normal business hours (with reasonable
advance notice to Seller and subject to the rights of the tenants in
possession), at Purchaser’s sole cost and expense, and at Purchaser’s and its
agents’ sole risk, to inspect the applicable Properties, provided, however,
Purchaser shall not be entitled to conduct Physical Testing or any Phase I
Assessments, as said terms are hereinafter defined, without the approval of
Seller, which approval shall not be unreasonably withheld, and further provided
that prior to Purchaser entering the Properties, Purchaser shall deliver to
Seller evidence of Due Diligence Insurance, as hereinafter defined.  Seller
shall have the right, in its discretion, to accompany Purchaser and/or its
agents during any inspection (including, but not limited to, tenant interviews)
provided that Seller does not unreasonably interfere with Purchaser’s
inspection.  The provisions of this Section 5.2 shall survive Closing and/or
termination of this Agreement without limitation.  Purchaser acknowledges and
agrees that the Documents and investigation available to it have been sufficient
to allow Purchaser to decide whether or not to enter into this Agreement and
consummate the transaction contemplated hereby.

 

5.3          Inspection Obligations and Indemnity.  Purchaser and its agents and
representatives shall (a) not unreasonably disturb the tenants of the
Improvements or interfere with their use of the Real Property pursuant to their
respective Leases; (b) not interfere with the operation and maintenance of the
Real Property; (c) not injure or otherwise cause bodily harm to Seller, its
agents, contractors and employees or any tenant; (d) promptly repair any damage
to any part of the Properties or any personal property owned or held by any
tenant caused by Purchaser’s inspection of the Properties; (e) promptly pay when
due the costs of all tests, investigations and examinations done by Purchaser
with regard to the Properties; (f) not permit any liens to attach to the
Properties as a result of Purchaser’s inspection of the Properties; (g) restore
the Improvements and the surface of the Real Property to the condition in which
the same was found before any such inspection or tests were undertaken by
Purchaser; and (h) except to the extent required by law, not reveal or disclose
any information obtained pursuant to its inspections of the Properties to anyone
other than the following persons or entities (each a “Purchaser
Party/Representative”): (x) Purchaser’s

 

7

--------------------------------------------------------------------------------


 

prospective lenders, members, managers, partners or other co-venturers or
investors, in connection with the proposed purchase of the Properties and their
respective representatives; and (y) Purchaser’s directors, officers, partners,
members, managers, affiliates, shareholders, employees, legal counsel,
accountants, engineers, architects, financial advisors and similar professionals
and consultants to the extent Purchaser deems it necessary or appropriate in
connection with its evaluation of the Properties.  Purchaser shall, and does
hereby agree to indemnify, defend and hold Seller, its partners, officers,
directors, employees, agents, attorneys and their respective successors and
assigns, harmless from and against any and all claims, demands, suits,
obligations, payments, damages, losses, penalties, liabilities, costs and
expenses (including, but not limited to, attorneys’ fees) arising out of
Purchaser’s or Purchaser’s agents’ actions taken in, on or about the Properties
in the exercise of the inspections of Purchaser prior to the Effective Date,
including, without limitation, claims made by any tenant against Seller for
Purchaser’s entry into such tenant’s premises or any interference with any
tenant’s use of or damage to its premises or property in connection with
Purchaser’s review of the Properties.  This Section 5.3 shall survive the
Closing and/or any termination of this Agreement without limitation. Purchaser
acknowledges and agrees that the Documents and investigation available to it
have been sufficient to allow Purchaser to decide whether or not to enter into
this Agreement and consummate the transaction contemplated hereby.

 

ARTICLE VI

Title and Survey Matters

 

6.1          Title.  Purchaser acknowledges that, prior to the Effective Date,
Seller has delivered to Purchaser, with respect to each Property, a title
insurance commitment or a prior title insurance policy (a “Commitment”),
together with a copy of all underlying documents referenced therein
(collectively, the “Title Documents”).  Except as hereinafter provided,
Purchaser and Seller hereby agree that (i) all Taxes that are not due and
payable prior to Closing, (ii) the rights of the tenants under the Leases and
Approved New Leases (as defined in Section 9.3 of this Agreement), as parties in
possession only, (iii) all matters created by or on behalf of Purchaser and
(iv) the exceptions to title identified on Exhibits G-1 through G-3,
respectively, shall constitute “ Permitted Exceptions”.  Notwithstanding
anything to the contrary contained herein, Seller shall be obligated to cause
all of the following resulting from the act or omission of, or caused by, Seller
or grantor under the Deeds to be fully satisfied, released and discharged of
record or insured or bonded over on or prior to the Closing Date:  all
mortgages, deeds of trust and monetary liens [including liens for delinquent
taxes, mechanics’ liens and judgment liens] affecting the Properties and all
indebtedness secured thereby.

 

6.2          Survey.  Purchaser acknowledges receipt of Seller’s existing
surveys (“Initial Surveys”) for each of the Properties.  Seller has ordered a
current ALTA/ACSM survey for each Property to be certified to Purchaser, as well
as any affiliates and lender designated by Purchaser to Seller at least thirty
(30) days prior to Closing and Title Company (collectively, the “Surveys”) and
shall deliver a copy of the Surveys to Purchaser promptly upon receipt thereof
but in all events prior to Closing.  The surveyors shall certify the Surveys in
accordance with the form of certification attached hereto as Exhibit Q.

 

ARTICLE VII

Representations and Warranties of the Seller

 

7.1          Seller’s Representations.  Seller represents and warrants that the
following matters are true and correct as of the Effective Date:

 

7.1.1        Authority.  Seller is a real estate investment trust, duly
organized, validly existing and in good standing under the laws of the State of
Maryland.  This Agreement has been duly authorized, executed and delivered by
Seller, is the legal, valid and binding

 

8

--------------------------------------------------------------------------------


 

obligation of Seller, and does not violate any provision of any agreement or
judicial order to which Seller is a party or to which Seller is subject.  All
documents to be executed by Seller or Seller Affiliates which are to be
delivered at Closing, will, at the time of Closing, (i) be duly authorized,
executed and delivered by Seller or Seller Affiliates, as the case may be,
(ii) be legal, valid and binding obligations of Seller or Seller Affiliates, as
the case may be, and (iii) not violate any provision of any agreement or
judicial order to which Seller or Seller Affiliates, as the case may be is a
party or to which Seller or Seller Affiliates, as the case may be, is subject.

 

7.1.2        Bankruptcy or Debt of Seller.  Neither Seller nor any Seller
Affiliates has made a general assignment for the benefit of creditors, filed any
voluntary petition in bankruptcy, admitted in writing its inability to pay its
debts as they come due or made an offer of settlement, extension or composition
to its creditors generally.  Neither Seller nor any Seller Affiliates has
received any written notice of (a) the filing of an involuntary petition by
Seller’s creditors or the creditors of Seller Affiliates, (b) the appointment of
a receiver to take possession of all, or substantially all, of Seller’s assets
or the assets of Seller Affiliates, or (c) the attachment or other judicial
seizure of all, or substantially all, of Seller’s assets or the assets of Seller
Affiliates.

 

7.1.3        Foreign Person.  Neither Seller nor any of the Seller Affiliates is
a foreign person within the meaning of Section 1445(f) of the Internal Revenue
Code (“Code”), and Seller agrees to execute and cause the Seller Affiliates to
execute any and all documents necessary or required by the Internal Revenue
Service or Purchaser in connection with such declaration(s).

 

7.1.4        No Violation of Laws.  Except as set forth on Schedule 7.1.4, to
Seller’s knowledge, neither Seller nor Seller Affiliates have received any
currently effective written notice from a governmental authority that the
Properties violate any applicable ordinance of the city or village in which the
Properties are located.

 

7.1.5        Eminent Domain.  Except as set forth on Schedule 7.1.5, to Seller’s
knowledge, neither Seller nor Seller Affiliates have received any currently
effective written notice of an eminent domain or condemnation of the Land or
Improvements relating to the Properties.

 

7.1.6        Hazardous Materials.  Except as set forth on Schedule 7.1.6, to
Seller’s knowledge, except as set forth in any environmental report provided by
Seller to Purchaser, or as referenced or referred to in Section 17.23,
(i) neither Seller nor Seller Affiliates have received any uncured written
notice from the United States Environmental Protection Agency or the Illinois
Environmental Protection Agency (or any Indiana or Wisconsin agency comparable
to the Illinois Environmental Protection Agency) alleging that the Properties
are in violation of any applicable Environmental Laws or contain any Hazardous
Materials, (ii) since the date of the most recent environmental report, there
have been no Hazardous Materials installed or stored in or otherwise existing
at, on, in or under the Properties in violation of applicable Environmental
Laws, and (iii) Seller has acted in the manner that a commercially prudent
property owner would act with respect to any written recommendations made by
Seller’s environmental consultants.  “Hazardous Materials” shall mean any
hazardous, toxic waste, substance or material, pollutant or contaminant, as
defined for purposes of the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 (42 U.S.C. Section 9601 et seq.), as amended, or the
Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.), as
amended, or any other federal, state or local laws, ordinances, rules,
regulations or policies governing use, storage, treatment, transportation,
manufacture, refinement, handling, production or disposal of such materials
(collectively, “Environmental Laws”).

 

9

--------------------------------------------------------------------------------


 

7.1.7        Litigation.  Except as set forth on Schedule 7.1.7, to Seller’s
knowledge, (i) neither Seller nor Seller’s Affiliates have received any
currently effective written notice of any pending litigation affecting the
Properties, and (ii) there is no action, suit or proceeding threatened before or
by any judicial, administrative or union body, any arbitrator or any
governmental authority, against or affecting the Properties.

 

7.1.8        Leases.  Except as set forth on Schedule 7.1.8, (i) the Rent Roll
delivered to Purchaser by Seller lists all of the Leases affecting the
Properties owned by Seller or Seller’s Affiliates, (ii) the Leases affecting the
Properties delivered to Purchaser by Seller are true, correct and complete
copies of the Leases provided to or entered into by Seller or Seller’s
Affiliates relating to the Properties, and (iii) to Seller’s knowledge, no
tenant has commenced any action or given any written notice to Seller or any
Seller Affiliate for the purpose of terminating its lease in whole or in part,
whether by exercise of an express termination right in its lease or otherwise.

 

7.1.9        Contracts.  Except as set forth on Schedule 7.1.9, to Seller’s
knowledge, Seller has delivered to Purchaser complete copies of each Contract
provided to or entered into by Seller or Seller Affiliate relating to the
Properties.

 

7.1.10      Defaults.  Except as set forth on Schedule 7.1.10, or any other
exhibit to this Agreement, (i) no notice of default has been given by Seller or
Seller Affiliates to any tenant or received by Seller from any tenant under any
Lease relating to the Properties which remains uncured and (ii) no base or
additional rent due under any Lease relating to the Properties is more than
thirty (30) days past due.

 

7.1.11      Operating Statements.  To Seller’s knowledge, the operating
statements relating to the Properties delivered by Seller to Purchaser in
accordance with Section 5.1 hereof are true and correct in all material respects
and no material adverse change has occurred since the respective dates thereof.

 

7.1.12      Bulk Sale Act. The provisions of Section 9.02(d) of the Illinois
Income Tax Act and the applicable provisions of the Retailer’s Occupation Tax
Act do not apply to this transaction.

 

7.1.13      REIT REP The Properties consist solely of land, buildings, and other
structural components thereof, and other assets described in
Section 856(c)(4)(A) of the Code.  The total gross revenues generated by the
Properties between January 1, 2003 and the Closing Date has consisted and will
consist solely of income from rents from real property and other revenue which
constitute qualifying income under Section 856(c)(3) of the Code (“Qualifying
Income”), and based on historical experience, Seller believes that the gross
revenues generated by the Properties after the Closing Date will consist solely
of Qualifying Income.

 

Seller shall remake all representations and warranties as of the date of the
Closing; provided, however, at the time such warranties and representations are
remade, Seller shall provide Purchaser with updates of the Schedules referred to
in the representations and warranties set forth above and an updated operating
statement.  Purchaser acknowledges and agrees that the representations and
warranties that are made as of the Closing Date shall refer to the updated
Schedules and operating statements.

 

7.2          Intentionally Deleted.

 

7.3          Knowledge.  For purposes of this Agreement and any document
delivered at Closing, whenever the phrases “to the best of Seller’s knowledge”,
“to the actual knowledge of

 

10

--------------------------------------------------------------------------------


 

Seller” or “to the knowledge” of Seller or words of similar import are used,
they shall be deemed to refer to the current, actual knowledge only, and not any
implied, imputed or constructive knowledge of Michael M. Mullen and James N.
Clewlow, after consultation with the property managers of each Property owned by
Seller (collectively, the “Seller Property Managers”).  Except for the
obligation to consult with the Seller Property Managers, neither Michael M.
Mullen nor James N. Clewlow shall be obligated to conduct any independent
investigation, and no implied duty to investigate shall be imputed.  Nothing
contained in this Agreement shall be deemed to impose any personal liability of
any kind on any person named in Section 7.3.

 

For purposes of this Agreement, and any document delivered at Closing, whenever
the phrase “to the best of Purchaser’s knowledge”, “to the actual knowledge of
Purchaser” or “to the knowledge of Purchaser” or words of similar import are
used, they shall be deemed to refer to the current, actual knowledge only, and
not any implied, imputed or constructive knowledge, of Andrew Martin and Ben
Hindmarsh; provided, however, that nothing in this Agreement shall be deemed to
create or impose any personal liability of any kind on Andrew Martin or Ben
Hindmarsh.

 

7.4          Change in Representation/Waiver.  Notwithstanding anything to the
contrary contained herein, Purchaser acknowledges that Purchaser shall not be
entitled to rely on any representation or warranty made by Seller in this
Article VII to the extent, prior to or at Closing, Purchaser shall have or
obtain actual knowledge of any information that was contradictory to such
representation or warranty; provided, however, if Purchaser determines prior to
Closing that there is a breach of any of the representations and warranties made
by Seller above, then Purchaser may, at its option, by sending to Seller written
notice of its election either (i) exercise its rights under Section 9.9 below if
applicable, (ii) waive such breach and/or conditions and proceed to Closing with
no adjustment in the Purchase Price and in such event Seller shall have no
further liability as to such matter thereafter, or (iii) as its sole remedy,
terminate this Agreement in its entirety in the event of any untruth or
inaccuracy of (x) the representations or warranties set forth in Sections 7.1.1,
7.1.2 or 7.1.3, or (y) the representations and warranties set forth in the other
sections of Article VII, but only if such representations and warranties were
not true or were inaccurate on the Effective Date and such untruth or inaccuracy
is “Material” (defined below). The term “Material” as used in this Section 7.4
shall mean a liability or loss reasonably anticipated to arise out of an untruth
or inaccuracy of the representations or warranties set forth in Article VII
which (i) exceeds $500,000.00 for each affected Property, or (ii) results from
fraud or willful misconduct on the part of Seller.  In the event that Purchaser
elects to terminate this Agreement, the parties shall have no liability to each
other hereunder and the Deposit shall be returned to Purchaser and the Seller
Letter of Credit shall be returned to Seller.  Seller shall have no liability
with respect to any of the foregoing representations and warranties or any
representations and warranties made in any other document executed and delivered
by Seller to Purchaser, to the extent that, prior to the Closing, Purchaser
discovers or learns of information (from whatever source, including, without
limitation the property manager, the tenant estoppel certificates or the
Seller’s Estoppel Certificates delivered pursuant to Section 10.1.1 below, as a
result of Purchaser’s due diligence tests, investigations and inspections of the
Property, or disclosure by Seller or Seller’s agents and employees) that
contradicts any such representations and warranties, or renders any such
representations and warranties untrue or incorrect, and Purchaser nevertheless
consummates the transaction contemplated by this Agreement.

 

7.5          Post Closing Rights.  Following Closing, Purchaser will have the
right to bring any action against Seller as a result of any untruth or
inaccuracy of representations and warranties made herein if (i) such untruth or
inaccuracy is “Material,” and (ii) prior to Closing Purchaser did not discover
or learn information (from whatever source) that contradicts any such
representations and warranties, or renders any such representations and
warranties untrue or incorrect.  The term “Material” as used in this Section 7.5
shall mean a liability or loss reasonably anticipated to arise out of an untruth
or inaccuracy of the representations or warranties set forth in Article VII
which results from fraud or willful misconduct on the part of Seller or exceeds
$500,000 for each such affected

 

11

--------------------------------------------------------------------------------


 

Property, it being understood that the foregoing limitation is a threshold which
must be exceeded, but that once such threshold has been exceeded, any post
closing claim may be pursued for its full value.  In addition, in no event will
Seller’s liability for all such breaches relating to a specific Property,
exceed, in the aggregate, the allocated Purchase Price of the Property in
question, calculated in accordance with Schedule 9.8.

 

7.6          Survival.  The express representations and warranties made in this
Agreement shall not merge into any instrument or conveyance delivered at the
Closing; provided, however, that any action, suit or proceeding with respect to
the truth, accuracy or completeness of representations and warranties set forth
in Sections other than Sections 7.1.1, 7.1.2 and 7.1.3 shall be commenced, if at
all, on or before the date which is twelve (12) months after the date of a
Closing and, if not commenced on or before such date, thereafter such
representations and warranties shall be void and of no force or effect as to the
applicable Closing.

 

ARTICLE VIII

Representations and Warranties of Purchaser

 

8.1          Purchaser represents and warrants to Seller that the following
matters are true and correct as of the Effective Date.

 

8.1.1        Authority.  Purchaser is a limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
Delaware.  This Agreement has been duly authorized, executed and delivered by
Purchaser, is the legal, valid and binding obligation of Purchaser, and does not
violate any provision of any agreement or judicial order to which Purchaser is a
party or to which Purchaser is subject.  All documents to be executed by
Purchaser which are to be delivered at Closing, will, at the time of Closing,
(i) be duly authorized, executed and delivered by Purchaser, (ii) be legal,
valid and binding obligations of Purchaser, and (iii) not violate any provision
of any agreement or judicial order to which Purchaser is a party or to which
Purchaser is subject.

 

8.1.2        Bankruptcy or Debt of Purchaser.  Purchaser has not made a general
assignment for the benefit of creditors, filed any voluntary petition in
bankruptcy, admitted in writing its inability to pay its debts as they come due
or made an offer of settlement, extension or composition to its creditors
generally.  Purchaser has received no written notice of (a) the filing of an
involuntary petition by Purchaser’s creditors, (b) the appointment of a receiver
to take possession of all, or substantially all, of Purchaser’s assets, or
(c) the attachment or other judicial seizure of all, or substantially all, of
Purchaser’s assets.

 

8.1.3        No Financing Contingency.  It is expressly acknowledged by
Purchaser that this transaction is not subject to any financing contingency, and
no financing for this transaction shall be provided by Seller.

 

8.2          Purchaser’s Acknowledgment.  Purchaser acknowledges and agrees
that, except as expressly provided in this Agreement, Seller has not made, does
not make and specifically disclaims any and all representations, warranties,
promises, covenants, agreements or guaranties of any kind or character
whatsoever, whether express or implied, oral or written, past, present or
future, including, but not limited to those representations, warranties,
promises, covenants, agreement and guaranties of, as to, concerning or with
respect to (a) the nature, quality or condition of the Properties, including,
without limitation, the water, soil and geology, (b) the income to be derived
from the Properties, (c) the suitability of the Properties for any and all
activities and uses which Purchaser may conduct thereon, (d) the compliance of
or by the Properties or its operation with any laws, rules, ordinances or
regulations of any applicable governmental authority or body, including, without
limitation, the Americans with Disabilities Act and any rules and regulations
promulgated thereunder or in connection therewith, (e) the habitability,
merchantability or fitness for a particular

 

12

--------------------------------------------------------------------------------


 

purpose of the Properties, or (f) any other matter with respect to the
Properties, and specifically that except as expressly provided in this
Agreement, Seller has not made, does not make and specifically disclaims any
representations regarding solid waste, as defined by the U.S. Environmental
Protection Agency regulations at 40 C.F.R., Part 261, or the disposal or
existence, in or on the Properties, of any hazardous substance, as defined by
the Comprehensive Environmental Response Compensation and Liability Act of 1980,
as amended, and applicable state laws, and regulations promulgated thereunder. 
Purchaser further acknowledges and agrees that, except as expressly provided in
this Agreement, having been given the opportunity to inspect the Properties,
Purchaser is relying solely on its own investigation of the Properties and not
on any information provided or to be provided by Seller.  Purchaser further
acknowledges and agrees that subject to the representations and warranties of
Seller as provided herein and in any other document executed at Closing, any
information provided or to be provided with respect to the Properties was
obtained from a variety of sources and that Seller has not made any independent
investigation or verification of such information.  Purchaser further
acknowledges and agrees that, as a material inducement to the execution and
delivery of this Agreement by Seller, subject to the representations and
warranties of Seller provided herein and in any other document executed at
Closing, the sale of the Properties as provided for herein is made on an “AS IS,
WHERE IS” CONDITION AND BASIS “WITH ALL FAULTS.”  Purchaser acknowledges,
represents and warrants that Purchaser is not in a significantly disparate
bargaining position with respect to Seller in connection with the transaction
contemplated by this Agreement; that Purchaser freely and fairly agreed to this
acknowledgment as part of the negotiations for the transaction contemplated by
this Agreement; that Purchaser is represented by legal counsel in connection
with this transaction.

 

8.3          Purchaser’s Release.  Effective as of the date of the Closing,
Purchaser on behalf of itself and its successors and assigns waives its right to
recover from, and forever releases and discharges, Seller, Seller’s affiliates,
Seller’s investment manager, property manager, the partners, trustees,
shareholders, beneficiaries, directors, officers, employees, attorneys and
agents of each of them, and their respective heirs, successors, personal
representatives and assigns from any and all demands, claims, legal or
administrative proceedings, losses, liabilities, damages, penalties, causes of
action, fines, liens, judgments, costs and expenses known or unknown, foreseen
or unforeseen, that may arise on account of or in any way be connected with the
Properties, except, subject to Section 7.5 hereof, such as arises out of (i) a
breach of any of the representations and warranties of Seller set forth in
Article VII and (ii) any of the provisions of this Agreement that survive
Closing pursuant to the provisions of Section 17.12 below.  The terms and
provisions of this Section 8.3 shall survive Closing and/or termination of this
Agreement without limitation.

 

8.4          Survival.  The express representations and warranties made in this
Agreement by Purchaser shall not merge into any instrument of conveyance
delivered at the Closing; provided, however, that any action, suit or proceeding
with respect to the truth, accuracy or completeness of all such representations
and warranties shall be commenced, if at all, on or before the date which is
twelve (12) months after the date of the Closing and, if not commenced on or
before such date, thereafter shall be void and of no force or effect as to the
applicable Closing.

 

ARTICLE IX

Seller’s Interim Operating Covenants/Seller’s and Purchaser’s Covenants

 

9.1          Operations.  Seller agrees to continue to operate, manage and
maintain the Improvements through the Closing Date in the ordinary course of
Seller’s business and substantially in accordance with Seller’s present
practice, subject to ordinary wear and tear and further subject to Article XII
of this Agreement.  As of, and at all times after the Effective Date until
Closing, Seller shall name Purchaser as an additional insured on all liability
insurance policies maintained by Seller relating to the Properties.

 

13

--------------------------------------------------------------------------------


 

9.2          No Sales.  Except for the execution of tenant Leases pursuant to
Section 9.3, Seller agrees that it shall not convey any interest in the
Properties to any third party.

 

9.3          Tenant Leases.  From and after the Effective Date, Seller shall not
(i) grant any consent or waive any material rights under the Leases,
(ii) terminate any Lease, or (iii) enter into a new lease, modify an existing
Lease or renew, extend or expand an existing Lease in any material respect
without the prior written approval of Purchaser (an “Approved New Lease”), which
in each case shall not be unreasonably withheld, conditioned or delayed.  Any
Approved New Lease shall meet all of the following parameters: (i) such proposed
lease has an initial term (excluding any options to extend such term) of not
less than three (3) years and not more than ten (10) years; (ii) such proposed
lease has no free-rent period extending beyond the term of the Master Lease
(defined below); (iii) such proposed lease has no above-market obligation of
Purchaser to provide or fund any tenant improvements; (iv) such proposed lease
provides for base rent payable at a rate per month that is never less than 95%
of the base rent per month required to be paid for such space under the Master
Lease; (v) leasing commissions for such proposed lease do not exceed market
rates; (vi) such proposed lease does not require the landlord thereunder, and
will not result in an obligation for the landlord thereunder to alter or improve
or pay for the altering or improving of the building (other than tenant
improvements as limited by clause (iii) above and responsibility for repairing
and replacing the roof and structure, but excluding the obligation for internal
wall changes); (vii) such lease shall be on the form customarily used by Seller
with such revisions which Seller approves using its judgment as a commercially
prudent landlord; (viii) the creditworthiness of the tenant and intended use of
the premises by the tenant shall be consistent with Seller’s historical and
customary requirements as a commercially prudent landlord; and (ix) the income
to be generated from the proposed lease shall constitute qualifying income under
Section 856(c)(3) of the Code.  Additionally, the parties expressly agree that
it shall not be deemed unreasonable for Purchaser to withhold, condition or
delay its consent to any Approved New Lease that includes above-market tenant
improvements, above-market leasing commissions or any other above-market leasing
costs that Purchaser would be obligated to pay or incur; provided, however, in
such event, Purchaser and Seller agree to negotiate in good faith to agree upon
such tenant improvement costs, leasing commission and other leasing costs to
render such Approved New Lease and the terms thereof acceptable to Purchaser. 
Any lease proposed by Seller, which satisfies the criteria set forth in this
Section 9.3 and would otherwise be reasonably acceptable to Purchaser, but for
the fact that such lease includes above-market tenant improvements, above-market
leasing commissions or any other above-market leasing costs, may, nonetheless,
be approved and executed by Seller, in its sole and absolute discretion, and in
such event such proposed lease shall be deemed an Approved New Lease, provided
that Seller pays all such above-market tenant improvements, above-market leasing
commissions or any other above-market leasing costs.  Purchaser’s failure to
respond within five (5) Business Days after receipt of a request for approval,
together with a copy of the proposed Approved New Lease or letter of intent to
lease and credit information on the proposed replacement tenant or tenants,
shall be deemed approval by Purchaser. Seller shall pay the portion of the
tenant improvement costs, leasing commissions and other usual and customary
leasing costs with respect to any Approved New Lease, allocated on a prorata
basis over the term of the Approved New Lease with respect to the portion of the
term of the Approved New Lease prior to a Closing and Purchaser shall pay the
portion of the tenant improvement costs, lease commissions and other usual and
customary leasing costs with respect to an Approved New Lease, allocated on a
prorata basis over the term of the Approved New Lease with respect to the
portion of the term of the Approved New Lease after the Closing.

 

9.4.         Planned Expenditures.  Seller shall effect and complete the planned
expenditures for nominated work and items in accordance with the description and
budget set forth on Exhibit R attached hereto as a prudent manager/owner in
consultation with Purchaser, and to Purchaser’s commercially reasonable
satisfaction; in the event that upon completion of such work and items,  the
total cost of such work is less than the total budget allocated for same, Seller
shall be entitled to retain all such unexpended amounts.  In the event that
Exhibit R reflects that certain work is to be

 

14

--------------------------------------------------------------------------------


 

performed after Closing, the obligations of Seller under this Section 9.4 with
respect to that work shall survive Closing.

 

9.5          Master Lease.  At the Closing, Seller and Purchaser shall execute
and deliver to each other a master lease (“Master Lease”) in the form of
Exhibit H attached hereto.

 

9.6          Management Agreement.  At the Closing, Seller and Purchaser shall
execute an Amendment to the Property Management Agreement between Purchaser and
CenterPoint Properties Trust adding the Properties to the definition of
“Properties” under such Management Agreement. Seller shall terminate any
existing property management agreements pertaining to the Properties as of the
Closing Date.

 

9.7          Intentionally Deleted.

 

9.8          Transfer Tax Declaration Allocation.  Purchaser and Seller agree
that the Purchase Price shall be allocated amongst the Properties as set forth
on Schedule 9.8 for the purpose of completing real estate transfer declarations
to be executed by Seller and Purchaser at Closing (the “Transfer Tax Declaration
Allocation”).

 

9.9          Substitution of Properties

 

9.9.1        In the event of the occurrence of a Substitution Event (defined
below) prior to Closing, Purchaser may, at its option, by written notice to
Seller (“Event Notice”) within ten (10) days after the date on which Purchaser
is given or obtains actual knowledge of the occurrence of a Substitution Event,
elect to either (i) ignore the Substitution Event and proceed to Closing with no
adjustment in the Purchase Price, or (ii) request that Seller offer a Substitute
Property or Substitute Properties (both as hereinafter defined) to Purchaser
valued in the aggregate amount of the Purchase Price allocated to the Property
or Properties (“Removed Property” or “Removed Properties”) subject to the
Substitution Event.

 

In the event that Purchaser elects under (ii) above to have Seller provide a
Substitute Property or Substitute Properties, Seller, if it chooses to do so, in
its sole and absolute discretion, shall have a period of thirty (30) days from
the date of Purchaser’s Event Notice to correct the condition giving rise to the
Substitution Event, and further, provided, however, if such condition is of a
nature which is not capable of cure within said thirty (30) day period and
Seller has commenced to cure within such thirty (30) day period, then Seller
shall have such reasonable period of time from and after the date of Purchaser’s
Event Notice to correct the condition giving rise to the Substitution Event.  In
the event Purchaser exercises its rights under (ii) above, and Seller elects to
and cures the condition giving rise to the Substitution Event prior to the time
that the Closing with respect to the Substitute Property occurs, the Scheduled
Closing Date for the Removed Property shall be extended to the fifteenth (15th)
day after the condition giving rise to the Substitution Event has been cured.

 

In the event that Purchaser fails to elect (i) or (ii) above within ten
(10) days after Purchaser is given or obtains actual knowledge of a Substitution
Event, Purchaser shall be deemed to have elected to waive such condition and
proceed to Closing on the Closing Date with no adjustment in the Purchase
Price.  In the event that within said ten (10) day period Purchaser elects its
rights under (ii) above and Seller elects not to cure or elects to cure the
condition but fails to do so within the time period set forth above, Seller
shall use reasonable efforts to provide a Substitute Property or Substitute
Properties as described in Section 9.9.2.  Notwithstanding any other term or
condition contained herein, (i) in no event shall the Closing with respect to
the Properties which are not subject to a Substitution Event be

 

15

--------------------------------------------------------------------------------


 

delayed, and (ii) in the event of the occurrence of a Substitution Event, Seller
shall not be in default under this Agreement, Seller shall not be liable for
damages and Purchaser’s sole right and remedy shall be to exercise its rights
under this Section 9.9.1.

 

The term “Substitution Event” shall mean any one or more of the following:
(i) written notice to Purchaser that a tenant under its lease (“Right of First
Refusal Lease”)  has exercised a right of first refusal, right of first offer or
option to purchase a Property prior to Closing pursuant to the existing terms of
its lease, (ii) the taking of one hundred percent (100%) of a Property by
condemnation or eminent domain or (iii) any one or more of the following, to the
extent the existence of the condition hereinafter described has a “Material
Adverse Effect” on the use, value or marketability of the applicable Property:
(a) the existence of a title exception other than a Permitted Exception on an
Owner’s Policy to be issued by the Title Company at the time of the Closing;
provided, however that Seller shall, at Seller’s expense, use reasonable efforts
to obtain a title insurance endorsement to the Owner’s Policy (defined below)
insuring over any unpermitted title exception, (b) the existence of a difference
on a Survey not reflected on the Initial Surveys; (c) if Purchaser has not been
provided with a copy of a zoning endorsement issued by the Title Company with
respect to any Properties (whether in favor of Seller or Purchaser) prior to the
Effective Date and it is determined that the present use of the Property is not
permitted under the zoning ordinance in effect on the Effective Date; (d) the
physical or environmental condition of the Properties are not the same as on the
Effective Date, ordinary wear and tear and damage by casualty excepted,
provided, however, that under this subsection (d) it shall not be a Substitution
Event if a tenant of the Property is responsible under its lease for
maintaining, repairing or restoring the physical or environmental condition in
question; and (e) the existence of a breach of a warranty or representation made
by Seller under Sections 7.1.4, 7.1.6, 7.1.7 and 7.1.9 of this Agreement (or any
change in the schedules thereto).  The term “Material Adverse Effect” as used
herein shall mean that a liability or loss reasonably anticipated to arise out
of the condition under (a) Sections 9.9.1(iii)(a) or (b) which exceeds
$150,000.00 for the affected Property, or (b) under Sections 9.9.1iii(c), (d) or
(e) which exceeds seven and one-half percent (7.5%) of the Purchase Price for
the affected Property.

 

9.9.2        In the event of the occurrence of a Substitution Event (and
notwithstanding any election by Seller to attempt to cure the condition giving
rise to the Substitution Event), Seller shall use reasonable efforts to
substitute another Property or Properties owned by Seller that the parties
mutually agree in their reasonable opinion is comparable (individually, a
“Substitute Property” and collectively, the “Substitute Properties”).  Seller
shall use reasonable efforts to identify a Substitute Property within thirty
(30) days after receipt of an Event Notice.  Commencing on the date that
Purchaser receives a notice from Seller identifying a Substitute Property or
Substitute Properties to replace a Removed Property or Removed Properties
(“Substitution of Assets Notice”), and continuing until 5:00 p.m. Central time
on the thirtieth (30th) day thereafter (“Substitute Properties Feasibility
Period”), Purchaser and its agents shall have the right to conduct inspections
and tests of the Substitute Properties in the manner hereby provided in
Section 9.9.5 and subject to the provisions as provided in Section 9.9.6.  In
the event that Purchaser approves all of the Substitute Properties prior to the
expiration of the Substitute Properties Feasibility Period, all of the
Substitute Properties shall be subject to this Agreement, and the Purchase Price
shall be adjusted as provided below in Section 9.9.3.  In the event that
Purchaser does not approve one or more of the Substitute Properties prior to the
expiration of the Substitute Properties Feasibility Period, the Substitute
Property or Properties not approved by Purchaser and the Removed Property or
Removed Properties shall not be subject to this Agreement, and the Purchase
Price shall be reduced by the value of the Removed Property or Removed
Properties, as the case may be, as set forth on Schedule 9.8.  All Substitute
Properties approved by Purchaser shall be deemed to be Properties subject to
this Agreement, except that all warranties and representations shall be modified
to reflect the

 

16

--------------------------------------------------------------------------------


 

circumstances relating to the Substitute Properties.  Within fifteen (15) days
after the Substitution of Assets Notice, Seller shall deliver Schedules similar
to those attached hereto as Schedules 7.1.4, 7.1.5, 7.1.6, 7.1.7, 7.1.8, 7.1.9
and 7.1.10, with respect to the Substitute Properties.

 

9.9.3        For the purposes of this Section 9.9, the purchase price for a
Removed Property shall be based on Schedule 9.8 attached hereto, and the
purchase price for a Substitute Property shall be calculated using a
capitalization rate equal to the capitalization rate that was used to determine
the Purchase Price of the Removed Property and the annual net rent of the
Substitute Property, without deductions (“Substitute Property Purchase Price”). 
In the event that the Seller delivers the Substitution of Assets Notice to
Purchaser within the time frame set forth above, the Closing of all Properties
not subject to the Substitution of Assets Notice shall take place on the date of
the Scheduled Closing Date.  Subject to the right of Purchaser to disapprove one
or more of the Substitute Properties during the Substitute Properties
Feasibility Period, and further subject to the provisions of Section 4.1 above,
the Closing with respect to each Substitute Property shall take place on the
thirtieth (30th) day following the expiration of the applicable Substitute
Property Feasibility Period.

 

9.9.4        Seller shall deliver to Purchaser copies of all notices sent by
Seller to tenants under Right of First Refusal Leases as required under the
Right of First Refusal Leases, and shall notify Purchaser promptly if it
receives a notice from an Exercising Tenant.

 

9.9.5        During the Substitute Properties Feasibility Period, Purchaser and
its agents shall have the right during business hours (with reasonable advance
notice to Seller and subject to the rights of the tenants in possession), at
Purchaser’s sole cost and expense and at Purchaser’s and its agents’ sole risk,
to perform inspections and tests of the Substitute Properties and to perform
such other analyses, inquiries and investigations as Purchaser shall deem
reasonably necessary or appropriate; provided, however, that in no event shall
(i) such inspections or tests unreasonably disrupt or disturb the on-going
operation of the Substitute Properties or the rights of the tenants at the
Substitute Properties, or (ii) Purchaser or its agents or representatives
conduct any physical testing, drilling, boring, sampling or removal of, on or
through the surface of the Substitute Properties (or any part or portion
thereof) including, without limitation, any ground borings or invasive testing
of the Improvements (collectively, “Physical Testing”), without Seller’s prior
written consent, which consent may be given or withheld in Seller’s sole and
absolute discretion.  Seller acknowledges and agrees that the performance of a
phase I environmental assessment on behalf of Purchaser (“Phase I Assessments”)
shall not be considered Physical Testing for purposes hereof and shall be
permitted without Purchaser obtaining the consent of Seller.  In the event
Purchaser desires to conduct any such Physical Testing of a Substitute Property,
then Purchaser shall submit to Seller, for Seller’s approval, a written detailed
description of the scope and extent of the proposed Physical Testing, which
approval may be given or withheld in Seller’s sole and absolute discretion.  In
no event shall Seller be obligated as a condition of this transaction to perform
or pay for any environmental remediation of the Substitute Properties
recommended by any such Physical Testing.  After making such tests and
inspections, Purchaser agrees to promptly restore the Substitute Properties to
their condition prior to such tests and inspections (which obligation shall
survive the Closing or any termination of this Agreement).  In addition to the
rights available to the Purchaser during the Substitute Properties Feasibility
Period, as set forth above, Purchaser and its agents shall have access to the
Substitute Properties prior to the Closing Date, but during normal business
hours (with reasonable advance notice to Seller and subject to the rights of the
tenants in possession), at Purchaser’s sole cost and expense, and at Purchaser’s
and its agents’ sole risk, to inspect the applicable Substitute Properties;
provided, however, Purchaser shall not be entitled to conduct any Physical
Testing or any

 

17

--------------------------------------------------------------------------------


 

Phase I Assessment after the expiration of the Substitute Properties Feasibility
Period.  Prior to Purchaser entering the Substitute Properties to conduct the
inspections and tests described above, including, but not limited to, the Phase
I Assessments, Purchaser shall obtain and maintain, at Purchaser’s sole cost and
expense, and shall deliver to Seller evidence of, the following insurance
coverage, and shall cause each of its agents and contractors to obtain and
maintain, and, upon request of Seller, shall deliver to Seller evidence of, the
following insurance coverage:  general liability insurance, from an insurer
reasonably acceptable to Seller, in the amount of Five Million and No/100
Dollars ($5,000,000.00) combined single limit for personal injury and property
damage per occurrence, such policy to name Seller as an additional insured
party, which insurance shall provide coverage against any claim for personal
liability or property damage caused by Purchaser or its agents, employees or
contractors in connection with such inspections and tests (“Due Diligence
Insurance”).  Seller shall have the right, in its discretion, to accompany
Purchaser and/or its agents during any inspection (including, but not limited
to, tenant interviews) provided Seller or its agents do not unreasonably
interfere with Purchaser’s inspection.

 

9.9.6        Purchaser and its agents and representatives shall:  (a) not
unreasonably disturb the tenants of the Substitute Properties or interfere with
their use of the Substitute Properties pursuant to their respective Leases;
(b) not interfere with the operation and maintenance of the Substitute
Properties; (c) not damage any part of the Substitute Properties or any personal
property owned or held by any tenant; (d) not injure or otherwise cause bodily
harm to Seller, its agents, contractors and employees or any tenant;
(e) promptly pay when due the costs of all tests, investigations and
examinations done with regard to the Substitute Properties; (f) not permit any
liens to attach to the Substitute Properties by reason of the exercise of its
rights hereunder; (g) restore the Improvements and the surface of the Substitute
Properties to the condition in which the same was found before any such
inspection or tests were undertaken; and (h) except to the extent required by
applicable laws, not reveal or disclose any information obtained pursuant to its
right to evaluate set forth in Section 9.9.5 above concerning the Substitute
Properties to anyone other than a Purchaser Party/Representative.  Purchaser
shall, at its sole cost and expense, comply with all applicable federal, state
and local laws, statutes, rules, regulations, ordinances or policies in
conducting its inspection of the Substitute Properties, the Purchaser’s Phase I
Assessments and the Physical Testing.  Purchaser shall, and does hereby agree to
indemnify, defend and hold the Seller, its partners, members, officers,
directors, employees, agents, attorneys and their respective successors and
assigns, harmless from and against any and all claims, demands, suits,
obligations, payments, damages, losses, penalties, liabilities, costs and
expenses (including but not limited to attorneys’ fees) arising out of
Purchaser’s or Purchaser’s agents’ actions taken in, on or about the Substitute
Properties in the exercise of the inspection right granted pursuant to
Section 9.9.5, including, without limitation, (i) claims made by any tenant
against Seller for Purchaser’s entry into such tenant’s premises or any
interference with any tenant’s use or damage to its premises or property in
connection with Purchaser’s review of the Substitute Properties, and
(ii) Purchaser’s obligations pursuant to this Section 9.9.6.  This Section 9.9.6
shall survive the Closing of the Substitute Properties and/or any termination of
this Agreement without limitation.

 

9.9.7        With respect to the Substitute Properties, Seller shall deliver to
Purchaser or make available at the applicable Substitute Property or Seller’s
office in Oak Brook, Illinois, at Seller’s option, the following: operating
statements, leases, reports relating to the physical and/or environmental
condition of the applicable Substitute Properties, a statement of the estimated
value of the applicable Substitute Properties from an independent industrial
real estate broker with at least ten (10) years experience in the marketplace
(which value shall not be binding on Seller or Purchaser), rent rolls and
revenue and expense statements,

 

18

--------------------------------------------------------------------------------


 

Seller and Purchaser shall use reasonable efforts to agree upon the format and
scope of such materials, but agree that the format and scope shall be similar to
the materials typically provided by Seller to Purchaser in connection with the
sale of the Properties in accordance with Section 5.1 hereof (the “Substitute
Property Documents”); provided, however, that except for the representations and
warranties made in Article VII hereof, Seller makes no representations or
warranties of any kind regarding the accuracy, thoroughness or completeness of
or conclusions drawn in the information contained in such Substitute Properties
Documents.  Except with respect to claims arising out of a breach by Seller of a
representation or warranty made in Article VII hereof, Purchaser hereby waives
any and all claims against Seller arising out of the accuracy, completeness,
conclusions or statements expressed in materials so furnished and any and all
claims arising out of any duty of Seller to acquire, seek or obtain such
materials.  Notwithstanding anything contained in the preceding sentence, Seller
shall not deliver or make available to Purchaser Seller’s internal memoranda,
attorney-client privileged materials, internal appraisals and economic
evaluations of the Substitute Properties, and reports regarding the Substitute
Properties prepared by Seller or its affiliates solely for internal use or for
the information of the investors in Seller.  Purchaser acknowledges that any and
all of the Substitute Properties Documents that are not otherwise known by or
available to the public are proprietary and confidential in nature and will be
delivered to Purchaser solely to assist Purchaser in determining the feasibility
of purchasing the Substitute Properties.  Purchaser agrees not to disclose such
non-public documents, or any of the provisions, terms or conditions thereof, to
any party other than a Purchaser Party/Representative.  Purchaser shall return
all of the Substitute Properties Documents, on or before three (3) Business Days
after the first to occur of (a) such time as Purchaser notifies Seller in
writing that it shall not acquire the Substitute Properties, or (b) such time as
this Agreement is terminated for any reason.  This Section 9.9.7 shall survive
any termination of this Agreement without limitation.

 

9.9.8        Purchaser hereby acknowledges that it will have been given, prior
to the termination of the Substitute Properties Feasibility Period, a full,
complete and adequate opportunity to make such legal, factual and other
determinations, analyses, inquiries and investigations as Purchaser deems
necessary or appropriate in connection with the acquisition of the Substitute
Properties.  Purchaser will be relying upon its own independent examination of
the Substitute Properties and all matters relating thereto and not upon any
statements of Seller (excluding the limited matters expressly represented by
Seller in Article VII hereof) or of any officer, director, employee, agent or
attorney of Seller with respect to acquiring the Substitute Properties.  Except
as may be provided in Article VII hereof, Seller shall not be deemed to have
represented or warranted the completeness or accuracy of any studies,
investigations and reports heretofore or hereafter furnished to Purchaser
relating to the Substitute Properties.  The provisions of this Section 9.9.8
shall survive Closing and/or termination of this Agreement without limitation.

 

9.10        Contracts.  Seller shall not, with respect to a Contract that will
survive Closing, from and after the Effective Date, terminate an existing
Contract, enter into a new Contract or modify an existing Contract without the
prior written approval of Purchaser, which consent in each case shall not be
unreasonably conditioned, withheld or delayed and which shall be deemed granted
if Purchaser fails to respond to a request for approval within five (5) Business
Days after receipt of the request therefor together with a summary of the terms
of the Contract (an “Approved New Contract”).  Schedule 9.10 attached hereto
contains a list of Contracts for the Properties that Purchaser will assume as of
the Closing, and a list of Contracts for the Properties that Purchaser is
requesting Seller to terminate as of the Closing (the “Unassumed Contracts”). 
Provided that the Closing occurs hereunder, Seller shall terminate such
applicable Unassumed Contracts effective as of the Closing Date and deliver
evidence at such Closing of such termination.

 

9.11        Intentionally Deleted.

 

19

--------------------------------------------------------------------------------


 

9.12        REA Estoppels.  Attached hereto as Schedule 9.12 is a list of REA
and other Property-related estoppels that Purchaser would like to obtain prior
to Closing (collectively, the “REA Estoppels”).  Purchaser shall prepare and
deliver to Seller REA Estoppel Certificates for each of the REA Estoppels (the
“REA Estoppel Certificates”), and Seller shall send out the REA Estoppel
Certificates for execution prior to the Closing Date, it being understood that
obtaining the REA Estoppel Certificates shall not be a condition to Purchaser’s
obligation to close.

 

ARTICLE X

Closing Conditions

 

10.1        Conditions to Obligations of Purchaser.  The obligations of
Purchaser under this Agreement to purchase the Properties and consummate the
other transactions contemplated hereby shall be subject to the satisfaction of
the following conditions on or before the Scheduled Closing Date, except to the
extent that any of such conditions may be waived by Purchaser in writing at
Closing.

 

10.1.1      Tenant Estoppels.  Purchaser shall have received tenant estoppel
certificates dated not more than thirty (30) days prior to the Closing from
seventy-five percent (75%) of the occupied square footage in the Properties.
 Seller agrees to deliver to each tenant a tenant estoppel certificate
substantially in the form attached hereto as Exhibit K.  Notwithstanding the
foregoing, in the event that a Lease requires a different form of estoppel
certificate or requires specific provisions, Purchaser shall be required to
accept a tenant estoppel certificate that is substantially in the form required
by said Lease or substantially in the form of Exhibit K as modified to comply
with the specific provisions required by said Lease.  Additionally, Purchaser
acknowledges that while the statements set forth in paragraphs 8 and 9 of
Exhibit K are not qualified to the knowledge or best knowledge of the tenant,
Purchaser shall be required to accept any tenant estoppel certificate that has
been qualified to the knowledge or best knowledge of the tenant with respect to
said paragraphs.  Notwithstanding the foregoing, at Seller’s sole option, Seller
may (i) extend the Scheduled Closing Date solely with respect to up to five
(5) of the Properties for up to an additional thirty (30) days in order to
satisfy the foregoing requirement for such Properties, in which event Seller
shall deliver notice of such extension with respect to such Properties to
Purchaser prior to the Scheduled Closing Date (and the Closing shall proceed as
scheduled with respect to all other Properties), and/or (ii) provide its own
estoppel (“Seller’s Estoppel”) in the form attached as Exhibit L to Purchaser in
satisfaction of the foregoing requirements with respect to not more than
twenty-five percent (25%) of the occupied square footage of the Properties.  In
the event that Seller has not complied with the provisions of this
Section 10.1.1, Purchaser may (i) elect to consummate the Closing, or
(ii) notify Seller of its intent to terminate this Agreement by written notice
(the “Tenant Estoppel Termination Notice”) on or before the Scheduled Closing
Date.  In the event that, after the Closing, Seller delivers to Purchaser a
tenant estoppel certificate from a tenant for whom Seller executed a Seller’s
Estoppel at the Closing and such tenant estoppel certificate contains no
information which is contradictory to or inconsistent with the information
contained in the Seller’s Estoppel, then Seller thereafter shall be released
from all liability relating to Seller’s Estoppel with respect to such tenant’s
Lease.  In no event shall Seller be obligated to deliver updates to the tenant
estoppel certificate or Seller’s Estoppel.

 

10.1.2      Title Policy.  The Title Company shall be prepared to issue to
Purchaser on the Closing Date an extended coverage ALTA Form B policy of title
insurance, amended October 17, 1970 (the “Owner’s Policy”), or equivalent form
Owner’s Policy acceptable to Purchaser, with respect to each Property in the
Properties, in the face amount of the applicable Purchase Price attributable to
such Property, and dated as of the Closing Date,

 

20

--------------------------------------------------------------------------------


 

indicating title to such Property is vested of record in Purchaser, subject
solely to the applicable Permitted Exceptions.

 

10.1.3      Possession of the Property.  Delivery by Seller of possession of the
applicable Property, subject to the Permitted Exceptions and the rights of
tenants under the applicable Leases and Approved New Leases.

 

ARTICLE XI

Closing

 

11.1        Purchaser’s Closing Obligations.  Purchaser, at its sole cost and
expense, shall deliver or cause to be delivered to Seller and the Title Company
at each Closing the following, as same relates to the Properties:

 

11.1.1      The applicable portion of the Purchase Price, after all adjustments
are made at the Closing as herein provided, by wire transfer or other
immediately available federal funds, which amount shall be received in escrow by
the Title Company at or before 11:00 a.m. Central time.

 

11.1.2      An assumption of a blanket conveyance and bill of sale,
substantially in the form attached hereto as Exhibit M (“General Assignment”),
duly executed by Purchaser, conveying and assigning to Purchaser the applicable
Personal Property, Leases, Contracts, records and plans, and Intangible
Property.

 

11.1.3      Executed counterparts of the Master Lease and the Amendment to
Management Agreement with respect to the Closing, and such other documents to be
provided in accordance with Sections 9.5 and 9.6 hereof with respect to the
Closing.

 

11.1.4      Such other documents as may be reasonably necessary or appropriate
to effect the consummation of the transactions which are the subject of this
Agreement, including, but not limited to, ALTA Statements and GAP Undertakings,
if requested by the Title Company.

 

11.2        Seller’s Closing Obligations.  Seller, at its sole cost and expense,
shall deliver or cause to be delivered to Purchaser and the Title Company the
following, as same relates to each of the Properties and the Properties, as the
case may be:

 

11.2.1      A Special warranty deed (a “Deed”) in recordable form properly
executed by Seller conveying to Purchaser the Land and Improvements in fee
simple, subject only to the Permitted Exceptions, substantially in the form
attached hereto as Exhibit N (as modified in order to satisfy any State-specific
requirements with respect to the States of Indiana and Wisconsin, if
applicable).

 

11.2.2      A General Assignment, duly executed by Seller, conveying and
assigning to Purchaser the Personal Property, the Leases, the Contracts and the
Intangible Property.

 

11.2.3      Written notice to the tenant(s) (i) acknowledging the sale of the
Property to Purchaser, (ii) acknowledging that Purchaser has received and is
responsible for any security deposits identified in the rent roll, and
(iii) indicating that rent should thereafter be paid to Purchaser, substantially
in the form attached hereto as Exhibit O.

 

21

--------------------------------------------------------------------------------


 

11.2.4      A certificate substantially in the form attached hereto as Exhibit P
(“Non-foreign Entity Certification”) certifying that Seller is not a “foreign
person” as defined in the Code.

 

11.2.5      Executed counterparts of the Master Lease and the Amendment to
Management Agreement with respect to the Closing, and such other documents to be
provided in accordance with Sections 9.5 and 9.6 hereof with respect to the
Closing.

 

11.2.6      Such other documents as may be reasonably necessary or appropriate
to effect the consummation of the transactions which are the subject of this
Agreement, including, but not limited to, ALTA Statements and GAP Undertakings.

 

11.2.7      Purchaser and Seller have agreed that possession (but not ownership)
of all original Leases, tenant files and Contracts shall remain with Seller
following Closing, in its capacity as Property Manager but that ownership of
such items shall pass to Purchaser.  Any duplicate originals of Leases and
Contracts in Seller’s possession or control shall be delivered to Purchaser
promptly after Closing.

 

11.2.8      All REA Estoppel Certificates received by Seller, if any.

 

11.2.9      A certificate of Seller by which Seller reaffirms the truth and
accuracy in all material respects of the representations and warranties set
forth in Sections 7.1 above, subject to and setting forth any changes thereto
occurring since the Effective Date.

 

11.2.10  Reliance letters with respect to and permitting Purchaser to rely on
the most recent Phase 1 environmental reports provided by Seller to Purchaser
from the consultant who prepared the applicable environmental report.

 

11.3        Joint Closing Obligations.  Purchaser and Seller shall execute and
deliver a closing statement for each of the Properties setting forth the
applicable Purchase Price, and any and all prorations and credits between the
parties, as determined pursuant to this Agreement, together with real estate
transfer tax declarations as required.

 

ARTICLE XII

Risk of Loss

 

12.1        Condemnation and Casualty.  If, prior to the Closing Date, any
portion of the applicable Properties are taken by condemnation or eminent
domain, or is the subject of a pending taking which has not been consummated, or
is destroyed or damaged by fire or other casualty, Seller shall notify Purchaser
of such fact promptly after Seller obtains knowledge thereof.  If such
condemnation or casualty is “Material” (as hereinafter defined), Purchaser shall
have the option to either (i) extend the Scheduled Closing Date solely with
respect to the applicable Property for a time reasonably required by Seller to
repair any damage or destruction with respect to the applicable Property (and
the Scheduled Closing Date shall proceed as scheduled with respect to all other
Properties), or (ii) proceed to Closing in accordance with the terms of
Section 12.1. If Purchaser elects to proceed to Closing, then Seller shall not
be obligated to repair any damage or destruction with respect to the applicable
Property, but (x) Seller shall assign, without recourse, and turn over to
Purchaser all of the insurance proceeds or condemnation proceeds, as applicable,
net of any costs of repairs and net of reasonable collection costs (or, if such
have not been awarded, all of its right, title and interest therein) payable
with respect to such fire or other casualty or condemnation including any rent
abatement insurance for such casualty or condemnation and (y) the parties shall
proceed to Closing pursuant to the terms hereof without abatement of the
Purchase Price except for a credit in the amount of the applicable insurance
deductible.

 

22

--------------------------------------------------------------------------------


 

12.2        Condemnation Not Material.  If the condemnation is not Material,
then the Closing shall occur without abatement of the Purchase Price and, after
deducting Seller’s reasonable costs and expenses incurred in collecting any
award, Seller shall assign, without recourse, all awards or any rights to
collect awards to Purchaser on the Closing Date.

 

12.3        Casualty Not Material.  If the Casualty is not Material, then the
Closing shall occur without abatement of the Purchase Price except for a credit
in the amount of the applicable deductible and Seller shall not be obligated to
repair such damage or destruction and Seller shall assign, without recourse, and
turn over to Purchaser all of the insurance proceeds net of any costs of repairs
completed to date and net of reasonable collection costs (or, if such have not
been awarded, all of its right, title and interest therein) payable with respect
to such fire or such casualty including any rent abatement insurance for such
casualty.

 

12.4        Materiality.  For purposes of this Article XII, (i) with respect to
a taking by condemnation or eminent domain, the term “Material” shall mean any
condemnation or taking which would materially impede access to a Property,
reduce available parking at a Property below that required by applicable law or
any other agreement affecting such Property, result in the termination of any
Lease of more than ten percent (10%) of the space in the applicable Property, or
result in a condemnation award reasonably estimated to exceed ten percent (10%)
of the Purchase Price applicable to such Property; and (ii) with respect to a
casualty, the term “Material” shall mean any casualty such that the cost of
repair, as reasonably estimated by an engineer designated by Seller and
Purchaser, is in excess of ten percent (10%) of the Purchase Price applicable to
such Property.

 

ARTICLE XIII

Default

 

13.1        Default by Seller.  IN THE EVENT THE CLOSING AND THE TRANSACTIONS
CONTEMPLATED HEREBY DO NOT OCCUR AS PROVIDED HEREIN BY REASON OF ANY DEFAULT OF
SELLER, WHICH DEFAULT IS NOT CURED WITHIN TWO (2) DAYS AFTER WRITTEN NOTICE FROM
PURCHASER TO SELLER, IT WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE
THE DAMAGES WHICH PURCHASER MAY SUFFER.  THEREFORE, THE PARTIES HAVE AGREED THAT
A REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT THAT PURCHASER WOULD SUFFER IN
SUCH EVENT IS AND SHALL BE THE RIGHT TO RETAIN THE PROCEEDS OF THE SELLER LETTER
OF CREDIT,  AS LIQUIDATED DAMAGES, AS PURCHASER’S SOLE AND EXCLUSIVE REMEDY
UNDER THIS AGREEMENT.  SUCH LIQUIDATED DAMAGES ARE NOT INTENDED AS A FORFEITURE
OR PENALTY WITHIN THE MEANING OF APPLICABLE LAWS.  Notwithstanding the
foregoing, nothing contained herein shall limit Purchaser’s remedies at law or
in equity, as to the Surviving Termination Obligations.

 

13.2        Default by Purchaser; Liquidated Damages.  IN THE EVENT THE CLOSING
AND THE TRANSACTIONS CONTEMPLATED HEREBY DO NOT OCCUR AS PROVIDED HEREIN BY
REASON OF ANY DEFAULT OF PURCHASER, WHICH DEFAULT IS NOT CURED WITHIN TWO
(2) DAYS AFTER WRITTEN NOTICE FROM SELLER TO PURCHASER, IT WOULD BE IMPRACTICAL
AND EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH SELLER MAY SUFFER. 
THEREFORE, THE PARTIES HAVE AGREED THAT A REASONABLE ESTIMATE OF THE TOTAL NET
DETRIMENT THAT SELLER WOULD SUFFER IN SUCH EVENT IS AND SHALL BE THE RIGHT TO
RETAIN THE PROCEEDS OF THE PURCHASE LETTER OF CREDIT, AS LIQUIDATED DAMAGES, AS
SELLER’S SOLE AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT.  SUCH LIQUIDATED
DAMAGES ARE NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING OF
APPLICABLE LAWS.  Notwithstanding the foregoing, nothing contained herein shall
limit Seller’s remedies at law or in equity, as to the Surviving Termination
Obligations.

 

23

--------------------------------------------------------------------------------


 

ARTICLE XIV

Brokers

 

14.1        Brokers.  Purchaser and Seller each represents and warrants to the
other that it has not dealt with any person or entity entitled to a brokerage
commission, finder’s fee or other compensation with respect to the transaction
contemplated hereby.  Purchaser hereby agrees to indemnify, defend, and hold
Seller harmless from and against any losses, damages, costs and expenses
(including, but not limited to, attorneys’ fees and costs) incurred by Seller by
reason of any breach or inaccuracy of the Purchaser’s ( or its nominee’s)
representations and warranties contained in this Article XIV.  Seller hereby
agrees to indemnify, defend, and hold Purchaser harmless from and against any
losses, damages, costs and expenses (including, but not limited to, attorneys’
fees and costs) incurred by Purchaser by reason of any breach or inaccuracy of
Seller’s representations and warranties contained in this Article XIV.  The
provisions of this Article XIV shall survive the Closing and/or termination of
this Agreement.

 

ARTICLE XV

Confidentiality

 

15.1        Confidentiality.  Purchaser expressly acknowledges and agrees that
the transactions contemplated by this Agreement, the Documents that are not
otherwise known by or readily available to the public and the terms, conditions
and negotiations concerning the same shall be held in the strictest confidence
by Purchaser and shall not be disclosed by Purchaser except to a Purchaser
Party/Representative, and except and only to the extent that such disclosure may
be necessary for its performance hereunder.  Purchaser agrees that it shall
instruct each of its Purchaser Party/Representatives to maintain the
confidentiality of such information and at the request of Seller, to promptly
inform Seller of the identity of each such Purchaser Party/Representative. 
Purchaser further acknowledges and agrees that, unless and until the Closing
occurs, all information and materials obtained by Purchaser in connection with
the Properties that are not otherwise known by or readily available to the
public will not be disclosed by Purchaser to any third persons (other than to
its Purchaser Party/Representatives) without the prior written consent of
Seller.  If the transaction contemplated by this Agreement does not occur for
any reason whatsoever, Purchaser shall promptly return to Seller, and shall
instruct its Purchaser Party/Representatives to return to Seller, all copies and
originals of all documents and information provided to Purchaser.  Nothing
contained in Section 5.2 of this Agreement or this Section 15.1 shall preclude
or limit either party from disclosing or accessing any information otherwise
deemed confidential under Section 5.2 or this Section 15.1 in connection with
the party’s enforcement of its rights following a disagreement hereunder or in
response to lawful process or subpoena or other valid or enforceable order of a
court of competent jurisdiction or any filings or disclosures with any
applicable Authorities (In the Unites States and/or Australia) required by
reason of the transactions provided for herein and/or any filings or disclosures
required in accordance with the laws or market rules (including stock exchange
rules) of the United States and/or Australia.  The provisions of this
Section 15.1 shall survive any termination of this Agreement without limitation.

 

15.2        Post Closing Publication.  Notwithstanding the foregoing, following
Closing, Purchaser and Seller shall have the right to announce the acquisition
of the Properties in newspapers and real estate trade publications (including
“tombstones”) publicizing the purchase provided that Purchaser and Seller shall
consult one another with respect to any such notice or publication, and shall
implement any reasonable comments or objections of the other.  Seller may also
publicize the sale of the Property in the ordinary course of its business.  The
provisions of this Section 15.2 shall survive Closing and/or any termination of
this Agreement without limitation.

 

24

--------------------------------------------------------------------------------


 

ARTICLE XVI

1031 Exchange

 

16.1        1031 Exchange.  Purchaser agrees to cooperate with Seller for
purposes of effecting and structuring, in conjunction with the sale of the
Properties, for the benefit of Seller, a like-kind exchange of real property,
whether simultaneous or a deferred exchange, pursuant to Section 1031 of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder.  Purchaser specifically agrees to execute such documents and
instruments as are reasonably necessary to implement such an exchange.  Seller
shall be solely responsible for assuring that the structure of any proposed
exchange is effective for Seller’s tax purposes.  Furthermore, Purchaser
specifically agrees that Seller may assign this Agreement and any of its rights
or obligations hereunder, in whole or in part, as necessary or appropriate in
furtherance of effectuating a Section 1031 like-kind exchange for the
Properties, provided that such assignment shall not serve to relieve Seller of
any liability for Seller’s obligations hereunder.  Purchaser shall have no
obligation to pay costs or expenses of effectuating such exchange, no such
exchange shall alter the time for performance set forth herein, and Purchaser
shall not be required to take title to any exchange property or (except for
customary consent to assignment of this Agreement to an exchange intermediary)
to incur obligations to third parties.

 

ARTICLE XVII

Miscellaneous

 

17.1        Notices.  Any and all notices, requests, demands or other
communications hereunder shall be in writing and shall be deemed properly served
(i) on the date sent if transmitted by hand delivery with receipt therefor,
(ii) on the date sent if transmitted by facsimile (with confirmation by hard
copy to follow by overnight delivery service), (iii) on the date sent if scanned
to a .pdf file and transmitted by e-mail (with confirmation by hard copy to
follow by overnight delivery service) (iv) on day after the notice is deposited
with a nationally recognized overnight courier, or (v) upon receipt after being
sent by registered or certified mail, return receipt requested, first class
postage prepaid, addressed as follows (or to such new address as the addressee
of such a communication may have notified the sender thereof):

 

 

To Purchaser:

 

CenterPoint James Fielding, LLC
Level 5, 40 Miller Street
North Sydney, NSW 2060
Australia
Attn: Mr. Ben Hindmarsh
Fax No.: 61 2 9004 8462
E-Mail: benhindmarsh@mirvac.com.au

 

 

 

With a copy to:

 

Wildman Harrold Allen & Dixon LLP
225 W. Wacker Drive, Suite 3000
Chicago, Illinois 60606
Attn: Kathleen M. Gilligan, Esq.
Fax No.: (312) 201-2555
E-Mail: gilligan@wildmanharrold.com

 

25

--------------------------------------------------------------------------------


 

To Seller:

 

CenterPoint Properties Trust
1808 Swift Drive
Oak Brook, Illinois 60523

Attn:       Mr. James N. Clewlow
and Mr. Michael M. Mullen

Fax No.: (630) 586-8010
E-Mail: jclewlow@centerpoint-prop.com
E-Mail: mmullen@centerpoint-prop.com

 

 

 

With a copy to:

 

Weinberg Richmond LLP
333 West Wacker Drive, Suite 1800
Chicago, Illinois 60606
Attn: Mark S. Richmond, Esq.
Fax No.: (312) 807-3903
E-Mail: mrichmond@wr-llp.com

 

17.2        Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal, substantive laws of the State of Illinois, without
regard to the conflict of laws principles thereof.

 

17.3        Headings.  The captions and headings herein are for convenience and
reference only and in no way define or limit the scope or content of this
Agreement or in any way affect its provisions.

 

17.4        Effective Date.  This Agreement shall be effective upon delivery of
this Agreement fully executed by the Seller and Purchaser, which date shall be
deemed the Effective Date hereof.  Either party may request that the other party
promptly execute a memorandum specifying the Effective Date.

 

17.5        Business Days.  If any date herein set forth for the performance of
any obligations of Seller or Purchaser or for the delivery of any instrument or
notice as herein provided should be on a Saturday, Sunday or legal holiday, the
compliance with such obligations or delivery shall be deemed acceptable on the
next business day following such Saturday, Sunday or legal holiday.  As used
herein, the term “legal holiday” means any state or Federal holiday for which
financial institutions or post offices are generally closed in the state where
the Property is located.

 

17.6        Counterpart Copies.  This Agreement may be executed in two or more
counterpart copies, all of which counterparts shall have the same force and
effect as if all parties hereto had executed a single copy of this Agreement.

 

17.7        Binding Effect.  This Agreement shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.

 

17.8        Assignment.  Purchaser shall not have the right to assign this
Agreement without Seller’s prior written consent, which consent may be given or
withheld in Seller’s sole and absolute discretion; provided, however, Purchaser
may designate a wholly owned subsidiary to acquire title to the Properties at
Closing or assign its right, title and interest under this Agreement to a wholly
owned subsidiary, provided that in no event will Purchaser be released from any
of its obligations or liabilities under this Agreement.  Seller may assign this
Agreement in whole or in part to any corporate, limited liability company or
partnership entity affiliated with, or related to, Seller (“Affiliate”) without
Purchaser’s consent; provided that Seller shall in no event be released from any
of its obligations or liabilities hereunder as a result of any such assignment. 
In the event that an Affiliate shall be designated as a transferee hereunder,
the Affiliate shall have the benefit of all of the

 

26

--------------------------------------------------------------------------------


 

representations and rights that would otherwise have run in favor of Seller,
which, by the terms of this Agreement, are incorporated or relate to the
conveyance in question.  All transferees and assignees of Purchaser (“Assignee”)
shall assume all of Purchaser’s obligations under this Agreement pursuant to an
Assignment and Assumption Agreement reasonably acceptable to Seller, and
consented to in writing by Seller.  In the event the rights and obligations of
Purchaser shall be transferred, assigned and assumed as permitted under this
Agreement, then such Assignee will be substituted in place of such assignor in
the above-provided-for documents and it shall be entitled to the benefit of and
may enforce Seller’s covenants, representations and warranties hereunder
provided that Purchaser shall in no event be released from any of its
obligations or liabilities hereunder as a result of such assignment.  Upon any
such assignment by Purchaser or any successor or assign of Purchaser, then the
assignor’s liabilities and obligations hereunder or under any instruments,
documents or agreements made pursuant hereto shall be binding upon Assignee;
provided, however, that Assignee shall have the benefit of any limitations of
such liabilities and obligations applicable to either the assignor or Assignee,
provided by law or by the terms hereof or such instruments, documents or
agreements.  Whenever reference is made in this Agreement to Seller or
Purchaser, such reference shall include the successors and assigns of such party
under this Agreement.  Purchaser may assign this Agreement for collateral
purposes only to Purchaser’s lender.

 

17.9        Interpretation.  This Agreement shall not be construed more strictly
against one party than against the other merely by virtue of the fact that it
may have been prepared by counsel for one of the parties, it being recognized
that both Seller and Purchaser have contributed substantially and materially to
the preparation of this Agreement.

 

17.10      Entire Agreement.  This Agreement and the Exhibits attached hereto
contain the final and entire agreement between the parties hereto with respect
to the sale and purchase of the Property and are intended to be an integration
of all prior negotiations and understandings.  Purchaser, Seller and their
agents shall not be bound by any terms, conditions, statements, warranties or
representations, oral or written, not contained herein.  No change or
modifications to this Agreement shall be valid unless the same is in writing and
signed by the parties hereto.  Each party reserves the right to waive any of the
terms or conditions of this Agreement which are for their respective benefit and
to consummate the transaction contemplated by this Agreement in accordance with
the terms and conditions of this Agreement which have not been so waived.  Any
such waiver must be in writing signed by the party for whose benefit the
provision is being waived.

 

17.11      Severability.  If any one or more of the provisions hereof shall for
any reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

17.12      Survival.  Except for obligations that survive the Closing pursuant
to the provisions of Sections (and related subparagraphs) 4.2, 5.1, 5.2, 5.3,
6.2, 7.4, 7.5, 7.6, 8.3, 8.4, 9.4, 9.9, 9.11, 10.2, 14.1, 15.1, 15.2, 17.15,
17.16, 17.20 and 17.23 (collectively, the “Surviving Termination Obligations”),
the provisions of this Agreement and the representations and warranties herein
shall not survive after the conveyance of title and payment of the Purchase
Price but be merged therein.

 

17.13      Exhibits and Schedules.  Exhibits A through S and Schedules 7.1.4
through 9.12 attached hereto are incorporated herein by reference.

 

17.14      Time.  Time is of the essence in the performance of each of the
parties’ respective obligations contained herein.

 

27

--------------------------------------------------------------------------------


 

17.15      Limitation of Liability.  No present or future partner, member,
manager, director, officer, shareholder, employee, advisor, affiliate or agent
of or in Purchaser or any affiliate of Purchaser shall have any personal
liability, directly or indirectly, under or in connection with this Agreement or
any agreement made or entered into under or in connection with the provisions of
this Agreement, or any amendment or amendments to any of the foregoing made at
any time or times, heretofore or hereafter, and Seller and its successors and
assigns and, without limitation, all other persons and entities, shall look
solely to Purchaser’s assets for the payment of any claim or for any
performance, and Seller hereby waives any and all such personal liability.  For
purposes of this Section 17.15, no negative capital account or any contribution
or payment obligation of any partner or member in Purchaser shall constitute an
asset of Purchaser.  The limitations of liability contained in this Paragraph
are in addition to, and not in limitation of, any limitation on liability
applicable to Purchaser provided elsewhere in this Agreement or by law or by any
other contract, agreement or instrument.  All documents to be executed by
Purchaser shall also contain the foregoing exculpation.

 

No present or future partner, member, director, officer, shareholder, employee,
advisor, affiliate or agent of or in Seller or any affiliate of Seller shall
have any personal liability, directly or indirectly, under or in connection with
this Agreement or any agreement made or entered into under or in connection with
the provisions of this Agreement, or any amendment or amendments to any of the
foregoing made at any time or times, heretofore or hereafter, and Purchaser and
its successors and assigns and, without limitation, all other persons and
entities, shall look solely to Seller’s assets for the payment of any claim or
for any performance, and Purchaser hereby waives any and all such personal
liability.  For purposes of this Section 17.15, no negative capital account or
any contribution or payment obligation of any partner or member in Seller shall
constitute an asset of Seller.  The limitations of liability contained in this
Paragraph are in addition to, and not in limitation of, any limitation on
liability applicable to Seller provided elsewhere in this Agreement or by law or
by any other contract, agreement or instrument.  All documents to be executed by
Seller shall also contain the foregoing exculpation.  The provisions of this
Section 17.15 shall survive Closing and/or any termination of this Agreement.

 

17.16      Prevailing Party.  Should either party employ an attorney to enforce
any of the provisions hereof, (whether before or after Closing, and including
any claims or actions involving amounts held in escrow), the non-prevailing
party in any final judgment agrees to pay the other party’s reasonable expenses,
including reasonable attorneys’ fees and expenses in or out of litigation and,
if in litigation, trial, appellate, bankruptcy or other proceedings, expended or
incurred in connection therewith, as determined by a court of competent
jurisdiction.  The provisions of this Section 17.16 shall survive Closing and/or
any termination of this Agreement.

 

17.17      No Recording.  Neither this Agreement nor any memorandum or short
form hereof shall be recorded or filed in any public land or other public
records of any jurisdiction, by either party and any attempt to do so may be
treated by the other party as a breach of this Agreement.

 

17.18      Waiver of Trial by Jury.  The respective parties hereto shall and
hereby do waive trial by jury in any action, proceeding or counterclaim brought
by either of the parties hereto against the other on any matters whatsoever
arising out of or in any way connected with this Agreement, or for the
enforcement of any remedy under any statute, emergency or otherwise.

 

17.19      Cooperation between Seller and Purchaser.  Seller agrees to
reasonably cooperate with Purchaser in connection with the preparation and
delivery of any Subordination, Non-Disturbance and Attornment Agreements
required by Purchaser’s lenders in connection with the closing of the
transaction described herein.

 

17.20      Further Assurances.  Each party shall, from time to time, at the
request of the other party, and without further consideration, execute and
deliver such further instruments and

 

28

--------------------------------------------------------------------------------


 

take such further action as may be required or reasonably requested by either
party to establish, maintain or protect the respective rights of the parties to
carry out and effect the intentions and purposes of this Agreement.

 

17.21      Return of Deposit.  Notwithstanding anything to the contrary
contained in this Agreement, whenever this Agreement provides that the Deposit
shall be delivered or returned to Purchaser, the parties acknowledge and agree
that said Deposit or a portion thereof shall remain with the Escrow Agent in the
event that Purchaser has failed to comply with the provisions of this
Agreement.  Notwithstanding anything to the contrary contained in this
Section 17.21, Seller agrees that if the provisions of this Agreement provide
for the return of the Deposit to Purchaser that Seller will not unreasonably
withhold its consent to the return of the Deposit to Purchaser.  Notwithstanding
anything to the contrary contained in this Section 17.21, Purchaser agrees that
if the provisions of this Agreement provide for the return of the Seller Earnest
Money to Seller that Purchaser will not unreasonably withhold its consent to the
return of the Seller Earnest Money to Seller.

 

17.22      Other Agreements.  Seller and Purchaser have a business relationship
with each other and in connection therewith Seller and Purchaser have entered
into various other agreements as of the date hereof (“Other Agreements”).  A
default by either party under any Other Agreement not cured within any
applicable cure period shall be deemed to be a default by such party under this
Agreement.

 

17.23      Seller Environmental Obligations.  Notwithstanding anything to the
contrary contained in this Agreement, based on conditions existing as of the
Effective Date, Seller agrees to conduct and complete, for Purchaser’s benefit
and solely at Seller’s expense except as provided below, all investigation and
remediation measures necessary for Seller to obtain (a) with respect to the
Properties identified on Exhibit S, a No Further Remediation (“NFR”) letter from
the Illinois Environmental Protection Agency, and (b) with respect to the
Properties identified on Exhibit S, a Certificate of Completion in the Voluntary
Remediation Program administered by the Indiana Department of Environmental
Management and a Covenant Not to Sue from the office of the Governor of Indiana
(the NFR Letter, the Certificates of Completion, the Covenants Not to Sue, and
all other necessary closure certification records shall be referred to
collectively herein as the “Completion Documents”).

 

17.23.1    Schedule.  Seller shall act with diligence in conducting
investigation and remediation measures, in pursuing issuance of the Completion
Documents, and in complying with any applicable requirements of the respective
state voluntary cleanup program, including without limitation the following, to
the extent required by the respective state voluntary cleanup program: causing
the Completion Documents to be recorded in the property records and filed with
governmental agencies, and notifying third parties such as off-site landowners.
Seller shall make reasonable efforts to cause the Completion Documents to be
issued by no later than the LLC Expiration Date (as defined in that certain
Limited Liability Company Agreement of even date herewith by and between
CenterPoint Properties Trust and JF US Industrial Property Trust).  If Seller
fails to cause the Completion Documents to be issued by no later than the LLC
Expiration Date for any individual Property (“NFR Substitution Event”),
Purchaser may, at its option, by written notice to Seller within thirty (30)
days after the occurrence of an NFR Substitution Event, request that Seller
offer a Substitute Property in accordance with Section 9.9.2 above (“NFR
Substitution Notice”); provided, however, in the event that Purchaser elects to
have Seller provide a Substitute Property, Seller, if it chooses to do so, in
its sole and absolute discretion, shall have a period of thirty (30) days from
the date Seller is given the NFR Substitution Notice to obtain the Completion
Documents, and further, provided, however, if the Completion Documents are not
capable of being obtained within said thirty (30) day period through no fault of
Seller and Seller has commenced to obtain the Completion Documents within such
thirty (30) day

 

29

--------------------------------------------------------------------------------


 

period, then Seller shall have such reasonable period of time from and after the
date of the NFR Completion Notice to obtain the Completion Documents; provided,
further, that such additional period shall not extend beyond the date of the
Closing with respect to the Substitute Property.  In the event Seller cures the
condition giving rise to the NFR Substitution Event prior to the time that a
Closing with respect to the Substitute Property occurs, the Scheduled Closing
Date for the Removed Property shall be extended to the fifteenth (15th) day
after the condition giving rise to the NFR Substitution Event has been cured.

 

In the event Seller does not obtain the Completion Documents within the time
periods referenced above, Seller shall repurchase the Property in question at
such time as Purchaser acquires a Substitute Property.  Seller shall repurchase
the Removed Property for the same price paid by Purchaser to purchase such
Property from Seller and Seller shall repurchase such Property on the same terms
and conditions of this Agreement applicable to Purchaser’s acquisition of a
Substitute Property. Seller shall be obligated to repurchase the Property in
question only if Purchaser agrees to purchase the Substitute Property, and
Purchaser and Seller shall agree to close on both transactions on the same day
at the same time.  Seller and Purchaser agree to follow the same terms,
conditions and procedures for purposes of this exchange as are generally
consistent with Sections 9.9.5, 9.9.6, 9.9.7 and 9.9.8 of this Agreement.

 

17.23.2    Cooperation.  From and after the Effective Date of this Agreement,
Seller and Purchaser shall cooperate with each other to facilitate the
successful completion of the voluntary remediation process for each Property. 
Seller and Purchaser shall consult in good faith about all draft workplans and
proposed submissions to regulatory authorities, and Seller shall make changes
reasonably requested by Purchaser.  Seller shall provide at least two
(2) Business Days advance written notice of entry onto a Property and identify
the general nature of the work to be performed and the portion(s) of the
Property on which the work will be performed.  To the extent practical, Seller
shall provide advance notice to Purchaser of, and shall allow Purchaser to
participate in, meetings and telephone conferences with regulatory authorities. 
Seller shall provide Purchaser with a copy of all test results, final
submissions to regulatory agencies and final documents received from such
agencies within a reasonable period of time after they are received or created
by Seller.

 

17.23.3    Scope of Testing Activities.  Pursuant to this Section 17.23, Seller
shall conduct initial testing sufficient to reasonably identify all potential
contaminants of concern materially related to the industrial/commercial use at
the Properties (reasonably taking into consideration potentially significant
environmental conditions indicated in Phase 1 reports or in prior testing). 
Subsequent testing shall be conducted by Seller as reasonably necessary to
satisfy regulatory authorities for issuance of the Completion Documents.

 

17.23.4    Institutional Controls.  The Completion Documents may be qualified or
conditioned by institutional controls (e.g., deed restrictions, engineered
barriers) to the extent such controls are consistent with the Properties’
industrial/commercial use as of the Effective Date and are necessary for
issuance of the Completion Documents; provided, however, Seller shall have sole
discretion to select the remedial approach for obtaining the Completion
Documents.  Any such institutional controls are subject to Purchaser’s review
and approval, which approval shall not be unreasonably withheld.

 

17.23.5    Execution of Documents.  Solely relating to and limited by Seller’s
obligations as set forth in Article 17 hereto, Seller shall arrange for any
offsite disposal of hazardous substances, required in order to obtain the
Completion Documents, and shall execute all manifests and similar documents,
reflecting itself or its designee as the generator of such hazardous substances,
and in no event shall Seller name or identify Purchaser as the generator of such
hazardous substances; provided, however, the Seller has no duty or

 

30

--------------------------------------------------------------------------------


 

obligation whatsoever for any hazardous substances transported to, released upon
or generated by Purchaser, its agents, representatives and assigns, at, on,
beneath or adjacent to the Properties. Purchaser shall execute other documents
reasonably requested by Seller that are necessary and consistent with this
Section 17.23.

 

17.23.6    Access. Purchaser shall provide necessary access to Seller to carry
out the provisions of this section.  Seller shall use all reasonable efforts to
avoid any disruption of tenant activities, and shall promptly repair at Seller’s
sole cost and expense any damage caused by its investigation or remediation
activities.

 

17.23.7    Indemnification. Until the earlier of the date the Seller procures
and provides to Purchaser the requisite Completion Documents as set forth herein
for each Property, or an appropriate substitute is exchanged pursuant to
Section 17.23.1 hereof, Seller shall protect, defend, indemnify and hold
Purchaser harmless from and against any claim or loss arising out of (a) any
investigation, remediation or disposal activities conducted by Seller or its
agents pursuant to this Section 17.23, and (b) any failure by Seller to obtain
the Completion Documents as provided in this section.

 

17.23.8    Voidance. In the event any of the Completion Documents are voided as
a result of any fraudulent misrepresentation or other fraudulent act or omission
of Seller, Seller shall be responsible for implementing at its expense any
measures necessary to have the Completion Documents reinstated.

 

17.23.9    Assignment.  To the extent allowed by contract and law, Seller shall
use reasonable efforts to assign to Purchaser its environmental rights under
current vendor and tenant agreements, including all indemnities, escrows,
representations, and warranties (“Seller’s Environmental Rights”).  Where Seller
is unable to assign Seller’s Environmental Rights, Seller will use commercially
reasonable efforts to enforce such rights on behalf of Purchaser (at Purchaser’s
expense).

 

17.23.10  Survival.  The terms of this Section 17.23 shall expressly survive,
without limitation, the Closing.

 

17.24      Currency. All payments and amounts referenced or described in this
Agreement shall be deemed to require payments in and refer to amounts in the
currency of the United States of America.

 

17.25      Facsimile Signatures. The parties hereto agree that the use of
facsimile signatures for the execution of this Agreement shall be legal and
binding and shall have the same force and effect as if originally signed.

 

[remainder of page intentionally left blank]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
on the date or dates set forth below.

 

 

PURCHASER:

 

 

 

CENTERPOINT JAMES FIELDING, LLC, a Delaware
limited liability company

 

 

 

 

 

By

 /s/ Adrian Harrington

 

 

Name:

Adrian Harrington

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By

/s/ Adrienne Parkinson

 

 

Name:

Adrienne Parkinson

 

 

Title:

Assistant Secretary

 

 

 

Date: April 6, 2005

 

 

 

Tax I.D. # 98-0450460

 

 

 

SELLER:

 

 

 

CENTERPOINT PROPERTIES TRUST, a Maryland
real estate investment trust

 

 

 

 

 

 

 

 

 

By

/s/ Michael M. Mullen

 

 

Name:

Michael M. Mullen

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

By

/s/ James N. Clewlow

 

 

Name:

James N. Clewlow

 

 

Title:

Chief Investment Officer

 

 

 

Date: April 6, 2005

 

 

 

CENTERPOINT VENTURE, LLC, a Delaware limited liability company

 

 

 

 

 

By

/s/ Michael M. Mullen

 

 

Name:

Michael M. Mullen

 

 

Title:

Vice President

 

 

 

 

 

By

/s/ James N. Clewlow

 

 

Name:

James N. Clewlow

 

 

Title:

Vice President

 

 

 

 

 

Date: April 6, 2005

 

32

--------------------------------------------------------------------------------


 

Exhibits

 

 

 

 

 

Exhibit A

 

Properties

Exhibit B-1 - B-3

 

Legal Descriptions

Exhibit C-1 - C-3

 

Schedule of Leases

Exhibit D -

 

Intentionally Deleted

Exhibit E -

 

Escrow Agreement

Exhibit F -

 

Documents

Exhibit G-1 - G-3

 

Permitted Exceptions

Exhibit H-

 

Master Lease

Exhibit I -

 

Intentionally Deleted

Exhibit J -

 

Intentionally Deleted

Exhibit K -

 

Tenant Estoppel Certificate

Exhibit L -

 

Seller’s Estoppel Certificate

Exhibit M -

 

General Assignment

Exhibit N -

 

Deed

Exhibit O -

 

Notice of Sale to Tenant

Exhibit P -

 

Non-Foreign Entity Certification

Exhibit Q -

 

Survey Certification

Exhibit R -

 

Planned Expenditures

Exhibit S -

 

NFR Properties

 

Schedules

7.1.4

 

-

 

No Violations of Laws

7.1.5

 

 

 

Eminent Domain

7.1.6

 

 

 

Hazardous Material

7.1.7

 

 

 

Litigation

7.1.8

 

 

 

Leases

7.1.9

 

 

 

Contracts

7.1.10

 

 

 

Defaults

9.8

 

 

 

Purchase Price Schedule

9.10

 

 

 

Contracts

9.12

 

 

 

REA Estoppels

 

33

--------------------------------------------------------------------------------


 

TRANCHE 4

 

SALE AGREEMENT

 

THIS SALE AGREEMENT (“Agreement”) is made and entered into as of the 6th day of
April, 2005, by and between CENTERPOINT PROPERTIES TRUST, a Maryland real estate
investment trust (“CNT”), and CENTERPOINT VENTURE, LLC, a Delaware limited
liability company (“Venture”, and CNT and Venture are hereinafter collectively
referred to as “Seller”), and CENTERPOINT JAMES FIELDING, LLC, a Delaware
limited liability company (“Purchaser”).

 

In consideration of the mutual promises, covenants and agreements hereinafter
set forth and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:

 

ARTICLE I

Sale of Properties

 

1.1          Sale of Properties.  CNT, as to the properties listed on
Exhibit A-l attached hereto, and Venture, as to the properties listed on
Exhibit A-2 attached hereto, agree to sell, assign and convey to Purchaser, or
cause to be sold, assigned and conveyed to Purchaser, in the event that one or
more of the Properties is currently owned by an entity affiliated with CNT
(hereinafter collectively referred to as “CNT Affiliates”), and Purchaser agrees
to purchase from Seller, the following:

 

1.1.1        Land and Improvements.  That certain real property commonly
described on Exhibits A-1 and A-2, respectively, being more particularly
described on Exhibits B-1 through B-4, respectively, attached hereto
(collectively, the “Land”), together with any improvements located thereon
(collectively, the “Improvements”);

 

1.1.2        Leases.  All of Seller’s or CNT Affiliates’, as the case may be,
right, title and interest, if any, in and to all leases, subleases, licenses and
other occupancy agreements, together with any and all amendments, modifications
or supplements thereto (hereafter referred to collectively as the “Leases”),
being more particularly described on Exhibits C-1 through C-4, respectively,
attached hereto, and all prepaid rent attributable to the period following
Closing, as herein defined, and subject to Section 4.2.4 below, the security
deposits under such Leases (collectively, the “Leasehold Property”);

 

1.1.3        Real Property.  All of Seller’s or CNT Affiliates’, as the case may
be, right, title and interest, if any, in and to all easements and appurtenances
to Seller’s or CNT Affiliates’, as the case may be, interest in the Land and the
Improvements, including, without limitation, all mineral and water rights and
all easements, licenses, covenants and other rights-of-way or other
appurtenances used in connection with the beneficial use or enjoyment of the
Land and the Improvements (the Land, the Improvements and all such easements and
appurtenances are sometimes collectively referred to as the “Real Property”);

 

1.1.4        Personal Property.  All personal property (including equipment), if
any, owned by Seller or CNT Affiliates, as the case may be, and located on the
Real Property as of the date hereof, and all fixtures, if any, located on the
Real Property as of the date hereof or as of the Closing Date (collectively, the
“Personal Property”); and

 

--------------------------------------------------------------------------------


 

1.1.5        Intangible Property.  All of Seller’s or CNT Affiliates’, as the
case may be, right, title and interest, if any, in and to all service,
equipment, supply and maintenance contracts (collectively, the “Contracts”),
guarantees, licenses, side track agreements (and other agreements including
leasehold agreements attendant to the Property), approvals, utility contracts,
plans and specifications, governmental approvals and development rights,
certificates, permits and warranties (and including all escrows, indemnities,
representations, warranties and guarantees Seller received from any and all
vendors from when Seller acquired the Properties), including, without limitation
environmental insurance policies (to the extent same can be assigned with a
reservation of rights for the benefit of Seller as well) and other environmental
escrows other than the two Properties located in Hammond, Indiana and
indemnities (to the extent same can be assigned with a reservation of rights for
the benefit of Seller as well) if any) relating to the Real Property or the
Personal Property, to the extent assignable (collectively, the “Intangible
Property”).  (For each individual parcel, the Real Property, the Leasehold
Property, the Personal Property and the Intangible Property are sometimes
collectively hereinafter referred to as the “Property”, and for all parcels,
taken together, the Real Property, the Leasehold Property, the Personal Property
and the Intangible Property are collectively referred to as the “Properties”). 
It is hereby acknowledged by the parties that Seller shall not convey to
Purchaser claims relating to any real property tax refunds or rebates for
periods accruing prior to the Closing, to the extent such taxes have been paid
by Seller prior to the Closing, existing insurance claims and any existing
claims against previous tenants of the Properties, which claims are hereby
reserved by Seller, subject to the terms and provisions of Section 4.2.4 below.

 

ARTICLE II

Purchase Price

 

2.1          Purchase Price.  Subject to the provisions of Section 9.9 below,
the purchase price for the Properties shall be Thirty-Four Million Six Hundred
Thousand and No/100 Dollars ($34,600,000.00) (“Purchase Price”) in currency of
the United States of America. The Purchase Price, as adjusted by all prorations
as provided for herein, shall be paid by Purchaser at Closing as directed by the
Seller by wire transfer of immediately available federal funds of The United
States of America.

 

ARTICLE III

Deposit

 

3.1          Purchaser Deposit.  Purchaser will deposit a Fifteen Million and
No/100 Dollars ($15,000,000.00) Letter of Credit (“Purchaser Letter of Credit”)
on the date of the first Closing to occur under any of the Sale Agreements
(defined below) with Chicago Title Insurance Company (“Escrow Agent” or “Title
Company”).  The Purchaser Letter of Credit shall be held by Escrow Agent
pursuant to an Escrow Agreement in the form attached hereto as Exhibit E
modified to conform to the terms of this Agreement and as required by Title
Company when Title Company holds a letter of credit (“Escrow Agreement”).  The
Purchaser Letter of Credit shall (i) be unconditional and irrevocable, (ii) be
in a form reasonably acceptable to Seller, (iii) be issued by a financial
institution doing business in the United States of America, with offices in
Chicago, Illinois and (iv) expire no earlier than March 15, 2006.  The cost of
issuing and maintaining the Purchaser Letter of Credit shall be paid by Seller
and Seller’s failure to do so shall not be a breach or a default by Purchaser
under this Agreement or any Other Agreements (as defined in Section 17.22 below)
nor shall Seller have any right to direct Escrow Agent to draw upon the
Purchaser Letter of Credit as a result of Seller’s failure as aforesaid.  The
Purchaser Letter of Credit and the proceeds of the Purchaser Letter of Credit
(“Purchaser Proceeds”) have been

 

2

--------------------------------------------------------------------------------


 

provided to assure performance and observance by Purchaser of all of its closing
obligations under this Agreement and five (5) other sale agreements entered into
by and between Seller and Purchaser and dated of even date herewith relating to
the sale of properties by Seller to Purchaser (this Agreement and the other five
(5) Sale Agreements are herein collectively referred to as the “Sale
Agreements”).   Accordingly, in the event of the occurrence of a default under
Section 13.2 of this Agreement or any of the other Sale Agreements or in the
event that the Purchaser Letter of Credit will expire within thirty (30) days or
less, Seller shall have the right to direct Escrow Agent to draw upon the
Purchaser Letter of Credit.  All Purchaser Proceeds received by Escrow Agent
shall be retained by Escrow Agent and held or disbursed pursuant to the terms of
the Escrow Agreement and this Agreement.  At the time of the final Closing of
all Properties, including, but not limited to, Substitute Properties (defined
below) under all of the Sale Agreements, the Purchaser Letter of Credit shall be
delivered to Purchaser.  In the event any Closing under any of the Sale
Agreements does not occur through no fault of Purchaser, Purchaser Letter of
Credit shall be returned to Purchaser.

 

3.2          Seller’s Deposit.  Seller will deposit a Three Million and No/100
Dollars ($3,000,000.00) Letter of Credit (“Seller Letter of Credit”) on the date
of the first Closing to occur under the Sale Agreements with Escrow Agent.  The
Seller Letter of Credit shall be held by Escrow Agent pursuant to an Escrow
Agreement in the form attached hereto as Exhibit E modified to conform to the
terms of this Agreement and as required by Title Company when Title Company
holds a letter of credit.  The Seller Letter of Credit shall (i) be
unconditional and irrevocable, (ii) be in a form reasonably acceptable to
Purchaser, (iii) be issued by a financial institution doing business in the
United States of America, with offices in Chicago, Illinois and (iv) expire no
earlier than March 15, 2006.  The cost of issuing and maintaining the Seller
Letter of Credit shall be paid by Seller.  The Seller Letter of Credit and the
proceeds of the Seller Letter of Credit have been provided to assure performance
and observance by Seller of all of its closing obligations under the Sale
Agreements.  Accordingly, in the event of the occurrence of a default under
Section 13.1 of this Agreement or any of the other Sale Agreements or in the
event that the Seller Letter of Credit will expire within thirty (30) days or
less, Purchaser shall have the right to direct Escrow Agent to draw upon the
Seller Letter of Credit.  All Proceeds received by Escrow Agent shall be
retained by Escrow Agent and held or disbursed pursuant to the terms of the
Escrow Agreement and this Agreement.  At the time of the final Closing of all
Properties, including, but not limited to, Substitute Properties under all of
the Sale Agreements, the Seller Letter of Credit shall be delivered to Seller. 
In the event any Closing under any of the Sale Agreements does not occur through
no fault of Seller, Seller Letter of Credit shall be returned to Seller.

 

ARTICLE IV

Closing, Prorations and Closing Costs

 

4.1          Closing.  The closing of the purchase and sale of the Properties
shall occur on or before 10:00 a.m. Central time on February 1, 2006 (the
“Scheduled Closing Date”) and shall be held at the offices of Escrow Agent, or
at such other place agreed to by Seller and Purchaser (said closing is
hereinafter referred to as the “Closing”).  Notwithstanding anything to the
contrary contained in this Section 4.1, Seller or Purchaser, as the case may be,
shall have the right to extend the closing date for one or more of the
Properties in accordance with the provisions of Sections 9.9, 10.1 and 12.1
hereof.  “Closing” shall be deemed to have occurred when the Title Company has
been instructed by both parties to pay the applicable portion of the Purchase
Price to Seller and to record the applicable Deeds, as hereunder defined.  The
date of the Closing is sometimes referred to in this Agreement as a “Closing
Date.”  The transactions contemplated by this Agreement shall be closed through
an escrow with Escrow Agent on the Closing Date, in accordance with the

 

3

--------------------------------------------------------------------------------


 

general provisions of the usual form “New York Style” Deed and Money Escrow
Agreement used by Escrow Agent, with such provisions required to conform to the
terms of this Agreement.

 

4.2          Prorations.  All matters involving prorations or adjustments to be
made in connection with Closing and not specifically provided for in some other
provision of this Agreement shall be adjusted in accordance with this
Section 4.2.  Except as otherwise set forth herein, all items to be prorated
pursuant to this Section 4.2 shall be prorated as of midnight of the day
immediately preceding a Closing Date, with Purchaser to be treated as the owner
of the applicable Properties, for purposes of prorations of income and expenses,
on and after a Closing Date.

 

4.2.1        Taxes.  Subject to the provisions of this Section 4.2.1, real
estate and personal property taxes, if any, accrued, but not yet due and owing
as of the Closing and installments of special assessments, if any, due and owing
during the installment year in which the Closing occurs (hereinafter
collectively referred to as “Taxes”) shall be prorated as of the Closing Date,
and, notwithstanding any other provision contained in this Agreement, shall not
be reprorated.  Seller shall pay all Taxes due and payable as of the Closing
Date.  If the Taxes have not been set for the year in which Closing occurs or
any prior year, then the proration of such Taxes shall be based upon the most
recent ascertainable tax bills.  Notwithstanding any other provision of this
Agreement, (a) there shall be no proration of Taxes with respect to tenants
whose leases obligate said tenants to pay Taxes when the tax bills are issued,
and (b) the amount otherwise due Purchaser under this Section 4.2.1 shall be
reduced by an amount equal to all tenant deposits held by Seller for Taxes at
the time of Closing (collectively, the “Tenant Tax Deposits”) and the Tenant Tax
Deposits shall be turned over to Purchaser at Closing.  Tenant Tax Deposits
received by Seller following Closing for any period of time after Closing shall
be paid to Purchaser.  The amount due under this Section 4.2.1 shall not be
credited to Purchaser at Closing but shall be deposited into the operating
account for the Properties and held by Seller as property manager pursuant to
the Management Agreement described in Section 9.6 below.

 

Seller shall contest real estate taxes and/or assessment levels, as the case may
be, prior to Closing if Seller deems reasonable in its judgment as a
commercially prudent owner of real estate.  All costs incurred in connection
with such contest shall be paid by the parties in proportion to benefit received
by the parties in connection with any reduction of such real estate taxes or
assessments as the case may be.

 

4.2.2        Insurance.  Seller shall assign its existing insurance policies to
Purchaser upon Closing.  Purchaser shall be named as a named insured thereon and
all premiums with respect thereto shall be prorated between the parties as of
Closing.

 

4.2.3        Utilities.  Purchaser and Seller hereby acknowledge and agree that
the amounts of all electric, sewer, water and other utility bills, trash removal
bills, janitorial and maintenance service bills and all other operating expenses
relating to the applicable Properties not paid by tenants under Leases and
allocable to the period prior to the Closing Date shall be determined and paid
by Seller before Closing, if possible, or shall be paid thereafter by Seller or
adjusted between Purchaser and Seller immediately after the same have been
determined.  Seller shall attempt to have all utility meters, or utility
services not paid by tenants under Leases, read as of the Closing Date. 
Purchaser shall cause all utility services to be placed in Purchaser’s name as
of the Closing Date.  If permitted by the applicable utilities, all utility
deposits in Seller’s name shall be assigned to Purchaser as of the Closing Date,
and Seller shall receive a credit therefor at Closing.

 

4

--------------------------------------------------------------------------------


 

4.2.4        Rents.  Rent [(including estimated pass-through payments for common
area/operating expenses, but not for Taxes), collectively “Rents”] for the month
in which Closing occurs shall be prorated for said month based upon the Rents
estimated to have been collected by Seller as of the Closing Date.  Rents for
said month shall be reprorated within seven (7) Business Days after the end of
said month based on Rents actually received.  During the period after Closing,
(i) Purchaser shall deliver to Seller any and all Rents accrued but uncollected
as of the Closing Date, to the extent subsequently collected by Purchaser;
provided, however, Purchaser shall apply Rents received after Closing first to
payment of current Rents then due, and thereafter to delinquent Rents (other
than “true up” payments received from tenants attributable to a year-end
reconciliation of actual and budgeted pass-through payments, which shall be
allocated among Seller and Purchaser pro rata in accordance with their
respective period of ownership as set forth in Section 4.2.5 below), and
(ii) Seller shall deliver to Purchaser any and all Rents collected by Seller for
any period after Closing.

 

Subject to the provisions of the following sentence, Seller shall be entitled,
after the Closing, to take any action against a tenant which would not result in
a termination of any Lease or a tenant’s right of occupancy thereunder (“Seller
Action”).  Notwithstanding the foregoing, Seller shall not take any Seller
Action unless Seller shall have first provided Purchaser with not less than five
(5) Business Days’ notice of its intent to take action against a tenant,
together with a description of the subject matter of the proposed Seller
Action.  Purchaser agrees that it shall use commercially reasonable efforts to
collect all pass-through rents payable by tenants and any delinquent Rents
(provided, however, that Purchaser shall have no obligation to institute legal
proceedings, including an action for unlawful detainer, against a tenant owing
delinquent Rents).

 

The amount of any unapplied security deposits (plus accrued interest thereon if
payable to a tenant under its lease) under the Leases held by Seller in cash at
the time of Closing shall be credited against the Purchase Price; accordingly,
Seller shall retain the actual cash deposits.  Notwithstanding anything in this
Section 4.2.4 to the contrary, if any security deposits are in the form of a
letter of credit, such security deposits shall not be prorated, but shall be
turned over by Seller to Purchaser at the Closing by the delivery thereof by
Seller to Purchaser in accordance with this provision.  In addition, Seller
shall use reasonable efforts to deliver appropriate duly executed instruments of
transfer or assignment of such letters of credit which are required to establish
Purchaser as the new beneficiary thereunder and any consents required by the
issuing bank for the transfer of such letters of credit.  If required, Seller
shall use reasonable efforts to arrange for the issuance by the issuing bank of
any authorization to the transfer, together with the delivery of such letters of
credit (and any letter of transfer that is required by such letter of credit). 
Any fees imposed by such issuing banks in connection with such transfers which
are not the obligation of the applicable tenant to pay shall be paid by Seller. 
In the event that any letter of credit is not transferable as of Closing, Seller
shall cooperate with Purchaser in all reasonable respects following the Closing
so as to transfer the same to Purchaser or to obtain a replacement letter of
credit with respect thereto in favor of Purchaser, in either case at no cost or
expense to Purchaser.  Until any such letter of credit shall be transferred or
replaced, Seller shall present such letter of credit for payment and deliver the
proceeds received by Seller, if any, to Purchaser within a reasonable period of
time following receipt of Purchaser’s written request.  Notwithstanding the
foregoing, Seller shall not be in default under this Agreement in the event that
any such letter of credit is not assigned to Purchaser for any reason other than
the failure of Seller to sign the documents required of it to transfer the
letter of credit or the failure of Seller to pay any fees imposed by an issuing
bank in connection with such

 

5

--------------------------------------------------------------------------------


 

transfers.  In such event, Purchaser may terminate this Agreement with respect
to the applicable Property upon written notice to Seller on or before ten
(10) days after Purchaser becomes aware that a letter of credit will not be
assigned on the Closing Date; provided, however, Purchaser’s right to terminate
shall not be effective in the event that Seller, in its sole and absolute
discretion, gives Purchaser a credit against the Purchase Price in the amount of
the security deposit or provides a substitute letter of credit in that amount.

 

4.2.5        Calculations.  For purposes of calculating prorations, Purchaser
shall be deemed to be in title to that portion of the Properties being acquired
on the Closing Date, and, therefore entitled to the income therefrom and
responsible for the expenses thereof for the entire day upon which the Closing
occurs.  All such prorations shall be made on the basis of the actual number of
days of the month which shall have elapsed as of the day of the Closing and
based upon the actual number of days in the month and year in question.  Except
as set forth in this Section 4.2, all items of income and expense which accrue
for the period prior to the Closing will be for the account of Seller and all
items of income and expense which accrue for the period on and after the Closing
will be for the account of Purchaser.  Purchaser and Seller shall each submit or
cause to be submitted to the other (i) on or about the 90th day after Closing,
and (ii) on or about the one year anniversary of the Closing, a statement which
sets forth necessary adjustments to items subject to proration pursuant to the
provisions of this Section 4.2, if any; provided, however, no adjustment shall
be made with respect to Taxes.  Within fifteen (15) days following delivery of
such statements, the parties shall make such adjustments among themselves as
shall be necessary to carry out the prorations as contemplated in this
Section 4.2.  In the event any prorations made under this Section 4.2 shall
prove to be incorrect for any reason, then any party shall be entitled to an
adjustment to correct the same.

 

4.2.6        Leasing Commissions and Leasing Costs.  Seller shall be responsible
for all leasing commissions, tenant improvement costs and other usual and
customary leasing costs, due and owing with respect to the current term of all
Leases executed prior to the Effective Date, whether such leasing commissions,
tenant improvement costs and other usual and customary leasing costs are due to
be paid prior to or after the Closing Date.

 

4.2.7        Prepaid Items.  Any prepaid items, including, without limitation,
fees for licenses which are transferred to the Purchaser at the Closing and
annual permit and inspection fees shall be apportioned between the Seller and
the Purchaser at the Closing.

 

4.2.8        Allocation of Closing Costs and Expenses.  Seller shall bear the
cost of the title policy to be issued and extended coverage charges, the cost of
the Surveys (as hereinafter defined), the cost to record any instruments
necessary to clear Seller’s title, one-half the cost of the Closing Escrow and
one-half the cost of the “New York Style” closing fee. Purchaser shall bear the
cost of any recording fees with respect to the Deeds, all costs incurred in
connection with obtaining Purchaser’s financing for this transaction, if any,
the cost of all title endorsements (other than with respect to extended
coverage), if any, one-half the cost of the Closing Escrow and one-half the cost
of the “New York Style” closing fee.  The cost of state and county transfer
taxes shall be paid by the Seller, and the cost of local transfer taxes shall be
paid by the party designated in the applicable local ordinance or local custom. 
If no such designation or custom exists, and a local transfer tax must be paid,
the cost thereof shall be shared equally by Seller and Purchaser.

 

4.2.9        Operating Expenses.  All operating expenses (including all charges
under Contracts and agreements assumed by Purchaser under the General
Assignment, as

 

6

--------------------------------------------------------------------------------


 

hereinafter defined and fees to any owner’s association) shall be prorated as of
the Closing Date.  As to each service provider, operating expenses payable or
paid to such service provider in respect to the billing period of such service
provider in which the Closing Date occurs (the “Current Billing Period”), shall
be prorated on a per diem basis based upon the number of days in the Current
Billing Period prior to the Closing Date (which shall be allocated to Seller)
and the number of days in the Current Billing Period on and after the Closing
Date (which shall be allocated to Purchaser), and assuming that all charges are
incurred uniformly during the Current Billing Period.  If actual bills for the
Current Billing Period are unavailable as of the Closing Date, then such
proration shall be made on an estimated basis based upon the most recently
issued bills, subject to readjustment within thirty (30) days of receipt of
actual bills.  Notwithstanding the foregoing, no prorations or adjustments shall
be made for portions of operating costs of the Properties to the extent a tenant
under the Leases is required to pay same pursuant to the terms of any of the
Leases. Purchaser shall be credited with an amount equal to all deposits made by
tenants and held by Seller at Closing towards the tenant’s obligation to pay any
such operating expenses.

 

ARTICLE V

Inspection

 

5.1          Seller Deliveries.  Purchaser acknowledges that Seller has
heretofore delivered or caused to be delivered or made available to Purchaser at
the Properties all of the items relating to the Properties specified on
Exhibit F, attached hereto, to the extent that such items were in Seller’s
possession (“Documents”); provided, however, that except for the representations
and warranties made in Article VII hereof, Seller makes no representations or
warranties of any kind regarding the accuracy, thoroughness or completeness of
or conclusions drawn in the information contained in such documents, if any,
relating to the Properties.  Except with respect to claims arising out of a
breach by Seller of a representation or warranty made in Article VII hereof,
Purchaser hereby waives any and all claims against Seller arising out of the
accuracy, completeness, conclusions or statements expressed in materials so
furnished and any and all claims arising out of any duty of Seller to acquire,
seek or obtain such materials.  Purchaser acknowledges that any and all of the
Documents that are not otherwise known by or available to the public are
proprietary and confidential in nature and were delivered to Purchaser solely to
assist Purchaser in determining the feasibility of purchasing the Properties. 
Purchaser agrees not to disclose such non-public documents, or any of the
provisions, terms or conditions thereof, to any party other than a Purchaser
Party/Representative, as hereinafter defined.  Purchaser shall return all of the
Documents, at such time as this Agreement is terminated for any reason.  This
Section 5.1 shall survive Closing and/or termination of this Agreement without
limitation.

 

5.2          Independent Examination/Right to Access.  Purchaser hereby
acknowledges that it has been given, prior to the execution hereof, a full,
complete and adequate opportunity to make such legal, factual and other
determinations, analyses, inquiries and investigations as Purchaser deems
necessary or appropriate in connection with the acquisition of the Properties. 
Purchaser further acknowledges that Purchaser is relying upon its own
independent examination of the Properties and all matters relating thereto and
not upon any statements of Seller (excluding the limited matters expressly
represented by Seller in Article VII hereof) or of any officer, director,
employee, agent or attorney of Seller with respect to acquiring the Properties. 
Except as may be provided in Article VII hereof, Seller shall not be deemed to
have represented or warranted the completeness or accuracy of any studies,
investigations and reports heretofore or hereafter furnished to Purchaser. 
Notwithstanding anything to the contrary contained in this Section 5.2,
Purchaser and its agents shall have access to the Properties and the Documents
prior to the Closing Date, but during normal business hours (with reasonable
advance notice to Seller and

 

7

--------------------------------------------------------------------------------


 

subject to the rights of the tenants in possession), at Purchaser’s sole cost
and expense, and at Purchaser’s and its agents’ sole risk, to inspect the
applicable Properties, provided, however, Purchaser shall not be entitled to
conduct Physical Testing or any Phase I Assessments, as said terms are
hereinafter defined, without the approval of Seller, which approval shall not be
unreasonably withheld, and further provided that prior to Purchaser entering the
Properties, Purchaser shall deliver to Seller evidence of Due Diligence
Insurance, as hereinafter defined.  Seller shall have the right, in its
discretion, to accompany Purchaser and/or its agents during any inspection
(including, but not limited to, tenant interviews) provided that Seller does not
unreasonably interfere with Purchaser’s inspection.  The provisions of this
Section 5.2 shall survive Closing and/or termination of this Agreement without
limitation.  Purchaser acknowledges and agrees that the Documents and
investigation available to it have been sufficient to allow Purchaser to decide
whether or not to enter into this Agreement and consummate the transaction
contemplated hereby.

 

5.3          Inspection Obligations and Indemnity.  Purchaser and its agents and
representatives shall (a) not unreasonably disturb the tenants of the
Improvements or interfere with their use of the Real Property pursuant to their
respective Leases; (b) not interfere with the operation and maintenance of the
Real Property; (c) not injure or otherwise cause bodily harm to Seller, its
agents, contractors and employees or any tenant; (d) promptly repair any damage
to any part of the Properties or any personal property owned or held by any
tenant caused by Purchaser’s inspection of the Properties; (e) promptly pay when
due the costs of all tests, investigations and examinations done by Purchaser
with regard to the Properties; (f) not permit any liens to attach to the
Properties as a result of Purchaser’s inspection of the Properties; (g) restore
the Improvements and the surface of the Real Property to the condition in which
the same was found before any such inspection or tests were undertaken by
Purchaser; and (h) except to the extent required by law, not reveal or disclose
any information obtained pursuant to its inspections of the Properties to anyone
other than the following persons or entities (each a “Purchaser
Party/Representative”): (x) Purchaser’s prospective lenders, members, managers,
partners or other co-venturers or investors, in connection with the proposed
purchase of the Properties and their respective representatives; and (y)
Purchaser’s directors, officers, partners, members, managers, affiliates,
shareholders, employees, legal counsel, accountants, engineers, architects,
financial advisors and similar professionals and consultants to the extent
Purchaser deems it necessary or appropriate in connection with its evaluation of
the Properties.  Purchaser shall, and does hereby agree to indemnify, defend and
hold Seller, its partners, officers, directors, employees, agents, attorneys and
their respective successors and assigns, harmless from and against any and all
claims, demands, suits, obligations, payments, damages, losses, penalties,
liabilities, costs and expenses (including, but not limited to, attorneys’ fees)
arising out of Purchaser’s or Purchaser’s agents’ actions taken in, on or about
the Properties in the exercise of the inspections of Purchaser prior to the
Effective Date, including, without limitation, claims made by any tenant against
Seller for Purchaser’s entry into such tenant’s premises or any interference
with any tenant’s use of or damage to its premises or property in connection
with Purchaser’s review of the Properties.  This Section 5.3 shall survive the
Closing and/or any termination of this Agreement without limitation. Purchaser
acknowledges and agrees that the Documents and investigation available to it
have been sufficient to allow Purchaser to decide whether or not to enter into
this Agreement and consummate the transaction contemplated hereby.

 

ARTICLE VI

Title and Survey Matters

 

6.1          Title.  Purchaser acknowledges that, prior to the Effective Date,
Seller has delivered to Purchaser, with respect to each Property, a title
insurance commitment or a prior title insurance

 

8

--------------------------------------------------------------------------------


 

policy (a “Commitment”), together with a copy of all underlying documents
referenced therein (collectively, the “Title Documents”).  Except as hereinafter
provided, Purchaser and Seller hereby agree that (i) all Taxes that are not due
and payable prior to Closing, (ii) the rights of the tenants under the Leases
and Approved New Leases (as defined in Section 9.3 of this Agreement), as
parties in possession only, (iii) all matters created by or on behalf of
Purchaser and (iv) the exceptions to title identified on Exhibits G-1 through
G-4, respectively, shall constitute “ Permitted Exceptions”.  Notwithstanding
anything to the contrary contained herein, Seller shall be obligated to cause
all of the following resulting from the act or omission of, or caused by, Seller
or grantor under the Deeds to be fully satisfied, released and discharged of
record or insured or bonded over on or prior to the Closing Date:  all
mortgages, deeds of trust and monetary liens [including liens for delinquent
taxes, mechanics’ liens and judgment liens] affecting the Properties and all
indebtedness secured thereby.

 

6.2          Survey.  Purchaser acknowledges receipt of Seller’s existing
surveys (“Initial Surveys”) for each of the Properties.  Seller has ordered a
current ALTA/ACSM survey for each Property to be certified to Purchaser, as well
as any affiliates and lender designated by Purchaser to Seller at least thirty
(30) days prior to Closing and Title Company (collectively, the “Surveys”) and
shall deliver a copy of the Surveys to Purchaser promptly upon receipt thereof
but in all events prior to Closing.  The surveyors shall certify the Surveys in
accordance with the form of certification attached hereto as Exhibit Q.

 

ARTICLE VII

Representations and Warranties of the Seller

 

7.1          CNT’s Representations.  CNT represents and warrants that the
following matters are true and correct as of the Effective Date with respect to
the Properties owned by CNT or CNT Affiliates:

 

7.1.1        Authority.  CNT is a real estate investment trust, duly organized,
validly existing and in good standing under the laws of the State of Maryland. 
This Agreement has been duly authorized, executed and delivered by CNT, is the
legal, valid and binding obligation of CNT, and does not violate any provision
of any agreement or judicial order to which CNT is a party or to which CNT is
subject.  All documents to be executed by CNT or CNT Affiliates which are to be
delivered at Closing, will, at the time of Closing, (i) be duly authorized,
executed and delivered by CNT or CNT Affiliates, as the case may be, (ii) be
legal, valid and binding obligations of CNT or CNT Affiliates, as the case may
be, and (iii) not violate any provision of any agreement or judicial order to
which CNT or CNT Affiliates, as the case may be is a party or to which CNT or
CNT Affiliates, as the case may be, is subject.

 

7.1.2        Bankruptcy or Debt of CNT.  Neither CNT nor any CNT Affiliates has
made a general assignment for the benefit of creditors, filed any voluntary
petition in bankruptcy, admitted in writing its inability to pay its debts as
they come due or made an offer of settlement, extension or composition to its
creditors generally.  Neither CNT nor any CNT Affiliates has received any
written notice of (a) the filing of an involuntary petition by CNT’s creditors
or the creditors of CNT Affiliates, (b) the appointment of a receiver to take
possession of all, or substantially all, of CNT’s assets or the assets of CNT
Affiliates, or (c) the attachment or other judicial seizure of all, or
substantially all, of CNT’s assets or the assets of CNT Affiliates.

 

7.1.3        Foreign Person.  Neither CNT nor any of the CNT Affiliates is a
foreign person within the meaning of Section 1445(f) of the Internal Revenue
Code (“Code”), and

 

9

--------------------------------------------------------------------------------


 

CNT agrees to execute and cause the CNT Affiliates to execute any and all
documents necessary or required by the Internal Revenue Service or Purchaser in
connection with such declaration(s).

 

7.1.4        No Violation of Laws.  Except as set forth on Schedule 7.1.4, to
CNT’s knowledge, neither CNT nor CNT Affiliates have received any currently
effective written notice from a governmental authority that the Properties
violate any applicable ordinance of the city or village in which the Properties
are located.

 

7.1.5        Eminent Domain.  Except as set forth on Schedule 7.1.5, to CNT’s
knowledge, neither CNT nor CNT Affiliates have received any currently effective
written notice of an eminent domain or condemnation of the Land or Improvements
relating to the Properties.

 

7.1.6        Hazardous Materials.  Except as set forth on Schedule 7.1.6, to
CNT’s knowledge, except as set forth in any environmental report provided by
Seller to Purchaser, or as referenced or referred to in Section 17.23,
(i) neither CNT nor CNT Affiliates have received any uncured written notice from
the United States Environmental Protection Agency or the Illinois Environmental
Protection Agency (or any Indiana or Wisconsin agency comparable to the Illinois
Environmental Protection Agency) alleging that the Properties are in violation
of any applicable Environmental Laws or contain any Hazardous Materials,
(ii) since the date of the most recent environmental report, there have been no
Hazardous Materials installed or stored in or otherwise existing at, on, in or
under the Properties in violation of applicable Environmental Laws, and
(iii) Seller has acted in the manner that a commercially prudent property owner
would act with respect to any written recommendations made by Seller’s
environmental consultants.  “Hazardous Materials” shall mean any hazardous,
toxic waste, substance or material, pollutant or contaminant, as defined for
purposes of the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (42 U.S.C. Section 9601 et seq.), as amended, or the Resource
Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.), as amended, or
any other federal, state or local laws, ordinances, rules, regulations or
policies governing use, storage, treatment, transportation, manufacture,
refinement, handling, production or disposal of such materials (collectively,
“Environmental Laws”).

 

7.1.7        Litigation.  Except as set forth on Schedule 7.1.7, to CNT’s
knowledge, (i) neither CNT nor CNT’s Affiliates have received any currently
effective written notice of any pending litigation affecting the Properties, and
(ii) there is no action, suit or proceeding threatened before or by any
judicial, administrative or union body, any arbitrator or any governmental
authority, against or affecting the Properties.

 

7.1.8        Leases.  Except as set forth on Schedule 7.1.8, (i) the Rent Roll
delivered to Purchaser by CNT lists all of the Leases affecting the Properties
owned by CNT or CNT’s Affiliates, (ii) the Leases affecting the Properties
delivered to Purchaser by CNT are true, correct and complete copies of the
Leases provided to or entered into by CNT or CNT’s Affiliates relating to the
Properties, and (iii) to CNT’s knowledge, no tenant has commenced any action or
given any written notice to CNT or any CNT Affiliate for the purpose of
terminating its lease in whole or in part, whether by exercise of an express
termination right in its lease or otherwise.

 

10

--------------------------------------------------------------------------------


 

7.1.9        Contracts.  Except as set forth on Schedule 7.1.9, to CNT’s
knowledge, Seller has delivered to Purchaser complete copies of each Contract
provided to or entered into by CNT or CNT Affiliate relating to the Properties.

 

7.1.10      Defaults.  Except as set forth on Schedule 7.1.10, or any other
exhibit to this Agreement, (i) no notice of default has been given by CNT or CNT
Affiliates to any tenant or received by Seller from any tenant under any Lease
relating to the Properties which remains uncured and (ii) no base or additional
rent due under any Lease relating to the Properties is more than thirty (30)
days past due.

 

7.1.11      Operating Statements.  To CNT’s knowledge, the operating statements
relating to the Properties delivered by Seller to Purchaser in accordance with
Section 5.1 hereof are true and correct in all material respects and no material
adverse change has occurred since the respective dates thereof.

 

7.1.12      Bulk Sale Act. The provisions of Section 9.02(d) of the Illinois
Income Tax Act and the applicable provisions of the Retailer’s Occupation Tax
Act do not apply to this transaction.

 

7.1.13      REIT REP The Properties consist solely of land, buildings, and other
structural components thereof, and other assets described in
Section 856(c)(4)(A) of the Code.  The total gross revenues generated by the
Properties between January 1, 2003 and the Closing Date has consisted and will
consist solely of income from rents from real property and other revenue which
constitute qualifying income under Section 856(c)(3) of the Code (“Qualifying
Income”), and based on historical experience, CNT believes that the gross
revenues generated by the Properties after the Closing Date will consist solely
of Qualifying Income.

 

Seller shall remake all representations and warranties as of the date of the
Closing; provided, however, at the time such warranties and representations are
remade, Seller shall provide Purchaser with updates of the Schedules referred to
in the representations and warranties set forth above and an updated operating
statement.  Purchaser acknowledges and agrees that the representations and
warranties that are made as of the Closing Date shall refer to the updated
Schedules and operating statements.

 

7.2          Venture Representations.  Venture represents and warrants that the
following matters are true and correct as of the Effective Date with respect to
Venture’s interest in the Properties:

 

7.2.1        Authority.  Venture is a limited liability company, duly organized,
validly existing and in good standing under the laws of the State of Illinois. 
This Agreement has been duly authorized, executed and delivered by Venture, is
the legal, valid and binding obligation of Venture, and does not violate any
provision of any agreement or judicial order to which Venture is a party or to
which Venture is subject.  All documents to be executed by Venture which are to
be delivered at Closing, will, at the time of Closing, (i) be duly authorized,
executed and delivered by Venture, (ii) be legal, valid and binding obligations
of Venture, and (iii) not violate any provision of any agreement or judicial
order to which Venture is a party or to which Venture is subject.

 

7.2.2        Bankruptcy or Debt of Venture.  Venture has not made a general
assignment for the benefit of creditors, filed any voluntary petition in
bankruptcy, admitted in writing its

 

11

--------------------------------------------------------------------------------


 

inability to pay its debts as they come due or made an offer of settlement,
extension or composition to its creditors generally.  Venture has received no
written notice of (a) the filing of an involuntary petition by Venture’s
creditors, (b) the appointment of a receiver to take possession of all, or
substantially all, of Venture’s assets, or (c) the attachment or other judicial
seizure of all, or substantially all, of Venture’s assets.

 

7.2.3        Foreign Person.  Venture is not a foreign person within the meaning
of Section 1445(f) of the Code, and Venture agrees to execute any and all
documents necessary or required by the Internal Revenue Service or Purchaser in
connection with such declaration(s).

 

7.2.4        No Violation of Laws.  Except as set forth on Schedule 7.2.4, to
Venture’s knowledge, Venture has not received any currently effective written
notice from a governmental authority that the Properties violate any applicable
ordinance of the city or village in which the Properties are located.

 

7.2.5        Eminent Domain.  Except as set forth on Schedule 7.2.5, to
Venture’s knowledge, Venture has not received any currently effective written
notice of an eminent domain or condemnation of the Land or Improvements relating
to the Properties.

 

7.2.6        Hazardous Materials.  Except as set forth on Schedule 7.2.6, to
Venture’s knowledge, except as set forth in any environmental report provided by
Seller to Purchaser, or as referenced or referred to in Section 17.23,
(i) Venture has not received any uncured written notice from the United States
Environmental Protection Agency or the Illinois Environmental Protection Agency
(or any Indiana or Wisconsin agency comparable to the Illinois Environmental
Protection Agency) alleging that the Properties are in violation of any
applicable Environmental Laws or contain any Hazardous Materials, (ii) since the
date of the most recent environmental report, there have been no Hazardous
Materials installed or stored in or otherwise existing at, on, in or under the
Properties in violation of applicable Environmental Laws, and (iii) Venture has
acted in a manner that a commercially prudent property owner would act with
respect to any written recommendations made by Venture’s environmental
consultants.

 

7.2.7        Litigation.  Except as set forth on Schedule 7.2.7, to Venture’s
knowledge, (i) Venture has not received any currently effective written notice
of any pending litigation affecting the Properties and (ii) there is no action,
suit or proceeding threatened before or by any judicial, administrative or union
body, any arbitrator or any governmental authority, against or affecting the
Properties.

 

7.2.8        Leases.  Except as set forth on Schedule 7.2.8, (i) the Rent Roll
delivered to Purchaser by Venture lists all of the Leases affecting the
Properties owned by Venture, (ii) the Leases affecting the Properties delivered
to Purchaser by Venture are true, correct and complete copies of the Leases
provided to or entered into by Venture relating to the Properties, and (iii) to
Venture’s knowledge, no tenant has commenced any action or given any written
notice to Venture for the purpose of terminating its lease in whole or in part,
whether by exercise of an express termination right in its lease or otherwise.

 

7.2.9        Contracts.  Except as set forth on Schedule 7.2.9, to Venture’s
knowledge, Seller has delivered to Purchaser complete copies of each Contract
provided to or entered into by Venture relating to the Properties.

 

12

--------------------------------------------------------------------------------


 

7.2.10      Defaults.  Except as set forth on Schedule 7.2.10, or any other
exhibit to this Agreement (i) no notice of default has been given by Seller to
any tenant or received by Seller from any tenant under any Lease relating to the
Properties which remains uncured and (ii) no base or additional rent due under
any Lease relating to the Properties is more than thirty (30) days past due.

 

7.2.11      Operating Statements.  To Venture’s knowledge, the operating
statements relating to the Properties delivered by Seller to Purchaser in
accordance with Section 5.1 hereof are true and correct in all material respects
and no material adverse change has occurred since the respective dates thereof.

 

7.2.12      Bulk Sale Act.  The provisions of Section 9.02(d) of the Illinois
Income Tax Act and the applicable provisions of the Retailer’s Occupation Tax
Act do not apply to this transaction.

 

Venture shall remake all representations and warranties as of the date of the
Closing; provided, however, at the time such warranties and representations are
remade, Venture shall provide Purchaser with updates of the Schedules referred
to in the representations and warranties set forth above and an updated
operating statement.  Purchaser acknowledges and agrees that the representations
and warranties that are made as of the Closing Date shall refer to the updated
Schedules and operating statements.

 

7.3          Knowledge.  For purposes of this Agreement and any document
delivered at Closing, whenever the phrases “to the best of CNT’s knowledge”, “to
the actual knowledge of CNT” or “to the knowledge” of CNT or words of similar
import are used, they shall be deemed to refer to the current, actual knowledge
only, and not any implied, imputed or constructive knowledge of Michael M.
Mullen and James N. Clewlow, after consultation with the property managers of
each Property owned by CNT (collectively, the “CNT Property Managers”).  Except
for the obligation to consult with the CNT Property Managers, neither Michael M.
Mullen nor James N. Clewlow shall be obligated to conduct any independent
investigation, and no implied duty to investigate shall be imputed.  For
purposes of this Agreement and any document delivered at Closing, whenever the
phrases “to the best of Venture’s knowledge”, “to the actual knowledge of
Venture” or “to the knowledge” of Venture or words of similar import are used,
they shall be deemed to refer to the current, actual knowledge only, and not any
implied, imputed or constructive knowledge of James N. Clewlow and Daniel C.
Witte after consultation with the property managers of all Properties owned by
Venture (“Venture Property Managers”).  Except for the obligation to consult
with the Venture Property Managers, neither James N. Clewlow nor Daniel C. Witte
shall be obligated to conduct any independent investigation, and no implied duty
to investigate shall be imputed.  Nothing contained in this Agreement shall be
deemed to impose any personal liability of any kind on any person named in
Section 7.3.

 

For purposes of this Agreement, and any document delivered at Closing, whenever
the phrase “to the best of Purchaser’s knowledge”, “to the actual knowledge of
Purchaser” or “to the knowledge of Purchaser” or words of similar import are
used, they shall be deemed to refer to the current, actual knowledge only, and
not any implied, imputed or constructive knowledge, of Andrew Martin and Ben
Hindmarsh; provided, however, that nothing in this Agreement shall be deemed to
create or impose any personal liability of any kind on Andrew Martin or Ben
Hindmarsh.

 

7.4          Change in Representation/Waiver.  Notwithstanding anything to the
contrary contained herein, Purchaser acknowledges that Purchaser shall not be
entitled to rely on any representation or warranty made by Seller in this
Article VII to the extent, prior to or at Closing,

 

13

--------------------------------------------------------------------------------


 

Purchaser shall have or obtain actual knowledge of any information that was
contradictory to such representation or warranty; provided, however, if
Purchaser determines prior to Closing that there is a breach of any of the
representations and warranties made by Seller above, then Purchaser may, at its
option, by sending to Seller written notice of its election either (i) exercise
its rights under Section 9.9 below if applicable, (ii) waive such breach and/or
conditions and proceed to Closing with no adjustment in the Purchase Price and
in such event Seller shall have no further liability as to such matter
thereafter, or (iii) as its sole remedy, terminate this Agreement in its
entirety in the event of any untruth or inaccuracy of (x) the representations or
warranties set forth in Sections 7.1.1, 7.1.2, 7.1.3, 7.2.1, 7.2.2 or 7.2.3, or
(y) the representations and warranties set forth in the other sections of
Article VII, but only if such representations and warranties were not true or
were inaccurate on the Effective Date and such untruth or inaccuracy is
“Material” (defined below). The term “Material” as used in this Section 7.4
shall mean a liability or loss reasonably anticipated to arise out of an untruth
or inaccuracy of the representations or warranties set forth in Article VII
which (i) exceeds $500,000.00 for each affected Property, or (ii) results from
fraud or willful misconduct on the part of Seller.  In the event that Purchaser
elects to terminate this Agreement, the parties shall have no liability to each
other hereunder and Purchaser Letter of Credit shall be returned to Purchaser
and the Seller Letter of Credit shall be returned to Seller.  Seller shall have
no liability with respect to any of the foregoing representations and warranties
or any representations and warranties made in any other document executed and
delivered by Seller to Purchaser, to the extent that, prior to the Closing,
Purchaser discovers or learns of information (from whatever source, including,
without limitation the property manager, the tenant estoppel certificates or the
Seller’s Estoppel Certificates delivered pursuant to Section 10.1.1 below, as a
result of Purchaser’s due diligence tests, investigations and inspections of the
Property, or disclosure by Seller or Seller’s agents and employees) that
contradicts any such representations and warranties, or renders any such
representations and warranties untrue or incorrect, and Purchaser nevertheless
consummates the transaction contemplated by this Agreement.

 

7.5          Post Closing Rights.  Following Closing, Purchaser will have the
right to bring any action against Seller as a result of any untruth or
inaccuracy of representations and warranties made herein if (i) such untruth or
inaccuracy is “Material,” and (ii) prior to Closing Purchaser did not discover
or learn information (from whatever source) that contradicts any such
representations and warranties, or renders any such representations and
warranties untrue or incorrect.  The term “Material” as used in this Section 7.5
shall mean a liability or loss reasonably anticipated to arise out of an untruth
or inaccuracy of the representations or warranties set forth in Article VII
which results from fraud or willful misconduct on the part of Seller or exceeds
$500,000.00 for each such affected Property, it being understood that the
foregoing limitation is a threshold which must be exceeded, but that once such
threshold has been exceeded, any post closing claim may be pursued for its full
value.  In addition, in no event will Seller’s liability for all such breaches
relating to a specific Property, exceed, in the aggregate, the allocated
Purchase Price of the Property in question, calculated in accordance with
Schedule 9.8.

 

7.6          Survival.  The express representations and warranties made in this
Agreement shall not merge into any instrument or conveyance delivered at the
Closing; provided, however, that any action, suit or proceeding with respect to
the truth, accuracy or completeness of representations and warranties set forth
in Sections other than Sections 7.1.1, 7.1.2, 7.1.3, 7.2.1, 7.2.2 and 7.2.3
shall be commenced, if at all, on or before the date which is twelve (12) months
after the date of a Closing and, if not commenced on or before such date,
thereafter such representations and warranties shall be void and of no force or
effect as to the applicable Closing.

 

14

--------------------------------------------------------------------------------


 

ARTICLE VIII

Representations and Warranties of Purchaser

 

8.1          Purchaser represents and warrants to Seller that the following
matters are true and correct as of the Effective Date.

 

8.1.1        Authority.  Purchaser is a limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
Delaware.  This Agreement has been duly authorized, executed and delivered by
Purchaser, is the legal, valid and binding obligation of Purchaser, and does not
violate any provision of any agreement or judicial order to which Purchaser is a
party or to which Purchaser is subject.  All documents to be executed by
Purchaser which are to be delivered at Closing, will, at the time of Closing,
(i) be duly authorized, executed and delivered by Purchaser, (ii) be legal,
valid and binding obligations of Purchaser, and (iii) not violate any provision
of any agreement or judicial order to which Purchaser is a party or to which
Purchaser is subject.

 

8.1.2        Bankruptcy or Debt of Purchaser.  Purchaser has not made a general
assignment for the benefit of creditors, filed any voluntary petition in
bankruptcy, admitted in writing its inability to pay its debts as they come due
or made an offer of settlement, extension or composition to its creditors
generally.  Purchaser has received no written notice of (a) the filing of an
involuntary petition by Purchaser’s creditors, (b) the appointment of a receiver
to take possession of all, or substantially all, of Purchaser’s assets, or
(c) the attachment or other judicial seizure of all, or substantially all, of
Purchaser’s assets.

 

8.1.3        No Financing Contingency.  It is expressly acknowledged by
Purchaser that this transaction is not subject to any financing contingency, and
no financing for this transaction shall be provided by Seller.

 

8.2          Purchaser’s Acknowledgment.  Purchaser acknowledges and agrees
that, except as expressly provided in this Agreement, Seller has not made, does
not make and specifically disclaims any and all representations, warranties,
promises, covenants, agreements or guaranties of any kind or character
whatsoever, whether express or implied, oral or written, past, present or
future, including, but not limited to those representations, warranties,
promises, covenants, agreement and guaranties of, as to, concerning or with
respect to (a) the nature, quality or condition of the Properties, including,
without limitation, the water, soil and geology, (b) the income to be derived
from the Properties, (c) the suitability of the Properties for any and all
activities and uses which Purchaser may conduct thereon, (d) the compliance of
or by the Properties or its operation with any laws, rules, ordinances or
regulations of any applicable governmental authority or body, including, without
limitation, the Americans with Disabilities Act and any rules and regulations
promulgated thereunder or in connection therewith, (e) the habitability,
merchantability or fitness for a particular purpose of the Properties, or
(f) any other matter with respect to the Properties, and specifically that
except as expressly provided in this Agreement, Seller has not made, does not
make and specifically disclaims any representations regarding solid waste, as
defined by the U.S. Environmental Protection Agency regulations at 40 C.F.R.,
Part 261, or the disposal or existence, in or on the Properties, of any
hazardous substance, as defined by the Comprehensive Environmental Response
Compensation and Liability Act of 1980, as amended, and applicable state laws,
and regulations promulgated thereunder.  Purchaser further acknowledges and
agrees that, except as expressly provided in this Agreement, having been given
the opportunity to inspect the Properties, Purchaser is relying solely on its
own investigation of the Properties and not on any information provided or to be
provided by Seller.  Purchaser further acknowledges and agrees that subject to
the representations and warranties of Seller as provided herein and in any other
document executed at

 

15

--------------------------------------------------------------------------------


 

Closing, any information provided or to be provided with respect to the
Properties was obtained from a variety of sources and that Seller has not made
any independent investigation or verification of such information.  Purchaser
further acknowledges and agrees that, as a material inducement to the execution
and delivery of this Agreement by Seller, subject to the representations and
warranties of Seller provided herein and in any other document executed at
Closing, the sale of the Properties as provided for herein is made on an “AS IS,
WHERE IS” CONDITION AND BASIS “WITH ALL FAULTS.”  Purchaser acknowledges,
represents and warrants that Purchaser is not in a significantly disparate
bargaining position with respect to Seller in connection with the transaction
contemplated by this Agreement; that Purchaser freely and fairly agreed to this
acknowledgment as part of the negotiations for the transaction contemplated by
this Agreement; that Purchaser is represented by legal counsel in connection
with this transaction.

 

8.3          Purchaser’s Release.  Effective as of the date of the Closing,
Purchaser on behalf of itself and its successors and assigns waives its right to
recover from, and forever releases and discharges, Seller, Seller’s affiliates,
Seller’s investment manager, property manager, the partners, trustees,
shareholders, beneficiaries, directors, officers, employees, attorneys and
agents of each of them, and their respective heirs, successors, personal
representatives and assigns from any and all demands, claims, legal or
administrative proceedings, losses, liabilities, damages, penalties, causes of
action, fines, liens, judgments, costs and expenses known or unknown, foreseen
or unforeseen, that may arise on account of or in any way be connected with the
Properties, except, subject to Section 7.5 hereof, such as arises out of (i) a
breach of any of the representations and warranties of Seller set forth in
Article VII and (ii) any of the provisions of this Agreement that survive
Closing pursuant to the provisions of Section 17.12 below.  The terms and
provisions of this Section 8.3 shall survive Closing and/or termination of this
Agreement without limitation.

 

8.4          Survival.  The express representations and warranties made in this
Agreement by Purchaser shall not merge into any instrument of conveyance
delivered at the Closing; provided, however, that any action, suit or proceeding
with respect to the truth, accuracy or completeness of all such representations
and warranties shall be commenced, if at all, on or before the date which is
twelve (12) months after the date of the Closing and, if not commenced on or
before such date, thereafter shall be void and of no force or effect as to the
applicable Closing.

 

ARTICLE IX

Seller’s Interim Operating Covenants/Seller’s and Purchaser’s Covenants

 

9.1          Operations.  Seller agrees to continue to operate, manage and
maintain the Improvements through the Closing Date in the ordinary course of
Seller’s business and substantially in accordance with Seller’s present
practice, subject to ordinary wear and tear and further subject to Article XII
of this Agreement.  As of, and at all times after the Effective Date until
Closing, Seller shall name Purchaser as an additional insured on all liability
insurance policies maintained by Seller relating to the Properties.

 

9.2          No Sales.  Except for the execution of tenant Leases pursuant to
Section 9.3, Seller agrees that it shall not convey any interest in the
Properties to any third party.

 

9.3          Tenant Leases.  From and after the Effective Date, Seller shall not
(i) grant any consent or waive any material rights under the Leases,
(ii) terminate any Lease, or (iii) enter into a new lease, modify an existing
Lease or renew, extend or expand an existing Lease in any material respect
without the prior written approval of Purchaser (an “Approved New Lease”), which
in each case shall not be unreasonably withheld, conditioned or delayed.  Any
Approved New Lease shall

 

16

--------------------------------------------------------------------------------


 

meet all of the following parameters: (i) such proposed lease has an initial
term (excluding any options to extend such term) of not less than three
(3) years and not more than ten (10) years; (ii) such proposed lease has no
free-rent period extending beyond the term of the Master Lease (defined below);
(iii) such proposed lease has no above-market obligation of Purchaser to provide
or fund any tenant improvements; (iv) such proposed lease provides for base rent
payable at a rate per month that is never less than 95% of the base rent per
month required to be paid for such space under the Master Lease; (v) leasing
commissions for such proposed lease do not exceed market rates; (vi) such
proposed lease does not require the landlord thereunder, and will not result in
an obligation for the landlord thereunder to alter or improve or pay for the
altering or improving of the building (other than tenant improvements as limited
by clause (iii) above and responsibility for repairing and replacing the roof
and structure, but excluding the obligation for internal wall changes);
(vii) such lease shall be on the form customarily used by Seller with such
revisions which Seller approves using its judgment as a commercially prudent
landlord; (viii) the creditworthiness of the tenant and intended use of the
premises by the tenant shall be consistent with Seller’s historical and
customary requirements as a commercially prudent landlord; and (ix) the income
to be generated from the proposed lease shall constitute qualifying income under
Section 856(c)(3) of the Code.  Additionally, the parties expressly agree that
it shall not be deemed unreasonable for Purchaser to withhold, condition or
delay its consent to any Approved New Lease that includes above-market tenant
improvements, above-market leasing commissions or any other above-market leasing
costs that Purchaser would be obligated to pay or incur; provided, however, in
such event, Purchaser and Seller agree to negotiate in good faith to agree upon
such tenant improvement costs, leasing commission and other leasing costs to
render such Approved New Lease and the terms thereof acceptable to Purchaser. 
Any lease proposed by Seller, which satisfies the criteria set forth in this
Section 9.3 and would otherwise be reasonably acceptable to Purchaser, but for
the fact that such lease includes above-market tenant improvements, above-market
leasing commissions or any other above-market leasing costs, may, nonetheless,
be approved and executed by Seller, in its sole and absolute discretion, and in
such event such proposed lease shall be deemed an Approved New Lease, provided
that Seller pays all such above-market tenant improvements, above-market leasing
commissions or any other above-market leasing costs.  Purchaser’s failure to
respond within five (5) Business Days after receipt of a request for approval,
together with a copy of the proposed Approved New Lease or letter of intent to
lease and credit information on the proposed replacement tenant or tenants,
shall be deemed approval by Purchaser. Seller shall pay the portion of the
tenant improvement costs, leasing commissions and other usual and customary
leasing costs with respect to any Approved New Lease, allocated on a prorata
basis over the term of the Approved New Lease with respect to the portion of the
term of the Approved New Lease prior to a Closing and Purchaser shall pay the
portion of the tenant improvement costs, lease commissions and other usual and
customary leasing costs with respect to an Approved New Lease, allocated on a
prorata basis over the term of the Approved New Lease with respect to the
portion of the term of the Approved New Lease after the Closing.

 

9.4.         Planned Expenditures.  Seller shall effect and complete the planned
expenditures for nominated work and items in accordance with the description and
budget set forth on Exhibit R attached hereto as a prudent manager/owner in
consultation with Purchaser, and to Purchaser’s commercially reasonable
satisfaction; in the event that upon completion of such work and items,  the
total cost of such work is less than the total budget allocated for same, Seller
shall be entitled to retain all such unexpended amounts.  In the event that
Exhibit R reflects that certain work is to be performed after Closing, the
obligations of Seller under this Section 9.4 with respect to that work shall
survive Closing.

 

9.5          Master Lease.  At the Closing, Seller and Purchaser shall execute
and deliver to each other a master lease (“Master Lease”) in the form of
Exhibit H attached hereto.

 

17

--------------------------------------------------------------------------------


 

9.6          Management Agreement.  At the Closing, Seller and Purchaser shall
execute an Amendment to the Property Management Agreement between Purchaser and
CenterPoint Properties Trust adding the Properties to the definition of
“Properties” under such Management Agreement.   Seller shall terminate any
existing property management agreements pertaining to the Properties as of the
Closing Date.

 

9.7          Right of First Offer.  INTENTIONALLY OMITTED.

 

9.8          Transfer Tax Declaration Allocation.  Purchaser and Seller agree
that the Purchase Price shall be allocated amongst the Properties as set forth
on Schedule 9.8 for the purpose of completing real estate transfer declarations
to be executed by Seller and Purchaser at Closing (the “Transfer Tax Declaration
Allocation”).

 

9.9          Substitution of Properties

 

9.9.1        In the event of the occurrence of a Substitution Event (defined
below) prior to Closing, Purchaser may, at its option, by written notice to
Seller (“Event Notice”) within ten (10) days after the date on which Purchaser
is given or obtains actual knowledge of the occurrence of a Substitution Event,
elect to either (i) ignore the Substitution Event and proceed to Closing with no
adjustment in the Purchase Price, or (ii) request that Seller offer a Substitute
Property or Substitute Properties (both as hereinafter defined) to Purchaser
valued in the aggregate amount of the Purchase Price allocated to the Property
or Properties (“Removed Property” or “Removed Properties”) subject to the
Substitution Event.

 

In the event that Purchaser elects under (ii) above to have Seller provide a
Substitute Property or Substitute Properties, Seller, if it chooses to do so, in
its sole and absolute discretion, shall have a period of thirty (30) days from
the date of Purchaser’s Event Notice to correct the condition giving rise to the
Substitution Event, and further, provided, however, if such condition is of a
nature which is not capable of cure within said thirty (30) day period and
Seller has commenced to cure within such thirty (30) day period, then Seller
shall have such reasonable period of time from and after the date of Purchaser’s
Event Notice to correct the condition giving rise to the Substitution Event.  In
the event Purchaser exercises its rights under (ii) above, and Seller elects to
and cures the condition giving rise to the Substitution Event prior to the time
that the Closing with respect to the Substitute Property occurs, the Scheduled
Closing Date for the Removed Property shall be extended to the fifteenth (15th)
day after the condition giving rise to the Substitution Event has been cured.

 

In the event that Purchaser fails to elect (i) or (ii) above within ten
(10) days after Purchaser is given or obtains actual knowledge of a Substitution
Event, Purchaser shall be deemed to have elected to waive such condition and
proceed to Closing on the Closing Date with no adjustment in the Purchase
Price.  In the event that within said ten (10) day period Purchaser elects its
rights under (ii) above and Seller elects not to cure or elects to cure the
condition but fails to do so within the time period set forth above, Seller
shall use reasonable efforts to provide a Substitute Property or Substitute
Properties as described in Section 9.9.2.  Notwithstanding any other term or
condition contained herein, (i) in no event shall the Closing with respect to
the Properties which are not subject to a Substitution Event be delayed, and
(ii) in the event of the occurrence of a Substitution Event, Seller shall not be
in default under this Agreement, Seller shall not be liable for damages and
Purchaser’s sole right and remedy shall be to exercise its rights under this
Section 9.9.1.

 

18

--------------------------------------------------------------------------------


 

The term “Substitution Event” shall mean any one or more of the following:
(i) written notice to Purchaser that a tenant under its lease (“Right of First
Refusal Lease”)  has exercised a right of first refusal, right of first offer or
option to purchase a Property prior to Closing pursuant to the existing terms of
its lease, (ii) the taking of one hundred percent (100%) of a Property by
condemnation or eminent domain or (iii) any one or more of the following, to the
extent the existence of the condition hereinafter described has a “Material
Adverse Effect” on the use, value or marketability of the applicable Property:
(a) the existence of a title exception other than a Permitted Exception on an
Owner’s Policy to be issued by the Title Company at the time of the Closing;
provided, however that Seller shall, at Seller’s expense, use reasonable efforts
to obtain a title insurance endorsement to the Owner’s Policy (defined below)
insuring over any unpermitted title exception, (b) the existence of a difference
on a Survey not reflected on the Initial Surveys; (c) if Purchaser has not been
provided with a copy of a zoning endorsement issued by the Title Company with
respect to any Properties (whether in favor of Seller or Purchaser) prior to the
Effective Date and it is determined that the present use of the Property is not
permitted under the zoning ordinance in effect on the Effective Date; (d) the
physical or environmental condition of the Properties are not the same as on the
Effective Date, ordinary wear and tear and damage by casualty excepted,
provided, however, that under this subsection (d) it shall not be a Substitution
Event if a tenant of the Property is responsible under its lease for
maintaining, repairing or restoring the physical or environmental condition in
question; and (e) the existence of a breach of a warranty or representation made
by Seller under Sections 7.1.4, 7.1.6, 7.1.7, 7.1.9, 7.2.4, 7.2.6, 7.2.7 and
7.2.9 of this Agreement (or any change in the schedules thereto).  The term
“Material Adverse Effect” as used herein shall mean that a liability or loss
reasonably anticipated to arise out of the condition under (a) Sections
9.9.1(iii)(a) or (b) which exceeds $150,000.00 for the affected Property, or
(b) under Sections 9.9.1iii(c), (d) or (e) which exceeds seven and one-half
percent (7.5%) of the Purchase Price for the affected Property.

 

9.9.2        In the event of the occurrence of a Substitution Event (and
notwithstanding any election by Seller to attempt to cure the condition giving
rise to the Substitution Event), Seller shall use reasonable efforts to
substitute another Property or Properties owned by Seller that the parties
mutually agree in their reasonable opinion is comparable (individually, a
“Substitute Property” and collectively, the “Substitute Properties”).  Seller
shall use reasonable efforts to identify a Substitute Property within thirty
(30) days after receipt of an Event Notice.  Commencing on the date that
Purchaser receives a notice from Seller identifying a Substitute Property or
Substitute Properties to replace a Removed Property or Removed Properties
(“Substitution of Assets Notice”), and continuing until 5:00 p.m. Central time
on the thirtieth (30th) day thereafter (“Substitute Properties Feasibility
Period”), Purchaser and its agents shall have the right to conduct inspections
and tests of the Substitute Properties in the manner hereby provided in
Section 9.9.5 and subject to the provisions as provided in Section 9.9.6.  In
the event that Purchaser approves all of the Substitute Properties prior to the
expiration of the Substitute Properties Feasibility Period, all of the
Substitute Properties shall be subject to this Agreement, and the Purchase Price
shall be adjusted as provided below in Section 9.9.3.  In the event that
Purchaser does not approve one or more of the Substitute Properties prior to the
expiration of the Substitute Properties Feasibility Period, the Substitute
Property or Properties not approved by Purchaser and the Removed Property or
Removed Properties shall not be subject to this Agreement, and the Purchase
Price shall be reduced by the value of the Removed Property or Removed
Properties, as the case may be, as set forth on Schedule 9.8.  All Substitute
Properties approved by Purchaser shall be deemed to be Properties subject to
this

 

19

--------------------------------------------------------------------------------


 

Agreement, except that all warranties and representations shall be modified to
reflect the circumstances relating to the Substitute Properties.  Within fifteen
(15) days after the Substitution of Assets Notice, Seller shall deliver
Schedules similar to those attached hereto as Schedules 7.1.4, 7.1.5, 7.1.6,
7.1.7, 7.1.8, 7.1.9, 7.1.10, 7.2.4, 7.2.5, 7.2.6, 7.2.7, 7.2.8, 7.2.9 and 7.2.10
with respect to the Substitute Properties.

 

9.9.3        For the purposes of this Section 9.9, the purchase price for a
Removed Property shall be based on Schedule 9.8 attached hereto, and the
purchase price for a Substitute Property shall be calculated using a
capitalization rate equal to the capitalization rate that was used to determine
the Purchase Price of the Removed Property and the annual net rent of the
Substitute Property, without deductions (“Substitute Property Purchase Price”). 
In the event that the Seller delivers the Substitution of Assets Notice to
Purchaser within the time frame set forth above, the Closing of all Properties
not subject to the Substitution of Assets Notice shall take place on the date of
the Scheduled Closing Date.  Subject to the right of Purchaser to disapprove one
or more of the Substitute Properties during the Substitute Properties
Feasibility Period, and further subject to the provisions of Section 4.1 above,
the Closing with respect to each Substitute Property shall take place on the
thirtieth (30th) day following the expiration of the applicable Substitute
Property Feasibility Period.

 

9.9.4        Seller shall deliver to Purchaser copies of all notices sent by
Seller to tenants under Right of First Refusal Leases as required under the
Right of First Refusal Leases, and shall notify Purchaser promptly if it
receives a notice from an Exercising Tenant.

 

9.9.5        During the Substitute Properties Feasibility Period, Purchaser and
its agents shall have the right during business hours (with reasonable advance
notice to Seller and subject to the rights of the tenants in possession), at
Purchaser’s sole cost and expense and at Purchaser’s and its agents’ sole risk,
to perform inspections and tests of the Substitute Properties and to perform
such other analyses, inquiries and investigations as Purchaser shall deem
reasonably necessary or appropriate; provided, however, that in no event shall
(i) such inspections or tests unreasonably disrupt or disturb the on-going
operation of the Substitute Properties or the rights of the tenants at the
Substitute Properties, or (ii) Purchaser or its agents or representatives
conduct any physical testing, drilling, boring, sampling or removal of, on or
through the surface of the Substitute Properties (or any part or portion
thereof) including, without limitation, any ground borings or invasive testing
of the Improvements (collectively, “Physical Testing”), without Seller’s prior
written consent, which consent may be given or withheld in Seller’s sole and
absolute discretion. Seller acknowledges and agrees that the performance of a
phase I environmental assessment on behalf of Purchaser (“Phase I Assessments”)
shall not be considered Physical Testing for purposes hereof and shall be
permitted without Purchaser obtaining the consent of Seller.  In the event
Purchaser desires to conduct any such Physical Testing of a Substitute Property,
then Purchaser shall submit to Seller, for Seller’s approval, a written detailed
description of the scope and extent of the proposed Physical Testing, which
approval may be given or withheld in Seller’s sole and absolute discretion.  In
no event shall Seller be obligated as a condition of this transaction to perform
or pay for any environmental remediation of the Substitute Properties
recommended by any such Physical Testing.  After making such tests and
inspections, Purchaser agrees to promptly restore the Substitute Properties to
their condition prior to such tests and inspections (which obligation shall
survive the Closing or any termination of this Agreement).  In addition to the
rights available to the Purchaser during the Substitute Properties Feasibility
Period, as set forth above, Purchaser and its agents shall have access to the
Substitute Properties prior to the Closing

 

20

--------------------------------------------------------------------------------


 

Date, but during normal business hours (with reasonable advance notice to Seller
and subject to the rights of the tenants in possession), at Purchaser’s sole
cost and expense, and at Purchaser’s and its agents’ sole risk, to inspect the
applicable Substitute Properties; provided, however, Purchaser shall not be
entitled to conduct any Physical Testing or any Phase I Assessment after the
expiration of the Substitute Properties Feasibility Period.  Prior to Purchaser
entering the Substitute Properties to conduct the inspections and tests
described above, including, but not limited to, the Phase I Assessments,
Purchaser shall obtain and maintain, at Purchaser’s sole cost and expense, and
shall deliver to Seller evidence of, the following insurance coverage, and shall
cause each of its agents and contractors to obtain and maintain, and, upon
request of Seller, shall deliver to Seller evidence of, the following insurance
coverage:  general liability insurance, from an insurer reasonably acceptable to
Seller, in the amount of Five Million and No/100 Dollars ($5,000,000.00)
combined single limit for personal injury and property damage per occurrence,
such policy to name Seller as an additional insured party, which insurance shall
provide coverage against any claim for personal liability or property damage
caused by Purchaser or its agents, employees or contractors in connection with
such inspections and tests (“Due Diligence Insurance”).  Seller shall have the
right, in its discretion, to accompany Purchaser and/or its agents during any
inspection (including, but not limited to, tenant interviews) provided Seller or
its agents do not unreasonably interfere with Purchaser’s inspection.

 

9.9.6        Purchaser and its agents and representatives shall:  (a) not
unreasonably disturb the tenants of the Substitute Properties or interfere with
their use of the Substitute Properties pursuant to their respective Leases;
(b) not interfere with the operation and maintenance of the Substitute
Properties; (c) not damage any part of the Substitute Properties or any personal
property owned or held by any tenant; (d) not injure or otherwise cause bodily
harm to Seller, its agents, contractors and employees or any tenant;
(e) promptly pay when due the costs of all tests, investigations and
examinations done with regard to the Substitute Properties; (f) not permit any
liens to attach to the Substitute Properties by reason of the exercise of its
rights hereunder; (g) restore the Improvements and the surface of the Substitute
Properties to the condition in which the same was found before any such
inspection or tests were undertaken; and (h) except to the extent required by
applicable laws, not reveal or disclose any information obtained pursuant to its
right to evaluate set forth in Section 9.9.5 above concerning the Substitute
Properties to anyone other than a Purchaser Party/Representative.  Purchaser
shall, at its sole cost and expense, comply with all applicable federal, state
and local laws, statutes, rules, regulations, ordinances or policies in
conducting its inspection of the Substitute Properties, the Purchaser’s Phase I
Assessments and the Physical Testing.  Purchaser shall, and does hereby agree to
indemnify, defend and hold the Seller, its partners, members, officers,
directors, employees, agents, attorneys and their respective successors and
assigns, harmless from and against any and all claims, demands, suits,
obligations, payments, damages, losses, penalties, liabilities, costs and
expenses (including but not limited to attorneys’ fees) arising out of
Purchaser’s or Purchaser’s agents’ actions taken in, on or about the Substitute
Properties in the exercise of the inspection right granted pursuant to
Section 9.9.5, including, without limitation, (i) claims made by any tenant
against Seller for Purchaser’s entry into such tenant’s premises or any
interference with any tenant’s use or damage to its premises or property in
connection with Purchaser’s review of the Substitute Properties, and
(ii) Purchaser’s obligations pursuant to this Section 9.9.6.  This Section 9.9.6
shall survive the Closing of the Substitute Properties and/or any termination of
this Agreement without limitation.

 

21

--------------------------------------------------------------------------------


 

9.9.7        With respect to the Substitute Properties, Seller shall deliver to
Purchaser or make available at the applicable Substitute Property or Seller’s
office in Oak Brook, Illinois, at Seller’s option, the following: operating
statements, leases, reports relating to the physical and/or environmental
condition of the applicable Substitute Properties, a statement of the estimated
value of the applicable Substitute Properties from an independent industrial
real estate broker with at least ten (10) years experience in the marketplace
(which value shall not be binding on Seller or Purchaser), rent rolls and
revenue and expense statements, Seller and Purchaser shall use reasonable
efforts to agree upon the format and scope of such materials, but agree that the
format and scope shall be similar to the materials typically provided by Seller
to Purchaser in connection with the sale of the Properties in accordance with
Section 5.1 hereof (the “Substitute Property Documents”); provided, however,
that except for the representations and warranties made in Article VII hereof,
Seller makes no representations or warranties of any kind regarding the
accuracy, thoroughness or completeness of or conclusions drawn in the
information contained in such Substitute Properties Documents.  Except with
respect to claims arising out of a breach by Seller of a representation or
warranty made in Article VII hereof, Purchaser hereby waives any and all claims
against Seller arising out of the accuracy, completeness, conclusions or
statements expressed in materials so furnished and any and all claims arising
out of any duty of Seller to acquire, seek or obtain such materials. 
Notwithstanding anything contained in the preceding sentence, Seller shall not
deliver or make available to Purchaser Seller’s internal memoranda,
attorney-client privileged materials, internal appraisals and economic
evaluations of the Substitute Properties, and reports regarding the Substitute
Properties prepared by Seller or its affiliates solely for internal use or for
the information of the investors in Seller.  Purchaser acknowledges that any and
all of the Substitute Properties Documents that are not otherwise known by or
available to the public are proprietary and confidential in nature and will be
delivered to Purchaser solely to assist Purchaser in determining the feasibility
of purchasing the Substitute Properties.  Purchaser agrees not to disclose such
non-public documents, or any of the provisions, terms or conditions thereof, to
any party other than a Purchaser Party/Representative.  Purchaser shall return
all of the Substitute Properties Documents, on or before three (3) Business Days
after the first to occur of (a) such time as Purchaser notifies Seller in
writing that it shall not acquire the Substitute Properties, or (b) such time as
this Agreement is terminated for any reason.  This Section 9.9.7 shall survive
any termination of this Agreement without limitation.

 

9.9.8        Purchaser hereby acknowledges that it will have been given, prior
to the termination of the Substitute Properties Feasibility Period, a full,
complete and adequate opportunity to make such legal, factual and other
determinations, analyses, inquiries and investigations as Purchaser deems
necessary or appropriate in connection with the acquisition of the Substitute
Properties.  Purchaser will be relying upon its own independent examination of
the Substitute Properties and all matters relating thereto and not upon any
statements of Seller (excluding the limited matters expressly represented by
Seller in Article VII hereof) or of any officer, director, employee, agent or
attorney of Seller with respect to acquiring the Substitute Properties.  Except
as may be provided in Article VII hereof, Seller shall not be deemed to have
represented or warranted the completeness or accuracy of any studies,
investigations and reports heretofore or hereafter furnished to Purchaser
relating to the Substitute Properties.  The provisions of this Section 9.9.8
shall survive Closing and/or termination of this Agreement without limitation.

 

9.10        Contracts.  Seller shall not, with respect to a Contract that will
survive Closing, from and after the Effective Date, terminate an existing
Contract, enter into a new Contract or modify an existing Contract without the
prior written approval of Purchaser, which consent in each case shall not be
unreasonably conditioned, withheld or delayed and which shall be deemed granted
if

 

22

--------------------------------------------------------------------------------


 

Purchaser fails to respond to a request for approval within five (5) Business
Days after receipt of the request therefor together with a summary of the terms
of the Contract (an “Approved New Contract”).  Schedule 9.10 attached hereto
contains a list of Contracts for the Properties that Purchaser will assume as of
the Closing, and a list of Contracts for the Properties that Purchaser is
requesting Seller to terminate as of the Closing (the “Unassumed Contracts”). 
Provided that the Closing occurs hereunder, Seller shall terminate such
applicable Unassumed Contracts effective as of the Closing Date and deliver
evidence at such Closing of such termination.

 

9.11        Indiana Responsible Property Transfer Law.  Purchaser acknowledges
that Seller has delivered to Purchaser and Purchaser’s lender, if any, a fully
completed and executed Indiana Responsible Property Transfer Law disclosure form
for Property located in Indiana in the form proscribed by Indiana statute. 
Within thirty (30) days after the Closing Date, Purchaser shall file the
disclosure form (and attached site plan, if required) with the Indiana
Department of Environmental Management and shall record the disclosure form in
the appropriate County Recorder’s Office.  Purchaser hereby agrees to indemnify
and hold Seller harmless against all claims, costs, damages, expenses,
liabilities, losses and penalties, including, but not limited to, attorneys’
fees, which Seller may incur as a result of Purchaser’s failure to comply with
its obligations pursuant to this Section 9.11.  Purchaser’s indemnity hereunder
shall survive the Closing of this transaction.

 

9.12        REA Estoppels.  Attached hereto as Schedule 9.12 is a list of REA
and other Property-related estoppels that Purchaser would like to obtain prior
to Closing (collectively, the “REA Estoppels”).  Purchaser shall prepare and
deliver to Seller REA Estoppel Certificates for each of the REA Estoppels (the
“REA Estoppel Certificates”), and Seller shall send out the REA Estoppel
Certificates for execution prior to the Closing Date, it being understood that
obtaining the REA Estoppel Certificates shall not be a condition to Purchaser’s
obligation to close.

 

ARTICLE X
Closing Conditions

 

10.1        Conditions to Obligations of Purchaser.  The obligations of
Purchaser under this Agreement to purchase the Properties and consummate the
other transactions contemplated hereby shall be subject to the satisfaction of
the following conditions on or before the Scheduled Closing Date, except to the
extent that any of such conditions may be waived by Purchaser in writing at
Closing.

 

10.1.1      Tenant Estoppels.  Purchaser shall have received tenant estoppel
certificates dated not more than thirty (30) days prior to the Closing from
seventy-five percent (75%) of the occupied square footage in the Properties. 
Seller agrees to deliver to each tenant a tenant estoppel certificate
substantially in the form attached hereto as Exhibit K.  Notwithstanding the
foregoing, in the event that a Lease requires a different form of estoppel
certificate or requires specific provisions, Purchaser shall be required to
accept a tenant estoppel certificate that is substantially in the form required
by said Lease or substantially in the form of Exhibit K as modified to comply
with the specific provisions required by said Lease.  Additionally, Purchaser
acknowledges that while the statements set forth in paragraphs 8 and 9 of
Exhibit K are not qualified to the knowledge or best knowledge of the tenant,
Purchaser shall be required to accept any tenant estoppel certificate that has
been qualified to the knowledge or best knowledge of the tenant with respect to
said paragraphs.  Notwithstanding the foregoing, at Seller’s sole option, Seller
may (i) extend the Scheduled Closing Date solely with respect to up to five
(5) of the Properties for up to an additional thirty (30) days in order to
satisfy the foregoing requirement for such Properties, in which event Seller
shall deliver notice of such extension with respect to such Properties to
Purchaser

 

23

--------------------------------------------------------------------------------


 

prior to the Scheduled Closing Date (and the Closing shall proceed as scheduled
with respect to all other Properties), and/or (ii) provide its own estoppel
(“Seller’s Estoppel”) in the form attached as Exhibit L to Purchaser in
satisfaction of the foregoing requirements with respect to not more than
twenty-five percent (25%) of the occupied square footage of the Properties.  In
the event that Seller has not complied with the provisions of this
Section 10.1.1, Purchaser may (i) elect to consummate the Closing, or
(ii) notify Seller of its intent to terminate this Agreement by written notice
(the “Tenant Estoppel Termination Notice”) on or before the Scheduled Closing
Date.  In the event that, after the Closing, Seller delivers to Purchaser a
tenant estoppel certificate from a tenant for whom Seller executed a Seller’s
Estoppel at the Closing and such tenant estoppel certificate contains no
information which is contradictory to or inconsistent with the information
contained in the Seller’s Estoppel, then Seller thereafter shall be released
from all liability relating to Seller’s Estoppel with respect to such tenant’s
Lease.  In no event shall Seller be obligated to deliver updates to the tenant
estoppel certificate or Seller’s Estoppel.

 

10.1.2      Title Policy.  The Title Company shall be prepared to issue to
Purchaser on the Closing Date an extended coverage ALTA Form B policy of title
insurance, amended October 17, 1970 (the “Owner’s Policy”), or equivalent form
Owner’s Policy acceptable to Purchaser, with respect to each Property in the
Properties, in the face amount of the applicable Purchase Price attributable to
such Property, and dated as of the Closing Date, indicating title to such
Property is vested of record in Purchaser, subject solely to the applicable
Permitted Exceptions.

 

10.1.3      Possession of the Property.  Delivery by Seller of possession of the
applicable Property, subject to the Permitted Exceptions and the rights of
tenants under the applicable Leases and Approved New Leases.

 

ARTICLE XI
Closing

 

11.1        Purchaser’s Closing Obligations.  Purchaser, at its sole cost and
expense, shall deliver or cause to be delivered to Seller and the Title Company
at each Closing the following, as same relates to the Properties:

 

11.1.1      The applicable portion of the Purchase Price, after all adjustments
are made at the Closing as herein provided, by wire transfer or other
immediately available federal funds, which amount shall be received in escrow by
the Title Company at or before 11:00 a.m. Central time.

 

11.1.2      An assumption of a blanket conveyance and bill of sale,
substantially in the form attached hereto as Exhibit M (“General Assignment”),
duly executed by Purchaser, conveying and assigning to Purchaser the applicable
Personal Property, Leases, Contracts, records and plans, and Intangible
Property.

 

11.1.3      Executed counterparts of the Master Lease and the Amendment to
Property Management Agreement, and such other documents to be provided in
accordance with Sections 9.5 and 9.6 hereof with respect to the Closing.

 

11.1.4      Such other documents as may be reasonably necessary or appropriate
to effect the consummation of the transactions which are the subject of this
Agreement, including, but not limited to, ALTA Statements and GAP Undertakings,
if requested by the Title Company.

 

24

--------------------------------------------------------------------------------


 

11.2        Seller’s Closing Obligations.  Seller, at its sole cost and expense,
shall deliver or cause to be delivered to Purchaser and the Title Company the
following, as same relates to each of the Properties and the Properties, as the
case may be:

 

11.2.1      A Special warranty deed (a “Deed”) in recordable form properly
executed by Seller conveying to Purchaser the Land and Improvements in fee
simple, subject only to the Permitted Exceptions, substantially in the form
attached hereto as Exhibit N (as modified in order to satisfy any State-specific
requirements with respect to the States of Indiana and Wisconsin, if
applicable).

 

11.2.2      A General Assignment, duly executed by Seller, conveying and
assigning to Purchaser the Personal Property, the Leases, the Contracts and the
Intangible Property.

 

11.2.3      Written notice to the tenant(s) (i) acknowledging the sale of the
Property to Purchaser, (ii) acknowledging that Purchaser has received and is
responsible for any security deposits identified in the rent roll, and
(iii) indicating that rent should thereafter be paid to Purchaser, substantially
in the form attached hereto as Exhibit O.

 

11.2.4      A certificate substantially in the form attached hereto as Exhibit P
(“Non-foreign Entity Certification”) certifying that Seller is not a “foreign
person” as defined in the Code.

 

11.2.5      Executed counterparts of the Master Lease and the Amendment to
Property Management Agreement, and such other documents to be provided in
accordance with Sections 9.5 and 9.6 hereof with respect to the Closing.

 

11.2.6      Such other documents as may be reasonably necessary or appropriate
to effect the consummation of the transactions which are the subject of this
Agreement, including, but not limited to, ALTA Statements and GAP Undertakings.

 

11.2.7      Purchaser and Seller have agreed that possession (but not ownership)
of all original Leases, tenant files and Contracts shall remain with Seller
following Closing, in its capacity as Property Manager but that ownership of
such items shall pass to Purchaser.  Any duplicate originals of Leases and
Contracts in Seller’s possession or control shall be delivered to Purchaser
promptly after Closing.

 

11.2.8      All REA Estoppel Certificates received by Seller, if any.

 

11.2.9      A certificate of Seller by which Seller reaffirms the truth and
accuracy in all material respects of the representations and warranties set
forth in Sections 7.1 and 7.2 above, subject to and setting forth any changes
thereto occurring since the Effective Date.

 

11.2.10  Reliance letters with respect to and permitting Purchaser to rely on
the most recent Phase 1 environmental reports provided by Seller to Purchaser
from the consultant who prepared the applicable environmental report.

 

11.3        Joint Closing Obligations.  Purchaser and Seller shall execute and
deliver a closing statement for each of the Properties setting forth the
applicable Purchase Price, and any and all prorations and credits between the
parties, as determined pursuant to this Agreement, together with real estate
transfer tax declarations as required.

 

25

--------------------------------------------------------------------------------


 

ARTICLE XII
Risk of Loss

 

12.1        Condemnation and Casualty.  If, prior to the Closing Date, any
portion of the applicable Properties are taken by condemnation or eminent
domain, or is the subject of a pending taking which has not been consummated, or
is destroyed or damaged by fire or other casualty, Seller shall notify Purchaser
of such fact promptly after Seller obtains knowledge thereof.  If such
condemnation or casualty is “Material” (as hereinafter defined), Purchaser shall
have the option to either (i) extend the Scheduled Closing Date solely with
respect to the applicable Property for a time reasonably required by Seller to
repair any damage or destruction with respect to the applicable Property (and
the Scheduled Closing Date shall proceed as scheduled with respect to all other
Properties), or (ii) proceed to Closing in accordance with the terms of
Section 12.1. If Purchaser elects to proceed to Closing, then Seller shall not
be obligated to repair any damage or destruction with respect to the applicable
Property, but (x) Seller shall assign, without recourse, and turn over to
Purchaser all of the insurance proceeds or condemnation proceeds, as applicable,
net of any costs of repairs and net of reasonable collection costs (or, if such
have not been awarded, all of its right, title and interest therein) payable
with respect to such fire or other casualty or condemnation including any rent
abatement insurance for such casualty or condemnation and (y) the parties shall
proceed to Closing pursuant to the terms hereof without abatement of the
Purchase Price except for a credit in the amount of the applicable insurance
deductible.

 

12.2        Condemnation Not Material.  If the condemnation is not Material,
then the Closing shall occur without abatement of the Purchase Price and, after
deducting Seller’s reasonable costs and expenses incurred in collecting any
award, Seller shall assign, without recourse, all awards or any rights to
collect awards to Purchaser on the Closing Date.

 

12.3        Casualty Not Material.  If the Casualty is not Material, then the
Closing shall occur without abatement of the Purchase Price except for a credit
in the amount of the applicable deductible and Seller shall not be obligated to
repair such damage or destruction and Seller shall assign, without recourse, and
turn over to Purchaser all of the insurance proceeds net of any costs of repairs
completed to date and net of reasonable collection costs (or, if such have not
been awarded, all of its right, title and interest therein) payable with respect
to such fire or such casualty including any rent abatement insurance for such
casualty.

 

12.4        Materiality.  For purposes of this Article XII, (i) with respect to
a taking by condemnation or eminent domain, the term “Material” shall mean any
condemnation or taking which would materially impede access to a Property,
reduce available parking at a Property below that required by applicable law or
any other agreement affecting such Property, result in the termination of any
Lease of more than ten percent (10%) of the space in the applicable Property, or
result in a condemnation award reasonably estimated to exceed ten percent (10%)
of the Purchase Price applicable to such Property; and (ii) with respect to a
casualty, the term “Material” shall mean any casualty such that the cost of
repair, as reasonably estimated by an engineer designated by Seller and
Purchaser, is in excess of ten percent (10%) of the Purchase Price applicable to
such Property.

 

ARTICLE XIII
Default

 

13.1        Default by Seller.  IN THE EVENT THE CLOSING AND THE TRANSACTIONS
CONTEMPLATED HEREBY DO NOT OCCUR AS PROVIDED HEREIN BY REASON OF ANY DEFAULT OF
SELLER, WHICH DEFAULT IS NOT CURED WITHIN TWO (2) DAYS AFTER WRITTEN NOTICE FROM
PURCHASER TO SELLER, IT WOULD BE IMPRACTICAL AND

 

26

--------------------------------------------------------------------------------


 

EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH PURCHASER MAY SUFFER. 
THEREFORE, THE PARTIES HAVE AGREED THAT A REASONABLE ESTIMATE OF THE TOTAL NET
DETRIMENT THAT PURCHASER WOULD SUFFER IN SUCH EVENT IS AND SHALL BE THE RIGHT TO
RETAIN THE PROCEEDS OF THE SELLER LETTER OF CREDIT,  AS LIQUIDATED DAMAGES, AS
PURCHASER’S SOLE AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT.  SUCH LIQUIDATED
DAMAGES ARE NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING OF
APPLICABLE LAWS.  Notwithstanding the foregoing, nothing contained herein shall
limit Purchaser’s remedies at law or in equity, as to the Surviving Termination
Obligations.

 

13.2        Default by Purchaser; Liquidated Damages.  IN THE EVENT THE CLOSING
AND THE TRANSACTIONS CONTEMPLATED HEREBY DO NOT OCCUR AS PROVIDED HEREIN BY
REASON OF ANY DEFAULT OF PURCHASER, WHICH DEFAULT IS NOT CURED WITHIN TWO
(2) DAYS AFTER WRITTEN NOTICE FROM SELLER TO PURCHASER, IT WOULD BE IMPRACTICAL
AND EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH SELLER MAY SUFFER. 
THEREFORE, THE PARTIES HAVE AGREED THAT A REASONABLE ESTIMATE OF THE TOTAL NET
DETRIMENT THAT SELLER WOULD SUFFER IN SUCH EVENT IS AND SHALL BE THE RIGHT TO
RETAIN THE PROCEEDS OF THE PURCHASER LETTER OF CREDIT AS LIQUIDATED DAMAGES, AS
SELLER’S SOLE AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT.  SUCH LIQUIDATED
DAMAGES ARE NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING OF
APPLICABLE LAWS.  Notwithstanding the foregoing, nothing contained herein shall
limit Seller’s remedies at law or in equity, as to the Surviving Termination
Obligations.

 

ARTICLE XIV
Brokers

 

14.1        Brokers.  Purchaser and Seller each represents and warrants to the
other that it has not dealt with any person or entity entitled to a brokerage
commission, finder’s fee or other compensation with respect to the transaction
contemplated hereby.  Purchaser hereby agrees to indemnify, defend, and hold
Seller harmless from and against any losses, damages, costs and expenses
(including, but not limited to, attorneys’ fees and costs) incurred by Seller by
reason of any breach or inaccuracy of the Purchaser’s ( or its nominee’s)
representations and warranties contained in this Article XIV.  Seller hereby
agrees to indemnify, defend, and hold Purchaser harmless from and against any
losses, damages, costs and expenses (including, but not limited to, attorneys’
fees and costs) incurred by Purchaser by reason of any breach or inaccuracy of
Seller’s representations and warranties contained in this Article XIV.  The
provisions of this Article XIV shall survive the Closing and/or termination of
this Agreement.

 

ARTICLE XV
Confidentiality

 

15.1        Confidentiality.  Purchaser expressly acknowledges and agrees that
the transactions contemplated by this Agreement, the Documents that are not
otherwise known by or readily available to the public and the terms, conditions
and negotiations concerning the same shall be held in the strictest confidence
by Purchaser and shall not be disclosed by Purchaser except to a Purchaser
Party/Representative, and except and only to the extent that such disclosure may
be necessary for its performance hereunder.  Purchaser agrees that it shall
instruct each of its Purchaser Party/Representatives to maintain the
confidentiality of such information and at the request of Seller, to promptly
inform Seller of the identity of each such Purchaser Party/Representative. 
Purchaser further acknowledges and agrees that, unless and until the

 

27

--------------------------------------------------------------------------------


 

Closing occurs, all information and materials obtained by Purchaser in
connection with the Properties that are not otherwise known by or readily
available to the public will not be disclosed by Purchaser to any third persons
(other than to its Purchaser Party/Representatives) without the prior written
consent of Seller.  If the transaction contemplated by this Agreement does not
occur for any reason whatsoever, Purchaser shall promptly return to Seller, and
shall instruct its Purchaser Party/Representatives to return to Seller, all
copies and originals of all documents and information provided to Purchaser. 
Nothing contained in Section 5.2 of this Agreement or this Section 15.1 shall
preclude or limit either party from disclosing or accessing any information
otherwise deemed confidential under Section 5.2 or this Section 15.1 in
connection with the party’s enforcement of its rights following a disagreement
hereunder or in response to lawful process or subpoena or other valid or
enforceable order of a court of competent jurisdiction or any filings or
disclosures with any applicable Authorities (In the Unites States and/or
Australia) required by reason of the transactions provided for herein and/or any
filings or disclosures required in accordance with the laws or market
rules (including stock exchange rules) of the United States and/or Australia. 
The provisions of this Section 15.1 shall survive any termination of this
Agreement without limitation.

 

15.2        Post Closing Publication.  Notwithstanding the foregoing, following
Closing, Purchaser and Seller shall have the right to announce the acquisition
of the Properties in newspapers and real estate trade publications (including
“tombstones”) publicizing the purchase provided that Purchaser and Seller shall
consult one another with respect to any such notice or publication, and shall
implement any reasonable comments or objections of the other.  Seller may also
publicize the sale of the Property in the ordinary course of its business.  The
provisions of this Section 15.2 shall survive Closing and/or any termination of
this Agreement without limitation.

 

ARTICLE XVI
1031 Exchange

 

16.1        1031 Exchange.  Purchaser agrees to cooperate with Seller for
purposes of effecting and structuring, in conjunction with the sale of the
Properties, for the benefit of Seller, a like-kind exchange of real property,
whether simultaneous or a deferred exchange, pursuant to Section 1031 of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder.  Purchaser specifically agrees to execute such documents and
instruments as are reasonably necessary to implement such an exchange.  Seller
shall be solely responsible for assuring that the structure of any proposed
exchange is effective for Seller’s tax purposes.  Furthermore, Purchaser
specifically agrees that Seller may assign this Agreement and any of its rights
or obligations hereunder, in whole or in part, as necessary or appropriate in
furtherance of effectuating a Section 1031 like-kind exchange for the
Properties, provided that such assignment shall not serve to relieve Seller of
any liability for Seller’s obligations hereunder.  Purchaser shall have no
obligation to pay costs or expenses of effectuating such exchange, no such
exchange shall alter the time for performance set forth herein, and Purchaser
shall not be required to take title to any exchange property or (except for
customary consent to assignment of this Agreement to an exchange intermediary)
to incur obligations to third parties.

 

ARTICLE XVII
Miscellaneous

 

17.1        Notices.  Any and all notices, requests, demands or other
communications hereunder shall be in writing and shall be deemed properly served
(i) on the date sent if transmitted by hand delivery with receipt therefor,
(ii) on the date sent if transmitted by facsimile (with confirmation by hard
copy to follow by overnight delivery service), (iii) on the date sent if scanned
to

 

28

--------------------------------------------------------------------------------


 

a .pdf file and transmitted by e-mail (with confirmation by hard copy to follow
by overnight delivery service) (iv) on day after the notice is deposited with a
nationally recognized overnight courier, or (v) upon receipt after being sent by
registered or certified mail, return receipt requested, first class postage
prepaid, addressed as follows (or to such new address as the addressee of such a
communication may have notified the sender thereof):

 

 

To Purchaser:

 

CenterPoint James Fielding, LLC
Level 5, 40 Miller Street
North Sydney, NSW 2060
Australia
Attn: Mr. Ben Hindmarsh
Fax No.:61 2 9004 8462
E-Mail: benhindmarsh@mirvac.com.au

 

 

 

With a copy to:

 

Wildman Harrold Allen & Dixon LLP
225 W. Wacker Drive, Suite 3000
Chicago, Illinois 60606
Attn: Kathleen M. Gilligan, Esq.
Fax No.: (312) 201-2555
E-Mail:gilligan@wildmanharrold.com

 

 

 

To Seller:

 

CenterPoint Properties Trust
1808 Swift Drive
Oak Brook, Illinois 60523

 

 

Attn:

Mr. James N. Clewlow
and Mr. Michael M. Mullen

 

 

Fax No.: (630) 586-8010
E-Mail: jclewlow@centerpoint-prop.com
E-Mail: mmullen@centerpoint-prop.com

 

 

 

With a copy to:

 

Weinberg Richmond LLP
333 West Wacker Drive, Suite 1800
Chicago, Illinois 60606
Attn: Mark S. Richmond, Esq. 

 

 

Fax No.:

E-Mail

(312) 807-3903
mrichmond@wr-llp.com

 

17.2        Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal, substantive laws of the State of Illinois, without
regard to the conflict of laws principles thereof.

 

17.3        Headings.  The captions and headings herein are for convenience and
reference only and in no way define or limit the scope or content of this
Agreement or in any way affect its provisions.

 

17.4        Effective Date.  This Agreement shall be effective upon delivery of
this Agreement fully executed by the Seller and Purchaser, which date shall be
deemed the Effective Date hereof.  Either party may request that the other party
promptly execute a memorandum specifying the Effective Date.

 

29

--------------------------------------------------------------------------------


 

17.5        Business Days.  If any date herein set forth for the performance of
any obligations of Seller or Purchaser or for the delivery of any instrument or
notice as herein provided should be on a Saturday, Sunday or legal holiday, the
compliance with such obligations or delivery shall be deemed acceptable on the
next business day following such Saturday, Sunday or legal holiday.  As used
herein, the term “legal holiday” means any state or Federal holiday for which
financial institutions or post offices are generally closed in the state where
the Property is located.

 

17.6        Counterpart Copies.  This Agreement may be executed in two or more
counterpart copies, all of which counterparts shall have the same force and
effect as if all parties hereto had executed a single copy of this Agreement.

 

17.7        Binding Effect.  This Agreement shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.

 

17.8        Assignment.  Purchaser shall not have the right to assign this
Agreement without Seller’s prior written consent, which consent may be given or
withheld in Seller’s sole and absolute discretion; provided, however, Purchaser
may designate a wholly owned subsidiary to acquire title to the Properties at
Closing or assign its right, title and interest under this Agreement to a wholly
owned subsidiary, provided that in no event will Purchaser be released from any
of its obligations or liabilities under this Agreement.  Seller may assign this
Agreement in whole or in part to any corporate, limited liability company or
partnership entity affiliated with, or related to, Seller (“Affiliate”) without
Purchaser’s consent; provided that Seller shall in no event be released from any
of its obligations or liabilities hereunder as a result of any such assignment. 
In the event that an Affiliate shall be designated as a transferee hereunder,
the Affiliate shall have the benefit of all of the representations and rights
that would otherwise have run in favor of Seller, which, by the terms of this
Agreement, are incorporated or relate to the conveyance in question.  All
transferees and assignees of Purchaser (“Assignee”) shall assume all of
Purchaser’s obligations under this Agreement pursuant to an Assignment and
Assumption Agreement reasonably acceptable to Seller, and consented to in
writing by Seller.  In the event the rights and obligations of Purchaser shall
be transferred, assigned and assumed as permitted under this Agreement, then
such Assignee will be substituted in place of such assignor in the
above-provided-for documents and it shall be entitled to the benefit of and may
enforce Seller’s covenants, representations and warranties hereunder provided
that Purchaser shall in no event be released from any of its obligations or
liabilities hereunder as a result of such assignment.  Upon any such assignment
by Purchaser or any successor or assign of Purchaser, then the assignor’s
liabilities and obligations hereunder or under any instruments, documents or
agreements made pursuant hereto shall be binding upon Assignee; provided,
however, that Assignee shall have the benefit of any limitations of such
liabilities and obligations applicable to either the assignor or Assignee,
provided by law or by the terms hereof or such instruments, documents or
agreements.  Whenever reference is made in this Agreement to Seller or
Purchaser, such reference shall include the successors and assigns of such party
under this Agreement.  Purchaser may assign this Agreement for collateral
purposes only to Purchaser’s lender.

 

17.9        Interpretation.  This Agreement shall not be construed more strictly
against one party than against the other merely by virtue of the fact that it
may have been prepared by counsel for one of the parties, it being recognized
that both Seller and Purchaser have contributed substantially and materially to
the preparation of this Agreement.

 

17.10      Entire Agreement.  This Agreement and the Exhibits attached hereto
contain the final and entire agreement between the parties hereto with respect
to the sale and purchase of the Property and are intended to be an integration
of all prior negotiations and understandings.

 

30

--------------------------------------------------------------------------------


 

Purchaser, Seller and their agents shall not be bound by any terms, conditions,
statements, warranties or representations, oral or written, not contained
herein.  No change or modifications to this Agreement shall be valid unless the
same is in writing and signed by the parties hereto.  Each party reserves the
right to waive any of the terms or conditions of this Agreement which are for
their respective benefit and to consummate the transaction contemplated by this
Agreement in accordance with the terms and conditions of this Agreement which
have not been so waived.  Any such waiver must be in writing signed by the party
for whose benefit the provision is being waived.

 

17.11      Severability.  If any one or more of the provisions hereof shall for
any reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

17.12      Survival.  Except for obligations that survive the Closing pursuant
to the provisions of Sections (and related subparagraphs) 4.2, 5.1, 5.2, 5.3,
6.2, 7.4, 7.5, 7.6, 8.3, 8.4, 9.4, 9.9, 9.11, 10.2, 14.1, 15.1, 15.2, 17.15,
17.16, 17.20 and 17.23 (collectively, the “Surviving Termination Obligations”),
the provisions of this Agreement and the representations and warranties herein
shall not survive after the conveyance of title and payment of the Purchase
Price but be merged therein.

 

17.13      Exhibits and Schedules.  Exhibits A through S and Schedules 7.1.4
through 9.12 attached hereto are incorporated herein by reference.

 

17.14      Time.  Time is of the essence in the performance of each of the
parties’ respective obligations contained herein.

 

17.15      Limitation of Liability.  No present or future partner, member,
manager, director, officer, shareholder, employee, advisor, affiliate or agent
of or in Purchaser or any affiliate of Purchaser shall have any personal
liability, directly or indirectly, under or in connection with this Agreement or
any agreement made or entered into under or in connection with the provisions of
this Agreement, or any amendment or amendments to any of the foregoing made at
any time or times, heretofore or hereafter, and Seller and its successors and
assigns and, without limitation, all other persons and entities, shall look
solely to Purchaser’s assets for the payment of any claim or for any
performance, and Seller hereby waives any and all such personal liability.  For
purposes of this Section 17.15, no negative capital account or any contribution
or payment obligation of any partner or member in Purchaser shall constitute an
asset of Purchaser.  The limitations of liability contained in this Paragraph
are in addition to, and not in limitation of, any limitation on liability
applicable to Purchaser provided elsewhere in this Agreement or by law or by any
other contract, agreement or instrument.  All documents to be executed by
Purchaser shall also contain the foregoing exculpation.

 

No present or future partner, member, director, officer, shareholder, employee,
advisor, affiliate or agent of or in Seller or any affiliate of Seller shall
have any personal liability, directly or indirectly, under or in connection with
this Agreement or any agreement made or entered into under or in connection with
the provisions of this Agreement, or any amendment or amendments to any of the
foregoing made at any time or times, heretofore or hereafter, and Purchaser and
its successors and assigns and, without limitation, all other persons and
entities, shall look solely to Seller’s assets for the payment of any claim or
for any performance, and Purchaser hereby waives any and all such personal
liability.  For purposes of this Section 17.15, no negative capital account or
any contribution or payment obligation of any partner or member in Seller shall
constitute an asset of Seller.  The limitations of liability contained in this
Paragraph are in addition to, and not in limitation of, any limitation on
liability applicable to Seller provided elsewhere in this Agreement or by law or
by any

 

31

--------------------------------------------------------------------------------


 

other contract, agreement or instrument.  All documents to be executed by Seller
shall also contain the foregoing exculpation.  The provisions of this
Section 17.15 shall survive Closing and/or any termination of this Agreement.

 

17.16      Prevailing Party.  Should either party employ an attorney to enforce
any of the provisions hereof, (whether before or after Closing, and including
any claims or actions involving amounts held in escrow), the non-prevailing
party in any final judgment agrees to pay the other party’s reasonable expenses,
including reasonable attorneys’ fees and expenses in or out of litigation and,
if in litigation, trial, appellate, bankruptcy or other proceedings, expended or
incurred in connection therewith, as determined by a court of competent
jurisdiction.  The provisions of this Section 17.16 shall survive Closing and/or
any termination of this Agreement.

 

17.17      No Recording.  Neither this Agreement nor any memorandum or short
form hereof shall be recorded or filed in any public land or other public
records of any jurisdiction, by either party and any attempt to do so may be
treated by the other party as a breach of this Agreement.

 

17.18      Waiver of Trial by Jury.  The respective parties hereto shall and
hereby do waive trial by jury in any action, proceeding or counterclaim brought
by either of the parties hereto against the other on any matters whatsoever
arising out of or in any way connected with this Agreement, or for the
enforcement of any remedy under any statute, emergency or otherwise.

 

17.19      Cooperation between Seller and Purchaser.  Seller agrees to
reasonably cooperate with Purchaser in connection with the preparation and
delivery of any Subordination, Non-Disturbance and Attornment Agreements
required by Purchaser’s lenders in connection with the closing of the
transaction described herein.

 

17.20      Further Assurances.  Each party shall, from time to time, at the
request of the other party, and without further consideration, execute and
deliver such further instruments and take such further action as may be required
or reasonably requested by either party to establish, maintain or protect the
respective rights of the parties to carry out and effect the intentions and
purposes of this Agreement.

 

17.21      Return of Deposit.  Notwithstanding anything to the contrary
contained in this Agreement, whenever this Agreement provides that the Deposit
shall be delivered or returned to Purchaser, the parties acknowledge and agree
that said Deposit or a portion thereof shall remain with the Escrow Agent in the
event that Purchaser has failed to comply with the provisions of this
Agreement.  Notwithstanding anything to the contrary contained in this
Section 17.21, Seller agrees that if the provisions of this Agreement provide
for the return of the Deposit to Purchaser that Seller will not unreasonably
withhold its consent to the return of the Deposit to Purchaser.  Notwithstanding
anything to the contrary contained in this Section 17.21, Purchaser agrees that
if the provisions of this Agreement provide for the return of the Seller Earnest
Money to Seller that Purchaser will not unreasonably withhold its consent to the
return of the Seller Earnest Money to Seller.

 

17.22      Other Agreements.  Seller and Purchaser have a business relationship
with each other and in connection therewith Seller and Purchaser have entered
into various other agreements as of the date hereof (“Other Agreements”).  A
default by either party under any Other Agreement not cured within any
applicable cure period shall be deemed to be a default by such party under this
Agreement.

 

32

--------------------------------------------------------------------------------


 

17.23      Seller Environmental Obligations.  Notwithstanding anything to the
contrary contained in this Agreement, based on conditions existing as of the
Effective Date, Seller agrees to conduct and complete, for Purchaser’s benefit
and solely at Seller’s expense except as provided below, all investigation and
remediation measures necessary for Seller to obtain (a) with respect to the
Properties identified on Exhibit S, a No Further Remediation (“NFR”) letter from
the Illinois Environmental Protection Agency, and (b) with respect to the
Properties identified on Exhibit S, a Certificate of Completion in the Voluntary
Remediation Program administered by the Indiana Department of Environmental
Management and a Covenant Not to Sue from the office of the Governor of Indiana
(the NFR Letter, the Certificates of Completion, the Covenants Not to Sue, and
all other necessary closure certification records shall be referred to
collectively herein as the “Completion Documents”).

 

17.23.1            Schedule.  Seller shall act with diligence in conducting
investigation and remediation measures, in pursuing issuance of the Completion
Documents, and in complying with any applicable requirements of the respective
state voluntary cleanup program, including without limitation the following, to
the extent required by the respective state voluntary cleanup program: causing
the Completion Documents to be recorded in the property records and filed with
governmental agencies, and notifying third parties such as off-site landowners.
Seller shall make reasonable efforts to cause the Completion Documents to be
issued by no later than the LLC Expiration Date (as defined in that certain
Limited Liability Company Agreement of even date herewith by and between
CenterPoint Properties Trust and JF US Industrial Property Trust).  If Seller
fails to cause the Completion Documents to be issued by no later than the LLC
Expiration Date for any individual Property (“NFR Substitution Event”),
Purchaser may, at its option, by written notice to Seller within thirty (30)
days after the occurrence of an NFR Substitution Event, request that Seller
offer a Substitute Property in accordance with Section 9.9.2 above. (“NFR
Substitution Notice”); provided, however, in the event that Purchaser elects to
have Seller provide a Substitute Property, Seller, if it chooses to do so, in
its sole and absolute discretion, shall have a period of thirty (30) days from
the date Seller is given the NFR Substitution Notice to obtain the Completion
Documents, and further, provided, however, if the Completion Documents are not
capable of being obtained within said thirty (30) day period through no fault of
Seller and Seller has commenced to obtain the Completion Documents within such
thirty (30) day period, then Seller shall have such reasonable period of time
from and after the date of the NFR Completion Notice to obtain the Completion
Documents; provided, further, that such additional period shall not extend
beyond the date of the Closing with respect to the Substitute Property.  In the
event Seller cures the condition giving rise to the NFR Substitution Event prior
to the time that a Closing with respect to the Substitute Property occurs, the
Scheduled Closing Date for the Removed Property shall be extended to the
fifteenth (15th) day after the condition giving rise to the NFR Substitution
Event has been cured.

 

In the event Seller does not obtain the Completion Documents within the time
periods referenced above, Seller shall repurchase the Property in question at
such time as Purchaser acquires a Substitute Property.  Seller shall repurchase
the Removed Property for the same price paid by Purchaser to purchase such
Property from Seller and Seller shall repurchase such Property on the same terms
and conditions of this Agreement applicable to Purchaser’s acquisition of a
Substitute Property. Seller shall be obligated to repurchase the Property in
question only if Purchaser agrees to purchase the Substitute Property, and
Purchaser and Seller shall agree to close on both transactions on the same day
at the same time.  Seller and Purchaser agree to follow the same terms,
conditions and procedures for

 

33

--------------------------------------------------------------------------------


 

purposes of this exchange as are generally consistent with Sections 9.9.5,
9.9.6, 9.9.7 and 9.9.8 of this Agreement.

 

17.23.2            Cooperation.  From and after the Effective Date of this
Agreement, Seller and Purchaser shall cooperate with each other to facilitate
the successful completion of the voluntary remediation process for each
Property.  Seller and Purchaser shall consult in good faith about all draft
workplans and proposed submissions to regulatory authorities, and Seller shall
make changes reasonably requested by Purchaser.  Seller shall provide at least
two (2) Business Days advance written notice of entry onto a Property and
identify the general nature of the work to be performed and the portion(s) of
the Property on which the work will be performed.  To the extent practical,
Seller shall provide advance notice to Purchaser of, and shall allow Purchaser
to participate in, meetings and telephone conferences with regulatory
authorities.  Seller shall provide Purchaser with a copy of all test results,
final submissions to regulatory agencies and final documents received from such
agencies within a reasonable period of time after they are received or created
by Seller.

 

17.23.3            Scope of Testing Activities.  Pursuant to this Section 17.23,
Seller shall conduct initial testing sufficient to reasonably identify all
potential contaminants of concern materially related to the
industrial/commercial use at the Properties (reasonably taking into
consideration potentially significant environmental conditions indicated in
Phase 1 reports or in prior testing).  Subsequent testing shall be conducted by
Seller as reasonably necessary to satisfy regulatory authorities for issuance of
the Completion Documents.

 

17.23.4            Institutional Controls.  The Completion Documents may be
qualified or conditioned by institutional controls (e.g., deed restrictions,
engineered barriers) to the extent such controls are consistent with the
Properties’ industrial/commercial use as of the Effective Date and are necessary
for issuance of the Completion Documents; provided, however, Seller shall have
sole discretion to select the remedial approach for obtaining the Completion
Documents.  Any such institutional controls are subject to Purchaser’s review
and approval, which approval shall not be unreasonably withheld.

 

17.23.5            Execution of Documents.  Solely relating to and limited by
Seller’s obligations as set forth in Article 17 hereto, Seller shall arrange for
any offsite disposal of hazardous substances, required in order to obtain the
Completion Documents, and shall execute all manifests and similar documents,
reflecting itself or its designee as the generator of such hazardous substances,
and in no event shall Seller name or identify Purchaser as the generator of such
hazardous substances; provided, however, the Seller has no duty or obligation
whatsoever for any hazardous substances transported to, released upon or
generated by Purchaser, its agents, representatives and assigns, at, on, beneath
or adjacent to the Properties. Purchaser shall execute other documents
reasonably requested by Seller that are necessary and consistent with this
Section 17.23.

 

17.23.6            Access. Purchaser shall provide necessary access to Seller to
carry out the provisions of this section.  Seller shall use all reasonable
efforts to avoid any disruption of tenant activities, and shall promptly repair
at Seller’s sole cost and expense any damage caused by its investigation or
remediation activities.

 

17.23.7            Indemnification. Until the earlier of the date the Seller
procures and provides to Purchaser the requisite Completion Documents as set
forth herein for each Property, or an appropriate substitute is exchanged
pursuant to Section 17.23.1 hereof, Seller shall protect, defend, indemnify and
hold Purchaser harmless from and against any

 

34

--------------------------------------------------------------------------------


 

claim or loss arising out of (a) any investigation, remediation or disposal
activities conducted by Seller or its agents pursuant to this Section 17.23, and
(b) any failure by Seller to obtain the Completion Documents as provided in this
section.

 

17.23.8            Voidance. In the event any of the Completion Documents are
voided as a result of any fraudulent misrepresentation or other fraudulent act
or omission of Seller, Seller shall be responsible for implementing at its
expense any measures necessary to have the Completion Documents reinstated.

 

17.23.9            Assignment.  To the extent allowed by contract and law,
Seller shall use reasonable efforts to assign to Purchaser its environmental
rights under current vendor and tenant agreements, including all indemnities,
escrows, representations, and warranties (“Seller’s Environmental Rights”). 
Where Seller is unable to assign Seller’s Environmental Rights, Seller will use
commercially reasonable efforts to enforce such rights on behalf of Purchaser
(at Purchaser’s expense).

 

17.23.10          Survival.  The terms of this Section 17.23 shall expressly
survive, without limitation, the Closing.

 

17.24      Currency. All payments and amounts referenced or described in this
Agreement shall be deemed to require payments in and refer to amounts in the
currency of the United States of America.

 

17.25      Facsimile Signatures. The parties hereto agree that the use of
facsimile signatures for the execution of this Agreement shall be legal and
binding and shall have the same force and effect as if originally signed.

 

[remainder of page intentionally left blank]

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
on the date or dates set forth below.

 

 

 

PURCHASER:

 

 

 

 

CENTERPOINT JAMES FIELDING, LLC, a Delaware
limited liability company

 

 

 

 

 

 

 

By

  /s/ Adrian Harrington

 

 

 

Name:

Adrian Harrington

 

 

Title:

Vice President

 

 

 

 

 

 

 

By

  /s/ Adrienne Parkinson

 

 

 

Name:

Adrienne Parkinson

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

Date:  April 6, 2005

 

 

 

 

Tax I.D. # 98-0450460

 

 

 

 

 

 

 

SELLER:

 

 

 

 

CENTERPOINT PROPERTIES TRUST, a Maryland
real estate investment trust

 

 

 

 

 

 

 

By

  /s/ Michael M. Mullen

 

 

 

Name:

Michael M. Mullen

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

By

  /s/ James N. Clewlow

 

 

 

Name:

James N. Clewlow

 

 

Title:

Chief Investment Officer

 

 

 

 

Date:  April 6, 2005

 

36

--------------------------------------------------------------------------------


 

 

 

CENTERPOINT VENTURE, LLC, a Delaware
limited liability company

 

 

 

 

 

 

 

By

  /s/ Michael M. Mullen

 

 

 

Name:

Michael M. Mullen

 

 

Title:

Vice President

 

 

 

 

 

 

 

By

  /s/ James N. Clewlow

 

 

 

Name:

James N. Clewlow

 

 

Title:

Vice President

 

 

 

 

Date:  April 6, 2005

 

Exhibits

 

Exhibit A-1

 

CNT Properties

Exhibit A-2

 

Venture Properties

Exhibit B-1 - B-4

 

Legal Descriptions

Exhibit C-1 - C-4

 

Schedule of Leases

Exhibit D -

 

Intentionally Deleted

Exhibit E -

 

Escrow Agreement

Exhibit F -

 

Documents

Exhibit G-1 - G-4

 

Permitted Exceptions

Exhibit H-

 

Master Lease

Exhibit I -

 

Intentionally Omitted

Exhibit J -

 

Intentionally Omitted

Exhibit K -

 

Tenant Estoppel Certificate

Exhibit L -

 

Seller’s Estoppel Certificate

Exhibit M -

 

General Assignment

Exhibit N -

 

Deed

Exhibit O -

 

Notice of Sale to Tenant

Exhibit P -

 

Non-Foreign Entity Certification

Exhibit Q -

 

Survey Certification

Exhibit R -

 

Planned Expenditures

Exhibit S -

 

NFR Properties

 

Schedules

7.1.4 -

 

No Violations of Laws

7.1.5

 

Eminent Domain

7.1.6

 

Hazardous Material

7.1.7

 

Litigation

7.1.8

 

Leases

7.1.9

 

Contracts

7.1.10

 

Defaults

7.2.4 -

 

No Violations of Laws

7.2.5

 

Eminent Domain

7.2.6

 

Hazardous Material

 

37

--------------------------------------------------------------------------------


 

7.2.7

 

Litigation

7.2.8

 

Leases

7.2.9

 

Contracts

7.2.10

 

Defaults

9.8

 

Purchase Price Schedule

9.10

 

Contracts

9.12

 

REA Estoppels

 

38

--------------------------------------------------------------------------------


 

TRANCHE 4/1031

 

SALE AGREEMENT

 

THIS SALE AGREEMENT (“Agreement”) is made and entered into as of the 6th day of
April, 2005, by and between CENTERPOINT PROPERTIES TRUST, a Maryland real estate
investment trust (“Seller”), and CENTERPOINT JAMES FIELDING, LLC, a Delaware
limited liability company (“Purchaser”).

 

In consideration of the mutual promises, covenants and agreements hereinafter
set forth and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:

 

ARTICLE I
Sale of Properties

 

1.1          Sale of Properties.  Seller agree to sell, assign and convey to
Purchaser, or cause to be sold, assigned and conveyed to Purchaser, in the event
that one or more of the Properties is currently owned by an entity affiliated
with Seller (hereinafter collectively referred to as “Seller Affiliates”), and
Purchaser agrees to purchase from Seller, the following:

 

1.1.1        Land and Improvements.  That certain real property commonly
described on Exhibits A, respectively, being more particularly described on
Exhibits B-1 through B-7 respectively, attached hereto (collectively, the
“Land”), together with any improvements located thereon (collectively, the
“Improvements”);

 

1.1.2        Leases.  All of Seller’s or Seller Affiliates’, as the case may be,
right, title and interest, if any, in and to all leases, subleases, licenses and
other occupancy agreements, together with any and all amendments, modifications
or supplements thereto (hereafter referred to collectively as the “Leases”),
being more particularly described on Exhibits C-1 through C-7 respectively,
attached hereto, and all prepaid rent attributable to the period following
Closing, as herein defined, and subject to Section 4.2.4 below, the security
deposits under such Leases (collectively, the “Leasehold Property”);

 

1.1.3        Real Property.  All of Seller’s or Seller Affiliates’, as the case
may be, right, title and interest, if any, in and to all easements and
appurtenances to Seller’s or Seller Affiliates’, as the case may be, interest in
the Land and the Improvements, including, without limitation, all mineral and
water rights and all easements, licenses, covenants and other rights-of-way or
other appurtenances used in connection with the beneficial use or enjoyment of
the Land and the Improvements (the Land, the Improvements and all such easements
and appurtenances are sometimes collectively referred to as the “Real
Property”);

 

1.1.4        Personal Property.  All personal property (including equipment), if
any, owned by Seller or Seller Affiliates, as the case may be, and located on
the Real Property as of the date hereof, and all fixtures, if any, located on
the Real Property as of the date hereof or as of the Closing Date (collectively,
the “Personal Property”); and

 

1.1.5        Intangible Property.  All of Seller’s or Seller Affiliates’, as the
case may be, right, title and interest, if any, in and to all service,
equipment, supply and maintenance contracts (collectively, the “Contracts”),
guarantees, licenses, side track agreements (and other agreements including
leasehold agreements attendant to the Property), approvals,

 

--------------------------------------------------------------------------------


 

utility contracts, plans and specifications, governmental approvals and
development rights, certificates, permits and warranties (and including all
escrows, indemnities, representations, warranties and guarantees Seller received
from any and all vendors from when Seller acquired the Properties), including,
without limitation environmental insurance policies (to the extent same can be
assigned with a reservation of rights for the benefit of Seller as well) and
other environmental escrows other than the two Properties located in Hammond,
Indiana and indemnities (to the extent same can be assigned with a reservation
of rights for the benefit of Seller as well) if any) relating to the Real
Property or the Personal Property, to the extent assignable (collectively, the
“Intangible Property”).  (For each individual parcel, the Real Property, the
Leasehold Property, the Personal Property and the Intangible Property are
sometimes collectively hereinafter referred to as the “Property”, and for all
parcels, taken together, the Real Property, the Leasehold Property, the Personal
Property and the Intangible Property are collectively referred to as the
“Properties”).  It is hereby acknowledged by the parties that Seller shall not
convey to Purchaser claims relating to any real property tax refunds or rebates
for periods accruing prior to the Closing, to the extent such taxes have been
paid by Seller prior to the Closing, existing insurance claims and any existing
claims against previous tenants of the Properties, which claims are hereby
reserved by Seller, subject to the terms and provisions of Section 4.2.4 below.

 

ARTICLE II
Purchase Price

 

2.1          Purchase Price.  Subject to the provisions of Section 9.9 below,
the purchase price for the Properties shall be Fifty-Seven Million Seven Hundred
Thousand and No/100 Dollars ($57,700,000.00) (“Purchase Price”) in currency of
the United States of America. The Purchase Price, as adjusted by all prorations
as provided for herein, shall be paid by Purchaser at Closing as directed by the
Seller by wire transfer of immediately available federal funds of The United
States of America.

 

2.2          Bonds.    Those properties identified on Exhibit A-3 attached
hereto and by this reference incorporated herein were originally financed with
separate series of industrial revenue bonds issued pursuant to separate
Indentures of Trust each dated as of June 15, 1992 (collectively, the
“Indentures”), between the Indiana Development Authority (the “Authority”) and
LaSalle Bank National Association, as successor to NBD Gainer, as trustee (in
such capacity, the “Trustee”) and more fully identified on Exhibit A-3 attached
hereto and by this reference incorporated herein (said properties are
hereinafter collectively referred to as the “Bond Properties”, and said
industrial revenue bonds are hereinafter collectively referred to as the
“Bonds”).  The Bonds remain outstanding and are secured by separate irrevocable
letters of credit (collectively, the “Existing Letters of Credit”) of LaSalle
National Bank Association (in such capacity, “LaSalle”).  Subject to the
provisions of this Section, prior to Closing, Seller shall redeem the Bonds, and
the Bond Properties shall be purchased free and clear of the Bonds. 
Notwithstanding the foregoing, at Purchaser’s option, upon written notice to
Seller given not less than sixty (60) days prior to the Closing Date, Purchaser
may elect to purchase the Bond Properties subject to the obligations of the
Seller under each of the Financing Agreements dated as of June 15, 1992
(collectively, the “Financing Agreements”), between the Authority and the
Seller, as assignee of Enterprise Center V, L.P. and Enterprise Center VI, L.P.,
respectively (collectively, the “Original Borrowers”).  Seller represents and
warrants that as of the date hereof the total principal due under the Financing
Agreements and Bonds is $9,900,000, and Seller has paid all interest, fees,
costs and expenses due and owing by Seller in connection therewith.  If
Purchaser elects to purchase the Bond Properties subject to the Financing
Agreements and Bonds, Purchaser agrees that it shall be responsible for all
costs and expenses associated with the assumption of Seller’s obligations under
the Financing Agreements and the Bonds, including, without limitation, all fees
relating to obtaining

 

2

--------------------------------------------------------------------------------


 

any required ratings confirmations or other consents, including all related
legal fees (collectively, the “Bond Costs”).  In addition, Purchaser shall, at
Closing, reimburse Seller for all costs and expenses incurred by Seller in
connection with the assumption of Seller’s obligations under the Financing
Agreements and Bonds (including reasonable attorney’s fees).  Purchaser
acknowledges that, in order to assume Seller’s obligations under the Financing
Agreements and Bonds, Purchaser will need to obtain irrevocable letters of
credit to secure the Bonds.  In connection with the delivery of any Alternate
Credit Facilities (as defined in the Indentures) or the assignment of the
Existing Letters of Credit to the Purchaser, Purchaser will need to obtain
(i) to the extent required under the Indentures, written evidence from each
Rating Agency (as defined in the Indentures) that the rating on the Bonds will
not be reduced or withdrawn as a result of the delivery of the related Alternate
Credit Facility (it being understood by Purchaser that, pursuant to the Bond
Documents, said evidence must be presented to the Trustee no less than 35 days
prior to the delivery of the Alternate Credit Facility) and (ii) if the Existing
Letters of Credit are being assigned, the unconditional, irrevocable release by
LaSalle of Seller and its affiliates from any and all liability under the
Existing Letters of Credit.  Purchaser acknowledges that, in connection with the
delivery of each Alternate Credit Facility or the assignment of the Existing
Letters of Credit to the Trustee, Purchaser will be required to deliver to the
Trustee the following opinions (to the extent required under the Indentures or
otherwise by the Trustee):  (i) an opinion of counsel selected by Purchaser
stating that delivery of the Alternate Credit Facility (or assignment of the
Existing Letters of Credit) is authorized under the Bond Documents and complies
with the terms of the Bond Documents, (ii) an opinion of counsel to the bank
that shall deliver an Alternate Credit Facility, if any, stating that the
Alternate Credit Facility is a legal, valid, binding and enforceable obligation
of such bank in accordance with its terms (subject only to usual exceptions
relating to bankruptcy and similar matters) and (iii) an opinion of Bond Counsel
(as said term is defined in the Indenture) to the effect that the Alternate
Credit Facility (or assignment of the Existing Letters of Credit) will not
adversely affect the exclusion from gross income of interest on the Bonds. 
Purchaser shall receive a credit against the Purchase Price equal to the sum of
the aggregate principal amount of the Bonds then outstanding and any accrued and
unpaid interest on the Bonds to the Closing Date, as adjusted for any prorations
relating to the ongoing fees of LaSalle, if any, the Trustee and the Remarketing
Agent (as defined in the Indenture), all as set forth in said Exhibit A-3 (as
may be adjusted between the date hereof and the Closing Date).  Seller will
reasonably cooperate with Purchaser in connection with Purchaser’s assumption of
Seller’s (or its affiliate’s) obligations with respect to the Financing
Agreements and Bonds and will execute and deliver any certificates or documents
reasonably and customarily requested to effectuate such assumption and
assignment, provided such documents are in form and substance reasonably
acceptable to Seller, including, without limitation, an Assignment and
Assumption Agreement with respect to each Financing Agreement pursuant to which
the Purchaser agrees to assume all obligations of the Seller under such
Financing Agreement.

 

ARTICLE III
Deposit

 

3.1          Purchaser Deposit.  Purchaser will deposit a Fifteen Million and
No/100 Dollars ($15,000,000.00) Letter of Credit (“Purchaser Letter of Credit”)
on the date of the first Closing to occur under any of the Sale Agreements
(defined below) with Chicago Title Insurance Company (“Escrow Agent” or “Title
Company”).  The Purchaser Letter of Credit shall be held by Escrow Agent
pursuant to an Escrow Agreement in the form attached hereto as Exhibit E
modified to conform to the terms of this Agreement and as required by Title
Company when Title Company holds a letter of credit (“Escrow Agreement”).  The
Purchaser Letter of Credit shall (i) be unconditional and irrevocable, (ii) be
in a form reasonably acceptable to Seller, (iii) be issued by a financial
institution doing business in the United States of America, with offices in
Chicago, Illinois and (iv) expire no earlier than March 15, 2006.  The cost of
issuing and maintaining the Purchaser Letter of Credit shall be paid by Seller
and Seller’s failure to do so shall not be a

 

3

--------------------------------------------------------------------------------


 

breach or a default by Purchaser under this Agreement or any Other Agreements
(as defined in Section 17.22 below) nor shall Seller have any right to direct
Escrow Agent to draw upon the Purchaser Letter of Credit as a result of Seller’s
failure as aforesaid.  The Purchaser Letter of Credit and the proceeds of the
Purchaser Letter of Credit (“Purchaser Proceeds”) have been provided to assure
performance and observance by Purchaser of all of its closing obligations under
this Agreement and five (5) other sale agreements entered into by and between
Seller and Purchaser and dated of even date herewith relating to the sale of
properties by Seller to Purchaser (this Agreement and the other five (5) Sale
Agreements are herein collectively referred to as the “Sale Agreements”).  
Accordingly, in the event of the occurrence of a default under Section 13.2 of
this Agreement or any of the other Sale Agreements or in the event that the
Purchaser Letter of Credit will expire within thirty (30) days or less, Seller
shall have the right to direct Escrow Agent to draw upon the Purchaser Letter of
Credit.  All Purchaser Proceeds received by Escrow Agent shall be retained by
Escrow Agent and held or disbursed pursuant to the terms of the Escrow Agreement
and this Agreement.  At the time of the final Closing of all Properties,
including, but not limited to, Substitute Properties (defined below) under all
of the Sale Agreements, the Purchaser Letter of Credit shall be delivered to
Purchaser.  In the event any Closing under any of the Sale Agreements does not
occur through no fault of Purchaser, Purchaser Letter of Credit shall be
returned to Purchaser.

 

3.2          Seller’s Deposit.  Seller will deposit a Three Million and No/100
Dollars ($3,000,000.00) Letter of Credit (“Seller Letter of Credit”) on the date
of the first Closing to occur under the Sale Agreements with Escrow Agent.  The
Seller Letter of Credit shall be held by Escrow Agent pursuant to an Escrow
Agreement in the form attached hereto as Exhibit E modified to conform to the
terms of this Agreement and as required by Title Company when Title Company
holds a letter of credit.  The Seller Letter of Credit shall (i) be
unconditional and irrevocable, (ii) be in a form reasonably acceptable to
Purchaser, (iii) be issued by a financial institution doing business in the
United States of America, with offices in Chicago, Illinois and (iv) expire no
earlier than March 15, 2006.  The cost of issuing and maintaining the Seller
Letter of Credit shall be paid by Seller.  The Seller Letter of Credit and the
proceeds of the Seller Letter of Credit have been provided to assure performance
and observance by Seller of all of its closing obligations under the Sale
Agreements.  Accordingly, in the event of the occurrence of a default under
Section 13.1 of this Agreement or any of the other Sale Agreements or in the
event that the Seller Letter of Credit will expire within thirty (30) days or
less, Purchaser shall have the right to direct Escrow Agent to draw upon the
Seller Letter of Credit.  All Proceeds received by Escrow Agent shall be
retained by Escrow Agent and held or disbursed pursuant to the terms of the
Escrow Agreement and this Agreement.  At the time of the final Closing of all
Properties, including, but not limited to, Substitute Properties under all of
the Sale Agreements, the Seller Letter of Credit shall be delivered to Seller. 
In the event any Closing under any of the Sale Agreements does not occur through
no fault of Seller, Seller Letter of Credit shall be returned to Seller.

 

ARTICLE IV
Closing, Prorations and Closing Costs

 

4.1          Closing.  The closing of the purchase and sale of the Properties
shall occur on or before 10:00 a.m. Central time on February 1, 2006 (the
“Scheduled Closing Date”) and shall be held at the offices of Escrow Agent, or
at such other place agreed to by Seller and Purchaser (said closing is
hereinafter referred to as the “Closing”).  Notwithstanding anything to the
contrary contained in this Section 4.1, Seller or Purchaser, as the case may be,
shall have the right to extend the closing date for one or more of the
Properties in accordance with the provisions of Sections 9.9, 10.1 and 12.1
hereof.  “Closing” shall be deemed to have occurred when the Title Company has
been instructed by both parties to pay the applicable portion of the Purchase
Price to Seller and to

 

4

--------------------------------------------------------------------------------


 

record the applicable Deeds, as hereunder defined.  The date of the Closing is
sometimes referred to in this Agreement as a “Closing Date.”  The transactions
contemplated by this Agreement shall be closed through an escrow with Escrow
Agent on the Closing Date, in accordance with the general provisions of the
usual form “New York Style” Deed and Money Escrow Agreement used by Escrow
Agent, with such provisions required to conform to the terms of this Agreement.

 

4.2          Prorations.  All matters involving prorations or adjustments to be
made in connection with Closing and not specifically provided for in some other
provision of this Agreement shall be adjusted in accordance with this
Section 4.2.  Except as otherwise set forth herein, all items to be prorated
pursuant to this Section 4.2 shall be prorated as of midnight of the day
immediately preceding a Closing Date, with Purchaser to be treated as the owner
of the applicable Properties, for purposes of prorations of income and expenses,
on and after a Closing Date.

 

4.2.1        Taxes.  Subject to the provisions of this Section 4.2.1, real
estate and personal property taxes, if any, accrued, but not yet due and owing
as of the Closing and installments of special assessments, if any, due and owing
during the installment year in which the Closing occurs (hereinafter
collectively referred to as “Taxes”) shall be prorated as of the Closing Date,
and, notwithstanding any other provision contained in this Agreement, shall not
be reprorated.  Seller shall pay all Taxes due and payable as of the Closing
Date.  If the Taxes have not been set for the year in which Closing occurs or
any prior year, then the proration of such Taxes shall be based upon the most
recent ascertainable tax bills.  Notwithstanding any other provision of this
Agreement, (a) there shall be no proration of Taxes with respect to tenants
whose leases obligate said tenants to pay Taxes when the tax bills are issued,
and (b) the amount otherwise due Purchaser under this Section 4.2.1 shall be
reduced by an amount equal to all tenant deposits held by Seller for Taxes at
the time of Closing (collectively, the “Tenant Tax Deposits”) and the Tenant Tax
Deposits shall be turned over to Purchaser at Closing.  Tenant Tax Deposits
received by Seller following Closing for any period of time after Closing shall
be paid to Purchaser.  The amount due under this Section 4.2.1 shall not be
credited to Purchaser at Closing but shall be deposited into the operating
account for the Properties and held by Seller as property manager pursuant to
the Management Agreement described in Section 9.6 below.

 

Seller shall contest real estate taxes and/or assessment levels, as the case may
be, prior to Closing if Seller deems reasonable in its judgment as a
commercially prudent owner of real estate.  All costs incurred in connection
with such contest shall be paid by the parties in proportion to benefit received
by the parties in connection with any reduction of such real estate taxes or
assessments as the case may be.

 

4.2.2        Insurance.  Seller shall assign its existing insurance policies to
Purchaser upon Closing.  Purchaser shall be named as a named insured thereon and
all premiums with respect thereto shall be prorated between the parties as of
Closing.

 

4.2.3        Utilities.  Purchaser and Seller hereby acknowledge and agree that
the amounts of all electric, sewer, water and other utility bills, trash removal
bills, janitorial and maintenance service bills and all other operating expenses
relating to the applicable Properties not paid by tenants under Leases and
allocable to the period prior to the Closing Date shall be determined and paid
by Seller before Closing, if possible, or shall be paid thereafter by Seller or
adjusted between Purchaser and Seller immediately after the same have been
determined.  Seller shall attempt to have all utility meters, or utility
services not paid by tenants under Leases, read as of the Closing Date. 
Purchaser shall cause all utility services to be placed in Purchaser’s name as
of the Closing Date.  If permitted by the

 

5

--------------------------------------------------------------------------------


 

applicable utilities, all utility deposits in Seller’s name shall be assigned to
Purchaser as of the Closing Date, and Seller shall receive a credit therefor at
Closing.

 

4.2.4        Rents.  Rent [(including estimated pass-through payments for common
area/operating expenses, but not for Taxes), collectively “Rents”] for the month
in which Closing occurs shall be prorated for said month based upon the Rents
estimated to have been collected by Seller as of the Closing Date.  Rents for
said month shall be reprorated within seven (7) Business Days after the end of
said month based on Rents actually received.  During the period after Closing,
(i) Purchaser shall deliver to Seller any and all Rents accrued but uncollected
as of the Closing Date, to the extent subsequently collected by Purchaser;
provided, however, Purchaser shall apply Rents received after Closing first to
payment of current Rents then due, and thereafter to delinquent Rents (other
than “true up” payments received from tenants attributable to a year-end
reconciliation of actual and budgeted pass-through payments, which shall be
allocated among Seller and Purchaser pro rata in accordance with their
respective period of ownership as set forth in Section 4.2.5 below), and
(ii) Seller shall deliver to Purchaser any and all Rents collected by Seller for
any period after Closing.

 

Subject to the provisions of the following sentence, Seller shall be entitled,
after the Closing, to take any action against a tenant which would not result in
a termination of any Lease or a tenant’s right of occupancy thereunder (“Seller
Action”).  Notwithstanding the foregoing, Seller shall not take any Seller
Action unless Seller shall have first provided Purchaser with not less than five
(5) Business Days’ notice of its intent to take action against a tenant,
together with a description of the subject matter of the proposed Seller
Action.  Purchaser agrees that it shall use commercially reasonable efforts to
collect all pass-through rents payable by tenants and any delinquent Rents
(provided, however, that Purchaser shall have no obligation to institute legal
proceedings, including an action for unlawful detainer, against a tenant owing
delinquent Rents).

 

The amount of any unapplied security deposits (plus accrued interest thereon if
payable to a tenant under its lease) under the Leases held by Seller in cash at
the time of Closing shall be credited against the Purchase Price; accordingly,
Seller shall retain the actual cash deposits.  Notwithstanding anything in this
Section 4.2.4 to the contrary, if any security deposits are in the form of a
letter of credit, such security deposits shall not be prorated, but shall be
turned over by Seller to Purchaser at the Closing by the delivery thereof by
Seller to Purchaser in accordance with this provision.  In addition, Seller
shall use reasonable efforts to deliver appropriate duly executed instruments of
transfer or assignment of such letters of credit which are required to establish
Purchaser as the new beneficiary thereunder and any consents required by the
issuing bank for the transfer of such letters of credit.  If required, Seller
shall use reasonable efforts to arrange for the issuance by the issuing bank of
any authorization to the transfer, together with the delivery of such letters of
credit (and any letter of transfer that is required by such letter of credit). 
Any fees imposed by such issuing banks in connection with such transfers which
are not the obligation of the applicable tenant to pay shall be paid by Seller. 
In the event that any letter of credit is not transferable as of Closing, Seller
shall cooperate with Purchaser in all reasonable respects following the Closing
so as to transfer the same to Purchaser or to obtain a replacement letter of
credit with respect thereto in favor of Purchaser, in either case at no cost or
expense to Purchaser.  Until any such letter of credit shall be transferred or
replaced, Seller shall present such letter of credit for payment and deliver the
proceeds received by Seller, if any, to Purchaser within a reasonable period of
time following receipt of Purchaser’s written request.  Notwithstanding the
foregoing, Seller shall not be in default under this Agreement in the event that
any such letter of credit is not assigned to Purchaser for any reason other than
the failure of Seller to sign the documents required of it to transfer the
letter of credit or

 

6

--------------------------------------------------------------------------------


 

the failure of Seller to pay any fees imposed by an issuing bank in connection
with such transfers.  In such event, Purchaser may terminate this Agreement with
respect to the applicable Property upon written notice to Seller on or before
ten (10) days after Purchaser becomes aware that a letter of credit will not be
assigned on the Closing Date; provided, however, Purchaser’s right to terminate
shall not be effective in the event that Seller, in its sole and absolute
discretion, gives Purchaser a credit against the Purchase Price in the amount of
the security deposit or provides a substitute letter of credit in that amount.

 

4.2.5        Calculations.  For purposes of calculating prorations, Purchaser
shall be deemed to be in title to that portion of the Properties being acquired
on the Closing Date, and, therefore entitled to the income therefrom and
responsible for the expenses thereof for the entire day upon which the Closing
occurs.  All such prorations shall be made on the basis of the actual number of
days of the month which shall have elapsed as of the day of the Closing and
based upon the actual number of days in the month and year in question.  Except
as set forth in this Section 4.2, all items of income and expense which accrue
for the period prior to the Closing will be for the account of Seller and all
items of income and expense which accrue for the period on and after the Closing
will be for the account of Purchaser.  Purchaser and Seller shall each submit or
cause to be submitted to the other (i) on or about the 90th day after Closing,
and (ii) on or about the one year anniversary of the Closing, a statement which
sets forth necessary adjustments to items subject to proration pursuant to the
provisions of this Section 4.2, if any; provided, however, no adjustment shall
be made with respect to Taxes.  Within fifteen (15) days following delivery of
such statements, the parties shall make such adjustments among themselves as
shall be necessary to carry out the prorations as contemplated in this
Section 4.2.  In the event any prorations made under this Section 4.2 shall
prove to be incorrect for any reason, then any party shall be entitled to an
adjustment to correct the same.

 

4.2.6        Leasing Commissions and Leasing Costs.  Seller shall be responsible
for all leasing commissions, tenant improvement costs and other usual and
customary leasing costs, due and owing with respect to the current term of all
Leases executed prior to the Effective Date, whether such leasing commissions,
tenant improvement costs and other usual and customary leasing costs are due to
be paid prior to or after the Closing Date.

 

4.2.7        Prepaid Items.  Any prepaid items, including, without limitation,
fees for licenses which are transferred to the Purchaser at the Closing and
annual permit and inspection fees shall be apportioned between the Seller and
the Purchaser at the Closing.

 

4.2.8        Allocation of Closing Costs and Expenses.  Seller shall bear the
cost of the title policy to be issued and extended coverage charges, the cost of
the Surveys (as hereinafter defined), the cost to record any instruments
necessary to clear Seller’s title, one-half the cost of the Closing Escrow and
one-half the cost of the “New York Style” closing fee. Purchaser shall bear the
cost of any recording fees with respect to the Deeds, all costs incurred in
connection with obtaining Purchaser’s financing for this transaction, if any,
the cost of all title endorsements (other than with respect to extended
coverage), if any, one-half the cost of the Closing Escrow and one-half the cost
of the “New York Style” closing fee.  The cost of state and county transfer
taxes shall be paid by the Seller, and the cost of local transfer taxes shall be
paid by the party designated in the applicable local ordinance or local custom. 
If no such designation or custom exists, and a local transfer tax must be paid,
the cost thereof shall be shared equally by Seller and Purchaser.

 

4.2.9        Operating Expenses.  All operating expenses (including all charges
under Contracts and agreements assumed by Purchaser under the General
Assignment, as hereinafter defined and fees to any owner’s association) shall be
prorated as of the Closing

 

7

--------------------------------------------------------------------------------


 

Date.  As to each service provider, operating expenses payable or paid to such
service provider in respect to the billing period of such service provider in
which the Closing Date occurs (the “Current Billing Period”), shall be prorated
on a per diem basis based upon the number of days in the Current Billing Period
prior to the Closing Date (which shall be allocated to Seller) and the number of
days in the Current Billing Period on and after the Closing Date (which shall be
allocated to Purchaser), and assuming that all charges are incurred uniformly
during the Current Billing Period.  If actual bills for the Current Billing
Period are unavailable as of the Closing Date, then such proration shall be made
on an estimated basis based upon the most recently issued bills, subject to
readjustment within thirty (30) days of receipt of actual bills. 
Notwithstanding the foregoing, no prorations or adjustments shall be made for
portions of operating costs of the Properties to the extent a tenant under the
Leases is required to pay same pursuant to the terms of any of the Leases.
Purchaser shall be credited with an amount equal to all deposits made by tenants
and held by Seller at Closing towards the tenant’s obligation to pay any such
operating expenses.

 

ARTICLE V
Inspection

 

5.1          Seller Deliveries.  Purchaser acknowledges that Seller has
heretofore delivered or caused to be delivered or made available to Purchaser at
the Properties all of the items relating to the Properties specified on
Exhibit F, attached hereto, to the extent that such items were in Seller’s
possession (“Documents”); provided, however, that except for the representations
and warranties made in Article VII hereof, Seller makes no representations or
warranties of any kind regarding the accuracy, thoroughness or completeness of
or conclusions drawn in the information contained in such documents, if any,
relating to the Properties.  Except with respect to claims arising out of a
breach by Seller of a representation or warranty made in Article VII hereof,
Purchaser hereby waives any and all claims against Seller arising out of the
accuracy, completeness, conclusions or statements expressed in materials so
furnished and any and all claims arising out of any duty of Seller to acquire,
seek or obtain such materials.  Purchaser acknowledges that any and all of the
Documents that are not otherwise known by or available to the public are
proprietary and confidential in nature and were delivered to Purchaser solely to
assist Purchaser in determining the feasibility of purchasing the Properties. 
Purchaser agrees not to disclose such non-public documents, or any of the
provisions, terms or conditions thereof, to any party other than a Purchaser
Party/Representative, as hereinafter defined.  Purchaser shall return all of the
Documents, at such time as this Agreement is terminated for any reason.  This
Section 5.1 shall survive Closing and/or termination of this Agreement without
limitation.

 

5.2          Independent Examination/Right to Access.  Purchaser hereby
acknowledges that it has been given, prior to the execution hereof, a full,
complete and adequate opportunity to make such legal, factual and other
determinations, analyses, inquiries and investigations as Purchaser deems
necessary or appropriate in connection with the acquisition of the Properties. 
Purchaser further acknowledges that Purchaser is relying upon its own
independent examination of the Properties and all matters relating thereto and
not upon any statements of Seller (excluding the limited matters expressly
represented by Seller in Article VII hereof) or of any officer, director,
employee, agent or attorney of Seller with respect to acquiring the Properties. 
Except as may be provided in Article VII hereof, Seller shall not be deemed to
have represented or warranted the completeness or accuracy of any studies,
investigations and reports heretofore or hereafter furnished to Purchaser. 
Notwithstanding anything to the contrary contained in this Section 5.2,
Purchaser and its agents shall have access to the Properties and the Documents
prior to the Closing Date, but during normal business hours (with reasonable
advance notice to Seller and subject to the rights of the tenants in
possession), at Purchaser’s sole cost and expense, and at

 

8

--------------------------------------------------------------------------------


 

Purchaser’s and its agents’ sole risk, to inspect the applicable Properties,
provided, however, Purchaser shall not be entitled to conduct Physical Testing
or any Phase I Assessments, as said terms are hereinafter defined, without the
approval of Seller, which approval shall not be unreasonably withheld, and
further provided that prior to Purchaser entering the Properties, Purchaser
shall deliver to Seller evidence of Due Diligence Insurance, as hereinafter
defined.  Seller shall have the right, in its discretion, to accompany Purchaser
and/or its agents during any inspection (including, but not limited to, tenant
interviews) provided that Seller does not unreasonably interfere with
Purchaser’s inspection.  The provisions of this Section 5.2 shall survive
Closing and/or termination of this Agreement without limitation.  Purchaser
acknowledges and agrees that the Documents and investigation available to it
have been sufficient to allow Purchaser to decide whether or not to enter into
this Agreement and consummate the transaction contemplated hereby.

 

5.3          Inspection Obligations and Indemnity.  Purchaser and its agents and
representatives shall (a) not unreasonably disturb the tenants of the
Improvements or interfere with their use of the Real Property pursuant to their
respective Leases; (b) not interfere with the operation and maintenance of the
Real Property; (c) not injure or otherwise cause bodily harm to Seller, its
agents, contractors and employees or any tenant; (d) promptly repair any damage
to any part of the Properties or any personal property owned or held by any
tenant caused by Purchaser’s inspection of the Properties; (e) promptly pay when
due the costs of all tests, investigations and examinations done by Purchaser
with regard to the Properties; (f) not permit any liens to attach to the
Properties as a result of Purchaser’s inspection of the Properties; (g) restore
the Improvements and the surface of the Real Property to the condition in which
the same was found before any such inspection or tests were undertaken by
Purchaser; and (h) except to the extent required by law, not reveal or disclose
any information obtained pursuant to its inspections of the Properties to anyone
other than the following persons or entities (each a “Purchaser
Party/Representative”): (x) Purchaser’s prospective lenders, members, managers,
partners or other co-venturers or investors, in connection with the proposed
purchase of the Properties and their respective representatives; and (y)
Purchaser’s directors, officers, partners, members, managers, affiliates,
shareholders, employees, legal counsel, accountants, engineers, architects,
financial advisors and similar professionals and consultants to the extent
Purchaser deems it necessary or appropriate in connection with its evaluation of
the Properties.  Purchaser shall, and does hereby agree to indemnify, defend and
hold Seller, its partners, officers, directors, employees, agents, attorneys and
their respective successors and assigns, harmless from and against any and all
claims, demands, suits, obligations, payments, damages, losses, penalties,
liabilities, costs and expenses (including, but not limited to, attorneys’ fees)
arising out of Purchaser’s or Purchaser’s agents’ actions taken in, on or about
the Properties in the exercise of the inspections of Purchaser prior to the
Effective Date, including, without limitation, claims made by any tenant against
Seller for Purchaser’s entry into such tenant’s premises or any interference
with any tenant’s use of or damage to its premises or property in connection
with Purchaser’s review of the Properties.  This Section 5.3 shall survive the
Closing and/or any termination of this Agreement without limitation. Purchaser
acknowledges and agrees that the Documents and investigation available to it
have been sufficient to allow Purchaser to decide whether or not to enter into
this Agreement and consummate the transaction contemplated hereby.

 

ARTICLE VI
Title and Survey Matters

 

6.1          Title.  Purchaser acknowledges that, prior to the Effective Date,
Seller has delivered to Purchaser, with respect to each Property, a title
insurance commitment or a prior title insurance policy (a “Commitment”),
together with a copy of all underlying documents referenced therein
(collectively, the “Title Documents”).  Except as hereinafter provided,
Purchaser and Seller hereby

 

9

--------------------------------------------------------------------------------


 

agree that (i) all Taxes that are not due and payable prior to Closing, (ii) the
rights of the tenants under the Leases and Approved New Leases (as defined in
Section 9.3 of this Agreement), as parties in possession only, (iii) all matters
created by or on behalf of Purchaser and (iv) the exceptions to title identified
on Exhibits G-1 through G-7 respectively, shall constitute “ Permitted
Exceptions”.  Notwithstanding anything to the contrary contained herein, Seller
shall be obligated to cause all of the following resulting from the act or
omission of, or caused by, Seller or grantor under the Deeds to be fully
satisfied, released and discharged of record or insured or bonded over on or
prior to the Closing Date:  all mortgages, deeds of trust and monetary liens
[including liens for delinquent taxes, mechanics’ liens and judgment liens]
affecting the Properties and all indebtedness secured thereby.

 

6.2          Survey.  Purchaser acknowledges receipt of Seller’s existing
surveys (“Initial Surveys”) for each of the Properties.  Seller has ordered a
current ALTA/ACSM survey for each Property to be certified to Purchaser, as well
as any affiliates and lender designated by Purchaser to Seller at least thirty
(30) days prior to Closing and Title Company (collectively, the “Surveys”) and
shall deliver a copy of the Surveys to Purchaser promptly upon receipt thereof
but in all events prior to Closing.  The surveyors shall certify the Surveys in
accordance with the form of certification attached hereto as Exhibit Q.

 

ARTICLE VII
Representations and Warranties of the Seller

 

7.1          Seller’s Representations.  Seller represents and warrants that the
following matters are true and correct as of the Effective Date with respect to
the Properties owned by Seller or Seller Affiliates:

 

7.1.1        Authority.  Seller is a real estate investment trust, duly
organized, validly existing and in good standing under the laws of the State of
Maryland.  This Agreement has been duly authorized, executed and delivered by
Seller, is the legal, valid and binding obligation of Seller, and does not
violate any provision of any agreement or judicial order to which Seller is a
party or to which Seller is subject.  All documents to be executed by Seller or
Seller Affiliates which are to be delivered at Closing, will, at the time of
Closing, (i) be duly authorized, executed and delivered by Seller or Seller
Affiliates, as the case may be, (ii) be legal, valid and binding obligations of
Seller or Seller Affiliates, as the case may be, and (iii) not violate any
provision of any agreement or judicial order to which Seller or Seller
Affiliates, as the case may be is a party or to which Seller or Seller
Affiliates, as the case may be, is subject.

 

7.1.2        Bankruptcy or Debt of Seller.  Neither Seller nor any Seller
Affiliates has made a general assignment for the benefit of creditors, filed any
voluntary petition in bankruptcy, admitted in writing its inability to pay its
debts as they come due or made an offer of settlement, extension or composition
to its creditors generally.  Neither Seller nor any Seller Affiliates has
received any written notice of (a) the filing of an involuntary petition by
Seller’s creditors or the creditors of Seller Affiliates, (b) the appointment of
a receiver to take possession of all, or substantially all, of Seller’s assets
or the assets of Seller Affiliates, or (c) the attachment or other judicial
seizure of all, or substantially all, of Seller’s assets or the assets of Seller
Affiliates.

 

7.1.3        Foreign Person.  Neither Seller nor any of the Seller Affiliates is
a foreign person within the meaning of Section 1445(f) of the Internal Revenue
Code (“Code”), and Seller agrees to execute and cause the Seller Affiliates to
execute any and all documents

 

10

--------------------------------------------------------------------------------


 

necessary or required by the Internal Revenue Service or Purchaser in connection
with such declaration(s).

 

7.1.4        No Violation of Laws.  Except as set forth on Schedule 7.1.4, to
Seller’s knowledge, neither Seller nor Seller Affiliates have received any
currently effective written notice from a governmental authority that the
Properties violate any applicable ordinance of the city or village in which the
Properties are located.

 

7.1.5        Eminent Domain.  Except as set forth on Schedule 7.1.5, to Seller’s
knowledge, neither Seller nor Seller Affiliates have received any currently
effective written notice of an eminent domain or condemnation of the Land or
Improvements relating to the Properties.

 

7.1.6        Hazardous Materials.  Except as set forth on Schedule 7.1.6, to
Seller’s knowledge, except as set forth in any environmental report provided by
Seller to Purchaser, or as referenced or referred to in Section 17.23,
(i) neither Seller nor Seller Affiliates have received any uncured written
notice from the United States Environmental Protection Agency or the Illinois
Environmental Protection Agency (or any Indiana or Wisconsin agency comparable
to the Illinois Environmental Protection Agency) alleging that the Properties
are in violation of any applicable Environmental Laws or contain any Hazardous
Materials, (ii) since the date of the most recent environmental report, there
have been no Hazardous Materials installed or stored in or otherwise existing
at, on, in or under the Properties in violation of applicable Environmental
Laws, and (iii) Seller has acted in the manner that a commercially prudent
property owner would act with respect to any written recommendations made by
Seller’s environmental consultants.  “Hazardous Materials” shall mean any
hazardous, toxic waste, substance or material, pollutant or contaminant, as
defined for purposes of the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 (42 U.S.C. Section 9601 et seq.), as amended, or the
Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.), as
amended, or any other federal, state or local laws, ordinances, rules,
regulations or policies governing use, storage, treatment, transportation,
manufacture, refinement, handling, production or disposal of such materials
(collectively, “Environmental Laws”).

 

7.1.7        Litigation.  Except as set forth on Schedule 7.1.7, to Seller’s
knowledge, (i) neither Seller nor Seller’s Affiliates have received any
currently effective written notice of any pending litigation affecting the
Properties, and (ii) there is no action, suit or proceeding threatened before or
by any judicial, administrative or union body, any arbitrator or any
governmental authority, against or affecting the Properties.

 

7.1.8        Leases.  Except as set forth on Schedule 7.1.8, (i) the Rent Roll
delivered to Purchaser by Seller lists all of the Leases affecting the
Properties owned by Seller or Seller’s Affiliates, (ii) the Leases affecting the
Properties delivered to Purchaser by Seller are true, correct and complete
copies of the Leases provided to or entered into by Seller or Seller’s
Affiliates relating to the Properties, and (iii) to Seller’s knowledge, no
tenant has commenced any action or given any written notice to Seller or any
Seller Affiliate for the purpose of terminating its lease in whole or in part,
whether by exercise of an express termination right in its lease or otherwise.

 

7.1.9        Contracts.  Except as set forth on Schedule 7.1.9, to Seller’s
knowledge, Seller has delivered to Purchaser complete copies of each Contract
provided to or entered into by Seller or Seller Affiliate relating to the
Properties.

 

11

--------------------------------------------------------------------------------


 

7.1.10      Defaults.  Except as set forth on Schedule 7.1.10, or any other
exhibit to this Agreement, (i) no notice of default has been given by Seller or
Seller Affiliates to any tenant or received by Seller from any tenant under any
Lease relating to the Properties which remains uncured and (ii) no base or
additional rent due under any Lease relating to the Properties is more than
thirty (30) days past due.

 

7.1.11      Operating Statements.  To Seller’s knowledge, the operating
statements relating to the Properties delivered by Seller to Purchaser in
accordance with Section 5.1 hereof are true and correct in all material respects
and no material adverse change has occurred since the respective dates thereof.

 

7.1.12      Bulk Sale Act. The provisions of Section 9.02(d) of the Illinois
Income Tax Act and the applicable provisions of the Retailer’s Occupation Tax
Act do not apply to this transaction.

 

7.1.13      REIT REP The Properties consist solely of land, buildings, and other
structural components thereof, and other assets described in
Section 856(c)(4)(A) of the Code.  The total gross revenues generated by the
Properties between January 1, 2003 and the Closing Date has consisted and will
consist solely of income from rents from real property and other revenue which
constitute qualifying income under Section 856(c)(3) of the Code (“Qualifying
Income”), and based on historical experience, Seller believes that the gross
revenues generated by the Properties after the Closing Date will consist solely
of Qualifying Income.

 

Seller shall remake all representations and warranties as of the date of the
Closing; provided, however, at the time such warranties and representations are
remade, Seller shall provide Purchaser with updates of the Schedules referred to
in the representations and warranties set forth above and an updated operating
statement.  Purchaser acknowledges and agrees that the representations and
warranties that are made as of the Closing Date shall refer to the updated
Schedules and operating statements.

 

7.2          Intentionally Deleted.

 

7.3          Knowledge.  For purposes of this Agreement and any document
delivered at Closing, whenever the phrases “to the best of Seller’s knowledge”,
“to the actual knowledge of Seller” or “to the knowledge” of Seller or words of
similar import are used, they shall be deemed to refer to the current, actual
knowledge only, and not any implied, imputed or constructive knowledge of
Michael M. Mullen and James N. Clewlow, after consultation with the property
managers of each Property owned by Seller (collectively, the “Seller Property
Managers”).  Except for the obligation to consult with the Seller Property
Managers, neither Michael M. Mullen nor James N. Clewlow shall be obligated to
conduct any independent investigation, and no implied duty to investigate shall
be imputed.  Nothing contained in this Agreement shall be deemed to impose any
personal liability of any kind on any person named in Section 7.3.

 

For purposes of this Agreement, and any document delivered at Closing, whenever
the phrase “to the best of Purchaser’s knowledge”, “to the actual knowledge of
Purchaser” or “to the knowledge of Purchaser” or words of similar import are
used, they shall be deemed to refer to the current, actual knowledge only, and
not any implied, imputed or constructive knowledge, of Andrew Martin and Ben
Hindmarsh; provided, however, that nothing in this Agreement shall be deemed to
create or impose any personal liability of any kind on Andrew Martin or Ben
Hindmarsh.

 

12

--------------------------------------------------------------------------------


 

7.4          Change in Representation/Waiver.  Notwithstanding anything to the
contrary contained herein, Purchaser acknowledges that Purchaser shall not be
entitled to rely on any representation or warranty made by Seller in this
Article VII to the extent, prior to or at Closing, Purchaser shall have or
obtain actual knowledge of any information that was contradictory to such
representation or warranty; provided, however, if Purchaser determines prior to
Closing that there is a breach of any of the representations and warranties made
by Seller above, then Purchaser may, at its option, by sending to Seller written
notice of its election either (i) exercise its rights under Section 9.9 below if
applicable, (ii) waive such breach and/or conditions and proceed to Closing with
no adjustment in the Purchase Price and in such event Seller shall have no
further liability as to such matter thereafter, or (iii) as its sole remedy,
terminate this Agreement in its entirety in the event of any untruth or
inaccuracy of (x) the representations or warranties set forth in Sections 7.1.1,
7.1.2 or 7.1.3, or (y) the representations and warranties set forth in the other
sections of Article VII, but only if such representations and warranties were
not true or were inaccurate on the Effective Date and such untruth or inaccuracy
is “Material” (defined below). The term “Material” as used in this Section 7.4
shall mean a liability or loss reasonably anticipated to arise out of an untruth
or inaccuracy of the representations or warranties set forth in Article VII
which (i) exceeds $500,000.00 for each affected Property, or (ii) results from
fraud or willful misconduct on the part of Seller.  In the event that Purchaser
elects to terminate this Agreement, the parties shall have no liability to each
other hereunder and Purchaser Letter of Credit shall be returned to Purchaser
and the Seller Letter of Credit shall be returned to Seller.  Seller shall have
no liability with respect to any of the foregoing representations and warranties
or any representations and warranties made in any other document executed and
delivered by Seller to Purchaser, to the extent that, prior to the Closing,
Purchaser discovers or learns of information (from whatever source, including,
without limitation the property manager, the tenant estoppel certificates or the
Seller’s Estoppel Certificates delivered pursuant to Section 10.1.1 below, as a
result of Purchaser’s due diligence tests, investigations and inspections of the
Property, or disclosure by Seller or Seller’s agents and employees) that
contradicts any such representations and warranties, or renders any such
representations and warranties untrue or incorrect, and Purchaser nevertheless
consummates the transaction contemplated by this Agreement.

 

7.5          Post Closing Rights.  Following Closing, Purchaser will have the
right to bring any action against Seller as a result of any untruth or
inaccuracy of representations and warranties made herein if (i) such untruth or
inaccuracy is “Material,” and (ii) prior to Closing Purchaser did not discover
or learn information (from whatever source) that contradicts any such
representations and warranties, or renders any such representations and
warranties untrue or incorrect.  The term “Material” as used in this Section 7.5
shall mean a liability or loss reasonably anticipated to arise out of an untruth
or inaccuracy of the representations or warranties set forth in Article VII
which results from fraud or willful misconduct on the part of Seller or exceeds
$500,000.00 for each such affected Property, it being understood that the
foregoing limitation is a threshold which must be exceeded, but that once such
threshold has been exceeded, any post closing claim may be pursued for its full
value.  In addition, in no event will Seller’s liability for all such breaches
relating to a specific Property, exceed, in the aggregate, the allocated
Purchase Price of the Property in question, calculated in accordance with
Schedule 9.8.

 

7.6          Survival.  The express representations and warranties made in this
Agreement shall not merge into any instrument or conveyance delivered at the
Closing; provided, however, that any action, suit or proceeding with respect to
the truth, accuracy or completeness of representations and warranties set forth
in Sections other than Sections 7.1.1, 7.1.2 or 7.1.3 shall be commenced, if at
all, on or before the date which is twelve (12) months after the date of a
Closing and, if not commenced on or before such date, thereafter such
representations and warranties shall be void and of no force or effect as to the
applicable Closing.

 

13

--------------------------------------------------------------------------------


 

ARTICLE VIII
Representations and Warranties of Purchaser

 

8.1          Purchaser represents and warrants to Seller that the following
matters are true and correct as of the Effective Date.

 

8.1.1        Authority.  Purchaser is a limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
Delaware.  This Agreement has been duly authorized, executed and delivered by
Purchaser, is the legal, valid and binding obligation of Purchaser, and does not
violate any provision of any agreement or judicial order to which Purchaser is a
party or to which Purchaser is subject.  All documents to be executed by
Purchaser which are to be delivered at Closing, will, at the time of Closing,
(i) be duly authorized, executed and delivered by Purchaser, (ii) be legal,
valid and binding obligations of Purchaser, and (iii) not violate any provision
of any agreement or judicial order to which Purchaser is a party or to which
Purchaser is subject.

 

8.1.2        Bankruptcy or Debt of Purchaser.  Purchaser has not made a general
assignment for the benefit of creditors, filed any voluntary petition in
bankruptcy, admitted in writing its inability to pay its debts as they come due
or made an offer of settlement, extension or composition to its creditors
generally.  Purchaser has received no written notice of (a) the filing of an
involuntary petition by Purchaser’s creditors, (b) the appointment of a receiver
to take possession of all, or substantially all, of Purchaser’s assets, or
(c) the attachment or other judicial seizure of all, or substantially all, of
Purchaser’s assets.

 

8.1.3        No Financing Contingency.  It is expressly acknowledged by
Purchaser that this transaction is not subject to any financing contingency, and
no financing for this transaction shall be provided by Seller.

 

8.2          Purchaser’s Acknowledgment.  Purchaser acknowledges and agrees
that, except as expressly provided in this Agreement, Seller has not made, does
not make and specifically disclaims any and all representations, warranties,
promises, covenants, agreements or guaranties of any kind or character
whatsoever, whether express or implied, oral or written, past, present or
future, including, but not limited to those representations, warranties,
promises, covenants, agreement and guaranties of, as to, concerning or with
respect to (a) the nature, quality or condition of the Properties, including,
without limitation, the water, soil and geology, (b) the income to be derived
from the Properties, (c) the suitability of the Properties for any and all
activities and uses which Purchaser may conduct thereon, (d) the compliance of
or by the Properties or its operation with any laws, rules, ordinances or
regulations of any applicable governmental authority or body, including, without
limitation, the Americans with Disabilities Act and any rules and regulations
promulgated thereunder or in connection therewith, (e) the habitability,
merchantability or fitness for a particular purpose of the Properties, or
(f) any other matter with respect to the Properties, and specifically that
except as expressly provided in this Agreement, Seller has not made, does not
make and specifically disclaims any representations regarding solid waste, as
defined by the U.S. Environmental Protection Agency regulations at 40 C.F.R.,
Part 261, or the disposal or existence, in or on the Properties, of any
hazardous substance, as defined by the Comprehensive Environmental Response
Compensation and Liability Act of 1980, as amended, and applicable state laws,
and regulations promulgated thereunder.  Purchaser further acknowledges and
agrees that, except as expressly provided in this Agreement, having been given
the opportunity to inspect the Properties, Purchaser is relying solely on its
own investigation of the Properties and not on any information provided or to be
provided by Seller.  Purchaser further acknowledges and agrees that subject to
the representations and warranties of Seller as provided herein and in any other
document executed at Closing, any information provided or to be provided with
respect to the Properties was obtained from

 

14

--------------------------------------------------------------------------------


 

a variety of sources and that Seller has not made any independent investigation
or verification of such information.  Purchaser further acknowledges and agrees
that, as a material inducement to the execution and delivery of this Agreement
by Seller, subject to the representations and warranties of Seller provided
herein and in any other document executed at Closing, the sale of the Properties
as provided for herein is made on an “AS IS, WHERE IS” CONDITION AND BASIS “WITH
ALL FAULTS.”  Purchaser acknowledges, represents and warrants that Purchaser is
not in a significantly disparate bargaining position with respect to Seller in
connection with the transaction contemplated by this Agreement; that Purchaser
freely and fairly agreed to this acknowledgment as part of the negotiations for
the transaction contemplated by this Agreement; that Purchaser is represented by
legal counsel in connection with this transaction.

 

8.3          Purchaser’s Release.  Effective as of the date of the Closing,
Purchaser on behalf of itself and its successors and assigns waives its right to
recover from, and forever releases and discharges, Seller, Seller’s affiliates,
Seller’s investment manager, property manager, the partners, trustees,
shareholders, beneficiaries, directors, officers, employees, attorneys and
agents of each of them, and their respective heirs, successors, personal
representatives and assigns from any and all demands, claims, legal or
administrative proceedings, losses, liabilities, damages, penalties, causes of
action, fines, liens, judgments, costs and expenses known or unknown, foreseen
or unforeseen, that may arise on account of or in any way be connected with the
Properties, except, subject to Section 7.5 hereof, such as arises out of (i) a
breach of any of the representations and warranties of Seller set forth in
Article VII and (ii) any of the provisions of this Agreement that survive
Closing pursuant to the provisions of Section 17.12 below.  The terms and
provisions of this Section 8.3 shall survive Closing and/or termination of this
Agreement without limitation.

 

8.4          Survival.  The express representations and warranties made in this
Agreement by Purchaser shall not merge into any instrument of conveyance
delivered at the Closing; provided, however, that any action, suit or proceeding
with respect to the truth, accuracy or completeness of all such representations
and warranties shall be commenced, if at all, on or before the date which is
twelve (12) months after the date of the Closing and, if not commenced on or
before such date, thereafter shall be void and of no force or effect as to the
applicable Closing.

 

ARTICLE IX
Seller’s Interim Operating Covenants/Seller’s and Purchaser’s Covenants

 

9.1          Operations.  Seller agrees to continue to operate, manage and
maintain the Improvements through the Closing Date in the ordinary course of
Seller’s business and substantially in accordance with Seller’s present
practice, subject to ordinary wear and tear and further subject to Article XII
of this Agreement.  As of, and at all times after the Effective Date until
Closing, Seller shall name Purchaser as an additional insured on all liability
insurance policies maintained by Seller relating to the Properties.

 

9.2          No Sales.  Except for the execution of tenant Leases pursuant to
Section 9.3, Seller agrees that it shall not convey any interest in the
Properties to any third party.

 

9.3          Tenant Leases.  From and after the Effective Date, Seller shall not
(i) grant any consent or waive any material rights under the Leases,
(ii) terminate any Lease, or (iii) enter into a new lease, modify an existing
Lease or renew, extend or expand an existing Lease in any material respect
without the prior written approval of Purchaser (an “Approved New Lease”), which
in each case shall not be unreasonably withheld, conditioned or delayed.  Any
Approved New Lease shall meet all of the following parameters: (i) such proposed
lease has an initial term (excluding any options to extend such term) of not
less than three (3) years and not more than ten (10) years; (ii) such proposed
lease has no free-rent period extending beyond the term of the Master Lease

 

15

--------------------------------------------------------------------------------


 

(defined below); (iii) such proposed lease has no above-market obligation of
Purchaser to provide or fund any tenant improvements; (iv) such proposed lease
provides for base rent payable at a rate per month that is never less than 95%
of the base rent per month required to be paid for such space under the Master
Lease; (v) leasing commissions for such proposed lease do not exceed market
rates; (vi) such proposed lease does not require the landlord thereunder, and
will not result in an obligation for the landlord thereunder to alter or improve
or pay for the altering or improving of the building (other than tenant
improvements as limited by clause (iii) above and responsibility for repairing
and replacing the roof and structure, but excluding the obligation for internal
wall changes); (vii) such lease shall be on the form customarily used by Seller
with such revisions which Seller approves using its judgment as a commercially
prudent landlord; (viii) the creditworthiness of the tenant and intended use of
the premises by the tenant shall be consistent with Seller’s historical and
customary requirements as a commercially prudent landlord; and (ix) the income
to be generated from the proposed lease shall constitute qualifying income under
Section 856(c)(3) of the Code.  Additionally, the parties expressly agree that
it shall not be deemed unreasonable for Purchaser to withhold, condition or
delay its consent to any Approved New Lease that includes above-market tenant
improvements, above-market leasing commissions or any other above-market leasing
costs that Purchaser would be obligated to pay or incur; provided, however, in
such event, Purchaser and Seller agree to negotiate in good faith to agree upon
such tenant improvement costs, leasing commission and other leasing costs to
render such Approved New Lease and the terms thereof acceptable to Purchaser. 
Any lease proposed by Seller, which satisfies the criteria set forth in this
Section 9.3 and would otherwise be reasonably acceptable to Purchaser, but for
the fact that such lease includes above-market tenant improvements, above-market
leasing commissions or any other above-market leasing costs, may, nonetheless,
be approved and executed by Seller, in its sole and absolute discretion, and in
such event such proposed lease shall be deemed an Approved New Lease, provided
that Seller pays all such above-market tenant improvements, above-market leasing
commissions or any other above-market leasing costs.  Purchaser’s failure to
respond within five (5) Business Days after receipt of a request for approval,
together with a copy of the proposed Approved New Lease or letter of intent to
lease and credit information on the proposed replacement tenant or tenants,
shall be deemed approval by Purchaser. Seller shall pay the portion of the
tenant improvement costs, leasing commissions and other usual and customary
leasing costs with respect to any Approved New Lease, allocated on a prorata
basis over the term of the Approved New Lease with respect to the portion of the
term of the Approved New Lease prior to a Closing and Purchaser shall pay the
portion of the tenant improvement costs, lease commissions and other usual and
customary leasing costs with respect to an Approved New Lease, allocated on a
prorata basis over the term of the Approved New Lease with respect to the
portion of the term of the Approved New Lease after the Closing.

 

9.4.         Planned Expenditures.  Seller shall effect and complete the planned
expenditures for nominated work and items in accordance with the description and
budget set forth on Exhibit R attached hereto as a prudent manager/owner in
consultation with Purchaser, and to Purchaser’s commercially reasonable
satisfaction; in the event that upon completion of such work and items,  the
total cost of such work is less than the total budget allocated for same, Seller
shall be entitled to retain all such unexpended amounts.  In the event that
Exhibit R reflects that certain work is to be performed after Closing, the
obligations of Seller under this Section 9.4 with respect to that work shall
survive Closing.

 

9.5          Master Lease.  At the Closing, Seller and Purchaser shall execute
and deliver to each other a master lease (“Master Lease”) in the form of
Exhibit H attached hereto.

 

9.6          Management Agreement.  At the Closing, Seller and Purchaser shall
execute an Amendment to the Property Management Agreement between Purchaser and
CenterPoint Properties Trust adding the Properties to the definition of
“Properties” under such Management

 

16

--------------------------------------------------------------------------------


 

Agreement.  Seller shall terminate any existing property management agreements
pertaining to the Properties as of the Closing Date.

 

9.7          Right of First Offer.  INTENTIONALLY OMITTED.

 

9.8          Transfer Tax Declaration Allocation.  Purchaser and Seller agree
that the Purchase Price shall be allocated amongst the Properties as set forth
on Schedule 9.8 for the purpose of completing real estate transfer declarations
to be executed by Seller and Purchaser at Closing (the “Transfer Tax Declaration
Allocation”).

 

9.9          Substitution of Properties

 

9.9.1        In the event of the occurrence of a Substitution Event (defined
below) prior to Closing, Purchaser may, at its option, by written notice to
Seller (“Event Notice”) within ten (10) days after the date on which Purchaser
is given or obtains actual knowledge of the occurrence of a Substitution Event,
elect to either (i) ignore the Substitution Event and proceed to Closing with no
adjustment in the Purchase Price, or (ii) request that Seller offer a Substitute
Property or Substitute Properties (both as hereinafter defined) to Purchaser
valued in the aggregate amount of the Purchase Price allocated to the Property
or Properties (“Removed Property” or “Removed Properties”) subject to the
Substitution Event.

 

In the event that Purchaser elects under (ii) above to have Seller provide a
Substitute Property or Substitute Properties, Seller, if it chooses to do so, in
its sole and absolute discretion, shall have a period of thirty (30) days from
the date of Purchaser’s Event Notice to correct the condition giving rise to the
Substitution Event, and further, provided, however, if such condition is of a
nature which is not capable of cure within said thirty (30) day period and
Seller has commenced to cure within such thirty (30) day period, then Seller
shall have such reasonable period of time from and after the date of Purchaser’s
Event Notice to correct the condition giving rise to the Substitution Event.  In
the event Purchaser exercises its rights under (ii) above, and Seller elects to
and cures the condition giving rise to the Substitution Event prior to the time
that the Closing with respect to the Substitute Property occurs, the Scheduled
Closing Date for the Removed Property shall be extended to the fifteenth (15th)
day after the condition giving rise to the Substitution Event has been cured.

 

In the event that Purchaser fails to elect (i) or (ii) above within ten
(10) days after Purchaser is given or obtains actual knowledge of a Substitution
Event, Purchaser shall be deemed to have elected to waive such condition and
proceed to Closing on the Closing Date with no adjustment in the Purchase
Price.  In the event that within said ten (10) day period Purchaser elects its
rights under (ii) above and Seller elects not to cure or elects to cure the
condition but fails to do so within the time period set forth above, Seller
shall use reasonable efforts to provide a Substitute Property or Substitute
Properties as described in Section 9.9.2.  Notwithstanding any other term or
condition contained herein, (i) in no event shall the Closing with respect to
the Properties which are not subject to a Substitution Event be delayed, and
(ii) in the event of the occurrence of a Substitution Event, Seller shall not be
in default under this Agreement, Seller shall not be liable for damages and
Purchaser’s sole right and remedy shall be to exercise its rights under this
Section 9.9.1.

 

The term “Substitution Event” shall mean any one or more of the following:
(i) written notice to Purchaser that a tenant under its lease (“Right of First
Refusal Lease”)  has exercised a right of first refusal, right of first offer or
option to purchase a Property prior to Closing pursuant to the existing terms of
its lease, (ii) the taking of one hundred percent

 

17

--------------------------------------------------------------------------------


 

(100%) of a Property by condemnation or eminent domain or (iii) any one or more
of the following, to the extent the existence of the condition hereinafter
described has a “Material Adverse Effect” on the use, value or marketability of
the applicable Property: (a) the existence of a title exception other than a
Permitted Exception on an Owner’s Policy to be issued by the Title Company at
the time of the Closing; provided, however that Seller shall, at Seller’s
expense, use reasonable efforts to obtain a title insurance endorsement to the
Owner’s Policy (defined below) insuring over any unpermitted title exception,
(b) the existence of a difference on a Survey not reflected on the Initial
Surveys; (c) if Purchaser has not been provided with a copy of a zoning
endorsement issued by the Title Company with respect to any Properties (whether
in favor of Seller or Purchaser) prior to the Effective Date and it is
determined that the present use of the Property is not permitted under the
zoning ordinance in effect on the Effective Date; (d) the physical or
environmental condition of the Properties are not the same as on the Effective
Date, ordinary wear and tear and damage by casualty excepted, provided, however,
that under this subsection (d) it shall not be a Substitution Event if a tenant
of the Property is responsible under its lease for maintaining, repairing or
restoring the physical or environmental condition in question; and (e) the
existence of a breach of a warranty or representation made by Seller under
Sections 7.1.4, 7.1.6, 7.1.7 and 7.1.9 of this Agreement (or any change in the
schedules thereto).  The term “Material Adverse Effect” as used herein shall
mean that a liability or loss reasonably anticipated to arise out of the
condition under (a) Sections 9.9.1(iii)(a) or (b) which exceeds $150,000.00 for
the affected Property, or (b) under Sections 9.9.1iii(c), (d) or (e) which
exceeds seven and one-half percent (7.5%) of the Purchase Price for the affected
Property.

 

9.9.2        In the event of the occurrence of a Substitution Event (and
notwithstanding any election by Seller to attempt to cure the condition giving
rise to the Substitution Event), Seller shall use reasonable efforts to
substitute another Property or Properties owned by Seller that the parties
mutually agree in their reasonable opinion is comparable (individually, a
“Substitute Property” and collectively, the “Substitute Properties”).  Seller
shall use reasonable efforts to identify a Substitute Property within thirty
(30) days after receipt of an Event Notice.  Commencing on the date that
Purchaser receives a notice from Seller identifying a Substitute Property or
Substitute Properties to replace a Removed Property or Removed Properties
(“Substitution of Assets Notice”), and continuing until 5:00 p.m. Central time
on the thirtieth (30th) day thereafter (“Substitute Properties Feasibility
Period”), Purchaser and its agents shall have the right to conduct inspections
and tests of the Substitute Properties in the manner hereby provided in
Section 9.9.5 and subject to the provisions as provided in Section 9.9.6.  In
the event that Purchaser approves all of the Substitute Properties prior to the
expiration of the Substitute Properties Feasibility Period, all of the
Substitute Properties shall be subject to this Agreement, and the Purchase Price
shall be adjusted as provided below in Section 9.9.3.  In the event that
Purchaser does not approve one or more of the Substitute Properties prior to the
expiration of the Substitute Properties Feasibility Period, the Substitute
Property or Properties not approved by Purchaser and the Removed Property or
Removed Properties shall not be subject to this Agreement, and the Purchase
Price shall be reduced by the value of the Removed Property or Removed
Properties, as the case may be, as set forth on Schedule 9.8.  All Substitute
Properties approved by Purchaser shall be deemed to be Properties subject to
this Agreement, except that all warranties and representations shall be modified
to reflect the circumstances relating to the Substitute Properties.  Within
fifteen (15) days after the Substitution of Assets Notice, Seller shall deliver
Schedules similar to those attached hereto as Schedules 7.1.4, 7.1.5, 7.1.6,
7.1.7, 7.1.8, 7.1.9 and 7.1.10.

 

9.9.3        For the purposes of this Section 9.9, the purchase price for a
Removed Property shall be based on Schedule 9.8 attached hereto, and the
purchase price for a

 

18

--------------------------------------------------------------------------------


 

Substitute Property shall be calculated using a capitalization rate equal to the
capitalization rate that was used to determine the Purchase Price of the Removed
Property and the annual net rent of the Substitute Property, without deductions
(“Substitute Property Purchase Price”).  In the event that the Seller delivers
the Substitution of Assets Notice to Purchaser within the time frame set forth
above, the Closing of all Properties not subject to the Substitution of Assets
Notice shall take place on the date of the Scheduled Closing Date.  Subject to
the right of Purchaser to disapprove one or more of the Substitute Properties
during the Substitute Properties Feasibility Period, and further subject to the
provisions of Section 4.1 above, the Closing with respect to each Substitute
Property shall take place on the thirtieth (30th) day following the expiration
of the applicable Substitute Property Feasibility Period.

 

9.9.4        Seller shall deliver to Purchaser copies of all notices sent by
Seller to tenants under Right of First Refusal Leases as required under the
Right of First Refusal Leases, and shall notify Purchaser promptly if it
receives a notice from an Exercising Tenant.

 

9.9.5        During the Substitute Properties Feasibility Period, Purchaser and
its agents shall have the right during business hours (with reasonable advance
notice to Seller and subject to the rights of the tenants in possession), at
Purchaser’s sole cost and expense and at Purchaser’s and its agents’ sole risk,
to perform inspections and tests of the Substitute Properties and to perform
such other analyses, inquiries and investigations as Purchaser shall deem
reasonably necessary or appropriate; provided, however, that in no event shall
(i) such inspections or tests unreasonably disrupt or disturb the on-going
operation of the Substitute Properties or the rights of the tenants at the
Substitute Properties, or (ii) Purchaser or its agents or representatives
conduct any physical testing, drilling, boring, sampling or removal of, on or
through the surface of the Substitute Properties (or any part or portion
thereof) including, without limitation, any ground borings or invasive testing
of the Improvements (collectively, “Physical Testing”), without Seller’s prior
written consent, which consent may be given or withheld in Seller’s sole and
absolute discretion. Seller acknowledges and agrees that the performance of a
phase I environmental assessment on behalf of Purchaser (“Phase I Assessments”)
shall not be considered Physical Testing for purposes hereof and shall be
permitted without Purchaser obtaining the consent of Seller.  In the event
Purchaser desires to conduct any such Physical Testing of a Substitute Property,
then Purchaser shall submit to Seller, for Seller’s approval, a written detailed
description of the scope and extent of the proposed Physical Testing, which
approval may be given or withheld in Seller’s sole and absolute discretion.  In
no event shall Seller be obligated as a condition of this transaction to perform
or pay for any environmental remediation of the Substitute Properties
recommended by any such Physical Testing.  After making such tests and
inspections, Purchaser agrees to promptly restore the Substitute Properties to
their condition prior to such tests and inspections (which obligation shall
survive the Closing or any termination of this Agreement).  In addition to the
rights available to the Purchaser during the Substitute Properties Feasibility
Period, as set forth above, Purchaser and its agents shall have access to the
Substitute Properties prior to the Closing Date, but during normal business
hours (with reasonable advance notice to Seller and subject to the rights of the
tenants in possession), at Purchaser’s sole cost and expense, and at Purchaser’s
and its agents’ sole risk, to inspect the applicable Substitute Properties;
provided, however, Purchaser shall not be entitled to conduct any Physical
Testing or any Phase I Assessment after the expiration of the Substitute
Properties Feasibility Period.  Prior to Purchaser entering the Substitute
Properties to conduct the inspections and tests described above, including, but
not limited to, the Phase I Assessments, Purchaser shall obtain and maintain, at
Purchaser’s sole cost and expense, and shall deliver to Seller evidence of, the
following insurance coverage, and shall cause each of its agents and

 

19

--------------------------------------------------------------------------------


 

contractors to obtain and maintain, and, upon request of Seller, shall deliver
to Seller evidence of, the following insurance coverage:  general liability
insurance, from an insurer reasonably acceptable to Seller, in the amount of
Five Million and No/100 Dollars ($5,000,000.00) combined single limit for
personal injury and property damage per occurrence, such policy to name Seller
as an additional insured party, which insurance shall provide coverage against
any claim for personal liability or property damage caused by Purchaser or its
agents, employees or contractors in connection with such inspections and tests
(“Due Diligence Insurance”).  Seller shall have the right, in its discretion, to
accompany Purchaser and/or its agents during any inspection (including, but not
limited to, tenant interviews) provided Seller or its agents do not unreasonably
interfere with Purchaser’s inspection.

 

9.9.6        Purchaser and its agents and representatives shall:  (a) not
unreasonably disturb the tenants of the Substitute Properties or interfere with
their use of the Substitute Properties pursuant to their respective Leases;
(b) not interfere with the operation and maintenance of the Substitute
Properties; (c) not damage any part of the Substitute Properties or any personal
property owned or held by any tenant; (d) not injure or otherwise cause bodily
harm to Seller, its agents, contractors and employees or any tenant;
(e) promptly pay when due the costs of all tests, investigations and
examinations done with regard to the Substitute Properties; (f) not permit any
liens to attach to the Substitute Properties by reason of the exercise of its
rights hereunder; (g) restore the Improvements and the surface of the Substitute
Properties to the condition in which the same was found before any such
inspection or tests were undertaken; and (h) except to the extent required by
applicable laws, not reveal or disclose any information obtained pursuant to its
right to evaluate set forth in Section 9.9.5 above concerning the Substitute
Properties to anyone other than a Purchaser Party/Representative.  Purchaser
shall, at its sole cost and expense, comply with all applicable federal, state
and local laws, statutes, rules, regulations, ordinances or policies in
conducting its inspection of the Substitute Properties, the Purchaser’s Phase I
Assessments and the Physical Testing.  Purchaser shall, and does hereby agree to
indemnify, defend and hold the Seller, its partners, members, officers,
directors, employees, agents, attorneys and their respective successors and
assigns, harmless from and against any and all claims, demands, suits,
obligations, payments, damages, losses, penalties, liabilities, costs and
expenses (including but not limited to attorneys’ fees) arising out of
Purchaser’s or Purchaser’s agents’ actions taken in, on or about the Substitute
Properties in the exercise of the inspection right granted pursuant to
Section 9.9.5, including, without limitation, (i) claims made by any tenant
against Seller for Purchaser’s entry into such tenant’s premises or any
interference with any tenant’s use or damage to its premises or property in
connection with Purchaser’s review of the Substitute Properties, and
(ii) Purchaser’s obligations pursuant to this Section 9.9.6.  This Section 9.9.6
shall survive the Closing of the Substitute Properties and/or any termination of
this Agreement without limitation.

 

9.9.7        With respect to the Substitute Properties, Seller shall deliver to
Purchaser or make available at the applicable Substitute Property or Seller’s
office in Oak Brook, Illinois, at Seller’s option, the following: operating
statements, leases, reports relating to the physical and/or environmental
condition of the applicable Substitute Properties, a statement of the estimated
value of the applicable Substitute Properties from an independent industrial
real estate broker with at least ten (10) years experience in the marketplace
(which value shall not be binding on Seller or Purchaser), rent rolls and
revenue and expense statements, Seller and Purchaser shall use reasonable
efforts to agree upon the format and scope of such materials, but agree that the
format and scope shall be similar to the materials typically provided by Seller
to Purchaser in connection with the sale of the Properties in accordance with
Section 5.1 hereof (the “Substitute Property Documents”); provided, however,
that

 

20

--------------------------------------------------------------------------------


 

except for the representations and warranties made in Article VII hereof, Seller
makes no representations or warranties of any kind regarding the accuracy,
thoroughness or completeness of or conclusions drawn in the information
contained in such Substitute Properties Documents.  Except with respect to
claims arising out of a breach by Seller of a representation or warranty made in
Article VII hereof, Purchaser hereby waives any and all claims against Seller
arising out of the accuracy, completeness, conclusions or statements expressed
in materials so furnished and any and all claims arising out of any duty of
Seller to acquire, seek or obtain such materials.  Notwithstanding anything
contained in the preceding sentence, Seller shall not deliver or make available
to Purchaser Seller’s internal memoranda, attorney-client privileged materials,
internal appraisals and economic evaluations of the Substitute Properties, and
reports regarding the Substitute Properties prepared by Seller or its affiliates
solely for internal use or for the information of the investors in Seller. 
Purchaser acknowledges that any and all of the Substitute Properties Documents
that are not otherwise known by or available to the public are proprietary and
confidential in nature and will be delivered to Purchaser solely to assist
Purchaser in determining the feasibility of purchasing the Substitute
Properties.  Purchaser agrees not to disclose such non-public documents, or any
of the provisions, terms or conditions thereof, to any party other than a
Purchaser Party/Representative.  Purchaser shall return all of the Substitute
Properties Documents, on or before three (3) Business Days after the first to
occur of (a) such time as Purchaser notifies Seller in writing that it shall not
acquire the Substitute Properties, or (b) such time as this Agreement is
terminated for any reason.  This Section 9.9.7 shall survive any termination of
this Agreement without limitation.

 

9.9.8        Purchaser hereby acknowledges that it will have been given, prior
to the termination of the Substitute Properties Feasibility Period, a full,
complete and adequate opportunity to make such legal, factual and other
determinations, analyses, inquiries and investigations as Purchaser deems
necessary or appropriate in connection with the acquisition of the Substitute
Properties.  Purchaser will be relying upon its own independent examination of
the Substitute Properties and all matters relating thereto and not upon any
statements of Seller (excluding the limited matters expressly represented by
Seller in Article VII hereof) or of any officer, director, employee, agent or
attorney of Seller with respect to acquiring the Substitute Properties.  Except
as may be provided in Article VII hereof, Seller shall not be deemed to have
represented or warranted the completeness or accuracy of any studies,
investigations and reports heretofore or hereafter furnished to Purchaser
relating to the Substitute Properties.  The provisions of this Section 9.9.8
shall survive Closing and/or termination of this Agreement without limitation.

 

9.10        Contracts.  Seller shall not, with respect to a Contract that will
survive Closing, from and after the Effective Date, terminate an existing
Contract, enter into a new Contract or modify an existing Contract without the
prior written approval of Purchaser, which consent in each case shall not be
unreasonably conditioned, withheld or delayed and which shall be deemed granted
if Purchaser fails to respond to a request for approval within five (5) Business
Days after receipt of the request therefor together with a summary of the terms
of the Contract (an “Approved New Contract”).  Schedule 9.10 attached hereto
contains a list of Contracts for the Properties that Purchaser will assume as of
the Closing, and a list of Contracts for the Properties that Purchaser is
requesting Seller to terminate as of the Closing (the “Unassumed Contracts”). 
Provided that the Closing occurs hereunder, Seller shall terminate such
applicable Unassumed Contracts effective as of the Closing Date and deliver
evidence at such Closing of such termination.

 

9.11        Indiana Responsible Property Transfer Law.  Purchaser acknowledges
that Seller has delivered to Purchaser and Purchaser’s lender, if any, a fully
completed and executed Indiana Responsible Property Transfer Law disclosure form
for Property located in Indiana in the form

 

21

--------------------------------------------------------------------------------


 

proscribed by Indiana statute.  Within thirty (30) days after the Closing Date,
Purchaser shall file the disclosure form (and attached site plan, if required)
with the Indiana Department of Environmental Management and shall record the
disclosure form in the appropriate County Recorder’s Office.  Purchaser hereby
agrees to indemnify and hold Seller harmless against all claims, costs, damages,
expenses, liabilities, losses and penalties, including, but not limited to,
attorneys’ fees, which Seller may incur as a result of Purchaser’s failure to
comply with its obligations pursuant to this Section 9.11.  Purchaser’s
indemnity hereunder shall survive the Closing of this transaction.

 

9.12        REA Estoppels.  Attached hereto as Schedule 9.12 is a list of REA
and other Property-related estoppels that Purchaser would like to obtain prior
to Closing (collectively, the “REA Estoppels”).  Purchaser shall prepare and
deliver to Seller REA Estoppel Certificates for each of the REA Estoppels (the
“REA Estoppel Certificates”), and Seller shall send out the REA Estoppel
Certificates for execution prior to the Closing Date, it being understood that
obtaining the REA Estoppel Certificates shall not be a condition to Purchaser’s
obligation to close.

 

ARTICLE X
Closing Conditions

 

10.1        Conditions to Obligations of Purchaser.  The obligations of
Purchaser under this Agreement to purchase the Properties and consummate the
other transactions contemplated hereby shall be subject to the satisfaction of
the following conditions on or before the Scheduled Closing Date, except to the
extent that any of such conditions may be waived by Purchaser in writing at
Closing.

 

10.1.1      Tenant Estoppels.  Purchaser shall have received tenant estoppel
certificates dated not more than thirty (30) days prior to the Closing from
seventy-five percent (75%) of the occupied square footage in the Properties. 
Seller agrees to deliver to each tenant a tenant estoppel certificate
substantially in the form attached hereto as Exhibit K.  Notwithstanding the
foregoing, in the event that a Lease requires a different form of estoppel
certificate or requires specific provisions, Purchaser shall be required to
accept a tenant estoppel certificate that is substantially in the form required
by said Lease or substantially in the form of Exhibit K as modified to comply
with the specific provisions required by said Lease.  Additionally, Purchaser
acknowledges that while the statements set forth in paragraphs 8 and 9 of
Exhibit K are not qualified to the knowledge or best knowledge of the tenant,
Purchaser shall be required to accept any tenant estoppel certificate that has
been qualified to the knowledge or best knowledge of the tenant with respect to
said paragraphs.  Notwithstanding the foregoing, at Seller’s sole option, Seller
may (i) extend the Scheduled Closing Date solely with respect to up to five
(5) of the Properties for up to an additional thirty (30) days in order to
satisfy the foregoing requirement for such Properties, in which event Seller
shall deliver notice of such extension with respect to such Properties to
Purchaser prior to the Scheduled Closing Date (and the Closing shall proceed as
scheduled with respect to all other Properties), and/or (ii) provide its own
estoppel (“Seller’s Estoppel”) in the form attached as Exhibit L to Purchaser in
satisfaction of the foregoing requirements with respect to not more than
twenty-five percent (25%) of the occupied square footage of the Properties.  In
the event that Seller has not complied with the provisions of this
Section 10.1.1, Purchaser may (i) elect to consummate the Closing, or
(ii) notify Seller of its intent to terminate this Agreement by written notice
(the “Tenant Estoppel Termination Notice”) on or before the Scheduled Closing
Date.  In the event that, after the Closing, Seller delivers to Purchaser a
tenant estoppel certificate from a tenant for whom Seller executed a Seller’s
Estoppel at the Closing and such tenant estoppel certificate contains no
information which is contradictory to or inconsistent with the information
contained in the Seller’s Estoppel, then

 

22

--------------------------------------------------------------------------------


 

Seller thereafter shall be released from all liability relating to Seller’s
Estoppel with respect to such tenant’s Lease.  In no event shall Seller be
obligated to deliver updates to the tenant estoppel certificate or Seller’s
Estoppel.

 

10.1.2      Title Policy.  The Title Company shall be prepared to issue to
Purchaser on the Closing Date an extended coverage ALTA Form B policy of title
insurance, amended October 17, 1970 (the “Owner’s Policy”), or equivalent form
Owner’s Policy acceptable to Purchaser, with respect to each Property in the
Properties, in the face amount of the applicable Purchase Price attributable to
such Property, and dated as of the Closing Date, indicating title to such
Property is vested of record in Purchaser, subject solely to the applicable
Permitted Exceptions.

 

10.1.3      Possession of the Property.  Delivery by Seller of possession of the
applicable Property, subject to the Permitted Exceptions and the rights of
tenants under the applicable Leases and Approved New Leases.

 

ARTICLE XI
Closing

 

11.1        Purchaser’s Closing Obligations.  Purchaser, at its sole cost and
expense, shall deliver or cause to be delivered to Seller and the Title Company
at each Closing the following, as same relates to the Properties:

 

11.1.1      The applicable portion of the Purchase Price, after all adjustments
are made at the Closing as herein provided, by wire transfer or other
immediately available federal funds, which amount shall be received in escrow by
the Title Company at or before 11:00 a.m. Central time.

 

11.1.2      An assumption of a blanket conveyance and bill of sale,
substantially in the form attached hereto as Exhibit M (“General Assignment”),
duly executed by Purchaser, conveying and assigning to Purchaser the applicable
Personal Property, Leases, Contracts, records and plans, and Intangible
Property.

 

11.1.3      Executed counterparts of the Master Lease and the Amendment to
Property Management Agreement, and such other documents to be provided in
accordance with Sections 9.5 and 9.6 hereof with respect to the Closing.

 

11.1.4      Such other documents as may be reasonably necessary or appropriate
to effect the consummation of the transactions which are the subject of this
Agreement, including, but not limited to, ALTA Statements and GAP Undertakings,
if requested by the Title Company.

 

11.2        Seller’s Closing Obligations.  Seller, at its sole cost and expense,
shall deliver or cause to be delivered to Purchaser and the Title Company the
following, as same relates to each of the Properties and the Properties, as the
case may be:

 

11.2.1      A Special warranty deed (a “Deed”) in recordable form properly
executed by Seller conveying to Purchaser the Land and Improvements in fee
simple, subject only to the Permitted Exceptions, substantially in the form
attached hereto as Exhibit N (as modified in order to satisfy any State-specific
requirements with respect to the States of Indiana and Wisconsin, if
applicable).

 

23

--------------------------------------------------------------------------------


 

11.2.2      A General Assignment, duly executed by Seller, conveying and
assigning to Purchaser the Personal Property, the Leases, the Contracts and the
Intangible Property.

 

11.2.3      Written notice to the tenant(s) (i) acknowledging the sale of the
Property to Purchaser, (ii) acknowledging that Purchaser has received and is
responsible for any security deposits identified in the rent roll, and
(iii) indicating that rent should thereafter be paid to Purchaser, substantially
in the form attached hereto as Exhibit O.

 

11.2.4      A certificate substantially in the form attached hereto as Exhibit P
(“Non-foreign Entity Certification”) certifying that Seller is not a “foreign
person” as defined in the Code.

 

11.2.5      Executed counterparts of the Master Lease and the Amendment to
Property Management Agreement, and such other documents to be provided in
accordance with Sections 9.5 and 9.6 hereof with respect to the Closing.

 

11.2.6      Such other documents as may be reasonably necessary or appropriate
to effect the consummation of the transactions which are the subject of this
Agreement, including, but not limited to, ALTA Statements and GAP Undertakings.

 

11.2.7      Purchaser and Seller have agreed that possession (but not ownership)
of all original Leases, tenant files and Contracts shall remain with Seller
following Closing, in its capacity as Property Manager but that ownership of
such items shall pass to Purchaser.  Any duplicate originals of Leases and
Contracts in Seller’s possession or control shall be delivered to Purchaser
promptly after Closing.

 

11.2.8      All REA Estoppel Certificates received by Seller, if any.

 

11.2.9      A certificate of Seller by which Seller reaffirms the truth and
accuracy in all material respects of the representations and warranties set
forth in Sections 7.1 above, subject to and setting forth any changes thereto
occurring since the Effective Date.

 

11.2.10  Reliance letters with respect to and permitting Purchaser to rely on
the most recent Phase 1 environmental reports provided by Seller to Purchaser
from the consultant who prepared the applicable environmental report.

 

11.3        Joint Closing Obligations.  Purchaser and Seller shall execute and
deliver a closing statement for each of the Properties setting forth the
applicable Purchase Price, and any and all prorations and credits between the
parties, as determined pursuant to this Agreement, together with real estate
transfer tax declarations as required.

 

ARTICLE XII
Risk of Loss

 

12.1        Condemnation and Casualty.  If, prior to the Closing Date, any
portion of the applicable Properties are taken by condemnation or eminent
domain, or is the subject of a pending taking which has not been consummated, or
is destroyed or damaged by fire or other casualty, Seller shall notify Purchaser
of such fact promptly after Seller obtains knowledge thereof.  If such
condemnation or casualty is “Material” (as hereinafter defined), Purchaser shall
have the option to either (i) extend the Scheduled Closing Date solely with
respect to the applicable Property for a time reasonably required by Seller to
repair any damage or destruction with respect to the applicable

 

24

--------------------------------------------------------------------------------


 

Property (and the Scheduled Closing Date shall proceed as scheduled with respect
to all other Properties), or (ii) proceed to Closing in accordance with the
terms of Section 12.1. If Purchaser elects to proceed to Closing, then Seller
shall not be obligated to repair any damage or destruction with respect to the
applicable Property, but (x) Seller shall assign, without recourse, and turn
over to Purchaser all of the insurance proceeds or condemnation proceeds, as
applicable, net of any costs of repairs and net of reasonable collection costs
(or, if such have not been awarded, all of its right, title and interest
therein) payable with respect to such fire or other casualty or condemnation
including any rent abatement insurance for such casualty or condemnation and (y)
the parties shall proceed to Closing pursuant to the terms hereof without
abatement of the Purchase Price except for a credit in the amount of the
applicable insurance deductible.

 

12.2        Condemnation Not Material.  If the condemnation is not Material,
then the Closing shall occur without abatement of the Purchase Price and, after
deducting Seller’s reasonable costs and expenses incurred in collecting any
award, Seller shall assign, without recourse, all awards or any rights to
collect awards to Purchaser on the Closing Date.

 

12.3        Casualty Not Material.  If the Casualty is not Material, then the
Closing shall occur without abatement of the Purchase Price except for a credit
in the amount of the applicable deductible and Seller shall not be obligated to
repair such damage or destruction and Seller shall assign, without recourse, and
turn over to Purchaser all of the insurance proceeds net of any costs of repairs
completed to date and net of reasonable collection costs (or, if such have not
been awarded, all of its right, title and interest therein) payable with respect
to such fire or such casualty including any rent abatement insurance for such
casualty.

 

12.4        Materiality.  For purposes of this Article XII, (i) with respect to
a taking by condemnation or eminent domain, the term “Material” shall mean any
condemnation or taking which would materially impede access to a Property,
reduce available parking at a Property below that required by applicable law or
any other agreement affecting such Property, result in the termination of any
Lease of more than ten percent (10%) of the space in the applicable Property, or
result in a condemnation award reasonably estimated to exceed ten percent (10%)
of the Purchase Price applicable to such Property; and (ii) with respect to a
casualty, the term “Material” shall mean any casualty such that the cost of
repair, as reasonably estimated by an engineer designated by Seller and
Purchaser, is in excess of ten percent (10%) of the Purchase Price applicable to
such Property.

 

ARTICLE XIII
Default

 

13.1        Default by Seller.  IN THE EVENT THE CLOSING AND THE TRANSACTIONS
CONTEMPLATED HEREBY DO NOT OCCUR AS PROVIDED HEREIN BY REASON OF ANY DEFAULT OF
SELLER, WHICH DEFAULT IS NOT CURED WITHIN TWO (2) DAYS AFTER WRITTEN NOTICE FROM
PURCHASER TO SELLER, IT WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE
THE DAMAGES WHICH PURCHASER MAY SUFFER.  THEREFORE, THE PARTIES HAVE AGREED THAT
A REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT THAT PURCHASER WOULD SUFFER IN
SUCH EVENT IS AND SHALL BE THE RIGHT TO RETAIN THE PROCEEDS OF THE SELLER LETTER
OF CREDIT,  AS LIQUIDATED DAMAGES, AS PURCHASER’S SOLE AND EXCLUSIVE REMEDY
UNDER THIS AGREEMENT.  SUCH LIQUIDATED DAMAGES ARE NOT INTENDED AS A FORFEITURE
OR PENALTY WITHIN THE MEANING OF APPLICABLE LAWS.  Notwithstanding the
foregoing, nothing contained herein shall limit Purchaser’s remedies at law or
in equity, as to the Surviving Termination Obligations.

 

25

--------------------------------------------------------------------------------


 

13.2        Default by Purchaser; Liquidated Damages.  IN THE EVENT THE CLOSING
AND THE TRANSACTIONS CONTEMPLATED HEREBY DO NOT OCCUR AS PROVIDED HEREIN BY
REASON OF ANY DEFAULT OF PURCHASER, WHICH DEFAULT IS NOT CURED WITHIN TWO
(2) DAYS AFTER WRITTEN NOTICE FROM SELLER TO PURCHASER, IT WOULD BE IMPRACTICAL
AND EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH SELLER MAY SUFFER. 
THEREFORE, THE PARTIES HAVE AGREED THAT A REASONABLE ESTIMATE OF THE TOTAL NET
DETRIMENT THAT SELLER WOULD SUFFER IN SUCH EVENT IS AND SHALL BE THE RIGHT TO
RETAIN THE PROCEEDS OF THE PURCHASER LETTER OF CREDIT AS LIQUIDATED DAMAGES, AS
SELLER’S SOLE AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT.  SUCH LIQUIDATED
DAMAGES ARE NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING OF
APPLICABLE LAWS.  Notwithstanding the foregoing, nothing contained herein shall
limit Seller’s remedies at law or in equity, as to the Surviving Termination
Obligations.

 

ARTICLE XIV
Brokers

 

14.1        Brokers.  Purchaser and Seller each represents and warrants to the
other that it has not dealt with any person or entity entitled to a brokerage
commission, finder’s fee or other compensation with respect to the transaction
contemplated hereby.  Purchaser hereby agrees to indemnify, defend, and hold
Seller harmless from and against any losses, damages, costs and expenses
(including, but not limited to, attorneys’ fees and costs) incurred by Seller by
reason of any breach or inaccuracy of the Purchaser’s ( or its nominee’s)
representations and warranties contained in this Article XIV.  Seller hereby
agrees to indemnify, defend, and hold Purchaser harmless from and against any
losses, damages, costs and expenses (including, but not limited to, attorneys’
fees and costs) incurred by Purchaser by reason of any breach or inaccuracy of
Seller’s representations and warranties contained in this Article XIV.  The
provisions of this Article XIV shall survive the Closing and/or termination of
this Agreement.

 

ARTICLE XV
Confidentiality

 

15.1        Confidentiality.  Purchaser expressly acknowledges and agrees that
the transactions contemplated by this Agreement, the Documents that are not
otherwise known by or readily available to the public and the terms, conditions
and negotiations concerning the same shall be held in the strictest confidence
by Purchaser and shall not be disclosed by Purchaser except to a Purchaser
Party/Representative, and except and only to the extent that such disclosure may
be necessary for its performance hereunder.  Purchaser agrees that it shall
instruct each of its Purchaser Party/Representatives to maintain the
confidentiality of such information and at the request of Seller, to promptly
inform Seller of the identity of each such Purchaser Party/Representative. 
Purchaser further acknowledges and agrees that, unless and until the Closing
occurs, all information and materials obtained by Purchaser in connection with
the Properties that are not otherwise known by or readily available to the
public will not be disclosed by Purchaser to any third persons (other than to
its Purchaser Party/Representatives) without the prior written consent of
Seller.  If the transaction contemplated by this Agreement does not occur for
any reason whatsoever, Purchaser shall promptly return to Seller, and shall
instruct its Purchaser Party/Representatives to return to Seller, all copies and
originals of all documents and information provided to Purchaser.  Nothing
contained in Section 5.2 of this Agreement or this Section 15.1 shall preclude
or limit either party from disclosing or accessing any information otherwise
deemed confidential under Section 5.2 or this Section 15.1 in connection with
the party’s enforcement of its rights following a disagreement hereunder or in
response to lawful process or subpoena or other

 

26

--------------------------------------------------------------------------------


 

valid or enforceable order of a court of competent jurisdiction or any filings
or disclosures with any applicable Authorities (In the Unites States and/or
Australia) required by reason of the transactions provided for herein and/or any
filings or disclosures required in accordance with the laws or market
rules (including stock exchange rules) of the United States and/or Australia. 
The provisions of this Section 15.1 shall survive any termination of this
Agreement without limitation.

 

15.2        Post Closing Publication.  Notwithstanding the foregoing, following
Closing, Purchaser and Seller shall have the right to announce the acquisition
of the Properties in newspapers and real estate trade publications (including
“tombstones”) publicizing the purchase provided that Purchaser and Seller shall
consult one another with respect to any such notice or publication, and shall
implement any reasonable comments or objections of the other.  Seller may also
publicize the sale of the Property in the ordinary course of its business.  The
provisions of this Section 15.2 shall survive Closing and/or any termination of
this Agreement without limitation.

 

ARTICLE XVI
1031 Exchange

 

16.1        1031 Exchange.  Purchaser agrees to cooperate with Seller for
purposes of effecting and structuring, in conjunction with the sale of the
Properties, for the benefit of Seller, a like-kind exchange of real property,
whether simultaneous or a deferred exchange, pursuant to Section 1031 of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder.  Purchaser specifically agrees to execute such documents and
instruments as are reasonably necessary to implement such an exchange.  Seller
shall be solely responsible for assuring that the structure of any proposed
exchange is effective for Seller’s tax purposes.  Furthermore, Purchaser
specifically agrees that Seller may assign this Agreement and any of its rights
or obligations hereunder, in whole or in part, as necessary or appropriate in
furtherance of effectuating a Section 1031 like-kind exchange for the
Properties, provided that such assignment shall not serve to relieve Seller of
any liability for Seller’s obligations hereunder.  Purchaser shall have no
obligation to pay costs or expenses of effectuating such exchange, no such
exchange shall alter the time for performance set forth herein, and Purchaser
shall not be required to take title to any exchange property or (except for
customary consent to assignment of this Agreement to an exchange intermediary)
to incur obligations to third parties.

 

ARTICLE XVII
Miscellaneous

 

17.1        Notices.  Any and all notices, requests, demands or other
communications hereunder shall be in writing and shall be deemed properly served
(i) on the date sent if transmitted by hand delivery with receipt therefor,
(ii) on the date sent if transmitted by facsimile (with confirmation by hard
copy to follow by overnight delivery service), (iii) on the date sent if scanned
to a .pdf file and transmitted by e-mail (with confirmation by hard copy to
follow by overnight delivery service) (iv) on day after the notice is deposited
with a nationally recognized overnight courier, or (v) upon receipt after being
sent by registered or certified mail, return receipt requested, first class
postage prepaid, addressed as follows (or to such new address as the addressee
of such a communication may have notified the sender thereof):

 

27

--------------------------------------------------------------------------------


 

To Purchaser:

 

CenterPoint James Fielding, LLC
Level 5, 40 Miller Street
North Sydney, NSW 2060
Australia
Attn: Mr. Ben Hindmarsh
Fax No.:  61 2 9004 8462
E-Mail: benhindmarsh@mirvac.com.au

 

 

 

With a copy to:

 

Wildman Harrold Allen & Dixon LLP
225 W. Wacker Drive, Suite 3000
Chicago, Illinois 60606
Attn: Kathleen M. Gilligan, Esq.
Fax No.: (312) 201-2555
E-Mail:gilligan@wildmanharrold.com

 

 

 

To Seller:

 

CenterPoint Properties Trust
1808 Swift Drive
Oak Brook, Illinois 60523

 

 

Attn:

Mr. James N. Clewlow
and Mr. Michael M. Mullen 

 

 

Fax No.: (630) 586-8010
E-Mail: jclewlow@centerpoint-prop.com
E-Mail: mmullen@centerpoint-prop.com

 

 

 

With a copy to:

 

Weinberg Richmond LLP

333 West Wacker Drive, Suite 1800
Chicago, Illinois 60606
Attn: Mark S. Richmond, Esq.
Fax No.:  (312) 807-3903
E-Mail:  mrichmond@wr-llp.com

 

17.2        Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal, substantive laws of the State of Illinois, without
regard to the conflict of laws principles thereof.

 

17.3        Headings.  The captions and headings herein are for convenience and
reference only and in no way define or limit the scope or content of this
Agreement or in any way affect its provisions.

 

17.4        Effective Date.  This Agreement shall be effective upon delivery of
this Agreement fully executed by the Seller and Purchaser, which date shall be
deemed the Effective Date hereof.  Either party may request that the other party
promptly execute a memorandum specifying the Effective Date.

 

17.5        Business Days.  If any date herein set forth for the performance of
any obligations of Seller or Purchaser or for the delivery of any instrument or
notice as herein provided should be on a Saturday, Sunday or legal holiday, the
compliance with such obligations or delivery shall be deemed acceptable on the
next business day following such Saturday, Sunday or legal holiday.  As used
herein, the term “legal holiday” means any state or Federal holiday for which
financial institutions or post offices are generally closed in the state where
the Property is located.

 

28

--------------------------------------------------------------------------------


 

17.6        Counterpart Copies.  This Agreement may be executed in two or more
counterpart copies, all of which counterparts shall have the same force and
effect as if all parties hereto had executed a single copy of this Agreement.

 

17.7        Binding Effect.  This Agreement shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.

 

17.8        Assignment.  Purchaser shall not have the right to assign this
Agreement without Seller’s prior written consent, which consent may be given or
withheld in Seller’s sole and absolute discretion; provided, however, Purchaser
may designate a wholly owned subsidiary to acquire title to the Properties at
Closing or assign its right, title and interest under this Agreement to a wholly
owned subsidiary, provided that in no event will Purchaser be released from any
of its obligations or liabilities under this Agreement.  Seller may assign this
Agreement in whole or in part to any corporate, limited liability company or
partnership entity affiliated with, or related to, Seller (“Affiliate”) without
Purchaser’s consent; provided that Seller shall in no event be released from any
of its obligations or liabilities hereunder as a result of any such assignment. 
In the event that an Affiliate shall be designated as a transferee hereunder,
the Affiliate shall have the benefit of all of the representations and rights
that would otherwise have run in favor of Seller, which, by the terms of this
Agreement, are incorporated or relate to the conveyance in question.  All
transferees and assignees of Purchaser (“Assignee”) shall assume all of
Purchaser’s obligations under this Agreement pursuant to an Assignment and
Assumption Agreement reasonably acceptable to Seller, and consented to in
writing by Seller.  In the event the rights and obligations of Purchaser shall
be transferred, assigned and assumed as permitted under this Agreement, then
such Assignee will be substituted in place of such assignor in the
above-provided-for documents and it shall be entitled to the benefit of and may
enforce Seller’s covenants, representations and warranties hereunder provided
that Purchaser shall in no event be released from any of its obligations or
liabilities hereunder as a result of such assignment.  Upon any such assignment
by Purchaser or any successor or assign of Purchaser, then the assignor’s
liabilities and obligations hereunder or under any instruments, documents or
agreements made pursuant hereto shall be binding upon Assignee; provided,
however, that Assignee shall have the benefit of any limitations of such
liabilities and obligations applicable to either the assignor or Assignee,
provided by law or by the terms hereof or such instruments, documents or
agreements.  Whenever reference is made in this Agreement to Seller or
Purchaser, such reference shall include the successors and assigns of such party
under this Agreement.  Purchaser may assign this Agreement for collateral
purposes only to Purchaser’s lender.

 

17.9        Interpretation.  This Agreement shall not be construed more strictly
against one party than against the other merely by virtue of the fact that it
may have been prepared by counsel for one of the parties, it being recognized
that both Seller and Purchaser have contributed substantially and materially to
the preparation of this Agreement.

 

17.10      Entire Agreement.  This Agreement and the Exhibits attached hereto
contain the final and entire agreement between the parties hereto with respect
to the sale and purchase of the Property and are intended to be an integration
of all prior negotiations and understandings.  Purchaser, Seller and their
agents shall not be bound by any terms, conditions, statements, warranties or
representations, oral or written, not contained herein.  No change or
modifications to this Agreement shall be valid unless the same is in writing and
signed by the parties hereto.  Each party reserves the right to waive any of the
terms or conditions of this Agreement which are for their respective benefit and
to consummate the transaction contemplated by this Agreement in accordance with
the terms and conditions of this Agreement which have not been so waived.  Any
such waiver must be in writing signed by the party for whose benefit the
provision is being waived.

 

29

--------------------------------------------------------------------------------


 

17.11      Severability.  If any one or more of the provisions hereof shall for
any reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

17.12      Survival.  Except for obligations that survive the Closing pursuant
to the provisions of Sections (and related subparagraphs) 4.2, 5.1, 5.2, 5.3,
6.2, 7.4, 7.5, 7.6, 8.3, 8.4, 9.4, 9.9, 9.11, 10.2, 14.1, 15.1, 15.2, 17.15,
17.16, 17.20 and 17.23 (collectively, the “Surviving Termination Obligations”),
the provisions of this Agreement and the representations and warranties herein
shall not survive after the conveyance of title and payment of the Purchase
Price but be merged therein.

 

17.13      Exhibits and Schedules.  Exhibits A through S and Schedules 7.1.4
through 9.12 attached hereto are incorporated herein by reference.

 

17.14      Time.  Time is of the essence in the performance of each of the
parties’ respective obligations contained herein.

 

17.15      Limitation of Liability.  No present or future partner, member,
manager, director, officer, shareholder, employee, advisor, affiliate or agent
of or in Purchaser or any affiliate of Purchaser shall have any personal
liability, directly or indirectly, under or in connection with this Agreement or
any agreement made or entered into under or in connection with the provisions of
this Agreement, or any amendment or amendments to any of the foregoing made at
any time or times, heretofore or hereafter, and Seller and its successors and
assigns and, without limitation, all other persons and entities, shall look
solely to Purchaser’s assets for the payment of any claim or for any
performance, and Seller hereby waives any and all such personal liability.  For
purposes of this Section 17.15, no negative capital account or any contribution
or payment obligation of any partner or member in Purchaser shall constitute an
asset of Purchaser.  The limitations of liability contained in this Paragraph
are in addition to, and not in limitation of, any limitation on liability
applicable to Purchaser provided elsewhere in this Agreement or by law or by any
other contract, agreement or instrument.  All documents to be executed by
Purchaser shall also contain the foregoing exculpation.

 

No present or future partner, member, director, officer, shareholder, employee,
advisor, affiliate or agent of or in Seller or any affiliate of Seller shall
have any personal liability, directly or indirectly, under or in connection with
this Agreement or any agreement made or entered into under or in connection with
the provisions of this Agreement, or any amendment or amendments to any of the
foregoing made at any time or times, heretofore or hereafter, and Purchaser and
its successors and assigns and, without limitation, all other persons and
entities, shall look solely to Seller’s assets for the payment of any claim or
for any performance, and Purchaser hereby waives any and all such personal
liability.  For purposes of this Section 17.15, no negative capital account or
any contribution or payment obligation of any partner or member in Seller shall
constitute an asset of Seller.  The limitations of liability contained in this
Paragraph are in addition to, and not in limitation of, any limitation on
liability applicable to Seller provided elsewhere in this Agreement or by law or
by any other contract, agreement or instrument.  All documents to be executed by
Seller shall also contain the foregoing exculpation.  The provisions of this
Section 17.15 shall survive Closing and/or any termination of this Agreement.

 

17.16      Prevailing Party.  Should either party employ an attorney to enforce
any of the provisions hereof, (whether before or after Closing, and including
any claims or actions involving amounts held in escrow), the non-prevailing
party in any final judgment agrees to pay the other party’s reasonable expenses,
including reasonable attorneys’ fees and expenses in or out of litigation and,
if in litigation, trial, appellate, bankruptcy or other proceedings, expended or
incurred in

 

30

--------------------------------------------------------------------------------


 

connection therewith, as determined by a court of competent jurisdiction.  The
provisions of this Section 17.16 shall survive Closing and/or any termination of
this Agreement.

 

17.17      No Recording.  Neither this Agreement nor any memorandum or short
form hereof shall be recorded or filed in any public land or other public
records of any jurisdiction, by either party and any attempt to do so may be
treated by the other party as a breach of this Agreement.

 

17.18      Waiver of Trial by Jury.  The respective parties hereto shall and
hereby do waive trial by jury in any action, proceeding or counterclaim brought
by either of the parties hereto against the other on any matters whatsoever
arising out of or in any way connected with this Agreement, or for the
enforcement of any remedy under any statute, emergency or otherwise.

 

17.19      Cooperation between Seller and Purchaser.  Seller agrees to
reasonably cooperate with Purchaser in connection with the preparation and
delivery of any Subordination, Non-Disturbance and Attornment Agreements
required by Purchaser’s lenders in connection with the closing of the
transaction described herein.

 

17.20      Further Assurances.  Each party shall, from time to time, at the
request of the other party, and without further consideration, execute and
deliver such further instruments and take such further action as may be required
or reasonably requested by either party to establish, maintain or protect the
respective rights of the parties to carry out and effect the intentions and
purposes of this Agreement.

 

17.21      Return of Deposit.  Notwithstanding anything to the contrary
contained in this Agreement, whenever this Agreement provides that the Deposit
shall be delivered or returned to Purchaser, the parties acknowledge and agree
that said Deposit or a portion thereof shall remain with the Escrow Agent in the
event that Purchaser has failed to comply with the provisions of this
Agreement.  Notwithstanding anything to the contrary contained in this
Section 17.21, Seller agrees that if the provisions of this Agreement provide
for the return of the Deposit to Purchaser that Seller will not unreasonably
withhold its consent to the return of the Deposit to Purchaser.  Notwithstanding
anything to the contrary contained in this Section 17.21, Purchaser agrees that
if the provisions of this Agreement provide for the return of the Seller Earnest
Money to Seller that Purchaser will not unreasonably withhold its consent to the
return of the Seller Earnest Money to Seller.

 

17.22      Other Agreements.  Seller and Purchaser have a business relationship
with each other and in connection therewith Seller and Purchaser have entered
into various other agreements as of the date hereof (“Other Agreements”).  A
default by either party under any Other Agreement not cured within any
applicable cure period shall be deemed to be a default by such party under this
Agreement.

 

17.23      Seller Environmental Obligations.  Notwithstanding anything to the
contrary contained in this Agreement, based on conditions existing as of the
Effective Date, Seller agrees to conduct and complete, for Purchaser’s benefit
and solely at Seller’s expense except as provided below, all investigation and
remediation measures necessary for Seller to obtain (a) with respect to the
Properties identified on Exhibit S, a No Further Remediation (“NFR”) letter from
the Illinois Environmental Protection Agency, and (b) with respect to the
Properties identified on Exhibit S, a Certificate of Completion in the Voluntary
Remediation Program administered by the Indiana Department of Environmental
Management and a Covenant Not to Sue from the office of the Governor of Indiana
(the NFR Letter, the Certificates of Completion, the Covenants Not to Sue, and
all other necessary closure certification records shall be referred to
collectively herein as the “Completion Documents”).

 

31

--------------------------------------------------------------------------------


 

17.23.1            Schedule.  Seller shall act with diligence in conducting
investigation and remediation measures, in pursuing issuance of the Completion
Documents, and in complying with any applicable requirements of the respective
state voluntary cleanup program, including without limitation the following, to
the extent required by the respective state voluntary cleanup program: causing
the Completion Documents to be recorded in the property records and filed with
governmental agencies, and notifying third parties such as off-site landowners.
Seller shall make reasonable efforts to cause the Completion Documents to be
issued by no later than the LLC Expiration Date (as defined in that certain 
Limited Liability Company Agreement of even date herewith by and between
CenterPoint Properties Trust and JF US Industrial Property Trust).  If Seller
fails to cause the Completion Documents to be issued by no later than the LLC
Expiration Date for any individual Property (“NFR Substitution Event”),
Purchaser may, at its option, by written notice to Seller within thirty (30)
days after the occurrence of an NFR Substitution Event, request that Seller
offer a Substitute Property in accordance with Section 9.9.2 above. (“NFR
Substitution Notice”); provided, however, in the event that Purchaser elects to
have Seller provide a Substitute Property, Seller, if it chooses to do so, in
its sole and absolute discretion, shall have a period of thirty (30) days from
the date Seller is given the NFR Substitution Notice to obtain the Completion
Documents, and further, provided, however, if the Completion Documents are not
capable of being obtained within said thirty (30) day period through no fault of
Seller and Seller has commenced to obtain the Completion Documents within such
thirty (30) day period, then Seller shall have such reasonable period of time
from and after the date of the NFR Completion Notice to obtain the Completion
Documents; provided, further, that such additional period shall not extend
beyond the date of the Closing with respect to the Substitute Property.  In the
event Seller cures the condition giving rise to the NFR Substitution Event prior
to the time that a Closing with respect to the Substitute Property occurs, the
Scheduled Closing Date for the Removed Property shall be extended to the
fifteenth (15th) day after the condition giving rise to the NFR Substitution
Event has been cured.

 

In the event Seller does not obtain the Completion Documents within the time
periods referenced above, Seller shall repurchase the Property in question at
such time as Purchaser acquires a Substitute Property.  Seller shall repurchase
the Removed Property for the same price paid by Purchaser to purchase such
Property from Seller and Seller shall repurchase such Property on the same terms
and conditions of this Agreement applicable to Purchaser’s acquisition of a
Substitute Property. Seller shall be obligated to repurchase the Property in
question only if Purchaser agrees to purchase the Substitute Property, and
Purchaser and Seller shall agree to close on both transactions on the same day
at the same time.  Seller and Purchaser agree to follow the same terms,
conditions and procedures for purposes of this exchange as are generally
consistent with Sections 9.9.5, 9.9.6, 9.9.7 and 9.9.8 of this Agreement.

 

17.23.2            Cooperation.  From and after the Effective Date of this
Agreement, Seller and Purchaser shall cooperate with each other to facilitate
the successful completion of the voluntary remediation process for each
Property.  Seller and Purchaser shall consult in good faith about all draft
workplans and proposed submissions to regulatory authorities, and Seller shall
make changes reasonably requested by Purchaser.  Seller shall provide at least
two (2) Business Days advance written notice of entry onto a Property and
identify the general nature of the work to be performed and the portion(s) of
the Property on which the work will be performed.  To the extent practical,
Seller shall provide advance notice to Purchaser of, and shall allow Purchaser
to participate in, meetings and telephone conferences with regulatory
authorities.  Seller shall provide Purchaser with a copy of all test results,
final submissions to regulatory agencies and final documents received from such
agencies within a reasonable period of time after they are received or created
by Seller.

 

32

--------------------------------------------------------------------------------


 

17.23.3            Scope of Testing Activities.  Pursuant to this Section 17.23,
Seller shall conduct initial testing sufficient to reasonably identify all
potential contaminants of concern materially related to the
industrial/commercial use at the Properties (reasonably taking into
consideration potentially significant environmental conditions indicated in
Phase 1 reports or in prior testing).  Subsequent testing shall be conducted by
Seller as reasonably necessary to satisfy regulatory authorities for issuance of
the Completion Documents.

 

17.23.4            Institutional Controls.  The Completion Documents may be
qualified or conditioned by institutional controls (e.g., deed restrictions,
engineered barriers) to the extent such controls are consistent with the
Properties’ industrial/commercial use as of the Effective Date and are necessary
for issuance of the Completion Documents; provided, however, Seller shall have
sole discretion to select the remedial approach for obtaining the Completion
Documents.  Any such institutional controls are subject to Purchaser’s review
and approval, which approval shall not be unreasonably withheld.

 

17.23.5    Execution of Documents.  Solely relating to and limited by Seller’s
obligations as set forth in Article 17 hereto, Seller shall arrange for any
offsite disposal of hazardous substances, required in order to obtain the
Completion Documents, and shall execute all manifests and similar documents,
reflecting itself or its designee as the generator of such hazardous substances,
and in no event shall Seller name or identify Purchaser as the generator of such
hazardous substances; provided, however, the Seller has no duty or obligation
whatsoever for any hazardous substances transported to, released upon or
generated by Purchaser, its agents, representatives and assigns, at, on, beneath
or adjacent to the Properties. Purchaser shall execute other documents
reasonably requested by Seller that are necessary and consistent with this
Section 17.23.

 

17.23.6    Access. Purchaser shall provide necessary access to Seller to carry
out the provisions of this section.  Seller shall use all reasonable efforts to
avoid any disruption of tenant activities, and shall promptly repair at Seller’s
sole cost and expense any damage caused by its investigation or remediation
activities.

 

17.23.7    Indemnification. Until the earlier of the date the Seller procures
and provides to Purchaser the requisite Completion Documents as set forth herein
for each Property, or an appropriate substitute is exchanged pursuant to
Section 17.23.1 hereof, Seller shall protect, defend, indemnify and hold
Purchaser harmless from and against any claim or loss arising out of (a) any
investigation, remediation or disposal activities conducted by Seller or its
agents pursuant to this Section 17.23, and (b) any failure by Seller to obtain
the Completion Documents as provided in this section.

 

17.23.8    Voidance. In the event any of the Completion Documents are voided as
a result of any fraudulent misrepresentation or other fraudulent act or omission
of Seller, Seller shall be responsible for implementing at its expense any
measures necessary to have the Completion Documents reinstated.

 

17.23.9    Assignment.  To the extent allowed by contract and law, Seller shall
use reasonable efforts to assign to Purchaser its environmental rights under
current vendor and tenant agreements, including all indemnities, escrows,
representations, and warranties (“Seller’s Environmental Rights”).  Where Seller
is unable to assign Seller’s Environmental Rights, Seller will use commercially
reasonable efforts to enforce such rights on behalf of Purchaser (at Purchaser’s
expense).

 

33

--------------------------------------------------------------------------------


 

17.23.10  Survival.  The terms of this Section 17.23 shall expressly survive,
without limitation, the Closing.

 

17.24      Currency. All payments and amounts referenced or described in this
Agreement shall be deemed to require payments in and refer to amounts in the
currency of the United States of America.

 

17.25      Facsimile Signatures. The parties hereto agree that the use of
facsimile signatures for the execution of this Agreement shall be legal and
binding and shall have the same force and effect as if originally signed.

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
on the date or dates set forth below.

 

 

 

PURCHASER:

 

 

 

 

CENTERPOINT JAMES FIELDING, LLC, a Delaware
limited liability company

 

 

 

 

 

 

 

By

  /s/ Adrian Harrington

 

 

 

Name:

Adrian Harrington

 

 

Title:

Vice President

 

 

 

 

 

 

 

By

  /s/ Adrienne Parkinson

 

 

 

Name:

Adrienne Parkinson

 

 

Title:

Assistant Secretary

 

 

 

 

Date:  April 6, 2005

 

 

 

 

Tax I.D. # 98-0450460

 

 

 

 

SELLER:

 

 

 

 

CENTERPOINT PROPERTIES TRUST, a Maryland
real estate investment trust

 

 

 

 

 

 

 

By

  /s/ Michael M. Mullen

 

 

 

Name:

Michael M. Mullen

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

By

  /s/ James N. Clewlow

 

 

 

Name:

James N. Clewlow

 

 

Title:

Chief Investment Officer

 

 

 

 

 

Date:  April 6, 2005

 

35

--------------------------------------------------------------------------------


 

Exhibits

 

Exhibit A

 

Properties

Exhibit A-2

 

Intentionally Deleted

Exhibit A-3

 

Bonds

Exhibit B-1 - B-7

 

Legal Descriptions

Exhibit C-1 - C-7

 

Schedule of Leases

Exhibit D -

 

Intentionally Deleted

Exhibit E -

 

Escrow Agreement

Exhibit F -

 

Documents

Exhibit G-1 - G-7

 

Permitted Exceptions

Exhibit H-

 

Master Lease

Exhibit I -

 

Intentionally Omitted

Exhibit J -

 

Intentionally Omitted

Exhibit K -

 

Tenant Estoppel Certificate

Exhibit L -

 

Seller’s Estoppel Certificate

Exhibit M -

 

General Assignment

Exhibit N -

 

Deed

Exhibit O -

 

Notice of Sale to Tenant

Exhibit P -

 

Non-Foreign Entity Certification

Exhibit Q -

 

Survey Certification

Exhibit R -

 

Planned Expenditures

Exhibit S -

 

NFR Properties

 

Schedules

7.1.4 -

 

No Violations of Laws

7.1.5

 

Eminent Domain

7.1.6

 

Hazardous Material

7.1.7

 

Litigation

7.1.8

 

Leases

7.1.9

 

Contracts

7.1.10

 

Defaults

9.8

 

Purchase Price Schedule

9.10

 

Contracts

9.12

 

REA Estoppels

 

36

--------------------------------------------------------------------------------


 

ESCROW AGREEMENT

 

CHICAGO TITLE AND TRUST COMPANY
171 North Clark, Chicago, Illinois 60601

 

Refer to:    Nancy Castro

Phone No.:    (312) 223-2709

Fax No.:    (312) 223-2108

 

STRICT JOINT ORDER #1 ESCROW TRUST INSTRUCTIONS (EARNEST MONEY)

 

ESCROW TRUST NO.: 25031691

DATE:  April 6, 2005

 

To:          Chicago Title and Trust Company, Escrow Trustee:

 

Customer Identification:

 

Seller:

 

CENTERPOINT PROPERTIES TRUST

Purchaser:

 

CENTERPOINT JAMES FIELDING, LLC

Property:

 

Portfolio of properties described in Exhibit A

Proposed Disbursement Date:

 

May 31, 2005

 

Deposits:

 

The initial sum of Ten Million Dollars ($10,000,000.00) by Seller representing
security for Seller’s obligations under those 2 certain Sale Agreements between
Seller and Purchaser dated April 6, 2005 with respect to the properties
described on Exhibit A.

 

Delivery of Deposits:

 

The above-referenced escrow trust deposits (“deposits”) are deposited with the
escrow trustee to be delivered by it only upon the receipt of a joint order of
the undersigned or their respective legal representatives or assigns.

 

In no case shall the above-mentioned deposits be surrendered except upon the
receipt of an order signed by the parties hereto, their respective legal
representatives or assigns, or in obedience to the court order described below.

 

Billing Instructions:

 

Escrow trust fee will be billed as follows: 50% to Seller and 50% to Purchaser.

 

An annual maintenance fee, as determined by the then current rate schedule, will
commence: n/a

 

PLEASE NOTE:  The escrow trust fee for these joint order escrow trust
instructions is due and payable within 30 days from the projected disbursement
date (which may be amended by joint written direction of the parties hereto). In
the event no projected disbursement date is ascertainable, said escrow trust fee
is to be billed at acceptance and is due and payable within 30 days from the
billing date. Chicago Title and Trust Company, at its sole discretion, may
reduce or waive the escrow trust fee for these joint order escrow instructions
in the event the funds on deposit herein are transferred to or disbursed in
connection with sale escrow trust instructions or an agency closing transaction
established at Chicago Title.

 

Investment:

 

Deposits made pursuant to these instructions may be invested on behalf of any
party or parties hereto; provided that any direction to escrow trustee for such
investment shall be expressed in writing and contain the consent of all other

 

--------------------------------------------------------------------------------


 

parties to this escrow, and also provided that you are in receipt of the
taxpayer’s identification number and investment forms as required. Escrow
trustee will, upon request, furnish information concerning its procedures and
fee schedules for investment.

 

Commingle:

 

Except as to deposits of funds for which escrow trustee has received express
written direction concerning investment or other handling, the parties hereto
agree that the escrow trustee shall be under no duty to invest or reinvest any
deposits at any time held by it hereunder; and, further, that escrow trustee may
commingle such deposits with other deposits or with its own funds in the manner
provided for the administration of funds under Section 2-8 of the Corporate
Fiduciary Act (205 ILCS 620/2-8) and may use any part or all such funds for its
own benefit without obligation to any party for interest or earnings derived
thereby, if any. Provided, however, nothing herein shall diminish escrow
trustee’s obligation to apply the full amount of the deposits in accordance with
the terms of these escrow instructions.

 

In the event the escrow trustee is requested to invest deposits hereunder,
Chicago Title and Trust Company is not to be held responsible for any loss of
principal or interest which may be incurred as a result of making the
investments or redeeming said investment for the purposes of these escrow trust
instructions.

 

Compliance With Court Order:

 

The undersigned authorize and direct the escrow trustee to disregard any and all
notices, warnings or demands given or made by the undersigned (other than
jointly) or by any other person. The said undersigned also hereby authorize and
direct the escrow trustee to accept, comply with, and obey any and all writs,
orders, judgments or decrees entered or issued by any court with or without
jurisdiction; and in case the said escrow trustee obeys or complies with any
such writ; order, judgment or decree of any court, it shall not be liable to any
of the parties hereto or any other person, by reason of such compliance,
notwithstanding any such writ, order, judgment or decree be entered without
jurisdiction or be subsequently reversed, modified, annulled, set aside or
vacated.  In case the escrow trustee is made a party defendant to any suit or
proceedings regarding this escrow trust, the undersigned, for themselves, their
heirs, personal representatives, successors, and assigns, jointly and severally,
agree to pay to said escrow trustee, upon written demand, all costs, attorney’s
fees, and expenses incurred with respect thereto. The escrow trustee shall have
a lien on the deposits(s) herein for any and all such costs, fees and expenses.
If said costs, fees and expenses are not paid, then the escrow trustee shall
have the right to reimburse itself out of the said deposit(s).

 

DISCLAIMER—LETTER OF CREDIT

 

Chicago Title is not to be held liable in any of the following instances:

 

•                                            If the letter of credit expires
while in its possession

•                                            If the issuer of the letter of
credit fails to honor a draft presented to it by Chicago Title against said
letter of credit

•                                            Delay of receipt of the proceeds of
the letter of credit into the escrow for any reason.

 

Further, any letter of credit deposited herein shall be approved in writing by
all parties to the escrow trust instructions.  Any extension of the letter of
credit may be deposited herein provided said extension has been approved in
writing by the parties to these escrow trust instructions.

 

The escrow trustee’s responsibility shall be limited to the presentation of the
letter of credit for payment in accordance with these escrow trust instructions.
Chicago Title shall have no obligation nor responsibility to see that such
letter of credit is honored by the issuer. If the issuer refuses to honor the
draft presented for draw against said letter of credit, the sole responsibility
of the escrow trustee shall be to notify the parties of same and to continue to
comply with the terms of the escrow trust instructions.

 

2

--------------------------------------------------------------------------------


 

REQUIREMENTS—LETTER OF CREDIT

 

The undersigned hereby acknowledge that before any Letter of Credit naming
Chicago Title & Trust Company as beneficiary (“Chicago Title”) will be accepted
as an escrow deposit, the following conditions MUST be met:

 

1.             The Letter of Credit (“L/C”) shall be issued by or payable at a
downtown Chicago bank satisfactory to Chicago Title.

 

2.             The party depositing the L/C shall furnish the names and phone
numbers of two contact persons at the issuing bank who are familiar with the
transaction.

 

3.             The party depositing the L/C shall furnish a specimen sight draft
approved in writing by the issuing bank as acceptable to said issuing bank in
the event Chicago Title must draw on said L/C.

 

DIRECTION TO DRAW—LETTER OF CREDIT

 

Escrowee shall draw on the L/C and hold the funds in this escrow upon receipt of
a certification from either party stating that (i) there has been a default
under the terms of the Sale Agreement between Seller and Purchaser, or (ii) the
L/C is scheduled to expire in thirty (30) days or less.

 

EXECUTION:

 

These escrow trust instructions are governed by and are to be construed under
the laws of the State of Illinois. The escrow trust instructions, amendments or
supplemental instructions hereto, may be executed in counterparts, each of which
shall be deemed an original and all such counterparts together shall constitute
one and the same instrument.

 

For Seller:

 

 

 

For Purchaser:

 

 

 

 

 

 

 

 

 

Name:

 

Weinberg Richmond LLP

 

Name:

 

Wildman, Harrold, Allen & Dixon LLP

By:

 

Mark S. Richmond, Esq.

 

By:

 

Kathleen M. Gilligan, Esq.

Address:

 

333 West Wacker Drive, Suite 1800

 

Address:

 

225 West Wacker Drive, Suite 2800

 

 

Chicago, Illinois 60606

 

 

 

Chicago, Illinois 60606

Phone:

 

312-807-3800

 

Phone:

 

312-201-2307

Fax:

 

312-807-3903

 

Fax:

 

312-201-2555

 

Signature:

 

 

Signature:

 

 

 

 

 

Accepted: Chicago Title and Trust Company, as Escrow Trustee

 

 

 

 

 

By:

 

 

Date:

                                                     ,

 2005

 

3

--------------------------------------------------------------------------------


 

[FORM]
MASTER LEASE AGREEMENT

 

THIS MASTER LEASE AGREEMENT (“Agreement”) is dated as of the                   
day of                             , 200               [INSERT DATE OF CLOSING
OF APPLICABLE TRANCHE] by and between CENTERPOINT PROPERTIES TRUST, a Maryland
real estate investment trust (“CenterPoint”), and CENTERPOINT JAMES FIELDING,
LLC, a Delaware limited liability company (“CJF”).

 

R E C I T A L S:

 

A.            CJF has heretofore acquired from CenterPoint and is the owner of
certain real property and the improvements thereon as listed on Exhibit A
attached hereto and incorporated herein (said property and improvements are
hereinafter collectively referred to as the “Properties”).

 

B.            As an inducement to CJF to purchase the Properties from
CenterPoint, CenterPoint has agreed to “master lease” the “Premises” and the
“Rollover Space” (each as hereinafter defined) upon the terms and conditions
herein contained.

 

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00), in hand paid, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and in consideration of the
mutual agreements set forth in this Agreement, the parties hereto hereby agree
as follows:

 

ARTICLE 1
Definitions

 

Section 1.1             General.  In addition to the words and terms elsewhere
defined in this Agreement, certain words and terms as used in this Agreement
shall have the meanings given to them by the definitions and the descriptions in
this Article 1, unless the context or use indicates another or different meaning
or intent. Such definition shall be equally applicable to both singular and
plural forms of any of the words and terms herein defined.

 

Section 1.2             Definitions.  The following words and terms are defined
terms under this Agreement:

 

“Additional Rent” means the amounts required to be paid pursuant to the
provisions of Section 3.2 hereof.

 

“Agreement” means this Agreement, as from time to time amended or supplemented
pursuant to the terms hereof.

 

“Approved Lease” means any future lease or leases of any portion of the Premises
or the Rollover Space entered into by CJF and a third party.

 

“Base Rent” means the amounts referenced as Base Rent on Exhibit D attached
hereto and incorporated herein.

 

“CenterPoint” means CenterPoint Properties Trust, a Maryland real estate
investment trust.

 

--------------------------------------------------------------------------------


 

“CenterPoint’s Proportion” means the percentages set forth on Exhibit B attached
hereto and incorporated herein.

 

“CJF” means CenterPoint James Fielding, LLC, a Delaware limited liability
company, and its successors and assigns.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time and
in effect, or any successor legislation.

 

“Commencement Date” means the date that this Agreement is executed.

 

“Expenses” means and includes all reasonable and customary operating and
maintenance expenses paid by CJF, as to any  of the Properties in which any
Premises or Rollover Space, as the case may be, subject to the terms of this
Agreement are located, including, but not limited to, operating expenses for
(1) maintaining the exterior common areas, (2) insuring , (3) utility charges
for common areas, (4) utility charges for the Premises or Rollover Space, as the
case may be, to the extent that providing utility services to the Premises or
Rollover Space, as the case may be, is reasonably required to maintain the
Premises or Rollover Space, as the case may be, in good working condition,
(5) janitorial charges for common areas, (6) janitorial charges for the Premises
or Rollover Space, as the case may be, to the extent that providing janitorial
services to the Premises or Rollover Space, as the case may be, is reasonably
required to maintain the office portion of the Premises or Rollover Space, as
the case may be, in a clean condition, (7) landscaping and snow removal, and
(8) the management fee for the Premises or Rollover Space, as the case may be,
charged under clause b(iii) of Paragraph 7(a) of that certain Management
Agreement dated                       , 2005 between CJF, as owner, and
CenterPoint Properties Trust, as manager (as may be further amended, modified or
supplemented, the “Management Agreement”), BUT EXCLUDING capital improvements,
and structural and roof repairs and replacements; provided, however, that
notwithstanding the foregoing, CenterPoint shall not be deemed to be a tenant or
in occupancy with respect to any Property for the purpose of determining
Expenses under any existing lease or Approved Lease at such Property where
landlord has elected to make an appropriate adjustment of the Expenses which
vary due to occupancy for a calendar or lease year, employing sound accounting
and management principles, and to charge only the existing tenants therein the
full amount of such adjusted Expenses, in which event CenterPoint shall not be
obligated to pay or reimburse CJF for any portion of such adjusted Expenses.

 

“Premises” means that portion of the Properties as depicted on Exhibits C-1
through C-       , respectively, attached hereto and incorporated herein.

 

“Premises Rent” means Base Rent and Additional Rent.

 

“Premises Term” means the one year period commencing on the Commencement Date.

 

“Properties” means the real estate and improvements described on Exhibit A.

 

“Purchase Agreement” means that certain Purchase Agreement, dated as of
April              , 2005, by and between CenterPoint and CJF, pertaining to the
sale of the Properties.

 

“Rent” means Premises Rent and Rollover Rent, and any other monetary obligations
of CenterPoint hereunder.

 

“Rollover Rent” means Base Rent and Additional Rent.

 

2

--------------------------------------------------------------------------------


 

“Rollover Space” means that portion of the Properties as depicted on Exhibits
E-1 through E-      , respectively, attached hereto and incorporated herein.

 

“Rollover Term” means, with respect to any Rollover Space, the one year period
commencing on the Rollover Term Commencement Date.

 

“Rollover Term Commencement Date” means, with respect to any Rollover Space, the
date that the term of the existing lease for said space expires by its terms
without being renewed.

 

“Taxes” means all real estate taxes, personal property taxes, and other
governmental levies and special assessments which accrue with respect to the
Properties during the Term, but excluding transfer taxes.

 

“Temporary Sublease” means a sublease or grant of permission to use or occupy
the Premises, the Rollover Space or any part thereof, by CenterPoint to any
person or entity pursuant to and in accordance with the provisions of
Section 5.3 hereof.

 

“Temporary Subtenant” means a tenant under a Temporary Sublease.

 

“Term” means the period of duration of this Agreement, as set forth in
Section 2.2 hereof.

 

ARTICLE 2
Lease of Premises; Agreement to Lease Rollover Space; Term

 

Section 2.1             Lease of Premises; Agreement to Lease Rollover Space.

 

(a)           Subject to the terms and conditions set forth below, in
consideration of the covenants and agreements herein provided, CJF agrees to and
does hereby lease the Premises to CenterPoint, and CenterPoint agrees to and
does hereby lease the Premises from CJF, for the Premises Term.  CenterPoint
agrees to and does hereby accept the Premises in “as is,” “where is” condition
WITH ALL FAULTS.  CenterPoint acknowledges that CJF does not make any
representations or warranties regarding the Premises to CenterPoint, including,
without limitation, representations or warranties of title, condition of
improvements, or suitability for use, and such Premises are expressly subject to
all encumbrances and matters of record.  CenterPoint shall not be obligated to
make any additions or alterations to any portion of the Premises, and
CenterPoint shall not have the right to make any additions or alterations to the
Premises, other than in connection with a Temporary Sublease as set forth in
Section 5.3 below.  With respect to a Temporary Sublease, CenterPoint shall have
no right to make any additions or alterations (or to permit any additions or
alterations) at or to the Premises without CJF’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed.  CJF’s
failure to respond within fifteen (15) days after receipt of a request for
approval, together with the appropriate documentation describing the requested
additions or alterations, shall be deemed approval by CJF.  In the event that
any additions or alterations are made to the Premises pursuant to this
subsection, CenterPoint shall upon the written request of CJF and upon the
expiration of the Premises Term, restore the Premises or cause the Temporary
Subtenant to restore the Premises to their condition prior to the additions or
alterations, ordinary wear and tear excepted.

 

(b)           Subject to the terms and conditions set forth below, in
consideration of the covenants and agreements herein provided, CJF agrees to
lease the Rollover Space to CenterPoint, effective as of the Rollover Term
Commencement Date, and CenterPoint agrees to lease the Rollover

 

3

--------------------------------------------------------------------------------


 

Space from CJF, effective as of the Rollover Term Commencement Date.  In the
event of the lease of any Rollover Space, (i) said lease shall be for the
Rollover Term and (ii) CenterPoint shall accept the Rollover Space in “as is”,
“where is” condition WITH ALL FAULTS.  CenterPoint acknowledges that CJF does
not make any representations or warranties regarding the Rollover Space to
CenterPoint, including, without limitation, representations or warranties of
title, condition of improvements, or suitability for use, and such Rollover
Space shall be expressly subject to all encumbrances and matters of record. 
CenterPoint shall not be obligated to make any additions or alterations to any
portion of the Rollover Space, and CenterPoint shall have no right to make any
additions or alterations to any portion of the Rollover Space, other than in
connection with a Temporary Sublease as set forth in Section 5.3 below.  With
respect to a Temporary Sublease, CenterPoint shall have no right to make any
additions or alterations (or to permit any additions or alterations) at or to
the Rollover Space without CJF’s prior written consent, which consent shall not
be unreasonably withheld, conditioned or delayed.  CJF’s failure to respond
within fifteen (15) days after receipt of a request for approval, together with
the appropriate documentation describing the requested additions or alterations,
shall be deemed approval by CJF.  In the event that any additions or alterations
are made to the Rollover Space pursuant to this subsection, CenterPoint shall
upon the written request of CJF and upon the expiration of the Rollover Term,
restore the Rollover Space or cause the Temporary Subtenant to restore the
Rollover Space to their condition prior to the additions or alterations,
ordinary wear and tear excepted.

 

(c)           CenterPoint shall not have the right to use or occupy any portion
of the Premises or the Rollover Space, other than in connection with a Temporary
Sublease as set forth in Section 5.3 below.

 

Section 2.2             Term.  The Premises Term shall commence on the
Commencement Date and shall end on the three hundred and sixty fifth (365th) day
thereafter.  The Rollover Term for each Rollover Space shall commence on the
Rollover Term Commencement Date and shall end on the three hundred and sixty
fifth (365th) day thereafter.

 

ARTICLE 3
Rent

 

Section 3.1             Rent.  CenterPoint’s obligation to pay Premises Rent
shall begin on the Commencement Date, and CenterPoint’s obligation to pay
Rollover Rent with respect to all applicable Rollover Space shall begin on the
Rollover Term Commencement Date.  Subject to the provisions of this Section 3.1,
CenterPoint’s covenant to pay Premises Rent and Rollover Rent is independent of
every other covenant of this Agreement.  CenterPoint hereby covenants and agrees
to pay to CJF, without offset or deduction, Base Rent for the Premises during
the Premises Term in the monthly amounts set forth on Exhibit D attached hereto
and incorporated herein, prorated for any partial month as provided in
Section 3.5.  With respect to each Rollover Space that has not been renewed,
CenterPoint hereby covenants and agrees to pay CJF, without offset or deduction,
Base Rent for said Rollover Space during the Rollover Term, prorated for any
partial month as provided in Section 3.5.  Notwithstanding the foregoing, after
the execution of an Approved Lease, commencing on the date that monthly rent
payments commence under such Approved Lease for all or any portion of the
Premises or Rollover Space, as the case may be, (i) the Premises Rent thereafter
payable under this Agreement for the portion of the Premises covered by the
Approved Lease, or the Rollover Rent thereafter payable under this Agreement for
the portion of the Rollover Space covered by the Approved Lease, as the case may
be, shall be reduced by 100% (and thereafter CJF shall be entitled to all rent
and other amounts paid or payable under the Approved Lease, and the obligations
of CenterPoint under this Agreement shall terminate except for accrued and
unpaid obligations with respect to the Premises or Rollover Space, as the case
may be,

 

4

--------------------------------------------------------------------------------


 

which are subject to the Approved Lease), (ii) Premises Rent (and CenterPoint’s
obligations to pay same) for the remaining portion of the Premises shall remain
unchanged; and (iii) Rollover Rent (and CenterPoint’s obligations to pay same)
for the remaining portion of the Rollover Space shall remain unchanged.

 

Section 3.2             Additional Rent.  CenterPoint shall pay to CJF, without
offset or deduction, as Additional Rent, (i) CenterPoint’s Proportion of
Expenses and Taxes attributable to the Premises during the Premises Term and
(ii) CenterPoint’s Proportion of Expenses and Taxes attributable to each
Rollover Space that has not been renewed during the Rollover Term.  CenterPoint
shall pay monthly estimated deposits for each applicable space in the amounts
set forth on Exhibit F attached hereto and incorporated herein. Within thirty
(30) days following the issuance of the final real estate tax bills for the
Properties for the calendar year in which the Premises Term or Rollover Term, as
applicable, ends, CJF shall furnish to CenterPoint a statement of the actual
amount of CenterPoint’s Proportion of Expenses and Taxes for the applicable
space.  Within ten (10) days thereafter, CenterPoint shall pay to CJF or CJF
shall pay to CenterPoint, as the case may be, the difference between the amounts
paid by CenterPoint for Taxes and Expenses and the actual amount of
CenterPoint’s Proportion of Expenses and Taxes.  The amount of Taxes
attributable to a calendar year shall be the amount which accrues with respect
to the Premises or the Rollover Space during such year, even though such Taxes
are payable in the following year.  The provisions of this Section 3.2 shall
survive the expiration or earlier termination of this Agreement (in whole or in
part).

 

Section 3.3             Payment of Rent.  Each payment of Rent shall be paid in
advance on the first day of the month during the term of this Agreement for
which Rent is being paid.

 

Section 3.4             Place of Payment.  All Rent payments under this
Agreement shall be paid to CJF in accordance with the Management Agreement, or
at such other place or places as CJF shall designate by written notice to
CenterPoint.

 

Section 3.5             Proration.  Any Rent which is payable during the
Premises Term or Rollover Term, as applicable, for less than a full calendar
month shall be prorated on a per diem basis using the applicable monthly amount
due divided by the actual number of days in such month multiplied by the number
of days for which such Rent is payable.

 

Section 3.6             Other Costs.  Except for the obligations of CenterPoint
expressly set forth in this Agreement, CenterPoint shall not have any liability
under this Agreement for any costs or expenses associated with the Properties,
including, but not limited to, costs and expenses associated with leasing,
selling, renovating, owning or operating the Properties.

 

ARTICLE 4
Remedies Upon Default

 

Section 4.1             CJF Default Remedies.  If, at any time after the
Commencement Date, CenterPoint shall (i) be in default in the payment of Rent
required to be paid by CenterPoint and said default shall continue for in excess
of ten (10) days after written notice thereof is delivered by CJF to
CenterPoint, or (ii) default in the performance of any non-monetary covenant or
agreement on the part of CenterPoint contained in this Agreement and such
default shall continue for thirty (30) days after notice thereof in writing by
CJF to CenterPoint, or if such default or condition which gives rise thereto
cannot, with due diligence, be cured within said thirty (30) day period, if
CenterPoint shall not, within the period of thirty (30) days, commence the
curing of the default, and thereafter use commercially diligent efforts to
complete such cure, then CJF, in addition to all other remedies given to CJF
hereunder, and in law or in equity, may, by written notice to CenterPoint,
terminate this Agreement with respect to any one or more of the Premises or
Rollover Space, or without

 

5

--------------------------------------------------------------------------------


 

terminating this Agreement, reenter the applicable Premises or Rollover Space by
summary proceedings or otherwise, and, in any event, may dispossess CenterPoint
and all parties claiming any right to occupy such Premises or Rollover Space by
or through CenterPoint.  In the event of such re-entry, CJF may relet the
applicable Premises or Rollover Space, as the case may be, without being
obligated so to do.  In the event of a reletting, CJF shall apply the rent
therefrom first to the payment of CJF’s expenses, including reasonable
attorneys’ fees incurred by reason of CenterPoint’s default and the expense of
reletting, and then to the amount of Rent due from CenterPoint hereunder,
CenterPoint remaining liable for any deficiency.  Any and all deficiencies shall
be payable by CenterPoint monthly on the date herein provided for the payment of
Rent.

 

Section 4.2             CenterPoint Default Remedies.  In the event that, at
anytime after the Commencement Date, CJF shall (i) be in the default in
performance of any monetary covenant or agreement on the part of CJF contained
in this Agreement and said default shall continue for in excess of ten (10) days
after written notice thereof is delivered by CenterPoint to CJF, or (ii) default
in the performance of any non-monetary covenant or agreement on the part of CJF
contained in this Agreement and such default shall continue for thirty (30) days
after notice thereof in writing by CenterPoint to CJF, or if such default or
condition which gives rise thereto cannot, with due diligence, be cured within
said thirty (30) date period, if CJF shall not, within the period of thirty (30)
days, commence the curing of the default, and thereafter use commercially
diligent efforts to complete such cure, then CenterPoint shall have available to
it all remedies given to it under this Agreement, or otherwise available in law
or in equity.

 

ARTICLE 5
Approved Leases; Subleases

 

Section 5.1             Approval of Leases Proposed by CJF.  CJF shall have the
right, in its sole and absolute discretion, (a) to employ a broker to procure
substitute tenants for all or any portion of the Premises or Rollover Space, and
(b) to enter into substitute leases for all or any portion of the Premises or
Rollover Space (and CenterPoint shall cooperate with CJF and said broker in
connection therewith), other than “Above-Market Leases” (as hereinafter
defined).  Any lease proposed by CJF to CenterPoint for all or any portion of
the Premises or Rollover Space with a replacement tenant or tenants that
includes (i) above-market tenant improvements, or (ii)  above-market leasing
commissions or other usual and customary leasing costs which are above-market
costs (any lease containing one or more of the foregoing conditions is
hereinafter referred to as an “Above-Market Lease”) shall, in the first
instance, be subject to the approval of CenterPoint in its sole and absolute
discretion.  CenterPoint’s failure to respond in writing within five
(5) Business Days after receipt of a request for approval, together with a copy
of the proposed lease or letter of intent to lease, shall be deemed approval by
CenterPoint.  In the event CenterPoint withholds its consent to any Above-Market
Lease, CJF and CenterPoint agree to negotiate in good faith to agree upon such
tenant improvement costs, leasing commissions and other usual and customary
leasing costs to render such proposed lease and the terms thereof acceptable to
CenterPoint.  In the event that (x) any proposed lease is not an Above-Market
Lease, or (y)  CenterPoint approves or is deemed to have approved an
Above-Market Lease, CenterPoint and CJF shall be responsible to pay all tenant
improvement costs, leasing commission costs and other usual and customary
leasing costs attributable to said lease, which costs shall be apportioned
between the parties on a prorata basis, based upon that portion of the term of
the proposed lease which shall elapse prior to the scheduled expiration of this
Agreement with respect to the Premises or Rollover Space in question and that
portion of the term of the proposed lease that will elapse after the scheduled
expiration of this Agreement with respect to the Premises or Rollover Space in
question.  In the event that CenterPoint timely withholds its consent to any
Above-Market Lease, CJF nonetheless shall have the right to enter into the
Above-Market Lease without CenterPoint’s consent, and, in such case, the
Above-Market Lease shall be deemed an Approved Lease, but CenterPoint shall have
no liability or obligation to pay its prorata portion of that portion of the
tenant improvements, leasing

 

6

--------------------------------------------------------------------------------


 

commissions, or other usual and customary leasing costs attributable to the
Above-Market Lease which exceed market rate amounts (but CenterPoint shall be
responsible for its prorata portion of such market costs).

 

Section 5.2             Approval of Leases Proposed by CenterPoint.  CenterPoint
shall have the right, in its sole and absolute discretion, to employ a broker to
procure substitute tenants for all or any portion of the Premises or Rollover
Space, and CJF will cooperate with CenterPoint and said broker in connection
therewith.  Any lease proposed by CenterPoint to CJF for all or any portion of
the Premises or Rollover Space with a replacement tenant or tenants procured by
CenterPoint or a broker shall (x) be subject to the approval of CJF, which
approval shall not be unreasonably withheld, conditioned or delayed, and
(y) meet all of the following parameters:  (i) such proposed lease has an
initial term (excluding any options to extend such term) of not less than three
(3) years and not more than ten (10) years; (ii) such proposed lease has no
free-rent period extending beyond the term of the Master Lease with respect to
the applicable Premises or Rollover Space; (iii) such proposed lease has no
above-market obligation of CJF to provide or fund any tenant improvements;
(iv) such proposed lease provides for base rent payable at a rate per month that
is never less than 95% of the base rent per month required to paid under the
Master Lease with respect to the applicable Premises or the Rollover Space;
(v) leasing commissions and other usual and customary leasing costs for such
proposed lease do not exceed market rates; (vi) such proposed lease does not
require the landlord thereunder, and will not result in an obligation for the
landlord thereunder to alter or improve or pay for the altering or improving of
the building (other than tenant improvements as limited by clause (iii) above
and responsibility for the repair and replacement of the roof and structure
including, but not limited to, exterior walls, other than interior surfaces and
wiring and plumbing inside such exterior walls, of the premises, but excluding
the obligation for internal wall changes); (vii) such lease shall be on the form
customarily used by CenterPoint with such revisions which CenterPoint approves
using its judgment as a commercially  prudent landlord, (viii) the
creditworthiness of the tenant and intended use of the applicable Premises or
Rollover Space by the proposed tenant shall be consistent with CenterPoint’s
historical and customary requirements as a commercially prudent landlord, and
(ix) the income to be generated from the proposed lease shall constitute
qualifying income under Section 856(c)(3) of the Code.  Additionally, the
parties expressly agree that it shall not be deemed unreasonable for CJF to
withhold, condition or delay its consent to any such proposed lease that
includes above-market tenant improvements, above-market leasing commissions or
any other above-market leasing costs which CJF would be obligated to pay or
incur; provided, however, in such event, CJF and CenterPoint agree to negotiate
in good faith to agree upon such tenant improvement costs, leasing commission
and other leasing costs to render such proposed lease and the terms thereof
acceptable to CJF.  Any lease proposed by CenterPoint, however, which satisfies
all of the criteria set forth in this Section 5.2, and would otherwise be
reasonably acceptable to CJF but for the fact  that such lease includes
above-market tenant improvements, above-market leasing commissions, or any other
above-market leasing cost, shall, nonetheless, be approved and executed by CJF
at the direction of CenterPoint, in the event CenterPoint pays all such
above-market tenant improvements, above-market leasing commissions or any other
above-market leasing costs.  CJF’s failure to respond in writing within five
(5) Business Days after receipt of a request for approval, together with a copy
of such proposed lease or letter of intent to lease and credit information in
commercially reasonable detail on the proposed replacement tenant or tenants,
shall be deemed approval by CJF.  CJF’s and CenterPoint’s responsibility to pay
all tenant improvement costs, leasing commissions and other usual and customary
leasing costs with respect to such proposed lease, shall be apportioned between
the parties on a prorata basis, based upon that portion of the term of the
proposed lease which shall have elapsed  prior to the scheduled expiration of
this Agreement with respect to the Premises or Rollover Space in question and
that portion of the term of the proposed lease that will elapse after the
scheduled expiration of this Agreement with respect to the Premises or Rollover
Space in question.

 

Section 5.3             Subleases.  CenterPoint may, at its sole cost and
expense, enter into a Temporary Sublease at any time without the consent of CJF,
provided that (i) the term of the Temporary Sublease does not extend beyond the
Term,  (ii) the Temporary Sublease includes language that provides that (a) the
Temporary

 

7

--------------------------------------------------------------------------------


 

Subtenant shall have no right or claim against CJF for any matter or thing,
(b) the Temporary Subtenant may not use the applicable Premises or Rollover
Space for any purpose other than office, warehouse, distribution, assembly and
light manufacturing, as and to the extent permitted under applicable zoning
ordinances, and (c) the Temporary Subtenant shall procure prior to and shall
maintain throughout the term of the Temporary Sublease policies of hazard,
liability, workmen’s compensation and other customary insurance, with
commercially reasonable deductibles and limits, naming CenterPoint and CJF as
additional insureds, (iii) a copy of the Temporary Sublease is delivered to CJF,
within five (5) days after its execution (notwithstanding the foregoing,
CenterPoint shall use reasonable efforts to provide CJF with a copy of the
proposed sublease at least five (5) days prior to its execution), and (iv) the
Temporary Sublease may be terminated by CenterPoint (on its own initiative or at
the direction of CJF in the event CJF notifies CenterPoint in writing that CJF
has elected to enter into an Approved Lease for space that is subject to a
Temporary Sublease) upon sixty (60) days advance written notice. No subletting
shall relieve CenterPoint of its obligations hereunder.  CenterPoint shall be
entitled to the rent paid under the Temporary Sublease, and CenterPoint shall be
solely liable for all subleasing brokerage commissions and fees in connection
with such Temporary Sublease.  In the event that any Temporary Subtenant fails
or refuses to vacate the applicable Premises or Rollover Space when required by
the Temporary Sublease, CenterPoint shall, at CJF’s election, commence and
diligently pursue eviction proceedings to regain possession of the applicable
Premises or Rollover Space, at no cost to CJF.  At any time, CJF, by written
notice to CenterPoint, may elect that the Temporary Sublease shall be treated as
an Approved Lease, in which event the provisions of Section 3.1 above shall
apply.  CenterPoint shall, and does hereby agree to indemnify, defend and hold
harmless, CJF, its partners, officers, directors, employees, agents, attorneys
and their respective successors and assigns, harmless from and against any and
all claims, demands, suits, obligations, payments, damages, losses, penalties,
liabilities, costs and expenses (including, but not limited to, reasonable
attorneys’ fees) resulting or arising from the Temporary Subtenant’s use and
occupancy of the applicable Premises or Rollover Space.  CenterPoint’s
obligations under this Section 5.3 shall expressly survive the expiration or
earlier termination of this Agreement (in whole or in part).

 

ARTICLE 6
Subordination to Mortgagee; Estoppel

 

Section 6.1             Subordination to Mortgagee.  The rights of CenterPoint
hereunder as to a Property are hereby automatically subordinated to the rights
of any lender now or hereafter holding a mortgage or deed of trust on any
Property.  Without limitation on the generality of the foregoing, CJF reserves
the right to demand from CenterPoint, and CenterPoint agrees to promptly execute
and deliver to CJF, a written subordination of CenterPoint’s lien arising by
virtue of the within leasehold estate, thereby subordinating CenterPoint’s lien
in favor of a mortgage loan, mortgage lien, or any refinancing or replacing of a
mortgage loan that may become necessary or desirable to CJF from time to time.

 

Section 6.2             Estoppel Certificate.  CJF and CenterPoint shall from
time to time, upon not less than ten (10) days’ prior written request of the
other party, deliver to such requesting party a statement in writing
certifying:  (i) that this Agreement is unmodified and in full force and effect
or, if there have been modifications, that this Agreement, as modified, is in
full force and effect; (ii) the amount of Rent then payable hereunder and the
date to which Rent has been paid; (iii) that the requesting party is not in
default under this Agreement, or, if in default, a detailed description of such
default(s); (iv) that CenterPoint is or is not in possession of the Premises or
the Rollover Space, as the case may be; and (v) such other information as the
requesting party may reasonably request.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 7
Notices

 

Section 7.1             Notices.  Any and all notices, requests, demands or
other communications hereunder shall be in writing and shall be deemed properly
served (i) on the date sent if transmitted by hand delivery with receipt
therefor, (ii) on the date sent if transmitted by facsimile (with confirmation
by hard copy to follow by overnight delivery service), (iii) on the date sent if
scanned to a .pdf file and transmitted by e-mail (with confirmation by hard copy
to follow by overnight delivery service), (iv) on the day after the notice is
deposited with a nationally recognized overnight courier, or (v) upon receipt
after being sent by registered or certified mail, return receipt requested,
first class postage prepaid, addressed as follows (or to such new address as the
addressee of such a communication may have notified the sender thereof):

 

 

CJF:

 

Mirvac Group
Level 5, 40 Miller Street

North Sydney, NSW 2060
Australia
Attn: Mr. Ben Hindmarsh

Fax No.: 61 2 9004 8462

E-Mail: benhindmarsh@mirvac.com.au

 

 

 

With a copy to:

 

Wildman Harrold Allen & Dixon LLP
225 W. Wacker Drive, Suite 3000
Chicago, Illinois 60606
Attn: Kathleen M. Gilligan, Esq.
Fax No.: (312) 201-2555
E-Mail: gilligan@wildmanharrold.com

 

 

 

CenterPoint:

 

CenterPoint Properties Trust
1808 Swift Drive
Oak Brook, Illinois 60523
Attn: Mr. James N. Clewlow and
Mr. Michael M. Mullen
Fax No.: (630) 586-8010
E-Mail:    jclewlow@centerpoint-prop.com and
mmullen@centerpoint-prop.com

 

 

 

With a copy to:

 

Weinberg Richmond LLP
333 West Wacker Drive, Suite 1800
Chicago, Illinois 60606
Attn: Mark S. Richmond, Esq.
Fax No.: (312) 807-3903
E-Mail: mrichmond@wr-llp.com

 

9

--------------------------------------------------------------------------------


 

ARTICLE 8
Miscellaneous

 

Section 8.1             Miscellaneous.

 

(a)           Entire Agreement.  This document constitutes the sole agreement
between the parties with respect to the subject matter hereof and supersedes any
and all written agreements or understandings between them pertaining to the
transactions contemplated herein.  No representations, warranties or
inducements, express or implied, have been made by any party to any other party
except as set forth herein.

 

(b)           Captions.  The captions and headings in this Agreement are for
convenience only, are not a part of this Agreement and do not in any way limit
or amplify the provisions hereof.

 

(c)           Modifications.  All modifications to this Agreement must be in
writing and signed by CenterPoint and CJF.

 

(d)           Successors and Assigns.  No party shall assign its rights or
obligations hereunder without the written consent of the other party, which
consent shall not be unreasonably withheld, conditioned or delayed, provided,
however, that CJF shall have the absolute right, without CenterPoint’s consent,
to assign, in part, CJF’s rights and obligations hereunder with respect to any
Premises or Rollover Space in connection with a sale of a Property or Properties
in which any such Premises or Rollover Space may be located, and further
provided, the parties shall cooperate with each other to satisfy the
requirements of any lender or mortgagee encumbering any of the Properties,
including, without limitation, assigning this Agreement to any parent of Owner
or any wholly-owned subsidiary thereof and entering into new and/or additional
master leases with said entity, it being understood that said assignment shall
be conditioned upon (i) the assignee assuming, in writing, CJF’s obligations
with respect to the Premises or Rollover Space in question, which accrue or
arise from and after the date of such assignment, and (ii) CJF’s delivery of the
written assignment and assumption to CenterPoint.  Subject to this subparagraph,
this Agreement shall inure to the benefit of and be binding upon the parties’
respective successors and assigns.

 

(e)           Governing Law.  This Agreement shall be interpreted and enforced
in accordance with the laws of the state in which the applicable Property is
located.

 

(f)            No Waiver.  No waiver by a party of any provision of this
Agreement shall be deemed to be a waiver of any other provision hereof or a
waiver of any subsequent breach by a party of the same or any other provision.

 

(g)           Number and Gender.  All personal pronouns used in this Agreement
shall include the other genders.  The singular shall include the plural, and the
plural the singular, whenever and as often as may be appropriate.

 

(h)           Time.  Time is of the essence of this Agreement and of every
provision hereof.

 

(i)            Severability.  Any provision in this Agreement that is
unenforceable or invalid in any jurisdiction shall, as to such jurisdiction, be
ineffective, but only to the extent of such unenforceability or invalidity of
and without affecting the remaining provisions thereof or affecting the
operation, enforceability or validity of such provision in any other
jurisdiction.

 

10

--------------------------------------------------------------------------------


 

(j)            Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be a fully binding and enforceable agreement
against the party signing such counterpart, but all such counterparts together
shall constitute but one agreement.

 

(k)           Facsimile Signatures.  The parties hereto agree that the use of
facsimile signatures for the execution of this Agreement shall be legal and
binding and shall have the same force and effect as if originally signed.

 

(l)            Currency.  All payments and amounts referenced or described in
this Agreement shall be deemed to require payments in and refer to amounts in
the currency of the United States of America.

 

(m)          No Recording.  Neither this Agreement nor any memorandum or short
form hereof shall be recorded or filed in any public land or other public
records of any jurisdiction, by either party and any attempt to do so may be
treated by the other party as a breach of this Agreement.

 

(n)           Prevailing Party.  Should either party employ an attorney to
enforce any of the provisions hereof, the non-prevailing partying any final
judgment agrees to pay the other party’s reasonable expenses, including
reasonable attorneys’ fees and expenses in or out of litigation and, if in
litigation, trial, appellate, bankruptcy or other proceedings, expended or
incurred in connection therewith, as determined by a court of competent
jurisdiction.  The provisions of this Section 8.1(n) shall survive the
expiration or any earlier termination of this Agreement, in whole or in part.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK;
SIGNATURE PAGE FOLLOWS]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date and year first above written.

 

 

CJF:

 

 

 

 

CENTERPOINT JAMES FIELDING, LLC, a
Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

CENTERPOINT:

 

 

 

 

CENTERPOINT PROPERTIES TRUST, a
Maryland real estate investment trust

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

12

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

EXHIBIT A – Description of Properties

EXHIBIT B – CenterPoint’s Proportion of Properties

EXHIBIT C-1 - C -  – Premises

EXHIBIT D – Base Rent

EXHIBIT E-1 - E  – Rollover Space

EXHIBIT F – Monthly Additional Rent Deposits

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

ADDRESSES OF PROPERTIES

LIST PROPERTIES ACQUIRED IN CONNECTION
WITH APPLICABLE SALE AGREEMENT

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CENTERPOINT’S PROPORTION OF PROPERTIES

[THIS INCLUDES PREMISES AND ROLLOVER SPACE]

 

LIST PERCENTAGES FOR PREMISES AND
ROLLOVER SPACE ACQUIRED IN CONNECTION
WITH APPLICABLE SALE AGREEMENT

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C-1 THROUGH C-      

PREMISES

 

DEPICT PREMISES THAT ARE VACANT AT THE CLOSING
IN CONNECTION WITH APPLICABLE SALE AGREEMENT

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

BASE RENT

 

LIST BASE RENT FOR PREMISES AND
ROLLOVER SPACE ACQUIRED IN CONNECTION

WITH APPLICABLE SALE AGREEMENT

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E-1 THROUGH E-     

ROLLOVER SPACE

 

DEPICT ROLLOVER SPACE AS THAT SPACE THAT MAY BECOME VACANT
AS A RESULT OF THE EXPIRATION OF THE TERM OF A LEASE (AND SUCH
LEASE IS NOT RENEWED) DURING THE ONE YEAR PERIOD AFTER CLOSING IN
CONNECTION WITH APPLICABLE SALE AGREEMENT

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

MONTHLY ADDITIONAL RENT DEPOSITS

LIST MONTHLY ADDITIONAL RENT DEPOSITS
FOR PREMISES AND ROLLOVER SPACE ACQUIRED
IN CONNECTION WITH APPLICABLE SALE AGREEMENT

 

F-1

--------------------------------------------------------------------------------


 

MANAGEMENT AGREEMENT

 

THIS MANAGEMENT AGREEMENT (“Agreement”) is dated as of the         day of
                 , 2005, by and between CENTERPOINT JAMES FIELDING, LLC, a
Delaware limited liability company (“Owner”), and CENTERPOINT PROPERTIES TRUST,
a Maryland real estate investment trust (“Manager”).

 

R E C I T A L S:

 

A.            Owner currently owns those certain parcels of real estate
described on Exhibit A attached hereto and by this reference incorporated herein
(each property listed on Exhibit A is hereinafter referred to as a “Property”,
and all of said properties are hereinafter collectively referred to as the
“Properties”).

 

B.            Owner wishes to retain Manager to perform certain asset and
property management services in connection with the management of the
Properties, and Manager is willing to perform such services, all pursuant to the
provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing Recitals, the provisions of
which are hereby incorporated herein, and the mutual promises set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:

 

1.             Appointment:  Owner hereby engages, employs and appoints Manager
its sole and exclusive agent to manage the Properties for the term and in
accordance with the conditions hereinafter set forth.  In the event the Owner
acquires other parcels of real estate in the Chicago Metropolitan Area, those
properties shall be deemed Properties upon written notice from Owner to Manager,
subject to the approval of such properties by Manager, which approval shall not
be unreasonably withheld.

 

2.             Acceptance:  Manager hereby accepts the appointment contained
above.

 

3.                                      Term/Termination:

 

(a)           Term:  The term of this Agreement shall commence on the date
hereof, and, subject to the provisions of this Section 3, shall terminate when
Manager is no longer a member of Owner.  Notwithstanding the foregoing, upon the
expiration or earlier termination of that certain Limited Liability Company
Agreement by and between Owner, JF US Industrial Property Trust (“JF US”) and
Manager (the “LLC Agreement”), Owner may extend the term of this Agreement for
one (1) two (2) year period upon the same terms and conditions provided herein,
upon not less than thirty (30) days’ prior written notice to Manager.

 

(b)           Early Termination.  Notwithstanding the provisions of
Section 3(a) above, this Agreement may be terminated, and the obligations of the
parties hereunder shall thereupon cease, upon the occurrence of any of the
events set forth below; provided, however, that the provisions of Section 8
below shall survive, notwithstanding any termination of this Agreement, until
the obligations thereunder are satisfied in full.  If this Agreement is
terminated pursuant to the provisions of this Section 3(b), Manager shall be
paid the Management Fee (as defined in Section 7(a) below) earned through the
date of termination.  An early termination may be effectuated:

 

--------------------------------------------------------------------------------


 

(i)            Default.  By Manager or Owner, as the case may be, should the
other party materially default in the performance or observance of any of its
express obligations hereunder and should such material default continue beyond
the applicable Cure Period (as hereinafter described) after written notice from
the non-defaulting party designating such material default with specificity. 
The Cure Period granted to the defaulting party shall be ten (10) days in the
event a monetary default is involved and thirty (30) days in the event a
non-monetary default is involved.  The Cure Period for a non-monetary default
shall be extended for a reasonable time (but in no event shall such extension be
more than sixty (60) days) in the event that the defaulting party is acting
diligently in pursuing a cure;

 

(ii)           Fraud.  By Manager or Owner, as the case may be, should the other
party commit fraud, willful misrepresentation, gross negligence or breach of
trust acting under or in connection with the provisions hereunder, effective
immediately, upon written notice from the party who did not commit any of the
aforesaid acts to the other party.

 

(iii)          Assignment.  By Manager or Owner, as the case may be, should the
other assign its rights or obligations under this Agreement contrary to the
provisions of this Agreement, and fail to correct such unauthorized assignment
within five (5) days after receipt of written notice demanding same from the
party who did not commit the unauthorized assignment.

 

(iv)          Sale.  By Manager or Owner, as the case may be, in the event of a
bona fide sale of all of the Properties to a non-Affiliate in an arm’s length
transaction (but not in the case of the creation of a joint venture between a
non-Affiliate of Owner and Owner or an Affiliate of Owner or one of its
partners), provided that not less than sixty (60) days prior written notice of
such termination is given to the other party.  As used in this Agreement, an
“Affiliate” of either party shall be an entity that controls, is controlled by
or is under common control with such party;

 

(v)           Bankruptcy.  By Manager or Owner, as the case may be, if:  (1) the
other party, or any general partner of the other party, if one exists, files a
petition to be adjudicated bankrupt or for reorganization or arrangement under
any state or federal bankruptcy laws; (2) a petition is filed against the other
party to this Agreement or against any general partner of the other party, if
one exists to have it adjudicated a bankrupt and such petition is not dismissed
within sixty (60) days after filing; (3) an assignment for the benefit of
creditors is made by the other party to this Agreement or its general partner,
if one exists or; (4) a receiver or trustee of the property of the other party
to this Agreement or such general partner, if one exists is appointed pursuant
to any judicial proceeding and such proceeding is not dismissed, and the
receiver or trustee is not discharged, within sixty (60) days after such
appointment.  In the event that any of the events specified in this
Subsection (v) occur, this Agreement may be terminated after giving ten
(10) days’ written notice to such party; or

 

(vi)          Change of Control of Manager.  By Owner, upon at least thirty (30)
days’ prior written notice to Manager, in the event Manager suffers a change in
control.  As used herein, Manager shall be deemed to have suffered a change in
control if any person or entity or group of persons or entities acting in
concert became or becomes the beneficial owner of more than fifty percent (50%)
of the equity securities of Manager.

 

(vii)         Change of Control of JF US.  By Manager, upon at least (30) days’
prior written notice to Owner, in the event of a change of control of JF US.  A
change of control of

 

2

--------------------------------------------------------------------------------


 

JF US shall mean a direct or indirect change of control, which shall be deemed
to occur if any “Person” (either alone or together with its “Affiliates”)
becomes the beneficial owner of or controls greater than twenty percent (20%) of
the voting securities of JF US, or of “Mirvac”, or any circumstances by which
“James Fielding” is removed as the responsible entity or manager of JF US, or
upon the first public announcement of a proposed transaction that, if
consummated, would result in James Fielding ceasing to be or being removed as
the responsible entity or manager of JS US.  For the purposes of this
subsection, the terms “Person”, “Affiliates”, “Mirvac” and “James Fielding”
shall have the meanings ascribed to them in the LLC Agreement.

 

(c)           Effect of Termination.

 

(i)            Upon termination of this Agreement, Manager shall forthwith:

 

(A)          Surrender of Properties and Monies.  Surrender and deliver up to
Owner any and all Properties’ income and monies of Owner on hand or in any bank
account, including all security deposits of tenants, if not previously delivered
to Owner, less any unpaid Management Fee then accrued or payable to Manager, and
less any other reimbursements due to Manager as provided in this Agreement;

 

(B)           Return of Monies Received After Termination.  Deliver to Owner, as
received, any monies due under this Agreement but received after such
termination;

 

(C)           Return of Owner’s Materials.  Deliver to Owner all materials,
supplies, keys, contracts and documents, plans, specifications, promotional
materials and such other accounting, paper and records kept by Manager on
Owner’s behalf pursuant to this Agreement;

 

(D)          Assignment of Property Contracts.  Assign to Owner all Project
Contracts as defined in Section 5(g) below which are not otherwise terminated
pursuant to Owner’s instructions under Section 5(c)(ii)(A) below;

 

(E)           Final Accounting.  Deliver to Owner a final accounting of the
Properties up to and including the date of termination, along with such other
reports as have been customarily delivered to Owner from time to time pursuant
to the terms of this Agreement; and

 

(F)           Cease Performance.  Cease the performance of all services required
to be performed by Manager under this Agreement.  Notwithstanding the provisions
of this Section 3(c), any Management Fee accrued but not paid to Manager on or
before the expiration or termination of this Agreement shall be payable by Owner
on the date of such expiration or termination.  If any such sum is not paid on
such date, Owner’s obligation to make such payment to Manager shall survive such
expiration or termination.  In addition, the provisions of Section 8 below shall
survive such expiration or termination.

 

(ii)           Upon termination of this Agreement:

 

(A)          Termination/Assumption.  At Owner’s election, either (i) Manager
shall terminate any terminable Project Contracts; or (ii) Owner shall assume any

 

3

--------------------------------------------------------------------------------


 

Project Contracts and indemnify Manager against any liability by reason of
anything done or required to be done under any Project Contracts after the date
of termination, in addition to any indemnification obligations of Owner
hereunder that survive termination; and

 

(B)           Indemnification.  Subject to Section 8, Owner shall pay for and
indemnify Manager against the costs of all services, material and supplies, if
any, which may have been ordered by Manager as a result of its obligations
arising from this Agreement but which may not have been charged to and paid by
Manager at the time of termination;

 

(C)           Replacement Manager.  Owner may retain a person or entity to
provide for the management of one or more of the Properties; provided, however,
so long as Manager is a member of Owner, and owns at least a five percent (5%)
direct ownership in Owner, no manager shall be appointed without the consent of
Manager, which consent shall not be unreasonably withheld, conditioned or
delayed.

 

(iii)          Any termination of this Agreement shall terminate all rights and
obligations under this Agreement except rights and obligations with respect to
amounts owing or to remedies if either Manager or Owner shall be entitled to an
accounting as to the fees or other monies payable to Manager or by Manager to
Owner.  Notwithstanding the foregoing, the provisions of Sections 3(c) and 8
shall survive any expiration or earlier termination of this Agreement and shall
remain in full force and effect thereafter.

 

4.             Partial Termination:

 

(a)           This Agreement shall terminate as to any Property that is sold to
a non-Affiliate in an arm’s length transaction (but not in the case of the
creation of a joint venture between a non-Affiliate of Owner and Owner or an
Affiliate of Owner or one of its partners), provided that not less than forty
(40) days prior written notice of such termination is given to the other party.

 

(b)           This Agreement shall terminate as to any Property that shall be
taken in its entirety as a result of, or transfer in avoidance of the exercise
of, the power of eminent domain or as a result of any casualty in the event that
all improvements on the Property are not restored to substantially their
original condition within one hundred eighty (180) days after the date of the
casualty, provided that in either case, not less than forty (40) days prior
written notice of such termination is given to the other party and such notice
is given within thirty (30) days of the taking, transfer or casualty, as the
case may be.

 

(c)           Manager shall have the right to terminate this Agreement as to any
Property if it is determined by notice or order of any governmental authority
having jurisdiction over the Property that the Property fails to comply with any
rules, orders, written determinations, ordinances or laws of any federal, state,
county or municipal authority, and if, after request therefor by Manager, Owner
(i) fails to provide Manager with adequate funds as and when needed within
(10) days of said request, or (ii) otherwise fails to provide Manager with
adequate cooperation to repair, remedy or satisfy such violation or
non-compliance within ten (10) days of said request.

 

(d)           Upon the removal of a Property from this Agreement in accordance
with Sections 4(a) - 4(c) above, Manager shall comply with the provisions of
Section 3(c) above, with respect to said Property, and any Management Fee with
respect to said Property accrued but not paid to Manager on

 

4

--------------------------------------------------------------------------------


 

or before the removal of said Property from this Agreement shall be payable by
Owner on the date of such removal.  If any such sum is not paid on such date,
Owner’s obligation to make such payment to Manager shall survive the removal of
said Property from this Agreement.

 

5.             Management Functions:  Manager shall, in a diligent, careful, and
vigilant manner, manage, operate, maintain and service each of the Properties in
the same manner as similar types of properties, using commercially reasonable
efforts to maximize revenues and minimize operating costs.  The services of
Manager hereunder are to be of a scope and quality not less than those generally
performed by professional managers of other similar type properties in the same
metropolitan area and in any case, at least comparable to the scope and quality
of the services performed by Manager in properties owned by Manager.  Subject to
the provisions of Section 5(f) below, Manager will perform all services normally
provided to tenants of similar types of properties in the metropolitan area in
which each Property is located.  Manager shall act as would an owner with
respect to the proper protection of and accounting for Owner’s assets.  With
respect to the management of the Properties, throughout the term of this
Agreement, Manager agrees to perform, at the expense of Owner, and Owner hereby
authorizes Manager to perform, the following functions and all acts necessary to
effectuate same:

 

(a)           To make all day-to-day decisions in connection with the operations
of the Properties.

 

(b)           To use reasonable diligence in the management of the Properties.

 

(c)           To use commercially reasonable efforts to collect, when due, all
rents, security deposits, charges, proceeds and other amounts received on
Owner’s account in connection with the management of the Properties.  In
connection therewith, Manager shall establish a separate interest-bearing bank
trust account or accounts (individually an “Operating Account” and collectively
the “Operating Accounts”) for Owner with respect to the Properties, to be
carried in Manager’s name for the benefit of Owner.  All funds held by Manager
for the benefit of Owner hereunder shall be kept separate and apart from all
other funds of Manager.  Owner authorizes Manager to request, demand, collect,
receive, and receipt for all such rent and other charges.  In addition,
(i) Owner will be an additional signatory on each Operating Account, (ii) each
Operating Account will be held in such manner that Owner is reasonably satisfied
that the Operating Account will be created as an asset of Owner, and not
Manager, for all purposes (including bankruptcy claims), and (iii) if Owner
requests, there shall be more than one Operating Account (such that rents will
be deposited in a separate account as to various groups of Properties).

 

(d)           To use commercially reasonable efforts to secure full tenant
compliance with the terms of tenants’ leases.  Manager shall emphasize voluntary
compliance by tenants.  Manager may, with the prior written consent of Owner in
each instance, which consent may be withheld by Owner in its sole discretion, or
shall at Owner’s direction, consult with legal counsel and bring actions for
forcible entry and detainer, rent or other relief, and execute notices to vacate
and judicial pleadings incident to such actions; provided, however, Manager
shall not terminate any lease, remove any tenant’s property, lock-out a tenant,
or institute a suit for rent or for use and occupancy, or institute any
proceedings for recovery of possession, without the prior written consent of
Owner, which consent may be withheld by Owner in its sole discretion. 
Reasonable attorneys’ fees and other necessary costs and expenses incurred in
connection with such legal consultations and proceedings shall be paid as
Properties’ expenses out of the Operating Account.  Manager shall keep Owner
informed of all actions taken pursuant to this Subsection 5(d).

 

5

--------------------------------------------------------------------------------


 

(e)           To disburse, when payable and in accordance with the Annual Budget
(as hereinafter defined), or otherwise as a result of an emergency situation,
from the funds collected and deposited by Manager in the Operating Account, the
following disbursements:

 

(i)            if requested by Owner, the payment or payments required to be
made monthly by Owner to any mortgagee or other lien holder or in connection
with the financing of the Properties, including the amounts due under any
mortgage or other lien for principal amortization and/or interest, and any
mortgage or lien insurance premiums, taxes and assessments and fire and other
hazard insurance premiums; and

 

(ii)           all amounts otherwise due and payable by Owner as expenses of the
Properties authorized to be incurred by Manager under the terms of this
Agreement, including compensation payable to Manager for its services hereunder,
property taxes and assessments (to the extent not paid by tenants at the
Properties pursuant to their leases), and insurance premiums as directed by
Owner; provided, however, that if the balance in the Operating Account is at any
time insufficient to pay disbursements due and payable hereunder, Manager shall
so inform Owner, and Owner shall then immediately remit to Manager sufficient
funds to cover the deficiency.  In no event shall Manager be required to use its
own funds to pay any disbursements.

 

(f)            To purchase insurance for the Properties similar to the insurance
in coverages and amounts purchased by Manager for properties owned by Manager in
the same geographic or metropolitan area.  To pay insurance premiums out of the
Operating Account, and to treat the premiums as operating expenses.  All
liability insurance coverage purchased by Owner shall name Manager as an
insured.  In connection therewith, the following services shall be provided:

 

(i)            Name Owner as a named insured with respect to applicable
locations on all such property, casualty, general liability, excess liability
and environmental;

 

(ii)           Researching and recommending insurance brokers, insurance
carriers and market-appropriate coverages, in the event that Manager determines
that it would be in the best interest of Owner to switch brokers or carriers;

 

(iii)          Procuring and maintaining all insurance policies with
commercially reasonable deductibles for the Properties (including without
limitation, environmental insurance policies), using commercially reasonable
efforts to maximize coverage and minimize costs with reputable insurance brokers
and insurance carriers of an agreed upon Best’s (or comparable rating).  In
furtherance thereof, Manager shall solicit quotes from various carriers for
property and liability coverage prior to the renewal of the existing policies.

 

(iv)          Liaising with insurance carriers to discuss and facilitate
resolution of any claims (but with no authority to settle such claims);

 

(v)           Reporting to Owner on a periodic basis all claims made under such
policies;

 

(vi)          Providing analysis and comparison of insurance costs and expenses
on a periodic basis; and

 

(vii)         Review all insurance certificates submitted by tenants at
properties to verify coverage per their respective leases.

 

6

--------------------------------------------------------------------------------


 

(g)           Subject to the provisions of Section 5(i) below and in accordance
with the Annual Budget, to execute, as agent for Owner, and enter into contract
documents, consents and agreements on behalf of Owner in the ordinary course of
the management of the Properties, including, but not limited to, service
contracts, agreements to repair and maintain the Properties, acquisition of
utility or other services or the furnishing of services to tenants in the
Property which do not in a single instance, whether payable in installments or
in a lump sum, involve in any given calendar year an expenditure or obligation
on the part of Owner in excess of the Contract Limit (as hereinafter defined)
(collectively, the “Project Contracts”); provided, however, that Manager shall
not execute or otherwise enter into or bind Owner to any Project Contract in
excess of the Contract Limit without (i) obtaining three competitive written
bids (or two competitive bids if three are not obtainable) from either arm’s
length, bona fide third party contractors or Manager’s Affiliates so long as
their costs and fees are competitive within the market, (ii) furnishing copies
of the same to Owner, and (iii) receiving the prior written consent of Owner,
which consent may be withheld by Owner in its sole discretion.  All Project
Contracts shall be prepared by Manager for Owner’s execution.  Each Project
Contract shall (i) be non-recourse to Owner, (ii) be in accordance with the
Annual Budget, and (iii) contain a provision permitting Owner to terminate such
contract without penalty to Owner after sixty (60) days written notice from
Owner.  Manager shall not hold itself out as having the authority to approve any
contract or agreement without the prior approval of Owner except as provided
above.  Any Project Contract submitted by Manager to Owner for approval which is
not disapproved by Owner by written notice to Manager within seven (7) business
days shall be deemed approved by Owner.

 

(h)           To discharge the following responsibilities with respect to
records and reports:

 

(i)            establish and maintain a comprehensive system of records, books
and accounts of the income and expenditures related to the Properties similar to
the system currently used by Manager for other properties owned by Manager,
which system shall belong to Owner.  All records, books and accounts, vouchers,
files, and all other material pertaining to the Properties and this Agreement
shall be subject to examination, copying and extraction at reasonable hours by
Owner or any authorized representative of Owner. Manager agrees to keep all such
items at Manager’s office at 1808 Swift Drive, Oak Brook, Illinois 60523, and to
keep all such items  safe, available and distinct from any records not having to
do with the Property;

 

(ii)           furnish upon the request of the Owner, within seven (7) calendar
days after the end of each month, monthly reports, in form reasonably
satisfactory to Owner, showing, among other matters, the current rent roll,
occupancy reports, operating statements showing the revenue collected and costs
and expenses incurred or paid during such month and year to date as compared to
the projections provided in the Annual Budget, together with supporting bills,
invoices, balance sheets and such other statements, reports, documents and data
as Owner shall reasonably from time to time request with respect to the
financial, physical or operational conditions of the Properties;

 

(iii)          furnish upon the request of the Owner, within thirty (30) days
after the end of each calendar quarter, with respect to the Properties, a
statement of receipts and disbursements for the previous quarter, and for the
year to date through the end of such quarter, as of the end of the previous
calendar quarter, and such other reports customarily generated by Manager for
properties owned by Manager; and

 

7

--------------------------------------------------------------------------------


 

(iv)          prepare and submit to Owner annual budgets and asset plans
(“Annual Budget(s)”) for the Properties for Owner’s review and approval, which
approval Owner may withhold in its sole discretion.  In the event Owner does not
provide written notice to Manager within seven (7) business days after such
Annual Budgets are served upon Owner that it does not approve any or all of such
budgets, the Annual Budgets as submitted shall be deemed approved by Owner.  All
Annual Budgets shall be in form currently used by Manager for other properties
owned by Manager and shall be submitted to Owner at least sixty (60) days prior
to the first day of each fiscal year during the term of this Agreement.  The
Annual Budgets shall include, among other matters: an operating budget which
shall set forth, among other matters, anticipated income, expenditures and
reserves for such year, a capital budget which shall set forth, among other
matters, anticipated and proposed capital expenditures for such year and the
source of funds in respect thereto (including the projected time and amount for
any required advances by Owner), and a comprehensive leasing program which shall
include, among other matters, a statement of the space Manager expects to be
leased during such year, the minimum rent it expects to obtain for such space
and the other financial provisions of the leases (including, but not limited to,
free-rent periods, percentage rent, tenant improvement costs, the contributions
towards Taxes and Expenses and the escalation provisions).  However, the Annual
Budgets shall not contain expenses or allocations for home office expenses or
general corporate or administrative charges or any other costs or expenses for
which Manager is not entitled to reimbursement hereunder.

 

Manager shall have in its employ at all times a sufficient number of capable
employees to enable it to properly, adequately, safely and economically manage,
operate, maintain and account for the Properties.  All matters pertaining to the
employment, supervision, compensation, promotion and discharge of such employees
are the responsibility of Manager (with respect to which Manager shall exercise
reasonable care); Manager is in all respects the employer of such employees. 
Manager shall negotiate with any union lawfully entitled to represent such
employees and may execute in its own name, and not as agent for Owner,
collective bargaining agreements or labor contracts resulting therefrom. 
Manager shall fully comply with all applicable laws and regulations having to do
with worker’s compensation, social security, unemployment insurance, hours of
labor, wages, working conditions and other employer-employee related subjects. 
Manager represents that it is and will continue to be an equal opportunity
employer and must advertise as such.  This Agreement is not one of agency by
Manager for Owner, but one with Manager engaged independently in the business of
managing the Properties on its own behalf as an independent contractor.  All
employment arrangements are therefore solely Manager’s responsibility and Owner
shall have no liability with respect thereto.  Nothing contained herein,
however, shall be deemed to permit Manager to charge Owner, or to use the income
of the Property to pay, for the services of Manager’s employees.

 

(i)            Notwithstanding anything to the contrary contained in Section 5,
any contract for services in excess of Fifty Thousand and No/100 Dollars
($50,000.00) per Property if the contract relates to snow removal services, but
otherwise Twenty-Five Thousand and No/100 Dollars ($25,000.00) per Property (the
“Contract Limit”) in any one transaction shall be consummated only upon the
specific authorization of Owner, which authorization may be withheld in Owner’s
sole discretion; provided, however, nothing herein shall require any assignee,
grantee, lessee or other party dealing with Owner to investigate the authority
of Manager to take any action herein authorized.  Any contract in excess of the
Contract Limit shall be submitted to Owner for its review and approval.  In the
event that Owner does not provide written notice to Manager within seven (7) 
business days after such contract is served upon Owner that it does not approve
the contract, the contract shall be deemed approved by Owner.  In the event that
Owner withholds its consent, Manager shall not have any obligation to cause the
services to be provided pursuant to the contract to be performed.

 

8

--------------------------------------------------------------------------------


 

(j)            To take all action reasonably required to cause Owner to comply
with all obligations under all Project Contracts and all other contracts,
leases, notes, mortgages and other documents and instruments relating to the
Properties provided to Manager.

 

(k)           Except to the extent a tenant under its lease is obligated to do
so, keep and maintain the Properties in a good, orderly, clean, safe, sanitary
and sightly condition (subject to casualty and condemnation, in which case
Manager shall supervise the restoration of the Properties pursuant to the
direction of Owner if this Agreement is not terminated in connection therewith),
recommend and make or direct and supervise all repairs and changes necessary for
the proper operation of the Properties, implementation of capital expenditures
as provided in the Annual Budget, and the fulfillment of Owner’s obligations
under any Project Contract and/or the compliance with all applicable
governmental requirements.

 

(l)            Except to the extent a tenant under its lease is obligated to do
so, take such action as is commercially reasonably to assure that the Properties
remain in material compliance with all municipal, county, state or federal laws,
statutes, regulations, ordinances, codes, rules and orders.

 

(m)          Keep the Properties free from liens, charges and encumbrances
arising out of the operation of the Properties except for any mortgage (or other
financing of which Owner approves) and any other encumbrance approved by Owner.

 

(n)           Promptly notify Owner’s general liability insurance carrier and
Owner of any personal injury or property damage occurring to or claimed by any
tenant or third party on or with respect to the Properties promptly upon
obtaining knowledge thereof and to forward to Owner’s general liability
insurance carrier, with copies to Owner, any summons, subpoena, or other like
legal document served upon Manager relating to actual or alleged potential
liability of Owner, Manager, or the Properties, with copies to Owner of all such
documents. Notwithstanding the foregoing, Manager shall not be authorized to
accept service of process on behalf of Owner.  Manager shall have no right to
supervise the prosecution, defense and settlement on behalf of Owner of any
claims or demands in connection with the operation of the Properties, including
the settlement of all insurance claims.

 

(o)           Cooperate with and give assistance to any independent public
accountant retained by Owner to examine statements or other records pertaining
to the Properties.

 

(p)           In connection with the Properties, oversee the construction of
tenant improvements required by any leases and other development and
construction at the Properties.  Manager shall not enter into any required
contracts for the development, design, procurement, construction, and
installation of improvements (“Improvements”), which contracts, the amounts
thereof, and the cost breakdown shall be subject to the prior written consent of
and shall be executed by Owner, which consent may be withheld by Owner in its
sole discretion.  Manager shall be entitled to a separate management fee of five
percent (5%) of the cost of the Improvements (exclusive of the costs of (i) any
raw land, and (ii) financing costs of such Improvements) in excess of One
Hundred Thousand and No/100 Dollars ($100,000.00).  The management fee described
in this subsection shall be paid on a monthly basis.  In connection therewith,
the following services shall be provided:

 

(i)            Providing development and construction management services for
Properties as requested by Owner;

 

9

--------------------------------------------------------------------------------


 

(ii)           Coordinating with tenant representatives to assess tenant
improvement needs and propose appropriate design and construction solutions;

 

(iii)          Providing feasibility studies and preliminary cost estimates to
asset/property management and leasing teams;

 

(iv)          Selecting, hiring and managing general contractors and
subcontractors through construction to deliver a high quality product on time
and within budget;

 

(v)           Reviewing contractor budgets/schedules, engineering/testing
reports and shop drawings to manage costs and maintain quality; and

 

(vi)          Processing payment requests, tracking costs and coordinating with
accounting staff and project funding sources.

 

(q)           Monitor conditions and circumstances affecting the viability of
the Annual Budget and advising Owner, in writing, on a quarterly basis of such
conditions and circumstances of which Manager becomes aware and suggesting
amendments to the foregoing in response thereto.  The information to be provided
by Manager to Owner shall include (i) the Manager’s view of whether tenants’
whose lease terms will be expiring in the next eighteen (18) months are likely
to want to extend their tenancy, and (ii) if not, Manager’s view of the likely
reasons that such tenants do not desire to extend their tenancy, along with any
information that Manager has as to the plans of such tenants to lease space
elsewhere.

 

(r)           Monitor on a regular and continuing basis the local real estate
markets for the Properties and provide to Owner an analysis and assessment of
such real estate markets.

 

(s)           To discharge the following responsibilities as and when
appropriate with respect to the environmental condition of the Properties.

 

(i)            Notice.  Manager shall promptly advise Owner in writing of any
information actually known to Manager concerning actual or potential
noncompliance with any of the Hazardous Materials Laws (as hereinafter defined),
occurring in, on, or at the Properties or in, on, or at any property adjacent to
or in the vicinity of the Properties.

 

(ii)           Rights; Limitations.  Manager shall use commercially reasonable
efforts to enforce Owner’s rights under the tenant leases of space at the
Properties insofar as any such tenant’s compliance with Hazardous Materials Laws
are concerned.

 

(iii)          Consultants.  Manager shall not retain environmental consultants
or other professionals, or otherwise initiate environmental reviews by any third
parties, without Owner’s prior written consent other than to obtain annual
environmental audits or inspections  similar to those obtained by Manager for
properties owned by Manager.  Manager shall hold in confidence all information
bearing on Hazardous Materials Laws and Regulated Substances (as hereinafter
defined) except to the extent expressly instructed otherwise in writing by Owner
or required in regulatory, legislative, administration or legal proceedings, or
except to the extent necessary to protect against the imminent threat to the
life and safety of persons and/or damage to the Properties, or damage to the
property adjacent to or in the vicinity of the Properties.

 

10

--------------------------------------------------------------------------------


 

(iv)          Other Duties.  Manager shall also perform the following duties:

 

(A)          Researching and recommending to Owner environmental consultants and
engineers as appropriate for Properties;

 

(B)           Retaining environmental consultants to perform annual
environmental audits or inspections of the Properties as contemplated in
Section 5(s)(iii) above;

 

(C)           Soliciting recommendations for remedial or corrective action;

 

(D)          Determining course of follow up for and addressing recommendations
made by environmental consultants from time to time and presenting same to
Owner;

 

(E)           Coordinating access to the Properties for environmental testing
and remediation;

 

(F)           Cooperating with environmental remediation efforts at the
Properties so as to ensure minimal interference with use of sites by existing
tenants;

 

(G)           Overseeing implementation and completion of all existing and
future remedial actions; and

 

(H)          Providing all actions necessary for compliance with applicable
filing and notice requirements under applicable environmental laws.

 

(v)           Definitions.  The term “Regulated Substances” means any chemical,
material, or substance defined as or included in the definition of “hazardous
substance,” “hazardous wastes,” “extremely hazardous waste,” “restricted
hazardous waste,” “toxic substances,” or words of similar import under any
environmental laws, the regulations adopted thereunder or publications
promulgated pursuant thereto, including, but not limited to, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. Sec. 9601, et seq.; the Hazardous Materials Transportation Act, as
amended, 49 U.S.C. Sec. 1801, et seq.; the Resource Conservation and Recovery
Act, as amended, 42 U.S.C. Sec. 6901, et seq.; the Federal Water Pollution
Control Act, as amended, 33 U.S.C. Sec. 1251, et seq.; and applicable state and
local statutes (collectively, the “Hazardous Materials Laws”).  Without limiting
the generality of the foregoing, the term “Regulated Substances” includes
(a) any oil, flammable substances, explosives, radioactive materials, hazardous
wastes or substances, toxic wastes or substances, or any other materials or
pollutants which (i) pose a hazard to the Properties or to persons on or about
the Properties or (ii) cause the Properties to be in violation of any Hazardous
Materials Laws; (b) asbestos in any form which is or could become friable;
(c) urea formaldehyde foam insulation; (d) transformers or other equipment which
contain polychlorinated biphenyls; and (e) radon gas in amounts which will cause
buildings erected on the Properties to exceed 4 pico curies.  The term
“Regulated Substances” also includes any other chemical, material, or substance,
exposure to which is prohibited, limited, or regulated by any governmental
authority or may or could pose a hazard to the health and safety of the
occupants of the Properties or the owners and/or occupants of the property
adjacent to or surrounding the Properties.

 

11

--------------------------------------------------------------------------------


 

(t)            Manager shall physically inspect each of the Properties not less
frequently than quarterly.  Manager shall obtain such information during its
inspections as Owner may reasonably request from time to time and shall prepare
a written report of the inspections.

 

(u)           Manager will designate senior regional managers to manage the
Properties on a region by region basis.  The senior managers may, at the sole
discretion of Manager, choose to have management personnel other than the senior
managers to perform any or all of the obligations of Manager to be performed
under this Agreement.  Manager will arrange for the applicable senior managers
to meet with Owner from time to time upon Owner’s request.  Manager hereby
designates James Clewlow as its representative for all purposes under this
Agreement.  Owner hereby designates Ben Hindmarsh as its representative for all
purposes under this Agreement.  Either party may designate one or more
substitute representatives for all or a specified portion of the provisions of
this Agreement, subject to notice to the other party of the identification of
such substitute representative.

 

(v)            To contest real estate tax assessments and bills when, in the
reasonable opinion of Owner or Manager, it would be appropriate to do so.  All
reasonable costs incurred in such contest shall be paid out of the Operating
Account and shall be treated as operating expenses.

 

(w)           To discharge the following responsibilities with respect to
leasing and marketing of the Properties:

 

(i)            Developing an overall leasing strategy for the Properties in
consultation with Owner;

 

(ii)           Developing relationships with external leasing brokers to market
space;

 

(iii)          Managing relationships with leasing brokers;

 

(iv)          Generally coordinating and overseeing leasing brokers, as well as
providing assistance to leasing brokers in marketing the space;

 

(v)           Developing marketing campaigns and materials for vacant space and
space that will be vacant; and

 

(vi)          Preparing space for tours and show space to prospective tenants.

 

Notwithstanding anything to the contrary contained in this Subsection 5(w),
Manager shall not be responsible for the actual leasing of the Properties, which
responsibility will be the subject of one or more separate agreements between
Owner and a leasing broker or brokers.  Additionally, Manager shall not enter
into leases, lease renewals or lease amendments for the Properties without the
consent or written direction from Owner.

 

(x)           To implement and oversee investment and divestment decisions and
plans with respect to the Properties, as approved and directed by Owner.

 

6.             Disbursement of Revenues; Deficiencies. Funds shall be disbursed
in accordance with the following provisions:

 

(a)           Manager shall be entitled to make all payments required to be made
under any mortgage, if applicable, and, subject to the provisions to the
contrary herein, to pay all operating expenses and capital expenditures to third
parties, on behalf of Owner.

 

12

--------------------------------------------------------------------------------


 

(b)           In the event that Manager determines, at any time during the term
of this Agreement, that expenses incurred or to be incurred in the operation of
the Properties exceed or shall exceed, as the case may be, the aggregate of all
Gross Revenues (as defined below) from all sources of the Properties, Manager
shall forthwith notify Owner of the amount of such deficiency (together with the
source or cause, in reasonable detail, of such deficiency).  Owner shall advance
to Manager, within ten (10) business days after such notification, sufficient
funds as and when necessary to meet such deficiency.

 

(c)           Manager shall remit to Owner all amounts remaining in the
Operating Account, except for security deposits retained in the Operating
Account, the Management Fee  for such month, and a reasonable balance for
working capital as determined by Owner in its reasonable business judgment, no
later than ten (10) days after the end of each month or within five (5) days
after receipt of a written request for payment of all such amounts.

 

7.             Compensation for Management Functions

 

(a)           Owner hereby agrees to pay Manager monthly, as compensation for
its management duties set forth in Section 5 above, during the term hereof, a
fee equal to the greater of (a) the management fee specified in any lease for a
Property or (b) (i) three percent (3%) of the Gross Revenues for the Properties
intended to be occupied by more than one tenant, (ii) one percent (1%) of the
Gross Revenues for Properties intended to be occupied by a single tenant, and
(iii) one percent (1%) of the Gross Revenues for the “Premises” or “Rollover
Space”, as said terms are defined in those certain Master Lease Agreements
between Manager or an Affiliate of Manager and Owner.  In addition, if a
Property, other than the Premises or Rollover Space, has any vacancy, the
monthly management fee for the vacant portion of said Property shall be equal to
fifty percent (50%) of an amount equal to one percent (1%) of the gross monthly
rental paid by the tenant occupying such vacant space immediately prior to the
date on which the amount is being calculated.  The fees described above in
Sections 5(p) and 7(a) are herein collectively referred to as the “Management
Fee”).  Subject to the provisions of this Section 7(a), for the purposes hereof,
the term “Gross Revenues” means all revenues collected by Manager in a calendar
month from the Properties, including, but not limited to:  (i) all rent
collected from tenants under their leases; (ii) security deposits applied as
rent; (iii) proceeds of rent loss insurance; and (iv) license and other user
fees, including, but not limited to, real estate taxes (to the extent that real
estate taxes are the obligation of tenant under its lease) and other amounts in
the nature of operating expenses pass-throughs received from tenants, licensees,
concessionaires, assignees, subtenants or otherwise for or in connection with
the operation, use and/or occupancy of the Properties.  Gross Revenues shall not
include:  (1) security deposits except to the extent applied as rent; (2) tenant
payments for tenant improvements; and (3) receipts arising out of the sale or
financing of assets, or insurance, condemnation or other third party proceeds,
except to the extent such proceeds are in lieu of lost rent or operating
revenues.  Notwithstanding anything to the contrary contained herein, in the
event that a tenant in any of the Properties, any of the Premises or any of the
Rollover Space fails to pay any portion of its monthly rent when due pursuant to
its lease (said unpaid monthly rent is hereinafter referred to as the “Unpaid
Rent” and said lease is hereinafter referred to as an “Unpaid Rent Lease”),
Manager shall, in lieu of the amounts set forth above, and with respect to the
Unpaid Rent Lease only, be entitled to a monthly management fee equal to fifty
percent (50%) of an amount equal to one percent (1%) of the Unpaid Rent (any
amount paid to Manager pursuant to this sentence is hereunder referred to as the
“Unpaid Rent Management Fee”).  In the event that said tenant subsequently pays
all or a portion of the Unpaid Rent, further payments of the Management Fee
shall be reduced by an amount equal to the Unpaid Rent Management Fee until
fully credited.  Thus by way of example and not limitation, in the event that
(i) Manager receives an

 

13

--------------------------------------------------------------------------------


 

Unpaid Rent Management Fee of $1,000 attributable to multi-tenant Tenant A in
October of 2005, (ii) Tenant A pays its Unpaid Rent in November of 2005, in
addition to its rental payment due for the month of November, 2005, and
(iii) the Gross Revenues collected by Manager from Tenant A for the Unpaid Rent
and the rental amount due for the month of November, 2005 was $200,000, absent
the reduction described above, Manager would be entitled to a Management Fee
equal to $6,000 (three percent [3%]) of $200,000).  However, after taking into
account the reduction described above, the Management Fee is reduced to $5,000
($6,000 minus the $1,000 Unpaid Rent Management Fee).  Any fee which is payable
pursuant to this Section 7(a) for less than a full calendar month shall be
prorated on a per diem basis using the applicable fee due divided by the actual
number of days in such month multiplied by the number of days for which such fee
is due.

 

(b)           Notwithstanding the foregoing, Owner authorizes Manager to
withdraw the Management Fee from the Operating Account on a monthly basis, as
earned. In the event that the amounts in the Operating Account are insufficient
to pay the Management Fee, Owner shall pay Manager any unpaid portion of the
Management Fee within ten (10) days after written demand therefor.

 

8.             Indemnification.

 

(a)           Indemnification of Manager.  Owner agrees to indemnify, defend,
protect, and hold harmless Manager and Manager’s officers, directors, partners,
shareholders and employees (collectively, the “Manager Indemnitees”) from and
against any suit, demand, claim, cause of action, loss, cost, liability, or
expense, including investigation costs and attorneys’, consultants’, and expert
witness fees (collectively a “Claim”) that arises, or is alleged to have arisen,
from (i) the acts or omissions of Owner or Owner’s officers, directors,
managers, employees, agents, and contractors and (ii) the acts or omissions of
any Manager Indemnitees, but only to the extent such acts or omissions are
included within the insurance coverage provided in Owner’s commercial general
liability insurance policy.  Notwithstanding the provisions for indemnity in the
preceding sentence, Owner shall not be required to indemnify, defend, protect,
or hold harmless any Manager Indemnitees from any Claim to the extent such Claim
arises, or is alleged to have arisen, from any acts or omissions of the Manager
Indemnitees that (1) constitute fraud, willful misrepresentation, gross
negligence or willful misconduct by the Manager Indemnitees, (2) are outside the
scope of Manager’s authority, or (3) are Claims related to the employment
practices of any Manager Indemnitees.

 

(b)           Indemnification of Owner.  Manager hereby agrees to indemnify,
defend, protect, and hold harmless Owner and Owner’s officers, directors,
partners, shareholders, managers, members, agents, and employees (collectively
the “Owner Entities”) from and against any Claim that arises or is alleged to
have arisen from any acts or omissions of any Manager Indemnitees that
constitute fraud, gross negligence or willful misconduct by the Manager
Indemnitees.  Notwithstanding the provisions for indemnity in the preceding
sentence, Manager shall not be required to indemnify, defend, protect, or hold
harmless any Owner Entities from any Claim to the extent such Claim arises, or
is alleged to have arisen, from any acts or omissions of the Owner Entities that
(i) constitute fraud, willful misrepresentation, gross negligence or willful
misconduct by the Owner Entities, or (ii) are Claims related to the employment
practices of any Owner Entities.

 

(c)           General Terms.  All of the indemnification obligations under this
Section 8 shall survive the expiration or termination of this Agreement,
regardless of cause, with respect to any Claims that the indemnifying party
receives in writing within one year from the effective date of the termination
or expiration of this Agreement, provided such claims arise from facts or
circumstances occurring prior to the date of the expiration or termination of
this Agreement.

 

14

--------------------------------------------------------------------------------


 

9.             Relocation of Existing Tenants.  Manager agrees not to actively
solicit  a Tenant from any of the Properties to relocate to a building owned by
Manager unless (i) such Tenant’s Lease is about to expire, (ii) Manager has
notified Owner in writing of such potential relocation and (iii) Owner consents
to such solicitation, Owner does not have sufficient space for such Tenant in
the area in which Tenant wishes to be located, or there is a comparable
replacement tenant obtained by Manager or any third party that is willing to
lease the portion of the Property to be vacated by the Tenant in question within
the existing Lease parameters approved by Owner.

 

10.          Notices.  Any and all notices, requests, demands or other
communications hereunder shall be in writing and shall be deemed properly served
(i) on the date sent if transmitted by hand delivery with receipt therefor,
(ii) on the date sent if transmitted by facsimile (with confirmation by hard
copy to follow by overnight delivery service), (iii) on day after the notice is
deposited with an overnight courier, or (iv) three (3) days after being sent by
registered or certified mail, return receipt requested, first class postage
prepaid, addressed as follows (or to such new address as the addressee of such a
communication may have notified the sender thereof):

 

Owner:

 

Mirvac Group
Level 5, 40 Miller Street
North Sydney, NSW 2060

Australia
Attn: Ben Hindmarsh
Fax No.: 61 2 9004 8462

E-Mail: benhindmarsh@mirvac.com.au

 

 

 

With a copy to:

 

Wildman Harrold Allen & Dixon LLP
225 W. Wacker Drive, Suite 3000

Chicago, Illinois 60606

Attn: Kathleen M. Gilligan, Esq.
Fax No.: (312) 201-2555

 

 

 

Manager:

 

CenterPoint Properties Trust
1808 Swift Drive
Oak Brook, Illinois 60523
Attn: Mr. James Clewlow
Fax No.: (630) 586-8010

 

 

 

With a copy to:

 

CenterPoint Properties Trust
1808 Swift Drive
Oak Brook, Illinois 60523
Attn: Mr. Paul T. Ahern
Fax No.: (630) 586-8010

 

 

 

With a copy to:

 

Weinberg Richmond LLP
333 West Wacker Drive, Suite 1800
Chicago, Illinois 60606
Attn: Mark S. Richmond, Esq.
Fax No.: (312) 807-3903

 

11.          Agreement not an Interest in Properties:  This Agreement shall not
be deemed at any time to be a joint venture, partnership, lease or an interest
in or a lien of any nature against the Properties.

 

15

--------------------------------------------------------------------------------


 

12.          No Restriction on Other Businesses:  Manager is an independent
contractor.  Manager shall not be required to spend its full time and attention
in the management and operation of the Properties, but Manager shall devote to
the Properties such portion of its time as may be reasonably necessary to
accomplish the objectives set forth herein.  Each party shall have the right to
engage in any other activity for its own benefit or advantage, including any
competitive real estate ventures.  Nothing contained herein shall preclude,
prevent or be a limitation upon any party being engaged in other real estate
ventures, whether acting for itself or for others, or as a partner in a
partnership or a stockholder in a corporation, or otherwise.

 

13.          Right of Entry:  Owner, its employees, agents, servants and
representatives may from time to time at all reasonable times, enter upon the
Properties, or any part thereof, for the purpose of inspecting, surveying,
measuring or preserving the Properties; provided, however, Manager shall be
under no obligation whatsoever with respect to any inspection, survey,
measurement or preservation, unless specifically set forth herein.  Manager
shall use commercially reasonable efforts to facilitate entry upon the
Properties for the benefit of or on behalf of Owner.

 

14.          Miscellaneous:

 

(a)           Entire Agreement.  This document constitutes the sole agreement
between the parties with respect to the subject matter hereof and supersedes any
and all written agreements or understandings between them pertaining to the
transactions contemplated herein.  No representations, warranties or
inducements, express or implied, have been made by any party to any other party
except as set forth herein.

 

(b)           Captions.  The captions and headings in this Agreement are for
convenience only, are not a part of this Agreement and do not in any way limit
or amplify the provisions hereof.

 

(c)           Modifications.  All modifications to this Agreement must be in
writing and signed by Manager and Owner.

 

(d)           Successors and Assigns.  No party shall assign its rights or
obligations hereunder without the written consent of the other party, which
consent shall not be unreasonably withheld; provided, however, the parties shall
cooperate with each other to satisfy the requirements of any lender or mortgagee
encumbering any of the Properties, including, without limitation, assigning this
Agreement to any parent of Owner or any wholly-owned subsidiary thereof and
entering into new and/or additional agreements with respect to the management of
the Properties.

 

(e)           Compliance with Applicable Law.  In the performance of its
obligations under this Agreement, Manager shall comply with the provisions of
any federal, state or local law prohibiting discrimination on the grounds of
gender, race, color, creed or national origin.

 

(f)            Governing Law.  This Agreement shall be interpreted and enforced
in accordance with the laws of the State of Illinois in effect on the date
hereof.

 

(g)           No Waiver.  No waiver by a party of any provision of this
Agreement shall be deemed to be a waiver of any other provision hereof or a
waiver of any subsequent breach by a party of the same or any other provision.

 

16

--------------------------------------------------------------------------------


 

(h)           Number and Gender.  All personal pronouns used in this Agreement
shall include the other genders.  The singular shall include the plural, and the
plural the singular, whenever and as often as may be appropriate.

 

(i)            Time.  Time is of the essence of this Agreement and of every
provision hereof.

 

(j)            Severability. Any provision in this Agreement that is
unenforceable or invalid in any jurisdiction shall, as to such jurisdiction, be
ineffective, but only to the extent of such unenforceability or invalidity of
and without affecting the remaining provisions thereof or affecting the
operation, enforceability or validity of such provision in any other
jurisdiction.

 

(k)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be a fully binding and enforceable agreement
against the party signing such counterpart, but all such counterparts together
shall constitute but one agreement.

 

(l)            Facsimile Signatures. The parties hereto agree that the use of
facsimile signatures for the execution of this Agreement shall be legal and
binding and shall have the same force and effect as if originally signed.

 

(m)          Limitation of Liability.

 

(i)            No present or future partner, member, director, officer,
shareholder, employee, advisor, affiliate or agent of or in Owner or any
affiliate of Owner shall have any personal liability, directly or indirectly,
under or in connection with this Agreement or any agreement made or entered into
under or in connection with the provisions of this Agreement, or any amendment
or amendments to any of the foregoing made at any time or times, heretofore or
hereafter, and Manager and its successors and assigns and, without limitation,
all other persons and entities, shall look solely to Owner’s assets for the
payment of any claim or for any performance, and Manager hereby waives any and
all such personal liability.  For purposes of this Section 14(m), no negative
capital account or any contribution or payment obligation of any partner or
member in Owner shall constitute an asset of Owner. The limitations of liability
contained in this subparagraph are in addition to, and not in limitation of, any
limitation on liability applicable to Owner provided elsewhere in this Agreement
or by law or by any other contract, agreement or instrument. All documents to be
executed by Owner shall also contain the foregoing exculpation.

 

(ii)           No present or future partner, member, director, officer,
shareholder, employee, advisor, affiliate or agent of or in Manager or any
affiliate of Manager shall have any personal liability, directly or indirectly,
under or in connection with this Agreement or any agreement made or entered into
under or in connection with the provisions of this Agreement, or any amendment
or amendments to any of the foregoing made at any time or  times, heretofore or
hereafter, and Owner and its successors and  assigns and, without limitation,
all other persons and entities, shall look solely to Manager’s assets for the
payment of any claim or for any performance, and Owner hereby waives any and all
such personal liability.  The limitations of liability contained in this
subparagraph are in addition to, and not in limitation of, any limitation on
liability applicable to Manager provided elsewhere in this Agreement or by law
or by any other contract, agreement or instrument.  All documents to be executed
by Manager shall also contain the foregoing exculpation.

 

17

--------------------------------------------------------------------------------


 

(iii)          The provisions of this Section 14(m) shall survive any expiration
or termination of this Agreement.

 

(n)           Currency.  All payments and amounts referenced or described in
this Agreement shall be deemed to require payments in and refer to amounts in
the currency of the United States of America.

 

15.          Compliance with REIT Requirements.

 

(a)           Manager shall use commercially reasonable efforts to manage the
Properties so that all of the rental income from the Properties qualifies as
“rents from real property” as that term is defined in Section 856(d) of the
Internal Revenue Code of 1986, as amended (the “Code”), and so that all other
income earned by Owner with respect to the Properties falls within one or more
of the categories of income listed in Section 856(c)(2) of the Code, including
dividends, interest and abatements and refunds of taxes on real property. 
Manager shall also use its reasonable best efforts to manage the Properties so
that as of the close of each calendar quarter (i) at least 75% of the value of
the Properties consists of real estate assets within the meaning of
Section 856(c)(5)(B) of the Code and (ii) Manager (through its management of the
Properties) will not cause Owner to own (A) securities of one issuer which
represent more than five percent (5%) of the value of the Properties or (B) more
than ten percent (10%) of the total voting power or total value of the
outstanding securities of any one issuer.

 

(b)           Without limiting the foregoing, Manager acknowledges that for the
rental income from the Properties to qualify as “rents from real property”,
among other requirements, services provided to the tenants at the Properties
must be limited to services customarily furnished or rendered in connection with
the rental of real property, or must be furnished by an “independent contractor”
within the meaning of Section 856(d)(3) of the Code from whom Owner does not
derive or receive any income, who bears the cost of providing the service, who
is adequately compensated, and who retains the income from the service, for
which a separate charge is made.  Further, the portion of the rent payable under
any lease for any taxable year that is attributable to personal property shall
not exceed 15%, applying the rules of Section 856(d)(1) of the Code (which
attribute rent to personal property and real property under a lease based on the
relative average fair market values of the different types of property).

 

16.          Relationship of Parties.  Owner acknowledges that
(a) simultaneously with the execution of this Agreement, Owner has acquired the
Properties from Manager or an entity or entities affiliated with Manager, and
(b) Manager or an entity or entities affiliated with Manager holds a substantial
ownership interest in Owner.  Owner agrees that the existence of the foregoing
relationships shall not expand the duties or obligations of Manager under this
Agreement, nor create any fiduciary duties on the part of Manager.  This
provision shall have no impact on any fiduciary obligation imposed in the joint
venture agreement creating Owner.

 

17.          Subordination to Mortgage.  The rights of Manager hereunder
(including all Management Fees) as to a Property are hereby automatically
subordinated to the rights of any lender now or hereafter holding a mortgage or
deed of trust on any Property, including the satisfaction of all obligations by
Owner under such mortgage or deed of trust.  Without limitation on the
generality of the foregoing, Owner reserves the right to demand from Manager,
and Manager agrees to promptly execute and deliver to said lender, a written
Manager’s Agreement, Subordination and Consent to Assignment (or similar
instrument) containing terms reasonably acceptable to Manager, pursuant to
which, among other things, Manager’s Management Fee shall be subordinate to the
lien of said mortgage or deed of trust and the satisfaction of all such
obligations.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first stated above.

 

 

OWNER:

 

 

 

CENTERPOINT JAMES FIELDING, LLC,
a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

Name: Adrian Harrington

 

 

Title: Vice President

 

 

 

 

 

By:

 

 

 

 

Name: Adrienne Parkinson

 

 

Title: Assistant Secretary

 

 

 

 

 

MANAGER:

 

 

 

CENTERPOINT PROPERTIES TRUST,
a Maryland real estate investment trust

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

19

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

EXHIBIT A – Description of Properties

 

20

--------------------------------------------------------------------------------


 

EXHIBIT A

DESCRIPTION OF PROPERTIES



[LIST ALL PROPERTIES ACQUIRED AT THE TIME OF THE FIRST CLOSING].

 

A-1

--------------------------------------------------------------------------------